Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 1 of 327 PageID #:46




                 EXHIBIT A
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 2 of 327 PageID #:47


                                              The Cincinnati Insurance Company
                                                                A Stock Insurance Company
                                               Headquarters: 6200 S. Gilmore Road, Fairfield, OH 45014-5141
                                               Maili ng address: P. O. Box 145496, Cincinnat i, OH 45250-5496
                                                              www.cinfin.com n 513-870-2000

                                                         NEW
                                                                                       Previous Policy Number


                           HOSPITALITY PROGRAM
                        COMMON POLICY DECLARATIONS
                                                        Billing Method:DIRECT BILL
                                             ETD 051 52 30 / ETA 051 52 30
                                      POLICY NUMBER
NAMED INSURED THE BEND HOTEL DEVELOPMENT COMPANY LLC
                  ATTN: RAY STODDARD
ADDRESS           111 BEND BLVD
(Number & Street, EAST MOLINE, IL 61244-5501
Town, County,
State & Zip Code)


Policy Period:   At 12:01 A.M., STANDARD TIME AT YOUR MAILING ADDRESS SHOWN ABOVE

All coverages except Automobile and / or Garage
   Policy number: ETD 051 52 30                FROM: 12-12-2018              TO: 12-12-2021
Automobile and / or Garage
   Policy number: ETA 051 52 30          FROM: 12-12-2018   TO: 12-12-2019
Agency     ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC. 14-001
City    DAVENPORT, IA

Legal Entity / Business Description
LIMITED LIABILITY COMPANY
IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS
POLICY, WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

 FORMS APPLICABLE TO ALL COVERAGE PARTS: (show numbers)
 IL0017        11/98   COMMON POLICY CONDITIONS
 IA102A        09/08   SUMMARY OF PREMIUMS CHARGED
 IA904         04/04   SCHEDULE OF LOCATIONS
 IA4236        01/15   POLICYHOLDER NOTICE TERRORISM INSURANCE COVERAGE
 IA4399IL      07/11   NOTICE TO POLICYHOLDERS - ILLINOIS RELIGIOUS FREEDOM PROTECTION
                       AND CIVIL UNION ACT
 IA4433IL      03/17   IMPORTANT POLICYHOLDERS NOTICE - ILLINOIS
 IP409IL       01/91   IMPORTANT INFORMATION TO POLICYHOLDERS ILLINOIS
 IP446         08/01   NOTICE TO POLICYHOLDERS
 IA4156IL      01/18   ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL
 IA4210IL      01/18   ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL
 IA4238        01/15   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
 IA4338        05/11   SIGNATURE ENDORSEMENT
 IA4382IL      07/17   ILLINOIS CHANGES
 IA4395IL      04/17   ILLINOIS CHANGES - CIVIL UNION
 FM502         07/08   COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
 AA505         03/06   BUSINESS AUTO COVERAGE PART DECLARATIONS


IA 528 12 11                                                                          Page 1 of                 2
                                                           ETD 051 52 30 / ETA 051 52 30


                                                                                          CIC0001
 FORMS APPLICABLE TO ALL COVERAGE PARTS: (show numbers)
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 3 of 327 PageID #:48
 XSC504        05/10 EXCESS LIABILITY COVERAGE PART DECLARATIONS
 HC502         01/18 CINCINNATI DATA DEFENDER™ COVERAGE PART DECLARATIONS
 HC503         01/18 CINCINNATI NETWORK DEFENDER™ COVERAGE PART DECLARATIONS



01-02-2019 12:12
Countersigned                                By
                                (Date)                       (Authorized Representative)




IA 528 12 11                                                                 Page 2 of     2
                                                  ETD 051 52 30 / ETA 051 52 30


                                                                          CIC0002
  Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 4 of 327 PageID #:49

                         COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.
A. Cancellation                                                         b.   Give you reports on the conditions we
                                                                             find; and
    1.   The first Named Insured shown in the
         Declarations may cancel this policy by                         c.   Recommend changes.
         mailing or delivering to us advance written
         notice of cancellation.                                   2.   We are not obligated to make any inspec-
                                                                        tions, surveys, reports or recommenda-
    2.   We may cancel this policy by mailing or                        tions and any such actions we do under-
         delivering to the first Named Insured writ-                    take relate only to insurability and the
         ten notice of cancellation at least:                           premiums to be charged. We do not
                                                                        make safety inspections. We do not un-
         a.   10 days before the effective date of                      dertake to perform the duty of any person
              cancellation if we cancel for nonpay-                     or organization to provide for the health or
              ment of premium; or                                       safety of workers or the public. And we
         b.   30 days before the effective date of                      do not warrant that conditions:
              cancellation if we cancel for any other                   a.   Are safe or healthful; or
              reason.
                                                                        b.   Comply with laws, regulations, codes
    3.   We will mail or deliver our notice to the                           or standards.
         first Named Insured's last mailing address
         known to us.                                              3.   Paragraphs 1. and 2. of this condition ap-
                                                                        ply not only to us, but also to any rating,
    4.   Notice of cancellation will state the effec-                   advisory, rate service or similar organiza-
         tive date of cancellation. The policy pe-                      tion which makes insurance inspections,
         riod will end on that date.                                    surveys, reports or recommendations.
    5.   If this policy is cancelled, we will send the             4.   Paragraph 2. of this condition does not
         first Named Insured any premium refund                         apply to any inspections, surveys, reports
         due. If we cancel, the refund will be pro                      or recommendations we may make rela-
         rata. If the first Named Insured cancels,                      tive to certification, under state or munici-
         the refund may be less than pro rata. The                      pal statutes, ordinances or regulations, of
         cancellation will be effective even if we                      boilers, pressure vessels or elevators.
         have not made or offered a refund.
                                                              E. Premiums
    6.   If notice is mailed, proof of mailing will be
         sufficient proof of notice.                               The first Named Insured shown in the Declara-
                                                                   tions:
B. Changes
                                                                   1.   Is responsible for the payment of all pre-
    This policy contains all the agreements be-                         miums; and
    tween you and us concerning the insurance af-
    forded. The first Named Insured shown in the                   2.   Will be the payee for any return premiums
    Declarations is authorized to make changes in                       we pay.
    the terms of this policy with our consent. This
    policy's terms can be amended or waived only              F.   Transfer of Your Rights and Duties Under
    by endorsement issued by us and made a part                    this Policy
    of this policy.                                                Your rights and duties under this policy may
C. Examination of Your Books and Records                           not be transferred without our written consent
                                                                   except in the case of death of an individual
    We may examine and audit your books and                        named insured.
    records as they relate to this policy at any time
    during the policy period and up to three years                 If you die, your rights and duties will be trans-
    afterward.                                                     ferred to your legal representative but only
                                                                   while acting within the scope of duties as your
D. Inspections and Surveys                                         legal representative. Until your legal represen-
                                                                   tative is appointed, anyone having proper tem-
    1.   We have the right to:                                     porary custody of your property will have your
         a.   Make inspections and surveys at any                  rights and duties but only with respect to that
              time;                                                property.




IL 00 17 11 98                   Copyright, Insurance Services Office, Inc., 1998


                                                                                                CIC0003
  Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 5 of 327 PageID #:50
                       SUMMARY OF PREMIUMS CHARGED
Attached to and forming part of
POLICY NUMBER: ETD 051 52 30 / ETA 051 52 30                           Effective Date: 12-12-2018

Named Insured:   THE BEND HOTEL DEVELOPMENT COMPANY LLC
                       THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE
                        PARTS FOR WHICH A PREMIUM CHARGE IS INDICATED

Commercial Property Coverage Part      W/EBC                                $          23,326
Commercial General Liability Coverage Part                                  $
Commercial Auto Coverage Part                                               $           2,794
Commercial Umbrella / Excess Liability Coverage Part                        $           2,500
DATA DEFENDER COVERAGE PART                                                 $              143
NETWORK DEFENDER COVERAGE PART                                              $              187
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
Terrorism Coverage                                                          $              196
Installment Charge                                                          $
    ANNUAL TOTAL                                                            $          29,146
PAYMENTS


                                                        First                    Remaining
                                                    Installment                 Installment(s)
              ANNUAL                            *                               *
                                             *SEE BILLING STATEMENT MAILED SEPARATELY
Automobile Coverages, Employers Liability, Employment Practices Liability Coverage, Professional Liability
Coverage, Terrorism Coverage and / or Wrongful Acts Coverage, if included in the policy, are subject to Annual
Adjustment of rates and premium on each anniversary of the policy.
Commercial Umbrella and Excess Liability, if included in the policy, may be subject to Annual Adjustment of
premium on each anniversary. Refer to the Commercial Umbrella or Excess Liability Coverage Part
Declarations form to see if this is applicable.
                        ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED
IA 102 A 09 08


                                                                                            CIC0004
    Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 6 of 327 PageID #:51
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          SCHEDULE OF LOCATIONS
LOC. STREET ADDRESS       CITY   STATE    ZIP CODE
1      111 BEND BOULEVARD
       EAST MOLINE, IL 61244




IA 904 04 04


                                                                          CIC0005
    Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 7 of 327 PageID #:52

                           POLICYHOLDER NOTICE
                       TERRORISM INSURANCE COVERAGE
THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE TO THE
DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT. THIS ENDORSEMENT
DOES NOT GRANT ANY COVERAGE OR CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE
UNDER THE POLICY.
Your policy may contain coverage for certain losses caused by terrorism.
Premium:
In accordance with the federal Terrorism Risk Insurance Act, we are required to notify you of the portion of the
premium, if any, attributable to the coverage for terrorist acts certified under the Terrorism Risk Insurance Act.
•    Refer to the SUMMARY OF PREMIUMS CHARGED or DECLARATIONS PAGE for the portion of your
     premium that is attributable to coverage for terrorist acts certified under the Act.
Federal Participation:
The Act also requires us to provide disclosure of federal participation in payment of terrorism losses.
•    Under your policy, any losses caused by certified acts of terrorism would be partially reimbursed by the
     United States Government, Department of Treasury, under a formula established by federal law. Under
     this formula, the federal share equals a percentage, as specified in the Schedule below, of that portion of
     the amount of such insured losses that exceeds the applicable insurer retention. However, if aggregate
     insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100
     billion in a calendar year, the Treasury shall not make any payment for any portion of the amount of such
     losses that exceeds $100 billion.
•    Schedule:

           Federal Share of Terrorism Losses
             Percentage       Calendar Year
                 85%                  2015
                 84%                  2016
                 83%                  2017
                 82%                  2018
                 81%                  2019
                 80%                  2020
Cap on Insurer Participation:
If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed
$100 billion in a calendar year and we have met our insurer deductible under the Terrorism Risk Insurance Act,
we shall not be liable for the payment of any portion of the amount of such losses that exceeds $100 billion,
and in such case insured losses up to that amount are subject to pro rata allocation in accordance with
procedures established by the Secretary of the Treasury.
NOTE: IF YOUR POLICY IS A RENEWAL POLICY, THIS NOTICE IS PROVIDED TO SATISFY THE
      REQUIREMENTS UNDER THE TERRORISM RISK INSURANCE ACT FOR POLICYHOLDER
      DISCLOSURE: (1) AT THE TIME OF OUR OFFER TO RENEW THE POLICY AND (2) AT THE
      TIME THE RENEWAL IS COMPLETED.




IA 4236 01 15


                                                                                              CIC0006
  Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 8 of 327 PageID #:53


                 NOTICE TO POLICY HOLDERS
     ILLINOIS RELIGIOUS FREEDOM PROTECTION AND CIVIL
                         UNION ACT
    This is a notice of a change in your policy. NO COVERAGE IS PROVIDED BY THIS NOTICE nor can it be
    construed to replace any provisions of your policy. YOU SHOULD READ YOUR POLICY AND REVIEW
    YOUR DECLARATIONS PAGE for complete information on the coverage you are provided. If there is any
    conflict between the policy and this notice, THE PROVISIONS OF THE POLICY SHALL PREVAIL.
    As of June 1, 2011, the Illinois Religious Freedom Protection and Civil Union Act (Civil Union Act) allows
    opposite- and same-sex couples to enter into a civil union.
    The Civil Union Act defines a "civil union" as a legal relationship between two persons, either of the same or
    opposite sex. Further, a "party to a civil union" means and shall be included in any definition or use of the
    terms spouse, family, immediate family, dependent, next of kin, and other terms that denote the spousal
    relationship.
    Under the Civil Union Act, a person in a civil union is entitled to the same legal obligations, responsibilities,
    protections and benefits as are afforded or recognized by Illinois law to spouses whether they derive from
    statute, administrative rule, policy, common law or any other source of civil law.
    For purposes of insurance laws, policies, eligibility and benefits governed by Illinois law, all spouses are
    treated identically.




IA 4399 IL 07 11


                                                                                                CIC0007
  Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 9 of 327 PageID #:54

            IMPORTANT POLICYHOLDERS NOTICE - ILLINOIS
Part 919 of the Rules of the Illinois Department of Insurance requires that our company advise you that if you
wish to contact the Illinois Department of Insurance, it maintains a Consumer Division at:
122. S. Michigan Ave., 19th Floor, Chicago, Illinois 60603; and
320 West Washington Street, Springfield, Illinois 62767,
You may also reach the Illinois Department of Insurance at http://insurance.illinois.gov; or
312-814-2420 or 217-782-4515.
Should you have any complaints arise regarding this insurance you may contact the following:
Complaint Department of The Cincinnati Insurance Company at P.O. Box 145496, Cincinnati, Ohio, 45250-
5496.
Public Service Section of the Department of Insurance at Illinois Department of Insurance, Consumer Division,
Springfield, Illinois, 62767.




IA 4433 IL 03 17


                                                                                               CIC0008
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 10 of 327 PageID #:55
                      IMPORTANT INFORMATION TO POLICYHOLDERS
                                                ILLINOIS

In the event you need to contact someone about this policy for any reason, please contact your agent. If you
have additional questions, you may contact the insurance company issuing this policy at the following ad-
dress or telephone collect:
The Cincinnati Insurance Company
P.O. Box 145496
Cincinnati, Ohio 45250-5496
Telephone (513) 870-2278
The Cincinnati Casualty Company
P.O. Box 145496
Cincinnati, Ohio 45250-5496
Telephone (513) 870-2278
The Cincinnati Indemnity Company
P.O. Box 145496
Cincinnati, Ohio 45250-5496
Telephone (513) 870-2278




IP 409IL (1/91)


                                                                                         CIC0009
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 11 of 327 PageID #:56

           THECINCINNATI INSURANCE COMPANY
          THE CINCINNATI CASUALTY COMPANY
          THE CINCINNATI INDEMNITY COMPANY

                             NOTICE TO POLICYHOLDERS
Please be advised that in your application for insurance you disclosed information to The Cincinnati Insurance
Company, The Cincinnati Casualty Company and The Cincinnati Indemnity Company. The information dis-
closed in the application and all information subsequently collected by any of these companies may be
shared among all three.




IP 446 08 01


                                                                                           CIC0010
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 12 of 327 PageID #:57
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:


    COMMERCIAL PROPERTY COVERAGE PART
    FARM COVERAGE PART

A. The Cancellation Common Policy Condition is                         ten notice at least 60 days before the ef-
    deleted in its entirety and replaced by the fol-                   fective date of cancellation. When cancel-
    lowing:                                                            lation is for nonpayment of premium, we
                                                                       will mail written notice at least 10 days be-
    CANCELLATION                                                       fore the effective date of cancellation.
    1.   The first Named Insured shown in the                     4.   We will mail our notice to you at your last
         Declarations may cancel this policy by                        mailing address known to us, any mortga-
         mailing to us advance written notice of                       gee or lienholder listed on the policy and
         cancellation.                                                 to the broker, if known, or agent of record,
    2.   If this policy has been in effect for 60 days                 if known. Proof of mailing will be sufficient
         or less, except as provided in Paragraphs                     proof of notice.
         8. and 9. below, we may cancel this policy               5.   Notice of cancellation will state the effec-
         by mailing written notice of cancellation at                  tive date of cancellation. The policy period
         least:                                                        will end on that date.
         a.   10 days before the effective date of                6.   If this policy is cancelled, we will send the
              cancellation if we cancel for nonpay-                    first Named Insured any premium refund
              ment of premium; or                                      due. If we or the first Named Insured can-
         b.   30 days before the effective date of                     cel, the refund will be pro rata. The can-
              cancellation if we cancel for any other                  cellation will be effective even if we have
              reason.                                                  not made or offered a refund.

    3.   If this policy has been in effect for more               7.   Our notice of cancellation will state the
         than 60 days, except as provided in Para-                     reason for cancellation.
         graphs 8. and 9. below, we may cancel                    8.   Real Property Other Than Residential
         this policy only for one or more of the fol-                  Properties Occupied by 4 Families or
         lowing reasons:                                               Less
         a.   Nonpayment of premium;                                   The following applies only if this policy co-
         b.   The policy was obtained through a                        vers real property other than residential
              material misrepresentation;                              property occupied by 4 families or less:

         c.   You have violated any of the terms                       If any one or more of the following condi-
              and conditions of the policy;                            tions exists at any building that is Covered
                                                                       Property in this policy, we may cancel this
         d.   The risk originally accepted has                         policy by mailing to you written notice of
              measurably increased;                                    cancellation if:
         e.   Certification to the Director of Insur-                  a.   After a fire loss, permanent repairs to
              ance of the loss of reinsurance by the                        the building have not started within
              insurer which provided coverage to                            60 days of satisfactory adjustment of
              us for all or a substantial part of the                       loss, unless the delay is due to a la-
              underlying risk insured; or                                   bor dispute or weather conditions.
         f.   A determination by the Director that                     b.   The building has been unoccupied 60
              the continuation of the policy could                          or more consecutive days. This does
              place us in violation of the insurance                        not apply to:
              laws of this State.
                                                                            (1) Seasonal unoccupancy; or
         If we cancel this policy based on one or
         more of the above reasons except for                               (2) Buildings under repair, construc-
         nonpayment of premium, we will mail writ-                              tion or reconstruction, if properly

                                     Includes copyrighted material of Insurance
IA 4156 IL 01 18                      Services Office, Inc., with its permission.                     Page 1 of 2


                                                                                               CIC0011
         Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 13 of 327 PageID #:58
                   secured   against    unauthorized                   a.   The other; and
                   entry.
                                                                       b.   The Director of the Illinois Depart-
         c.   The building has:                                             ment of Agriculture (at its Springfield
                                                                            Office);
              (1) An outstanding order to vacate;
                                                                            60 days' written notice of cancella-
              (2) An outstanding demolition order;                          tion.
                   or
                                                             B. The following is added and supersedes any
              (3) Been declared unsafe in accord-                 provision to the contrary:
                   ance with the law.
                                                                  NONRENEWAL
         d.   Heat, water, sewer service or public
              lighting have not been connected to                 1. If we decide not to renew or continue this
              the building for 30 consecutive days                     policy, we will mail you, at your last mail-
              or more.                                                 ing address known to us, your broker, if
                                                                       known, or your agent of record, if known
         The policy will terminate 10 days following                   and any mortgagee or lienholder listed on
         receipt of the written notice by the named                    the policy written notice, stating the rea-
         insured(s).                                                   son for nonrenewal, at least 60 days be-
    9.   Residential Properties Occupied by 4                          fore the end of the policy period. If we of-
         Families or Less                                              fer to renew or continue and you do not
                                                                       accept, this policy will terminate at the end
         The following applies if this policy covers                   of the current policy period. Failure to pay
         residential properties occupied by 4 fami-                    the required renewal or continuation pre-
         lies or less:                                                 mium when due shall mean that you have
                                                                       not accepted our offer.
         If this policy has been in effect for 60
         days, or if this is a renewal policy, we may                  Proof of mailing will be sufficient proof of
         only cancel this policy for one or more of                    notice.
         the following reasons:
                                                                       If we fail to mail proper written notice of
         a.   Nonpayment of premium;                                   nonrenewal and you obtain other insur-
                                                                       ance, this policy will end on the effective
         b.   The policy was obtained by misrepre-                     date of that insurance.
              sentation or fraud; or
                                                                  2.   The following provision applies only if this
         c.   Any act that measurably increases                        policy covers residential properties occu-
              the risk originally accepted.                            pied by 4 families or less:
         If we cancel this policy based on one or                      a.   If this policy has been issued to you
         more of the above reasons except for                               and in effect with us for 5 or more
         nonpayment of premium, we will mail writ-                          years, we may not fail to renew this
         ten notice at least 30 days before the ef-                         policy unless:
         fective date of cancellation. When cancel-
         lation is for nonpayment of premium, we                            (1) The policy was obtained by mis-
         will mail written notice at least 10 days be-                          representation or fraud;
         fore the effective date of cancellation.
                                                                            (2) The risk originally accepted has
    10. For insurance provided under the Com-                                   measurably increased; or
         mercial Property Coverage Part, the fol-
         lowing applies:                                                    (3) You received 60 days' notice of
                                                                                our intent not to renew as pro-
         GRAIN IN PUBLIC GRAIN WARE-                                            vided in 1. above.
         HOUSES
                                                                       b.   If this policy has been issued to you
         (Not applicable to grain owned by the                              and in effect with us for less than 5
         Commodity Credit Corporation)                                      years, we may not fail to renew this
                                                                            policy unless you received 30 days’
         The following applies only with respect to                         notice as provided in 1. above.
         grain in public grain warehouses:
         The first Named Insured or we may can-
         cel this policy at any time by mailing to:




                                     Includes copyrighted material of Insurance
IA 4156 IL 01 18                      Services Office, Inc., with its permission.                     Page 2 of 2


                                                                                                        CIC0012
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 14 of 327 PageID #:59
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   ILLINOIS CHANGES - CANCELLATION AND
                               NONRENEWAL
This endorsement modifies insurance provided under the following:


    CHEMICAL DRIFT LIMITED LIABILITY COVERAGE FORM - CLAIMS-MADE
    CINCINNATI CYBER DEFENSE™ COVERAGE PART
    CINCINNATI DATA DEFENDER™ COVERAGE PART
    CINCINNATI NETWORK DEFENDER™ COVERAGE PART
    CLAIMS-MADE EXCESS LIABILITY COVERAGE FORM
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
    CONTRACTOR'S ERRORS AND OMISSIONS COVERAGE FORM CLAIMS-MADE
    EMPLOYEE BENEFIT LIABILITY COVERAGE FORM
    EMPLOYMENT PRACTICES LIABILITY COVERAGE PART
    EXCESS LIABILITY COVERAGE FORM
    EXCESS WORKERS COMPENSATION AND EMPLOYERS LIABILITY COVERAGE FORM
    HOLE-IN-ONE COVERAGE FORM
    ILLINOIS CONTRACTORS' LIMITED WORKSITE POLLUTION LIABILITY COVERAGE FORM
    LIQUOR LIABILITY COVERAGE PART
    MANUFACTURER'S ERRORS AND OMISSIONS COVERAGE FORM - CLAIMS-MADE
    POLLUTION LIABILITY COVERAGE PART
    PRODUCT WITHDRAWAL COVERAGE FORM
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
    PROFESSIONAL LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE
    SEPTIC SYSTEMS DESIGN INSPECTION ERRORS AND OMISSIONS COVERAGE PART


A. Cancellation (Common Policy Conditions) is                               (2) 60 days prior to the effective
    deleted in its entirety and replaced by the fol-                            date of cancellation if the policy
    lowing:                                                                     has been in effect for more than
                                                                                60 days.
    CANCELLATION
                                                                  3.   If this policy has been in effect for more
    1.   The first Named Insured shown in the                          than 60 days, we may cancel only for one
         Declarations may cancel this policy by                        or more of the following reasons:
         mailing to us advance written notice of
         cancellation.                                                 a.   Nonpayment of premium;
    2.   We may cancel this policy by mailing to                       b.   The policy was obtained through a
         you, at your last mailing address known to                         material misrepresentation;
         us, written notice stating the reason for
         cancellation. Proof of mailing will be suffi-                 c.   Any insured has violated any of the
         cient proof of notice. If we cancel:                               terms and conditions of the policy;

         a.   For nonpayment of premium, we will                       d.   The risk originally accepted has
              mail the notice at least 10 days prior                        measurably increased;
              to the effective date of cancellation.                   e.   Certification to the Director of Insur-
         b.   For a reason other than nonpayment                            ance of the loss of reinsurance by the
              of premium, we will mail the notice at                        insurer that provided coverage to us
              least:                                                        for all or a substantial part of the un-
                                                                            derlying risk insured; or
              (1) 30 days prior to the effective
                   date of cancellation if the policy                  f.   A determination by the Director of In-
                   has been in effect for 60 days or                        surance that the continuation of the
                   less.                                                    policy could place us in violation of
                                                                            the insurance laws of this State.

                                     Includes copyrighted material of Insurance
IA 4210 IL 01 18                      Services Office, Inc., with its permission.                     Page 1 of 2


                                                                                               CIC0013
         Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 15 of 327 PageID #:60
    4.   Notification of cancellation will also be                     d.   If we offer to renew or continue and
         sent to your broker, if known, or agent of                         you do not accept, this policy will ter-
         record, if known.                                                  minate at the end of the current policy
                                                                            period. Failure to pay the required re-
    5.   Notice of cancellation will state the effec-                       newal or continuation premium when
         tive date of cancellation. The policy period                       due shall mean that you have not ac-
         will end on that date.                                             cepted our offer.
    6.   If this policy is cancelled we will send the                  e.   If we fail to mail proper written notice
         first Named Insured any premium refund                             of nonrenewal and you obtain other
         due. If we or the first Named Insured can-                         insurance, this policy will end on the
         cels, the refund will be pro rata. The can-                        effective date of that insurance.
         cellation will be effective even if we have
         not offered a refund.                                         For the purposes of Paragraph a.(2),
                                                                       commercial excess and umbrella liability
B. The following is added and supersedes any                           policies are defined in 215 ILL. COMP.
    provision to the contrary:                                         STAT. 143.13.(h) as follows:
    1.   NONRENEWAL                                                    (h) "Commercial excess and umbrella lia-
         a.   If we decide not to renew or continue                    bility policy" means a policy written over
              this policy, we will mail you, at your                   one or more underlying policies for an in-
              last mailing address known to us,                        sured:
              written notice, stating the reason for                        (1) that has at least 25 full-time em-
              the nonrenewal, at least:                                          ployee at the time the commer-
              (1) 60 days before the end of the                                  cial excess and umbrella liability
                   policy period. for all policies oth-                          policy is written and procures the
                   er than that described in a.(2); or                           insurance of any risk or risks,
                                                                                 other than life, accident and
              (2) 30 days before the end of the                                  health, and annuity contracts ,as
                   policy period for all commercial                              described in clauses (a) and (b)
                   excess and umbrella liability pol-                            of Class 1 of Section 4 and
                   icies as defined in 215 ILL.                                  clause (a) of Class 2 of Section
                   COMP. STAT.143.13 (h). The                                    4, by use of the services of a full-
                   nonrenewal shall not become ef-                               time employee acting as an in-
                   fective until at least 30 days from                           surance manager or buyer; or
                   the proof of mailing date of the
                   notice to you.                                           (2) whose aggregate annual premi-
                                                                                 ums for all property and casualty
         b.   Proof of mailing will be sufficient                                insurance on all risks is at least
              proof of notice.                                                   $50,000.
         c.   Notification of nonrenewal will also be
              sent to your broker, if known, or
              agent of record, if known.




                                      Includes copyrighted material of Insurance
IA 4210 IL 01 18                       Services Office, Inc., with its permission.                     Page 2 of 2


                                                                                                         CIC0014
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 16 of 327 PageID #:61
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:


    All Commercial Lines Coverage Parts, Coverage Forms, Policies and Endorsements subject to the
    federal Terrorism Risk Insurance Act and any amendments and extensions thereto

A. The following definition is added with respect                 ceeds $100 billion, and in such case insured
    to the provisions of this endorsement:                        losses up to that amount are subject to pro ra-
                                                                  ta allocation in accordance with procedures
    "Certified act of terrorism" means an act that is             established by the Secretary of the Treasury.
    certified by the Secretary of the Treasury, in
    accordance with the provisions of the federal            C. Application of Other Exclusions
    Terrorism Risk Insurance Act, to be an act of
    terrorism pursuant to the federal Terrorism                   The terms and limitations of any terrorism ex-
    Risk Insurance Act. The criteria contained in                 clusion, or the inapplicability, omission or ab-
    the Terrorism Risk Insurance Act for a "certi-                sence of a terrorism exclusion, does not serve
    fied act of terrorism" include the following:                 to create coverage for any loss which would
                                                                  otherwise be excluded under this Coverage
    1.   The act resulted in insured losses in ex-                Part, Coverage Form, Policy or Endorsement
         cess of $5 million in the aggregate, attrib-             such as losses excluded by:
         utable to all types of insurance subject to
         the Terrorism Risk Insurance Act; and                    1.   Exclusions that address war, warlike ac-
                                                                       tion, insurrection, rebellion, revolution, mil-
    2.   The act is a violent act or an act that is                    itary action, nuclear hazard, nuclear mate-
         dangerous to human life, property or in-                      rials, nuclear reaction, radiation, or radio-
         frastructure and is committed by an indi-                     active contamination;
         vidual or individuals, as part of an effort to
         coerce the civilian population of the Unit-              2.   Exclusions that address pollutants, con-
         ed States or to influence the policy or af-                   tamination, deterioration, fungi or bacteria;
         fect the conduct of the United States                         or
         Government by coercion.                                  3.   Any other exclusion,
B. Cap On Losses from Certified Acts of Ter-                      regardless if the "certified act of terrorism"
   rorism                                                         contributes concurrently or in any sequence to
    If aggregate insured losses attributable to ter-              the loss.
    rorist acts certified under the Terrorism Risk           D. Sunset Clause
    Insurance Act exceed $100 billion in a calen-
    dar year and we have met our insurer deducti-                 If the federal Terrorism Risk Insurance Act ex-
    ble under the Terrorism Risk Insurance Act,                   pires or is repealed, then this endorsement is
    we shall not be liable for the payment of any                 null and void for any act of terrorism that takes
    portion of the amount of such losses that ex-                 place after the expiration or repeal of the Act.




                                          Includes copyrighted material of ISO
                                      Properties, Inc. and American Association
IA 4238 01 15                        of Insurance Services, with their permission.


                                                                                                CIC0015
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 17 of 327 PageID #:62

                              SIGNATURE ENDORSEMENT
 IN WITNESS WHEREOF, this policy has been signed by our President and Secretary in the City of Fairfield,
 Ohio, but this policy shall not be binding upon us unless countersigned by an authorized representative of
 ours. The failure to countersign does not void coverage in Arizona, Virginia and Wisconsin.




                      Secretary                                                President


The signature on any form, endorsement, policy, declarations, jacket or application other than the signature of
the President or Secretary named above is deleted and replaced by the above signatures.




IA 4338 05 11


                                                                                           CIC0016
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 18 of 327 PageID #:63
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                       ILLINOIS CHANGES
This endorsement modifies insurance provided under the following:


    COMMERCIAL PROPERTY COVERAGE PART
    FARM COVERAGE PART
    STANDARD PROPERTY POLICY

A. When this endorsement is attached to Stand-                   3.   The Concealment, Misrepresentation
   ard Property Policy CP 00 99, the terms Cov-                       or Fraud Condition is replaced by the fol-
    erage Part and Coverage Form in this en-                          lowing:
    dorsement are replaced by the term Policy.
                                                                      CONCEALMENT,            MISREPRESENTA-
B. The following is added to the Legal Action                         TION OR FRAUD
   Against Us Condition:
                                                                      a.   This Coverage Part or Coverage
    The 2 year period for legal action against us is                       Form is void if you or any insured
    extended by the number of days between the                             ("insured") commit fraud or conceal
    date the proof of loss is filed with us and the                        or misrepresent a fact in the process
    date we deny the claim in whole or in part.                            leading to the issuance of this insur-
                                                                           ance, and such fraud, concealment
C. If this policy covers:                                                  or misrepresentation is stated in the
    1.   The following in a. and b., then Para-                            policy or endorsement or in the writ-
         graphs 2. and 3. apply:                                           ten application for this policy and:

         a.   Real property used principally for res-                      (1) Was made with actual intent to
              idential purposes up to and including                            deceive; or
              a four family dwelling; or                                   (2) Materially affected either our de-
         b.   Household or personal property that                              cision to provide this insurance
              is usual or incidental to the occupan-                           or the hazard we assumed.
              cy of any premises used for residen-                         However, this condition will not serve
              tial purposes.                                               as a reason to void this Coverage
    2.   The second paragraph of the Appraisal                             Part or Coverage Form after the
         Condition is deleted and replaced by the                          Coverage Part or Coverage Form
         following:                                                        has been in effect for one year or one
                                                                           policy term, whichever is less.
         a.   Each party will pay its own appraiser
              and bear the other expenses of the                      b.   We do not provide coverage under
              appraisal and umpire equally, except                         this Coverage Part or Coverage Form
              as provided in b. below.                                     to you or any other insured ("in-
                                                                           sured") who, at any time subsequent
         b.   We will pay your appraiser's fee and                         to the issuance of this insurance,
              the umpire's appraisal fee, if the fol-                      commit fraud or intentionally conceal
              lowing conditions exist:                                     or misrepresent a material fact relat-
                                                                           ing to:
              (1) You demanded the appraisal;
                   and                                                     (1) This Coverage Part or Coverage
                                                                               Form;
              (2) The full amount of loss, as set by
                   your appraiser, is agreed to by                         (2) The Covered Property;
                   our appraiser or by the umpire.
                                                                           (3) Your interest in the Covered
                                                                               Property; or
                                                                           (4) A claim under this Coverage Part
                                                                               or Coverage Form.
                                                                      c.   Notwithstanding the limitations stated
                                                                           in 3.a. above, we may cancel the
                                                                           Coverage Part or Coverage Form in

                                    Includes copyrighted material of Insurance
IA 4382 IL 07 17                     Services Office, Inc., with its permission.                    Page 1 of 2


                                                                                              CIC0017
         Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 19 of 327 PageID #:64
              accordance with the terms of the                        event will we pay more than the Limit of
              Cancellation Condition.                                 Insurance.
D. For the Commercial Property Coverage Part                E. The Intentional Loss Exclusion in the Caus-
    and the Standard Property Policy, the following              es of Loss Form - Farm Property, Mobile Agri-
    exclusion and related provisions are added to                cultural Machinery And Equipment Coverage
    Paragraph B.2. Exclusions in the Causes of                   Form and Livestock Coverage Form is re-
    Loss Forms and to any Coverage Form or pol-                  placed by the following:
    icy to which a Causes of Loss Form is not at-
    tached:                                                      1.   We will not pay for loss ("loss") or dam-
                                                                      age arising out of any act an "insured"
    1. We will not pay for loss or damage arising                     commits or conspires to commit with the
         out of any act an insured commits or con-                    intent to cause a loss ("loss").
         spires to commit with the intent to cause a
         loss.                                                        In the event of such loss ("loss"), no "in-
                                                                      sured" is entitled to coverage, even "in-
         In the event of such loss, no insured is en-                 sureds" who did not commit or conspire to
         titled to coverage, even insureds who did                    commit the act causing the loss ("loss").
         not commit or conspire to commit the act
         causing the loss.                                       2.   However, this exclusion will not apply to
                                                                      deny payment to an innocent co-"insured"
    2.   However, this exclusion will not apply to                    who did not cooperate in or contribute to
         deny payment to an innocent co-insured                       the creation of the loss ("loss") if:
         who did not cooperate in or contribute to
         the creation of the loss if:                                 a.   The loss ("loss") arose out of a pat-
                                                                           tern of criminal domestic violence;
         a.   The loss arose out of a pattern of                           and
              criminal domestic violence; and
                                                                      b.   The perpetrator of the loss ("loss") is
         b.   The perpetrator of the loss is crimi-                        criminally prosecuted for the act
              nally prosecuted for the act causing                         causing the loss.
              the loss.
                                                                 3.   If we pay a claim pursuant to Paragraph
    3.   If we pay a claim pursuant to Paragraph                      E.2., our payment to the "insured" is lim-
         D.2., our payment to the insured is limited                  ited to that "insured's" insurable interest in
         to that insured's insurable interest in the                  the property less any payments we first
         property less any payments we first made                     made to a mortgagee or other party with a
         to a mortgagee or other party with a legal                   legal secured interest in the property. In
         secured interest in the property. In no                      no event will we pay more than the Limit
                                                                      of Insurance.




                                    Includes copyrighted material of Insurance
IA 4382 IL 07 17                     Services Office, Inc., with its permission.                      Page 2 of 2


                                                                                                        CIC0018
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 20 of 327 PageID #:65
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         ILLINOIS CHANGES - CIVIL UNION
This endorsement modifies insurance provided under the following:


    CHEMICAL DRIFT LIMITED LIABILITY COVERAGE FORM
    COMMERCIAL AUTOMOBILE COVERAGE PART
    COMMERCIAL PROPERTY COVERAGE PART
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    COMMERCIAL UMBRELLA LIABILITY COVERAGE PART
    CONTRACTOR'S ERRORS AND OMISSIONS COVERAGE FORM CLAIMS-MADE
    EMPLOYEE BENEFIT LIABILITY COVERAGE FORM
    EMPLOYMENT PRACTICES LIABILITY COVERAGE PART
    EXCESS LIABILITY COVERAGE FORM
    EXCESS WORKERS COMPENSATION AND EMPLOYERS LIABILITY COVERAGE FORM
    HOLE-IN-ONE COVERAGE FORM
    ILLINOIS CONTRACTORS' LIMITED WORKSITE POLLUTION LIABILITY COVERAGE FORM
    FARM COVERAGE PART
    LIQUOR LIABILITY COVERAGE PART
    MANUFACTURER'S ERRORS AND OMISSIONS COVERAGE FORM - CLAIMS-MADE
    OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
    POLLUTION LIABILITY COVERAGE PART
    PRODUCT WITHDRAWAL COVERAGE PART
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
    PROFESSIONAL LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART
    PROFESSIONAL UMBRELLA LIABILITY COVERAGE PART - CLAIMS-MADE
    SEPTIC SYSTEMS DESIGN INSPECTION ERRORS AND OMISSIONS COVERAGE PART
    UNDERGROUND STORAGE TANK POLICY

A. The term "spouse" is replaced by the following:                 nized under Illinois law, who is a resident of
                                                                   the individual's household, including a ward
    Spouse or party to a civil union recognized un-                or foster child, if the Drive Other Car Cov-
    der Illinois law.                                              erage - Broadened Coverage For Named
B. Under the Commercial Auto Coverage Part, the                    Individual Endorsement is attached.
    term "family member" is replaced by the follow-       C. With respect to coverage for the ownership,
    ing:                                                      maintenance, or use of "covered autos" provid-
    "Family member" means a person related to                 ed under the Commercial Liability Umbrella
    the:                                                      Coverage Part, the term "family member" is re-
                                                              placed by the following:
    1.   Individual Named Insured by blood, adop-
         tion, marriage or civil union recognized un-         "Family member" means a person related to
         der Illinois law, who is a resident of such          you by blood, adoption, marriage or civil union
         Named Insured's household, including a               recognized under Illinois law, who is a resident
         ward or foster child; or                             of your household, including a ward or foster
                                                              child.
    2.   Individual named in the Schedule by blood,
         adoption, marriage or civil union recog-




                                   Includes copyrighted material of Insurance
IA 4395 IL 04 17                    Services Office, Inc., with its permission.


                                                                                            CIC0019
         Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 21 of 327 PageID #:66




                        THE   CINCINNATI INSURANCE COMPANY
                                             A Stock Insurance Company
         COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
Attached to and forming part of POLICY NUMBER:         ETD 051 52 30
Named Insured is the same as it appears on the Common Policy Declarations unless otherwise stated here.


Loc.     (address)
         PER STATEMENT OF VALUES ON FILE
         REFER TO IA904

                                                                                   OPTIONAL COVERAGES
                     COVERAGE PROVIDED                                       Applicable only when an entry is made
                                                        Coin-  Covered                                                 Business
                                                       surance Cause Of                                                  Income
  Item             Coverage                Limits                Loss                                                  Indemnity
                                                                                             Replace-
                                                                          Inflation Replace- ment Cost Agreed Monthly      Maximum Extended
                                                                           Guard ment Cost Incl. Stock Value     Limit      Period  Period
                                                                             (%)      (x)       (x)     (x)   (fraction)     (X)    (Days)
1-1       BUILDING                      28,000,000      80%    SPECIAL                X                  X
                                                               EQ
                                          SEE FA104            FLOOD

1-1       BUSINESS PERSONAL               5,300,000     80%    SPECIAL                X                  X
          PROPERTY                                             EQ
                                          SEE FA104            FLOOD

1-1       BUSINESS INCOME                 4,000,000     80%    SPECIAL                                   X                          180
          W/EXTRA EXPENSE (b)                                  EQ
                                          SEE FA104            FLOOD

DEDUCTIBLE: $500.00 unless otherwise stated $       25,000
EARTHQUAKE DEDUCTIBLE: 5%
FLOOD DEDUCTIBLE: 25,000
MORTGAGE HOLDER
Item           Name and Address
FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
CP1515       06/95 BUSINESS INCOME REPORT/WORK SHEET
FM101        05/16 BUILDING AND PERSONAL PROPERTY COVERAGE FORM (INCLUDING SPECIAL CAUSES
                   OF LOSS)
FA104S       05/15 FLOOD COVERAGE SUPPLEMENTAL SCHEDULE
FA104        05/16 FLOOD COVERAGE ENDORSEMENT
FA268        05/16 HOTEL COMMERCIAL PROPERTY ENDORSEMENT
FA283IL      05/16 CRISIS EVENT EXPENSE COVERAGE ENDORSEMENT - ILLINOIS
FA286        05/16 THE BRIDGE ENDORSEMENT
FA4028IL     07/17 ILLINOIS CHANGES
FA450        05/16 COMMERCIAL PROPERTY CONDITIONS
FA458        04/04 BUSINESS INCOME CHANGES - WAITING PERIOD
IP425        08/04 ILLINOIS MINE SUBSIDENCE WAIVER FORM WAIVER OF INSURANCE
FA223        05/16 WATER BACKUP DISCHARGED FROM SEWERS, DRAINS, SEPTIC OR SUMP PUMP
                   SYSTEMS ENDORSEMENT
FA244        05/11 EQUIPMENT BREAKDOWN COVERAGE (EXCLUDING PRODUCTION MACHINERY)
FA213IL      05/16 BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM - ILLINOIS
FA240        05/16 EARTHQUAKE AND VOLCANIC ERUPTION ENDORSEMENT




FM 502 07 08                                   ETD 051 52 30                                                   Page 1 of 1



                                                                                                        CIC0020
  Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 22 of 327 PageID #:67

      BUILDING AND PERSONAL PROPERTY COVERAGE FORM
             (INCLUDING SPECIAL CAUSES OF LOSS)
                                                          TABLE OF CONTENTS

                                                                                                                                    Begins on Page
SECTION A. COVERAGE ............................................................................................................................3
   1. Covered Property ...........................................................................................................................3
       a. Building ..................................................................................................................................3
       b. Outdoor Signs........................................................................................................................3
       c. Outdoor Fences .....................................................................................................................3
       d. Business Personal Property.................................................................................................3
   2. Property Not Covered ....................................................................................................................4
       a. Accounts, Deeds, Money or Securities ...............................................................................4
       b. Animals...................................................................................................................................4
       c. Automobiles...........................................................................................................................4
       d. Contraband.............................................................................................................................4
       e. Electronic Data....................................................................................................................... 4
       f. Excavations, Grading & Backfilling.....................................................................................4
       g. Foundations ...........................................................................................................................4
       h. Land, Water or Growing Crops ............................................................................................4
       i. Paved Surfaces......................................................................................................................4
       j. Property While Airborne or Waterborne .............................................................................4
       k. Pilings or Piers.......................................................................................................................4
       l. Property More Specifically Insured .....................................................................................4
       m. Retaining Walls......................................................................................................................4
       n. Underground Pipes, Flues or Drains...................................................................................4
       o. Valuable Papers & Records and Cost to Research............................................................5
       p. Vehicles or Self-Propelled Machines...................................................................................5
       q. Property While Outside of Buildings...................................................................................5
   3. Covered Causes of Loss..............................................................................................................5
       a. Covered Causes of Loss.......................................................................................................5
       b. Exclusions..............................................................................................................................5
       c. Limitations............................................................................................................................11
   4. Additional Coverages.................................................................................................................13
       a. Change in Temperature or Humidity .................................................................................13
       b. Debris Removal....................................................................................................................13
       c. Fire Department Service Charge........................................................................................14
       d. Fire Protection Equipment Recharge ................................................................................14
       e. Inventory or Appraisal ........................................................................................................14
       f. Key and Lock Expense .......................................................................................................15
       g. Ordinance or Law ................................................................................................................15
       h. Pollutant Clean Up and Removal .......................................................................................16
       i. Preservation of Property.....................................................................................................16
       j. Rewards................................................................................................................................16




                                                Includes copyrighted material of Insurance
FM 101 05 16                                     Services Office, Inc., with its permission.                                      Page 1 of 40


                                                                                                                            CIC0021
             Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 23 of 327 PageID #:68
                                                   TABLE OF CONTENTS (CONT'D)

                                                                                                                                       Begins on Page
   5. Coverage Extensions .................................................................................................................16
      a. Accounts Receivable...........................................................................................................17
      b. Business Income and Extra Expense................................................................................18
      c. Collapse.................................................................................................................................21
      d. Electronic Data.....................................................................................................................22
      e. Exhibitions, Fairs or Trade Shows.....................................................................................23
      f. Fences ..................................................................................................................................23
      g. Fungi, Wet Rot, Dry Rot, and Bacteria - Limited Coverage.............................................23
      h. Glass .....................................................................................................................................24
      i. Newly Purchased, Leased or Constructed Property........................................................25
      j. Nonowned Building Damage..............................................................................................26
      k. Outdoor Property.................................................................................................................26
      l. Personal Effects...................................................................................................................26
      m. Property Off Premises.........................................................................................................27
      n. Signs .....................................................................................................................................27
      o. Trailers (Nonowned Detached)...........................................................................................27
      p. Transportation .....................................................................................................................27
      q. Utility Services.....................................................................................................................27
      r. Valuable Papers and Records ............................................................................................28
      s. Water Damage, Other Liquids, Powder or Molten Material Damage ..............................29
SECTION B. LIMITS OF INSURANCE.......................................................................................................29
SECTION C. DEDUCTIBLE........................................................................................................................29
   1. Deductible Examples..................................................................................................................30
   2. Glass Deductible.........................................................................................................................30
SECTION D. LOSS CONDITIONS .............................................................................................................30
   1. Abandonment..............................................................................................................................30
   2. Appraisal......................................................................................................................................30
   3. Duties in the Event of Loss or Damage ....................................................................................30
   4. Loss Payment..............................................................................................................................31
   5. Recovered Property....................................................................................................................34
   6. Vacancy........................................................................................................................................34
      a. Description of Terms...........................................................................................................34
      b. Vacancy Provisions.............................................................................................................34
   7. Valuation ......................................................................................................................................34
SECTION E. ADDITIONAL CONDITIONS .................................................................................................35
   1. Coinsurance ................................................................................................................................35
   2. Mortgage Holders .......................................................................................................................36
SECTION F. OPTIONAL COVERAGES.....................................................................................................36
   1. Agreed Value ...............................................................................................................................37
   2. Inflation Guard ............................................................................................................................37
   3. Replacement Cost.......................................................................................................................37
SECTION G. DEFINITIONS........................................................................................................................38




                                                Includes copyrighted material of Insurance
FM 101 05 16                                     Services Office, Inc., with its permission.                                        Page 2 of 40


                                                                                                                                         CIC0022
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 24 of 327 PageID #:69

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
         (INCLUDING SPECIAL CAUSES OF LOSS)
Various provisions in this policy restrict coverage.                        (a) Additions under construction, al-
Read the entire policy carefully to determine rights,                            terations and repairs to a cov-
duties and what is and is not covered.                                           ered building;
Throughout this policy the words "you" and "your"                           (b) Materials, equipment, supplies
refer to the Named Insured shown in the Declara-                                 and temporary structures, on or
tions. The words "we", "us" and "our" refer to the                               within 1,000 feet of the "premis-
Company providing this insurance.                                                es", used for making additions,
                                                                                 alterations or repairs to a cov-
Other words and phrases that appear in quotation                                 ered building.
marks have special meaning. Refer to SECTION
G. DEFINITIONS.                                                    b.   Outdoor Signs
SECTION A. COVERAGE                                                     Your outdoor signs permanently installed
                                                                        and not attached to a covered building,
We will pay for direct "loss" to Covered Property at                    and located within 1,000 feet of the
the "premises" caused by or resulting from any                          "premises".
Covered Cause of Loss.
                                                                   c.   Outdoor Fences
1.   Covered Property
                                                                        Your outdoor fences.
     Covered Property, as used in this Coverage
     Part, means the following types of property for               d.   Business Personal Property
     which a Limit of Insurance is shown in the
     Declarations:                                                      Your Business Personal Property consists
                                                                        of the following property located in or on
     a.   Building                                                      the building or structure described in the
                                                                        Declarations or in the open (or in a vehi-
          Building, means the building or structure                     cle or portable storage unit) within 1,000
          described in the Declarations, including:                     feet of the building or 1,000 feet of the
          (1) Completed additions;                                      "premises", whichever distance is greater.
                                                                        Your Business Personal Property consists
          (2) Fixtures, including outdoor fixtures;                     of the following unless otherwise specified
                                                                        in the Declarations or on the BUSINESS
          (3) Permanently installed:                                    PERSONAL PROPERTY - SEPARA-
              (a) Machinery and equipment;                              TION OF COVERAGE ENDORSEMENT.

              (b) Building glass, including any let-                    (1) Furniture;
                     tering and ornamentation;                          (2) Machinery and equipment;
              (c) Signs attached to a building or                       (3) "Stock";
                     structure that is Covered Proper-
                     ty;                                                (4) All other personal property owned by
                                                                            you and used in your business;
              (d) Awnings and canopies;
                                                                        (5) The cost of labor, materials or ser-
          (4) Personal property owned by you that                           vices furnished or arranged by you
              is used to maintain or service a cov-                         on personal property of others;
              ered building or its "premises", in-
              cluding:                                                  (6) Your use interest as tenant in im-
                                                                            provements and betterments. Im-
              (a) Fire extinguishing equipment;                             provements and betterments are fix-
              (b) Outdoor furniture;                                        tures, alterations, installations or ad-
                                                                            ditions:
              (c) Floor coverings; and
                                                                            (a) Made a part of the building or
              (d) Appliances used for refrigerat-                                structure you occupy but do not
                     ing, ventilating, cooking, dish-                            own; and
                     washing or laundering;
                                                                            (b) You acquired or made at your
          (5) If not covered by other insurance:                                 expense but cannot legally re-
                                                                                 move;


                                      Includes copyrighted material of Insurance
FM 101 05 16                           Services Office, Inc., with its permission.                   Page 3 of 40


                                                                                               CIC0023
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 25 of 327 PageID #:70
          (7) Leased personal property used in                      e.   Electronic Data
              your business for which you have a
              contractual responsibility to insure.                      Except as provided in SECTION A.
              Such leased property is not consid-                        COVERAGE, 5. Coverage Extensions,
              ered personal property of others in                        d. Electronic Data, "Electronic data".
              your care, custody or control;                             This Paragraph e. does not apply to your
                                                                         "stock" of prepackaged software or to
          (8) Personal Property of Others that is in                     "electronic data" which is integrated in
              your care, custody or control or for                       and operates or controls the building's el-
              which you are legally liable.                              evator, lighting, heating, ventilation, air
                                                                         conditioning or security system.
              (a) This does not include personal
                    effects owned by you, your offic-               f.   Excavations, Grading & Backfilling
                    ers, your partners, or if you are a
                    limited liability company, your                      The cost of excavations, grading, backfill-
                    members or your managers, or                         ing or filling;
                    your     employees        (including            g.   Foundations
                    leased and temporary workers),
                    except as provided in 5. Cover-                      Foundations of buildings, structures, ma-
                    age Extensions, l. Personal Ef-                      chinery or boilers, if their foundations are
                    fects;                                               below:
              (b) This does not include property of                      (1) The lowest basement floor; or
                    others for which you are legally
                    liable as:                                           (2) The surface of the ground, if there is
                                                                             no basement.
                    1)   A carrier for hire; or
                                                                    h.   Land, Water or Growing Crops
                    2)   An arranger of transporta-
                         tion, including car loaders,                    Land (including land on which the proper-
                         consolidators,      brokers,                    ty is located), water, growing crops or
                         freight forwarders, or ship-                    lawns (other than lawns which are part of
                         ping associations; and                          a vegetative roof);

          (9) Sales samples.                                        i.   Paved Surfaces

2.   Property Not Covered                                                Bridges, roadways, walks, patios or other
                                                                         paved surfaces;
     Covered Property does not include:
                                                                    j.   Property While Airborne or Waterborne
     a.   Accounts, Deeds, Money or Securities
                                                                         Personal property while airborne or wa-
          Except as provided in SECTION A.                               terborne;
          COVERAGE, 5. Coverage Extensions,
          a. Accounts Receivable, Accounts, bills,                  k.   Pilings or Piers
          currency, deeds, food stamps or other ev-                      Pilings, piers, bulkheads, wharves or
          idences of debt, "money", notes or "secu-                      docks;
          rities";
                                                                    l.   Property More Specifically Insured
     b.   Animals
                                                                         Property that is covered under another
          Animals, unless                                                coverage form of this or any other policy
          (1) Owned by others and boarded by                             in which it is more specifically described,
              you; or                                                    except as provided in G. Other Insur-
                                                                         ance of the COMMERCIAL PROPERTY
          (2) Owned by you and covered as                                CONDITIONS;
              "stock" while inside of buildings;
                                                                    m. Retaining Walls
          and then only as provided in 3. Covered
          Causes of Loss, c. Limitations.                                Retaining walls that are not part of any
                                                                         building described in the Declarations;
     c.   Automobiles
                                                                    n.   Underground Pipes, Flues or Drains
          Automobiles held for sale;
                                                                         Underground pipes, flues or drains;
     d.   Contraband
          Contraband, or property in the course of
          illegal transportation or trade;

                                       Includes copyrighted material of Insurance
FM 101 05 16                            Services Office, Inc., with its permission.                   Page 4 of 40


                                                                                                         CIC0024
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 26 of 327 PageID #:71
   o.   Valuable Papers & Records and Cost                           (5) Trees, shrubs or plants (other than
        to Research                                                      trees, shrubs or plants that are
                                                                         "stock" or part of a vegetative roof).
        Except as provided in SECTION A.
        COVERAGE, 5. Coverage Extensions,                  3.   Covered Causes of Loss
        r. Valuable Papers and Records, the
        cost to research, replace or restore the in-            a.   Covered Causes of Loss
        formation on "valuable papers and rec-                       Covered Causes of Loss means direct
        ords", including those which exist as                        "loss" unless the "loss" is excluded or lim-
        "electronic data".                                           ited in this Coverage Part.
        This does not apply to "valuable papers                 b.   Exclusions
        and records" held for sale by you.
                                                                     (1) We will not pay for "loss" caused di-
   p.   Vehicles or Self-Propelled Machines                              rectly or indirectly by any of the fol-
        Vehicles or self-propelled machines (in-                         lowing, unless otherwise provided.
        cluding aircraft or watercraft) that:                            Such "loss" is excluded regardless of
                                                                         any other cause or event that con-
        (1) Are licensed for use on public roads;                        tributes concurrently or in any se-
            or                                                           quence to the "loss".
        (2) Are operated principally away from                           (a) Ordinance or Law
            the "premises".
                                                                              Except as provided in SECTION
        This paragraph does not apply to:                                     A. COVERAGE, 4. Additional
                                                                              Coverages, g. Ordinance or
        (1) Vehicles or self-propelled machines                               Law , the enforcement of or
            or autos you manufacture, process or                              compliance with any ordinance
            warehouse;                                                        or law:
        (2) Vehicles or self-propelled machines,                              1)   Regulating the construction,
            other than autos, you hold for sale;                                   use or repair of any building
        (3) Rowboats or canoes out of water and                                    or structure; or
            located at the "premises"; or                                     2)   Requiring the tearing down
        (4) Trailers, but only as provided in                                      of any building or structure,
            SECTION A. COVERAGE, 5. Cov-                                           including the cost of remov-
            erage Extensions, o. Trailers                                          ing its debris.
            (Nonowned Detached).                                              This exclusion applies whether
   q.   Property While Outside of Buildings                                   "loss" results from:

        The following property while outside of                               1)   An ordinance or law that is
        buildings (except as provided in SEC-                                      enforced even if the building
        TION A. COVERAGE, 5. Coverage Ex-                                          or structure has not been
        tensions):                                                                 damaged; or

        (1) Grain, hay, straw or other crops;                                 2)   The increased costs in-
                                                                                   curred to comply with an or-
        (2) Signs, except:                                                         dinance or law in the course
                                                                                   of construction, repair, ren-
            (a) Signs attached to a covered                                        ovation,    remodeling     or
                 building or structure;                                            demolition of any building or
            (b) Signs for which a Limit of Insur-                                  structure, or removal of its
                 ance is shown in the Declara-                                     debris, following a direct
                 tions.                                                            "loss" to that building or
                                                                                   structure.
        (3) Outdoor    fences, except outdoor
            fences for which a Limit of Insurance                        (b) Earth Movement
            is shown in the Declarations;                                     1)   Earthquake, including trem-
        (4) Radio antennas, television antennas                                    ors and aftershocks and any
            or satellite dishes; including their                                   earth sinking, rising or shift-
            lead-in wiring, masts, and towers;                                     ing related to such event;
            and                                                               2)   Landslide, including any
                                                                                   earth sinking, rising or shift-
                                                                                   ing related to such event;

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                   Page 5 of 40


                                                                                             CIC0025
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 27 of 327 PageID #:72
               3)   Mine subsidence, meaning                                act of nature or is otherwise
                    subsidence of a man-made                                caused.
                    mine, whether or not mining
                    activity has ceased;                               (c) Governmental Action

               4)   Earth sinking (other than                               Seizure or destruction of proper-
                    "sinkhole collapse"), rising                            ty by order of governmental au-
                    or shifting including soil                              thority. However, we will pay for
                    conditions which cause set-                             "loss" caused by or resulting
                    tling, cracking or other dis-                           from acts of destruction ordered
                    arrangement of foundations                              by governmental authority and
                    or other parts of realty. Soil                          taken at the time of a fire to pre-
                    conditions include contrac-                             vent its spread, if the fire would
                    tion, expansion, freezing,                              be covered under this Coverage
                    thawing, erosion, improperly                            Part.
                    compacted soil and the ac-                         (d) Nuclear Hazard
                    tion of water under the
                    ground surface.                                         Nuclear reaction or radiation, or
                                                                            radioactive contamination, how-
               But if Earth Movement, as de-                                ever caused.
               scribed in (b)1) through 4)
               above, results in fire or explo-                        (e) Utility Services
               sion, we will pay for the "loss"
               caused by that fire or explosion.                            1)   Except as provided in SEC-
                                                                                 TION A. COVERAGE, 5.
               5)   Volcanic eruption, explosion                                 Coverage Extensions, q.
                    or effusion. But if volcanic                                 Utility Services, the failure
                    eruption, explosion or effu-                                 of power, communication,
                    sion results in fire, building                               water or other utility ser-
                    glass breakage or volcanic                                   vices supplied to the "prem-
                    action, we will pay for the                                  ises", however caused, if
                    "loss" caused by that fire,                                  the failure:
                    building glass breakage or
                    volcanic action.                                             a)   Originates away from
                                                                                      the "premises"; or
                    Volcanic action means di-
                    rect "loss" resulting from the                               b) Originates at the "prem-
                    eruption of a volcano when                                        ises", but only if such
                    the "loss" is caused by:                                          failure involves equip-
                                                                                      ment used to supply
                    a)   Airborne volcanic blast                                      the utility service to the
                         or    airborne   shock                                       "premises"      from     a
                         waves;                                                       source away from the
                                                                                      "premises".
                    b) Ash, dust or particulate
                         matter; or                                              Failure of any utility service
                                                                                 includes lack of sufficient
                    c)   Lava flow.                                              capacity and reduction in
                    With respect to coverage for                                 supply. "Loss" caused by a
                    Volcanic Action, all volcanic                                surge of power is also ex-
                    eruptions that occur within                                  cluded if the surge would
                    any 168-hour period will                                     not have occurred but for an
                    constitute a single occur-                                   event causing the failure of
                    rence.                                                       power.

                    Volcanic action does not in-                                 However, if the failure or
                    clude the cost to remove                                     surge of power, or the fail-
                    ash, dust or particulate mat-                                ure of communication, wa-
                    ter that does not cause di-                                  ter, wastewater removal or
                    rect "loss" to the described                                 other utility service results in
                    property.                                                    a Covered Cause of Loss,
                                                                                 we will pay for that portion
               This Earth Movement exclusion                                     of "loss" caused by that
               applies regardless of whether                                     Covered Cause of Loss.
               any of the above, in paragraphs
               1) through 5), is caused by an                                    Communication services in-
                                                                                 clude but are not limited to
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                    Page 6 of 40


                                                                                                    CIC0026
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 28 of 327 PageID #:73
                    service relating to Internet                            3)   Water that has entered and
                    access or access to any                                      then backs up through and
                    electronic, cellular or satel-                               is discharged from a sewer,
                    lite network.                                                drain, septic system, sump
                                                                                 pump system or related
           (f) War and Military Action                                           equipment; or
               1)   War, including undeclared                               4)   Water under the ground sur-
                    or civil war;                                                face pressing on, or flowing
               2)   Warlike action by a military                                 or seeping through:
                    force, including action in                                   a)   Foundations,     walls,
                    hindering    or   defending                                       floors or paved surfac-
                    against an actual or ex-                                          es;
                    pected attack, by any gov-
                    ernment, sovereign or other                                  b) Basements,           whether
                    authority using military per-                                     paved or not; or
                    sonnel or other agents; or
                                                                                 c)   Doors, windows or oth-
               3)   Insurrection, rebellion, revo-                                    er openings.
                    lution, usurped power, or
                    action taken by governmen-                              5)   Waterborne material carried
                    tal authority in hindering or                                or otherwise moved by any
                    defending against any of                                     of the water referred to in
                    these.                                                       Paragraphs (g)1), 3) or 4),
                                                                                 or material carried or other-
           (g) Water                                                             wise moved by mudslide or
                                                                                 mudflow as described in
               1)   Flood, meaning the partial                                   Paragraph (g)2).
                    or complete inundation of
                    normally dry land areas due                             This exclusion applies regard-
                    to:                                                     less of whether any of the above
                                                                            in Paragraphs (g)1) through
                    a)   The unusual or rapid                               (g)5) is caused by an act of na-
                         accumulation or runoff                             ture or is otherwise caused. An
                         of rain or surface wa-                             example of a situation to which
                         ters from any source; or                           this exclusion applies is the situ-
                    b) Waves, tidal     waters,                             ation where a dam, levee, sea-
                         tidal waves (including                             wall or other boundary or con-
                         tsunami); or                                       tainment system fails in whole or
                                                                            in part, for any reason, to con-
                    c)   Water    from     rivers,                          tain the water.
                         ponds, lakes, streams,
                         or any other body of                               However, if any of the above, as
                         water that rises above,                            described in Paragraphs (g)1)
                         overflows from, or is                              through (g)5), results in fire, ex-
                         not contained within its                           plosion or sprinkler leakage, we
                         natural or man-made                                will pay for that portion of "loss"
                         boundary;                                          caused by that fire, explosion or
                                                                            sprinkler leakage (if sprinkler
                    and all whether driven by                               leakage is a Covered Cause of
                    wind or not, including storm                            Loss).
                    surge.
                                                                       (h) "Fungi", Wet Rot, Dry Rot, and
               2)   Mudslides or mudflows,                                 Bacteria
                    which are caused by flood-
                    ing as defined above in                                 1)   Presence, growth, prolifera-
                    Paragraph (g)1) above.                                       tion, spread or any activity
                    Mudslide or mudflow in-                                      of "fungi", wet or dry rot or
                    volves a river of liquid and                                 bacteria. But if "fungi", wet
                    flowing mud on the surface                                   or dry rot or bacteria results
                    of normally dry land areas                                   in a "specified cause of
                    as when earth is carried by                                  loss", we will pay for the
                    a current of water and de-                                   "loss" caused by that "speci-
                    posited along the path of                                    fied cause of loss".
                    the current;


                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                   Page 7 of 40


                                                                                           CIC0027
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 29 of 327 PageID #:74
               2)   This exclusion does not ap-                         (c) Smoke, Vapor, Gas
                    ply:
                                                                             Smoke, vapor or gas from agri-
                    a)   When "fungi", wet or                                cultural smudging or industrial
                         dry rot or bacteria re-                             operations.
                         sults from fire or light-
                         ning; or                                       (d) Miscellaneous Causes of Loss

                    b) To the extent that cov-                               1)   Wear and tear;
                         erage is provided in                                2)   Rust or other corrosion, de-
                         SECTION A. COVER-                                        cay, deterioration, hidden or
                         AGE, 5. Coverage Ex-                                     latent defect or any quality
                         tensions, g. "Fungi",                                    in property that causes it to
                         Wet Rot, Dry Rot and                                     damage or destroy itself;
                         Bacteria - Limited
                         Coverage with respect                               3)   Smog;
                         to "loss" from a cause
                         of loss other than fire or                          4)   Settling, cracking, shrinking
                         lightning.                                               or expansion;

           Exclusions b.(1)(a) through b.(1)(h)                              5)   Nesting or infestation, or
           apply whether or not the "loss" event                                  discharge or release of
           results in widespread damage or af-                                    waste products or secre-
           fects a substantial area.                                              tions, by insects, birds, ro-
                                                                                  dents or other animals;
       (2) We will not pay for "loss" caused by
           or resulting from any of the following:                           6)   Mechanical breakdown, in-
                                                                                  cluding rupture or bursting
           (a) Electrical Current                                                 caused by centrifugal force.
                                                                                  However, if mechanical
               Artificially generated electrical,                                 breakdown results in eleva-
               magnetic or electromagnetic en-                                    tor collision, we will pay for
               ergy that damages, disturbs, dis-                                  that portion of "loss" caused
               rupts or otherwise interferes with                                 by that elevator collision; or
               any:
                                                                             7)   The following causes of loss
               1)   Electrical or electronic wire,                                to personal property:
                    device, appliance, system
                    or network; or                                                a)   Marring or scratching;
               2)   Device, appliance, system                                     b) Except as provided in
                    or network utilizing cellular                                    SECTION A. COVER-
                    or satellite technology.                                         AGE, 4. Additional
                                                                                     Coverages, a. Change
               For the purpose of this exclu-                                        in Temperature or
               sion, electrical, magnetic or elec-                                   Humidity and 5. Cov-
               tromagnetic energy includes but                                       erage Extensions, q.
               is not limited to:                                                    Utility Services;
               1)   Electrical current, including                                      i)   Dampness or dry-
                    arcing;                                                                 ness of atmos-
               2)   Electrical charge produced                                              phere; and
                    or conducted by a magnetic                                         ii) Changes in or ex-
                    or electromagnetic field;                                               tremes of      tem-
               3)   Pulse of     electromagnetic                                            perature.
                    energy; or                                               However, if an excluded cause
               4)   Electromagnetic waves or                                 of loss listed in (2)(d)1) through
                    microwaves.                                              7) results in a "specified cause
                                                                             of "loss" or building glass break-
               However, if fire results, we will                             age, we will pay for that portion
               pay for "loss" caused by that fire.                           of "loss" caused by that "speci-
                                                                             fied cause of loss" or building
           (b) Delay or Loss of Use                                          glass breakage.
               Delay, loss of use or loss of
               market.

                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                   Page 8 of 40


                                                                                                    CIC0028
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 30 of 327 PageID #:75
           (e) Explosion of Steam Apparatus                                 This exclusion applies whether
                                                                            or not an act occurs during the
               Explosion of steam boilers,                                  hours of operation.
               steam pipes, steam engines or
               steam turbines owned or leased                               This  Dishonest or Criminal
               by you, or operated under your                               Acts exclusion does not apply to
               control. However, if explosion of                            acts of destruction by your em-
               steam boilers, steam pipes,                                  ployees (including leased work-
               steam engines or steam turbines                              ers or temporary employees) or
               results in fire or combustion ex-                            by authorized representatives;
               plosion, we will pay for that por-                           except theft by employees (in-
               tion of "loss" caused by that fire                           cluding leased workers or tem-
               or combustion explosion. We will                             porary employees) is not cov-
               also pay for "loss" caused by or                             ered.
               resulting from the explosion of
               gases or fuel within the furnace                        (i) Voluntary Parting Under False
               of any fired vessel or within the                           Pretense
               flues or passages through which                              Voluntary parting with any prop-
               the gases of combustion pass.                                erty by you or anyone else to
           (f) Water Seepage                                                whom you have entrusted the
                                                                            property if induced to do so by
               Continuous or repeated seepage                               any fraudulent scheme, trick,
               or leakage of water or the pres-                             device or false pretense.
               ence or condensation of humidi-
               ty, moisture, or vapor that occurs                      (j) Exposure to Weather
               over a period of 14 days or                                  Rain, snow, ice or sleet to per-
               more.                                                        sonal property in the open.
           (g) Freezing of Plumbing                                    (k) Collapse
               Water, other liquids, powder or                              Collapse, including any of the
               molten material that leaks or                                following conditions of property
               flows from plumbing, heating, air                            or any part of the property:
               conditioning or other equipment
               (except fire protection systems)                             1)     An abrupt falling down or
               caused by or resulting from                                         caving in;
               freezing, unless:
                                                                            2)     Loss of structural integrity,
               1)   You did your best to main-                                     including separation of parts
                    tain heat in the building or                                   of the property or property
                    structure; or                                                  in danger of falling down or
                                                                                   caving in; or
               2)   You drained the equipment
                    and shut off the supply if the                          3)     Any cracking, bulging, sag-
                    heat was not maintained.                                       ging, bending, leaning, set-
                                                                                   tling, shrinkage or expan-
           (h) Dishonest or Criminal Acts                                          sion as such condition re-
               Dishonest or criminal acts (in-                                     lates to Paragraph (k)1) or
               cluding theft) by you, any of your                                  2) above.
               partners, members (if a limited                              But if collapse results in a Cov-
               liability company), officers, man-                           ered Cause of Loss at the
               agers, employees (including                                  "premises", we will pay for "loss"
               leased workers or temporary                                  caused by that Covered Cause
               employees) directors, trustees,                              of Loss.
               or authorized representatives;
               whether acting alone or in collu-                            This exclusion Collapse does
               sion with each other or with any                             not apply:
               other party; or theft by any per-
               son to whom you entrust the                                  1)     To the extent that coverage
               property for any purpose,                                           is provided under the SEC-
               whether acting alone or in collu-                                   TION A. COVERAGE, 5.
               sion with any other party.                                          Coverage Extensions,
                                                                                   c. Collapse; or
                                                                            2)     To collapse caused by one
                                                                                   or more of the following:
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                    Page 9 of 40


                                                                                            CIC0029
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 31 of 327 PageID #:76
                   a) The "specified causes                           (3) We will not pay for "loss" caused by
                         of loss";                                         or resulting from any of the following
                                                                           in Paragraphs (3)(a) through (3)(c).
                   b) Breakage of building                                 However, if an excluded cause of
                         glass;                                            loss that is listed in Paragraphs (3)(a)
                   c) Weight of rain that col-                             through (3)(c) results in a Covered
                         lects on a roof; or                               Cause of Loss, we will pay for that
                                                                           portion of "loss" caused by that Cov-
                   d) Weight of people or                                  ered Cause of Loss:
                         personal property.
                                                                           (a) Weather Conditions
           (l) Pollutants
                                                                                Weather conditions, but this ex-
               Discharge, dispersal, seepage,                                   clusion only applies if weather
               migration, release, escape or                                    conditions contribute in any way
               emission of "pollutants" unless                                  with a cause or event excluded
               the discharge, dispersal, seep-                                  in SECTION A. COVERAGE, 3.
               age, migration, release, escape                                  Covered Causes of Loss, b.
               or emission is itself caused by                                  Exclusions, (1)(a) through
               any of the "specified causes of                                  (1)(h) to produce the "loss".
               loss". But if the discharge, dis-
               persal, seepage, migration, re-                             (b) Acts or Decisions
               lease, escape or emission of                                     Acts or decisions, including the
               "pollutants" results in a "speci-                                failure to act or decide, of any
               fied cause of loss", we will pay                                 person, group, organization or
               for the "loss" caused by that                                    governmental body.
               "specified cause of loss".
                                                                           (c) Defects, Errors, and Omis-
               This exclusion does not apply to                                sions
               "loss" to glass caused by chemi-
               cals applied to the glass.                                       1)   An act, error, or omission
                                                                                     (negligent or not) relating to:
           m) Loss or Damage to Product
                                                                                     a)   Land use;
               We will not pay for "loss" to
               Covered Property consisting of                                        b) Design, specifications,
               merchandise, goods or other                                                construction, workman-
               product caused by or resulting                                             ship;
               from error or omission by any
               person or entity (including those                                     c)   Planning, zoning, de-
               having possession under an ar-                                             velopment, surveying,
               rangement where work or a por-                                             siting, grading, com-
               tion of the work is outsourced) in                                         paction; or
               any stage of the development,                                         d) Maintenance,      installa-
               production or use of the product,                                          tion, renovation, repair,
               including planning, testing, pro-                                          or remodeling
               cessing, packaging, installation,
               maintenance or repair. This ex-                                       of part or all of any property
               clusion applies to any effect that                                    on or off the "premises";
               compromises the form, sub-
               stance or quality of the product.                                2)   A defect, weakness, inade-
               But if such error or omission re-                                     quacy, fault, or unsound-
               sults in a Covered Cause of                                           ness in materials used in
               Loss, we will pay for "loss"                                          construction or repair of part
               caused by that Covered Cause                                          or all of any property on or
               of Loss.                                                              off the "premises"; or

           (n) Neglect                                                          3)   The cost to make good any
                                                                                     error in design.
               Neglect of an insured to use all
               reasonable means to save and
               preserve property from further
               damage at and after the time of
               "loss".



                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 10 of 40


                                                                                                        CIC0030
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 32 of 327 PageID #:77
       (4) Special Exclusions                                                  or cancellation of any license,
                                                                               lease or contract beyond the
           The Special Exclusions apply only to                                "period of restoration".
           SECTION A. COVERAGE, 5. Cov-
           erage Extensions, b. Business In-                              (e) Any other indirect "loss".
           come and Extra Expense; and if at-
           tached to this policy, the following                  c.   Limitations
           coverage forms: BUSINESS IN-                               The following limitations apply to all policy
           COME (AND EXTRA EXPENSE)                                   forms and endorsements shown on the
           COVERAGE FORM, BUSINESS IN-                                COMMERCIAL PROPERTY COVER-
           COME (WITHOUT EXTRA EX-                                    AGE PART DECLARATIONS, unless
           PENSE) COVERAGE FORM, and                                  otherwise stated:
           EXTRA EXPENSE COVERAGE
           FORM.                                                      (1) Limitations - Various Types of
                                                                          Property
           We will not pay for:
                                                                          We will not pay for "loss" to property
           (a) Any "loss" caused by or resulting                          as described and limited in this sec-
               from:                                                      tion. In addition, we will not pay for
               1)   Damage or destruction of                              any "loss" that is a consequence of
                    "finished stock"; or                                  "loss" as described and limited in this
                                                                          section.
               2)   The time required to repro-
                    duce "finished stock".                                (a) Steam Apparatus
               This Exclusion (4)(a) does not                                  Steam boilers, steam pipes,
               apply to Extra Expense.                                         steam engines or steam turbines
                                                                               caused by or resulting from any
           (b) Any "loss" caused by or resulting                               condition or event inside such
               from damage to radio or televi-                                 equipment. But we will pay for
               sion antennas (including satellite                              "loss" to such equipment caused
               dishes) and their lead-in wiring,                               by or resulting from an explosion
               masts or towers.                                                of gases or fuel within the fur-
                                                                               nace of any fired vessel or within
           (c) Any increase of "loss" caused by                                the flues or passages through
               or resulting from:                                              which the gases of combustion
               1)   Delay in rebuilding, repair-                               pass.
                    ing or replacing the property                         (b) Hot Water Boilers
                    or resuming "operations",
                    due to interference at the                                 Hot water boilers or other water
                    location of the rebuilding,                                heating equipment caused by or
                    repair or replacement by                                   resulting from any condition or
                    strikers or other persons; or                              event inside such boilers or
                                                                               equipment, other than an explo-
               2)   Suspension, lapse or can-                                  sion.
                    cellation of any license,
                    lease or contract. However,                           (c) Building Interiors
                    if the suspension, lapse or
                    cancellation     is   directly                             The interior of any building or
                    caused by the "suspension"                                 structure, or to personal property
                    of "operations", we will cov-                              in the building or structure,
                    er such "loss" that affects                                caused by or resulting from rain,
                    your "Business Income"                                     snow, sleet, ice, sand or dust,
                    during the "period of resto-                               whether driven by wind or not,
                    ration" and any extension of                               unless:
                    the "period of restoration" in                             1)   The building or structure
                    accordance with the terms                                       first sustains damage by a
                    of the Extended Business                                        Covered Cause of Loss to
                    Income Additional Coverage                                      its roof or walls through
                    and the Extended Period of                                      which the rain, snow, sleet,
                    Indemnity Optional Cover-                                       ice, sand or dust enters; or
                    age or any variation of
                    these.                                                     2)   The "loss" is caused by or
                                                                                    results from thawing of
           (d) Any Extra Expense caused by or
               resulting from suspension, lapse
                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                  Page 11 of 40


                                                                                              CIC0031
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 33 of 327 PageID #:78
                    snow, sleet or ice on the                           (b) Contractors equipment, machin-
                    building or structure.                                   ery and tools owned by you or
                                                                             entrusted to you, provided such
           (d) Theft of Building Materials                                   property is Covered Property.
               Building materials and supplies                               However, this limitation does not
               not attached as part of the build-                            apply:
               ing or structure, caused by or
               resulting from theft.                                         1)   If the property is located on
                                                                                  or within 1,000 feet of the
               However, this limitation does not                                  "premises"; or
               apply to:
                                                                             2)   To Business Income cover-
               1)   Building materials and sup-                                   age or to Extra Expense
                    plies held for sale by you; or                                coverage.
               2)   "Business Income" cover-                       (3) Limitation     - Personal Property
                    age or Extra Expense cov-                          Theft
                    erage.
                                                                        This Limitation does not apply to
           (e) Missing Property                                         "Business Income" coverage or to
               Property that is missing, where                          Extra Expense coverage. For each
               the only evidence of the "loss" is                       category described in Paragraph
               a shortage disclosed on taking                           c.(3)(a) through (3)(d) below, the
               inventory, or other instances                            most we will pay for "loss" in any one
               where there is no physical evi-                          occurrence of theft to all property in
               dence to show what happened                              that category, regardless of the types
               to the property.                                         or number of articles for that category
                                                                        that are lost or damaged in that oc-
           (f) Transferred Property                                     currence, are the following special
                                                                        limits:
               Property that has been trans-
               ferred to a person or to a place                         (a) $2,500 for Furs, fur garments
               outside the "premises" on the                                 and garments trimmed with fur.
               basis of unauthorized instruc-
               tions.                                                   (b) $2,500 for Jewelry, watches,
                                                                             watch      movements,     jewels,
           (g) Vegetative Roofs                                              pearls, precious and semi-
                                                                             precious stones, bullion, gold,
               Lawns, trees, shrubs or plants                                silver, platinum and other pre-
               which are part of a vegetated                                 cious alloys or metals. This limi-
               roof, caused by or resulting                                  tation does not apply to jewelry
               from:                                                         and watches worth $100 or less
                                                                             per item.
               1)   Dampness or dryness of
                    atmosphere or of soil sup-                          (c) $2,500 for Patterns, dies, molds
                    porting the vegetation;                                  and forms.

               2)   Changes in or extremes of                           (d) $250 for Stamps, tickets, includ-
                    temperature;                                             ing lottery tickets held for sale,
                                                                             and letters of credit.
               3)   Disease;
                                                                        These special limits are not addition-
               4)   Frost or hail; or                                   al Limits of Insurance.
               5)   Rain, snow, ice or sleet.                      (4) Limitation - System or Appliance
                                                                       Defects
       (2) Limitations - Various Property for
           Specified Causes                                             (a) We will not pay the cost to repair
                                                                             any defect to a system or appli-
           We will not pay for "loss" to the fol-                            ance from which water, other
           lowing types of property unless                                   liquid, powder or molten material
           caused by the "specified causes of                                escapes; and
           loss" or building glass breakage:
                                                                        (b) We will not pay to replace the
           (a) Animals, and then only if they                                substance that escapes as de-
               are killed or their destruction is                            scribed in Paragraph c.(4)(a)
               deemed necessary.                                             above.

                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                 Page 12 of 40


                                                                                                   CIC0032
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 34 of 327 PageID #:79
              But we will pay the cost to repair or                        (d) Remove        debris of property
              replace damaged parts of fire extin-                              owned by or leased to the land-
              guishing equipment if the damage                                  lord of the building where your
              results in discharge of any substance                             "premises" are located, unless
              from an automatic fire protection sys-                            you have a contractual respon-
              tem, or is directly caused by freezing.                           sibility to insure such property
                                                                                and it is insured under this Cov-
              However, this Limitation c.(4)(a) does                            erage Part;
              not apply to "Business Income" Cov-
              erage or to Extra Expense Coverage.                          (e) Remove any property that is
                                                                                Property Not Covered, including
4.   Additional Coverages                                                       property addressed under 5.
     Unless stated otherwise, SECTION C. DE-                                    Coverage Extensions, k. Out-
     DUCTIBLE does not apply to Paragraph 4.                                    door Property.
     Additional Coverages.                                                 (f) Remove property of others of a
     Unless stated otherwise, these Paragraph 4.                                type that would not be Covered
     Additional Coverages apply on a per location                               Property under this Coverage
     basis.                                                                     Part;

     a.   Change in Temperature or Humidity                                (g) Remove deposits of mud or
                                                                                earth from the grounds of the
          We will pay for direct "loss" to your cov-                            "premises".
          ered Business Personal Property caused
          by a change in temperature or humidity or                   (3) Subject to the exceptions in Para-
          contamination by refrigerant resulting                          graph b.(4) below, the following pro-
          from damage by a Covered Cause of                                visions apply:
          Loss to equipment used for refrigerating,                        (a) The most we will pay for the total
          cooling, humidifying, dehumidifying, air                              of direct "loss" plus debris re-
          conditioning, heating, generating or con-                             moval expense is the Limit of In-
          verting power (including their connections                            surance applicable to the Cov-
          and supply or transmission lines and                                  ered Property that has sustained
          pipes) when located on the "premises".                                "loss".
          This Coverage is included within the Lim-                        (b) Subject to Paragraph b.(3)(a),
          its of Insurance shown in the Declara-                                the amount we will pay for debris
          tions.                                                                removal expense is limited to
     b.   Debris Removal                                                        25% of the sum of the deductible
                                                                                plus the amount that we pay for
          (1) Subject to Paragraphs b.(2), (3) and                              direct "loss" to the Covered
              (4) of this Additional Coverage, we                               Property that has sustained
              will pay your expense to remove de-                               "loss".
              bris of Covered Property and other
              debris that is on the "premises",                       (4) We will pay up to an additional
              when such debris is caused by or re-                         $10,000 for debris removal expense
              sults from a Covered Cause of Loss                           for each "premises", in any one oc-
              that occurs during the "coverage                             currence of direct "loss" to Covered
              term". The expenses will be paid only                        Property, if one or both of the follow-
              if they are reported to us in writing                        ing circumstances apply:
              within 180 days of the date of direct                        (a) The total of the actual debris
              "loss".                                                           removal expense plus the
          (2) Debris Removal does not apply to                                  amount we pay for direct "loss"
              costs to:                                                         exceeds the Limit of Insurance
                                                                                on the Covered Property that
              (a) Extract "pollutants" from land or                             has sustained "loss".
                   water;
                                                                           (b) The actual debris removal ex-
              (b) Remove, restore or replace pol-                               pense exceeds 25% of the sum
                   luted land or water;                                         of the deductible plus the
                                                                                amount that we pay for direct
              (c) Remove debris of property of                                  "loss" to the Covered Property
                   yours that is not insured under                              that has sustained "loss".
                   this Coverage Part, or property
                   in your possession that is not                     Therefore, if Paragraph b.(4)(a) and/or
                   Covered Property;                                  (4)(b) apply, our total payment for direct

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                 Page 13 of 40


                                                                                              CIC0033
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 35 of 327 PageID #:80
       "loss" and debris removal expense may                   pense in this example is $20,500; $9,500 of
       reach but will never exceed the Limit of                the debris removal expense is not covered.
       Insurance on the Covered Property that
       has sustained "loss", plus $10,000.                     c.   Fire Department Service Charge

       (5) Examples                                                 When the fire department is called to
                                                                    save or protect Covered Property from a
            The following examples assume that                      Covered Cause of Loss, we will pay up to
            there is no coinsurance penalty.                        $5,000 in any one occurrence for your li-
                                                                    ability, which is determined prior to the di-
   Example #1                                                       rect "loss", for fire department service
    Limit of Insurance                   $90,000                    charges:
    Amount of Deductible                    $500                    (1) Assumed by contract or agreement;
    Amount of "Loss"                     $50,000                        or
    Amount of "Loss" Payable             $49,500
    ($50,000 - $500)                                                (2) Required by local ordinance.
    Debris Removal Expense               $10,000
    Debris Removal Expense                                          Such limit is the most we will pay regard-
    Payable                              $10,000                    less of the number of responding fire de-
    ($10,000 is 20% of $50,000)                                     partments or fire units, and regardless of
                                                                    the number or type of services performed.
   The debris removal expense is less than 25%                      This Coverage is in addition to the Limits
   of the sum of the "loss" payable plus the de-                    of Insurance shown in the Declarations.
   ductible. The sum of the "loss" payable and
   the debris removal expense ($49,500 +                       d.   Fire Protection Equipment Recharge
   $10,000 = $59,500) is less than the Limit of                     (1) We will pay for the expenses you in-
   Insurance. Therefore, the full amount of debris                      cur to recharge your automatic fire
   removal expense is payable in accordance                             suppression system or portable fire
   with the terms of Paragraph (3).                                     extinguishers when the equipment is
   Example #2                                                           discharged:

   Limit of Insurance                                                   (a) To combat a covered fire to
                                         $90,000                             which this insurance applies;
   Amount of Deductible                     $500                        (b) As a result of another covered
   Amount of "Loss"                      $80,000                             Cause of Loss other than fire; or
   Amount of "Loss" Payable              $79,500
   ($80,000 - $500)                                                     (c) As a result of an accidental dis-
   Debris Removal Expense                $30,000                             charge.
   Debris Removal Expense Payable
              Basic Amount               $10,500                    (2) We will not pay your expenses to re-
              Additional Amount          $10,000                        charge fire protection equipment as a
                                                                        result of a discharge during testing or
   The basic amount payable for debris removal                          installation.
   expense under the terms of Paragraph (3) is
   calculated as follows: $80,000 ($79,500 +                        (3) If it is less expensive to do so, we will
   $500) x .25 = $20,000; capped at $10,500.                            pay your costs to replace your auto-
   The cap applies because the sum of the "loss"                        matic fire suppression system or
   payable ($79,500) and the basic amount pay-                          portable fire extinguishers rather than
   able for debris removal expense ($10,500)                            recharge that equipment.
   cannot exceed the Limit of Insurance                             The most we will pay in any one occur-
   ($90,000).                                                       rence under this Additional Coverage is
   The additional amount payable for debris re-                     $25,000. This Coverage is in addition to
   moval expense is provided in accordance with                     the Limits of Insurance shown in the Dec-
   the terms of Paragraph (4), because the de-                      larations.
   bris removal expense ($30,000) exceeds 25%                  e.   Inventory or Appraisal
   of the "loss" payable plus the deductible
   ($30,000 is 37.5% of $80,000), and because                       (1) We will pay the necessary expenses
   the sum of the "loss" payable and debris re-                         you incur to prepare claim infor-
   moval expense ($79,500 + $30,000 =                                   mation as required by this Coverage
   $109,500) would exceed the Limit of Insur-                           Part. Expenses must result from:
   ance ($90,000). The additional amount of
   covered debris removal expense is $10,000,                           (a) Taking inventories;
   the maximum payable under Paragraph (4).                             (b) Making appraisals; and
   Thus the total payable for debris removal ex-

                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                  Page 14 of 40


                                                                                                     CIC0034
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 36 of 327 PageID #:81
            (c) Preparing a statement of loss                            (a) Loss of Use of Undamaged
                 and other supporting exhibits.                              Parts of Buildings
        (2) We will not pay for any expenses:                                 The costs you incur to rebuild at
                                                                              the same "premises" any un-
            (a) Incurred to prove that "loss" is                              damaged portion of your building
                 covered;                                                     or structure caused by enforce-
            (b) Incurred under SECTION D.                                     ment of or compliance with an
                LOSS CONDITIONS, 2. Ap-                                       ordinance or law requiring
                praisal;                                                      demolition of undamaged parts
                                                                              of the same building or structure.
            (c) Incurred for examinations under                               We will only pay the costs to sat-
                 oath;                                                        isfy the minimum requirements
                                                                              of the ordinance or law. Losses
            (d) Billed by and payable to inde-                                and costs incurred in complying
                 pendent or public adjusters; or                              with recommended actions or
            (e) To prepare claims not covered                                 standards that exceed actual re-
                 by this Coverage Part.                                       quirements are not covered.

        The most we will pay for any one occur-                          (b) Demolition Costs
        rence under this Additional Coverage is                               The costs you incur to demolish
        $10,000. This Coverage is in addition to                              and clear the site of undamaged
        the shown in the Declarations.                                        parts of the same building or
   f.   Key and Lock Expense                                                  structure as a result of Para-
                                                                              graph g.(1)(a) above.
        (1) If a key or master key is lost, stolen,
            or damaged, we will pay for:                                 (c) Increased Costs of Construc-
                                                                             tion
            (a) The actual expense of the new
                 keys; and                                                    1)   For buildings or structures
                                                                                   to which SECTION F. OP-
            (b) The adjustment of locks to ac-                                     TIONAL COVERAGES, 3.
                 cept new keys; or                                                 Replacement Cost applies,
                                                                                   the increased costs to com-
            (c) If required, new locks, including                                  ply with the minimum
                 the expense of their installation;                                standards of an ordinance
            but only for locks at buildings or                                     or law to:
            structures covered by this Coverage                                    a) Repair or reconstruct
            Part.                                                                      damaged portions of
        (2) This Coverage does not apply to                                            that building or struc-
            keys that were given to former em-                                         ture; and
            ployees.                                                               b) Reconstruct or remodel
        The most we will pay in any one occur-                                         undamaged portions of
        rence under this Additional Coverage is                                        that building or struc-
        Limit of Insurance $1,000. This Coverage                                       ture whether or not
        is in addition to the Limit of Insurance                                       demolition is required;
        shown in the Declarations.                                                 However, this increased
   g.   Ordinance or Law                                                           cost of construction applies
                                                                                   only if the building or struc-
        (1) If a covered building or structure sus-                                ture is repaired, recon-
            tains direct "loss" from a Covered                                     structed or remodeled and
            Cause of Loss, resulting in the en-                                    is intended for occupancy
            forcement of or compliance with an                                     similar to the building or
            ordinance or law that is in force at the                               structure it replaces, unless
            time of "loss" and regulates the dem-                                  such occupancy is not per-
            olition, construction or repair of build-                              mitted by zoning or land use
            ings or structures, or establishes zon-                                ordinance or law.
            ing or land use requirements at the
            "premises", then subject to SECTION                               2)   For this Paragraph g.(1)(c)
            D, LOSS CONDITIONS, 4. Loss                                            only, the increased costs to
            Payment, we will pay:                                                  repair or reconstruct the fol-
                                                                                   lowing:


                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                 Page 15 of 40


                                                                                             CIC0035
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 37 of 327 PageID #:82
                      a) The cost of excava-                           migration, release, escape or emission of
                          tions, grading, backfill-                    the "pollutants" is caused by or results
                          ing and filling;                             from a Covered Cause of Loss that oc-
                                                                       curs during the "coverage term". The ex-
                      b) Foundation of the build-                      penses will be paid only if they are re-
                          ing;                                         ported to us in writing within 180 days of
                      c) Pilings;                                      the date on which the Covered Cause of
                                                                       Loss occurs.
                      d) Underground            pipes,
                          flues and drains.                            This Additional Coverage does not apply
                                                                       to costs to test for, monitor or assess the
                      The items listed in Para-                        existence, concentration or effects of "pol-
                      graphs   g.2)a)    through                       lutants". But we will pay for testing which
                      g.2)d) above are deleted                         is performed in the course of extracting
                      from SECTION A. COVER-                           the "pollutants" from the land or water.
                      AGE, 2.        Property     Not
                      Covered;                                         The most we will pay under this Additional
                                                                       Coverage for each "premises" is $10,000
        (2) We will not pay for:                                       for the sum of all covered expenses aris-
                                                                       ing out of Covered Causes of Loss during
            (a) Enforcement of or compliance                           each "coverage term". This Coverage is
                 with any ordinance or law which                       in addition to the Limit of Insurance
                 requires the demolition, repair,                      shown in the Declarations.
                 replacement,       reconstruction,
                 remodeling or remediation of                     i.   Preservation of Property
                 property due to contamination by
                 "pollutants" or due to the pres-                      If it is necessary to move Covered Prop-
                 ence,     growth,     proliferation,                  erty from the "premises" to preserve it
                 spread or any activity of "fungi",                    from imminent "loss" by a Covered Cause
                 wet or dry rot or bacteria; or                        of Loss, we will pay for any direct "loss" to
                                                                       that property:
            (b) The costs associated with the
                 enforcement of or compliance                          (1) While it is being moved or while tem-
                 with any ordinance or law which                           porarily stored at another location;
                 requires any insured or others to                         and
                 test for, monitor, clean up, re-                      (2) Only if the "loss" occurs within 60
                 move, contain, treat, detoxify or                         days after the property is first moved.
                 neutralize, or in any way re-
                 spond to, or assess the effects                       This Coverage is included within Limit of
                 of "pollutants", "fungi", wet or dry                  Insurance shown in the Declarations for
                 rot or bacteria.                                      such Covered Property.
        (3) We will not pay for "loss" due to any                 j.   Rewards
            ordinance or law that:
                                                                       We will pay to provide a reward for infor-
            (a) You were required to comply                            mation that leads to a conviction for ar-
                 with before the "loss", even if the                   son, theft, vandalism, or burglary. The
                 building or structure was un-                         conviction must involve a covered "loss"
                 damaged; and                                          caused by arson, theft, vandalism, or bur-
                                                                       glary.
            (b) With which you failed to comply.
                                                                       The most we will pay for "loss" in any one
        (4) The terms of this Additional Cover-                        occurrence under this Additional Cover-
            age apply separately to each building                      age is $10,000. This Coverage is in addi-
            or structure covered by this Cover-                        tion to the Limit of Insurance shown in the
            age Part.                                                  Declarations.
        The most we will pay under this Additional           5.   Coverage Extensions
        Coverage is $10,000 per building. This is
        in addition to the Limit of Insurance                     Unless amended within a particular Coverage
        shown in the Declarations for the building                Extension, each Extension applies to property
        suffering "loss".                                         located in or on the building described in the
                                                                  Declarations or in the open (or in a vehicle or
   h.   Pollutant Clean Up and Removal                            portable storage unit) within 1,000 feet of the
        We will pay your expenses to extract "pol-                "premises".
        lutants" from land or water at the "premis-
        es" if the discharge, dispersal, seepage,
                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 16 of 40


                                                                                                        CIC0036
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 38 of 327 PageID #:83
   The limits applicable to the Coverage Exten-                          (b) Away From Your Premises
   sions are in addition to the Limit of Insurance
   shown in the Property Declarations. Limits of                              The most we will pay in any one
   Insurance specified in these Extensions apply                              occurrence is $5,000, regardless
   per location unless stated otherwise.                                      of the number of locations, for
                                                                              "loss" caused by a Covered
   SECTION E. ADDITIONAL CONDITIONS, 1.                                       Cause of Loss to Accounts Re-
   Coinsurance, does not apply to these Cover-                                ceivable while they are away
   age Extensions.                                                            from your "premises".
   a.   Accounts Receivable                                                   This Away From Premises Limit
                                                                              is in addition to the Limit of In-
        SECTION C. DEDUCTIBLE does not ap-                                    surance applicable to this Cov-
        ply to this Coverage Extension.                                       erage Extension.
        (1) When you sustain direct "loss" to                       (4) SECTION A. COVERAGE, 3. Cov-
            your accounts receivable records                            ered Causes of Loss, b. Exclu-
            caused by a Covered Cause of Loss,                          sions does not apply to this Cover-
            we will pay:                                                 age Extension, except as follows:
            (a) All amounts due from your cus-                           (a) Exclusion (1)(c) Governmental
                 tomers that you are unable to                               Action;
                 collect;
                                                                         (b) Exclusion (1)(d) Nuclear Haz-
            (b) Interest charges on any loan re-                             ard;
                 quired to offset amounts you are
                 unable to collect pending our                           (c) Exclusion (1)(f) War and Mili-
                 payment of these amounts;                                   tary Action.
            (c) Collection expenses in excess of                    (5) In addition to Paragraph a.(4) of this
                 your normal collection expenses                         Coverage Extension, we will not pay
                 that are made necessary by the                          for "loss" resulting from any of the fol-
                 "loss"; and                                             lowing:
            (d) Other reasonable expenses that                           (a) Dishonest or criminal acts by:
                 you incur to re-establish your
                 records of accounts receivable.                              1)   You, your partners, employ-
                                                                                   ees, directors, trustees or
        (2) Coverage does not apply to:                                            authorized representatives;
            (a) Records of accounts receivable                                2)   A manager or a member if
                 in storage away from the "prem-                                   you are a limited liability
                 ises"; or                                                         company;
            (b) Contraband, or property in the                                3)   Anyone else with an interest
                 course of illegal transportation or                               in the records of accounts
                 trade.                                                            receivable, or their employ-
                                                                                   ees or authorized repre-
        (3) We will extend coverage to include:                                    sentatives; or
            (a) Removal                                                       4)   Anyone else entrusted with
                 If you give us written notice with-                               the records of accounts re-
                 in 30 days of removal of your                                     ceivable for any purpose.
                 records of accounts receivable                               This Paragraph a.(5)(a) applies
                 because of imminent danger of                                whether or not such persons are
                 direct "loss" from a Covered                                 acting alone or in collusion with
                 Cause of Loss, we will pay for                               other persons or such act occurs
                 "loss" while they are:                                       during the hours of employment.
                 1)   At a safe place away from                               However, this Paragraph a.(5)(a)
                      your "premises"; or                                     does not apply to dishonest acts
                 2)   Being taken to and returned                             of a carrier for hire or to acts of
                      from that place.                                        destruction by your employees.
                                                                              However, theft by employees is
                 This Removal coverage is in-                                 still not covered.
                 cluded within the Limit of Insur-
                 ance applicable to this Coverage                        (b) Alteration, falsification, conceal-
                 Extension.                                                   ment or destruction of records of

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 17 of 40


                                                                                             CIC0037
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 39 of 327 PageID #:84
               accounts receivable done to                                        able for the month in which
               conceal the wrongful giving, tak-                                  the direct "loss" occurred or
               ing or withholding of "money",                                     for any demonstrated vari-
               "securities" or other property.                                    ance from the average for
                                                                                  that month.
               This exclusion applies only to
               the extent of the wrongful giving,                       (b) The following will be deducted
               taking or withholding.                                        from the total amount of ac-
                                                                             counts receivable, however that
           (c) Bookkeeping, accounting or bill-                              amount is established:
               ing errors or omissions.
                                                                             1)   The amount of the accounts
           (d) Electrical or magnetic injury, dis-                                for which there is no direct
               turbance or erasure of "electron-                                  "loss"; and
               ic data" that is caused by or re-
               sults from:                                                   2)   The amount of the accounts
                                                                                  that you are able to re-
               1)   Programming      errors    or                                 establish or collect; and
                    faulty machine instructions;
                                                                             3)   An amount to allow for
               2)   Faulty    installation or                                     probable bad debts that you
                    maintenance of data pro-                                      are normally unable to col-
                    cessing equipment or com-                                     lect; and
                    ponent parts;
                                                                             4)   All unearned interest and
               3)   An occurrence that took                                       service charges.
                    place more than 100 feet
                    from your "premises"; or                        The most we will pay for "loss" in any one
                                                                    occurrence under this Coverage Exten-
               4)   Interruption of electrical                      sion is $25,000.
                    power supply, power surge,
                    blackout or brownout if the                b.   Business Income and Extra Expense
                    cause of such occurrence
                    took place more than 100                        SECTION C. DEDUCTIBLE does not ap-
                    feet from your "premises".                      ply to this Coverage Extension.

               But we will pay for direct "loss"                    (1) Business Income
               caused by lightning.                                     We will pay for the actual loss of
           (e) Voluntary parting with any prop-                         "Business Income" and "Rental Val-
               erty by you or anyone entrusted                          ue" you sustain due to the necessary
               with the property if induced to do                       "suspension" of your "operations"
               so by any fraudulent scheme,                             during the "period of restoration". The
               trick, device or false pretense.                         "suspension" must be caused by di-
                                                                        rect "loss" to property at a "premises"
           (f) A "loss" that requires any audit                         caused by or resulting from any Cov-
               of records or any inventory com-                         ered Cause of Loss. With respect to
               putation to prove its factual ex-                        "loss" to personal property in the
               istence.                                                 open or personal property in a vehi-
                                                                        cle or portable storage unit, the
       (6) Determination of Receivables:                                "premises" include the area within
           (a) If you cannot accurately estab-                          1,000 feet of the building or 1,000
               lish the amount of accounts re-                          feet of the "premises", whichever is
               ceivable outstanding as of the                           greater.
               time of direct "loss", the following                     With respect to the requirements of
               method will be used:                                     the preceding paragraph, if you are a
               1)   Determine the total of the                          tenant and occupy only part of the
                    average monthly amounts                             site at which the "premises" are lo-
                    of accounts receivable for                          cated, for the purpose of this Cover-
                    the 12 months immediately                           age Extension only, your "premises"
                    preceding the month in                              is the portion of the building that you
                    which the direct "loss" oc-                         rent, lease or occupy, including:
                    curs; and                                           (a) Any area within the building or
               2)   Adjust that total for any                                on the site at which the "premis-
                    normal fluctuations in the                               es" are located if that area ser-
                    amount of accounts receiv-
                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                 Page 18 of 40


                                                                                                      CIC0038
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 40 of 327 PageID #:85
               vices or is used to gain access                              "operations", the amount we will
               to the "premises"; and                                       pay under this Coverage will be
                                                                            reduced by the salvage value of
           (b) Your personal property in the                                that property.
               open (or in a vehicle or portable
               storage unit) within 1,000 feet of                      (d) Extra Expense does not apply to
               the building or 1,000 feet of the                            "loss" to Covered Property as
               "premises", whichever is greater.                            described in the BUILDING
                                                                            AND PERSONAL PROPERTY
       (2) Extra Expense                                                    COVERAGE FORM.
           (a) We will pay Extra Expense you                      (3) Civil Authority
               sustain during the "period of res-
               toration". Extra Expense means                          When a Covered Cause of Loss
               necessary expenses you sustain                          causes damage to property other
               (as described in Paragraphs                             than Covered Property at a "premis-
               (2)(b), (c) and (d)) during the                         es", we will pay for the actual loss of
               "period of restoration" that you                        "Business Income" and necessary
               would not have sustained if                             Extra Expense you sustain caused
               there had been no direct "loss"                         by action of civil authority that prohib-
               to property caused by or result-                        its access to the "premises", provided
               ing from a Covered Cause of                             that both of the following apply:
               Loss.
                                                                       (a) Access to the area immediately
           (b) If these expenses reduce the                                 surrounding the damaged prop-
               otherwise payable "Business In-                              erty is prohibited by civil authori-
               come" "loss", we will pay ex-                                ty as a result of the damage; and
               penses (other than the expense
               to repair or replace property as                        (b) The action of civil authority is
               described in Paragraph (2)(c))                               taken in response to dangerous
               to:                                                          physical conditions resulting
                                                                            from the damage or continuation
               1)   Avoid or minimize the "sus-                             of the Covered Cause of Loss
                    pension" of business and to                             that caused the damage, or the
                    continue "operations" either:                           action is taken to enable a civil
                                                                            authority to have unimpeded ac-
                    a)   At the "premises"; or                              cess to the damaged property.
                    b) At replacement "prem-                                This Civil Authority coverage for
                         ises" or temporary loca-                           "Business Income" will begin
                         tions, including reloca-                           immediately after the time of that
                         tion    expenses and                               action and will apply for a period
                         costs to equip and op-                             of up to 30 days from the date of
                         erate the replacement                              that action.
                         location or temporary
                         location; or                                       This Civil Authority coverage for
                                                                            Extra Expense will begin imme-
               2)   Minimize the "suspension"                               diately after the time of that ac-
                    of business if you cannot                               tion and will end:
                    continue "operations".
                                                                            1)   30 consecutive days after
           (c) We will also pay expenses to:                                     the time of that action; or
               1)   Repair or replace property;                             2)   When your "Business In-
                    or                                                           come" coverage ends;
               2)   Research, replace or re-                                whichever is later.
                    store the lost information on
                    damaged "valuable papers                      (4) Alterations and New Buildings
                    and records";
                                                                       We will pay for the actual loss of
               but only to the extent this pay-                        "Business Income" you sustain and
               ment reduces the otherwise                              Extra Expense you incur due to direct
               payable     "Business   Income"                         "loss" at the "premises" caused by or
               "loss". If any property obtained                        resulting from any Covered Cause of
               for temporary use during the                            Loss to:
               "period of restoration" remains
               after the resumption of normal

                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                  Page 19 of 40


                                                                                           CIC0039
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 41 of 327 PageID #:86
           (a) New buildings or structures,                                       a)   The date you could re-
               whether complete or under con-                                          store your "operations",
               struction;                                                              with reasonable speed,
                                                                                       to the level which would
           (b) Alterations or additions to exist-                                      generate the business
               ing buildings or structures; and                                        income amount that
           (c) Machinery, equipment, supplies                                          would have existed if
               or building materials located on                                        no direct "loss" had oc-
               or within 1,000 feet of the "prem-                                      curred; or
               ises" and:                                                         b) 60 consecutive days af-
               1)   Used in the construction, al-                                      ter the date determined
                    terations or additions; or                                         in b.(6)(a)1) above.

               2)   Incidental to the occupancy                              However, Extended Business
                    of new buildings.                                        Income does not apply to loss of
                                                                             "Business Income" sustained or
           If such direct "loss" delays the start of                         Extra Expense incurred as a re-
           "operations", the "period of restora-                             sult of unfavorable business
           tion" for "Business Income" Coverage                              conditions caused by the impact
           will begin on the date "operations"                               of the Covered Cause of Loss in
           would have begun if the direct "loss"                             the area where the "premises"
           had not occurred.                                                 are located.
       (5) Newly Purchased or Leased Loca-                                   Loss of "Business Income" must
           tions                                                             be caused by direct "loss" at the
                                                                             "premises" caused by or result-
           We will pay the actual loss of "Busi-                             ing from any Covered Cause of
           ness Income" you sustain and Extra                                Loss.
           Expense you incur due to direct
           "loss" to Covered Property at any lo-                        (b) For "Rental Value", if the neces-
           cation you purchase or lease caused                               sary "suspension" of your "oper-
           by or resulting from a Covered Cause                              ations" produces a "Rental Val-
           of Loss. This coverage for the Newly                              ue" "loss" payable under this
           Purchased or Leased Locations will                                Coverage Part, we will pay for
           end when any of the following first                               the actual loss of "Rental Value"
           occurs:                                                           you incur during the period that:
           (a) This policy expires;                                          1)   Begins on the date property
                                                                                  is actually repaired, rebuilt
           (b) You report values to us;                                           or replaced and tenantability
           (c) 90 days pass from the date you                                     is restored; and
               acquire or begin to construct the                             2)   Ends on the earlier of:
               Covered Property.
                                                                                  a)   The date you could re-
       (6) Extended Business Income                                                    store tenant occupan-
           (a) For "Business Income" Other                                             cy, with reasonable
               Than "Rental Value", if the nec-                                        speed, to the level
               essary "suspension" of your                                             which would generate
               "operations" produces a "Busi-                                          the "Rental Value" that
               ness Income" or Extra Expense                                           would have existed if
               "loss" payable under this Cover-                                        no direct "loss" had oc-
               age Part, we will pay for the ac-                                       curred; or
               tual loss of "Business Income"                                     b) 60 consecutive days af-
               you sustain and Extra Expense                                           ter the date determined
               you incur during the period that:                                       in b.(6)(b)1) above.
               1)   Begins on the date property                                        However,       Extended
                    (except "finished stock") is                                       Business Income does
                    actually repaired, rebuilt or                                      not apply to loss of
                    replaced and "operations"                                          "Rental Value" incurred
                    are resumed; and                                                   as a result of unfavora-
               2)   Ends on the earlier of:                                            ble business conditions
                                                                                       caused by the impact of
                                                                                       the Covered Cause of

                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                 Page 20 of 40


                                                                                                    CIC0040
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 42 of 327 PageID #:87
                        Loss in the area where                    The most we will pay for "loss" in any one
                        the "premises" are lo-                    occurrence under this "Business Income"
                        cated.                                    and Extra Expense Coverage Extension
                                                                  is $25,000.
                   Loss of "Rental Value" must
                   be caused by direct "loss" at             c.   Collapse
                   the "premises" caused by or
                   resulting from any Covered                     The coverage provided under this Cover-
                   Cause of Loss.                                 age Extension applies only to an abrupt
                                                                  collapse as described and limited in Par-
       (7) Interruption of Computer Opera-                        agraphs c.(1) through c.(7) below.
           tions
                                                                  (1) For the purpose of this Coverage Ex-
           (a) Subject to all provisions of this                      tension only, abrupt collapse means
               Coverage Extension, you may                            an abrupt falling down or caving in of
               extend the insurance that ap-                          a building or structure or any part of a
               plies to "Business Income" and                         building or structure with the result
               Extra Expense to apply to a                            that the building or structure or part
               "suspension" of "operations"                           of the building or structure cannot be
               caused by an interruption in                           occupied for its intended purpose.
               computer operations due to de-
               struction or corruption of "elec-                  (2) We will pay for direct "loss" to Cov-
               tronic data" as described in                           ered Property, caused by abrupt col-
               SECTION A. COVERAGE, 5.                                lapse of a building or structure or any
               Coverage Extensions, d. Elec-                          part of a building or structure insured
               tronic Data.                                           under this Coverage Part, or that
                                                                      contains Covered property insured
           (b) Paragraph b.(7)(a) does not ap-                        under this Coverage Part, if such col-
               ply to "loss" sustained or ex-                         lapse is caused by one or more of
               pense incurred after the end of                        the following:
               the "period of restoration", even
               if the amount of insurance stated                      (a) Building or structure decay that
               in Paragraph b.(7)(c) has not                               is hidden from view, unless the
               been exhausted.                                             presence of such decay is
                                                                           known or should reasonably
           (c) The most we will pay under Par-                             have been known to an insured
               agraph b.(7) of this Coverage                               prior to collapse;
               Extension is $2,500 for all "loss"
               sustained and expense incurred                         (b) Insect or vermin damage that is
               in the "coverage term", regard-                             hidden from view, unless the
               less of the number of interrup-                             presence of such damage is
               tions or the number of "premis-                             known or should reasonably
               es" or computer systems in-                                 have been known to an insured
               volved. If loss payment relating                            prior to collapse;
               to the first interruption does not                     (c) Use of defective material or
               exhaust this amount, then the                               methods in construction, remod-
               balance is available for subse-                             eling, or renovation if the abrupt
               quent interruptions in that "cov-                           collapse occurs during the
               erage term". A balance remain-                              course of the construction, re-
               ing at the end of a "coverage                               modeling, or renovation.
               term" does not carry over to the
               next "coverage term". With re-                         (d) Use of defective materials or
               spect to an interruption that be-                           methods in construction, remod-
               gins in a "coverage term" and                               eling, or renovation if the abrupt
               continues or results in additional                          collapse occurs after construc-
               "loss" or expense in a subse-                               tion, remodeling, or renovation is
               quent "coverage term", all "loss"                           complete but only if the collapse
               and expense is deemed to be                                 is caused in part by:
               sustained in the "coverage term"
               in which the interruption began.                            1)   A cause of loss listed in
                                                                                Paragraph     c.(2)(a) or
               This $2,500 coverage for Inter-                                  c.(2)(b) of this Coverage
               ruption of Computer Operations                                   Extension;
               does not increase the Limit of
               Insurance provided in this Cov-                             2)   One or more of the "speci-
               erage Extension.                                                 fied causes of loss";

                                Includes copyrighted material of Insurance
FM 101 05 16                     Services Office, Inc., with its permission.                 Page 21 of 40


                                                                                         CIC0041
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 43 of 327 PageID #:88
                 3)    Breakage of building glass;                       is not the result of abrupt collapse of
                                                                         a building or structure, we will pay for
                 4)    Weight of people or person-                       direct "loss" to Covered Property
                       al property; or                                   caused by such collapse of personal
                 5)    Weight of rain that collects                      property only if:
                       on a roof.                                        (a) The collapse of personal proper-
       (3) This Coverage Extension does not                                   ty was caused by a Cause of
           apply to:                                                          Loss listed in c.(2)(a) through
                                                                              c.(2)(d) of this Coverage Exten-
           (a) A building or structure or any                                 sion;
                 part of a building or structure
                 that is in danger of falling down                       (b) The personal property that col-
                 or caving in;                                                lapses is inside a building; and

           (b) A part of a building or structure                         (c) The property that collapses is
                 that is standing, even if it has                             not of a kind listed in Paragraph
                 separated from another part of                               c.(4) above of this Coverage Ex-
                 the building or structure; or                                tension, regardless of whether
                                                                              that kind of property is consid-
           (c) A building or structure that is                                ered to be personal property or
                 standing or any part of a building                           real property.
                 or structure that is standing,
                 even if it shows evidence of                            The coverage stated in this Para-
                 cracking,    bulging,    sagging,                       graph c.(5) does not apply to per-
                 bending,     leaning,     settling,                     sonal property if marring and/or
                 shrinkage or expansion.                                 scratching is the only damage to that
                                                                         personal property caused by the col-
       (4) With respect to the following proper-                         lapse.
           ty:
                                                                     (6) This Coverage Extension does not
           (a) Outdoor radio or television an-                           apply to personal property that has
                 tennas (including satellite dish-                       not abruptly fallen down or caved in,
                 es) and their lead-in wiring,                           even if the personal property shows
                 masts or towers;                                        evidence of cracking, bulging, sag-
                                                                         ging, bending, leaning, settling,
           (b) Awnings, gutters and down-                                shrinkage or expansion.
                 spouts;
                                                                     (7) This Coverage Extension shall not
           (c) Yard fixtures;                                            increase the Limit of Insurance pro-
           (d) Outdoor swimming pools;                                   vided in this Coverage Part.

           (e) Fences;                                               (8) The term Covered Cause of Loss in-
                                                                         cludes Collapse as described and
           (f) Piers, wharves and docks;                                 limited in Paragraphs c.(1) through
                                                                         c.(7).
           (g) Beach or diving platforms; in-
                 cluding their appurtenances;                   d.   Electronic Data
           (h) Retaining walls; and                                  (1) This Coverage Extension does not
                                                                         apply to your "stock" of prepackaged
           (i) Walks,    roadways      and    other                      software, or to "electronic data"
                 paved surfaces;                                         which is integrated in and operates or
           if an abrupt collapse is caused by a                          controls the building's elevator, light-
           cause of loss listed in Paragraph                             ing, heating, ventilation, air condition-
           c.(2)(a) through c.(2)(d), we will pay                        ing or security system.
           for "loss" to that property only if:                      (2) We will pay for the cost to replace or
           (a) Such "loss" is a direct result of                         restore "electronic data" which has
                 the abrupt collapse of a building                       been destroyed or corrupted by a
                 or structure insured under this                         Covered Cause of Loss that applies
                 Coverage Part; and                                      to SECTION A. COVERAGE, 1.
                                                                         Covered Property, d. Business
           (b) The property is Covered Proper-                           Personal Property. To the extent
                 ty under this Coverage Part.                            that "electronic data" is not replaced
                                                                         or restored, the "loss" will be valued
       (5) If personal property abruptly falls                           at the cost of replacement of the me-
           down or caves in and such collapse
                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 22 of 40


                                                                                                      CIC0042
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 44 of 327 PageID #:89
            dia on which the "electronic data"                   f.   Fences
            was stored with blank media of sub-
            stantially identical type.                                We will pay for direct "loss" caused by a
                                                                      Covered Cause of Loss to your outdoor
        (3) For the purposes of this Coverage                         fences that are located within 1,000 feet
            Extension only, Covered Causes of                         of the "premises" and not otherwise in-
            Loss include a virus, harmful code or                     sured as Covered Property in this Cover-
            similar instruction introduced into or                    age Part.
            enacted on a computer system (in-
            cluding "electronic data") or a net-                      The most we will pay for "loss" in any one
            work to which it is connected, that is                    occurrence under this Coverage Exten-
            designed to damage or destroy any                         sion is $5,000.
            part of the system or disrupt its nor-               g.   Fungi, Wet Rot, Dry Rot, and Bacteria -
            mal operation. However, there is no                       Limited Coverage
            coverage for "loss" caused by or re-
            sulting from manipulation of a com-                       (1) The coverage described in Para-
            puter system (including "electronic                           graphs g.(2) and g.(3) of this Cover-
            data") by any employee, including a                           age Extension only apply when the
            temporary or leased employee, or by                           "fungi", wet or dry rot or bacteria is
            an entity retained by you or for you to                       the result of a Covered Cause of
            inspect, design, install, modify, main-                       Loss that occurs during the "cover-
            tain, repair or replace that system or                        age term" and only if all reasonable
            "electronic data".                                            means were used to save and pre-
                                                                          serve the property from further dam-
        (4) The most we will pay for all direct                           age at the time of and after that oc-
            "loss" under this Coverage Exten-                             currence.
            sion, regardless of the number of
            "premises" or computer systems in-                        (2) We will pay for "loss" by "fungi", wet
            volved, is $2,500. This limit is the                          or dry rot or bacteria. As used in this
            most we will pay for the total of all di-                     Coverage Extension, the term "loss"
            rect "loss" arising out of all occur-                         means:
            rences that take place in the "cover-
            age term". If loss payment on the first                       (a) Direct "loss" to Covered Property
            occurrence does not exhaust this                                   caused by "fungi", wet or dry rot
            amount, then the balance is available                              or bacteria, including the cost of
            for subsequent "loss" sustained in                                 removal of the "fungi", wet or dry
            the "coverage term". A balance re-                                 rot or bacteria;
            maining in a "coverage term" does                             (b) The cost to tear out and replace
            not carry over to the next "coverage                               any part of the building or other
            term". With respect to an occurrence                               property as needed to gain ac-
            which begins in the "coverage term"                                cess to the "fungi", wet or dry rot
            and continues or results in additional                             or bacteria; and
            "loss" in a subsequent "coverage
            term", all "loss" is deemed to be sus-                        (c) The cost of testing performed af-
            tained in the "coverage term" in                                   ter removal, repair, replacement
            which the occurrence began.                                        or restoration of the damaged
                                                                               property is completed, provided
   e.   Exhibitions, Fairs or Trade Shows                                      there is a reason to believe that
        We will pay for direct "loss" caused by a                              "fungi", wet or dry rot or bacteria
        Covered Cause of Loss to your Covered                                  are present.
        Property, including covered property of                       (3) For the coverage described under
        others, while it is located at exhibitions,                       Paragraph g.(2) of this Coverage Ex-
        fairs or trade shows. This Coverage Ex-                           tension, the most we will pay for
        tension does not apply while Covered                              "loss", regardless of the number of
        Property is in transit to or from the exhibi-                     claims, is $15,000. This limit is the
        tion, fair or trade show.                                         most we will pay for the total of all
        The most we will pay for "loss" in any one                        "loss" arising out of all occurrences
        occurrence is $10,000.                                            that take place in the "coverage
                                                                          term". With respect to a particular
        The Limit of Insurance provided under                             occurrence of "loss" which results in
        this Coverage Extension does not apply                            "fungi", wet or dry rot or bacteria, we
        per location.                                                     will not pay more than a total of
                                                                          $15,000 even if the "fungi", wet or dry
                                                                          rot or bacteria continues to be pre-

                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                 Page 23 of 40


                                                                                             CIC0043
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 45 of 327 PageID #:90
           sent or active, or recurs, in a subse-                            tion of "fungi", wet or dry rot or
           quent "coverage term".                                            bacteria prolongs the "period of
                                                                             restoration", we will pay for
       (4) The coverage provided under this                                  "loss" and/or expense sustained
           Coverage Extension does not in-                                   during the delay (regardless of
           crease the applicable Limit of Insur-                             when such a delay occurs during
           ance on any Covered Property. If a                                the "period of restoration"), but
           particular occurrence results in "loss"                           such coverage is limited to 30
           by "fungi", wet or dry rot or bacteria,                           days. The days need not be
           and other "loss", we will not pay                                 consecutive.
           more, for the total of all "loss" than
           the applicable Limit of Insurance on                     (7) This Coverage Extension does not
           the affected Covered Property.                               apply to lawns, trees, plants or
                                                                        shrubs that are part of any vegetative
           If there is covered "loss" to Covered                        roof.
           Property, not caused by "fungi", wet
           or dry rot or bacteria, loss payment                h.   Glass
           will not be limited by the terms of this
           Coverage Extension, except to the                        (1) If a Covered Cause of Loss occurs to
           extent that "fungi", wet or dry rot or                       building glass that is Covered Prop-
           bacteria causes an increase in the                           erty, we will also pay necessary ex-
           "loss". Any such increase in the                             penses you incur to:
           "loss" will be subject to the terms of                       (a) Put up temporary plates or
           this Coverage Extension.                                          board up openings if repair or
       (5) The terms of this Coverage Exten-                                 replacement of damaged glass
           sion do not increase or reduce the                                is delayed;
           coverage provided under:                                     (b) Repair     or    replace   encasing
           (a) SECTION A. COVERAGE, 5.                                       frames;
               Coverage Extensions, c. Col-                             (c) Remove or replace obstructions
               lapse;                                                        (except expenses to remove or
           (b) SECTION A. COVERAGE, 5.                                       replace window displays); and
               Coverage Extensions, s. Wa-                              (d) Repair or replace alarm tapes.
               ter, Other Liquids, Powder or
               Molten Material Damage                               (2) If you are a tenant at a covered
                                                                        "premises" and:
       (6) The following (6)(a) or (6)(b) apply
           only if "Business Income", "Rental                           (a) The building you occupy is not
           Value", or Extra Expense Coverage                                 Covered Property; and
           applies to the "premises" and only if
           the "suspension" of "operations" sat-                        (b) You are legally liable for direct
           isfies all terms and conditions of the                            "loss" to the building glass in that
           applicable      "Business    Income",                             building;
           "Rental Value", or Extra Expense                             such building glass, for the purposes
           Coverage.                                                    of this Paragraph h.(2), is Covered
           (a) If the "loss" which resulted in                          Property. The most we will pay for
               "fungi", wet or dry rot or bacteria                      "loss" in any one occurrence is
               does not in itself necessitate a                         $5,000. This building glass is subject
               "suspension" of "operations", but                        to the building deductible as de-
               such "suspension" is necessary                           scribed in SECTION C. DEDUCTI-
               due to "loss" to property caused                         BLE.
               by "fungi", wet or dry rot or bac-                   (3) For the purposes of this Coverage
               teria, then our payment under                            Extension only, SECTION A. COV-
               "Business Income" and/or Extra                           ERAGE, 3. Covered Causes of
               Expense is limited to the amount                         Loss, b. Exclusions does not apply
               of "loss" and/or expense sus-                            except as follows:
               tained in a period of not more
               than 30 days. The days need not                          (a) Exclusion (1)(b) Earth Move-
               be consecutive.                                              ment;
           (b) If a covered "suspension" of                             (b) Exclusion (1)(c) Governmental
               "operations" was caused by                                   Action;
               "loss" other than "fungi", wet or
               dry rot or bacteria but remedia-
                                  Includes copyrighted material of Insurance
FM 101 05 16                       Services Office, Inc., with its permission.                  Page 24 of 40


                                                                                                       CIC0044
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 46 of 327 PageID #:91
           (c) Exclusion (1)(d) Nuclear Haz-                           (b) Paragraph a.(2)(a) of this Cov-
               ard;                                                         erage Extension does not apply
                                                                            to:
           (d) Exclusion (1)(f) War and Mili-
               tary Action;                                                 1)   Any    business personal
                                                                                 property covered under
           (e) Exclusion (2)(d)1) Wear and                                       BUILDING AND PERSON-
               tear; and                                                         AL PROPERTY COVER-
           (f) As listed in Exclusion (2)(d)2):                                  AGE FORM, SECTION A.
               Rust or other corrosion, hidden                                   COVERAGE, 5. Coverage
               or latent defect or any quality in                                Extensions, e. Exhibi-
               property that causes it to dam-                                   tions, Fairs, or Trade
               age or destroy itself.                                            Shows or m. Property Off
                                                                                 Premises;
   i.   Newly Purchased, Leased or Con-
        structed Property                                                   2)   Any    business     personal
                                                                                 property that is covered un-
        (1) Buildings                                                            der BUILDING AND PER-
                                                                                 SONAL PROPERTY COV-
           If buildings are Covered Property in                                  ERAGE FORM, SECTION
           this Coverage Part, we will pay for di-                               A. COVERAGE, 5. Cover-
           rect "loss" caused by a Covered                                       age Extensions, p. Trans-
           Cause of Loss to:                                                     portation or is otherwise
           (a) Your new buildings or additions                                   considered to be in-transit
               while being built on the "premis-                                 to or from a "premises".
               es";                                                         3)   Business personal property
           (b) Buildings you newly purchase or                                   of others that is temporarily
               become newly required to insure                                   in your possession in the
               by written contract that are:                                     course of installing or per-
                                                                                 forming work on such prop-
               1)   Intended for use by you as                                   erty, or temporarily in your
                    a warehouse; or                                              possession in the course of
                                                                                 your    manufacturing     or
               2)   Similarly used by you as                                     wholesaling activities.
                    buildings insured under this
                    Coverage Part.                                     The most we will pay for "loss" in any
                                                                       one occurrence to your Business
           The most we will pay for "loss" in any                      Personal Property under this Cover-
           one occurrence to a building under                          age Extension is $500,000 at each
           this Coverage Extension is 1,000,000                        building.
           for each building.
                                                                  (3) Period of Coverage
        (2) Business Personal Property
                                                                       Coverage provided under this Cover-
           (a) If business personal property is                        age Extension will end when any of
               Covered Property in this Cover-                         the following first occurs:
               age Part, we will pay for direct
               "loss" caused by a Covered                              (a) This policy expires,
               Cause of Loss to business per-
               sonal property you newly pur-                           (b) For buildings described in Para-
               chase or are required to insure                             graph (1)(a) of this Coverage
               by written contract:                                         Extension, 90 days pass from
                                                                            the date you begin construction
               1)   While located at buildings                              on that part of the building that
                    described in Paragraph                                  would qualify as Covered Prop-
                    a.(1) of this Coverage Ex-                              erty;
                    tension; or
                                                                       (c) For business property described
               2)   While located in a leased                              in Paragraph (1)(b) and Para-
                    building or space therein                              graph (2)(a)1), 90 days after
                    that you are not required to                            your purchase or lease;
                    insure. Such lease must be
                    for a period of 12 consecu-                        (d) For business personal property
                    tive months or longer.                                 described in Paragraph (2)(a)2),
                                                                            90 days from the effective date


                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                 Page 25 of 40


                                                                                          CIC0045
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 47 of 327 PageID #:92
                 of the lease of the building                        but only if caused by or resulting from any
                 space in the building; or                           of the following causes of loss if they are
                                                                     included as Covered Causes of Loss un-
            (e) You report values to us.                             der this Coverage Part:
        We will charge you additional premium for                    (1) Fire;
        values reported from the date you lease
        or purchase the property, or begin con-                      (2) Lightning;
        struction on that part of the building that
        would qualify as Covered Property.                           (3) Explosion;

   j.   Nonowned Building Damage                                     (4) Riot or Civil Commotion;
        If you are a tenant at a covered "premis-                    (5) Aircraft; or
        es" and:                                                     (6) Falling objects.
        (1) The building you occupy is not Cov-                      We will pay for the debris removal ex-
            ered Property; and                                       penses of the above type property that
        (2) You are legally liable for direct "loss"                 are not your Covered Property if such de-
            to that building;                                        bris is on your "premises" due to the Cov-
                                                                     ered Causes of Loss described in this
        We will pay for direct "loss" to that build-                 Coverage Extension. If you are a tenant,
        ing caused by burglary, robbery, theft or                    we do not pay debris removal expenses
        attempted theft.                                             for trees, plants or shrubs owned by the
                                                                     landlord or owner of the building you oc-
        This Coverage Extension does not apply                       cupy.
        to:
                                                                     No other coverage for debris removal ex-
        (1) Glass, including lettering and orna-                     penses provided in this Coverage Part
            mentation, and also necessary:                           applies to this Outdoor Property Cover-
            (a) Repair or replacement of encas-                      age Extension.
                 ing frames or alarm tapes; and                      The most we will pay for "loss" in any one
            (b) Expenses incurred to board up                        occurrence under this Coverage Exten-
                 openings or remove or replace                       sion is $5,000, but not more than $1,000
                 obstruction.                                        for any one tree, shrub or plant.

        (2) Building materials and equipment                    l.   Personal Effects
            removed from the "premises".                             If business personal property is Covered
        This Coverage Extension does not apply                       Property in this Coverage Part, we will
        if you have purchased other insurance in                     pay for direct "loss" caused by a Covered
        your name on the building you occupy as                      Cause of Loss to personal effects owned
        required by the lease.                                       by:

        The most we will pay for "loss" in any one                   (1) You, your officers, or your partners,
        occurrence under this Coverage Exten-                            or if you are a limited liability compa-
        sion is $25,000.                                                 ny, your members or your managers;
                                                                         or
   k.   Outdoor Property
                                                                     (2) Your employees (including temporary
        We will pay for direct "loss" caused by a                        and leased employees), including
        Covered Cause of Loss to the following                           tools owned by your employees that
        types of your Covered Property:                                  are used in your business. However,
                                                                         employee tools are not covered for
        (1) Radio antennas, television antennas                          theft.
            or satellite dishes (including their
            lead-in wiring, masts and towers);                       This Coverage Extension does not apply
                                                                     to "money" or "securities".
        (2) Trees, shrubs or plants (other than
            trees, shrubs or plants which are                        If theft is included as a Covered Cause of
            "stock" or part of a vegetative roof),                   Loss under this Coverage Part, then this
            including debris removal ; and                           Coverage Extension has a $500 per oc-
                                                                     currence limitation for direct "loss" by
        (3) If you are a tenant, to your awnings                     theft.
            that are attached to a building you
            occupy;


                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                 Page 26 of 40


                                                                                                     CIC0046
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 48 of 327 PageID #:93
        The most we will pay for "loss" in any one                       (a) While the trailer is attached to
        occurrence under this Coverage Exten-                                 any motor vehicle or motorized
        sion is $10,000.                                                      conveyance, whether or not the
                                                                              motor vehicle or motorized con-
   m. Property Off Premises                                                   veyance is in motion;
        (1) We will pay for direct "loss" caused                         (b) During hitching or unhitching
            by a Covered Cause of Loss to your                                operations, or when a trailer be-
            Covered Property, including covered                               comes accidentally unhitched
            personal property of others, while it is                          from a motor vehicle or motor-
            away from the "premises", if it is:                               ized conveyance.
            (a) Temporarily at a location you do                     (3) This insurance is excess over the
                 not own, lease or operate; or                           amount due, whether you can collect
            (b) In storage at a location you                             on it or not, from any other insurance
                 lease, provided the lease was                           covering such property.
                 executed for the first time after                   (4) This Coverage Extension does not
                 the beginning of the current                            apply to any property inside or on the
                 "coverage term".                                        trailer.
        (2) This Coverage Extension does not                         The most we will pay for "loss" in any one
            apply to Covered Property at exhibi-                     occurrence under this Coverage Exten-
            tions, fairs, trade show, or in transit.                 sion is $5,000.
        The most we will pay for "loss" in any one              p.   Transportation
        occurrence under this Coverage Exten-
        sion is $10,000.                                             We will pay for direct "loss" caused by a
                                                                     Covered Cause of Loss to your Covered
        The Limit of Insurance provided by this                      Property, including covered personal
        Coverage Extension does not apply per                        property of others while it is in or on a ve-
        location.                                                    hicle, including loading and unloading of
   n.   Signs                                                        the property.

        We will pay for direct "loss" caused by a                    The most we will pay for "loss" in any one
        Covered Cause of Loss, including debris                      occurrence is $10,000.
        removal expense, to signs not otherwise                      The Limit of Insurance provided by this
        insured by this Coverage Part.                               Coverage Extension does not apply per
        The most we will pay for "loss" in any one                   location.
        occurrence under this Coverage Exten-                   q.   Utility Services
        sion is $5,000.
                                                                     We will pay for:
        The Limit of Insurance provided by this
        Coverage Extension does not apply per                        (1) Direct "loss" to Covered Property at
        location.                                                        your "premises" except for direct
                                                                         "loss" resulting from the partial or
   o.   Trailers (Nonowned Detached)                                     complete failure of Wastewater Re-
        (1) If business personal property is Cov-                        moval Services; and
            ered Property in this Coverage Part,                     (2) Loss of "Business Income" you sus-
            we will pay for direct "loss" caused by                      tain and Extra Expenses you incur as
            a Covered Cause of Loss to trailers                          provided in SECTION A. COVER-
            that you do not own, provided that:                          AGE, 5. Coverage Extensions, b.
            (a) The trailer is used in your busi-                        Business Income and Extra Ex-
                 ness;                                                   pense;

            (b) The trailer is temporarily in your                   caused by or resulting from the partial or
                 care, custody or control at the                     complete failure of utility services to the
                 "premises"; and                                     "premises".

            (c) You have a contractual respon-                       The partial or complete failure of the utility
                 sibility to pay for "loss" to the                   services listed below must be caused by
                 trailer.                                            direct "loss" caused by a Covered Cause
                                                                     of Loss to the following property:
        (2) We will not pay for any direct "loss"
            that occurs:                                             (1) Power Supply Property, meaning the
                                                                         following types of property supplying

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                   Page 27 of 40


                                                                                              CIC0047
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 49 of 327 PageID #:94
           electricity, steam or natural gas to the             r.   Valuable Papers and Records
           "premises":
                                                                     SECTION C. DEDUCTIBLE does not ap-
           (a) Utility generating plants;                            ply to this Coverage Extension.
           (b) Switching stations;                                   (1) Subject to Paragraph r.(3) of this
                                                                         Coverage Extension, we will pay
           (c) Substations;                                              necessary costs you incur to re-
           (d) Transformers; and                                         search, replace or restore lost or
                                                                         damaged information on "valuable
           (e) Transmission, distribution, ser-                          papers and records" that are your
                vice, or similar lines, excluding                        property or the property of others in
                all such overhead lines of any                           your care, custody or control; result-
                type.                                                    ing from direct "loss" caused by a
                                                                         Covered Cause of Loss.
       (2) Water Supply Property, meaning the
           following types of property supplying                     (2) Coverage does not apply to:
           water to the "premises":
                                                                         (a) Property that cannot be replaced
           (a) Pumping stations; and                                          with other property of like kind
                                                                              and quality;
           (b) Water mains.
                                                                         (b) Property held as samples or for
       (3) Wastewater        Removal     Property,                            delivery after sale;
           meaning a utility system for removing
           wastewater and sewage from the                                (c) Property in storage away from
           "premises", other than a system de-                                the "premises", except as pro-
           signed primarily for draining storm                                vided in Paragraph r.(4)(b) of
           water. The utility property includes                               this Coverage Extension;
           sewer mains, pumping stations and
           similar equipment for moving the ef-                          (d) Contraband, or property in the
           fluent to a holding, treatment or dis-                             course of illegal transportation or
           posal facility, and includes such facili-                          trade;
           ties. Coverage under this Coverage                            (e) "Valuable papers and records" in
           Extension does not apply to interrup-                              the form of "electronic data", in-
           tion in service caused by or resulting                             cluding the materials on which
           from a discharge of water or sewage                                the "electronic data" is recorded.
           due to heavy rainfall or flooding.
                                                                     (3) The most we will pay for "loss" is the
       (4) Communication       Supply Property,                          least of the following amounts:
           meaning property supplying commu-
           nication services, including service                          (a) The cost of reasonably restoring
           relating to Internet access or access                              the damaged property to its
           to any electronic, cellular or satellite                           condition immediately before the
           network; telephone, radio, microwave                               "loss";
           or television services to the "premis-
           es", such as:                                                 (b) The cost of replacing the dam-
                                                                              aged property with substantially
           (a) Communication         transmission,                            identical property; or
                distribution, service or similar
                lines, including fiber optic lines,                      (c) The actual cash value of the
                excluding all such overhead                                   damaged property at the time of
                lines of any type;                                            "loss".

           (b) Coaxial cables; and                                       However, we will not pay for "loss"
                                                                         unless or until the damaged property
           (c) Microwave radio relays, exclud-                           is actually replaced or restored; and
                ing satellites.                                          then only if such replacement or res-
                                                                         toration occurs within 36 months from
       This Coverage Extension does not apply                            the date of direct "loss".
       to "loss" to "electronic data", including de-
       struction or corruption of "electronic data".                 (4) We will extend coverage to include:
       The most we will pay for all direct "loss"                        (a) Removal
       and loss of "Business Income" and Extra
       Expense in any one occurrence is                                       If you give us written notice with-
       $25,000.                                                               in 30 days of removal of your
                                                                              "valuable papers and records"

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 28 of 40


                                                                                                       CIC0048
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 50 of 327 PageID #:95
                because of imminent danger of                               This Paragraph r.(6)(a) applies
                direct "loss" from a Covered                                whether or not such persons are
                Cause of Loss, we will pay for                              acting alone or in collusion with
                direct "loss" while they are:                               other persons or such act occurs
                                                                            during the hours of employment.
                1)   At a safe place away from
                     your "premises"; or                                    However, this Paragraph r.(6)(a)
                                                                            does not apply to dishonest acts
                2)   Being taken to and returned                            of a carrier for hire or to acts of
                     from that place.                                       destruction by your employees.
                This Removal coverage is in-                                However, theft by employees is
                cluded within the Limits of Insur-                          still not covered.
                ance applicable to this Coverage                       (b) Errors or omissions in pro-
                Extension.                                                  cessing or copying. However,
           (b) Away From Your Premises                                      we will pay for that portion of di-
                                                                            rect "loss" caused by resulting
                We will pay up to $5,000 in any                             fire or explosion if these causes
                one occurrence, regardless of                               of loss would be covered by this
                the number of locations, for di-                            Coverage Part.
                rect "loss" caused by a Covered
                Cause of Loss to "valuable pa-                         (c) Electrical or magnetic injury, dis-
                pers and records" while they are                            turbance or erasure of electronic
                away from your "premises".                                  recordings. But we will pay for
                                                                            direct "loss" caused by lightning.
                This Away From Premises limit
                is in addition to the Limit of In-                     (d) Voluntary parting with any prop-
                surance applicable to this Cov-                             erty by you or anyone entrusted
                erage Extension.                                            with the property if induced to do
                                                                            so by any fraudulent scheme,
       (5) SECTION A. COVERAGE, 3. Cov-                                     trick, device or false pretense.
           ered Causes of Loss, b. Exclu-
           sions does not apply to this Cover-                     The most we will pay for "loss" in any one
           age Extension except as follows:                        occurrence is $25,000.

           (a) Exclusion (1)(c) Governmental                  s.   Water Damage, Other Liquids, Powder
               Action;                                             or Molten Material Damage

           (b) Exclusion (1)(d) Nuclear Haz-                       If a covered direct "loss" to which this in-
               ard; and                                            surance applies was caused by or result-
                                                                   ed from water or other liquid, powder or
           (c) Exclusion (1)(f) War and Mili-                      molten material damage, we will also pay
               tary Action.                                        the cost to tear out and replace any oth-
                                                                   erwise undamaged part of the building or
       (6) In addition to Paragraph r.(5) of this                  structure to repair damage to the system
           Coverage Extension, we will not pay                     or appliance from which the water or oth-
           for direct "loss" resulting from any of                 er substance escapes.
           the following:
                                                         SECTION B. LIMITS OF INSURANCE
           (a) Dishonest or criminal acts by:
                                                         The most we will pay for "loss" in any one occur-
                1)   You, your partners, employ-         rence is the applicable Limit of Insurance shown in
                     ees, directors, trustees or         the Declarations, except as amended in SECTION
                     authorized representatives;         A. COVERAGE, 3. Covered Causes of Loss, c.
                2)   A manager or a member if            Limitations, 4. Additional Coverages, and 5.
                     you are a limited liability         Coverage Extensions.
                     company;                            SECTION C. DEDUCTIBLE
                3)   Anyone else with an interest        Except as otherwise provided; in any one occur-
                     in the records of accounts          rence of direct "loss" we will first reduce the
                     receivable, or their employ-        amount of "loss" if required by SECTION E. ADDI-
                     ees or authorized repre-            TIONAL CONDITIONS, 1. Coinsurance or SEC-
                     sentatives; or                      TION F. OPTIONAL COVERAGES, 1. Agreed
                4)   Anyone else entrusted with          Value. If the adjusted amount of direct "loss" is
                     the records of accounts re-         less than or equal to the Deductible, we will not
                     ceivable for any purpose.           pay for that direct "loss". If the adjusted amount of
                                                         direct "loss" exceeds the Deductible, we will then
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                 Page 29 of 40


                                                                                           CIC0049
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 51 of 327 PageID #:96
subtract the Deductible from the adjusted amount             2.   Glass Deductible
of direct "loss", and will pay the resulting amount or
the Limit of Insurance, whichever is less.                        When direct "loss" to the building you occupy
                                                                  only involves building glass, the Deductible for
When the occurrence involves direct "loss" to more                that "loss" will be the lesser of:
than one item of Covered Property and separate
Limits of Insurance apply, the losses will not be                 a.   $500; or
combined in determining application of the Deduct-                b.   The Deductible shown in the Declarations
ible. But the Deductible will be applied only once                     for that Covered Property.
per occurrence.
                                                             SECTION D. LOSS CONDITIONS
1.   Deductible Examples
                                                             The following conditions apply in addition to the
     Example No. 1:                                          COMMON POLICY CONDITIONS and the COM-
     (This example assumes there is no coinsur-              MERCIAL PROPERTY CONDITIONS.
     ance penalty as outlined in SECTION E. AD-
                                                             1.   Abandonment
     DITIONAL CONDITIONS, 1. Coinsurance).
                                                                  There can be no abandonment of any property
     Deductible:                          $250
                                                                  to us.
     Limit of Insurance - Bldg. 1:     $60,000
     Limit of Insurance - Bldg. 2:     $80,000               2.   Appraisal

     "Loss" to Bldg. 1:                $60,100                    If we and you disagree on the value of the
                                                                  property, the amount of Net Income and oper-
     "Loss" to Bldg. 2:                $90,000
                                                                  ating expense, or the amount of "loss", either
     The amount of "loss" to Bldg. 1 ($60,100) is                 may make written demand for an appraisal of
     less than the sum ($60,250) of the Limit of In-              the "loss". In this event, each party will select
     surance applicable to Bldg. 1 plus the Deduct-               a competent and impartial appraiser. The two
     ible.                                                        appraisers will select an umpire. If they cannot
                                                                  agree, either may request that selection be
     The Deductible will be subtracted from the                   made by a judge of a court having jurisdiction.
     amount of "loss" in calculating the "loss" pay-              The appraisers will state separately the value
     able for Bldg. 1:                                            of the property, the amount of Net Income and
     $60,100 - $250 = $59,850 "Loss" Payable -                    operating expense, and amount of "loss". If
     Bldg. 1                                                      they fail to agree, they will submit their differ-
                                                                  ences to the umpire. A decision agreed to by
     The Deductible applies once per occurrence                   any two will be binding. Each party will:
     and therefore is not subtracted in determining
     the amount of "loss" payable for Bldg. 2.                    a.   Pay its chosen appraiser; and
     "Loss" payable for Bldg. 2 is the Limit of In-               b.   Bear the other expenses of the appraisal
     surance of $80,000.                                               and umpire equally.
     Total amount of "loss" payable:      $59,850 +               If there is an appraisal, we still retain our right
     80,000 = $139,850.                                           to deny the claim.
     Example No. 2:                                          3.   Duties in the Event of Loss or Damage
     (This example also assumes there is no coin-                 a.   In the event of "loss" to Covered Property,
     surance penalty).                                                 you must see that the following are done
     The Deductible and Limits of Insurance are                        in order for coverage to apply:
     the same as those in Example No. 1:                               (1) Notify the police if a law may have
     "Loss" to Bldg. 1: $70,000 (Exceeds Limit of                          been broken.
     Insurance plus Deductible)                                        (2) Give us prompt notice of the "loss".
     "Loss" to Bldg. 2: $90,000 (Exceeds Limit of                          Include a description of the property
     Insurance plus Deductible)                                            involved.

     "Loss" Payable - Bldg. 1:   $60,000 (Limit of                     (3) As soon as possible, give us a de-
     Insurance)                                                            scription of how, when and where the
                                                                           "loss" occurred.
     "Loss" Payable - Bldg. 2:   $80,000 (Limit of
     Insurance)                                                        (4) Take all reasonable steps to protect
                                                                           the Covered Property from further
     Total amount of "loss" payable: $140,000.                             damage. If feasible, set the damaged
                                                                           property aside and in the best possi-
                                                                           ble order for examination. Keep a

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                   Page 30 of 40


                                                                                                         CIC0050
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 52 of 327 PageID #:97
              record of your expenses necessary                        We will determine the value of lost or
              to protect the Covered Property for                      damaged property, or the cost of its repair
              consideration in the settlement of the                   or replacement, in accordance with the
              claim. This will not increase your limit                 applicable terms of SECTION D. LOSS
              of insurance. However, in no event                       CONDITIONS, 7. Valuation or any appli-
              will we pay for any subsequent "loss"                    cable provision that amends or super-
              resulting from a cause of loss that is                   cedes this valuation condition.
              not a Covered Cause of Loss.
                                                                  b.   The cost of repair or replacement does
          (5) At our request, give us complete in-                     not include the increased cost attributable
              ventories of the damaged and un-                         to enforcement of or compliance with any
              damaged property. Include quanti-                        ordinance or law regulating the construc-
              ties, costs, values and amount of                        tion, use or repair of any property, except
              "loss" claimed.                                          as provided in SECTION A. COVERAGE,
                                                                       4. Additional Coverages, g. Ordinance
          (6) As often as may be reasonably re-                        or Law.
              quired, permit us to inspect the prop-
              erty proving the "loss" and examine                 c.   We will give notice of our intentions within
              your books and records.                                  30 days after we receive the sworn proof
                                                                       of loss.
              Also permit us to take samples of
              damaged and undamaged property                      d.   We will not pay you more than your finan-
              for inspection, testing and analysis                     cial interest in the Covered Property.
              and permit us to make copies from
              your books and records.                             e.   We may adjust "losses" with the owners
                                                                       of lost or damaged property if other than
          (7) Submit a signed sworn proof of loss                      you. If we pay the owners, such payments
              containing the information we request                    will satisfy your claims against us for the
              to investigate the claim. You must do                    owners' property. We will not pay the
              this within 60 days after our request.                   owners more than their financial interest
              We will supply you with the neces-                       in the Covered Property.
              sary forms.
                                                                  f.   Our payment for "loss" to personal prop-
          (8) Cooperate with us in the investigation                   erty of others and personal effects will on-
              or settlement of the claim.                              ly be for the account of the owner of the
                                                                       property.
          (9) If you intend to continue your busi-
              ness, you must resume all or part of                g.   We may elect to defend you against suits
              your "operations" as quickly as pos-                     arising from claims of owners of property.
              sible.                                                   We will do this at our expense.
     b.   We may examine any insured under oath,                  h.   We will pay for insured "loss" within 30
          while not in the presence of any other in-                   days after we receive the sworn proof of
          sured and at such times as may be rea-                       loss if you have complied with all of the
          sonably required about any matter relat-                     terms of this Coverage Part; and
          ing to this insurance or the claim, includ-
          ing an insured's books and records. In the                   (1) We have reached agreement with
          event of an examination, an insured's an-                        you on the amount of "loss"; or
          swers must be signed.                                        (2) An appraisal award has been made.
4.   Loss Payment                                                 i.   Loss Payment - Ordinance or Law.
     a.   In the event of "loss" insured by this Cov-                  With respect to SECTION A. COVER-
          erage Part, at our option, we will either:                   AGE, 4. Additional Coverages, g. Ordi-
          (1) Pay the value of lost or damaged                         nance or Law:
              property;                                                (1) Loss of Use of Undamaged Parts
          (2) Pay the cost of repairing or replacing                       of Building
              the lost or damaged property;                                When there is a loss in value of an
          (3) Take all or any part of the property at                      undamaged portion of a building or
              an agreed or appraised value; or                             structure to which this coverage ap-
                                                                           plies, the loss payment for that build-
          (4) Repair, rebuild or replace the proper-                       ing, including damaged and undam-
              ty with other property of like kind and                      aged portions, will be determined as
              quality.                                                     follows:


                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 31 of 40


                                                                                               CIC0051
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 53 of 327 PageID #:98
           (a) If BUILDING AND PERSONAL                                (b) The limit of insurance indicated
               PROPERTY           COVERAGE                                 in SECTION A. COVERAGE, 4.
               FORM, SECTION F. OPTIONAL                                   Additional Coverages, g. Or-
               COVERAGES, 3. Replacement                                   dinance or Law for Demolition
               Cost applies and the property is                            Costs for the building that has
               repaired or replaced, on the                                 suffered "loss".
               same "premises" or another
               "premises"; we will not pay more                   (3) Increased Costs of Construction
               than the lesser of:                                     Loss payment for Increased Costs
               1)   The amount you actually                            of Construction will be determined
                    spend to repair, rebuild or                        as follows:
                    reconstruct the building, but                      (a) We will not pay for the increased
                    not for more than the                                   cost of construction until the
                    amount it would cost to re-                             property is actually repaired or
                    store the building on the                               replaced, at the same "premis-
                    same "premises" and to the                              es" or another location and un-
                    same height, floor area,                                less the repairs or replacement
                    style and comparable quali-                             are made as soon as reasonably
                    ty of the original property in-                         possible after the direct "loss",
                    sured; or                                               not to exceed two years. We
               2)   The limit of insurance indi-                            may extend this period in writing
                    cated in SECTION A.                                     during the two years.
                    COVERAGE, 4. Additional                            (b) If the building is repaired or re-
                    Coverages g. Ordinance                                  placed at the same "premises",
                    or Law for Loss of Use of                               or if you elect to rebuild at an-
                    Undamaged      Parts   of                               other "premises", the most we
                    Building for the building                               will pay for the Increased cost
                    that has suffered "loss".                               of construction is the lesser of:
           (b) If BUILDING AND PERSONAL                                     1)   The increased cost of con-
               PROPERTY           COVERAGE                                       struction at the same "prem-
               FORM, SECTION F. OPTIONAL                                         ises"; or
               COVERAGES, 3. Replacement
               Cost applies and the property is                             2)   The limit of insurance indi-
               not repaired or replaced, or if the                               cated in SECTION A.
               Replacement Cost Coverage                                         COVERAGE, 4. Additional
               Option does not apply, we will                                    Coverages, g. Ordinance
               not pay more than the lesser of:                                  or Law for Increased
                                                                                 Costs of Construction for
               1)   The "actual cash value" of                                   the building that has suf-
                    the building at the time of                                  fered "loss".
                    "loss"; or
                                                                       (c) If the ordinance or law requires
               2)   The limit of insurance indi-                            relocation to another location the
                    cated in SECTION A.                                     most we will pay for the in-
                    COVERAGE, 4. Additional                                 creased cost of construction is
                    Coverages, g. Ordinance                                 the lesser of:
                    or Law for Loss of Use of
                    Undamaged      Parts   of                               1)   The increased cost of con-
                    Building for the building                                    struction at the new loca-
                    that has suffered "loss".                                    tion; or
       (2) Demolition Costs                                                 2)   The limit of insurance indi-
                                                                                 cated in SECTION A.
           Loss payment for Demolition Costs                                     COVERAGE, 4. Additional
           will be determined as follows:                                        Coverages, g. Ordinance
           We will not pay more than the lesser                                  or Law for Increased
           of the following:                                                     Costs of Construction for
                                                                                 the building that has suf-
           (a) The amount you actually spend                                     fered "loss".
               to demolish and clear the site of
               the "premises"; or                                 (4) Proportional Payments
                                                                       If the building or structure sustains
                                                                       both direct "loss" that is covered un-
                                 Includes copyrighted material of Insurance
FM 101 05 16                      Services Office, Inc., with its permission.                  Page 32 of 40


                                                                                                   CIC0052
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 54 of 327 PageID #:99
            der this Coverage Part and direct                                 had occurred. We will deduct
            "loss" that is not covered under this                             from the total of such expenses:
            Coverage Part; and as a result of the
            direct "loss" in its entirety you are re-                         1)   The salvage value that re-
            quired to comply with the ordinance                                    mains of any property
            or law, we will not pay the full amount                                bought for temporary use
            of direct "loss" otherwise payable un-                                 during the "period of resto-
            der the terms of SECTION A. COV-                                       ration", once "operations"
            ERAGE, 4. Additional Coverages,                                        are resumed; and
            g. Ordinance or Law. Instead, we                                  2)   Any Extra Expense that is
            will pay a proportion of such direct                                   paid for by other insurance,
            "loss"; meaning the proportion that                                    except for insurance that is
            the covered direct "loss" bears to the                                 written subject to the same
            total direct "loss".                                                   plan, terms, conditions and
   j.   Loss Determination - Business Income                                       provisions as this insurance;
        and Extra Expense                                                          and

        With respect to SECTION A. COVER-                                (b) Necessary expenses that reduce
        AGE, 5. Coverage Extensions, b. Busi-                                 the "Business Income" and
        ness Income and Extra Expense,                                        "Rental Value" "loss" that other-
                                                                              wise would have been incurred.
        (1) The amount of "Business Income"
            and "Rental Value" "loss" will be de-                    (3) Resumption of Operations
            termined based on:                                           We will reduce the amount of your:
            (a) The Net Income of the business                           (a) "Business Income" and "Rental
                before the direct "loss" occurred;                            Value" "loss", other than Extra
            (b) The likely Net Income of the                                  Expense, to the extent you can
                business if no direct "loss" had                              resume your "operations", in
                occurred, but not including any                               whole or in part, by using dam-
                Net Income that would likely                                  aged or undamaged property
                have been earned as a result of                               (including   merchandise     or
                an increase in the volume of                                  "stock") at the "premises" or
                business due to favorable busi-                               elsewhere.
                ness conditions caused by the                            (b) Extra Expense "loss" to the ex-
                impact of the Covered Cause of                                tent you can return "operations"
                Loss on customers or on other                                 to normal and discontinue such
                businesses;                                                   Extra Expense.
            (c) The operating expenses, includ-                      (4) If you do not resume "operations", or
                ing payroll expenses, necessary                          do not resume "operations" as quick-
                to resume "operations" with the                          ly as possible, we will pay based on
                same quality of service that ex-                         the length of time it would have taken
                isted just before the direct "loss";                     to resume "operations" as quickly as
                and                                                      possible.
            (d) Other relevant sources of infor-                k.   Party Walls
                mation, including;
                                                                     A party wall is a wall that separates and is
                1)   Your financial records and                      common to adjoining buildings that are
                     accounting procedures;                          owned by different parties. In settling
                2)   Bills, invoices and other                       covered losses involving a party wall, we
                     vouchers; and                                   will pay a proportion of the "loss" to the
                                                                     party wall based on your interest in the
                3)   Deeds, liens or contracts.                      wall in proportion to the interest of the
                                                                     owner of the adjoining building. However,
        (2) The amount of Extra Expense will be                      if you elect to repair or replace your build-
            determined based on:                                     ing and the owner of the adjoining build-
            (a) All expenses that exceed the                         ing elects not to repair or replace that
                normal operating expenses that                       building, we will pay you the full value of
                would have been incurred by                          the "loss" to the party wall, subject to all
                "operations" during the "period                      applicable policy provisions all other pro-
                of restoration" if no direct "loss"                  visions of this SECTION D. LOSS CON-
                                                                     DITIONS, 4. Loss Payment including:

                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 33 of 40


                                                                                             CIC0053
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 55 of 327 PageID #:100
          (1) Limit of Insurance shown in the Dec-                    (2) Buildings under construction or reno-
              larations;                                                  vation are not considered vacant.
          (2) SECTION D. LOSS CONDITIONS,                        b.   Vacancy Provisions
              7. Valuation; and
                                                                      If the building where direct "loss" occurs
          (3) SECTION E. ADDITIONAL CONDI-                            has been vacant for more than 60 con-
              TIONS, 1. Coinsurance.                                  secutive days before that "loss", we will:
          Our payment under the provisions of this                    (1) Not pay for any "loss" caused by any
          paragraph does not alter any right of sub-                      of the following, even if they are
          rogation we may have against any entity,                        Covered Causes of Loss:
          including the owner or insurer of the ad-
          joining building, and does not alter the                        (a) Vandalism;
          terms of COMMERCIAL PROPERTY                                    (b) Sprinkler leakage, unless you
          CONDITIONS, I. Transfer Of Rights Of                                 have protected       the    system
          Recovery Against Others To Us in this                                against freezing;
          Coverage Part.
                                                                          (c) Building glass breakage;
5.   Recovered Property
                                                                          (d) Water damage;
     If either you or we recover any property after
     loss settlement, that party must give the other                      (e) Theft; or
     prompt notice. At your option, the property will
     be returned to you. You must then return to us                       (f) Attempted theft.
     the amount we paid to you for the property.                      (2) Reduce the amount we would other-
     We will pay recovery expenses and the ex-                            wise pay for the "loss" by 15% with
     penses to repair the recovered property, sub-                        respect to Covered Causes of Loss
     ject to the Limit of Insurance.                                      other than those listed in b.(1)(a)
6.   Vacancy                                                              through b.(1)(f) of this Loss Condi-
                                                                          tion.
     a.   Description of Terms
                                                            7.   Valuation
          (1) As used in this Vacancy Condition,
              the term building and the term vacant              We will determine the value of Covered Prop-
              have the meanings set forth in (1)(a)              erty in the event of direct "loss" as follows:
              and (1)(b) below:                                  a.   At "Actual Cash Value" as of the time of
              (a) When this Coverage Part is is-                      direct "loss", except as provided in b., c.,
                   sued to a tenant, and with re-                     d., and e. below.
                   spect to that tenant's interest in            b.   If the Limit of Insurance for Building satis-
                   Covered     Property,     building                 fies SECTION E. ADDITIONAL CONDI-
                   means the unit or suite rented or                  TIONS, 1. Coinsurance, and the cost to
                   leased to the tenant. Such build-                  repair or replace the damaged building
                   ing is vacant when it does not                     property is $2,500 or less, we will pay the
                   contain enough business per-                       cost of building repairs or replacement.
                   sonal property to conduct cus-
                   tomary operations.                                 The cost of building repairs or replace-
                                                                      ment does not include the increased cost
              (b) When this Coverage Part is is-                      attributable to enforcement of or compli-
                   sued to the owner or general                       ance with any ordinance or law regulating
                   lessee of a building, building                     the construction, use or repair of any
                   means the entire building. Such                    property. However, the following property
                   building is vacant unless at least                 will be valued at actual cash value even
                   31% of its total square footage                    when attached to the building:
                   is:
                                                                      (1) Awnings or floor coverings;
                   1)   Rented to a lessee or sub-
                        lessee and used by them to                    (2) Appliances for refrigerating, ventilat-
                        conduct their customary op-                       ing, cooking, dishwashing or launder-
                        erations; or                                      ing; or
                   2)   Used by the building owner                    (3) Outdoor equipment or furniture.
                        to conduct customary oper-
                        ations.                                  c.   "Stock" you have sold but not delivered at
                                                                      the selling price less discounts and ex-
                                                                      penses you otherwise would have had.

                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                   Page 34 of 40


                                                                                                       CIC0054
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 56 of 327 PageID #:101
     d.   Glass at the cost of replacement with                       (3) Multiply to the total amount of "loss",
          safety glazing material if required by law.                      before the application of any deducti-
                                                                           ble, by the figure determined in step
     e.   Tenant's Improvements and Betterments                            (2); and
          at:
                                                                      (4) Subtract the deductible from the fig-
          (1) Replacement Cost of the lost or                             ure determined in step (3).
              damaged property if you make re-
              pairs promptly.                                         We will pay the amount determined in
                                                                      step (4) or the Limit of Insurance, which-
          (2) A proportion of your original cost if                   ever is less. For the remainder, you will
              you do not make repairs promptly.                       either have to rely on other insurance or
              We will determine the proportionate                     absorb the "loss" yourself.
              value as follows:
                                                                      Example No. 1 (Underinsurance):
              (a) Multiply the original cost by the
                   number of days from the "loss"                     The value of the property is:  $250,000
                   or damage to the expiration of                     The coinsurance percentage is:     80%
                   the lease; and                                     The Limit of Insurance is:     $100,000
                                                                      The Deductible is:                 $250
              (b) Divide the amount determined in                     The amount of "loss" is:        $40,000
                  (a) above by the number of days
                   from the installation of improve-                  Step (1):
                   ments to the expiration of the
                   lease.                                                  $250,000 X 80% = $200,000 (the
                                                                           minimum amount of insurance to
              If your lease contains a renewal op-                         meet your Coinsurance require-
              tion, the expiration of the renewal op-                      ments)
              tion period will replace the expiration
              of the lease in this procedure.                         Step (2):

          (3) Nothing if others pay for repairs or                         $100,000 divided by $200,000 = .50
              replacement.                                            Step (3):
          (4) For the purposes of valuation, ten-                          $40,000 X .50 = $20,000
              ants' improvements and betterments
              are not considered to be the personal                   Step (4):
              property of others.
                                                                           $20,000 - $250 = $19,750.
SECTION E. ADDITIONAL CONDITIONS                                      We will pay no more than $19,750. The
The following conditions apply in addition to the                     remaining $20,250 is not covered.
COMMON POLICY CONDITIONS and the COM-                                 Example No. 2 (Adequate Insurance):
MERCIAL PROPERTY CONDITIONS.
                                                                      The value of the property is:  $250,000
1.   Coinsurance                                                      The coinsurance percentage is:     80%
     If a Coinsurance percentage is shown in the                      The Limit of Insurance is:     $200,000
     Declarations, the following condition applies.                   The Deductible is:                 $250
                                                                      The amount of "loss" is:        $40,000
     a.   We will not pay the full amount of any
                                                                      Step (1):
          "loss" if the value of Covered Property at
          the time of direct "loss" times the Coin-                        $250,000 X 80% = $200,000 (the
          surance percentage shown for it in the                           minimum amount of insurance to
          Declarations is greater than the Limit of                        meet your Coinsurance require-
          Insurance for the property.                                      ments)
          Instead, we will determine the most we                      Step (2):
          will pay using the following steps:
                                                                           $200,000 : $200,000 = 1.00
          (1) Multiply the value of Covered Proper-
              ty at the time of direct "loss" by the                  Step (3):
              Coinsurance percentage;                                      $40,000 X 1.00 = $40,000
          (2) Divide the Limit of Insurance of the                    Step (4):
              property by the figure determined in
              step (1);                                                    $40,000 - $250 = $39,750.



                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                Page 35 of 40


                                                                                             CIC0055
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 57 of 327 PageID #:102
          We will pay no more than $39,750 "loss"                      with the terms of this Coverage Part, the
          in excess of the Deductible. No penalty                      mortgage holder will still have the right to
          applies.                                                     receive loss payment if the mortgage
                                                                       holder:
     b.   If one Limit of Insurance applies to two or
          more separate items, this condition will                     (1) Pays any premium due under this
          apply to the total of all property to which                      Coverage Part at our request if you
          the limit applies.                                               have failed to do so;
          Example No. 3:                                               (2) Submits a signed, sworn statement
                                                                           of loss within 60 days after receiving
          The values of the property are:
                                                                           notice from us of your failure to do
              Bldg. at Location No. 1:       $75,000                       so; and
              Bldg. at Location No. 2:      $100,000
                                                                       (3) Has notified us of any change in
              Personal Property at                                         ownership, occupancy or substantial
              Location No. 2:                $75,000                       change in risk known to the mortgage
                                                                           holder.
                                             250,000
                                                                       All of the terms of this Coverage Part will
          The coinsurance percentage is:         90%                   then apply directly to the mortgage hold-
          The Limit of Insurance for                                   er.
              Buildings and Personal
                                                                  e.   If we pay the mortgage holder for any
              Property at Location                                     "loss" and deny payment to you because
              Nos. 1 and 2 is:              $180,000                   of your acts or because you have failed to
          The Deductible is:                  $1,000                   comply with the terms of this Coverage
          The amount of "loss" is:                                     Part:
              Bldg. at Location No. 2:       $30,000
              Personal Property at                                     (1) The mortgage holder's rights under
              Location No. 2:                $20,000                       the mortgage will be transferred to us
                                             $50,000                       to the extent of the amount we pay;
          Step (1):                                                        and

              $250,000 X 90% = $225,000                                (2) The mortgage holder's right to recov-
              (the minimum amount of insurance to                          er the full amount of the mortgage
              meet your Coinsurance requirements                           holder's claim will not be impaired.
              and to avoid the penalty shown be-
              low)                                                     At our option, we may pay to the mort-
                                                                       gage holder the whole principal on the
          Step (2):                                                    mortgage plus any accrued interest. In
              $180,000 : $225,000 = .80                                this event, your mortgage and note will be
                                                                       transferred to us and you will pay your
          Step (3):                                                    remaining mortgage debt to us.
              $50,000 X .80 = $40,000
          Step (4):                                               f.   If we cancel this policy, we will give writ-
                                                                       ten notice to the mortgage holder at least:
              $40,000 - $1,000 = $39,000.
                                                                       (1) 10 days before the effective date of
          We will pay no more than $39,000. The                            cancellation if we cancel for your
          remaining $11,000 is not covered.                                nonpayment of premium; or
2.   Mortgage Holders                                                  (2) 30 days before the effective date of
                                                                           cancellation if we cancel for any oth-
     a.   The term "mortgage holder" includes trus-                        er reason.
          tee.
                                                                  g.   If we elect not to renew this policy, we will
     b.   We will pay for covered "loss" to buildings                  give written notice to the mortgage holder
          or structures to each mortgage holder                        at least ten days before the expiration
          shown in the Declarations in their order of                  date of this policy.
          precedence, as interests may appear.
     c.   The mortgage holder has the right to re-           SECTION F. OPTIONAL COVERAGES
          ceive loss payment even if the mortgage            If shown as applicable in the Declarations, the fol-
          holder has started foreclosure or similar          lowing Optional Coverages apply separately to
          action on the building or structure.               each item.
     d.   If we deny your claim because of your
          acts or because you have failed to comply

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 36 of 40


                                                                                                        CIC0056
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 58 of 327 PageID #:103
1.   Agreed Value                                                               The number of days since the
                                                                                beginning of the policy year (or
     a.   The Additional Condition, Coinsurance,                                last policy change) is: 146
          does not apply to Covered Property to
          which this Optional Coverage applies. We                              The amount of increase is
          will pay no more for direct "loss" to that                            $100,000 X .08 X (146/365) =
          property than the proportion that the Limit                           $3,200
          of Insurance under this Coverage Part for
          the property bears to the Limit of Insur-          3.   Replacement Cost
          ance indicated in the most current State-               a.   Replacement Cost (without deduction for
          ment of Values that applies to this Cover-                   depreciation) replaces "Actual Cash Val-
          age Part.                                                    ue" in SECTION D. LOSS CONDITIONS,
     b.   If the Agreed Value Optional Coverage is                     7. Valuation of this BUILDING AND
          deleted from the policy, the Additional                      PERSONAL PROPERTY COVERAGE
          Condition, Coinsurance, is reinstated and                    FORM.
          this Optional Coverage does not apply.                  b.   This Optional Coverage does not apply
     c.   The terms of this Optional Coverage ap-                      to:
          ply only to "loss" that occurs:                              (1) Personal Property of others, except
          (1) On or after the effective date of this                       leased personal property as de-
              Optional Coverage; and                                       scribed in SECTION A. COVERAGE,
                                                                           1. Covered Property, d.(7). The val-
          (2) Before the policy expiration date.                           uation of such leased personal prop-
                                                                           erty will be based on the amount for
     d.   This Agreed Value Optional Coverage                              which you are liable under the lease,
          does not apply to SECTION A. COVER-                              but not to exceed the replacement
          AGE, 5. Coverage Extensions, b. Busi-                            cost of the leased item.
          ness Income and Extra Expense.
                                                                       (2) Personal effects;
2.   Inflation Guard
                                                                       (3) Contents of a residence;
     a.   The Limit of Insurance for property to
          which this Optional Coverage applies will                    (4) Manuscripts;
          automatically increase by the annual per-
          centage shown in the Declarations.                           (5) Works of art, antiques or rare arti-
                                                                           cles, including etchings, pictures,
     b.   The amount of increase will be:                                  statuary, marbles, bronzes, porce-
                                                                           lains and bric-a-brac;
          (1) The Limit of Insurance that applied
              on the beginning of the current "cov-                    (6) "Stock" unless the Replacement Cost
              erage term" or any other Coverage                            including "Stock" option is shown in
              Part change amending the Limit of                            the Declarations; or
              Insurance, multiplied by
                                                                       (7) Property, that at the time of "loss":
          (2) The percentage of annual increase
              shown in the Declarations, expressed                         (a) Is outdated, or obsolete and is
              as a decimal (example: 8% is .08),                                stored or not being used; or
              multiplied by                                                (b) Has no practical value to you.
          (3) The number of days since the begin-                 c.   You may make a claim for "loss" covered
              ning of the current "coverage term" or                   by this insurance on an "Actual Cash Val-
              the effective date of the most recent                    ue" basis instead of on a replacement
              policy change amending the Limit of                      cost basis. In the event you elect to have
              Insurance, divided by 365. In the                        "loss" settled on an "Actual Cash Value"
              event of "loss", this number of days                     basis, you may still make a claim for the
              ends at the original date of "loss".                     additional coverage this Optional Cover-
              Example:                                                 age provides if you notify us of your intent
                                                                       to do so within 180 days after the "loss".
              If:   The applicable Limit of Insur-
                    ance is: $100,000                             d.   We will not pay on a replacement cost
                                                                       basis for any "loss":
                    The Annual percentage increase
                    is: 8%                                             (1) Until the lost or damaged property is
                                                                           actually repaired or replaced with
                                                                           other property of generally the same
                                                                           construction and used for the same

                                     Includes copyrighted material of Insurance
FM 101 05 16                          Services Office, Inc., with its permission.                  Page 37 of 40


                                                                                               CIC0057
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 59 of 327 PageID #:104
              purpose as the lost or damaged                            any period is for a period of less than 12
              property; and                                             months, constitute individual "coverage
                                                                        terms". The last "coverage term" ends at
          (2) Unless the repairs or replacement                         12:00 A.M. standard time at your mailing
              have been completed or at least un-                       address shown in the Declarations on the
              derway within 2 years following the                       earlier of:
              date of "loss".
                                                                        (1) The day the policy period shown in
     e.   We will not pay more for "loss" on a re-                          the Declarations ends; or
          placement cost basis than the least of:
                                                                        (2) The day the policy to which this Cov-
          (1) The Limit of Insurance applicable to                          erage Part is attached is terminated
              the lost or damaged property;                                 or cancelled.
          (2) The cost to replace, on the same                     b.   However, if after the issuance of this
              "premises", the lost or damaged                           Coverage Part, any "coverage term" is
              property with other property:                             extended for an additional period of less
              (a) Of comparable material and                            than 12 months, that additional period of
                   quality; and                                         time will be deemed to be part of the last
                                                                        preceding "coverage term".
              (b) Used for the same purpose; or
                                                              5.   "Electronic data" means information, facts or
          (3) The amount you actually spend that                   "computer programs" stored as or on, created
              is necessary to repair or replace the                or used on, or transmitted to or from computer
              lost or damaged property.                            software (including systems and applications
                                                                   software), on hard or floppy disks, CD-ROMs,
     f.   The cost of repair or replacement does                   tapes, drives, cells, data processing devices
          not include the increased cost attributable              or any other repositories of computer software
          to enforcement of or compliance with any                 which are used with electronically controlled
          ordinance or law regulating the construc-                equipment.
          tion, use, or repair of any building or
          structure except as provided in SECTION             6.   "Finished stock" means stock you have manu-
          A. COVERAGE, 4. Additional Coverag-                      factured, except "stock" you have manufac-
          es, g. Ordinance or Law.                                 tured that is held for sale on the "premises" of
                                                                   any retail outlet insured under this Coverage
SECTION G. DEFINITIONS                                             Part.
1.   "Actual cash value" means replacement cost               7.   "Fungi" means any type or form of fungus, and
     less a deduction that reflects depreciation,                  includes, but is not limited to, any form or type
     age, condition and obsolescence.                              of mold, mushroom or mildew and any myco-
2.   "Business Income" means the:                                  toxins, spores, scents or byproducts produced
                                                                   or released by fungi.
     a.   Net Income (net profit or loss before in-
          come taxes) that would have been earned             8.   "Loss" means accidental physical loss or acci-
          or incurred; and                                         dental physical damage.

     b.   Continuing normal operating expenses                9.   "Money" means:
          sustained, including payroll.                            a.   Currency, coins and bank notes whether
3.   "Computer programs" means a set of related                         or not in current use; and
     electronic instructions which direct the opera-               b.   Travelers checks, registered checks and
     tions and functions of a computer or device                        money orders held for sale to the public.
     connected to it, which enable the computer or
     device to receive, process, store, retrieve or           10. "Operations" means:
     send data.
                                                                   a.   Your business activities occurring at the
4.   "Coverage term" means the following individ-                       "premises"; and
     ual increment, or if a multi-year policy period,
     increments, of time, which comprise the policy                b.   The tenantability of the "premises", if cov-
     period of this Coverage Part:                                      erage for "Business Income" including
                                                                        "Rental Value" or "Rental Value" applies.
     a.   The year commencing on the Effective
          Date of this Coverage Part at 12:01 A.M.            11. "Period of restoration" means the period of
          standard time at your mailing address                    time that:
          shown in the Declarations, and if a multi-               a.   Begins at the time of direct "loss".
          year policy period, each consecutive an-
          nual period thereafter, or portion thereof if            b.   Ends on the earlier of:

                                      Includes copyrighted material of Insurance
FM 101 05 16                           Services Office, Inc., with its permission.                  Page 38 of 40


                                                                                                         CIC0058
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 60 of 327 PageID #:105
         (1) The date when the property at the                        (2) The amount of charges, which are
             "premises" should be repaired, rebuilt                       the legal obligation of the tenant(s)
             or replaced with reasonable speed                            but would otherwise be your obliga-
             and similar quality; or                                      tions.
         (2) The date when business is resumed              15. "Securities" means negotiable and non-
             at a new permanent location.                        negotiable instruments or contracts represent-
                                                                 ing either "money" or other property and in-
    c.   "Period of restoration" does not include                cludes:
         any increased period required due to the
         enforcement of or compliance with any                   a.   Tokens, tickets, revenue and other
         ordinance or law that:                                       stamps whether or not in current use; and
         (1) Regulates the construction, use or                  b.   Evidences of debt issued in connection
             repair, or requires the tearing down                     with credit or charge cards, which are not
             of any property; or                                      of your own issue; but does not include
                                                                      "money". Lottery tickets held for sale are
         (2) Requires any insured or others to                        not "securities" or evidences of debt.
             test for, monitor, clean up, remove,
             contain, treat, detoxify or neutralize,        16. "Sinkhole collapse" means the sudden settle-
             or in any way respond to or assess                  ment or collapse of earth supporting the Cov-
             the effects of "pollutants".                        ered Property into subterranean voids created
                                                                 by the action of water on a limestone or similar
    d.   The expiration date of the policy will not              rock formation. This does not include:
         cut short the "period of restoration".
                                                                 a.   The cost of filling sinkholes;
12. "Pollutants" means any solid, liquid, gaseous
    or thermal irritant or contaminant, including                b.   Sinking or collapse of land into man-made
    smoke, vapor, soot, fumes, acids, alkalis, as-                    subterranean cavities; or
    bestos, chemicals, petroleum, petroleum
    products and petroleum by-products, and                      c.   The value of the land.
    waste. Waste includes materials to be recy-             17. "Specified causes of loss" means fire; light-
    cled, reconditioned or reclaimed. "Pollutants"               ning; explosion; windstorm or hail; smoke; air-
    include but are not limited to substances                    craft or vehicles; riot or civil commotion; van-
    which are generally recognized in industry or                dalism; leakage from fire extinguishing equip-
    government to be harmful or toxic to persons,                ment; "sinkhole collapse"; volcanic action; fall-
    property, or the environment regardless of                   ing objects; weight of snow, ice or sleet; and
    whether injury or damage is caused directly or               water damage.
    indirectly by the "pollutants" and whether:
                                                                 a.   Falling objects does not include "loss" to:
    a.   You are regularly or otherwise engaged in
         activities which taint or degrade the envi-                  (1) Personal property in the open; or
         ronment; or
                                                                      (2) The interior of a building or structure,
    b.   You use, generate or produce the "pollu-                         or property inside a building or struc-
         tant".                                                           ture, unless the roof or an outside
                                                                          wall of the building or structure is first
13. "Premises" means the Locations and Build-                             damaged by a falling object.
    ings described in the Declarations.
                                                                 b.   Water damage means:
14. "Rental Value" means "Business Income" that
    consists of :                                                     (1) Accidental discharge or leakage of
                                                                          water or steam as the direct result of
    a.   Net Income (Net Profit or Loss before in-                        the breaking apart or cracking of any
         come taxes) that would have been earned                          part of a system or appliance (other
         or incurred as rental income from tenant                         than a sump system including its re-
         occupancy of the "premises" described in                         lated equipment and parts) contain-
         the Declarations as furnished and                                ing water or steam; and
         equipped by you, including fair rental val-
         ue of any portion of the "premises" which                    (2) Accidental discharge or leakage of
         is occupied by you; and                                          water or waterborne material as the
                                                                          direct result of the breaking apart or
    b.   Continuing normal operating expenses                             cracking of a water or sewer pipe that
         incurred in connection with that "premis-                        is located off the "premises" and is
         es", including:                                                  part of a municipal potable water
         (1) Payroll; and                                                 supply system or municipal sanitary
                                                                          sewer system, if the breakage or
                                                                          cracking is caused by wear and tear.
                                    Includes copyrighted material of Insurance
FM 101 05 16                         Services Office, Inc., with its permission.                   Page 39 of 40


                                                                                               CIC0059
       Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 61 of 327 PageID #:106
       But water damage does not include "loss"                      water is not subject to the provisions of
       otherwise excluded under the terms of                         Exclusion (g) Water.
       BUILDING AND BUSINESS PERSONAL
       PROPERTY, SECTION A. COVERAGE,                      18. "Stock" means merchandise held in storage or
       3. Covered Causes of Loss, (g) Water.                    for sale, raw materials and in-process or fin-
       Therefore, for example, there is no cover-               ished goods, including supplies used in their
       age under this Coverage Part in the situa-               packing or shipping.
       tion in which discharge or leakage of wa-           19. "Suspension" means:
       ter results from the breaking apart or
       cracking of a pipe which was caused by                   a.   The slowdown or cessation of your busi-
       or related to weather-induced flooding,                       ness activities; and
       even if wear and tear contributed to the
       breakage or cracking. As another exam-                   b.   That a part or all of the "premises" is ren-
       ple, and also in accordance with the                          dered untenantable.
       terms of the Exclusion (g) Water, there is          20. "Valuable papers and records" means in-
       no coverage for "loss" caused by or relat-               scribed, printed or written documents, manu-
       ed to weather-induced flooding which fol-                scripts or records, including abstracts, books,
       lows or is exacerbated by pipe breakage                  card index systems, deeds, drawings, films,
       or cracking attributable to wear and tear.               maps, mortgages, or proprietary information.
       To the extent that accidental discharge or               But "valuable papers and records" does not
       leakage of water falls within the criteria               mean "money" or "securities" or "electronic
       set forth in 18.b.(1) or 18.b.(2) of this def-           data", including the materials on which the
       inition of "Specified causes of loss", such              "electronic data" is recorded.




                                   Includes copyrighted material of Insurance
FM 101 05 16                        Services Office, Inc., with its permission.                  Page 40 of 40


                                                                                                     CIC0060
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 62 of 327 PageID #:107

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            FLOOD COVERAGE SUPPLEMENTAL SCHEDULE
This endorsement modifies insurance provided under the following:


    COMMERCIAL PROPERTY COVERAGE PART

                                        SUPPLEMENTAL SCHEDULE

                                           Blanket Flood Coverage

(Enter an "x" in the appropriate box to activate Coverage)

¨
X The Blanket Flood Limit of Insurance applies at all "premises" shown in the Declarations for the following
  Covered Property:
     Blanket Flood Limit of Insurance      8,500,000                Flood Deductible 25,000
  ¨
  X Building     ¨
                 X Business Income        ¨
                                          X Extra Expense      ¨X Business Personal Property
  ¨ Business Personal Property - Reporting   ¨ Property in the Open
¨ The Blanket Flood Limit of Insurance applies at all "premises" shown below for the following Covered
  Property:
     Blanket Flood Limit of Insurance                               Flood Deductible
    ¨ Building    ¨ Business Income         ¨ Extra Expense      ¨ Business Personal Property
    ¨ Business Personal Property - Reporting   ¨ Property in the Open
                                   Loc #                Bldg #




                                    Includes copyrighted material of Insurance
FA 104S 05 15                        Services Office, Inc., with its permission.


                                                                                         CIC0061
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 63 of 327 PageID #:108

                                      SUPPLEMENTAL SCHEDULE


                                       Scheduled Flood Coverage

Flood Coverage applies only at the "premises" and to the Covered Property as shown below:
                                                                            Flood          Flood
Loc #   Bldg #           Covered Property*                            Limit of Insurance Deductible




*   Covered Property should be described as Building, Business Personal Property, Business Personal
    Property - Reporting, Business Income, Extra Expense, or Property in the Open.



                                  Includes copyrighted material of Insurance
FA 104S 05 15                      Services Office, Inc., with its permission.

                                                                                               CIC0062
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 64 of 327 PageID #:109
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          FLOOD COVERAGE ENDORSEMENT
This endorsement modifies insurance provided under the following:


      COMMERCIAL PROPERTY COVERAGE PART

                                        FLOOD COVERAGE SCHEDULE


A. Coverage and Coverage Locations                                                        Limit of Insurance
(Enter an "x" in the appropriate box)

¨
X      Coverage for Flood applies at all locations and
       for all Coverages shown in the Declarations
                                                                                      $      SEE FA104S

¨      Coverage applies for Flood at the Locations
       and Covered Property scheduled below:
                                                                                      $

Loc          Bldg        Covered Property
                                                                                            $




B. Annual Aggregate
      The most we will pay for "loss" from flood shall not exceed:
      $                         in any single "coverage term", regardless of the number of floods
C. Flood Deductible
   $ 25,000                     is the deductible per flood
D.        ¨ Underlying Insurance Waiver ("x" box if this condition applies)
             See SECTION L. Other Insurance for an explanation of this option.




                                      Includes copyrighted material of Insurance
FA 104 05 16                           Services Office, Inc., with its permission.                  Page 1 of 5


                                                                                                CIC0063
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 65 of 327 PageID #:110
A. Flood Coverage                                               following is added to BUILDING AND PER-
                                                                SONAL PROPERTY COVERAGE FORM,
   1.   This endorsement applies to the Covered                 SECTION A. COVERAGE, 1. Covered Prop-
        Property and Coverages for which a                      erty:
        Flood Limit of Insurance is shown in the
        Flood Coverage Schedule or in the Decla-                1.   Foundations below the lowest basement
        rations.                                                     floor or the subsurface of the ground; and
   2.   For the purposes of this endorsement on-                2.   Underground pipes, flues and drains.
        ly, BUILDING AND PERSONAL PROP-
        ERTY COVERAGE FORM, SECTION A.                     C. Property Not Covered by Flood
        COVERAGE, 3. Covered Causes of                          For the purposes of this endorsement only,
        Loss, a. Covered Causes of Loss is de-                  BUILDING AND PERSONAL PROPERTY
        leted in its entirety and replaced by the               COVERAGE FORM, SECTION A. COVER-
        following:                                              AGE, 2. Property Not Covered is amended
        a.   Covered Causes of Loss                             to include the following:

             (1) Flood, meaning the partial or                  1.   Property Not Covered includes any
                 complete inundation of normally                     building or other property that is not eligi-
                 dry land areas due to:                              ble for flood insurance pursuant to the
                                                                     provisions of the Coastal Barrier Re-
                 (a) The unusual or rapid accu-                      sources Act, 16 U.S.C. 3501 et seq. and
                      mulation or runoff of rain or                  the Coastal Barrier Improvement Act of
                      surface waters from any                        1990, Pub. L. 101-591, 16 U.S.C. 3501 et
                      source; or                                     seq.
                 (b) Waves, tidal waters, tidal                 2.   Property Not Covered includes boat-
                      waves (including tsunami);                     houses and open structures, and any
                      or                                             property in or on the foregoing, if the
                                                                     structure is located on or over a body of
                 (c) Water from rivers, ponds,                       water.
                      lakes, streams or any other
                      body of water that rises                  3.   Even if bulkheads, pilings, piers, wharves,
                      above, overflows from, or is                   docks, or retaining walls that are not part
                      not contained within its nat-                  of a building have been removed from
                      ural or man-made bounda-                       Property Not Covered and added under
                      ry; and                                        1. Covered Property by separate en-
                                                                     dorsement, this Flood Coverage En-
                 All whether driven by wind or                       dorsement does not apply to such proper-
                 not, including storm surge.                         ty.
             (2) Mudslides or mudflows, which
                 are caused by flooding as de-             D. Revised Exclusions
                 fined in Paragraph a.(1) above.                For the purposes of this endorsement only:
                 Mudslide or mudflow involves a
                 river of liquid and flowing mud                1.   In BUILDING AND PERSONAL PROP-
                 on the surface of normally dry                      ERTY COVERAGE FORM, SECTION A.
                 land areas as when earth is car-                    COVERAGE, 3. Covered Causes of
                 ried by a current of water and                      Loss, b. Exclusions, (1)(g) Water is
                 deposited along the path of the                     amended to include the following:
                 current.
                                                                     To the extent that a part of this Water ex-
             (3) Waterborne material carried or                      clusion might conflict with coverage pro-
                 otherwise moved by any of the                       vided by this endorsement, that part of
                 water referred to in Paragraph                      the Water exclusion does not apply.
                 a.(1) and a.(2) above, or materi-
                 al carried or otherwise moved by               2.   BUILDING AND PERSONAL PROPER-
                 mudslide or mudflow.                                TY COVERAGE FORM, SECTION A.
                                                                     COVERAGE, 3. Covered Causes of
             All flooding in a continuous or pro-                    Loss, b. Exclusions, (1)(b) Earth
             tracted event will constitute a single                  Movement is amended to include the fol-
             flood.                                                  lowing:
B. Covered Property for Flood                                        To the extent that a tsunami causes the
                                                                     overflow of tidal waters, then Paragraph
   Unless the following property has already
   been endorsed to become Covered Property,
                                                                     1) does not apply.
   for the purposes of this endorsement only, the

                                   Includes copyrighted material of Insurance
FA 104 05 16                        Services Office, Inc., with its permission.                     Page 2 of 5


                                                                                                      CIC0064
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 66 of 327 PageID #:111
E. Exclusions                                                   Property in the Open
    For the purposes of this endorsement only,                  We do not cover any "loss" by flood to per-
    BUILDING AND PERSONAL PROPERTY                              sonal property in the open except to the ex-
    COVERAGE FORM, SECTION A. COVER-                            tent that such coverage, if any, is specified in
    AGE, 3. Covered Causes of Loss, b. Ex-                      the Flood Coverage Schedule or in the Decla-
    clusions, (2) is amended to include the fol-                rations.
    lowing:
                                                           F. Debris Removal from Flood
    Pre-Existing Flood or Flood at Inception
                                                                For the purposes of this endorsement only,
    We will not pay for any "loss" caused by or
    resulting from any flood that begins before or
                                                                BUILDING AND PERSONAL PROPERTY
    within 72 hours after the inception date of this
                                                                COVERAGE FORM, SECTION A. COVER-
                                                                AGE, 4. Additional Coverages, b. Debris
    endorsement. However, this limitation does
    not apply to a particular location if flood cov-
                                                                Removal (and any additional limit for Debris
                                                                Removal under a LIMIT OF INSURANCE
    erage was in effect for that location for at                clause or an endorsement) is deleted in its en-
    least 72 hours immediately prior to the incep-              tirety and replaced by the following:
    tion date of this endorsement, under a policy
    issued by us or by another insurer, and this                b.   Debris Removal
    policy replaces the previous policy without a
    lapse in coverage. If you request and we pro-                    (1) We will pay your expense to remove
    vide an increase in the stated Limit of Insur-                       debris of Covered Property and other
    ance for flood during the term of this policy,                       debris that is on the "premises" when
    with the exception of an increase at the time                        such debris is caused by or results
    of renewal of the policy, the increase will not                      from flood. However, we will not pay
    apply to "loss" from any flood that begins be-                       to remove deposits of mud or earth
    fore or within 72 hours after your request was                       from the grounds of the "premises".
    made.
                                                                     (2) We will also pay the expense to re-
    If the flood is due to the overflow of inland or                     move debris of Covered Property that
    tidal waters, then the flood is considered to                        has floated or been hurled off the
    begin when the water first overflows its banks.                      "premises" by flood.

    Destabilization of Land                                          (3) This Debris Removal Coverage does
                                                                         not increase the applicable Limit of
    We will not pay for any "loss" caused by or                          Insurance for flood. Therefore, the
    resulting from destabilization of land arising                       most we will pay for the total of de-
    from the accumulation of water in subsurface                         bris removal and "loss" to Covered
    land areas.                                                          Property is the Limit of Insurance for
                                                                         flood that applies to the Covered
    Cost of Restoring or Remediating Land                                Property at the affected "premises"
    As stated in A. COVERAGE, 2. Property Not                            covered under this endorsement.
    Covered, land is not covered property, nor is          G. Flood for Newly Purchased, Leased or
    the cost of excavations, grading, backfilling or
                                                              Constructed Property
    filling. Therefore, coverage under this en-
    dorsement does not include the cost of restor-              For the purposes of this endorsement only,
    ing or remediating land due to the collapse or              BUILDING AND PERSONAL PROPERTY
    sinking of land caused by or resulting from                 COVERAGE FORM, SECTION A. COVER-
    flood. However, coverage under this en-                     AGE, 5. Coverage Extensions, i. Newly
    dorsement includes damage to the covered                    Purchased, Leased or Constructed Proper-
    portions of the building and to covered per-                ty is amended to include the following:
    sonal property, caused by collapse or sinking
    of land along the shore of a body of water as               (4) With respect to a building or structure
    the result of erosion or undermining caused                      covered under this Coverage Extension,
    by waves or currents of water which exceed                       the amounts of coverage stated in Para-
    the cyclical levels and cause flood.                             graphs (1) and (2) of this Coverage Ex-
                                                                     tension do not apply to flood coverage.
    Water Backup Discharged From Sewers,                             Instead, the most we will pay for all "loss"
    Drains, Septic or Sump Pump Systems                              to property covered under this Coverage
                                                                     Extension is 10% of the total of all Limits
    We will not pay for any "loss" caused by dis-                    of Insurance for flood coverage as pro-
    charge of water or waterborne material from
                                                                     vided under this endorsement. Such cov-
    sewers, drains, septic systems, or sump                          erage does not increase the Limit of In-
    pump systems or related equipment unless                         surance for flood.
    such discharge results from flood and occurs
    within 72 hours after the flood recedes.

                                   Includes copyrighted material of Insurance
FA 104 05 16                        Services Office, Inc., with its permission.                    Page 3 of 5


                                                                                             CIC0065
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 67 of 327 PageID #:112
     (5) With respect to Flood Coverage, this                                during the following "coverage term",
          Coverage Extension does not apply to                               any Limit of Insurance or Annual Ag-
          any building or structure that is not fully                        gregate applicable to the following
          enclosed by walls and roof.                                        "coverage term" will not apply to that
                                                                             flood.
H. Anti-Stacking of Flood Coverage
                                                                        d.   If a Blanket Limit of Insurance option
     For the purposes of this endorsement only                               is selected on the Flood Coverage
     with respect to any applicable Additional                               Schedule, that Blanket Limit of In-
     Coverages and Coverage Extensions in the                                surance does not apply separately to
     BUILDING AND PERSONAL PROPERTY                                          the Locations, Covered Property or
     COVERAGE FORM, other than those ad-                                     Coverages listed. The Blanket Limit
     dressed in SECTIONS F. and G. of this en-                               of Insurance is the most we will pay
     dorsement, amounts payable under such oth-                              for all "loss" to the indicated Covered
     er provisions, as set forth therein, do not in-                         Property/Coverages at the Locations
     crease the Limit of Insurance for flood.                                listed, subject to all other applicable
                                                                             provisions of this Flood Coverage
I.   Limit of Insurance for Flood                                            Endorsement.
     1.   General Information                                      3.   Ensuing Loss
          a.   Flood coverage may be written at a                       In the event of covered ensuing direct
               Limit of Insurance that is equal to or                   "loss", for example, direct "loss" caused
               less than the Limit of Insurance                         by fire, explosion and/or sprinkler leakage
               which applies to other Covered                           which results from the flood, the most we
               Causes of Loss (e.g., fire) under this                   will pay, for the total of all "loss" caused
               BUILDING  AND   PERSONAL                                 by flood, fire, explosion and sprinkler
               PROPERTY COVERAGE FORM.                                  leakage, is the Limit of Insurance applica-
                                                                        ble to fire. We will not pay the sum of the
          b.   The Limit of Insurance for flood is
                                                                        fire and flood Limits.
               shown in the Flood Coverage
               Schedule or in the Declarations. If            EXAMPLES - ENSUING LOSS
               such Limit of Insurance is not shown,
               then the Limit of Insurance applicable         The following two examples use these facts: In
               to fire also applies to flood.                 both examples assume the policy contains the
                                                              BUILDING AND PERSONAL PROPERTY COV-
     2.   Application of Limit and Aggregate                  ERAGE FORM (which covers fire) and this
          a.   The Limit of Insurance for flood is the        FLOOD COVERAGE ENDORSEMENT. A building
                                                              is damaged by flood and by fire which is caused by
               most we will pay in a single occur-
                                                              the flood. The value of the damaged building is
               rence of flood for "loss" caused by
                                                              $1,000,000. The Limit of Insurance applicable to
               the flood. If there is more than one
                                                              the building is $800,000. The Limit of Insurance for
               flood in a "coverage term" the most
                                                              flood is $400,000. The flood deductible amount is
               we will pay for the total of all "loss"
                                                              $5,000.
               sustained during that "coverage
               term" and caused by flood is the               EXAMPLE #1
               amount that is identified as the An-
               nual Aggregate for flood as shown in           The damage due to flood is $500,000. The dam-
               the Flood Coverage Schedule or                 age due to fire is $500,000.
               the Declarations.
                                                              Payment for flood damage is $400,000 ($500,000
          b.   If the Limit of Insurance and the An-          damage minus $5,000 flood deductible =
               nual Aggregate amount are the                  $495,000; Limit is $400,000)
               same, or if there is no amount stated
               as an Annual Aggregate, then the               Payment for fire damage is $400,000 ($500,000
               Limit of Insurance is the most we will         damage capped at the difference between the
               pay for the total of all "loss" that is        Basic Limit and the flood Limit)
               caused by flood in a "coverage term",          Total Loss Payment is $800,000.
               even if there is more than one occur-
               rence of flood during that "coverage           EXAMPLE #2
               term". Thus, if the first flood does not
               exhaust the applicable Limit of Insur-         The damage due to flood is $800,000. The dam-
               ance, then the balance of that Limit           age due to fire is $100,000.
               of Insurance is available for subse-           Payment for flood damage is $400,000 ($800,000
               quent floods.                                  damage minus $5,000 flood deductible =
                                                              $795,000; Limit is $400,000)
          c.   If a single occurrence of flood begins
               during one "coverage term" and ends

                                      Includes copyrighted material of Insurance
FA 104 05 16                           Services Office, Inc., with its permission.                    Page 4 of 5


                                                                                                        CIC0066
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 68 of 327 PageID #:113
Payment for fire damage is $100,000 (amount of                    MERCIAL PROPERTY CONDITIONS form is
damage)                                                           deleted in its entirety and replaced by the fol-
                                                                  lowing:
Total Loss Payment is $500,000.
                                                                  G. Other Insurance
Note: These Examples are given only to illustrate
the situation of flood and ensuing loss. Therefore,                   1.   Underlying Insurance Requirement
the loss payment stated for flood damage does not
address the situation where another policy also                            If the "loss" is also covered under a
covers the flood damage.                                                   National Flood Insurance Program
                                                                           (NFIP) policy, or if the property is eli-
J.   Deductible                                                            gible to be written under an NFIP pol-
                                                                           icy but there is no such policy in ef-
     For the purposes of this endorsement only,                            fect, then we will pay only the amount
     BUILDING AND PERSONAL PROPERTY                                        of "loss" in excess of the maximum
     COVERAGE FORM, SECTION C. DEDUCT-                                     limit that is eligible to be written un-
     IBLE is amended to include the following:                             der that NFIP policy. This provision
     Flood Deductible                                                      applies whether or not the maximum
                                                                           NFIP limit was obtained or main-
     a.   The deductible for coverage provided un-                         tained, and whether or not you can
          der this endorsement is the deductible                           collect on the NFIP policy. We will
          applicable to flood as shown in the Flood                        not, under any circumstances, pay
          Coverage Schedule.                                               more than the applicable Limit of In-
                                                                           surance for flood as stated in the
     b.   We will not pay that part of the "loss" that                     Flood Coverage Schedule or the
          is attributable to any deductible(s) in the                      Declarations of this Coverage Part.
          National Flood Insurance Program policy.
                                                                           However, this Provision G.1. Under-
     c.   If flood results in another Covered Cause                        lying Insurance Requirement does
          of Loss and if both Covered Causes of                            not apply under the following circum-
          Loss cause "loss", then only the higher                          stances:
          deductible applies (e.g., the Flood De-
          ductible or the fire deductible).                                a.   At the time of "loss", the property
                                                                                is eligible to be written under an
     d.   The Flood Deductible does not apply to                                NFIP policy but such policy is
          the following:                                                        not in effect due solely to ineligi-
          (1) SECTION A. COVERAGE, 5. Cov-                                      bility of the property at the time
              erage Extensions, h. Glass; and                                   this FLOOD COVERAGE EN-
                                                                                DORSEMENT was written; or
          (2) If endorsed to this policy, the follow-
              ing Coverage Forms:                                          b.   An NFIP policy is not in effect
                                                                                because we have agreed to
              (a) BUSINESS INCOME (AND EX-                                      write this FLOOD COVERAGE
                  TRA EXPENSE) COVERAGE                                         ENDORSEMENT without under-
                  FORM;                                                         lying NFIP coverage. There is
                                                                                such an agreement only if the
              (b) BUSINESS INCOME (WITH-                                        Flood Coverage Schedule or
                  OUT EXTRA EXPENSE) COV-                                       the Declarations indicate that the
                  ERAGE FORM; and                                               Underlying Insurance Waiver
                                                                                applies.
              (c) EXTRA EXPENSE COVERAGE
                  FORM.                                               2.   If there is other insurance covering
                                                                           the "loss", other than that described
K. Coinsurance
                                                                           in G.1. above, we will pay our share
     1.   BUILDING AND PERSONAL PROPER-                                    of the "loss". Our share is the propor-
          TY COVERAGE FORM, SECTION E.                                     tion that the applicable Limit of Insur-
          ADDITIONAL CONDITIONS, 1. Coin-                                  ance under this endorsement bears
          surance does not apply to this endorse-                          to the total of the applicable Limits of
          ment.                                                            Insurance under all other such insur-
                                                                           ance. But we will not pay more than
L. Other Insurance                                                         the applicable Limit of Insurance
                                                                           stated in the Flood Coverage Sched-
     For the purposes of this endorsement only,
                                                                           ule or the Declarations of this Cover-
     SECTION G. Other Insurance of the COM-                                age Part.




                                     Includes copyrighted material of Insurance
FA 104 05 16                          Services Office, Inc., with its permission.                     Page 5 of 5


                                                                                               CIC0067
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 69 of 327 PageID #:114

                                 HOTEL COMMERCIAL PROPERTY
                                        ENDORSEMENT
                                                         TABLE OF CONTENTS
                                                                                                                                      Begins on Page:
   Summary of Coverage Limits .............................................................................................................2
   A. Accounts Receivable ..................................................................................................................4
   B. Debris Removal ...........................................................................................................................4
   C. Electronic Data Processing Property........................................................................................4
   D. Ordinance or Law ........................................................................................................................7
   E. Peak Season ................................................................................................................................7
   F. Personal Property of Others ......................................................................................................8
   G. Tenant Move Back Expenses .....................................................................................................8
   H. Valuable Papers and Records....................................................................................................8
   I.  Brands and Labels ......................................................................................................................8
   J.  Business Income and Extra Expense .......................................................................................9
   K. Contract Penalties.....................................................................................................................13
   L. Customer Inconvenience Remuneration Expenses ..............................................................13
   M. Emergency Vacating Expenses ...............................................................................................14
   N. Voluntary Parting Under False Pretense ................................................................................14
   O. Fences ........................................................................................................................................14
   P. Fine Arts .....................................................................................................................................14
   Q. Fire Department Service Charge .............................................................................................14
   R. Fire Protection Equipment Recharge......................................................................................15
   S. Guests' Property Limitation .....................................................................................................15
   T. Fungi, Wet Rot, Dry Rot, and Bacteria - Limited Coverage ..................................................15
   U. Increased Real Estate Tax Assessment Expense..................................................................15
   V. Inflation Guard ..........................................................................................................................15
   W. Key and Lock Expense .............................................................................................................16
   X. Keying Systems.........................................................................................................................16
   Y. Nonowned Building Damage ...................................................................................................16
   Z. Outdoor Property ......................................................................................................................17
   AA. Paved Surfaces..........................................................................................................................17
   BB. Personal Effects ........................................................................................................................17
   CC. Pollutant Clean Up and Removal.............................................................................................17
   DD. Property Off Premises ..............................................................................................................17
   EE. Radio and Television Receiving Equipment ..........................................................................18
   FF. Refrigerated Property in Transit ..............................................................................................18
   GG. Signs...........................................................................................................................................18
   HH. Temperature Change ................................................................................................................18
   II. Transportation ...........................................................................................................................20
   JJ. Underground Property..............................................................................................................20
   KK. Unintentional Error in Description ..........................................................................................20
   LL. Unscheduled Appurtenant Buildings and Structures ...........................................................20
   MM. Utility Services...........................................................................................................................21
   NN. Water Backup Discharged from Sewers, Drains, Septic or Sump Pump Systems ............22
   OO. Blanket Coverage Limit ............................................................................................................23

                                               Includes copyrighted material of Insurance
FA 268 05 16                                    Services Office, Inc., with its permission.                                          Page 1 of 23


                                                                                                                              CIC0068
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 70 of 327 PageID #:115

                         HOTEL COMMERCIAL PROPERTY
                                ENDORSEMENT
                              SUMMARY OF COVERAGE LIMITS
           Blanket Coverages:                                        Blanket Coverage Limit:
                                                     $ 500,000




Accounts Receivable
Debris Removal
Electronic Data Processing Property:
   Duplicate and Backup Electronic Data              $2,000 Outside of the Blanket Coverage Limit
   In Transit or Away from Premises                  $10,000 Included in the Blanket Coverage Limit
   Newly Purchased or Leased Electronic Data         $10,000 Outside of the Blanket Coverage Limit
   Processing Property
   Worldwide Laptop Coverage
Ordinance or Law (Increased Construction
Costs and Demolition)
Peak Season
Personal Property of Others (including Re-
placement Cost, if that valuation applies under
the Building and Personal Property Coverage
Form)
Tenant Move Back Expenses
Valuable Papers and Records




             Other Coverages                                              Limit of Insurance:
    (not subject to Blanket Coverage Limit):
Brands and Labels                                    $25,000
Business Income and Extra Expense:                   $100,000
   Business Income from Dependent                    $100,000 (subject to a 24 hour deductible)
   Properties
    Food Contamination Business Interruption         $50,000 (sublimit, subject to a 24 hour deductible)
    Interruption of Computer Operations              $25,000 (sublimit, subject to a 24 hour deductible)
    Newly Purchased or Leased Locations              $100,000 for up to 180 days
    Reservation System                               $10,000 (sublimit)
    Special Event Cancellation                       $50,000 (sublimit)
    Transit Business Income                          $25,000 (sublimit)




                                       Includes copyrighted material of Insurance
 FA 268 05 16                           Services Office, Inc., with its permission.                  Page 2 of 23


                                                                                                           CIC0069
   Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 71 of 327 PageID #:116


Contract Penalties                                  $25,000
Customer Inconvenience Remuneration Ex-             $50,000 ($500 Per Person)
penses
Emergency Vacating Expenses                         $25,000
Voluntary Parting Under False Pretense              Subject to the Business Personal Property Limit of Insurance
Fences                                              $15,000
Fine Arts                                           $25,000
Fire Department Service Charge                      $25,000
Fire Protection Equipment Recharge                  Actual Cost Incurred
Fungi, Wet Rot, Dry Rot, and Bacteria - Limited     $50,000
Coverage
Increased Real Estate Tax Assessment Ex-            $50,000
pense
Inflation Guard                                     4% on all Building Property referenced in the Declarations
Key and Lock Expense                                $15,000
Keying Systems                                      $100,000
Nonowned Building Damage:                           $25,000
    Loss caused by theft, burglary or robbery       Up to the Business Personal Property (BPP) Limit of Insurance
    Loss by any other Covered Cause of Loss         $25,000 or the BPP Limit of Insurance (whichever is less)
Ordinance or Law (other than Increased Con-         Subject to the Building Limit of Insurance
struction Costs and Demolition)
Outdoor Property                                    $25,000 ($1,000 for any one tree, shrub or plant)
Paved Surfaces                                      $20,000
Personal Effects                                    $25,000 ($2,500 for any one person and $1,000 for "loss" by
                                                    theft)
Pollutant Clean Up and Removal                      $50,000
Property Off Premises                               $50,000
Radio and Television Receiving Equipment            $15,000
Refrigerated Property in Transit                    $25,000
Signs                                               $25,000
Temperature Change                                  $50,000
Transportation                                      $50,000
Underground Property                                Subject to the Building Limit of Insurance
Unintentional Error in Description                  included
Unscheduled Appurtenant Buildings and Struc-        $10,000
tures
Utility Services (off premises water, communica-    $75,000
tion, and power supply), for direct and time ele-
ment "loss"
    Overhead communication transmission, dis-
    tribution, service or similar lines             $5,000 sublimit with 24 hour waiting period
Water Backup Discharged from Sewers, Drains,        $100,000
Septic or Sump Pump Systems

                                      Includes copyrighted material of Insurance
  FA 268 05 16                         Services Office, Inc., with its permission.                  Page 3 of 23


                                                                                                  CIC0070
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 72 of 327 PageID #:117
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             HOTEL COMMERCIAL PROPERTY
                                    ENDORSEMENT
This endorsement modifies insurance provided under the following:


    COMMERCIAL PROPERTY COVERAGE PART

The insurance coverage and Limits of Insurance provided by this endorsement are excess of, and ap-
ply in addition to, any similar or identical coverage provided by any other endorsement attached to
this Coverage Part, or by any other Coverage Part forming a part of the policy of insurance of which
this Coverage Part forms a component.

                                                   SCHEDULE

                             Blanket Coverage Limit        $500,000
                             Applicable only to those coverages subject to the Blanket Cover-
                             age Limit, as indicated in this endorsement.


A. Accounts Receivable                                             AGE, 5. Coverage Extensions is amended to
                                                                   include the following:
    For the purposes of this endorsement only, in
    BUILDING AND PERSONAL PROPERTY                                 Electronic Data Processing Property
    COVERAGE FORM, SECTION A. COVER-
    AGE, 5. Coverage Extensions, a. Accounts                       (1) Covered Property
    Receivable, the last paragraph is deleted in                       You may extend the Coverage provided
    its entirety and replaced by the following:                        by this Coverage Part to apply to direct
    The most we will pay for loss in any one oc-                       "loss" to Covered Property consisting of
    currence under this Coverage Extension is the                      your:
    Blanket Coverage Limit as provided in Section                      (a) Data processing equipment;
    OO. Blanket Coverage Limit of this en-
    dorsement.                                                         (b) Air conditioning and other electrical
                                                                            equipment, used exclusively with
B. Debris Removal                                                           your data processing equipment;
    For the purposes of this endorsement only,                         (c) Programming documentation and in-
    BUILDING AND PERSONAL PROPERTY                                          struction manuals;
    COVERAGE FORM, SECTION A. COVER-
    AGE, 5. Coverage Extensions is amended to                          (d) "Electronic data", but only as excess
    include the following:                                                  over what is valid and collectible un-
                                                                            der SECTION A. COVERAGE, 5.
    In the event that the limits of insurance stated                        Coverage Extensions, d. Electron-
    in BUILDING AND PERSONAL PROPERTY                                       ic Data;
    COVERAGE FORM, SECTION A. COVER-
    AGE, 4. Additional Coverages, b. Debris                            (e) Media, meaning materials on which
    Removal are insufficient to fully cover a direct                        "electronic data" is recorded, such as
    "loss" insured there under, you may apply the                           magnetic tapes, disc packs, paper
    Blanket Coverage Limit as provided in Section                           tapes and cards, floppy discs and
    OO. Blanket Coverage Limit of this en-                                  compact discs used in processing
    dorsement to such direct "loss" as is insured                           units; and
    under Additional Coverage b. Debris Remov-
    al.                                                                (f) Property of others in your care, cus-
                                                                            tody or control that is similar to prop-
C. Electronic Data Processing Property                                      erty described in (1)(a) through (e)
                                                                            above.
    For the purposes of this endorsement only,
    BUILDING AND PERSONAL PROPERTY
    COVERAGE FORM, SECTION A. COVER-

                                      Includes copyrighted material of Insurance
FA 268 05 16                           Services Office, Inc., with its permission.                   Page 4 of 23


                                                                                                        CIC0071
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 73 of 327 PageID #:118
   (2) Property Not Covered                                               if direct "loss" by a Covered Cause of
                                                                          Loss results, we will pay for that re-
       This Coverage Extension does not apply                             sulting direct "loss".
       to:
                                                                (4) Duplicate and Backup "Electronic Da-
       (a) Accounts, records, documents and                         ta"
           other "valuable papers and records"
           unless they are programming docu-                        We will pay for direct "loss" resulting from
           mentation or instruction manuals.                        any of the Covered Causes of Loss to
                                                                    duplicate and backup "electronic data"
           However, we will cover these items                       that you store at a "premises" not de-
           once they are converted to "electron-                    scribed in the Declarations providing such
           ic data" form.                                           "electronic data" is not covered by anoth-
       (b) "Electronic data" or media that can-                     er policy. The most we will pay for "loss"
           not be replaced with similar property                    in any one occurrence is the Limit of In-
           of equal quality.                                        surance indicated in the Summary of
                                                                    Coverage Limits. This Limit of Insurance
       (c) Your property that you have rented or                    for Duplicate and Backup "Electronic
           leased to someone else and that                          Data" is in addition to the other limits pro-
           property is not at your "premises".                      vided by this Coverage Extension.
       (d) Any machine or apparatus that is                     (5) In Transit or Away from Premises
           used for research, medical, diagnos-
           tic, surgical, dental or pathological                    For this Coverage Extension only, SEC-
           purposes.                                                TION A. COVERAGE, 5. Coverage Ex-
                                                                    tensions, e. Exhibitions, Fairs or Trade
       (e) "Production equipment".                                  Shows, m. Property Off Premises and
                                                                    p. Transportation are deleted in their en-
   (3) Exclusions                                                   tirety and replaced by the following:
       (a) For this Coverage Extension only,                        (a) We will pay for direct "loss" from a
           BUILDING     AND      PERSONAL                                 Covered Cause of Loss to Covered
           PROPERTY COVERAGE FORM,                                        Property as described in Paragraph
           SECTION A. COVERAGE, 3. Cov-                                   (1) of this Coverage Extension:
           ered Causes of Loss, b. Exclu-
           sions does not apply except as fol-                            1)   While in or on a vehicle, includ-
           lows:                                                               ing loading and unloading; or
           1)     Exclusion (1)(c) Governmental                           2)   While at a location that is not
                  Action;                                                      your "premises".
           2)     Exclusion (1)(d) Nuclear Haz-                     (b) This In Transit or Away from Prem-
                  ard;                                                  ises coverage does not apply per lo-
                                                                          cation.
           3)     Exclusion (1)(f) War and Mili-
                  tary Action;                                      The most we will pay for loss in any one
                                                                    occurrence is the Limit of Insurance indi-
           4)     Exclusion (2)(b) Delay or Loss                    cated in the Summary of Coverage Limits
                  of Use;                                           e. This Limit of Insurance for In Transit
           5)     Exclusion (2)(d) Miscellaneous                    or Away from Premises coverage is not
                  Causes of Loss, 1) Wear and                       in addition to the other limits provided by
                  tear;                                             this Coverage Extension.

           6)     Exclusion (2)(h) Dishonest or                 (6) Newly Purchased or Leased Electronic
                  Criminal Acts;                                    Data Processing Property

           7)     Exclusion (3)(b) Acts or Deci-                    For    this     Coverage   Extension    only,
                  sions; and                                        BUILDING AND PERSONAL PROPER-
                                                                    TY COVERAGE FORM, SECTION A.
           8)     Exclusion (3)(c) Defects, Er-                     COVERAGE, 5. Coverage Extensions,
                  rors, and Omissions.                              i. Newly Purchased, Leased or Con-
                                                                    structed Property is deleted in its entire-
       (b) In addition to Paragraph (3)(a) of this                  ty and replaced by the following:
               Coverage Extension, we will not pay
               for the following:                                   (a) We will pay for direct "loss" caused
                                                                          by a Covered Cause of Loss to newly
           Hidden or latent defect, gradual dete-                         purchased or leased Covered Prop-
           rioration, and depreciation. However,

                                   Includes copyrighted material of Insurance
FA 268 05 16                        Services Office, Inc., with its permission.                   Page 5 of 23


                                                                                               CIC0072
       Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 74 of 327 PageID #:119
           erty described in Paragraph (1) of                  (8) Electronic Data Processing Property
           this Coverage Extension while at:                       Deductible
           1)   Locations that are newly pur-                      For this Coverage Extension only, SEC-
                chased or leased;                                  TION C. DEDUCTIBLE is amended to in-
                                                                   clude the following:
           2)   Your newly constructed build-
                ings or additions at a "premises";                 We will not pay, for "loss" in any one oc-
                or                                                 currence unless the amount of "loss" ex-
                                                                   ceeds the Deductible shown in the
           3)   Any "premises" described in the                    COMMERCIAL PROPERTY COVER-
                COMMERCIAL  PROPERTY                               AGE PART DECLARATIONS. We will
                COVERAGE PART Declara-                             then pay the amount of "loss" in excess of
                tions.                                             the Deductible, up to the Limit of Insur-
       (b) Coverage provided under this Cover-                     ance provided by this Coverage Exten-
           age Extension will end when any of                      sion.
           the following first occurs:                             However, "loss" caused by or resulting
           1)   This Coverage Part expires;                        from any of the following Causes of Loss
                                                                   will have the greater of the Deductible
           2)   90 days pass from the date you                     shown in the COMMERCIAL PROPERTY
                acquire your new property or                       COVERAGE PART DECLARATIONS or
                move Covered Property to a                         $1,000 as the applicable deductible:
                newly acquired location; or
                                                                   a. "Loss" caused by faulty construction,
           3)   You report values to us.                                error in design or processing, or ser-
                                                                        vice or work upon the data pro-
       The most we will pay for loss in any one                         cessing system;
       occurrence is the Limit of Insurance indi-
       cated in the Summary of Coverage Limits.                    b. "Loss" resulting in mechanical break-
       This Limit of Insurance in any one occur-                        down, short circuiting, blowout, or
       rence for Newly Purchased or Leased                              other electrical damage, unless
       Electronic Data Processing Property is                           caused by lightning; or
       in addition to the other limits provided by
       this Coverage Extension.                                    c. "Loss" caused by or resulting from in-
                                                                        terruption of power supply, power
   (7) Worldwide Laptop Coverage                                        surge, blackout or brownout.
       (a) We will pay for direct "loss" from a                (9) Electronic Data Processing Property
           Covered Cause of Loss to your lap-                      Valuation
           tops, notebooks and similar highly
           portable personal computers, includ-                    For this Coverage Extension only, SEC-
           ing their peripherals and accessories,                  TION D. LOSS CONDITIONS, 7. Valua-
           while such specific Covered Property                    tion is deleted in its entirety and replaced
           is:                                                     by the following:

           1)   In your or your employee's care,                   7.   Valuation of Electronic Data Pro-
                custody and control;                                    cessing Property

           2)   Not located at a premises you                           In the event of direct "loss", we will
                own or lease; and                                       determine the value of Covered
                                                                        Property as described in Paragraph
           3)   Not located in the coverage terri-                      (1) of this Coverage Extension as fol-
                tory stated in Paragraph 2. of the                      lows:
                Commercial Property Condition
                H. Policy Period, Coverage                              a.   Except for "electronic data":
                Territory, provided that location                            (1) If you repair or replace this
                is not under a United States De-                                 Electronic Data Processing
                partment of State trade or travel                                property within a reasonable
                restriction at the time of "loss".                               time following the direct
       (b) This Worldwide Laptop Coverage                                        "loss", the property will be
           does not apply per location.                                          valued at the full cost of re-
                                                                                 pair or replacement.
                                                                                 However, the most we will
                                                                                 pay is the least of the fol-
                                                                                 lowing:

                                  Includes copyrighted material of Insurance
FA 268 05 16                       Services Office, Inc., with its permission.                  Page 6 of 23


                                                                                                    CIC0073
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 75 of 327 PageID #:120
                     (a) The actual cost to re-                        including any integrated or dedicated
                          pair or restore the                          computer system, which is used, or
                          property with materials                      can be used, to produce or process
                          of like kind and quality;                    other tangible property.
                     (b) The cost of replacing                 The most we will pay for loss in any one oc-
                          that property with prop-             currence under this Electronic Data Pro-
                          erty of similar quality              cessing Property Coverage Extension is the
                          and function;                        Blanket Coverage Limit as provided in Section
                                                               OO. Blanket Coverage Limit of this en-
                     (c) The amount you actual-                dorsement.
                          ly   and     necessarily
                          spend to repair or re-          D. Ordinance or Law
                          place the property; or
                                                               For the purposes of this endorsement only, in
                     (d) The Limit of Insurance                BUILDING AND PERSONAL PROPERTY
                          applicable to the prop-              COVERAGE FORM, SECTION A. COVER-
                          erty.                                AGE, 4. Additional Coverages, g. Ordi-
                                                               nance or Law, the last paragraph is deleted in
                 (2) If you do not repair or re-               its entirety and replaced by the following:
                     place this property within a
                     reasonable time following a               The most we will pay for loss in any one oc-
                     direct "loss", the most we                currence under Paragraph (a) Loss of Use of
                     will pay will be the least of             Undamaged Parts of the Building is the
                     the following:                            Limit of Insurance shown in the COMMER-
                                                               CIAL PROPERTY COVERAGE PART DEC-
                     (a) "Actual cash value" of                LARATIONS as applicable to the covered
                          the property;                        building or structure sustaining "loss". This
                     (b) "Actual cash value" of                Coverage is included within, and not in addi-
                          repairs with material of             tion to, that applicable Limit of Insurance.
                          like kind and quality; or            The most we will pay for all loss in any one
                     (c) The Limit of Insurance                occurrence under Paragraph (b) Demolition
                          applicable to the prop-              Costs and Paragraph (c) Increased Costs of
                          erty.                                Construction is the Blanket Coverage Limit
                                                               indicated in the Hotel Commercial Property
                     We reserve the right to re-               Endorsement Schedule of this endorsement
                     pair or replace the property              per building or structure sustaining "loss".
                     or to pay for the property in             This is an additional Limit of Insurance appli-
                     money.                                    cable to the building or structure sustaining
                                                               "loss".
                     In the event of "loss", the
                     value of property will be de-        E. Peak Season
                     termined at the time of di-
                     rect "loss".                              For the purposes of this endorsement only,
                                                               BUILDING AND PERSONAL PROPERTY
            b.   For "electronic data"                         COVERAGE FORM, SECTION A. COVER-
                                                               AGE, 5. Coverage Extensions is amended to
                 We will not pay more than the                 include the following:
                 actual reproduction costs of your
                 "electronic data". If you do not              Peak Season
                 replace or reproduce your "elec-
                 tronic data" following the direct             1.   In the event that the Limit of insurance
                 "loss", the most we will pay is                    stated in the Declarations for Business
                 the cost of blank media as de-                     Personal Property is insufficient to fully
                 scribed in Paragraph (1)(e) of                     insure a covered direct "loss" due to a
                 this Coverage Extension.                           Peak Season Demand for your inventory,
                                                                    you may apply the Blanket Coverage Lim-
    (10)   Electronic Data Processing Proper-                       it as provided in Section OO. Blanket
           ty Additional Definition                                 Coverage Limit of this endorsement to
                                                                    that direct "loss".
           The following definition is added to
           BUILDING AND PERSONAL PROP-                         2.   Peak Season Demand means a tempo-
           ERTY COVERAGE FORM, SECTION                              rary (90 consecutive days or less) in-
           G. DEFINITIONS:                                          crease in your inventory to meet a sea-
                                                                    sonal demand as verified by:
           "Production equipment" means any
           machinery and related components,
                                  Includes copyrighted material of Insurance
FA 268 05 16                       Services Office, Inc., with its permission.                   Page 7 of 23


                                                                                            CIC0074
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 76 of 327 PageID #:121
          a.   Your previous inventory records for                    b.   Re-establishing electric utility and
               that historical period of time; and                         communication services, less refunds
                                                                           from discontinued services;
          b.   Custom and practice in your industry.
                                                                      c.   Assembling and setting up fixtures
F.   Personal Property of Others                                           and equipment; or
     For the purposes of this endorsement only,                       d.   Unpacking and re-shelving stock and
     BUILDING AND PERSONAL PROPERTY                                        supplies.
     COVERAGE FORM, SECTION A. COVER-
     AGE, 5. Coverage Extensions is amended to                   3.   If your tenants have valid and collectible
     include the following:                                           insurance for Covered Move Back Costs,
                                                                      we will pay only for the amount of Cov-
     Personal Property of Others                                      ered Move Back Costs in excess of the
     1.   In the event that the Limit of Insurance                    amount payable from such other insur-
          stated in the COMMERCIAL PROPERTY                           ance.
          COVERAGE PART DECLARATIONS for                         4.   The most we will pay for in any one oc-
          Business Personal Property is insufficient                  currence for (the sum of all Covered
          to fully insure a covered direct "loss" to                  Move Back Costs under this Coverage
          both your Covered Personal Property and                     Extension is the Blanket Coverage Limit
          property described in SECTION A. COV-                       as provided in Section OO. Blanket Cov-
          ERAGE, 1. Covered Property, d. Busi-                        erage Limit of this endorsement.
          ness Personal Property, Paragraph (8),
          you may apply the Blanket Coverage Lim-           H. Valuable Papers and Records
          it as provided in Section OO. Blanket
          Coverage Limit of this endorsement to                  For the purposes of this endorsement only, in
          such property as described in SECTION                  BUILDING AND PERSONAL PROPERTY
          A. COVERAGE, 1. Covered Property, d.                   COVERAGE FORM, SECTION A. COVER-
          Business Personal Property, (8).                       AGE, 5. Coverage Extensions, r. Valuable
                                                                 Papers and Records, the last paragraph is
     2.   For this Coverage Extension only, SEC-                 deleted in its entirety and replaced by the fol-
          TION F. OPTIONAL COVERGES, 3. Re-                      lowing:
          placement Cost, b.(1) does not apply.
                                                                 The most we will pay for loss in any one oc-
G. Tenant Move Back Expenses                                     currence under this Coverage Extension is the
                                                                 Blanket Coverage Limit as provided in Section
     For the purposes of this endorsement only,                  OO. Blanket Coverage Limit of this en-
     BUILDING AND PERSONAL PROPERTY                              dorsement.
     COVERAGE FORM, SECTION A. COVER-
     AGE, 5. Coverage Extensions is amended to              I.   Brands and Labels
     include the following:
                                                                 For the purposes of this endorsement only,
     Tenant Move Back Expenses                                   BUILDING AND PERSONAL PROPERTY
                                                                 COVERAGE FORM, SECTION A. COVER-
     1.   We will reimburse you for expenses you                 AGE, 5. Coverage Extensions is amended to
          pay for Covered Move Back Costs of your                include the following:
          tenants who temporarily vacate a portion
          of the building at a "premises". The va-               Brands and Labels
          cancy must have occurred while the por-
          tion of the building rented by your tenant             (1) If branded or labeled merchandise that is
          could not be occupied due to direct "loss"                  Covered Property is damaged by a Cov-
          to your Covered Property caused by or                       ered Cause of Loss, we may take all or
          resulting from a Covered Cause of Loss                      any part of the property at an agreed or
          during the "coverage term". The move                        appraised value. If so, you may:
          back must be completed within 60 calen-                     (a) Stamp "salvage" on the merchandise
          dar days after the portion of the building                       or its containers, if the stamp will not
          rented by your tenant has been repaired                          physically damage the merchandise;
          or rebuilt and is ready for occupancy.                           or
     2.   Covered Move Back Costs means only                          (b) Remove the brands or labels, if doing
          documented, reasonable and necessary                             so will not physically damage the
          costs of:                                                        merchandise. You must relabel the
          a.   Packing, insuring and transporting                          merchandise or its containers to
               business personal property;                                 comply with the law.
                                                                 (2) The most we will pay for loss in any one
                                                                      occurrence under Brands and Labels is
                                    Includes copyrighted material of Insurance
FA 268 05 16                         Services Office, Inc., with its permission.                    Page 8 of 23


                                                                                                       CIC0075
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 77 of 327 PageID #:122
          the Limit of Insurance indicated in the Ho-                       (1) "Business Income" loss, other
          tel Commercial Property Endorsement                                    than Extra Expense, to the ex-
          Summary of Coverage Limits.                                            tent you can resume "opera-
                                                                                 tions", in whole or in part, by us-
J.   Business Income and Extra Expense                                           ing any other available:
     For the purposes of this endorsement only,                                  (a) Source of materials; or
     BUILDING AND PERSONAL PROPERTY
     COVERAGE FORM, SECTION A. COVER-                                            (b) Outlet for your products.
     AGE, 5. Coverage Extensions, b. Business
     Income and Extra Expense is modified as                                (2) Extra Expense loss to the extent
     follows:                                                                    you can return "operations" to
                                                                                 normal and discontinue such Ex-
     1.   Business Income         from    Dependent                              tra Expense.
          Properties
                                                                       d.   Definitions
          a.    For Business Income from De-
                pendent Properties only, Paragraph                          (1) BUILDING AND PERSONAL
                (1) is deleted in its entirety and re-                          PROPERTY       COVERAGE
                placed by the following:                                        FORM, SECTION G. DEFINI-
                                                                                TIONS is amended to include
                (1) We will pay for the actual loss of                           the following:
                    "Business Income" you sustain
                    due to the necessary "suspen-                                "Dependent Property" means
                    sion" of your "operations" during                            property operated by others
                    the "period of restoration". The                             whom you depend on to:
                    "suspension" must be caused by                               (a) Deliver materials or services
                    direct "loss" to "dependent prop-                                to you or to others for your
                    erty" caused by or resulting from                                account (Contributing Loca-
                    any Covered Cause of Loss.                                       tions). But any property
                    However, coverage under this                                     which delivers the following
                    endorsement does not apply                                       services is not a Contrib-
                    when the only "loss" to "depend-                                 uting Location with respect
                    ent property" is "loss" to "elec-                                to such services:
                    tronic data", including destruc-                                 1)   Water Supply services;
                    tion or corruption of "electronic
                    data". If the "dependent proper-                                 2)   Power Supply services;
                    ty" sustains "loss" to "electronic                                    or
                    data" and other property, cover-
                    age under this endorsement will                                  3)   Communication Supply
                    not continue once the other                                           services, including ser-
                    property is repaired, rebuilt, or                                     vices relating to internet
                    replaced.                                                             access or access to
                                                                                          any electronic network;
          b.    Limit of Insurance for Dependent
                Properties                                                       (b) Accept your products or
                                                                                     services;
                The most we will pay for loss in any
                one occurrence under Business In-                                (c) Manufacture products for
                come from Dependent Properties                                       delivery to your customers
                is the Limit of Insurance indicated in                               under contract of sale; or
                the Summary of Coverage Limits.                                  (d) Attract customers to your
                This Limit of Insurance is included                                  business.
                within, and is not in addition to, the
                Limit of Insurance for the Business                         (2) For Business Income from
                Income and Extra Expense Cover-                                 Dependent Properties only,
                age Extension.                                                  SECTION G. DEFINITIONS, 11.
                                                                                 "Period of restoration", is deleted
          c.    Loss Determination for Dependent                                 in its entirety and replaced by
                Properties                                                       the following:
                For this Coverage Extension only,                                "Period of restoration" means
                the following is added:                                          the period of time that:
                Resumption of Operations                                         (a) Begins 24 hours after the
                We will reduce the amount of your:                                   time of direct "loss" caused

                                      Includes copyrighted material of Insurance
FA 268 05 16                           Services Office, Inc., with its permission.                   Page 9 of 23


                                                                                                  CIC0076
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 78 of 327 PageID #:123
                      by or resulting from any                                This Civil Authority coverage will
                      Covered Cause of Loss at                                apply for a period of up to 180
                      the "premises" of the "de-                              consecutive days from the date
                      pendent property"; and                                  of that action.
                 (b) Ends on the date when the                  3.   Extended Business Income
                      property at the "premises"
                      of the "dependent property"                    For Extended Business Income only,
                      should be repaired, rebuilt                    Paragraph b.(6)(a)2)b) is deleted in its
                      or replaced with reasonable                    entirety and replaced by the following:
                      speed and similar quality.                     b) 180 consecutive days after the date
                 "Period of restoration" does not                       determined in b.(6)(a)1) above.
                 include any increased period re-               4.   Food Contamination Business Inter-
                 quired due to the enforcement of                    ruption
                 any ordinance or law that:
                                                                     a.   For Food Contamination Business
                 (a) Regulates the construction,                          Interruption only, Paragraph (1) is
                      use or repair, or requires                          deleted in its entirety and replaced by
                      the tearing down of any                             the following:
                      property; or
                                                                          (1) We will pay for the actual loss of
                 (b) Requires any insured or                                  "Business Income" you sustain
                      others to test for, monitor,                            due to the necessary "suspen-
                      clean up, remove, contain,                              sion" of your "operations" during
                      treat, detoxify or neutralize,                          the "period of restoration". The
                      or in any way respond to, or                            "suspension" must be caused di-
                      assess the effects of "pollu-                           rectly by "food contamination"
                      tants".                                                 declared by the Board of Health
                 The expiration date of this Cov-                             or other governmental body at a
                 erage Part will not cut short the                            "premises".
                 "period of restoration".                            b.   You may use up to $10,000 of the
   2.   Civil Authority                                                   Limit of Insurance applicable to Food
                                                                          Contamination Business Interrup-
        For Civil Authority only, COVERAGE, 5.                            tion after a declaration of "food con-
        Coverage Extensions, b. Business In-                              tamination" at a "premises" by the
        come and Extra Expense, (3) Civil Au-                             Board of Health or other governmen-
        thority is deleted in its entirety and re-                        tal body to pay for:
        placed by the following:
                                                                          (1) Your cost to clean your equip-
        (3) Civil Authority                                                   ment at the "premises" accord-
                                                                              ing to local Board of Health re-
            When a Covered Cause of Loss                                      quirements;
            causes damage to property other
            than Covered Property at a "premis-                           (2) Your costs to replace consuma-
            es", we will pay for the actual loss of                           ble goods declared contaminat-
            "Business Income" and necessary                                   ed by the local Board of Health
            Extra Expense you sustain caused                                  or other governmental body;
            by action of civil authority that prohib-
            its access to the "premises", provided                        (3) Necessary medical tests and
            that both of the following apply:                                 vaccines for affected employees
                                                                              as required by the Board of
            (a) Access to the area immediately                                Health or other governmental
                 surrounding the damaged prop-                                body. This coverage is primary
                 erty is prohibited by civil authori-                         to any other insurance coverage;
                 ty as a result of the damage; and                            and
            (b) The action of civil authority is                          (4) Reimbursement of infected pa-
                 taken in response to dangerous                               trons for medical care, hospitali-
                 physical conditions resulting                                zation and necessary blood test-
                 from the damage or continuation                              ing.
                 of the Covered Cause of Loss
                 that caused the damage, or the                      c.   With respect only to Food Contami-
                 action is taken to enable a civil                        nation  Business  Interruption,
                 authority to have unimpeded ac-                          SECTION A. COVERAGE, 3. Cov-
                 cess to the damaged property.                            ered Causes of Loss, b. Exclu-

                                   Includes copyrighted material of Insurance
FA 268 05 16                        Services Office, Inc., with its permission.                  Page 10 of 23


                                                                                                     CIC0077
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 79 of 327 PageID #:124
            sions, Paragraph (1) is amended to                                  (a) "Communicable       disease"
            include the following:                                                   means a bacterial microor-
                                                                                     ganism transmitted through
            Fines or Penalties                                                       human contact to food.
            Fines or penalties of any kind.                                     (b) "Food         contamination"
       d.   With respect only to Food Contami-                                       means the actual or alleged
            nation    Business     Interruption,                                     food poisoning or suspected
            SECTION D. LOSS CONDITIONS,                                              food poisoning of one or
            Condition 3. Duties in the Event of                                      more of your customers.
            Loss or Damage is deleted in its en-                                     The food contamination
            tirety and replaced by the following:                                    must have resulted from
                                                                                     tainted food purchased by
            3.   Duties in the Event of Loss or                                      you or "communicable dis-
                 Damage                                                              ease" transmitted by one or
                                                                                     more of your employees.
                 You must see that the following
                 are done in the event of "food                            2.   Definition 2. "Business Income"
                 contamination" declared by the                                 is deleted in its entirety and re-
                 Board of Health or other gov-                                  placed by the following:
                 ernmental body at a "premises":
                                                                                "Business Income" means the:
                 a.   Give us prompt notice of the
                      declaration by the Board of                               a.   Net Income (net profit or
                      Health or other governmen-                                     loss before income taxes)
                      tal body, identifying the                                      that would have been
                      "premises" involved;                                           earned or incurred;

                 b.   Notify any public authority                               b.   Continuing operating ex-
                      that may have jurisdiction                                     penses incurred, including
                      over the incident;                                             payroll expenses, neces-
                                                                                     sary to resume "operations"
                 c.   As soon as possible, give                                      with the same quality of
                      us a description of how,                                       service that existed just be-
                      when and where the "food                                       fore the declaration of "food
                      contamination" was first dis-                                  contamination" by the Board
                      covered;                                                       of Health or other govern-
                                                                                     mental body at the "premis-
                 d.   Resume all of your "opera-                                     es"; and
                      tions" as quickly as possi-
                      ble, we will pay based on                                 c.   Extra advertising cost to re-
                      the time it would have taken                                   store the reputation of your
                      to resume "operations" as                                      business.
                      quickly as possible;
                                                                           3.   Definition 11. "Period of restora-
                 e.   Send us a signed, sworn                                   tion" is amended as follows:
                      proof of loss containing the
                      information we request to                                 Paragraphs a. and b. are delet-
                      investigate the claim. You                                ed in their entirety and replaced
                      must do this within 60 days                               by the following:
                      after our request;                                        a.   Begins 24 hours after the
                 f.   Cooperate with us in the in-                                   declaration of "food contam-
                      vestigation or settlement of                                   ination" at a "premises" by
                      the claim; and                                                 the Board of Health or other
                                                                                     governmental body.
                 g.   Do, or have done on your
                      behalf, all things reasonably                             b.   Ends the earlier of:
                      practical to avoid or dimin-                                   (1) The date when the
                      ish the loss.                                                      "premises" is cleared to
       e.   With respect only to Food Contami-                                           reopen for business, or
            nation Business Interruption,                                                should have been but
            SECTION G. DEFINITIONS is                                                    for the lack of your due
            amended as follows:                                                          diligence, by the Board
                                                                                         of Health or other gov-
            1.   The following       definitions are                                     ernmental body; or
                 added:
                                     Includes copyrighted material of Insurance
FA 268 05 16                          Services Office, Inc., with its permission.                 Page 11 of 23


                                                                                               CIC0078
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 80 of 327 PageID #:125
                      (2) The date when busi-                                  of a franchiser or to a service
                           ness is resumed at a                                upon which you depend for the
                           new permanent loca-                                 booking of your reservations.
                           tion.                                               This franchiser or other service
                                                                               cannot be owned by or leased to
        e.   Limit of Insurance for Food Con-                                  you and does not include travel
             tamination Business Interruption                                  agencies or online travel agen-
             The most we will pay for loss in any                              cies.
             one occurrence under Food Con-                           b.   Limit of Insurance for Reservation
             tamination Business Interruption                              Systems
             is the Limit of Insurance indicated in
             the Summary of Coverage Limits.                               The most we will pay for loss in any
             This Limit of Insurance is included                           one occurrence under Reservation
             within, and is not in addition to, the                        Systems is the Limit of Insurance in-
             Limit of Insurance for the Business                           dicated in the Summary of Coverage
             Income and Extra Expense Cover-                               Limits. This Limit of Insurance is in-
             age Extension.                                                cluded within, and is not in addition
                                                                           to, the Limit of Insurance for the
   5.   Interruption of Computer Operations                                Business Income and Extra Ex-
        a.   For Interruption of Computer Op-                              pense Coverage Extension.
             erations only, in BUILDING AND                      8.   Special Event Cancellation
             PERSONAL PROPERTY COVER-
             AGE FORM, 5. Coverage Exten-                             a.   For Special Event Cancellation on-
             sions, b. Business Income and Ex-                             ly, Paragraph (1) is deleted in its en-
             tra Expense, all references to                                tirety and replaced by the following:
             $2,500 in Paragraph b.(7)(c) are de-
             leted and replaced with the following                         (1) We will pay for the actual loss of
             phrase:                                                           "Business Income" you sustain
                                                                               due to the necessary "suspen-
             The Limit of Insurance indicated in                               sion" of your "operations" during
             the Summary of Coverage Limits.                                   the "period of restoration". The
                                                                               "suspension" must be caused by
        b.   For Interruption of Computer Op-                                  direct "loss" to property from a
             erations only, SECTION G. DEFINI-                                 Covered Cause of Loss that
             TIONS, 11. "Period of restoration",                               causes the cancellation of a
             Paragraph a. is deleted in its entirety                           "special event". Such direct
             and replaced by the following:                                    "loss" must occur away from
             a.   Begins 24 hours after the time of                            your "premises" within the Cov-
                  direct "loss".                                               erage Territory.

   6.   Newly Purchased or Leased Locations                                    Direct "loss" to property does not
                                                                               include direct "loss" to property
        For Newly Purchased or Leased Loca-                                    that provides:
        tions only, Paragraph (6)(c) is deleted in
        its entirety and replaced by the following:                            (a) Water Supply service;

        (c) 180 days pass from the date you ac-                                (b) Power Supply service; or
             quire or begin to construct the Cov-                              (c) Communication Supply ser-
             ered Property.                                                         vice, including services re-
   7.   Reservation Systems                                                         lating to internet access or
                                                                                    access to any electronic
        a.   For Reservation Systems only,                                          network.
             Paragraph (1) is deleted in its entirety
             and replaced by the following:                           b. Limits of Insurance for Special
                                                                         Event Cancellation
             (1) We will pay for the actual loss of
                  "Business Income" you sustain                            The most we will pay for loss in any
                  due to the necessary "suspen-                            one occurrence under Special Event
                  sion" of your "operations" during                        Cancellation is the Limit of Insur-
                  the "period of restoration". The                         ance indicated in the Summary of
                  "suspension" must be caused by                           Coverage Limits. This Limit of Insur-
                  direct "loss" caused by or result-                       ance is included within, and is not in
                  ing from any Covered Cause of                            addition to, the Limit of Insurance for
                  Loss to the reservation system                           the Business Income and Extra
                                                                           Expense Coverage Extension.
                                    Includes copyrighted material of Insurance
FA 268 05 16                         Services Office, Inc., with its permission.                  Page 12 of 23


                                                                                                      CIC0079
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 81 of 327 PageID #:126
             We will reduce the amount we pay by                     is the Limit of Insurance indicated in the
             any income you earned from the use                      Summary of Coverage Limits.
             of a "guest room" that was reserved
             for the "special event" and that was           K. Contract Penalties
             reserved prior to the "special event"               For the purposes of this endorsement only,
             cancellation.                                       BUILDING AND PERSONAL PROPERTY
        c.   Definitions                                         COVERAGE FORM, SECTION A. COVER-
                                                                 AGES, 4. Additional Coverage is amended
             For Special Event Cancellation on-                  to include the following:
             ly, BUILDING AND PERSONAL
             PROPERTY COVERAGE FORM,                             Contract Penalties
             SECTION G. DEFINITIONS is                           We will pay for written contract penalties you
             amended to include the following def-               are required to pay due to your failure to pro-
             initions:                                           vide your product or service as a direct result
             "Special Event" means any public or                 of a Covered Cause of Loss to Covered
             private event including, but not lim-               Property under this Coverage Part.
             ited to, any banquet, convention,                   The most we will pay for all penalties in any
             concert, conference, seminar, wed-                  one "coverage term" is the Limit of Insurance
             ding party, gathering or group meet-                indicated in the Hotel Summary of Coverage
             ing, taking place away from your                    Limits and is reduced by any coverage avail-
             "premises" and for which you have                   able under L. Customer Inconvenience
             reserved "guest rooms".                             Remuneration Expenses for that same cus-
             "Guest Room" means a room or suite                  tomer. The Limit of Insurance provided by this
             of rooms designed and used as                       Coverage Extension does not apply per loca-
             sleeping accommodations.                            tion.

   9.   Transit Business Income                             L.   Customer     Inconvenience     Remuneration
                                                                 Expenses
        a.   For Transit Business Income only,
             Paragraph (1) is deleted in its entirety            For the purposes of this endorsement only,
             and replaced by the following:                      BUILDING AND PERSONAL PROPERTY
                                                                 COVERAGE FORM, SECTION A. COVER-
             (1) We will pay for the actual loss of              AGE, 5. Coverage Extensions is amended to
                 "Business Income" you sustain                   include the following:
                 due to the necessary "suspen-
                 sion" of your "operations" during               Customer     Inconvenience     Remuneration
                 the "period of restoration". The                Expenses
                 "suspension" must be caused by                  We will pay reasonable customer inconven-
                 direct "loss" to Covered Property               ience expenses you incur due to a failure to
                 while in due course of transit,                 honor prearranged accommodations at your
                 caused by or resulting from any                 "premises". These expenses must result from
                 Covered Cause of Loss.                          direct "loss" to Covered Property at the "prem-
        b.   Limit of Insurance for Transit                      ises" as the result of a Covered Cause of
             Business Income                                     Loss:

             The most we will pay under Transit                  (1) The expenses include, but are not limited
             Business Income is the Limit of In-                     to, your costs to secure replacement ac-
             surance indicated in the Summary of                     commodations of like kind and quality;
             Coverage Limits in any one occur-                   (2) Your costs to transport your customers to
             rence. This Limit of Insurance is in-                   replacement accommodations; and
             cluded within, and is not in addition
             to, the Limit of Insurance for the                  (3) The costs to stay at the replacement ac-
             Business Income and Extra Ex-                           commodations; however, we will only re-
             pense Coverage Extension.                               imburse you for the cost of the customer's
                                                                     replacement accommodations that are in
   10. Business Income and Extra Expense                             excess of the cost they would have spent
       Revised Limits of Insurance                                   at your "premises" had a direct "loss" not
        The last paragraph is deleted in its entire-                 occurred.
        ty and replaced by the following:                        The most we will pay for loss in any one oc-
        The most we will pay for loss in any one                 currence is the Limit of Insurance indicated in
        occurrence under this Business Income                    the Summary of Coverage Limits but no more
        and Extra Expense Coverage Extension                     than $500 per customer.

                                    Includes copyrighted material of Insurance
FA 268 05 16                         Services Office, Inc., with its permission.                Page 13 of 23


                                                                                             CIC0080
       Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 82 of 327 PageID #:127
M. Emergency Vacating Expenses                                   AGE, 5. Coverage Extensions is amended to
                                                                 include the following:
   For the purposes of this endorsement only,
   BUILDING AND PERSONAL PROPERTY                                Fine Arts
   COVERAGE FORM, SECTION A. COVER-
   AGE, 5. Coverage Extensions is amended to                     (1) We will pay for direct "loss" caused by a
   include the following:                                             Covered Cause of Loss under this Cover-
                                                                      age Part to apply to paintings, etchings,
   Emergency Vacating Expenses                                        pictures, tapestries, art glass windows,
                                                                      and other bona fide works of art of rarity,
   We will pay your actual and reasonable ex-                         historical value, or artistic merit. The di-
   penses to temporarily vacate the "premises", if                    rect "loss" must be caused by or result
   vacating:                                                          from a Covered Cause of Loss.
   (a) Is necessary to prevent additional physi-                 (2) The following exclusions in SECTION A.
       cal injury or threatened physical injury to                   COVERAGE, 3. Covered Causes of
       persons on "premises"; or                                     Loss, b. Exclusions are deleted:
   (b) Is required by civil authority.                                (a) Exclusion (1)(b) Earth Movement;
   The Emergency Vacating Expense only ap-                                and
   plies if there is actual or threatened direct                      (b) Exclusion (1)(g) Water.
   "loss" to Covered Property by a Covered
   Cause of Loss.                                                (3) SECTION D. LOSS CONDITIONS, 7.
                                                                     Valuation is deleted in its entirety and re-
   The most we will pay for loss in any occur-                        placed by the following:
   rence under this Coverage Extension is the
   Limit of Insurance indicated in the Summary of                     We will determine the value of Covered
   Coverage Limits.                                                   Property in the event of direct "loss" at the
                                                                      market value at the time of direct "loss".
N. Voluntary Parting Under False Pretense
                                                                      The most we will pay for loss in any one
   For the purposes of this endorsement only,                         occurrence under this Coverage Exten-
   the SECTION A. COVERAGE, 3. Covered                                sion is the Limit of Insurance indicated in
   Causes of Loss, b. Exclusions, (2)(i), Vol-                        the Summary of Coverage Limits.
   untary Parting Under False Pretense Exclu-
   sion does not apply to SECTION A. COVER-                 Q. Fire Department Service Charge
   AGE, 1. Covered Property, d. Business
   Personal Property.                                            For the purposes of this endorsement only,
                                                                 BUILDING AND PERSONAL PROPERTY
O. Fences                                                        COVERAGE FORM, SECTION A. COVER-
                                                                 AGE, 4. Additional Coverages, c. Fire De-
   For the purposes of this endorsement only,                    partment Service Charge is deleted in its en-
   BUILDING AND PERSONAL PROPERTY                                tirety and replaced by the following:
   COVERAGE FORM, SECTION A. COVER-
   AGE, 5. Coverage Extensions, f. Fences is                     c.   Fire Department Service Charge
   deleted in its entirety and replaced by the fol-
   lowing:                                                            When the fire department is called to
                                                                      save or protect Covered Property from a
   Fences                                                             Covered Cause of Loss, we will pay, up to
                                                                      the Limit of Insurance indicated in the
   If Buildings are Covered Property in this Cov-                     Summary of Coverage Limits in any one
   erage Part, we will pay for "loss" caused by a                     occurrence for your liability, which is de-
   Covered Cause of Loss to outdoor fences for                        termined prior to the direct "loss", for fire
   which a Limit of Insurance is not shown in the                     department service charges:
   COMMERCIAL PROPERTY COVERAGE
   PART DECLARATIONS that are located with-                           (1) Assumed by contract or agreement;
   in 1,000 feet of the "premises". The most we                           or
   will pay for loss in any one occurrence under
   this Coverage Extension is the Limit of Insur-                     (2) Required by local ordinance.
   ance indicated in the Summary of Coverage                          This Coverage is in addition to the Limits
   Limits.                                                            of Insurance shown in the Declarations
P. Fine Arts                                                          and applies per location. Such limit is the
                                                                      most we will pay regardless of the num-
   For the purposes of this endorsement only,                         ber of responding fire departments or fire
   BUILDING AND PERSONAL PROPERTY                                     units, and regardless of the number or
   COVERAGE FORM, SECTION A. COVER-                                   type of services performed.


                                    Includes copyrighted material of Insurance
FA 268 05 16                         Services Office, Inc., with its permission.                  Page 14 of 23


                                                                                                         CIC0081
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 83 of 327 PageID #:128
R. Fire Protection Equipment Recharge                                Coverage, Paragraph (3) is deleted in its en-
                                                                     tirety and replaced by the following:
     For the purposes of this endorsement only,
     BUILDING AND PERSONAL PROPERTY                                  (3) For the coverage described under Para-
     COVERAGE FORM, SECTION A. COVER-                                    graph g.(2) of this Coverage Extension,
     AGE, 4. Additional Coverages, d. Fire Pro-                          the most we will pay for "loss", regardless
     tection Equipment Recharge is amended as                            of the number of claims, is the Limit of In-
     follows:                                                            surance indicated in the Summary of
                                                                         Coverage Limits. This limit is the most we
     The last paragraph is deleted in its entirety                       will pay for the total of all "loss" arising out
     and replaced by the following:                                      of all occurrences that take place in the
     The most we will pay for loss in any one oc-                        "coverage term". With respect to a partic-
     currence under this Additional Coverage is the                      ular occurrence of direct "loss" which re-
     actual cost you incur to recharge your auto-                        sults in "fungi", wet or dry rot, or bacteria,
     matic fire suppression system or portable fire                      we will not pay more than a total of the
     extinguishers. This Coverage is in addition to                      Limit of Insurance indicated in the Sum-
     the Limits of Insurance shown in the COM-                           mary of Coverage Limits even if the "fun-
     MERCIAL PROPERTY COVERAGE PART                                      gi", wet or dry rot, or bacteria continues to
     DECLARATIONS.                                                       be present or active, or recurs, in a sub-
                                                                         sequent "coverage term".
S. Guests' Property Limitation
                                                                U. Increased Real Estate Tax Assessment Ex-
     For the purposes of this endorsement only,                    pense
     BUILDING AND PERSONAL PROPERTY
     COVERAGE FORM, SECTION A. COVER-                                For the purposes of this endorsement only,
     AGE, 1. Covered Property, d. Business                           BUILDING AND PERSONAL PROPERTY
     Personal Property, (8) is deleted in its entire-                COVERAGE FORM, SECTION A. COVER-
     ty and replaced by the following:                               AGE, 5. Coverage Extensions is amended to
                                                                     include the following:
     (8) Personal Property of Others that is in your
         care, custody or control or for which you                   Increased Real Estate Tax Assessment Ex-
         are legally liable:                                         pense

         (a) This does not include personal ef-                      We will pay the first increased real estate tax
                fects owned by you, your officers,                   liability directly attributable to the increased
                your partners, or if you are a limited               real estate tax assessment resulting directly
                liability company, your members or                   from the repair or reconstruction of a Covered
                your managers, or your employees                     Property that is damaged by a Covered Cause
                (including leased and temporary                      of Loss that occurs during the "coverage
                workers);                                            term". This Coverage Extension will apply only
                                                                     if:
         (b) This does not include property of
                others for which you are legally liable              (a) The real estate tax increase is assessed
                as:                                                      within 2 years of the covered "loss"; and

                1)   A carrier for hire; or                          (b) The repair or reconstruction can be
                                                                         shown to be the cause of the Real Estate
                2)   An arranger of transportation,                      Tax Assessment Increase.
                     including car loaders, consolida-
                     tors, brokers, freight forwarders,              The most we will pay for loss in any one oc-
                     or shipping associations; and                   currence under this Coverage Extension is the
                                                                     lesser of the first increased real estate tax as-
         (c) This does include property of guests                    sessment or the Limit of Insurance indicated in
                staying at your hotel, but only if direct            the Summary of Coverage Limits.
                "loss" is caused by or results from
                fire, lightning, explosion, sprinkler           V. Inflation Guard
                leakage, or leakage from an automat-                 For the purposes of this endorsement only,
                ic fire suppression system.                          the COMMERCIAL PROPERTY COVERAGE
T.   Fungi, Wet Rot, Dry Rot, and Bacteria -                         PART DECLARATIONS is amended to show
     Limited Coverage                                                "4%" in the OPTIONAL COVERAGES - Infla-
                                                                     tion Guard column for each scheduled Build-
     For the purposes of this endorsement only,                      ing Property. If an Inflation Guard percentage
     BUILDING AND PERSONAL PROPERTY                                  is already indicated on the COMMERCIAL
     COVERAGE FORM, SECTION A. COVER-                                PROPERTY COVERAGE PART DECLARA-
     AGE, 5. Coverage Extensions, g. Fungi,                          TIONS for that Building property, this 4% is
     Wet Rot, Dry Rot, and Bacteria - Limited

                                        Includes copyrighted material of Insurance
FA 268 05 16                             Services Office, Inc., with its permission.                   Page 15 of 23


                                                                                                   CIC0082
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 84 of 327 PageID #:129
   excess of that Inflation Guard percentage for                     (a) Mechanically or electronically coded
   that Building property.                                                key cards;
W. Key and Lock Expense                                              (b) Card programmers;
   For the purposes of this endorsement only,                        (c) Card readers;
   BUILDING AND PERSONAL PROPERTY
   COVERAGE FORM, SECTION A. COVER-                                  (d) Computers;
   AGES, 4. Additional Coverage, f. Key and                          (e) Related alarms;
   Lock Expense is deleted in its entirety and
   replaced by the following:                                        (f) Transceivers; or
   f.   Key and Lock Expense                                         (g) Power supplies.
        (1) If a key or master key to your building              The most we will pay for loss in any one oc-
            at a "premises" is lost, stolen, dam-                currence under this Additional Coverage is the
            aged or otherwise compromised, we                    Limit of Insurance indicated in the Summary of
            will pay the lesser of the cost to:                  Coverage Limits. This coverage is in addition
                                                                 to the Limits of Insurance shown in the COM-
            a.   Re-key the lock;                                MERCIAL PROPERTY COVERAGE PART
            b.   Install a new lock cylinder;                    DECLARATIONS for Business Personal
                                                                 Property.
            c.   Provide a new master key; or
                                                            Y. Nonowned Building Damage
            d.   Replace the existing lock with a
                 lock of similar kind and quality.               For the purposes of this endorsement only,
                                                                 BUILDING AND PERSONAL PROPERTY
        (2) This Coverage does not apply to                      COVERAGE FORM, SECTION A. COVER-
            keys that were given to former em-                   AGE, 5. Coverage Extensions, j. Nonowned
            ployees.                                             Building Damage is deleted in its entirety and
                                                                 replaced by the following:
        The most we will pay for loss in any one
        occurrence under this Additional Cover-                      If you are a tenant at a covered "premis-
        age is the Limit of Insurance indicated in                   es" and:
        the Summary of Coverage Limits. This
        Coverage is in addition to the Limits of In-                 (1) The building you occupy is not Cov-
        surance shown in the Declarations.                                ered Property; and

X. Keying Systems                                                    (2) You are legally liable for direct "loss"
                                                                          to that building;
   For the purposes of this endorsement only,
   BUILDING AND PERSONAL PROPERTY                                    We will pay for direct "loss" to that build-
   COVERAGE FORM, SECTION A. COVER-                                  ing caused by burglary, robbery, theft or
   AGE, 4. Additional Coverages is amended                           attempted theft.
   to include the following:                                         This Coverage Extension does not apply
   Keying Systems                                                    to:

   (1) BUILDING AND PERSONAL PROPER-                                 (1) Glass, including lettering and orna-
       TY COVERAGE FORM, SECTION A.                                       mentation, and also necessary:
       COVERAGE, 1. Covered Property, d.                                  (a) Repair or replacement of encas-
       Business Personal Property is extend-                                   ing frames or alarm tapes; and
        ed to include your "keying systems". We
        will pay your necessary costs to upgrade                          (b) Expenses incurred to board up
        or replace your "keying systems" that                                  openings or remove or replace
        have suffered direct "loss" caused by or                               obstruction.
        resulting from a Covered Cause of Loss.
                                                                     (2) Building materials and equipment
   (2) BUILDING AND PERSONAL PROPER-                                      removed from the "premises".
       TY COVERAGE FORM, SECTION G.
       DEFINITIONS is amended to include the                         The most we will pay for "loss" in any one
        following:                                                   occurrence under this Coverage Exten-
                                                                     sion is:
        "Keying systems" means programmable
        keying systems and any other mechanical                      (1) The actual "loss" sustained up to the
        apparatus needed to make the card keys                            applicable Limit of Insurance for
        perform as originally intended, including:                        Business Personal Property for "loss"
                                                                          caused by theft, burglary or robbery,
                                                                          or the attempt of the foregoing; or
                                    Includes copyrighted material of Insurance
FA 268 05 16                         Services Office, Inc., with its permission.                 Page 16 of 23


                                                                                                     CIC0083
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 85 of 327 PageID #:130
          (2) The applicable Limit of Insurance for                 AGE, 5. Coverage Extensions, l. Personal
               Business Personal Property found in                  Effects, the last two paragraphs are deleted in
               the COMMERCIAL PROPERTY                              their entirety and replaced by the following:
               COVERAGE PART DECLARA-
               TIONS or the Limit of Insurance indi-                If theft is included as a Covered Cause of
               cated in the Summary of Coverage                     Loss under this Coverage Part, then this Cov-
               Limits, whichever is less, for "loss"                erage Extension has a $1,000 per occurrence
               caused by any other Covered Cause                    limitation for direct "loss" by theft.
               of Loss, not referenced in (1) above.                The most we will pay for loss in any one oc-
     This Coverage Extension does not apply if you                  currence under this Coverage Extension is the
     have purchased other insurance in your name                    Limit of Insurance indicated in the Summary of
     on the building you occupy as required by the                  Coverage Limits, but not more than $2,500 for
     lease.                                                         the personal effects of any one person.

Z.   Outdoor Property                                          CC. Pollutant Clean Up and Removal
     For the purposes of this endorsement only, in                  For the purposes of this endorsement only, in
     BUILDING AND PERSONAL PROPERTY                                 BUILDING AND PERSONAL PROPERTY
     COVERAGE FORM, SECTION A. COVER-                               COVERAGE FORM, SECTION A. COVER-
     AGE, 5. Coverage Extensions, k. Outdoor                        AGE, 4. Additional Coverages, h. Pollutant
     Property, the last paragraph is deleted in its                 Clean Up and Removal, the last paragraph is
     entirety and replaced by the following:                        deleted in its entirety and replaced by the fol-
                                                                    lowing:
     The most we will pay for loss in any one oc-
     currence under this Coverage Extension is the                  The most we will pay for loss under this Addi-
     Limit of Insurance indicated in the Summary of                 tional Coverage for each "premises" is the
     Coverage Limits, but not more than $1,000 for                  Limit of Insurance indicated in the Summary of
     any one tree, shrub, or plant.                                 Coverage Limits; this limit includes the sum of
                                                                    all covered expenses arising out of Covered
AA. Paved Surfaces                                                  Causes of Loss during each "coverage term".
                                                                    This is in addition to the Limits of Insurance
     For the purposes of this endorsement only,                     shown in the COMMERCIAL PROPERTY
     BUILDING AND PERSONAL PROPERTY                                 COVERAGE PART DECLARATIONS.
     COVERAGE FORM, SECTION A. COVER-
     AGE, 4. Additional Coverages is amended                   DD. Property Off Premises
     to include the following:
                                                                    For the purposes of this endorsement only,
     Paved Surfaces                                                 BUILDING AND PERSONAL PROPERTY
                                                                    COVERAGE FORM, SECTION A. COVER-
     1.   We will pay for direct "loss" resulting from              AGE, 5. Coverage Extensions, m. Property
          any Covered Causes of Loss to bridges,                    Off Premises is deleted in its entirety and re-
          roadways, walks, patios or other paved                    placed by the following:
          surfaces.
                                                                    m. Property Off Premises
     2.   For this Additional Coverage, SECTION
          A. COVERAGE, 2. Property Not Cov-                             (1) We will pay for direct "loss" caused
          ered, i. Paved Surfaces is deleted and                             by a Covered Cause of Loss to your
          replaced by the following:                                         Covered Property, including covered
                                                                             personal property of others as de-
          i.   Paved Surfaces                                                scribed in SECTION A. COVERAGE,
               Bridges, roadways, walks, patios or                           1. Covered Property, d. Business
               other paved surfaces;                                         Personal Property, while it is away
                                                                             from the "premises", if it is:
               except as provided in SECTION A.
               COVERAGE, 4. Additional Cover-                                (a) Temporarily at a location you do
               ages.                                                              not own, lease, or operate; or

     3.   The most we will pay for loss in any one                           (b) In storage at a location you
          occurrence under this Additional Cover-                                 lease, provided the lease was
          age is the Limit of Insurance indicated in                              executed for the first time after
          the Summary of Coverage Limits.                                         the beginning of the current
                                                                                  "coverage term".
BB. Personal Effects
                                                                        (2) This Coverage Extension does not
     For the purposes of this endorsement only, in                           apply to Covered Property at exhibi-
     BUILDING AND PERSONAL PROPERTY                                          tions or fairs or in transit.
     COVERAGE FORM, SECTION A. COVER-

                                       Includes copyrighted material of Insurance
FA 268 05 16                            Services Office, Inc., with its permission.                  Page 17 of 23


                                                                                                 CIC0084
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 86 of 327 PageID #:131
        The most we will pay for direct "loss" in               COVERAGE FORM, SECTION A. COVER-
        any one occurrence under this Coverage                  AGE, 5. Coverage Extensions is amended to
        Extension is the Limit of Insurance indi-               include the following:
        cated in the Summary of Coverage Limits.
                                                                Temperature Change
        The Limit of Insurance provided by this
        Coverage Extension does not apply per                   (1) Coverage
        location.                                                   (a) For this Coverage Extension only,
EE. Radio and Television Receiving Equipment                            BUILDING      AND       PERSONAL
                                                                        PROPERTY COVERAGE FORM,
    For the purposes of this endorsement only,                          SECTION A. COVERAGE, 1. Cov-
    BUILDING AND PERSONAL PROPERTY                                      ered Property is deleted in its entire-
    COVERAGE FORM, SECTION A. COVER-                                      ty and replaced by the following:
    AGE, 5. Coverage Extensions is amended to
    include the following:                                                Covered Property means "perishable
                                                                          stock" located in a building at a
    Radio and Television Receiving Equipment                              "premises".
    If Buildings are Covered Property in this Cov-                  (b) BUILDING     AND     PERSONAL
    erage Part, we will pay for direct "loss" caused                    PROPERTY COVERAGE FORM,
    by a Covered Cause of Loss to your radio and                        SECTION A. COVERAGE, 2. Prop-
    television antennas, satellite dishes, and simi-                    erty Not Covered is deleted in its
    lar audio/visual receiving equipment, including                       entirety and replaced by the follow-
    their lead-in wiring, masts or towers that are                        ing:
    located within 1,000 feet of the "premises".
                                                                          Covered Property does not include:
    The most we will pay for "loss" in any one oc-
    currence under this Coverage Extension is the                         "Perishable Stock" Not in Build-
    Limit of Insurance indicated in the Summary of                        ings
    Coverage Limits.                                                      "Perishable stock" located on build-
FF. Refrigerated Property in Transit                                      ings, in or on vehicles, or otherwise
                                                                          in the open.
    For the purposes of this endorsement only,
    BUILDING AND PERSONAL PROPERTY                              (2) Covered Causes of Loss
    COVERAGE FORM, SECTION A. COVER-                                For    this   Coverage    Extension       only,
    AGE, 5. Coverage Extensions is amended to                       BUILDING AND PERSONAL PROPER-
    include the following:                                          TY COVERAGE FORM, SECTION A.
    Refrigerated Property in Transit                                COVERAGE, 3. Covered Causes of
                                                                    Loss, a. Covered Causes of Loss is de-
    You may extend the insurance that applies                       leted in its entirety and replaced by the
    under Coverage Extension p. Transportation                      following:
    to food spoilage resulting from the mechanical
    failure of refrigeration equipment while in                     a.    Covered Causes of Loss
    transit. The most we will pay for "loss" in any                       Covered Causes of Loss means di-
    one occurrence under this Coverage Exten-                             rect     "loss"   from "temperature
    sion is the Limit of Insurance indicated in the                       change" to Covered Property unless
    Summary of Coverage Limits.                                           direct "loss" is:
GG.Signs                                                                  1)   Excluded in SECTION A. COV-
    For the purposes of this endorsement only, in                              ERAGE, 3. Covered Causes of
    BUILDING AND PERSONAL PROPERTY                                             Loss, b. Exclusions; or
    COVERAGE FORM, SECTION A. COVER-                                      2)   Limited in SECTION A. COV-
    AGE, 5. Coverage Extensions, n. Signs, the                                 ERAGE, 3. Covered Causes of
    second paragraph is deleted in its entirety and                            Loss, c. Limitations;
    replaced by the following:
                                                                          that follow.
    The most we will pay for "loss" in any one oc-
    currence under this Coverage Extension is the               (3) Excluded Causes of Loss
    Limit of Insurance indicated in the Summary of
    Coverage Limits.                                                (a) For this Coverage Extension only,
                                                                        BUILDING     AND     PERSONAL
HH. Temperature Change                                                  PROPERTY COVERAGE FORM,
                                                                        SECTION A. COVERAGE, 3. Cov-
    For the purposes of this endorsement only,                          ered Causes of Loss, b. Exclu-
    BUILDING AND PERSONAL PROPERTY

                                   Includes copyrighted material of Insurance
FA 268 05 16                        Services Office, Inc., with its permission.                 Page 18 of 23


                                                                                                     CIC0085
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 87 of 327 PageID #:132
             sions does not apply to this Cover-                            indicated in the Summary of Cover-
             age Extension, except as follows:                              age Limits.
             1)   Exclusion (1)(b) Earth Move-                        (b) This Temperature Change Limit of
                  ment;                                                     Insurance is not an additional amount
                                                                            of insurance and will not increase the
             2)   Exclusion (1)(c) Governmental                             Limit of Insurance shown for Busi-
                  Action;                                                   ness Personal Property or "stock" in
             3)   Exclusion (1)(d) Nuclear Haz-                             the COMMERCIAL PROPERTY
                  ard;                                                      COVERAGE        PART         DECLARA-
                                                                            TIONS.
             4)   Exclusion (1)(f) War and Mili-
                  tary Action;                                    (5) Duties in the Event of Loss

             5)   Exclusion (1)(g) Water; or                          For    this   Coverage    Extension    only,
                                                                      BUILDING AND PERSONAL PROPER-
             6)   Exclusion (1)(h) "Fungi", Wet                       TY COVERAGE FORM, SECTION D.
                  Rot, Dry Rot, and Bacteria.                         LOSS CONDITIONS, 3. Duties in the
                                                                      Event of Loss or Damage, a.(2) is delet-
       (b) In addition to Paragraph 3.a. of this                      ed in its entirety and replaced by the fol-
             Coverage Extension, we will not pay                      lowing:
             for direct "loss" caused by or result-
             ing from any of the following:                           (2) Give us immediate notice of direct
                                                                            "loss" caused by "temperature
             1)   The disconnecting of any heat-                            change". Also, include a description
                  ing, refrigerating, cooling or hu-                        of the damaged "perishable stock"
                  midity control system from the                            and all damaged "perishable stock"
                  source of its power;                                      must be made available to us for in-
             2)   The deactivation of electrical                            spection and verification.
                  power caused by the manipula-                   (6) Definitions
                  tion of any switch or other device
                  (on "premises") used to control                     The following are added to BUILDING
                  the flow of electrical power or                     AND PERSONAL PROPERTY COVER-
                  current;                                            AGE FORM, SECTION G. DEFINI-
                                                                      TIONS:
             3)   The inability of an Electrical Utili-
                  ty Company or other power                           "Perishable stock" means personal prop-
                  source to provide sufficient pow-                   erty:
                  er due to:
                                                                      (a) Preserved and maintained under
                  (a) Lack of fuel; or                                      controlled conditions; and
                  (b) Governmental order;                             (b) Susceptible to direct "loss" if the con-
                                                                            trolled conditions change.
             4)   The inability of a power source
                  at the "premises" to provide suf-                   "Temperature change" means:
                  ficient power due to the lack of
                  generating capacity to meet de-                     (a) The fluctuation or total interruption of
                  mand; or                                                  electrical power, either on or off
                                                                            "premises", resulting from conditions
             5)   Breaking of any glass that is a                           beyond your control.
                  permanent part of any heating,
                  refrigeration, cooling or humidity                  (b) Mechanical breakdown of any refrig-
                  control unit.                                             erating or cooling apparatus or
                                                                            equipment (on "premises") including
   (4) Limits of Insurance                                                  the blowing of any fuse, fuses, or cir-
                                                                            cuit breakers.
       For     this   Coverage     Extension     only,
       BUILDING AND PERSONAL PROPER-                                  (c) Contamination by refrigerant.
       TY COVERAGE FORM, SECTION B.
       LIMITS OF INSURANCE is deleted in its                          (d) The freezing of "perishable stock" re-
       entirety and replaced by the following:                              sulting from the faulty operation of
                                                                            any stationary heating plant, when
       SECTION B. LIMITS OF INSURANCE                                       such "perishable stock" is contained
                                                                            within a building at the "premises".
       (a) The most we will pay for loss in any
             one occurrence caused by "tempera-
             ture change" is the Limit of Insurance

                                     Includes copyrighted material of Insurance
FA 268 05 16                          Services Office, Inc., with its permission.                  Page 19 of 23


                                                                                               CIC0086
           Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 88 of 327 PageID #:133
II.   Transportation                                                          except as provided in SECTION A.
                                                                              COVERAGE, 5. Coverage Exten-
      For the purposes of this endorsement only,                              sions.
      BUILDING AND PERSONAL PROPERTY
      COVERAGE FORM, SECTION A. COVER-                              (3) For this Coverage Extension, SECTION
      AGE, 5. Coverage Extensions, p. Transpor-                         A. COVERAGE, 2. Property Not Cov-
      tation is deleted in its entirety and replaced by                 ered, n. Underground Pipes, Flues or
      the following:                                                    Drains is deleted in its entirety and re-
                                                                         placed by the following:
      p.   Transportation
                                                                         n.   Underground       Pipes,    Flues    or
           We will pay for direct loss from a Covered                         Drains
           Cause of Loss to apply to direct "loss" to
           your Covered Property, including person-                           Underground pipes, flues or drains,
           al property of others as described in                              except as provided in SECTION A.
           SECTION A. COVERAGE, 1. Covered                                    COVERAGE, 5. Coverage Exten-
           Property, d. Business Personal Proper-                             sions.
           ty, while it is in or on a vehicle, including
           loading and unloading of the property.                   (4) The most we will pay for direct "loss" in
                                                                         any one occurrence under this Coverage
           The most we will pay for loss in any one                      Extension is the Building Limit of Insur-
           occurrence under this Coverage Exten-                         ance applicable to the Covered Property
           sion is the Limit of Insurance indicated in                   indicated in the COMMERCIAL PROP-
           the Summary of Coverage Limits.                               ERTY COVERAGE PART DECLARA-
                                                                         TIONS. This does not act to increase the
           The Limit of Insurance provided by this                       limit of insurance applicable to the dam-
           Coverage Extension does not apply per                         aged property.
           location.
                                                               KK. Unintentional Error in Description
JJ. Underground Property
                                                                    For the purposes of this endorsement only,
      For the purposes of this endorsement only,                    BUILDING AND PERSONAL PROPERTY
      BUILDING AND PERSONAL PROPERTY                                COVERAGE FORM, SECTION E. ADDI-
      COVERAGE FORM, SECTION A. COVER-                              TIONAL CONDITIONS is amended to include
      AGE, 5. Coverage Extensions is amended to                     the following:
      include the following:
                                                                    An unintentional error in the description of the
      Underground Property                                          occupancy or address of Covered Property
      (1) We will pay for direct "loss" resulting from              will not impair this insurance, provided you re-
           any of the Covered Causes of Loss to the                 port the error to us as soon as practicable af-
           following types of your Covered Property:                ter the error becomes known to you.

           (a) Foundations of covered buildings,               LL. Unscheduled Appurtenant Buildings and
                structures, machinery or boilers, if               Structures
                their foundations are below the low-                For the purposes of this endorsement only,
                est basement floor or the surface of                BUILDING AND PERSONAL PROPERTY
                the ground if there is no basement;                 COVERAGE FORM, SECTION A. COVER-
                and                                                 AGE, 5. Coverage Extensions is amended to
           (b) Underground pipes, flues or drains if                include the following:
                they are attached to Covered Proper-                Appurtenant Buildings and Structures
                ty.
                                                                    1.   If Buildings are Covered Property in this
      (2) For this Coverage Extension only, SEC-                         Coverage Part, we will pay for direct
          TION A. COVERAGE, 2. Property Not                              "loss" caused by a Covered Cause of
          Covered, g. Foundations is deleted in its                      Loss to your incidental appurtenant build-
           entirety and replaced by the following:                       ings or structures, within 1,000 feet of that
           g.   Foundations                                              "premises", caused by or resulting from a
                                                                         Covered Cause of Loss.
                Foundations of buildings, structures,
                machinery or boilers, if their founda-              2.   If Business Personal Property is Covered
                tions are below:                                         Property in this Coverage Part, we will
                                                                         pay for direct "loss" caused by a Covered
                (1) The lowest basement floor; or                        Cause of Loss within incidental appurte-
                                                                         nant buildings or structures within 1,000
                (2) The surface of the ground, if                        feet of that "premises", caused by or re-
                       there is no basement;                             sulting from a Covered Cause of Loss.

                                       Includes copyrighted material of Insurance
FA 268 05 16                            Services Office, Inc., with its permission.                  Page 20 of 23


                                                                                                          CIC0087
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 89 of 327 PageID #:134
    3.   Incidental appurtenant buildings or struc-                       (a) Utility generating plants;
         tures include:
                                                                          (b) Switching stations;
         (a) Storage buildings;
                                                                          (c) Substations;
         (b) Carports;
                                                                          (d) Transformers; and
         (c) Garages;
                                                                          (e) Transmission, distribution, ser-
         (d) Pump houses; or                                                   vice, or similar lines, including all
                                                                               such overhead lines of any type.
         (e) Above ground tanks;
                                                                     (2) Water Supply Services, meaning the
         which have not been specifically de-                             following types of property supplying
         scribed in the COMMERCIAL PROPER-                                water to the "premises":
         TY COVERAGE          PART      DECLARA-
         TIONS.                                                           (a) Pumping stations; and
    4.   The most we will pay for loss under this                         (b) Water mains.
         Coverage Extension for any combination
         of "loss" to Building and Business Per-                     (3) Wastewater         Removal      Property,
         sonal Property is the Limit of Insurance                         meaning a utility system for removing
         indicated in the Summary of Coverage                             wastewater and sewage from the
         Limits in any one occurrence regardless                          "premises", other than a system de-
         of the number of "premises" involved.                            signed primarily for draining storm
                                                                          water. The utility property includes
    5.   Payments made under this Coverage Ex-                            sewer mains, pumping stations and
         tension are in addition to the applicable                        similar equipment for moving the ef-
         Limits of Insurance.                                             fluent to a holding, treatment or dis-
                                                                          posal facility, and includes such facili-
MM.Utility Services                                                       ties. Coverage under this Coverage
    For the purposes of this endorsement only,                            Extension does not apply to interrup-
    BUILDING AND PERSONAL PROPERTY                                        tion in service caused by or resulting
    COVERAGE FORM, SECTION A. COVER-                                      from a discharge of water or sewage
    AGE, 5. Coverage Extensions, q. Utility                               due to heavy rainfall or flooding.
    Services is deleted in its entirety and replaced                 (4) Communication       Supply Services,
    by the following:                                                     meaning property supplying commu-
    q.   Utility Services                                                 nication services, including service
                                                                          relating to Internet access or access
         We will pay for:                                                 to any electronic, cellular or satellite
                                                                          network; telephone, radio, microwave
         (1) Direct "loss" to Covered Property at                         or television services to the "premis-
             your "premises" except for direct                            es", such as:
             "loss" resulting from the partial or
             complete failure of Wastewater Re-                           (a) Communication        transmission,
             moval Services; and                                               distribution, service or similar
                                                                               lines including fiber optic lines,
         (2) Loss of "Business Income" and Extra                               including all such overhead lines
             Expense you sustain including the                                 of any type;
             insurance provided in SECTION A.
             COVERAGE, 5. Coverage Exten-                                 (b) Coaxial cables; and
             sions, b. Business Income and Ex-
             tra Expense to loss caused by or re-                         (c) Microwave radio relays, exclud-
             sulting from the partial or complete                              ing satellites.
             failure of the utility services to the                  (5) This Coverage Extension does not
             "premises".                                                  apply to direct "loss" to "electronic
         The partial or complete failure of the                           data", including destruction or corrup-
         utility services listed below must be                            tion of "electronic data".
         caused by direct "loss" caused by a                         (6) When loss from the partial or com-
         Covered Cause of Loss to the follow-                             plete interruption of utility services to
         ing property:                                                    a "premises" is caused solely by
         (1) Power Supply Services, meaning the                           "loss" to overhead communication
             following types of property supplying                        transmission, distribution, service, or
             electricity, steam or natural gas to the                     similar lines, including fiber optic
             "premises":                                                  lines, including all such overhead
                                                                          lines of any type:
                                    Includes copyrighted material of Insurance
FA 268 05 16                         Services Office, Inc., with its permission.                   Page 21 of 23


                                                                                                 CIC0088
       Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 90 of 327 PageID #:135
            (a) The most we will pay for direct                       deleted in its entirety and replaced by the
                 "loss" and loss of "Business In-                     following:
                 come" and Extra Expense in any
                 one occurrence is the sublimit                       3)   Water that has entered and then
                 for Overhead Communication                                backs up through and is discharged
                 Transmission, Distribution, Ser-                          from a sewer, drain, septic or sump
                 vice or Similar Lines indicated in                        pump system or related equipment,
                 the Summary of Coverage Lim-                              except as provided in SECTION A.
                 its. This limit is part of, not in ad-                    COVERAGE, 5. Coverage Exten-
                 dition to, the limits provided by                         sions, Water Backup Discharged
                 this Coverage Extension; and                              from Sewers, Drains, Septic or
                                                                           Sump Pump Systems.
            (b) For loss of "Business Income"
                and Extra Expense, SECTION                        (2) For this Coverage Extension only,
                G. DEFINITIONS, 11. "Period of                        BUILDING AND PERSONAL PROPER-
                restoration", Paragraph a. is de-                     TY COVERAGE FORM, SECTION A.
                 leted in its entirety and replaced                   COVERAGE, 3. Covered Causes of
                 by the following:                                    Loss, b. Exclusions, (1)(g) Water, 5) is
                                                                      deleted in its entirety and replaced by the
                 a.   Begins                                          following:
                      (1) 24 hours after the time                     5)   Waterborne material carried or oth-
                           of direct "loss" for                            erwise moved by any of the water re-
                           "Business    Income"                            ferred to in Paragraphs (g)1), 3) or 4)
                           Coverage; or                                    or material carried or otherwise
                                                                           moved by mudslide or mudflow as
                      (2) Immediately after the                            described in Paragraph (g)2), except
                           time of direct "loss" for                       as provided in SECTION A. COV-
                           Extra Expense Cover-                            ERAGE, 5. Coverage Extensions,
                           age.                                            Water Backup Discharged from
   The most we will pay for loss in any one oc-                            Sewers, Drains, Septic or Sump
   currence under this Coverage Extension is the                           Pump Systems.
   Limit of Insurance indicated in the Summary of                 (3) For this Coverage Extension only,
   Coverage Limits.                                                   BUILDING AND PERSONAL PROPER-
NN. Water Backup Discharged from Sewers,                              TY COVERAGE FORM, SECTION C.
    Drains, Septic or Sump Pump Systems                               DEDUCTIBLE is amended to include the
                                                                      following:
   For the purposes of this endorsement only,
                                                                      Water Backup Deductible
   BUILDING AND PERSONAL PROPERTY
   COVERAGE FORM, SECTION A. COVER-                                   We will not pay for direct "loss" in any one
   AGE, 5. Coverage Extensions, is amended                            occurrence caused by or resulting from
   to include the following:                                          water or waterborne material that has en-
                                                                      tered and then backs up through and is
   Water Backup Discharged from Sewers,                               discharged from a sewer, drain, septic or
   Drains, Septic or Sump Pump Systems                                sump pump system or related equipment,
                                                                      until the amount of direct "loss" exceeds
   We will pay for direct "loss" to your Covered                      the Deductible shown in the COMMER-
   Property and loss of "Business Income" and                         CIAL PROPERTY COVERAGE PART
   Extra Expense caused by water or waterborne                        DECLARATIONS, or $1,000, whichever
   material that has entered and then backs up                        is greater. We will then pay the amount of
   through and is discharged from a sewer, drain                      direct "loss" in excess of that deductible,
   (including roof drains and related fixtures),                      up to the applicable limit indicated in Par-
   septic or sump pump system or related                              agraph (4) of this Coverage Extension.
   equipment located on a "premises".
                                                                  (4) The most we will pay for loss in any one
   We will not pay the cost of repairing or replac-                   occurrence is the Water Backup Dis-
   ing a sewer, drain, septic or sump pump sys-                       charged from Sewers, Drains, Septic
   tem or any related parts or equipment.                             or Sump Pump Systems Limit of Insur-
   (1) For this Coverage Extension only,                              ance indicated in the Hotel Summary of
       BUILDING AND PERSONAL PROPER-                                  Coverage Limits for all direct "loss", loss
       TY COVERAGE FORM, SECTION A.                                   of "Business Income", "Rental Value" and
       COVERAGE, 3. Covered Causes of                                 Extra Expense.
       Loss, b. Exclusions, (1)(g) Water, 3) is


                                     Includes copyrighted material of Insurance
FA 268 05 16                          Services Office, Inc., with its permission.                 Page 22 of 23


                                                                                                      CIC0089
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 91 of 327 PageID #:136
       The Limit of Insurance provided by this                total in any one occurrence for the sum of all
       Coverage Extension does not apply per                  direct "loss" insured under coverages provided
       location.                                              in this endorsement which are subject to the
                                                              Blanket Coverage Limit. You may apportion
OO.Blanket Coverage Limit                                     this Limit among these coverages as you
   We will pay up to the Limit of Insurance indi-             choose.
   cated in the Summary of Coverage Limits in




                                 Includes copyrighted material of Insurance
FA 268 05 16                      Services Office, Inc., with its permission.               Page 23 of 23


                                                                                         CIC0090
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 92 of 327 PageID #:137

                                  CRISIS EVENT EXPENSE COVERAGE
                                       ENDORSEMENT - ILLINOIS
                                                                 TABLE OF CONTENTS
                                                                                                         Begins on Page:
A. Crisis Event Response Communication Expense ............................................................................2
B. Post Crisis Event Expense ..................................................................................................................2
C. Crisis Event Business Income and Extra Expense...........................................................................2
D. Exclusions ............................................................................................................................................4
      1.     Exclusions Deleted for Crisis Event Expense Coverage Endorsement ..................................4
      2.     Additional Exclusions Applicable to Crisis Event Expense Coverage Endorsement ............4
             a. Any Loss Not Specifically Covered Under the Definition of Covered Crisis Event ........4
             b. Illegal or Criminal Acts ..........................................................................................................4
             c. Third Party Bodily Injury or Property Damage....................................................................4
             d. Communicable Disease or Virus ..........................................................................................4
             e. Fines or Penalties ..................................................................................................................4
             f. Perpetrator .............................................................................................................................4
             g. Ransom ...................................................................................................................................4
E. Annual Aggregate Limit of Insurance.................................................................................................4
F.    Loss Conditions ...................................................................................................................................5
      1.     Appraisal ........................................................................................................................................5
      2.     Duties in the Event of Loss ..........................................................................................................5
      3.     Loss Determination ......................................................................................................................6
      4.     Loss Payment ................................................................................................................................6
G. Additional Conditions ..........................................................................................................................7
      1.     Coinsurance ..................................................................................................................................7
      2.     Deductibles....................................................................................................................................7
      3.     Loss or Damage Covered by this Endorsement ........................................................................7
H. Definitions .............................................................................................................................................7
      1.     "Covered communicable diseases" ............................................................................................7
      2.     "Covered crisis event" .................................................................................................................7
      3.     "Covered location" .......................................................................................................................8
      4.     "Crisis event business income" ..................................................................................................8
      5.     "Crisis event extra expense" .......................................................................................................8
      6.     "Crisis event period of restoration" ............................................................................................8
      7.     "Crisis event response communication expense" ....................................................................8
      8.     "Fungi" ...........................................................................................................................................8
      9.     "Operations" ..................................................................................................................................9
      10.    "Post crisis event expense".........................................................................................................9
      11.    "Rental value"................................................................................................................................9
      12.    "Suspension" ................................................................................................................................9




                                                     Includes copyrighted material of Insurance
FA 283 IL 05 16                                       Services Office, Inc., with its permission.                                                   Page 1 of 9


                                                                                                                                           CIC0091
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 93 of 327 PageID #:138
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       CRISIS EVENT EXPENSE COVERAGE
                            ENDORSEMENT - ILLINOIS
This endorsement modifies insurance provided under the following:


    BUILDING AND PERSONAL PROPERTY COVERAGE FORM (INCLUDING SPECIAL CAUSES OF
     LOSS)

The provisions of the BUILDING AND PERSONAL PROPERTY COVERAGE FORM apply except as other-
wise provided in this endorsement. All numbers and letters used to designate paragraphs in this endorsement
are specific to this endorsement only.


                                                   SCHEDULE
                  Coverage                               Limits of Insurance               Deductible or
                                                                                           Waiting Period
A. Crisis Event Response Communication                     $100,000                            None
   Expense
B. Post Crisis Event Expense                               $100,000                          None
C. Crisis Event Business Income and                        $100,000                    24 hours waiting
                Extra Expense                                                          period applies to
                                                                                       Business Income.
                                                                                    No waiting period ap-
                                                                                    plies to Extra Expense
                                                     Annual Aggregate Limit:
                                                        $

                                                   ¨
                                                   X No Annual Aggregate
                                                           Limit applies when
                                                          this box is checked.

A. Crisis Event Response Communication                            AGE, 4. Additional Coverages is amended to
   Expense                                                        include the following:
    BUILDING AND PERSONAL PROPERTY                                Post Crisis Event Expense
    COVERAGE FORM, SECTION A. COVER-
    AGE, 4. Additional Coverages is amended to                    We will pay your "post crisis event expense"
    include the following:                                        resulting from a "covered crisis event" at your
                                                                  "covered location". Payment under this Addi-
    Crisis Event Response Communication                           tional Coverage will begin immediately after
    Expense                                                       the "covered crisis event" and apply for up to
                                                                  sixty (60) consecutive days but will not exceed
    We will pay your "crisis event response com-                  the Limit of Insurance shown in the Schedule
    munication expense" resulting from a "covered                 for Coverage B. Post Crisis Event Expense.
    crisis event" at your "covered location" for sixty
    (60) consecutive days after a "covered crisis             C. Crisis Event Business Income and Extra
    event" occurs. Payment of all loss covered un-               Expense
    der this Additional Coverage shall not exceed
    the Limit of Insurance shown in the Schedule                  BUILDING AND PERSONAL                PROPERTY
    for Coverage A. Crisis Event Response                         COVERAGE FORM, SECTION               A. COVER-
    Communication Expense.                                        AGE, 5. Coverage Extensions,         b. Business
                                                                  Income and Extra Expense is          amended as
B. Post Crisis Event Expense                                      follows for this endorsement only:
    BUILDING AND PERSONAL PROPERTY
    COVERAGE FORM, SECTION A. COVER-

                                     Includes copyrighted material of Insurance
FA 283 IL 05 16                       Services Office, Inc., with its permission.                      Page 2 of 9


                                                                                                        CIC0092
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 94 of 327 PageID #:139
    Crisis Event Business Income and Extra                                           the "rental value" that would
    Expense                                                                          have existed if the "covered
                                                                                     crisis event" had not oc-
    For Crisis Event Business Income and Ex-                                         curred; or
    tra Expense only, Paragraphs (1) and (2) are
    deleted in their entirety and replaced by the fol-                          c)   Thirty (30) consecutive days
    lowing:                                                                          after the date determined in
                                                                                     (b)1) above.
    (1) Crisis Event Business Income and Ex-
        tended Business Income                                        Crisis Event Business Income and Ex-
                                                                      tended Business Income do not apply to
        (a) Crisis Event Business Income                              loss of "Business Income" or loss of
             We will pay for the actual loss of "cri-                 "rental value" incurred as a result of unfa-
             sis event business income" you sus-                      vorable business conditions caused by
             tain due to the necessary "suspen-                       the impact of the "covered crisis event" in
             sion" of your "operations" during the                    the area where the described "premises"
             "crisis event period of restoration".                    are located.
             The "suspension" must be caused by                   (2) Crisis Event Extra Expense
             or result from a "covered crisis event"
             at your "covered location". This cov-                    (a) We will pay "crisis event extra ex-
             erage will begin after the Waiting Pe-                        pense" you incur during the "crisis
             riod shown in Item C. of the Schedule                         event period of restoration" caused
             and end the earlier of:                                       by or resulting from a "covered crisis
                                                                           event" to:
             1)   The date you could restore your
                  "operations", with reasonable                            1)   Avoid or minimize the "suspen-
                  speed, to the level which would                               sion" of your business and to
                  generate the "Business Income"                                continue "operations" at the
                  amount that would have existed                                "premises" or at replacement or
                  if no "covered crisis event" oc-                              temporary locations, including
                  curred; or                                                    relocation expenses and costs to
                                                                                equip and operate the replace-
             2)   Sixty (60) consecutive days after                             ment or temporary location; or
                  the "covered crisis event" oc-
                  curred.                                                  2)   Minimize the "suspension" of
                                                                                business if you cannot continue
        (b) Extended Business Income                                            "operations".
             If the necessary "suspension" of your                    (b) We will not pay for the cost to repair
             "operations" caused by or resulting                           or replace property.
             from a "covered crisis event" produc-
             es a "crisis event business income"                      (c) This coverage will end the earlier of:
             "loss" payable under this endorse-
             ment, we will pay for the actual loss                         1)   The date your "operations" are
             of "crisis event business income" you                              restored to a condition similar to
             incur during the period that:                                      that which would have existed
                                                                                had there been no "covered cri-
             1)   Begins on the date "operations"                               sis event"; or
                  are resumed or tenability of your
                  "covered location" is restored;                          2)   Sixty (60) consecutive days after
                  and                                                           the "covered crisis event" oc-
                                                                                curs.
             2)   Ends on the earlier of:
                                                                  The most we will pay for all loss covered under
                  a)   The date you could restore                 the Crisis Event Business Income and Extra
                       your "operations", with rea-               Expense Coverage shall not exceed the Limit
                       sonable speed, to the level                of Insurance shown in the Schedule for Cov-
                       which would generate the                   erage C. Crisis Event Business Income and
                       "Business Income" amount                   Extra Expense. The Limit of Insurance ap-
                       that would have existed had                plies regardless of the number of "covered lo-
                       no "covered crisis event"                  cations" affected.
                       occurred; or
                  b) The date you could restore
                       tenant occupancy, with rea-
                       sonable speed, to a level
                       that would have generated

                                     Includes copyrighted material of Insurance
FA 283 IL 05 16                       Services Office, Inc., with its permission.                   Page 3 of 9


                                                                                              CIC0093
         Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 95 of 327 PageID #:140
D. Exclusions                                                              cally provided as a "post crisis event
                                                                           expense".
    1.   Exclusions Deleted for Crisis Event
         Expense Coverage Endorsement                                 d.   Communicable Disease or Virus
         The following Exclusions from the BUILD-                          Except as provided as a "covered
         ING AND PERSONAL PROPERTY                                         communicable disease" in item
         COVERAGE FORM are deleted but only                                H.2.b. Premises Contamination,
         as respects to the coverage provided by                           this endorsement does not apply to
         this CRISIS EVENT EXPENSE COVER-                                  any loss directly or indirectly caused
         AGE ENDORSEMENT. Otherwise, all                                   by or resulting from any virus, bacte-
         Exclusions continue to apply to all other                         rium or other microorganism that in-
         "loss" claimed under this policy unless                           duces or is capable of inducing phys-
         specifically stated otherwise.                                    ical distress, illness or disease. This
                                                                           Exclusion applies to, but is not limited
         a.   "Fungi", Wet Rot, Dry Rot, and Bac-                          to, any loss directly or indirectly at-
              teria                                                        tributable to Anthrax, Avian Influenza,
         b.   Dishonest or Criminal Acts                                   Crimean-Congo Hemorrhagic Fever,
                                                                           Dengue Hemorrhagic Fever, Ebola
         c.   Acts or Decisions                                            Hemorrhagic Fever, Francisella Tu-
                                                                           larensis, Influenza, Lassa Fever,
    2.   Additional Exclusions Applicable to                               Marburg Hemorrhagic Fever, Menin-
         Crisis Event Expense Coverage En-                                 gococcal disease, Plague, Rift Valley
         dorsement                                                         Fever, Severe Acute Respiratory
         In addition to any other Exclusions which                         Syndrome, Smallpox, Tularemia, Yel-
         apply to this policy, the following Exclu-                        low Fever or any pandemic or similar
         sions apply only to this CRISIS EVENT                             influenza which is defined by the
         EXPENSE COVERAGE ENDORSE-                                         United States Center for Disease
         MENT. We will not pay for loss caused di-                         Control as virulent human influenza
         rectly or indirectly by any of the following.                     that may cause global outbreak, or
         Such "loss" is excluded regardless of any                         pandemic, or serious illness.
         other cause or event that contributes con-                   e.   Fines or Penalties
         currently or in any sequence to the "loss".
                                                                           Fines or penalties levied against you
         a.   Any Loss Not Specifically Covered                            by a Board of Health or any other
              Under the Definition of Covered                              governmental authority.
              Crisis Event
                                                                      f.   Perpetrator
              Any loss or consequential loss that is
              not specifically covered under the                           Any cost, loss or expense incurred di-
              definition of a "covered crisis event".                      rectly or indirectly by any person, or
                                                                           the family or associates of such per-
         b.   Illegal or Criminal Acts                                     son, who directly or indirectly insti-
              Illegal, dishonest or criminal acts by                       gated, funded, threatened, perpetrat-
              you or any of your partners, directors,                      ed, participated in or otherwise sup-
              officers, trustees, employees (includ-                       ported the "covered crisis event" or
              ing leased or temporary workers), au-                        who supported any activities leading
              thorized representatives or if you are                       to the "covered crisis event".
              a limited liability company, your                       g.   Ransom
              members or your managers:
                                                                           Any cost, loss, expense or payment
              (1) Whether acting alone or in collu-                        of ransom or reward, directly or indi-
                  sion with others; or                                     rectly, to actual or alleged perpetra-
              (2) Whether or not occurring during                          tors causing or threatening to cause
                  the hours of employment.                                 a "covered crisis event".

         c.   Third Party Bodily Injury or Proper-           E. Annual Aggregate Limit of Insurance
              ty Damage                                           The Annual Aggregate Limit shown in the
              Any claim or suit by a third party for              Schedule is the most we will pay under this
              bodily injury or property damage in-                endorsement for all covered loss sustained in
              cluding defense costs related to bodi-              the "coverage term", regardless of the number
              ly injury or property damage, except                of "covered crisis events" and the number of
              for those expenses which are specifi-               "covered locations" involved. If a loss payment
                                                                  does not exhaust this amount, then the bal-

                                     Includes copyrighted material of Insurance
FA 283 IL 05 16                       Services Office, Inc., with its permission.                    Page 4 of 9


                                                                                                       CIC0094
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 96 of 327 PageID #:141
     ance is available for subsequent loss sus-                                   the verbal notification. The writ-
     tained during the "coverage term". A balance                                 ten notification shall include:
     remaining in a "coverage term" does not carry
     over to the next "coverage term". With respect                               (a) A description of how, when
     to a "covered crisis event" which begins in the                                  and where the "covered cri-
     "coverage term" and continues or results in                                      sis event" occurred or is oc-
     additional loss in a subsequent "coverage                                        curring;
     term", all loss is deemed to be sustained in the                             (b) Name, address and other
     "coverage term" in which the "covered crisis                                     pertinent information, includ-
     event" began.                                                                    ing the cause, nature, loca-
F.   Loss Conditions                                                                  tion and extent of injury to
                                                                                      any injured persons;
     The COMMON POLICY CONDITIONS and
     the COMMERCIAL PROPERTY CONDI-                                               (c) Name, address and other
     TIONS apply to the coverages provided by this                                    pertinent information of any
     endorsement. The following Loss Conditions                                       witnesses to the event;
     are amended as described below, but only                                     (d) Nature and location of any
     with respect to the coverages provided by this                                   physical damage       to   the
     endorsement.                                                                     "premises"; and
     1.   Appraisal                                                               (e) Response activities under-
          If we and you disagree on the amount of                                     taken by you, emergency
          the Net Income and operating expense or                                     responders or others.
          the amount of loss, either may make writ-                          (4) Take all reasonable steps to pro-
          ten demand for an appraisal of the loss.                                tect persons from further harm
          Each party will then select a competent                                 and to protect property from fur-
          and impartial appraiser.                                                ther damage and keep a record
          The two appraisers will select an umpire.                               of your expenses necessary to
          If they cannot agree, either may request                                do so for consideration in the
          that selection be made by a judge of a                                  settlement of the claim. If feasi-
          court having jurisdiction. The appraisers                               ble, set the damaged property
          will state separately the amount of Net In-                             aside and in the best possible
          come and operating expense or amount                                    order for examination. This will
          of loss. If they fail to agree, they will sub-                          not increase your Limit of Insur-
          mit their differences to the umpire. A deci-                            ance as shown in the Schedule
          sion agreed to by any two will be binding.                              for Crisis Event Expense Cover-
          Each party will:                                                        age. However, we will not pay for
                                                                                  any subsequent loss resulting
          a.   Pay its chosen appraiser; and                                      from other than a "covered crisis
                                                                                  event".
          b.   Bear the other expenses of the ap-
               praisal and umpire equally.                                   (5) As often as may be reasonably
                                                                                  required, permit us to inspect the
          If there is an appraisal, we will still retain                          property proving the loss or
          our right to deny the claim.                                            damage and permit us to exam-
     2.   Duties in the Event of Loss                                             ine your books and records.

          a.   In the event of a "covered crisis                                  Also permit us to take samples
               event" you must:                                                   of damaged and undamaged
                                                                                  property for inspection, testing
               (1) Notify law enforcement if a law                                and analysis and permit us to
                   may have been broken.                                          make copies from your books
                                                                                  and records.
               (2) Notify us of any "covered crisis
                   event" or any event that is likely                        (6) Submit a signed sworn proof of
                   to lead to a "covered crisis                                   loss containing the information
                   event" within forty-eight (48)                                 we request to investigate the
                   hours of first becoming aware of                               claim. You must do this within 60
                   the event. Notification does not                               days after our request. We will
                   guarantee that a "covered crisis                               supply you with the necessary
                   event" has occurred.                                           forms.
               (3) Provide a written notification, at                        (7) Cooperate with us in the investi-
                   our request, immediately after                                 gation or settlement of the claim.

                                       Includes copyrighted material of Insurance
FA 283 IL 05 16                         Services Office, Inc., with its permission.                    Page 5 of 9


                                                                                                CIC0095
         Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 97 of 327 PageID #:142
              (8) If you intend to continue your                                  (a) The salvage value that re-
                  business, you must resume all or                                     mains of any property
                  part of your "operations" as                                         bought for temporary use
                  quickly as possible.                                                 during the "crisis event peri-
                                                                                       od of restoration", once "op-
              (9) Allow us to examine any insured                                      erations" are resumed; and
                  under oath, outside the presence
                  of any other insured and at such                                (b) Any Extra Expense that is
                  times as may be reasonably re-                                       paid for by other insurance
                  quired, about any matter relating                                    that is written subject to the
                  to this insurance or the claim, in-                                  same plan, terms, condi-
                  cluding an insured's books and                                       tions and provisions as this
                  records. In the event of an ex-                                      insurance; and
                  amination, an insured's answers
                  must be signed.                                             (2) Necessary expenses that reduce
                                                                                  the "crisis event business in-
    3.   Loss Determination                                                       come" loss that otherwise would
                                                                                  have been incurred.
         a.   The amount of "crisis event business
              income" loss will be determined                            c.   Resumption of Operations
              based on:
                                                                              We will reduce the amount of your:
              (1) The Net Income of the business
                  before the "covered crisis event"                           (1) "Crisis event business income"
                  occurred;                                                       loss, other than "crisis event ex-
                                                                                  tra expense", to the extent you
              (2) The likely Net Income of the                                    can resume your "operations", in
                  business if no "covered crisis                                  whole or in part, at the affected
                  event" had occurred, but not in-                                "covered location" or elsewhere;
                  cluding any Net Income that
                  would have been earned as a                                 (2) "Crisis event extra expense" loss
                  result of an increase in the vol-                               to the extent you can return "op-
                  ume of business due to favora-                                  erations" to normal and discon-
                  ble business conditions caused                                  tinue such "crisis event extra ex-
                  by the impact of the "covered                                   pense".
                  crisis event" on customers or                          d.   If you do not resume "operations", or
                  other businesses;                                           do not resume "operations" as quickly
              (3) The operating expenses, includ-                             as possible, we will pay based on the
                  ing payroll expenses, necessary                             length of time it would have taken to
                  to resume "operations" with the                             resume "operations" as quickly as
                  same quality of service that ex-                            possible.
                  isted just before the "covered                         e.   The amount of "crisis event response
                  crisis event"; and                                          communication expense" loss will be
              (4) Other relevant sources of infor-                            determined based on the additional
                  mation, including:                                          expenses incurred by you to manage
                                                                              your organization's communications
                  (a) Your financial records and                              to your employees, shareholders,
                       accounting procedures;                                 customers, government authorities,
                                                                              news media and other members of
                  (b) Bills, invoices and other                               the public after the "covered crisis
                       vouchers; and                                          event".
                  (c) Deeds, liens or contracts.                    4.   Loss Payment
         b.   The amount of "crisis event extra ex-                      We will pay for "covered crisis event" with-
              pense" will be determined based on:                        in 30 days after we receive the sworn
              (1) All necessary expenses that ex-                        proof of loss, if you have complied with all
                  ceed the normal operating ex-                          of the terms of this endorsement, and:
                  penses that would have been in-                        a.   We have reached agreement with
                  curred by "operations" during the                           you on the amount of loss; or
                  "crisis event period of restora-
                  tion" if no "covered crisis event"                     b.   An appraisal award has been made.
                  had occurred. We will deduct
                  from the total of such expenses:


                                       Includes copyrighted material of Insurance
FA 283 IL 05 16                         Services Office, Inc., with its permission.                    Page 6 of 9


                                                                                                         CIC0096
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 98 of 327 PageID #:143
G. Additional Conditions                                         2.   "Covered crisis event" means the follow-
                                                                      ing:
    The COMMON POLICY CONDITIONS and
    the COMMERCIAL PROPERTY CONDI-                                    a.   Violent Act
    TIONS apply to the coverages provided by this
    endorsement. The following Conditions are                              A malicious act, attempt or threat
    amended but only with respect to the coverag-                          committed on your "premises"
    es provided by this endorsement.                                       against any person that results in
                                                                           physical injury or death to such per-
    1.   Coinsurance                                                       son or an innocent bystander. This
                                                                           includes the direct "loss" or damage
         The Coinsurance Additional Condition                              to your "premises" or the property of
         does not apply.                                                   others on your "premises" resulting
    2.   Deductibles                                                       from such act, attempt or threat. This
                                                                           does not include such acts, attempts
         Policy deductibles do not apply to the                            or threats committed by you or by any
         coverage provided by this endorsement                             of your partners, directors, officers,
         other than the Waiting Period shown in                            trustees, employees (including leased
         the Schedule of Coverages applicable to                           or temporary workers), authorized
         "crisis event business income".                                   representatives or if you are a limited
                                                                           liability company, your members or
    3.   Loss or Damage Covered by this En-                                your managers. Any such act, at-
         dorsement                                                         tempt or threat must be determined
         Loss or damage by a "covered crisis                               to have been credible.
         event" only applies to the coverage pro-                     b.   Premises Contamination
         vided specifically by this endorsement.
         "Covered crisis event" does not apply to                          The necessary closure of all or part
         any other insurance provided by this poli-                        of your "covered location" due to any
         cy, including but not limited to any cover-                       sudden, accidental and unintentional
         age for Business Income and Extra Ex-                             contamination or impairment of the
         pense. A "covered crisis event" is not a                          "covered location" which results in
         Covered Cause of Loss in any Coverage                             clear, identifiable, internal or external
         Form unless specifically added by another                         visible symptoms of bodily injury, ill-
         endorsement as a Covered Cause of                                 ness or death of any person. This in-
         Loss to that Coverage Form.                                       cludes "covered locations" contami-
                                                                           nated by a "covered communicable
H. Definitions                                                             disease" or Legionnaires' disease,
    The following definitions apply in addition to                         but it does not include "covered loca-
    SECTION G. DEFINITIONS but only with re-                               tions" contaminated in whole or in
    spect to the coverages provided by this en-                            part by other "pollutants", "fungi" or
    dorsement.                                                             bacteria except as provided by "cov-
                                                                           ered communicable disease".
    1.   "Covered        communicable       diseases"
         means any disease or any related or re-                      c.   Contaminated Food
         sulting diseases, viruses, complexes,                             1)   The necessary closure of all or
         symptoms, manifestations, effects, condi-                              part of your "covered location"
         tions or illnesses, except this endorse-                               ordered by a Board of Health or
         ment does not apply to any "loss" directly                             any other governmental authority
         or indirectly attributable to Anthrax, Avian                           as a result of the discovery or
         Influenza, Crimean-Congo Hemorrhagic                                   belief that contaminated food or
         Fever, Dengue Hemorrhagic Fever, Ebola                                 drink has been served to patrons
         Hemorrhagic Fever, Francisella Tularen-                                at your "covered location".
         sis, Influenza, Lassa Fever, Marburg
         Hemorrhagic Fever, Meningococcal dis-                             2)   The necessary announcement
         ease, Plague, Rift Valley Fever, Severe                                by you, the Board of Health or
         Acute Respiratory Syndrome, Smallpox,                                  any other governmental authority
         Tularemia, Yellow Fever or any pandemic                                warning the public of a health
         or similar influenza which is defined by the                           hazard at your "covered location"
         United States Center for Disease Control                               because of the discovery or veri-
         as virulent human influenza that may                                   fied belief that contaminated
         cause global outbreak, or pandemic, or                                 food or drink has been served to
         serious illness.                                                       your patrons.



                                    Includes copyrighted material of Insurance
FA 283 IL 05 16                      Services Office, Inc., with its permission.                      Page 7 of 9


                                                                                               CIC0097
         Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 99 of 327 PageID #:144
         d.   Child Abduction or Kidnap                                   a.   Net income (net profit or loss before
                                                                               income taxes), including "Rental Val-
              A felony act, attempt or threat to un-                           ue", that would have been earned or
              lawfully seize and detain a person                               incurred before the "covered crisis
              under the age of sixteen (16) from                               event"; and
              your "covered location" by someone
              other than the person's parent or                           b.   Continuing normal operating expens-
              guardian. Any such act, attempt or                               es incurred, including payroll.
              threat must be determined to have
              been credible.                                         5.   "Crisis event extra expense" means nec-
                                                                          essary expenses you incur during the "cri-
         e.   Stalking                                                    sis event period of restoration" that you
                                                                          would not have incurred if there had been
              A felony act, attempt or threat by a                        no "covered crisis event" at your "covered
              person directed at one or more of                           location".
              your employees or customers, while
              on your "covered location", who ex-                    6.   "Crisis event period of restoration" means
              presses or implies a credible intent to                     the period of time that:
              place your employee or customer in
              reasonable fear of death or serious                         a.   Begins:
              bodily harm.                                                     1)   After the Waiting Period shown
         f.   Sexual Assault                                                        in Item C. of the Schedule for
                                                                                    "crisis event business income"
              A felony act, attempt or threat of sex-                               following the date of the "cov-
              ual assault that is directed at one or                                ered crisis event" at your "cov-
              more persons while on your "covered                                   ered location"; or
              location". Any such act, attempt or
              threat must be determined to have                                2)   Immediately on the date of the
              been credible.                                                        "covered crisis event" at your
                                                                                    "covered location" for "crisis
         g.   Criminal Use of a Firearm                                             event extra expense"; and
              A felony act, attempt or threat that in-                    b.   Ends on the earlier of the date when,
              volves the unlawful use of a firearm                             using reasonable speed, "operations"
              or device designed to cause harm or                              at your "covered location" should be
              damage while on your "covered loca-                              returned to the condition that would
              tion". Any such act, attempt or threat                           have existed had the "covered crisis
              must be determined to have been                                  event" not occurred.
              credible.
                                                                     7.   "Crisis event response communication
         h.   Other Emergency Events                                      expense" means:
              When any of the following events oc-                        a.   Reasonable fees and expenses you
              cur at your "covered location" and re-                           necessarily incur after a "covered cri-
              sult in injury or damage causing sig-                            sis event" occurs for the services of a
              nificant regional or national news                               public relations or similar professional
              media coverage of you or your "oper-                             crisis management organization to
              ations":                                                         assist or advise you in order to mini-
                                                                               mize negative publicity and restore or
              1)   Fire or explosion;                                          otherwise positively communicate the
              2)   Construction accident;                                      image of your "operations"; and

              3)   Equipment failure; or                                  b.   The reasonable additional expense
                                                                               you necessarily incur after a "covered
              4)   Workplace accident.                                         crisis event" occurs above your nor-
                                                                               mal expenses to minimize negative
    3.   "Covered location" means that part of a                               publicity and restore or otherwise
         "premises" you occupy, including the area                             positively communicate the image of
         within 1,000 feet thereof. If you have more                           your "operations";
         than one "covered location", the term
         "covered location" means only the location                       c.   Any expense incurred for services
         at which the "covered crisis event" oc-                               beyond sixty (60) consecutive days
         curred.                                                               after a "covered crisis event" occurs
                                                                               is not covered by this endorsement.
    4.   "Crisis event business income" means
         the:                                                        8.   "Fungi" means any type or form of fungus,
                                                                          and includes, but is not limited to, any

                                        Includes copyrighted material of Insurance
FA 283 IL 05 16                          Services Office, Inc., with its permission.                     Page 8 of 9


                                                                                                           CIC0098
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 100 of 327 PageID #:145
         form or type of mold, mushroom or mil-                           5)   Funeral and burial expenses for
         dew and any mycotoxins, spores, scents                                those persons who died as a re-
         or byproducts produced or released by                                 sult of the "covered crisis event".
         fungi. However, "fungi" does not include
         "fungi" on food for human consumption.                           Coverage applies only to those
                                                                          whose treatment or expense arises
    9.   "Operations" means:                                              directly from the "covered crisis
                                                                          event".
         a.   Your business activities occurring at
              the "covered location"; and                                 All covered treatments and expenses
                                                                          must take place within sixty (60) con-
         b.   The ability to rent your "premises" for                     secutive days after the "covered cri-
              "rental value".                                             sis event" occurred.
    10. "Post crisis event expense" means rea-                   11. "Rental value" means "Business Income"
         sonable and necessary expenses incurred                     that consists of:
         by your employees, customers or other
         persons:                                                    a.   Net income (net profit of loss before
                                                                          income taxes) that would have been
         a.   Who were physically on your "cov-                           earned or incurred as rental income
              ered location" at the time and at the                       from tenant occupancy of the "cov-
              specific location where the "covered                        ered location" as furnished and
              crisis event" occurred; and                                 equipped by you, including fair rental
         b.   Who suffered physical harm or other                         value of any portion of the "covered
              medically-based harm directly due to                        location" which is occupied by you;
              the "covered crisis event" that results                     and
              in:                                                    b.   Continuing normal operating expens-
              1)   First aid or emergency care at                         es incurred in connection with that
                   the time of the "covered crisis                        "covered location", including:
                   event";                                                1)   Payroll; and
              2)   Medical treatment;                                     2)   The amount of charges which
              3)   Professional     psychological                              are the legal obligation of the
                   counseling or other necessary                               tenants but would otherwise be
                   professional  mental   health                               your obligations.
                   treatment;                                    12. "Suspension" means:
              4)   Ambulance or transportation                       a.   The slowdown or cessation of your
                   costs to and from a local provid-                      business activities; or
                   er of such treatments; or
                                                                     b.   That part or all of the "covered loca-
                                                                          tion" is rendered untenable.




                                    Includes copyrighted material of Insurance
FA 283 IL 05 16                      Services Office, Inc., with its permission.                    Page 9 of 9


                                                                                              CIC0099
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 101 of 327 PageID #:146




                                           THE BRIDGE ENDORSEMENT
                                                              TABLE OF CONTENTS

                                                                                                                                       Begins on Page:
Schedule of Coverage Limits ................................................................................................................2
SECTION I - COVERAGES......................................................................................................................3
A. Business Travel Benefit ..................................................................................................................3
B. Conference Cancellation.................................................................................................................3
C. Donation Security ............................................................................................................................4
D. Emergency Travel Expense ............................................................................................................5
E. Fundraising Event Cancellation Expense .....................................................................................5
F. Image Restoration and Counseling Expense................................................................................6
G. Key Individual Replacement Expense............................................................................................6
H. Kidnap Expense ...............................................................................................................................7
I.   Lease Assessment...........................................................................................................................8
J. Leasehold Improvements................................................................................................................8
K. Political Unrest Evacuation Expense.............................................................................................8
L. Premises Boundary Increase..........................................................................................................9
M. Temporary Meeting Space Expense ..............................................................................................9
N. Travel Delay Expense ......................................................................................................................9
O. Unauthorized Business Card Use ................................................................................................10
P. Unintentional Error in Description ...............................................................................................10
Q. Workplace Violence Counseling Expense...................................................................................10
R. Deductible.......................................................................................................................................11
SECTION II - CONDITIONS...................................................................................................................11




                                                    Includes copyrighted material of Insurance
FA 286 05 16                                         Services Office, Inc., with its permission.                                             Page 1 of 12


                                                                                                                                     CIC0100
       Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 102 of 327 PageID #:147


                          THE BRIDGE ENDORSEMENT
                   BRIDGE SCHEDULE OF COVERAGE LIMITS

                     Coverages:                                   Limit of Insurance:

      Business Travel Benefit                           $50,000
      Conference Cancellation                           $25,000
      Donation Security                                 $50,000
      Emergency Travel Expense                          $50,000
      Fundraising Event Cancellation Expense            $25,000
      Image Restoration and Counseling Expense          $50,000
      Key Individual Replacement Expense                $50,000
      Kidnap Expense                                    $50,000
      Lease Assessment                                  $2,500
      Leasehold Improvements                            $25,000
      Political Unrest Evacuation Expense               $25,000 ($5,000 per employee)
      Temporary Meeting Space Expense                   $25,000
      Travel Delay Expense                              $1,500
      Unauthorized Business Card Use                    $1,500
      Workplace Violence Counseling Expense             $50,000

                                               Deductible:
                                                  $500.00




                                Includes copyrighted material of Insurance
FA 286 05 16                     Services Office, Inc., with its permission.            Page 2 of 12


                                                                                          CIC0101
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 103 of 327 PageID #:148

    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               THE BRIDGE ENDORSEMENT
This endorsement modifies insurance provided under the following:


    COMMERCIAL PROPERTY COVERAGE PART

The insurance coverage and Limits of Insurance provided by this endorsement are excess of, and ap-
ply in addition to, any similar or identical coverage provided by any other endorsement attached to this
Coverage Part, or by any other Coverage Part forming a part of the policy of insurance of which this
Coverage Part forms a component.

SECTION I - COVERAGES                                                   a.    Accidental loss of life caused by
                                                                              physical injury to the body;
A. Business Travel Benefit
                                                                        b.    Accidental loss of limbs or multiple
    For the purposes of this endorsement only,                                fingers; or
    BUILDING AND PERSONAL PROPERTY
    COVERAGE FORM, SECTION A. COVER-                                    c.    Accidental total loss of sight, speech
    AGE, 5. Coverage Extensions is amended to                                 or hearing.
    include the following:
                                                                        The "injury" outlined in Paragraphs a., b.,
    Business Travel Benefit                                             and c. above must physically occur to the
                                                                        current "director or officer".
    1.   We will pay you the business travel bene-
         fit if your current "director or officer" while           4.   For Business Travel Benefit only,
         occupying, as a fare-paying passenger, a                       BUILDING AND PERSONAL PROPER-
         public conveyance provided and operated                        TY COVERAGE FORM, SECTION G.
         by a commercial transportation carrier for                     DEFINITIONS, is amended to include the
         regular passenger service by land, water,                      following:
         or air suffers "injury" while traveling for
         purposes related to your business pur-                         "Director or officer" means that particular
         suits during the "coverage term".                              current director or current officer for which
                                                                        coverage under this Coverage Extension
    2.   We will not pay business travel benefit for                    is sought.
         "injury" caused directly or indirectly by any
         of the following:                                         The most we will pay for all "injury" under
                                                                   Business Travel Benefit in any one "cover-
         a.    An intentional injury by the insured,               age term" is the Limit of Insurance indicated in
               "director or officer" or decedent;                  the Bridge Schedule of Coverage Limits.
         b.    An act of suicide or attempted suicide              Section I, R. Deductible applies.
               by the insured, "director or officer" or
               decedent;                                      B. Conference Cancellation

         c.    An act of war; or                                   For the purposes of this endorsement only,
                                                                   BUILDING AND PERSONAL PROPERTY
         d.    A disease process the insured, "di-                 COVERAGE FORM, SECTION A. COVER-
               rector or officer" or decedent was di-              AGE, 5. Coverage Extensions is amended to
               agnosed with prior to the suffered "in-             include the following:
               jury" for which coverage under this
               Coverage Extension is sought.                       Conference Cancellation

    3.   For Business Travel Benefit only,                         1.   We will reimburse the insured for any
         BUILDING AND PERSONAL PROPER-                                  "business-related conference expense"
         TY COVERAGE FORM, SECTION G.                                   incurred and not reimbursed by any other
         DEFINITIONS, is amended to include the                         source as the result of a cancellation of a
         following:                                                     conference or convention. The cancella-
                                                                        tion must be the direct result of an order
         "Injury" means:                                                made by a civil authority responding to a
                                                                        "natural catastrophe" or to a "communica-


                                      Includes copyrighted material of Insurance
FA 286 05 16                           Services Office, Inc., with its permission.                    Page 3 of 12


                                                                                                CIC0102
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 104 of 327 PageID #:149

        ble disease" outbreak during the "cover-                   2.   For non-cash donations, the value of the
        age term".                                                      "failed donation" will be determined based
                                                                        on the fair market value of the non-cash
   2.   For  Conference Cancellation only,                              item at the time of the "failed donation".
        BUILDING AND PERSONAL PROPER-
        TY COVERAGE FORM, SECTION G.                               3.   For Donation Security only, BUILDING
        DEFINITIONS is amended to include the                           AND PERSONAL PROPERTY COVER-
        following:                                                      AGE FORM, SECTION G. DEFINITIONS
                                                                        is amended to include the following:
        a.    "Business-related conference ex-
              pense" means those expenses in-                           "Failed donation" means notice to the in-
              curred by you for your employ-                            sured during the "coverage term" of:
              ee(s)scheduled to attend a confer-
              ence or convention provided that the                      a.   The bankruptcy or reorganization of
              employee(s) was (were) registered                              any donor whereby such bankruptcy
              for the conference or convention at                            or reorganization prevents the donor
              least 30 days prior to the confer-                             from honoring a written pledge, made
              ence's or convention's cancellation.                           during the "coverage term", of funds
                                                                             or other measurable, tangible proper-
        b.    "Communicable disease " means any                              ty to the insured provided that the
              disease or any related or resulting                            donor has never been in bankruptcy
              diseases, viruses, complexes, symp-                            or filed for bankruptcy/reorganization
              toms, manifestations, effects, condi-                          prior to the time the donor's pledge
              tions or illnesses, except this en-                            was made to you; or
              dorsement does not apply to any
              "loss" directly or indirectly attributable                b.   The unemployment or "incapacita-
              to Anthrax, Avian Influenza, Crimean-                          tion" of an individual donor during the
              Congo Hemorrhagic Fever, Dengue                                "coverage term" preventing the donor
              Hemorrhagic Fever, Ebola Hemor-                                from honoring a prior written pledge
              rhagic Fever, Francisella Tularensis,                          of funds or other measurable, tangi-
              Influenza, Lassa Fever, Marburg                                ble property to the insured provided
              Hemorrhagic Fever, Meningococcal                               that, if the donor is an individual who
              disease, Plague, Rift Valley Fever,                            becomes unemployed or "incapaci-
              Severe Acute Respiratory Syndrome,                             tated":
              Smallpox, Tularemia, Yellow Fever or                           (1) Neither you nor the donor shall
              any pandemic or similar influenza                                  have had reason to believe the
              which is defined by the United States                              donor would become unem-
              Center for Disease Control as virulent                             ployed or "incapacitated" prior to
              human influenza that may cause                                     the donation date;
              global outbreak, or pandemic, or se-
              rious illness.                                                 (2) The individual donor is unem-
                                                                                 ployed or "incapacitated" for at
        c.    "Natural catastrophe" means hurri-                                 least 60 days before payment is
              cane, tornado, earthquake or flood.                                made by the Company; and
   The most we will pay for all "business related                            (3) There is a written pledge of
   conference expense" under Conference Can-                                     funds or other measurable, tan-
   cellation in any one "coverage term" is the                                   gible property dated during the
   Limit of Insurance indicated in the Bridge                                    "coverage term".
   Schedule of Coverage Limits.
                                                                   4.   For Donation Security only, BUILDING
   Section I, R. Deductible applies.                                    AND PERSONAL PROPERTY COVER-
C. Donation Security                                                    AGE FORM, SECTION G. DEFINITIONS
                                                                        is amended to include the following:
   For the purposes of this endorsement only,
   BUILDING AND PERSONAL PROPERTY                                       "Incapacitated or incapacitation" means a
   COVERAGE FORM, SECTION A. COVER-                                     person who is impaired by physical injury,
   AGE, 5. Coverage Extensions is amended to                            physical illness, or physical disability. The
   include the following:                                               cause of the physical injury, physical ill-
                                                                        ness or physical disability must be acci-
   Donation Security                                                    dental.
   1.   We will reimburse you for a "failed dona-                  5.   A donation amount which is to be collect-
        tion" incurred and not reimbursed by any                        ed by you over a period of more than 12
        other source.                                                   months will be deemed a single donation.


                                      Includes copyrighted material of Insurance
FA 286 05 16                           Services Office, Inc., with its permission.                    Page 4 of 12


                                                                                                         CIC0103
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 105 of 327 PageID #:150

   The most we will pay for all "failed donations"                           The criteria contained in the Terror-
   under Donation Security in any one "cover-                                ism Risk Insurance Act for a "certified
   age term" is the Limit of Insurance indicated in                          act of terrorism" include the following:
   the Bridge Schedule of Coverage Limits.
                                                                             (1) The act resulted in insured loss-
   Section I, R. Deductible applies.                                              es in excess of $5 million in the
                                                                                  aggregate, attributable to all
D. Emergency Travel Expense                                                       types of insurance subject to the
   For the purposes of this endorsement only,                                     Terrorism Risk Insurance Act;
   BUILDING AND PERSONAL PROPERTY                                                 and
   COVERAGE FORM, SECTION A. COVER-                                         (2) The act is a violent act or an act
   AGE, 5. Coverage Extensions is amended to                                    that is dangerous to human life,
   include the following:                                                       property or infrastructure and is
   Emergency Travel Expense                                                     committed by an individual or indi-
                                                                                viduals, as part of an effort to co-
   1.   We will reimburse the reasonable "emer-                                 erce the civilian population of the
        gency travel expense", while traveling for                              United States or to influence the
        purposes related to your business pur-                                  policy of affect the conduct of the
        suits during the "coverage term", incurred                              United States Government by co-
        by your current director or officer and ne-                             ercion.
        cessitated by a "certified act of terrorism"
        which:                                                    The most we will pay for all emergency travel
                                                                  expenses under Emergency Travel Expense
        a.   Occurs during the "coverage term";                   in any one "coverage term" is the Limit of In-
             or                                                   surance indicated in the Bridge Schedule of
                                                                  Coverage Limits.
        b.   Begins to occur during the "coverage
             term".                                               Section I, R. Deductible applies.
   2.   For Emergency Travel Expense only,                   E. Fundraising Event Cancellation Expense
        BUILDING AND PERSONAL PROPER-
        TY COVERAGE FORM, SECTION G.                              For the purposes of this endorsement only,
        DEFINITIONS is amended to include the                     BUILDING AND PERSONAL PROPERTY
        following:                                                COVERAGE FORM, SECTION A. COVER-
                                                                  AGE, 5. Coverage Extensions is amended to
        a.   "Emergency travel expense" means:                    include the following:
             (1) Hotel expense incurred, and not                  Fundraising Event Cancellation Expense
                 reimbursed by any other source,
                 as the result of the cancellation                1.   We will reimburse you for fundraising
                 of scheduled transportation by a                      event related expense incurred, and not
                 commercial transportation carrier                     reimbursed by any other source, due to
                 for regular passenger service by                      the cancellation of a fundraising event.
                 land, water, or air. The cancella-                    However:
                 tion must occur within forty-eight                    a.    The canceled fundraising event must
                 hours of a "certified act of terror-                        not be rescheduled within the "cover-
                 ism"; and                                                   age term"; and
             (2) The increased amount incurred                         b.    The fundraising event cancellation
                 and not reimbursed by any other                             must be the direct result of an order
                 source for air or train fare result-                        made by a civil authority responding
                 ing from cancelling and re-                                 to a "natural catastrophe" or a "com-
                 scheduling a form of transporta-                            municable disease" outbreak during
                 tion to replace a similarly sched-                          the "coverage term".
                 uled form of transportation can-
                 celed by a commercial transpor-                  2.   For Fundraising Event Cancellation
                 tation carrier.                                       Expense only, BUILDING AND PER-
                                                                       SONAL   PROPERTY    COVERAGE
        b.   "Certified act of terrorism" means an                     FORM, SECTION G. DEFINITIONS is
             act that is certified by the Secretary of                 amended to include the following:
             the Treasury, in concurrence with the
             Secretary of State and the Attorney                       a.    "Communicable disease" means any
             General of the United States, to be                             disease or any related or resulting
             an act of terrorism pursuant to the                             diseases, viruses, complexes, symp-
             federal Terrorism Risk Insurance Act.                           toms, manifestations, effects, condi-

                                     Includes copyrighted material of Insurance
FA 286 05 16                          Services Office, Inc., with its permission.                     Page 5 of 12


                                                                                                CIC0104
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 106 of 327 PageID #:151

               tions or illnesses, except this en-                           and expenses you necessarily incur
               dorsement does not apply to any                               after a "covered event" occurs for:
               "loss" directly or indirectly attributable
               to Anthrax, Avian Influenza, Crimean-                         (1) The services of a public relations
               Congo Hemorrhagic Fever, Dengue                                    or similar professional image
               Hemorrhagic Fever, Ebola Hemor-                                    restoration organization to assist
               rhagic Fever, Francisella Tularensis,                              or advise you in order to mini-
               Influenza, Lassa Fever, Marburg                                    mize negative publicity and re-
               Hemorrhagic Fever, Meningococcal                                   store or otherwise positively
               disease, Plague, Rift Valley Fever,                                communicate the image of your
               Severe Acute Respiratory Syndrome,                                 "operations".
               Smallpox, Tularemia, Yellow Fever or                          (2) Legal counseling and profes-
               any pandemic or similar influenza                                  sional psychological counseling
               which is defined by the United States                              or other necessary professional
               Center for Disease Control as virulent                             mental health treatment for you,
               human influenza that may cause                                     any of your partners, directors,
               global outbreak, or pandemic, or se-                               officers or employees as a result
               rious illness.                                                     of a "covered event". These "im-
          b.   "Natural catastrophe" means hurri-                                 age restoration and counseling
               cane, tornado, earthquake or flood.                                expenses" are payable only if
                                                                                  and when the accused is acquit-
     The most we will pay for all fundraising event                               ted or is discharged from being
     cancellation expenses under Fundraising                                      accused of committing the "cov-
     Event Cancellation Expense in any one                                        ered event".
     "coverage term" is the Limit of Insurance indi-
     cated in the Bridge Schedule of Coverage Lim-                           (3) The recruitment of a replace-
     its.                                                                         ment for an officer who has been
                                                                                  relieved of their duties in your
     Section I, R. Deductible applies.                                            "operations" as a result of the
                                                                                  "covered event".
F.   Image Restoration and Counseling Ex-
     pense                                                          The most we will pay for all "image restoration
                                                                    and counseling expense" under Image Resto-
     For the purposes of this endorsement only,                     ration and Counseling Expense in any one
     BUILDING AND PERSONAL PROPERTY                                 "coverage term" is the Limit of Insurance indi-
     COVERAGE FORM, SECTION A. COVER-                               cated in the Bridge Schedule of Coverage Lim-
     AGE, 4. Additional Coverages is amended to                     its.
     include the following:
                                                                    Section I, R. Deductible applies.
     Image Restoration and Counseling Ex-
     pense                                                     G. Key Individual Replacement Expense
     1.   We will pay your "image restoration and                   For the purposes of this endorsement only,
          counseling expense" resulting from a                      BUILDING AND PERSONAL PROPERTY
          "covered event" that occurs during the                    COVERAGE FORM, SECTION A. COVER-
          "coverage term".                                          AGE, 5. Coverage Extensions is amended to
                                                                    include the following:
     2.   For Image Restoration and Counseling
          Expense only, BUILDING AND PER-                           Key Individual Replacement Expense
          SONAL   PROPERTY    COVERAGE
          FORM, SECTION G. DEFINITIONS is                           1.   We will pay the reasonable "replacement
          amended to include the following:                              expense" incurred, and not reimbursed by
                                                                         any other source, to replace your Chief
          a.   "Covered event" means an actual or                        Executive Officer or your Executive Direc-
               alleged act, attempt or threat of sex-                    tor if your incumbent Chief Executive Of-
               ual misconduct or sexual molestation                      ficer or Executive Director is unable to
               directed at one or more of your cli-                      continue due to death or permanent disa-
               ents while in your care, custody and                      bility resulting from an injury that takes
               control, committed by you, any of                         place during the "coverage term".
               your partners, directors, officers, em-
               ployees, independent contractors or                  2.   For Key Individual Replacement Ex-
               volunteers.                                               pense only, BUILDING AND PERSONAL
                                                                         PROPERTY COVERAGE FORM, SEC-
          b.   "Image restoration and counseling                         TION G. DEFINITIONS, is amended to
               expense" means reasonable fees                            include the following:


                                       Includes copyrighted material of Insurance
FA 286 05 16                            Services Office, Inc., with its permission.                  Page 6 of 12


                                                                                                        CIC0105
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 107 of 327 PageID #:152

        "Replacement expense" means:                                      condition for the release of the "cov-
                                                                          ered person".
        a.   Costs of advertising the employment
             position opening;                                       c.   "Kidnap expense" means:
        b.   Travel, lodging, and meals incurred in                       (1) Fees and expenses of an inde-
             interviewing job applicants for the po-                           pendent negotiator you have
             sition opening; and                                               hired with our prior approval;
        c.   Reasonable extra expenses incurred                           (2) Incurred interest of loans taken
             with our prior consent in finding, in-                            for the purpose of paying "ran-
             terviewing and negotiating with the                               som", provided that the loan is
             job applicants including, but not lim-                            repaid within seven days of the
             ited to, overtime pay, costs to verify                            insured receiving reimbursement
             the background and references of the                              from us;
             applicants and legal expenses in-
             curred to draw up employment con-                            (3) Travel and accommodation ex-
             tracts.                                                           penses incurred by any current
                                                                               director or officer of the named
   The most we will pay for all "replacement ex-                               insured;
   pense" under Key Individual Replacement
   Expense in any one "coverage term" is the                              (4) Reward paid by the insured, with
   Limit of Insurance indicated in the Bridge                                  our prior approval, to an "inform-
   Schedule of Coverage Limits.                                                ant" for information which leads
                                                                               to the arrest and conviction of
   Section I, R. Deductible applies.                                           parties responsible for a "kid-
                                                                               napping", provided that the offer
H. Kidnap Expense                                                              of such reward is approved by
   For the purposes of this endorsement only,                                  the local law enforcement offi-
   BUILDING AND PERSONAL PROPERTY                                              cials; and
   COVERAGE FORM, SECTION A. COVER-                                       (5) Gross salary including bonuses
   AGE, 5. Coverage Extensions is amended to                                   and allowances paid by you to
   include the following:                                                      your "kidnapped" director or of-
   Kidnap Expense                                                              ficer which is contractually due at
                                                                               the time the "kidnapping" occurs.
   1.   We will pay the reasonable "kidnap ex-                                 The salary will be paid for a peri-
        pense" incurred by you or your current di-                             od beginning on the date of the
        rector or officer as a result of the "kidnap"                          "kidnap" and will end upon the
        of a "covered person" that takes place                                 earlier of:
        during the "coverage term".
                                                                               (a) Up to 30 days after the re-
        This coverage does not apply to any "kid-                                  lease of the director or of-
        napping" by or at the direction of any past                                ficer, if the director or officer
        or present family member of the "covered                                   has not yet returned to work;
        person".
                                                                               (b) The discovery of the death
   2.   For Kidnap Expense only, BUILDING                                          of the director or officer;
        AND PERSONAL PROPERTY COVER-
        AGE FORM, SECTION G. DEFINITIONS                                       (c) 120 days after we receive
        is amended to include the following:                                       the last credible evidence
                                                                                   following the "kidnapping"
        a.   "Covered person" means:                                               that the director or officer is
                                                                                   still alive;
             (1) Any current director or officer of
                 the named insured; or                                         (d) 12 months after the date of
                                                                                   the "kidnapping"; or
             (2) The spouse, parent, or child of a
                 current director or officer of the                            (e) The exhaustion of the kid-
                 named insured.                                                    nap expense limit.
        b.   "Kidnap", "kidnapped", or "kidnap-                      d.   "Ransom" means money or other
             ping" means the illegal taking and                           consideration demanded or paid for
             holding of a "covered person" by an                          the release of a "covered person".
             individual who demands a "ransom".
             The "ransom" must specifically be                   The most we will pay for all "kidnap expense"
             demanded from your assets as a                      under Kidnap Expense in any one "coverage


                                    Includes copyrighted material of Insurance
FA 286 05 16                         Services Office, Inc., with its permission.                   Page 7 of 12


                                                                                              CIC0106
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 108 of 327 PageID #:153

     term" is the Limit of Insurance indicated in the             AGE, 5. Coverage Extensions is amended to
     Bridge Schedule of Coverage Limits.                          include the following:
     Section I, R. Deductible applies.                            Political Unrest Evacuation Expense
I.   Lease Assessment                                             1.   We will reimburse any current director, of-
                                                                       ficer, employee or volunteer of the named
     For the purposes of this endorsement only,                        insured for "emergency evacuation ex-
     BUILDING AND PERSONAL PROPERTY                                    pense" that is incurred as the direct result
     COVERAGE FORM, SECTION A. COVER-                                  of "political unrest" outside of the United
     AGE, 4. Additional Coverages is amended to                        States of America, its territories and pos-
     include the following:                                            sessions, Puerto Rico or Canada. We will
     Lease Assessment                                                  only pay "emergency evacuation expense"
                                                                       directly related to traveling for your busi-
     Your Business Personal Property insurance                         ness pursuits and we will only pay "emer-
     coverage is extended to apply to your share of                    gency evacuation expenses" not reim-
     any assessment charged to all tenants by the                      bursed by any other source. The "political
     building owner as a result of direct damage                       unrest" must occur in the country where
     caused by or resulting from a Covered Cause                       your current director, officer, employee or
     of Loss that occurs during the "coverage term"                    volunteer is traveling and the "political un-
     to building property you occupy at a "premises"                   rest" must occur during the "coverage
     as agreed to in your written lease agreement.                     term".
     The most we will pay for all "loss" under Lease                   No coverage is granted for travel to coun-
     Assessment in any one "coverage term" is the                      tries in a state of "political unrest" at the
     Limit of Insurance indicated in the Bridge                        time of departure of the travel or countries
     Schedule of Coverage Limits.                                      under a United States Department of
                                                                       State trade or travel restriction at the time
     Section I, R. Deductible applies.                                 of incident of "political unrest".
J.   Leasehold Improvements                                       2.   For Political Unrest Evacuation Ex-
     For the purposes of this endorsement only,                        pense only, BUILDING AND PERSONAL
     BUILDING AND PERSONAL PROPERTY                                    PROPERTY COVERAGE FORM, SEC-
     COVERAGE FORM, SECTION A. COVER-                                  TION G. DEFINITIONS is amended to in-
     AGE, 4. Additional Coverages is amended to                        clude the following:
     include the following:                                            a.   "Emergency        evacuation   expense"
     Leasehold Improvements                                                 means:

     If your lease is cancelled in accordance with a                        (1) Additional lodging expenses;
     valid lease provision as the direct result of a                        (2) Additional transportation costs;
     Covered Cause of Loss to property during the
     "coverage term" at a "premises" you occupy as                          (3) The cost of obtaining replace-
     a tenant, and you cannot legally remove Ten-                               ment of lost or stolen travel doc-
     ant Improvements and Betterments, as de-                                   uments necessary for evacuation
     scribed in SECTION A. COVERAGE, 1. Cov-                                    from the area of "political un-
     ered Property, d. Business Personal Prop-                                  rest"; and
     erty, (6) we will extend your Business Person-
     al Property insurance coverage to apply to the                         (4) Translation services, message
     unamortized value of Tenant Improvement and                                transmittals and other communi-
     Betterment that remain and that you were                                   cation expenses provided that
     forced to abandon.                                                         these expenses are not other-
                                                                                wise reimbursable.
     The most we will pay for all "loss" under
     Leasehold Improvements in any one "cover-                         b.   "Political unrest" means:
     age term" is the Limit of Insurance indicated in                       (1) A short-term condition of dis-
     the Bridge Schedule of Coverage Limits.                                    turbance, turmoil or agitation
     Section I, R. Deductible applies.                                          within a foreign country that pos-
                                                                                es imminent risks to the security
K. Political Unrest Evacuation Expense                                          of citizens of the United States;
     For the purposes of this endorsement only,                             (2) A long-term condition of disturb-
     BUILDING AND PERSONAL PROPERTY                                             ance, turmoil or agitation that
     COVERAGE FORM, SECTION A. COVER-                                           makes a foreign country danger-



                                     Includes copyrighted material of Insurance
FA 286 05 16                          Services Office, Inc., with its permission.                     Page 8 of 12


                                                                                                           CIC0107
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 109 of 327 PageID #:154

                   ous or unstable for citizens of the             Temporary Meeting Space Expense
                   United States; or
                                                                   We will reimburse you the meeting space
              (3) A condition of disturbance, tur-                 rental expense incurred, and not reimbursed
                   moil or agitation in a foreign                  by any other source, due to the temporary un-
                   country that constrains the Unit-               availability of your primary meeting office
                   ed States Government's ability to               space on the "premises". The unavailability of
                   assist citizens of the United                   your primary meeting space must be the result
                   States, due to the closure or in-               of direct "loss" to a climate control system or
                   accessibility of an embassy or                  hot water heater during the "coverage term".
                   consulate or because of a reduc-                However, Temporary Meeting Space Ex-
                   tion of its staff for which either an           pense does not apply to the renting of a tem-
                   alert or travel warning has been                porary meeting space solely for use by you,
                   issued by the United States De-                 your "employees", your officers or directors un-
                   partment of State.                              less the temporary meeting space is also re-
                                                                   quired for meeting with vendors, clients or cus-
     The most we will pay for all "emergency evac-                 tomers outside your organization.
     uation expenses" under Political Unrest
     Evacuation Expense in any one "coverage                       The most we will pay for all temporary meeting
     term" is the Limit of Insurance indicated in the              space rental expenses under Temporary
     Bridge Schedule of Coverage Limits.                           Meeting Space Expense in any one "cover-
                                                                   age term" is the Limit of Insurance indicated in
     Section I, R. Deductible applies.                             the Bridge Schedule of Coverage Limits.
L.   Premises Boundary Increase                                    Section I, R. Deductible applies.
     Any reference to 1,000 feet in BUILDING AND              N. Travel Delay Expense
     PERSONAL         PROPERTY           COVERAGE
     FORM,                                                         For the purposes of this endorsement only,
                                                                   BUILDING AND PERSONAL PROPERTY
     1.   SECTION A. COVERAGE, 1. Covered                          COVERAGE FORM, SECTION A. COVER-
          Property, a. Building, (5)(b); or                        AGE, 5. Coverage Extensions is amended to
     2.   SECTION A. COVERAGE, 1. Covered                          include the following:
          Property, b. Outdoor Signs; or                           Travel Delay Expense
     3.   SECTION A. COVERAGE, 1. Covered                          1.   We will reimburse your current director or
          Property, d. Business Personal Proper-                        officers any "travel delay expense" in-
          ty; or                                                        curred, and not reimbursed by any other
     4.   SECTION A. COVERAGE, 3. Covered                               source, as a result of delay or cancellation
          Causes of Loss, c. Limitations, (2) Lim-                      of any regularly scheduled travel on a
          itations - Various Property for Speci-                        commercial transportation carrier. The
          fied Causes, (b), 1); or                                      regularly scheduled travel must be directly
                                                                        related to your business pursuits and the
     5.   SECTION A. COVERAGE, 5. Coverage                              cause of the cancellation must occur dur-
          Extensions; or                                                ing the "coverage term". However, we will
                                                                        only pay for "travel delay expense" first in-
     6.   SECTION A. COVERAGE, 5. Coverage                              curred seventy-two (72) hours after the
          Extensions, b. Business Income and                            cancellation occurred.
          Extra Expense, (1) Business Income; or
                                                                        We will not pay for "travel delay expense"
     7.   SECTION A. COVERAGE, 5. Coverage                              due to a "certified act of terrorism".
          Extensions, b. Business Income and
          Extra Expense, (4) Alterations and New                   2.   For Travel Delay Expense only, BUILD-
          Buildings, (c); or                                            ING AND PERSONAL PROPERTY
                                                                        COVERAGE FORM, SECTION G. DEFI-
     8.   SECTION A. COVERAGE, 5. Coverage                              NITIONS is amended to include the fol-
          Extensions, f. Fences;                                        lowing:
     is increased to 1,800 feet.                                        a.   "Certified act of terrorism" means an
M. Temporary Meeting Space Expense                                           act that is certified by the Secretary of
                                                                             the Treasury, in concurrence with the
     For the purposes of this endorsement only,                              Secretary of State and the Attorney
     BUILDING AND PERSONAL PROPERTY                                          General of the United States, to be
     COVERAGE FORM, SECTION A. COVER-                                        an act of terrorism pursuant to the
     AGE, 5. Coverage Extensions is amended to                               federal Terrorism Risk Insurance Act.
     include the following:                                                  The criteria contained in the Terror-

                                      Includes copyrighted material of Insurance
FA 286 05 16                           Services Office, Inc., with its permission.                    Page 9 of 12


                                                                                                 CIC0108
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 110 of 327 PageID #:155

             ism Risk Insurance Act for a "certified                  2. Property Not Covered, a. Accounts,
             act of terrorism" include the following:                 Deeds, Money or Securities is deleted in
                                                                      its entirety and replaced with the following:
             (1) The act resulted in insured loss-
                 es in excess of $5 million in the                         Accounts, Deeds, Money or Secu-
                 aggregate, attributable to all                            rities
                 types of insurance subject to the
                 Terrorism Risk Insurance Act;                             Except as provided in SECTION A.
                 and                                                       COVERAGE, 4. Additional Coverag-
                                                                           es, Unauthorized Business Card Use;
             (2) The act is a violent act or an act                        and 5. Coverage Extensions, a. Ac-
                 that is dangerous to human life,                          counts Receivable, Accounts, bills,
                 property or infrastructure and is                         currency, deeds, food stamps or oth-
                 committed by an individual or in-                         er evidences of debt, "money", notes
                 dividuals, as part of an effort to                        or "securities".
                 coerce the civilian population of
                 the United States or to influence               3.   The most we will pay for all loss of money
                 the policy of affect the conduct of                  or charges and costs under Unauthor-
                 the United States Government                         ized Business Card Use in any one
                 by coercion.                                         "coverage term" is the Limit of Insurance
                                                                      indicated in the Bridge Schedule of Cov-
        b.   "Travel delay expense" means the                         erage Limits.
             following travel-related expense for
             which your director or officer produc-                   Section I, R. Deductible applies.
             es a receipt:                                  P. Unintentional Error in Description
             (1) Meals and lodging;                              For the purposes of this endorsement only,
             (2) Alternative transportation;                     BUILDING AND PERSONAL PROPERTY
                                                                 COVERAGE FORM, SECTION E. ADDI-
             (3) Clothing and necessary toiletries;              TIONAL CONDITIONS is amended to include
                 or                                              the following:
             (4) Emergency      prescription and                 An unintentional error in the description of the
                 non-prescription drug expenses.                 occupancy or address of Covered Property will
                                                                 not impair this insurance, provided you report
   The most we will pay for all "travel delay ex-                the error to us as soon as practicable after the
   pense" under Travel Delay Expense in any                      error becomes known to you.
   one "coverage term" is the Limit of Insurance
   indicated in the Bridge Schedule of Coverage             Q. Workplace Violence Counseling Expense
   Limits.
                                                                 For the purposes of this endorsement only,
   Section I, R. Deductible applies.                             BUILDING AND PERSONAL PROPERTY
                                                                 COVERAGE FORM, SECTION A. COVER-
O. Unauthorized Business Card Use                                AGE, 4. Additional Coverages is amended to
   For the purposes of this endorsement only,                    include the following:
   BUILDING AND PERSONAL PROPERTY                                Workplace Violence Counseling Expense
   COVERAGE FORM, SECTION A. COVER-
   AGE, 4. Additional Coverages is amended to                    1.   We will reimburse you for emotional
   include the following:                                             counseling expense incurred and not re-
                                                                      imbursed by any other source resulting
   Unauthorized Business Card Use                                     from a "workplace violence" incident at
   1.   We will pay for your loss of "money" or                       your "premises" during the "coverage
        charges and costs you incur that result di-                   term". The emotional counseling expens-
        rectly from the unauthorized use of credit,                   es incurred must have been for:
        debit or charge cards issued in your busi-                    a.   Your employees who were victims of,
        ness name, including:                                              or witnesses to the "workplace vio-
        (a) Fund transfer cards;                                           lence";

        (b) Charge plates; or                                         b.   The spouse, parents or children of
                                                                           your employees who were victims of,
        (c) Telephone cards.                                               or witnesses to the "workplace vio-
                                                                           lence"; and
   2.   For this endorsement only, BUILDING
        AND PERSONAL PROPERTY COVER-
        AGE FORM, SECTION A. COVERAGE,

                                    Includes copyrighted material of Insurance
FA 286 05 16                         Services Office, Inc., with its permission.                  Page 10 of 12


                                                                                                       CIC0109
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 111 of 327 PageID #:156

         c.   Any other person or persons who di-                          (3) As soon as possible, give us a
              rectly witnessed the "workplace vio-                              description of how, when and
              lence" incident.                                                  where the insured event oc-
                                                                                curred.
    2.   For Workplace Violence Counseling
         Expense only, BUILDING AND PER-                                   (4) Take all reasonable steps to pro-
         SONAL   PROPERTY    COVERAGE                                           tect any property involved from
         FORM, SECTION G. DEFINITIONS is                                        further damage. If feasible, set
         amended to include:                                                    the damaged property aside and
                                                                                in the best possible order for ex-
         "Workplace violence" means any inten-                                  amination. Keep a record of your
         tional use of deadly force by any person                               expenses necessary to protect
         with intent to cause harm and that results                             any property involved for consid-
         in physical injury or death of any person                              eration in the settlement of the
         while on the insured's "premises".                                     claim. This will not increase your
    The most we will pay for all emotional counsel-                             limit of insurance. However, in
    ing expense under Workplace Violence                                        no event will we pay for any sub-
    Counseling Expense in any one "coverage                                     sequent insured event resulting
    term" is the Limit of Insurance indicated in the                            from a cause of loss that is not a
    Bridge Schedule of Coverage Limits.                                         Covered Cause of Loss.

    Section I, R. Deductible applies.                                      (5) At our request, give us complete
                                                                                inventories of any damaged and
R. Deductible                                                                   undamaged property. Include
                                                                                quantities, costs, values and the
    For the purposes of this endorsement only,                                  amount claimed as the result of
    BUILDING AND PERSONAL PROPERTY                                              the insured event.
    COVERAGE FROM, SECTION C. DEDUCTI-
    BLE is deleted in its entirety and replaced by                         (6) As often as may be reasonably
    the following:                                                              required, permit us to inspect
                                                                                any property proving the insured
   We will not pay for an insured event in any one                              event and examine your books
   occurrence until the amount of the insured                                   and records.
   event exceeds the Deductible indicated in the
   Bridge Schedule of Coverage Limits. We will                                  Also permit us to take samples
   then pay the amount of the insured event in                                  of damaged and undamaged
   excess of the Deductible, up to the applicable                               property for inspection, testing
   Limit of Insurance in the Bridge Schedule of                                 and analysis and permit us to
   Coverage Limits in this endorsement.                                         make copies from your books
                                                                                and records.
SECTION II - CONDITIONS
                                                                           (7) Submit a signed sworn proof of
A. For purposes of this endorsement only,                                       loss containing the information
   BUILDING AND PERSONAL PROPERTY                                               we request to investigate the
   COVERAGE FORM, SECTION D. LOSS                                               claim. You must do this within 60
   CONDITIONS, 3. Duties In The Event of                                        days after our request. We will
   Loss or Damage is deleted in its entirety and                                supply you with the necessary
    replaced by the following:                                                  forms.
    3.   Duties In The Event of an Insured                                 (8) Cooperate with us in the investi-
         Event                                                                  gation or settlement of the claim.
         a.   In the event of an insured event for                         (9) If you intend to continue your
              which this coverage is sought, you                                business, you must resume all or
              must see that the following are done                              part of your "operations" as
              in order for coverage to apply:                                   quickly as possible.
              (1) Notify the police if a law may                      b.   We may examine any insured under
                     have been broken; however, this                       oath, while not in the presence of any
                     does not apply to SECTION I -                         other insured and at such times as
                     COVERAGES, H. KIDNAP EX-                              may be reasonably required about
                     PENSE.                                                any matter relating to this insurance
              (2) Give us prompt notice of the in-                         or the claim, including an insured's
                     sured event. Include a descrip-                       books and records. In the event of an
                     tion of any property involved.                        examination, an insured's answers
                                                                           must be signed.

                                     Includes copyrighted material of Insurance
FA 286 05 16                          Services Office, Inc., with its permission.                 Page 11 of 12


                                                                                              CIC0110
         Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 112 of 327 PageID #:157

B. For purposes of this endorsement only,                        e.   We may adjust amounts payable as the
   BUILDING AND PERSONAL PROPERTY                                     result of an insured event with the owners
   COVERAGE FORM, SECTION D. LOSS                                     of lost or damaged property if other than
   CONDITIONS, 4. Loss Payment, Paragraphs                            you. If we pay the owners, such payments
   a. through h. are deleted in their entirety and                    will satisfy your claims against us for the
    replaced by the following:                                        owners' property. We will not pay the
                                                                      owners more than their financial interest
    a.   In the event of an event insured by this                     in the property for which coverage is
         Coverage Part, at our option, we will ei-                    sought.
         ther:
                                                                 f.   Our payment for "loss" to personal proper-
         (1) Pay the value of lost or damaged                         ty of others and personal effects will only
             property;                                                be for the account of the owner of the
         (2) Pay the cost of repairing or replacing                   property.
             the lost or damaged property;                       g.   We may elect to defend you against suits
         (3) Take all or any part of the property at                  arising from claims of owners of property.
             an agreed or appraised value; or                         We will do this at our expense.

         (4) Repair, rebuild or replace the proper-              h.   We will pay for an insured event within 30
             ty with other property of like kind and                  days after we receive the sworn proof of
             quality.                                                 loss if you have complied with all of the
                                                                      terms of this Coverage Part; and
         We will determine the value of lost or
         damaged property, or the cost of its repair                  (1) We have reached agreement with
         or replacement, in accordance with the                            you on the amount of the insured
         applicable terms of SECTION D. LOSS                               event; or
         CONDITIONS, 7. Valuation or any appli-                       (2) An appraisal award has been made.
         cable provision that amends or super-
         cedes this valuation condition.                    C. For purposes of this endorsement only,
                                                               BUILDING AND PERSONAL PROPERTY
    b.   The cost of repair or replacement does                COVERAGE FORM, SECTION D. LOSS
         not include the increased cost attributable           CONDITIONS, 7. Valuation, the first sentence
         to enforcement of any ordinance or law                  is deleted in its entirety and replaced by the
         regulating the construction, use or repair              following:
         of any property, except as provided in
         SECTION A. COVERAGE, 4. Additional                      7.   Valuation
         Coverages, g. Ordinance or Law.
                                                                      We will determine the value of any property
    c.   We will give notice of our intentions within                 involved in the event of an insured event
         30 days after we receive the sworn proof                     as follows:
         of loss.
                                                                      a.   At "Actual Cash Value" as of the time
    d.   We will not pay you more than your finan-                         of the insured event, except as pro-
         cial interest in any property for which cov-                      vided in b., c., d., and e. below.
         erage is sought.




                                    Includes copyrighted material of Insurance
FA 286 05 16                         Services Office, Inc., with its permission.                 Page 12 of 12


                                                                                                      CIC0111
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 113 of 327 PageID #:158
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                         ILLINOIS CHANGES
This endorsement modifies insurance provided under the following:


    COMMERCIAL PROPERTY COVERAGE PART

A. Nuclear Hazard                                                   1)   Electrical or electronic wire, device,
                                                                         appliance, system or network; or
    Exclusion (1)(d) Nuclear Hazard in SEC-
    TION A. COVERAGE, 3. Covered Causes of                          2)   Device, appliance, system or network
    Loss, b. Exclusions of the BUILDING AND                              utilizing cellular or satellite technology.
    PERSONAL PROPERTY COVERAGE FORM
    is deleted in its entirety and replaced by the fol-             For the purpose of this exclusion, electrical
    lowing:                                                         or magnetic energy includes but is not lim-
                                                                    ited to:
    (d) Nuclear Hazard
                                                                    1)   Electrical current, including arcing;
        Nuclear reaction or radiation, or radioac-
        tive contamination, however caused.                         2)   Electrical charge produced or con-
        However, if nuclear reaction or radiation,                       ducted by a magnetic field; or
        or radioactive contamination, results in                    3)   Pulse.
        fire, we will pay for the "loss" caused by
        that fire.                                            However, if fire results, we will pay for "loss"
                                                              caused by that fire.
B. Electrical Current
                                                          C. Inventory or Appraisal
    Exclusion (2)(a) Electrical Current in SEC-
    TION A. COVERAGE, 3. Covered Causes of                    The last paragraph in SECTION A. COVERAGE,
    Loss, b. Exclusions of the BUILDING AND                   4. Additional coverages, e. Inventory or Ap-
    PERSONAL PROPERTY COVERAGE FORM                           praisal is deleted in its entirety and replaced by
    is deleted in its entirety and replaced by the fol-       the following:
    lowing:
                                                              The most we will pay for loss in any one occur-
    (a) Electrical Current                                    rence under this Additional Coverage is $10,000.
                                                              This Coverage is in addition to the Limit of Insur-
        Artificially generated electrical or magnetic         ance shown in the Declarations.
        or energy that damages, disturbs, disrupts
        or otherwise interferes with any:




FA 4028 IL 07 17


                                                                                              CIC0112
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 114 of 327 PageID #:159

                    COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
Conditions and Additional Conditions in Commercial Property Coverage Forms.


A. Concealment, Misrepresentation or Fraud                  F.   No Benefit to Bailee
    This Coverage Part is void in any case of                    No person or organization, other than you,
    fraud by you as it relates to this Coverage Part             having custody of Covered Property will bene-
    at any time. It is also void if you or any other             fit from this insurance.
    insured, at any time, intentionally conceal or
    misrepresent a material fact concerning:                G. Other Insurance

    1.   This Coverage Part;                                     1.   You may have other insurance subject to
                                                                      the same plan, terms, conditions and pro-
    2.   The Covered Property;                                        visions as the insurance under this Cov-
                                                                      erage Part. If you do, we will pay our
    3.   Your interest in the Covered Property; or                    share of the covered "loss". Our share is
    4.   A claim under this Coverage Part.                            the proportion that the applicable Limit of
                                                                      Insurance under this Coverage Part bears
B. Control of Property                                                to the Limits of Insurance of all insurance
                                                                      covering on the same basis.
    Any act or neglect of any person other than
    you beyond your direction or control will not                2.   If there is other insurance covering the
    affect this insurance.                                            same "loss", other than that described in
                                                                      1. above, we will pay only for the amount
    The breach of any condition of this Coverage                      of covered "loss" in excess of the amount
    Part at any one or more locations will not af-                    due from that other insurance, whether
    fect coverage at any location where, at the                       you can collect on it or not. However, we
    time of direct "loss", the breach of condition                    will not reimburse any deductible or
    does not exist.                                                   difference between Actual Cash Value
C. Insurance Under Two or More Coverages                              and Replacement Cost valuations. We
                                                                      will not pay more than the applicable Limit
    If two or more of this policy's coverages apply                   of Insurance.
    to the same "loss", we will not pay more than
    the actual amount of the "loss".                        H. Policy Period, Coverage Territory

D. Legal Action Against Us                                       Under this Coverage Part:

    No one may bring a legal action against us                   1.   We cover "loss" commencing:
    under this Coverage Part unless:                                  a.   During the policy period shown in the
    1.   There has been full compliance with all of                        Declarations; and
         the terms of this Coverage Part; and                         b.   Within the coverage territory.
    2.   The action is brought within 2 years after              2.   The coverage territory:
         the date on which the direct "loss" oc-
         curred.                                                      a.   The United States of America (includ-
                                                                           ing its territories and possessions);
E. Liberalization
                                                                      b.   Puerto Rico; and
    If, within 60 days prior to the beginning of this
    Coverage Part or during the policy period, we                     c.   Canada.
    make any changes to any forms or endorse-
    ments of this Coverage Part for which there is          I.   Transfer of Rights of Recovery Against
    currently no separate premium charge, and                    Others to Us
    that change provides more coverage than this                 If any person or organization to or for whom
    Coverage Part, the change will be considered                 we make payment under this Coverage Part
    as included until the end of the current policy              has rights to recover damages from another,
    period. We will make no additional premium                   those rights are transferred to us to the extent
    charge for this additional coverage during the               of our payment. That person or organization
    interim.                                                     must do everything necessary to secure our
                                                                 rights and must do nothing after direct "loss"
                                                                 to impair them. But you may waive your rights
                                                                 against another party in writing:

                                    Includes copyrighted material of Insurance
FA 450 05 16                         Services Office, Inc., with its permission.                    Page 1 of 2


                                                                                                CIC0113
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 115 of 327 PageID #:160
   1.   Prior to a direct "loss" to your Covered                    b.   A business firm:
        Property or Covered Income.
                                                                         (1) Owned or controlled by you; or
   2.   After a direct "loss" to your Covered
        Property or Covered Income only if, at                           (2) That owns or controls you; or
        time of direct "loss", that party is one of                 c.   Your tenant.
        the following:
                                                                This will not restrict your insurance.
        a.   Someone insured by this insurance;




                                   Includes copyrighted material of Insurance
FA 450 05 16                        Services Office, Inc., with its permission.                     Page 2 of 2


                                                                                                         CIC0114
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 116 of 327 PageID #:161
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               BUSINESS INCOME CHANGES - WAITING PERIOD
This endorsement modifies insurance provided under the following:
     COMMERCIAL PROPERTY COVERAGE PART
                                                    SCHEDULE
                                      "Period of Restoration" Waiting Period

                         24 hours                  X   48 hours                       72 hours

A.   Applicable Coverage Forms                                      caused by or resulting from any Covered
                                                                    Cause of Loss at the "premises"; and
     This endorsement applies to the following Cov-
     erage Forms:                                                   b.   Ends on the earlier of:
     1.   BUSINESS INCOME (AND EXTRA EX-                                 (1) The date when the property at the
          PENSE) COVERAGE FORM, and                                          "premises" should be repaired, re-
                                                                             built or replaced with reasonable
     2.   BUSINESS INCOME (WITHOUT EXTRA                                     speed and similar quality; or
          EXPENSE) COVERAGE FORM
                                                                         (2) The date when business is re-
B.   SECTION F. DEFINITIONS, 7. "Period of Res-                              sumed at a new permanent loca-
     toration", is deleted in its entirety and replaced                      tion.
     with the following:
                                                                         "Period of restoration" does not include
     7.   "Period of Restoration" means the period                       any increased period required due to
          of time that:                                                  the enforcement of any ordinance or
          a.   Begins:                                                   law that:

               (1) After the number of hours selected                    (1) Regulates the construction, use or
                   and shown in the Schedule have                            repair, or requires the tearing
                   passed from the time of direct                            down of any property; or
                   physical "loss" for Business In-                      (2) Requires any insured or others to
                   come coverage; or                                         test for, monitor, clean up, remove,
               (2) Immediately after the time of direct                      contain, treat, detoxify or neutral-
                   physical "loss" for Extra Expense                         ize, or in any way respond to, or
                   coverage;                                                 assess the effects of "pollutants".
                                                                         The expiration date of this policy will
                                                                         not cut short the "period of restoration".




                                    Includes copyrighted material of ISO Commercial
FA 458 04 04                             Risk Services, Inc., with its permission.


                                                                                              CIC0115
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 117 of 327 PageID #:162

                  ILLINOIS MINE SUBSIDENCE WAIVER FORM
                           WAIVER OF INSURANCE
I (we) do not desire Mine Subsidence insurance coverage and hereby waive any right to such coverage, un-
der this policy or any future policy covering my (our) interest in the property described in the policy (in the ap-
plication), unless I (we) request mine subsidence coverage, in writing, at some future date.


 THE BEND HOTEL DEVELOPMENT COMPANY LLC
 Named Insured
 ETD 051 52 30
 Policy Number


 Signature of Insured                                                 Date


 Officer Title*

*IF INSURED IS A CORPORATION, HAVE AN OFFICER OF THE CORPORATION SIGN WITH HIS TITLE.




IP-425 (8/04)


                                                                                               CIC0116
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 118 of 327 PageID #:163
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     WATER BACKUP DISCHARGED FROM SEWERS, DRAINS,
       SEPTIC OR SUMP PUMP SYSTEMS ENDORSEMENT
This endorsement modifies insurance provided under the following:


     COMMERCIAL PROPERTY COVERAGE PART

                                                    SCHEDULE
                         (Enter an "x" in one of the OPTION boxes to activate coverage.)

OPTION I
 ¨        Coverage applies at all "premises" indicated on the Declarations page.
OPTION II
 ¨
 X        Coverage applies only at "premises" scheduled below:

                Loc               Bldg         Address
                1                 1           111 BEND BOULEVARD
                                              EAST MOLINE, IL 61244




Limit of Insurance Per "Premises":                       $   100,000

Deductible Per Occurrence:                               $   5,000


This endorsement applies only to the "premises" indicated in the Schedule of this endorsement.

A. Modified Water Exclusion
                                                                     2.   BUILDING AND PERSONAL PROP-
     For the purposes of this endorsement only:                           ERTY COVERAGE FORM, SECTION A.
                                                                          COVERAGE, 3. Covered Causes of
     1.    BUILDING AND PERSONAL PROP-                                    Loss, b. Exclusion (1)(g) Water, Para-
           ERTY COVERAGE FORM, SECTION A.                                 graph 5) is deleted in its entirety and re-
           COVERAGE, 3. Covered Causes of                                 placed by the following:
           Loss, b. Exclusion (1)(g) Water, Para-
           graph 3) is deleted in its entirety and re-                    5)   Except as provided in SECTION A.
           placed by the following:                                            COVERAGE, 5. Coverage Exten-
                                                                               sions, Water Backup Discharged
           3)   Except as provided in SECTION A.                               from Sewers, Drains, Septic or
                COVERAGE, 5. Coverage Exten-                                   Sump Pump Systems, waterborne
                sions, Water Backup Discharged                                 material carried or otherwise moved
                from Sewers, Drains, Septic or                                 by any of the water referred to in
                Sump Pump Systems, water that                                  Paragraphs (g)1), (g)3) or (g)4), or
                has entered and then backs up                                  material carried or otherwise moved
                through and is discharged from a                               by mudslide or mudflow as de-
                sewer, drain, septic system, sump                              scribed in Paragraph (g)2).
                pump system or related equipment;
                or

                                      Includes copyrighted material of Insurance
FA 223 05 16                           Services Office, Inc., with its permission.                     Page 1 of 3


                                                                                                 CIC0117
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 119 of 327 PageID #:164
B. Coverage - Water Backup Discharged                                 a.   The unusual or rapid accumulation
   From Sewers, Drains, Septic or Sump                                     or runoff of rain or surface waters
   Pump Systems                                                            from any source; or
   With respect to the "premises" identified in                       b.   Waves, tidal waters, tidal waves (in-
   the Schedule of this endorsement, and for                               cluding tsunami); or
   the purposes of this endorsement only:
                                                                      c.   Water from rivers, ponds, lakes,
   BUILDING AND PERSONAL PROPERTY                                          streams, or any other body of water
   COVERAGE FORM, SECTION A. COVER-                                        that rises above, overflows from, or
   AGE, 3. Covered Causes of Loss, a. Cov-                                 is not contained within its natural or
   ered Causes of Loss is deleted in its entire-                           man-made boundary; and
   ty and replaced by the following:
                                                                      All whether driven by wind or not, includ-
   a.   Covered Cause of Loss                                         ing storm surge.
        Covered Causes of Loss means water or               D. Coinsurance
        waterborne material that has entered
        and then backs up through and is dis-                    For the purposes of this endorsement only,
        charged from a sewer, drain (including                   BUILDING AND PESONAL PROPERTY
        roof drains and related fixtures), septic                COVERAGE FORM, SECTION E. ADDI-
        system, sump pump system or related                      TIONAL CONDITIONS, 1. Coinsurance is
        equipment located on a "premises" iden-                  deleted in its entirety.
        tified in the Schedule of this endorse-             E. Limit of Insurance
        ment;
                                                                 For the purposes of this endorsement only,
C. Exclusions                                                    BUILDING AND PERSONAL PROPERTY
   For the purposes of this endorsement only,                    COVERAGE FORM, SECTION B. LIMITS
   BUILDING AND PERSONAL PROPERTY                                OF INSURANCE is amended to include the
   COVERAGE FORM, SECTION A. COVER-                              following:
   AGE, 3. Covered Causes of Loss, b. Ex-                        1.   The most we will pay for all "loss" to
   clusions, Paragraph (2) is amended to in-                          Covered Property, including loss of
   clude the following:                                               "Business Income", "Rental Value" and
   1.   The coverage provided by this endorse-                        Extra Expense, in any one occurrence
        ment does not apply if discharge as de-                       caused by or resulting from water or wa-
        scribed in Paragraph B. is caused by or                       terborne material that has entered and
        results from:                                                 then backs up through and is discharged
                                                                      from a sewer, drain, septic system, sump
        a.   Failure to perform routine mainte-                       pump system or related equipment is the
             nance or repairs necessary to keep                       applicable Limit of Insurance shown in
             a sewer, drain, septic or sump pump                      the Schedule of this endorsement.
             system or similar equipment free
             from obstruction and in proper work-                2.   The Limit of Insurance described in Par-
             ing condition;                                           agraph E.1. is not an additional amount
                                                                      of insurance, and is included in the total
        b.   Sump pump system failure due to                          Limit of Insurance referenced in the Dec-
             the failure of power or other utility                    larations for the Coverages and "premis-
             services supplied to a "premises"                        es" indicated in the Schedule of this en-
             identified in the Schedule of this en-                   dorsement.
             dorsement; or
                                                            F.   Deductible
        c.   Equipment breakdown of any sump
             pump system or similar equipment.                   For the purposes of this endorsement only,
                                                                 BUILDING AND PERSONAL PROPERTY
   2.   We will not pay the cost of repairing or                 COVERAGE FORM, SECTION C. DEDUCT-
        replacing a sewer, drain, septic or sump                 IBLE is amended to include the following:
        pump system or any related parts or
        equipment.                                               Water Backup Discharged From Sewers,
                                                                 Drains, Septic or Sump Pump Systems
   3.   This endorsement does not apply if dis-
        charge as described in Paragraph B. is                   1.   The deductible indicated in the Schedule
        caused by or results from flood, meaning                      of this endorsement is the only deducti-
        the partial or complete inundation of                         ble that applies to each direct "loss"
        normally dry land areas due to:                               caused by water or waterborne material
                                                                      that backs up through and is discharged


                                   Includes copyrighted material of Insurance
FA 223 05 16                        Services Office, Inc., with its permission.                    Page 2 of 3


                                                                                                     CIC0118
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 120 of 327 PageID #:165
        from a sewer, drain, septic system, sump            G. Other Insurance
        pump or related equipment.
                                                                 For the purposes of this endorsement only,
   2.   We will not pay for "loss" in any one oc-                BUILDING AND PERSONAL PROPERTY
        currence until the amount of "loss" ex-                  COVERAGE FORM, SECTION D. LOSS
        ceeds the deductible shown in the Dec-                   CONDITIONS, 4. Loss Payment is amended
        larations or the Schedule of this en-                    to include the following:
        dorsement, whichever is greater. We will
        then pay the amount of "loss" in excess                  The Coverage provided by this endorsement
        of the deductible, up to the applicable                  is excess over any other valid insurance,
        Limit of Insurance in the Schedule of this               whether you can collect from it or not.
        endorsement.




                                   Includes copyrighted material of Insurance
FA 223 05 16                        Services Office, Inc., with its permission.                 Page 3 of 3


                                                                                             CIC0119
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 121 of 327 PageID #:166
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      EQUIPMENT BREAKDOWN COVERAGE
                                    (Excluding Production Machinery)

This endorsement modifies insurance provided under the following:
    COMMERCIAL PROPERTY COVERAGE FORM
                                                                      apply. These limits apply to direct
A. COVERAGE                                                           damage only.
    1.   BUILDING AND PERSONAL PROP-                                  (1) Ammonia Contamination Limi-
         ERTY COVERAGE FORM, SECTION A.                                   tation
         COVERAGE is amended by adding the
         following:                                                        If Covered Property is contami-
                                                                           nated by ammonia as a result of
         We will pay for direct damage to Covered                          an "accident" to Covered Prop-
         Property caused by or resulting from an                           erty at the "premises", the most
         "accident" at the "premises".                                     we will pay for this kind of dam-
    2.   BUILDING AND PERSONAL PROP-                                       age, including salvage expense,
         ERTY COVERAGE FORM, SECTION A.                                    is $50,000 per location.
         COVERAGE, 3. Covered Causes of                               (2) Data, Media and Software Res-
         Loss, b. Exclusions is amended by:                               toration
         a.   Adding the following to (1)(e) Utility                       If "electronic data" is destroyed
              Services, (1)(g) Water 1), (2)(a)                            or corrupted as a result of an
              Electrical Current, (2)(d) Miscella-                         "accident" to covered equipment,
              neous Causes of Loss, (2)(j) Expo-                           the most we will pay for the ex-
              sure to Weather, (3)(a) Weather                              penses incurred by you for the
              Conditions, (3)(b) Acts or Deci-                             restoration of that "electronic
              sions, and (3)(c) Defects, Errors,                           data" is $50,000 for all loss sus-
              and Omissions:                                               tained in the "coverage term",
              However, this exclusion does not ap-                         regardless of the number of "ac-
              ply if these causes of loss are caused                       cidents" or the number of "prem-
              by, or result from, an "accident" to                         ises" involved.
              Covered Property at the "premises".                     (3) "Hazardous Substance" Limi-
         b.   Deleting in its entirety (2)(e) Explo-                      tation
              sion of Steam Apparatus.                                     The following applies despite the
    3.   BUILDING AND PERSONAL PROP-                                       operation of the Ordinance or
                                                                           Law Exclusion.
         ERTY COVERAGE FORM, SECTION A.
         COVERAGE, 3. Covered Causes of                                    If Covered Property is damaged,
         Loss, c. Limitations is amended:                                  contaminated or polluted by a
                                                                           "hazardous substance" as a re-
         a.   By deleting in its entirety:
                                                                           sult of an "accident" to Covered
              (1) (1)(a) Steam Apparatus; and                              Property at the "premises", the
                                                                           most we will pay for any addi-
              (2) (1)(b) Hot Water Boilers,                                tional expenses incurred by you
                                                                           for clean up, repair, replacement
         b.   And by adding the following:
                                                                           or disposal of that property is
              The following limitations apply only to                      $50,000. As used here, addi-
              "loss" covered by this endorsement.                          tional expenses mean expenses
              The sublimits provided in Paragraphs                         incurred beyond those for which
              (1), (2) and (3) below are included                          we would be liable if no "hazard-
              within, and are not in addition to, the                      ous substance" had been in-
              Limit of Insurance shown in the Dec-                         volved.
              larations as applicable to the Covered
              Property. These limits, or the appli-      B. Additional Coverages
              cable Limit of Insurance shown in the           For the purposes of the coverages in this en-
              Declarations as applicable to the               dorsement only, BUILDING AND PERSONAL
              Covered Property, whichever is less,            PROPERTY COVERAGE FORM, SECTION
FA 244 05 11                                                                                   Page 1 of 3


                                                                                         CIC0120
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 122 of 327 PageID #:167
   A. COVERAGE, 4. Additional Coverages is                to the lost or damaged Covered Property,
   amended as follows:                                    whichever is greater.
   1.   The first paragraph is deleted in its en-      D. Conditions
        tirety and replaced with the following:
                                                          For the purposes of the coverages in this en-
        All other terms and conditions of this Cov-       dorsement only, BUILDING AND PERSONAL
        erage Part, including Limits of Insurance         PROPERTY COVERAGE FORM, SECTION
        and deductibles, apply to these Additional        E. ADDITIONAL CONDITIONS is amended by
        Coverages.                                        adding the following:
   2.   The following is added:                           1.   Suspension
        a.   Drying Out                                        Whenever any covered equipment is
                                                               found to be in, or exposed to, a danger-
             If electrical equipment included in               ous condition, any of our representatives
             Covered Property requires "drying                 may immediately suspend the insurance
             out" as a result of a "flood", the rea-           against "loss" from an "accident" to that
             sonable expense incurred for the                  covered equipment. This can be done by
             "drying out" will be covered. This Ad-            delivering or mailing a written notice of
             ditional Coverage is included within              suspension to:
             the Limit of Insurance shown in the
             Declarations as applicable to the                 a.   Your last known address; or
             Covered Property.
                                                               b.   The address where the covered
        b.   Expediting Expenses                                    equipment is located.
             With respect to "loss" covered by this            Once suspended in this way, your insur-
             endorsement, and with respect to                  ance can be reinstated only by written no-
             your damaged Covered Property, we                 tice from us.
             will pay the reasonable extra cost to:
                                                               If we suspend your insurance, you will get
             (1) Make temporary repairs;                       a pro rata refund of premium for that cov-
                                                               ered equipment. However, the suspension
             (2) Expedite permanent repairs; and               will be effective even if we have not yet
             (3) Expedite    permanent     replace-            made or offered a refund.
                  ment.
                                                          2.   Inspection
        c.   Non-Owned Utility Service Equip-                  If any Covered Property requires inspec-
             ment                                              tion to comply with state or municipal
             We will pay for indirect loss resulting           boiler and pressure vessel regulations, we
             from an "accident" to non-owned util-             agree to perform such inspection on your
             ity equipment described in E. Defini-             behalf.
             tions, 1.a.(6) but we will not pay for    E. Definitions
             any expense to repair or replace di-
             rect damage to non-owned utility             For the purposes of the coverages in this en-
             equipment that:                              dorsement only, BUILDING AND PERSONAL
                                                          PROPERTY COVERAGE FORM, SECTION
             (1) You do not own, lease or rent, or        G. DEFINITIONS is amended by adding the
             (2) That is not in your care custody         following:
                  and control.
                                                          1. a."Accident" means a sudden and acci-
        This Additional Coverage is included                   dental breakdown of the following covered
        within the Limit of Insurance shown in the             equipment:
        Declarations as applicable to the Covered
                                                               (1) Any boiler;
        Property.
                                                               (2) Any fired or unfired pressure vessel
C. Deductible                                                       subject to vacuum or internal pres-
   For the purposes of the coverages in this en-                    sure other than the static pressure of
   dorsement only, BUILDING AND PERSONAL                            its contents;
   PROPERTY COVERAGE FORM, SECTION                             (3) Any piping and its accessory equip-
   C. DEDUCTIBLE is amended by adding the                           ment;
   following:
                                                               (4) Any refrigeration or air conditioning
   The deductible applicable to "loss" covered by                   system; or
   this endorsement is $500, or the deductible in-
   dicated in the Declarations as being applicable

FA 244 05 11                                                                                 Page 2 of 3


                                                                                               CIC0121
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 123 of 327 PageID #:168
        (5) Any mechanical or electrical machine       2.   "Drying out" means restoration of electrical
            or apparatus used for the generation,           equipment to service following a "flood" by re-
            transmission or utilization of me-              moval of excess moisture from that equipment
            chanical or electrical power.                   including:
        (6) Equipment of a type described in                a.   Application of heat or controlled electrical
            definition a.(1) through (5) above                   current, circulation of air, or use of dehu-
            which you do not own, lease or rent                  midification equipment, after rinsing the
            and is not in your care, custody or                  electrical equipment with clean fresh wa-
            control that is on or within one mile of             ter if necessary to flush away "flood" de-
            a covered "location", and is supplying               bris;
            you with electricity, gas, water,
            steam, heat, refrigeration, air condi-          b.   "Drying out" can be done in place or
            tioning or communication services.                   equipment can be disconnected and re-
                                                                 moved to a repair facility for drying if nec-
        At the time the breakdown occurs, it must                essary.
        become apparent by physical damage
        that requires repair or replacement of the          c.   "Drying out" does not include or apply to:
        covered equipment or part thereof.                       (1) Replacement or repair of any electri-
   b.   None of the following is an "accident":                      cal equipment or parts thereof; or

        (1) Depletion, deterioration, corrosion or               (2) Any expense related to deconstruc-
            erosion, wear and tear;                                  tion, demolition, or reconstruction of
                                                                     any building component, structure or
        (2) Leakage at any valve, fitting, shaft                     part thereof to gain access to electri-
            seal, gland packing, joint or connec-                    cal equipment.
            tion;
                                                       3.   "Flood" means a general and temporary con-
        (3) The functioning of any safety or pro-           dition of partial or complete inundation of nor-
            tective device; or                              mally dry land areas due to:
        (4) The breakdown of any structure or               a.   The overflow of inland or tidal waters;
            foundation.
                                                            b.   The unusual or rapid accumulation or
   c.   None of the following are covered equip-                 runoff of surface waters from any source;
        ment:                                                    or
        (1) Any sewer piping, underground gas               c.   Mudslides or mudflows, which are caused
            piping, or piping forming a part of a                by flooding as defined above in Paragraph
            sprinkler system;                                    3.b. For the purpose of this Covered
                                                                 Cause of Loss, a mudslide or mudflow in-
        (2) Water piping other than boiler feed                  volves a river of liquid and flowing mud on
            water piping, boiler condensate return               the surface of normally dry land areas as
            piping or water piping forming a part                when earth is carried by a current of water
            of a refrigeration or air conditioning               and deposited along the path of the cur-
            system;                                              rent.
        (3) Insulating or refractory material;                   All flooding in a continuous or protracted
        (4) Vehicle, elevator, escalator, con-                   event will constitute a single "flood".
            veyor, hoist or crane;                     4.   "Hazardous Substance" means a substance
        (5) Felt, wire, screen, die, extrusion              declared to be hazardous to health by a gov-
            plate, swing hammer, grinding disc,             ernmental agency.
            cutting blade, non-electrical cable,       5.   "Production Machinery" means:
            chain, belt, rope, clutch plate, brake
            pad, nonmetallic part, or any part or           a.   Production or process machine or appara-
            tool subject to periodic replacement;                tus that processes, forms, cuts, shapes
            or                                                   grinds or conveys raw material, material in
                                                                 process or finished products, and the
        (6) "Production Machinery".                              computers and their peripherals that con-
   d.   If a strike, riot, civil commotion, act of               trol or operate such a machine or appara-
        sabotage or vandalism results in an "acci-               tus.
        dent", this insurance applies. However,             b.   Machine or apparatus used for research,
        the War and Military Action Exclusion and                medical, diagnostic, surgical, dental or
        the conditions of this Coverage Part still               pathological purposes, and computers
        apply.                                                   and their peripherals that control or oper-
                                                                 ate such a machine or apparatus.

FA 244 05 11                                                                                    Page 3 of 3


                                                                                         CIC0122
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 124 of 327 PageID #:169

                  BUSINESS INCOME (AND EXTRA EXPENSE)
                        COVERAGE FORM - ILLINOIS
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties
and what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION F. DEFI-
NITIONS.

SECTION A. COVERAGE                                                        cated if that area services or is used
                                                                           to gain access to the described
Coverage is provided as described and limited be-                          "premises".
low for one or more of the following options for
which a Limit of Insurance is shown in the Declara-                    (2) Your personal property in the open
tions:                                                                     (or in a vehicle or portable storage
                                                                           unit) within 1,000 feet of the building
a.   "Business Income" including "Rental Value".                           or 1,000 feet of the "premises",
b.   "Business Income" other than "Rental Value".                          whichever distance is greater.

c.   "Rental Value".                                         2.   Extra Expense
If option a. above is selected, the term "Business
Income" will include "Rental Value". If option c.                 a.   Extra Expense coverage is provided at
above is selected, the term "Business Income" will                     the "premises" described in the Declara-
mean "Rental Value" only.                                              tions only if the Declarations show that
                                                                       "Business Income" coverage applies at
If Limits of Insurance are shown under more than                       that "premises".
one of the above options, the provisions of this
Coverage Part apply separately to each.                           b.   Extra Expense means necessary ex-
                                                                       penses you sustain (as described in Par-
1.   Business Income                                                   agraphs 2.c., d. and e.) during the "period
                                                                       of restoration" that you would not have
     a.   We will pay for the actual loss of "Busi-                    sustained if there had been no direct
          ness Income" you sustain due to the nec-                     "loss" to property caused by or resulting
          essary "suspension" of your "operations"                     from a Covered Cause of Loss.
          during the "period of restoration". The
          "suspension" must be caused by direct                   c.   If these expenses reduce the otherwise
          "loss" to property at "premises" which are                   payable "Business Income" loss, we will
          described in the Declarations and for                        pay expenses (other than the expense to
          which a "Business Income" Limit of Insur-                    repair or replace property as described in
          ance is shown in the Declarations. The                       Paragraph 2.d.) to:
          "loss" must be caused by or result from a
          Covered Cause of Loss. With respect to                       (1) Avoid or minimize the "suspension"
          "loss" to personal property in the open (or                      of business and to continue "opera-
          personal property in a vehicle or portable                       tions" either:
          storage unit), the "premises" include the                        (a) At the "premises"; or
          area within 1,000 feet of the building or
          1,000 feet of the "premises", whichever                          (b) At replacement "premises" or
          distance is greater.                                                  temporary locations, including
                                                                                relocation expenses and costs to
     b.   With respect to the requirements set forth                            equip and operate the replace-
          in the preceding paragraph, if you are a                              ment location or temporary loca-
          tenant and occupy only part of the site at                            tion; or
          which the "premises" are located, for the
          purposes of this Coverage Part only, your                    (2) Minimize the "suspension" of busi-
          "premises" is the portion of the building                        ness if you cannot continue "opera-
          which you rent, lease or occupy, includ-                         tions".
          ing:
                                                                  d.   We will also pay expenses to:
          (1) Any area within the building or on the
              site at which the "premises" are lo-                     (1) Repair or replace property; or

                                     Includes copyrighted material of Insurance
FA 213 IL 05 16                       Services Office, Inc., with its permission.                   Page 1 of 9


                                                                                              CIC0123
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 125 of 327 PageID #:170
          (2) Research, replace or restore the lost                   sulting from any Covered Cause of Loss
              information on damaged "valuable                        to:
              papers and records";
                                                                      (1) New buildings or structures, whether
          but only to the extent this payment reduc-                       complete or under construction;
          es the otherwise payable "Business In-
          come" loss. If any property obtained for                    (2) Alterations or additions to existing
          temporary use during the "period of resto-                       buildings or structures; and
          ration" remains after the resumption of                     (3) Machinery, equipment, supplies or
          normal "operations", the amount we will                          building materials located on or with-
          pay under this Coverage Form will be re-                         in 1,000 feet of the "premises" and:
          duced by the salvage value of that prop-
          erty.                                                            (a) Used in the construction, altera-
                                                                                tions or additions; or
     e.   Extra Expense as described in Para-
          graphs 2.a. thru 2.d. does not apply to                          (b) Incidental to the occupancy of
          "loss" to Covered Property as described                               new buildings.
          in the BUILDING AND PERSONAL
          PROPERTY COVERAGE FORM.                                     If such direct "loss" delays the start of
                                                                      "operations", the "period of restoration"
3.   Covered Causes of Loss                                           for "Business Income" coverage will begin
                                                                      on the date "operations" would have be-
     See BUILDING AND PERSONAL PROPER-                                gun if the direct "loss" had not occurred.
     TY COVERAGE FORM, SECTION A. COV-
     ERAGE, 3. Covered Causes of Loss.                            b. Civil Authority
                                                                      When a Covered Cause of Loss causes
4.   Limitation for Electronic Data
                                                                      direct damage to property other than
     a.   Coverage for "Business Income" does not                     Covered Property at the "premises", we
          apply when a "suspension" of "opera-                        will pay for the actual loss of "Business
          tions" is caused by destruction or corrup-                  Income" you sustain and necessary Extra
          tion of "electronic data", or any "loss" to                 Expense you sustain caused by action of
          "electronic data", except as provided un-                   civil authority that prohibits access to the
          der SECTION A. COVERAGE, 5. Addi-                           "premises", provided that both of the fol-
          tional Coverages, d. Interruption of                        lowing apply:
          Computer Operations.
                                                                      (1) Access to the area immediately sur-
     b.   Coverage for Extra Expense does not ap-                          rounding the damaged property is
          ply when action is taken to avoid or mini-                       prohibited by civil authority as a re-
          mize a "suspension" of "operations"                              sult of the damage; and
          caused by destruction or corruption of
          "electronic data", or any "loss" to "elec-                  (2) The action of civil authority is taken in
          tronic data", except as provided under                           response to dangerous physical con-
                                                                           ditions resulting from the damage or
          SECTION A. COVERAGE, 5. Additional
                                                                           continuation of the Covered Cause of
          Coverages, d. Interruption of Comput-
                                                                           Loss that caused the damage, or the
          er Operations.
                                                                           action is taken to enable a civil au-
     c.   This Limitation does not apply when                              thority to have unimpeded access to
          "loss" to "electronic data" involves only                        the damaged property.
          "electronic data" which is integrated in
          and operates or controls a building's ele-                  Civil Authority coverage for "Business In-
                                                                      come" will begin immediately after the
          vator, lighting, heating, ventilation, air
          conditioning or security system.                            time of the first action of civil authority that
                                                                      prohibits access to the "premises" and will
                                                                      apply for a period of up to 30 consecutive
5.   Additional Coverages                                             days from the date on which such cover-
     The Additional Coverages in Paragraphs 5.a.                      age began.
     through 5.e. are included within and not addi-                   Civil Authority coverage for Extra Ex-
     tional "Business Income" and Extra Expense                       pense will begin immediately after the
     Limits of Insurance.                                             time of the first action of civil authority that
                                                                      prohibits access to the "premises" and will
     a.   Alterations and New Buildings                               end 30 consecutive days after the date of
          We will pay for the actual loss of "Busi-                   that action; or when your Civil Authority
          ness Income" you sustain and necessary                      coverage for "Business income" coverage
          Extra Expense you sustain due to direct                     ends, whichever is later.
          "loss" at the "premises" caused by or re-
                                     Includes copyrighted material of Insurance
FA 213 IL 05 16                       Services Office, Inc., with its permission.                      Page 2 of 9


                                                                                                         CIC0124
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 126 of 327 PageID #:171
    c. Extended Business Income                                               (ii) 60 consecutive days after
                                                                                  the    date   determined      in
       (1) "Business    Income"         Other   Than                              c.(2)(a) above.
            "Rental Value"
                                                                     However, Extended Business Income
            If the necessary "suspension" of your                    does not apply to loss of "Rental Value"
            "operations" produces a "Business                        sustained as a result of unfavorable busi-
            Income" loss payable under this                          ness conditions caused by the impact of
            Coverage Part, we will pay for the ac-                   the Covered Cause of Loss in the area
            tual loss of "Business Income" you                       where the "premises" are located.
            sustain during the period that:
                                                                     Loss of "Rental Value" must be caused by
            (a) Begins on the date property (ex-                     direct "loss" at the described "premises"
                  cept "finished stock") is actually                 caused by or resulting from any Covered
                  repaired, rebuilt or replaced and                  Cause of Loss.
                  "operations" are resumed; and
                                                                d.   Interruption of Computer Operations
            (b) Ends on the earlier of:
                                                                     (1) Subject to all provisions of this Addi-
                  (i) The date you could restore                         tional Coverage - Interruption of
                      your "operations", with rea-                       Computer Operations, you may ex-
                      sonable speed, to the level                        tend the insurance that applies to
                      which would generate the                           "Business Income" and Extra Ex-
                      "Business Income" amount                           pense to apply to a "suspension" of
                      that would have existed if no                      "operations" caused by an interrup-
                      direct "loss" had occurred; or                     tion in computer operations due to
                  (ii) 60 consecutive days after                         destruction or corruption of "electron-
                      the   date   determined     in                     ic data" due to a Covered Cause of
                      c.(1)(a) above.                                    Loss. This Additional Coverage - In-
                                                                         terruption of Computer Operations
            However, Extended Business Income                            does not apply when loss to "elec-
            does not apply to loss of "Business                          tronic data" only involves loss to
            Income" sustained as a result of un-                         "electronic data" which is integrated
            favorable business conditions caused                         in and operates or controls a build-
            by the impact of the Covered Cause                           ing's elevator, lighting, heating, venti-
            of Loss in the area where the "prem-                         lation, air conditioning or security
            ises" are located.                                           system.
            Loss of "Business Income" must be                        (2) The Covered Causes of Loss include
            caused by direct "loss" at the "prem-                        a virus, harmful code or similar in-
            ises" caused by or resulting from any                        struction introduced into or enacted
            Covered Cause of Loss.                                       on a computer system (including
                                                                         "electronic data") or a network to
        (2) "Rental Value"                                               which it is connected, designed to
            If the necessary "suspension" of your                        damage or destroy any part of the
            "operations" produces a "Rental Val-                         system or disrupt its normal opera-
            ue" loss payable under this Coverage                         tion. But there is no coverage for an
            Part, we will pay for the actual loss of                     interruption related to manipulation of
            "Rental Value" you sustain during the                        a computer system (including "elec-
            period that:                                                 tronic data") by any employee, in-
                                                                         cluding a temporary or leased em-
            (a) Begins on the date property is                           ployee, or by an entity retained by
                  actually repaired, rebuilt or re-                      you or for you to inspect, design, in-
                  placed and tenantability is re-                        stall, maintain, repair or replace that
                  stored; and                                            system.
            (b) Ends on the earlier of:                              (3) The most we will pay under this Addi-
                                                                         tional Coverage - Interruption of
                  (i) The date you could restore                         Computer Operations is $2,500 for
                      tenant occupancy, with rea-                        all loss sustained and expense sus-
                      sonable speed, to the level                        tained in any "coverage term", re-
                      which would generate the                           gardless of the number of interrup-
                      "Rental Value" that would                          tions or the number of "premises", lo-
                      have existed if no direct                          cations or computer systems in-
                      "loss" had occurred; or                            volved. If loss payment relating to the
                                                                         first interruption does not exhaust this

                                   Includes copyrighted material of Insurance
FA 213 IL 05 16                     Services Office, Inc., with its permission.                     Page 3 of 9


                                                                                             CIC0125
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 127 of 327 PageID #:172
                amount, then the balance is available                   (2) Buildings you newly purchase or be-
                for loss or expense sustained as a                          come required to insure by written
                result of subsequent interruptions in                       contract; or
                that "coverage term". A balance re-
                maining at the end of a "coverage                       (3) Leased buildings or space therein
                term" does not increase the amount                          that you are not required to insure.
                of insurance in the next "coverage                          Such lease must be for a period of 12
                term". With respect to any interrup-                        consecutive months or longer.
                tion which begins in one "coverage                      This does not apply to property situated at
                term" and continues or results in ad-                   trade shows, fairs or exhibitions.
                ditional loss or expense in that sub-
                sequent "coverage term", all loss and              b.   The most we will pay in total for "Business
                expense is deemed to be sustained                       Income" and Extra Expense loss under
                in the "coverage term" in which the                     this Coverage Extension is $100,000 at
                interruption began.                                     each location described in Paragraph 6.a.
          (4) This Additional Coverage - Interrup-                 c.   Insurance under this Coverage Extension
              tion in Computer Operations does                          will end when any of the following first oc-
                not apply to loss sustained or ex-                      curs:
                pense sustained after the end of the
                "period of restoration", even if the                    (1) This policy expires;
                amount of insurance stated in Para-                     (2) 90 days pass from the date you
                graph d.(3) of this Additional Cover-                       begin construction on that part of the
                age has not been exhausted.                                 building that would qualify as Cov-
     e.   Ingress and Egress                                                ered Property;

          We will pay for the actual loss of "Busi-                     (3) 90 days pass from the date you pur-
          ness Income" you sustain and necessary                            chase, lease, or become contractual-
          Extra Expense you sustain caused by the                           ly required to insure property de-
          prevention of existing ingress or egress at                       scribed in Paragraphs 6.a.(2) and (3);
          a "premises" shown in the Declarations                            or
          due to direct "loss" by a Covered Cause                       (4) You report values to us when you
          of Loss at a location contiguous to such                          acquire your new building or busi-
          "premises". However, coverage does not                            ness personal property.
          apply if ingress or egress from the "prem-
          ises" is prohibited by civil authority.                  We will charge you additional premium for
                                                                   values reported from the date you purchase or
          Ingress and egress coverage for "Busi-                   lease the property or begin construction on
          ness Income" will begin immediately after                that part of the building that would qualify as
          the time of the direct "loss" and will con-              Covered Property.
          tinue for a period up to 30 consecutive
          days.                                               SECTION B. LIMITS OF INSURANCE
          Ingress and egress coverage for Extra               The most we will pay for loss in any one occur-
          Expense will begin at time of the direct            rence is the applicable Limit of Insurance shown in
          "loss" and will continue for 30 consecutive         the Declarations.
          days or whenever your Ingress and
          Egress "business income" coverage                   SECTION C. LOSS CONDITIONS
          ends, whichever occurs first.                       The following conditions apply in addition to the
6.   Coverage Extension                                       COMMON POLICY CONDITIONS and the COM-
                                                              MERCIAL PROPERTY CONDITIONS.
     The limit applicable to the Coverage Extension
     is in addition to the Limit of Insurance. SEC-           1.   Appraisal
     TION D. ADDITIONAL CONDITION, 1. Coin-                        If we and you disagree on the amount of
     surance does not apply to this Coverage Ex-                   "Business Income" or Extra Expense loss, ei-
     tension.                                                      ther may make written demand for an ap-
     Newly Purchased or Leased Locations                           praisal of the loss. In this event, each party will
                                                                   select a competent and impartial appraiser.
     a.   You may extend your "Business Income"
          and Extra Expense coverages to apply to                  The two appraisers will select an umpire. If
          property located at:                                     they cannot agree, either may request that se-
                                                                   lection be made by a judge of a court having
          (1) New buildings or additions while be-                 jurisdiction. The appraisers will state separate-
                ing built on a "premises";                         ly the amount of "Business Income" or Extra

                                      Includes copyrighted material of Insurance
FA 213 IL 05 16                        Services Office, Inc., with its permission.                      Page 4 of 9


                                                                                                          CIC0126
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 128 of 327 PageID #:173
     Expense loss. If they fail to agree, they will                         your "operations" as quickly as pos-
     submit their differences to the umpire. A deci-                        sible.
     sion agreed to by any two will be binding,
     however you retain the right to file suit against             b.   We may examine any insured under oath,
     us. Each party will:                                               while not in the presence of any other in-
                                                                        sured and at such times as may be rea-
     a.   Pay its chosen appraiser; and                                 sonably required, about any matter relat-
                                                                        ing to this insurance or the claim, includ-
     b.   Bear the other expenses of the appraisal                      ing an insured's books and records. In the
          and umpire equally.                                           event of an examination, an insured's an-
     If there is an appraisal, we will still retain our                 swers must be signed.
     right to deny the claim.                                 3.   Loss Determination
2.   Duties in the Event of Loss                                   a.   The amount of "Business Income" loss
     a.   You must see that the following are done                      will be determined based on:
          in the event you have a "Business In-                         (1) The Net Income of the business be-
          come" or Extra Expense loss:                                      fore the direct "loss" occurred;
          (1) Notify the police if a law may have                       (2) The likely Net Income of the business
              been broken.                                                  if no direct "loss" had occurred, but
          (2) Give us prompt notice of the direct                           not including any Net Income that
              "loss". Include a description of the                          would likely have been earned as a
              property involved.                                            result of an increase in the volume of
                                                                            business due to favorable business
          (3) As soon as possible, give us a de-                            conditions caused by the impact of
              scription of how, when, and where                             the Covered Cause of Loss on cus-
              the direct "loss" occurred.                                   tomers or on other businesses;
          (4) Take all reasonable steps to protect                      (3) The operating expenses, including
              the Covered Property from further                             payroll expenses, necessary to re-
              damage, and keep a record of your                             sume "operations" with the same
              expenses necessary to protect the                             quality of service that existed just be-
              Covered Property, for consideration                           fore the direct "loss"; and
              in the settlement of the claim. This
              will not increase the Limit of Insur-                     (4) Other relevant sources of infor-
              ance. However, we will not pay for                            mation, including:
              any subsequent loss resulting from a                          (a) Your financial records and ac-
              cause of loss that is not a Covered                                counting procedures;
              Cause of Loss. Also, if feasible, set
              the damaged property aside and in                             (b) Bills, invoices and other vouch-
              the best possible order for examina-                               ers; and
              tion.
                                                                            (c) Deeds, liens or contracts.
          (5) As often as may be reasonably re-
              quired, permit us to inspect the prop-               b.   The amount of Extra Expense will be de-
              erty proving the loss and examine                         termined based on:
              your books and records.                                   (1) All expenses that exceed the normal
              Also permit us to take samples of                             operating expenses that would have
              damaged and undamaged property                                been sustained by "operations" dur-
              for inspection, testing and analysis,                         ing the "period of restoration" if no di-
              and permit us to make copies from                             rect "loss" had occurred. We will de-
              your books and records.                                       duct from the total of such expenses:

          (6) Send us a signed, sworn proof of                              (a) The salvage value that remains
              loss containing the information we                                 of any property bought for tem-
              request to investigate the claim. You                              porary use during the "period of
              must do this within 60 days after our                              restoration", once "operations"
              request. We will supply you with the                               are resumed; and
              necessary forms.                                              (b) Any Extra Expense that is paid
          (7) Cooperate with us in the investigation                             for by other insurance, except
              or settlement of the claim.                                        for insurance that is written sub-
                                                                                 ject to the same plan, terms,
          (8) If you intend to continue your busi-                               conditions and provisions as this
              ness, you must resume all or part of                               insurance; and
                                      Includes copyrighted material of Insurance
FA 213 IL 05 16                        Services Office, Inc., with its permission.                     Page 5 of 9


                                                                                                 CIC0127
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 129 of 327 PageID #:174
          (2) Necessary expenses that reduce the                 Instead, we will determine the most we will
              "Business Income" loss that other-                 pay using the following steps:
              wise would have been incurred.
                                                                 1.   Multiply the Net Income and operating
     c.   Resumption of Operations                                    expense for the 12 months following the
                                                                      inception, or last previous anniversary
          We will reduce the amount of your:                          date, of this Coverage Part by the Coin-
          (1) "Business Income" loss, other than                      surance percentage;
              Extra Expense to the extent you can                2.   Divide the Limit of Insurance for the de-
              resume your "operations", in whole or                   scribed "premises" by the figure deter-
              in part, by using damaged or undam-                     mined in Step 1.; and
              aged property (including merchan-
              dise or stock) at the "premises" or                3.   Multiply the total amount of loss by the
              elsewhere.                                              figure determined in Step 2.
          (2) Extra Expense loss to the extent you               We will pay the amount determined in Step 3.
              can return "operations" to normal and              or the limit of insurance, whichever is less. For
              discontinue such Extra Expense.                    the remainder, you will either have to rely on
                                                                 other insurance or absorb the loss yourself.
     d.   If you do not resume "operations", or do
          not resume "operations" as quickly as                  In determining operating expenses for the
          possible, we will pay based on the length              purpose of applying the Coinsurance condi-
          of time it would have taken to resume                  tion, the following expenses, if applicable,
          "operations" as quickly as possible.                   shall be deducted from the total of all operat-
                                                                 ing expenses:
4.   Loss Payment
                                                                 1.   Prepaid freight - outgoing;
     We will pay for insured loss within 30 days af-
     ter we receive the sworn proof of loss, if you              2.   Returns and allowances;
     have complied with all of the terms of this
     Coverage Part and:                                          3.   Discounts;

     a.   We have reached agreement with you on                  4.   Bad debts;
          the amount of "loss"; or                               5.   Collection expenses;
     b.   An appraisal award has been made.                      6.   Cost of raw stock and factory supplies
SECTION D. ADDITIONAL CONDITION                                       consumed    (including   transportation
                                                                      charges);
1.   Coinsurance
                                                                 7.   Cost of merchandise sold (including
     If a Coinsurance percentage is shown in the                      transportation charges);
     Declarations, the following condition applies in
     addition to the COMMON POLICY CONDI-                        8.   Cost of other supplies consumed (includ-
     TIONS and the COMMERCIAL PROPERTY                                ing transportation charges);
     CONDITIONS.                                                 9.   Cost of services purchased from outsid-
     We will not pay the full amount of any "Busi-                    ers (not employees) to resell, that do not
     ness Income" loss if the Limit of Insurance for                  continue under contract;
     "Business Income" is less than:                             10. Power, heat and refrigeration expenses
     a.   The Coinsurance percentage shown for                        that do not continue under contract (if
          "Business Income" in the Declarations;                      Form CP 15 11 is attached);
          times                                                  11. All payroll expenses or the amount of
     b.   The sum of:                                                payroll expense excluded (if Form FA 465
                                                                      is attached); and
          (1) The Net Income (Net Profit or Loss
              before income taxes), and                          12. Special deductions for mining properties
                                                                      (royalties unless specifically included in
          (2) Operating expenses, including pay-                      coverage; actual depletion commonly
              roll expenses,                                          known as unit or cost depletion - not per-
                                                                      centage depletion; welfare and retirement
          that would have been earned or incurred                     fund charges based on tonnage; hired
          (had no direct "loss" occurred) by your                     trucks).
          "operations" at the "premises" for the 12              Example No. 1 (Underinsurance):
          months following the inception, or last
          previous anniversary date, of this Cover-              When:       The Net Income and operating
          age Part (whichever is later).                                     expenses for the 12 months follow-

                                    Includes copyrighted material of Insurance
FA 213 IL 05 16                      Services Office, Inc., with its permission.                    Page 6 of 9


                                                                                                      CIC0128
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 130 of 327 PageID #:175
                 ing the inception, or last previous                   (2) The Limit of Insurance shown in the
                 anniversary date of this Coverage                         Declarations.
                 Part at "premises" would have
                 been $400,000.                              2.   Monthly Limit of Indemnity
     The Coinsurance percentage is              50%               a.   SECTION D. ADDITIONAL CONDI-
                                                                       TIONS, 1. Coinsurance does not apply
     The Limit of Insurance Is              $150,000                   to this Coverage Part at the "premises" to
     "Business Income" loss is               $80,000                   which this Optional Coverage applies.

     Step 1:     $400,000 X 50% = $200,000                        b.   The most we will pay for "Business In-
                 (the minimum amount of insurance                      come" loss in each period of 30 consecu-
                 to meet your Coinsurance re-                          tive days after the beginning of the "peri-
                 quirements)                                           od of restoration" is:
     Step 2:     $150,000 ÷ $200,000 = .75                             (1) The Limit of Insurance; multiplied by
     Step 3:     $ 80,000 X .75 = $60,000                              (2) The fraction shown in the Declara-
                                                                           tions for this Optional Coverage.
     We will pay no more than $60,000. The re-
     maining $20,000 is not covered.                              Example:
     Example No. 2 (Adequate Insurance):                          When:      The "Business Income" Limit of In-
                                                                             surance is $120,000
     When: The Net Income and operating ex-
           penses for the 12 months following                                The fraction shown in the Declara-
           the inception, or last previous anni-                             tions for this Optional Coverage is
           versary date of this Coverage Part at                             1/4
           the "premises" would have been                                    The most we will pay for loss in each
           $400,000.                                                         period of 30 consecutive days is:
     The Coinsurance percentage is              50%                          $120,000 X 1/4 = $30,000.
     The Limit of Insurance Is              $200,000              If, in this example, the actual amount of "Busi-
                                                                  ness Income" loss is:
     "Business Income" loss is               $80,000
                                                                  Days               1-30                 $40,000
     The minimum amount of insurance to meet                      Days              31-60                  20,000
     your Coinsurance requirement is $200,000                     Days              61-90                  30,000
     ($400,000 x 50%). Therefore, the Limit of In-                                                        $90,000
     surance in this example is adequate and no
     penalty applies. We will pay no more than                    We will pay:
     $80,000 (amount of "loss").                                  Days               1-30                 $30,000
     This condition does not apply to Extra Ex-                   Days              31-60                  20,000
     pense.                                                       Days              61-90                  30,000
                                                                                                          $80,000
SECTION E. OPTIONAL COVERAGES
                                                                  The remaining $10,000 is not covered.
If shown as applicable in the Declarations, the fol-
lowing Optional Coverages apply separately to                3.   Business Income Agreed Value
each item.                                                        a.   To activate this Optional Coverage:
1.   Maximum Period of Indemnity                                       (1) A Business Income Report/Work
                                                                           Sheet must be on file with the Com-
     a.   SECTION D. ADDITIONAL CONDI-
                                                                           pany and must show financial data
          TIONS, 1. Coinsurance does not apply
          to this Coverage Part at the "premises" to                       for your "operations":
          which this Optional Coverage applies.                            (a) During the 12 months prior to
                                                                                 the date of the Work Sheet; and
     b.   The most we will pay in total for "Business
          Income" and Extra Expense loss is the                            (b) Estimated for the 12 months
          lesser of:                                                             immediately following the incep-
                                                                                 tion of this Optional Coverage.
          (1) The amount of "Business Income"
               and Extra Expense loss sustained                        (2) The Declarations must indicate that
               during the 120 days immediately fol-                        the Business Income Agreed Value
               lowing the beginning of the "period of                      Optional Coverage applies. The
               restoration"; or                                            "Business Income" Limit of Insurance
                                                                           indicated on the Declarations should


                                     Includes copyrighted material of Insurance
FA 213 IL 05 16                       Services Office, Inc., with its permission.                   Page 7 of 9


                                                                                              CIC0129
           Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 131 of 327 PageID #:176
               be at least equal to the Agreed Val-                  b.    Continuing normal operating expenses
               ue, which is determined by:                                 sustained, including payroll.
               (a) The      Coinsurance percentage
                                                              2.    "Computer programs" means a set of related
                    shown in the Declarations; mul-                 electronic instructions which direct the opera-
                    tiplied by
                                                                    tions and functions of a computer or device
               (b) The amount of Net Income and                     connected to it, which enable the computer or
                    Operating Expenses for the fol-                 device to receive, process, store, retrieve or
                    lowing 12 months you report on                  send data.
                    the Work Sheet.
                                                              3.    "Coverage term" means the following individ-
     b.    Except as noted in c. below, the ADDI-                   ual increment, or if a multi-year policy period,
           TIONAL CONDITION Coinsurance is                          increments, of time, which comprise the policy
           suspended until the expiration date of this              period of this Coverage Part:
           Coverage Part.
                                                                    a.    The year commencing on the Effective
     c.    We will reinstate the ADDITIONAL CON-                          Date of this Coverage Part at 12:01 A.M.
           DITION Coinsurance automatically if you                        standard time at your mailing address
           do not submit a new Work Sheet and                             shown in the Declarations, and if a multi-
           Agreed Value:                                                  year policy period, each consecutive an-
                                                                          nual period thereafter, or portion thereof if
           (1) When you request a change in your
               "Business Income" Limit of Insur-                          any period is for a period of less than 12
                                                                          months, constitute individual "coverage
               ance; or
                                                                          terms". The last "coverage term" ends at
           (2) When you request the coinsurance                           12:00 A.M. standard time at your mailing
               percentage be changed on the Work                          address shown in the Declarations on the
               Sheet.                                                     earlier of:

     d.    If the "Business Income" Limit of Insur-                       (1) The day the policy period shown in
           ance is less than the Agreed Value, we                             the Declarations ends; or
           will not pay more of any loss than the
           amount of loss multiplied by:                                  (2) The day the policy to which this Cov-
                                                                              erage Part is attached is terminated
           (1) The "Business Income" Limit of In-                             or cancelled.
               surance; divided by
                                                                    b.    However, if after the issuance of this
           (2) The Agreed Value.                                          Coverage Part, any "coverage term" is
                                                                          extended for an additional period of less
     Example:                                                             than 12 months, that additional period of
     When:      The Limit of Insurance is $100,000                        time will be deemed to be part of the last
                                                                          preceding "coverage term".
                The Agreed Value is $200,000
                                                              4.    "Electronic data" means information, facts or
                "Business Income" loss is $80,000                   "computer programs" stored as or on, created
     Step (a): $100,000 ÷ $200,000 = .50                            or used on, or transmitted to or from computer
                                                                    software (including systems and applications
     Step (b): .50 X $80,000 = $40,000                              software), on hard or floppy disks, CD-ROMs,
     We will pay $40,000. The remaining $40,000                     tapes, drives, cells, data processing devices
     is not covered.                                                or any other repositories of computer software
                                                                    which are used with electronically controlled
                                                                    equipment.
4.   Extended Period of Indemnity
     In SECTION A. COVERAGE, 5. Additional                     5.   "Finished stock" means stock you have
     Coverages, c. Extended Business Income,                        manufactured.
     the number "60" in Subparagraphs (1)(b) and
     (2)(b) is replaced by the number shown in the                  "Finished stock" also includes whiskey and al-
     Declarations for this Optional Coverage.                       coholic products being aged, unless there is a
                                                                    coinsurance percentage shown for "Business
SECTION F. DEFINITIONS                                              Income" in the Declarations.
1.   "Business Income" means the:                                   "Finished stock" does not include stock you
                                                                    have manufactured that is held for sale on the
      a.    Net income (Net Profit or Loss before in-               "premises" of any retail outlet insured under
            come taxes) that would have been                        this Coverage Part.
            earned or incurred; and


                                      Includes copyrighted material of Insurance
FA 213 IL 05 16                        Services Office, Inc., with its permission.                       Page 8 of 9


                                                                                                           CIC0130
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 132 of 327 PageID #:177
6    "Loss" means accidental physical loss or acci-                property, or the environment regardless of
     dental physical damage.                                       whether injury or damage is caused directly or
                                                                   indirectly by the "pollutants" and whether:
7.   "Operations" means:
                                                                   a.   You are regularly or otherwise engaged in
     a.   Your business activities occurring at the                     activities which taint or degrade the envi-
          "premises"; and                                               ronment; or
     b.   The tenantability of the "premises", if cov-             b.   You use, generate or produce the "pollu-
          erage for "Business Income" including                         tant".
          "Rental Value" or "Rental Value" applies.
                                                              10. "Premises" means the Locations and Build-
8.   "Period of restoration" means the period of                   ings described in the Declarations.
     time that:
                                                              11. "Rental Value" means "Business Income" that
     a.   Begins at the time of direct "loss".                     consists of:
     b.   Ends on the earlier of:                                  a.   Net income (Net Profit or Loss before in-
          (1) The date when the property at the                         come taxes) that would have been earned
              "premises" should be repaired, rebuilt                    or incurred as rental income from tenant
              or replaced with reasonable speed                         occupancy of the "premises" described in
              and similar quality; or                                   the Declarations as furnished and
                                                                        equipped by you, including fair rental val-
          (2) The date when business is resumed                         ue of any portion of the "premises" which
              at a new permanent location.                              is occupied by you; and
     c.   "Period of restoration" does not include                 b.   Continuing normal operating expenses
          any increased period required due to the                      incurred in connection with that "premis-
          enforcement of or compliance with any                         es", including:
          ordinance or law that:
                                                                        (1) Payroll; and
          (1) Regulates the construction, use or
              repair, or requires the tearing down                      (2) The amount of charges, which are
              of any property; or                                           the legal obligation of the tenant(s)
                                                                            but would otherwise be your obliga-
          (2) Requires any insured or others to                             tions.
              test for, monitor, clean up, remove,
              contain, treat, detoxify or neutralize,         12. "Suspension" means:
              or in any way respond to or assess                   a.   The slowdown or cessation of your busi-
              the effects of "pollutants".                              ness activities; and
     d.   The expiration date of the Coverage Part                 b.   That a part or all of the "premises" is ren-
          will not cut short the "period of restora-                    dered untenantable if coverage for "Busi-
          tion".                                                        ness Income" including "Rental Value" or
9.   "Pollutants" means any solid, liquid, gaseous                      "Rental Value" applies.
     or thermal irritant or contaminant, including            13. "Valuable papers and records" means in-
     smoke, vapor, soot, fumes, acids, alkalis, as-                scribed, printed or written documents, manu-
     bestos, chemicals, petroleum, petroleum                       scripts or records, including abstracts, books,
     products and petroleum by-products, and                       card index systems, deeds, drawings, films,
     waste. Waste includes materials to be recy-                   maps, mortgages, or proprietary information.
     cled, reconditioned or reclaimed. "Pollutants"                But "valuable papers and records" does not
     include but are not limited to substances                     mean "money" or "securities" or "electronic
     which are generally recognized in industry or                 data", including the materials on which the
     government to be harmful or toxic to persons,                 "electronic data" is recorded.




                                      Includes copyrighted material of Insurance
FA 213 IL 05 16                        Services Office, Inc., with its permission.                    Page 9 of 9


                                                                                                CIC0131
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 133 of 327 PageID #:178
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

                  EARTHQUAKE AND VOLCANIC ERUPTION
                           ENDORSEMENT
This endorsement modifies insurance provided under the following:


    COMMERCIAL PROPERTY COVERAGE PART

A. Application of Earthquake Coverage                            stitute a single Earthquake or Volcanic Erup-
                                                                 tion. The expiration of this Coverage Part will
    1.   This endorsement applies to the Covered                 not reduce the 168-hour period.
         Property and Coverages for which a Limit
         of Insurance is shown in the Declarations          D. Amended Exclusions and Provisions
         and Earthquake is indicated as a Covered
         Cause of Loss.                                          For the purposes of this endorsement only:

    2.   To the extent that the Earth Movement                   1.   The following provisions:
         Exclusion of any other form attached to
         this Coverage Part might conflict with
                                                                      a.   SECTION A. COVERAGE, 3. Cov-
         coverage provided under this endorse-                             ered Causes of Loss, b. Exclu-
         ment, that Earth Movement Exclusion
                                                                           sions and c. Limitations of the
         does not apply.                                                   BUILDING    AND      PERSONAL
                                                                           PROPERTY COVERAGE FORM;
B. Additional Covered Causes of Loss -                                     and
   Earthquake and Volcanic Eruption                                   b.   SECTION E. EXCLUSIONS of the
    For the purposes of this endorsement only,                             MORTGAGE INTEREST COVER-
    the following are added as Covered Causes of                           AGE FORM;
    Loss to any other Coverage Form endorsed to                       apply to coverage provided under this en-
    this Coverage Part:
                                                                      dorsement, except as provided in Section
    1.   Earthquake, including tremors and after-                     D.2. and D.3. below.
         shocks and any earth sinking, rising or
         shifting related to such event.
                                                                 2.   The following exclusions:
                                                                      a.   SECTION A. COVERAGE, 3. Cov-
    2.   Volcanic Eruption, meaning the eruption,
                                                                           ered Causes of Loss, b. Exclu-
         explosion or effusion of a volcano.                               sions, (2)(k) Collapse of the BUILD-
    All Earthquake shocks or Volcanic Eruptions                            ING AND PERSONAL PROPERTY
    that occur within any 168-hour period will con-                        COVERAGE FORM; and
    stitute a single Earthquake or Volcanic Erup-
    tion. The expiration of this Coverage Part will
                                                                      b.   SECTION E. EXCLUSIONS, 4.a.
                                                                           Collapse of the MORTGAGE IN-
    not reduce the 168-hour period.
                                                                           TEREST COVERAGE FORM;
C. Additional Covered Causes of Loss -                                do not apply to collapse caused by Earth-
   Earthquake and Volcanic Eruption - Sprin-                          quake or Volcanic Eruption.
   kler Leakage Only
    If the Declarations indicate that this endorse-              3.   The following provisions:
    ment covers Earthquake - Sprinkler Leakage                        a.   SECTION A. COVERAGE, 5. Cov-
    Only, then Section B. of this endorsement is                           erage Extensions, c. Collapse of
    deleted and replaced by the following:                                 the BUILDING AND PERSONAL
    The following are added as Covered Causes
                                                                           PROPERTY COVERAGE FORM;
                                                                           and
    of Loss to any other Coverage Form endorsed
    to this Coverage Part:                                            b.   SECTION H. ADDITIONAL COV-
                                                                           ERAGE - COLLAPSE of the
    1.   Sprinkler Leakage resulting from Earth-                           MORTGAGE INTEREST COVER-
         quake.
                                                                           AGE FORM;
    2.   Sprinkler Leakage resulting from Volcanic                    do not apply to the coverage provided
         Eruption. Volcanic Eruption means the                        under this endorsement. This endorse-
         eruption, explosion or effusion of a volca-                  ment includes coverage for collapse
         no.                                                          caused by Earthquake or Volcanic Erup-
    All Earthquake shocks or Volcanic Eruptions                       tion.
    that occur within any 168-hour period will con-

                                    Includes copyrighted material of Insurance
FA 240 05 16                         Services Office, Inc., with its permission.                   Page 1 of 4


                                                                                             CIC0132
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 134 of 327 PageID #:179
     4.   Any Ordinance or Law Exclusion in this                             erage Extensions, b. Business In-
          Coverage Part continues to apply with re-                          come and Extra Expense.
          spect to any direct "loss" under this Cov-
          erage Part including any direct "loss" un-               2.   If the Declarations indicate that this en-
          der this endorsement, unless Ordinance                        dorsement covers Earthquake - Sprinkler
          or Law Coverage is added by endorse-                          Leakage Only, then the Deductible set
          ment.                                                         forth in Section F.3. of this endorsement
                                                                        does not apply to such coverage. The ap-
E. Additional Exclusions                                                plicable Deductible for such coverage is
                                                                        the same Deductible that applies to Fire.
     1.   Pre-Existing Earthquake
                                                                   3.   The Deductible, if any, in this Coverage
          We will not pay for direct "loss" caused by                   Part is replaced by the following with re-
          or resulting from any Earthquake or Vol-                      spect to Earthquake and Volcanic Erup-
          canic Eruption that begins before the in-                     tion:
          ception of this insurance.
                                                                        a.   All Policies
     2. Tidal Wave or Tsunami
                                                                             (1) The Deductible provisions apply
          We will not pay for direct "loss" caused di-                           to each Earthquake or Volcanic
          rectly or indirectly by tidal wave or tsuna-                           Eruption.
          mi, even if attributable to an Earthquake
          or Volcanic Eruption.                                              (2) Separate Deductibles are calcu-
                                                                                 lated for, and apply to, each
     3.   Exterior Masonry Veneer                                                building and business personal
          We will not pay for direct "loss" to exterior                          property at each building and
          masonry veneer (except stucco) on wood                                 business personal property in
          frame walls caused by or resulting from                                the open. Deductibles are sepa-
          the Earthquake or Volcanic Eruption. The                               rately calculated and applied
          value of such veneer will not be included                              even if:
          in the value of Covered Property or the                                (a) Two or more buildings sus-
          amount of "loss" when applying the                                          tain direct "loss";
          Property Damage Deductible applicable
          to this endorsement.                                                   (b) Business personal property
                                                                                      at two or more buildings
          This Exclusion E.3. does not apply if:                                      sustains direct "loss"; or
          a.   The Declarations indicate that the                                (c) A building and the business
               "Including Masonry Veneer" option                                      personal property in that
               applies or the "premises" description                                  building  sustain   direct
               in the Declarations specifically states                                "loss".
               "Including Masonry Veneer"; or
                                                                             (3) We will not pay for direct "loss"
          b.   Less than 10% of the total outside                                until the amount of "loss" ex-
               wall area is faced with masonry ve-                               ceeds the applicable Deductible.
               neer (excluding stucco).                                          We will then pay the amount of
                                                                                 "loss" in excess of that Deducti-
     4.   Cost of Restoring Land                                                 ble, up to the applicable Limit of
          Coverage under this endorsement does                                   Insurance, after any reduction
          not include the cost of restoring or reme-                             required by any of the following:
          diating land or the cost of excavations,                               Coinsurance Condition, Agreed
          grading, backfilling or filling.                                       Value Optional Coverage, Addi-
                                                                                 tional Condition - Need for Ade-
F.   Earthquake Property Damage Deductible                                       quate Insurance, or Additional
                                                                                 Condition - Need for Full Re-
     1.   The provisions of Section F.3. of this en-                             ports.
          dorsement are applicable to all Coverage
          Forms except:                                                      (4) When property is covered under
                                                                                 the Coverage Extension for
          a.   BUSINESS INCOME (AND EXTRA                                        Newly Purchased, Leased or
               EXPENSE) COVERAGE FORM;                                           Constructed Property, in deter-
          b. BUSINESS INCOME (WITHOUT                                            mining the amount, if any, that
             EXTRA EXPENSE) COVERAGE                                             we will pay for direct "loss", we
             FORM;                                                               will deduct an amount equal to a
                                                                                 percentage of the value of the
          c.   EXTRA      EXPENSE        COVERAGE                                property at time of "loss". The
               FORM;                                                             applicable percentage for Newly
                                                                                 Purchased, Leased or Con-
          d.   BUILDING    AND  PERSONAL                                         structed Property is the highest
               PROPERTY COVERAGE FORM,                                           percentage shown in the Decla-
               SECTION A. COVERAGE, 5. Cov-                                      rations for any "premises".

                                      Includes copyrighted material of Insurance
FA 240 05 16                           Services Office, Inc., with its permission.                     Page 2 of 4


                                                                                                            CIC0133
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 135 of 327 PageID #:180
            (5) If there is direct "loss" caused by                          equal to a percentage (as shown
                Earthquake or Volcanic Erup-                                 in the Declarations, concerning
                tion, and direct "loss" caused by                            the Earthquake - Volcanic Erup-
                a Cause of Loss (e.g., fire) that                            tion Deductible) of the value of
                is covered by means of an ex-                                the property that has sustained
                ception to the Earth Movement                                direct "loss". The value to be
                Exclusion, then the only applica-                            used is that shown in the most
                ble Deductible provisions are                                recent Statement of Values on
                those stated in this endorse-                                file with us.
                ment.
                                                                        (2) Property Subject to Value Re-
       b.   Calculation of the Deductible -                                 porting Forms
            Specific Insurance Other Than
            Builders Risk                                                    In determining the amount, if
                                                                             any, that we will pay for property
            (1) Property Not Subject to Value                                that has sustained direct "loss",
                Reporting Forms                                              we will deduct an amount equal
                                                                             to a percentage (as shown in the
                In determining the amount, if                                Declarations, concerning the
                any, that we will pay for direct                             Earthquake - Volcanic Eruption
                "loss", we will deduct an amount                             Deductible) of the value of that
                equal to a percentage (as shown                              property as of the time of direct
                in the Declarations, concerning                              "loss".
                the Earthquake - Volcanic Erup-
                tion Deductible) of the Limit of          G. Examples - Application of Deductible in
                Insurance applicable to the                  F.3.:
                property that has sustained di-
                rect "loss".                                   Example #1 - Specific Insurance (F.3.b.(1))
            (2) Property Subject to Value Re-                  The amount of direct "loss" to the damaged
                porting Forms                                  building is $60,000.

                In determining the amount, if                  The value of the damaged building at time of
                any, that we will pay for direct               "loss" is $100,000. The Coinsurance percent-
                "loss", we will deduct an amount               age shown in the Declarations is 80%; the
                equal to a percentage (as shown                minimum Limit of Insurance needed to meet
                in the Declarations, concerning                the coinsurance requirement is $80,000 (80%
                the Earthquake - Volcanic Erup-                of $100,000).
                tion Deductible) of the value of               The actual Limit of Insurance on the damaged
                the property that has sustained                building is $70,000.
                direct "loss". The value to be
                used is the latest value shown in              The Deductible is 5%.
                the most recent Report of Val-
                ues on file with us.                           Step (1): $70,000 ÷ $80,000 = .875
                However:                                       Step (2): $60,000 x .875 = $52,500
                (a) If the most recent Report of               Step (3): $70,000 x 5% = $3,500
                     Values shows less than the
                     full value of the property on             Step (4): $52,500 - $3,500 = $49,000
                     the report dates, we will de-             The most we will pay is $49,000. The remain-
                     termine     the    deductible             der of the "loss", $11,000, is not covered due
                     amount as a percentage of                 to the Coinsurance penalty for inadequate in-
                     the full value as of the re-              surance (Steps (1) and (2)) and the applica-
                     port dates.                               tion of the Deductible (Steps (3) and (4)).
                (b) If the first Report of Values              Example #2 - Specific Insurance (F.3.b.(1))
                     is not filed with us prior to
                     direct "loss", we will deter-             The amounts of direct "loss" to the damaged
                     mine the deductible amount                property are $60,000 (building) and $40,000
                     as a percentage of the ap-                (business personal property in building).
                     plicable Limit of Insurance.
                                                               The value of the damaged building at time of
       c.   Calculation of the Deductible -                    "loss" is $100,000. The value of the business
            Blanket Insurance Other Than                       personal property in that building is $80,000.
            Builders Risk                                      The Coinsurance percentage shown in the
                                                               Declarations is 80%; the minimum Limits of
            (1) Property Not Subject to Value                  Insurance needed to meet the coinsurance
                Reporting Forms                                requirement are $80,000 (80% of $100,000)
                In determining the amount, if                  for the building and $64,000 (80% of $80,000)
                any, that we will pay for direct               for the business personal property.
                "loss", we will deduct an amount

                                  Includes copyrighted material of Insurance
FA 240 05 16                       Services Office, Inc., with its permission.                   Page 3 of 4


                                                                                           CIC0134
       Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 136 of 327 PageID #:181
   The actual Limits of Insurance on the dam-                  ($250,000), as shown in the most recent
   aged property are $80,000 on the building and               Statement of Values on file with us, is
   $64,000 on the business personal property                   $1,500,000.
   (therefore no Coinsurance penalty).
                                                               The Coinsurance percentage shown in the
   The Deductible is 10%.                                      Declarations is 90%; the minimum Blanket
                                                               Limit of Insurance needed to meet the coin-
   Building                                                    surance requirement is $1,350,000 (90% of
   Step (1): $80,000 x 10% = $8,000                            $1,500,000).

   Step (2): $60,000 - $8,000 = $52,000                        The actual Blanket Limit of Insurance cover-
                                                               ing Buildings #1 and #2 and Business Per-
   Business Personal Property                                  sonal Property at Buildings #1 and #2, shown
                                                               in the Declarations, is $1,350,000. Therefore
   Step (1): $64,000 x 10% = $6,400                            there is no Coinsurance penalty.
   Step (2): $40,000 - $6,400 = $33,600                        Building #1 and Business Personal Property at
                                                               Building #1 have sustained damage; the
   The most we will pay is $85,600. That portion               amounts of direct "loss" are $95,000 (Building)
   of the total "loss" not covered due to applica-             and $5,000 (Business Personal Property).
   tion of the Deductible is $14,400.
                                                               The Deductible is 10%.
   Example #3 - Blanket Insurance (F.3.c.(1))
                                                               Building
   The sum of the values of Building #1
   ($500,000), Building #2 ($500,000) and Build-               Step (1): $500,000 x 10% = $50,000
   ing #3 ($1,000,000), as shown in the most re-
   cent Statement of Values on file with us, is                Step (2): $95,000 - $50,000 = $45,000
   $2,000,000.
                                                               Business Personal Property
   The Coinsurance percentage shown in the
   Declarations is 90%; the minimum Blanket                    Step (1): $250,000 x 10% = $25,000
   Limit of Insurance needed to meet the coin-                 The "loss", $5,000, does not exceed the de-
   surance requirement is $1,800,000 (90% of                   ductible.
   $2,000,000).
                                                               The most we will pay is $45,000. The remain-
   The actual Blanket Limit of Insurance cover-                der of the building "loss", $50,000, is not cov-
   ing Buildings #1, #2, and #3, shown in the                  ered due to application of the Deductible.
   Declarations, is $1,800,000 (therefore no Co-               There is no "loss" payment for the business
   insurance penalty).                                         personal property.
   Buildings #1 and #2 have sustained damage;             H. Business Income and Extra Expense Peri-
   the amounts of direct "loss" to these buildings           od of Restoration
   are $40,000 (Building #1) and $60,000 (Build-
   ing #2).                                                    This Section H. is applicable only to the Cov-
                                                               erage Forms specified below:
   The Deductible is 5%.
                                                               1.   BUSINESS INCOME (AND EXTRA EX-
   Building #1                                                      PENSE) COVERAGE FORM;
   Step (1): $500,000 x 5% = $25,000                           2.   BUSINESS INCOME (WITHOUT EXTRA
   Step (2): $40,000 - $25,000 = $15,000                            EXPENSE) COVERAGE FORM;

   Building #2                                                 3.   EXTRA EXPENSE COVERAGE FORM;
                                                                    and
   Step (1): $500,000 x 5% = $25,000
                                                               4.   BUILDING AND PERSONAL PROPER-
   Step (2): $60,000 - $25,000 = $35,000                            TY COVERAGE FORM, SECTION A.
                                                                    COVERAGE, 5. Coverage Extensions,
   The most we will pay is $50,000. That portion                    b. Business Income and Extra Ex-
   of the total "loss" not covered due to applica-                  pense.
   tion of the Deductible is $50,000.
                                                               The "period of restoration" definition stated in
   Example #4 - Blanket Insurance (F.3.c.(1))                  the Coverage Form, or in any endorsement
                                                               amending the beginning of the "period of res-
   The sum of the values of Building #1                        toration", applies to each Earthquake or Vol-
   ($500,000), Building #2 ($500,000), Business                canic Eruption. A single Earthquake or Vol-
   Personal Property at Building #1 ($250,000)                 canic Eruption is defined in Sections B. and C.
   and Business Personal Property at Building #2               of this endorsement.




                                  Includes copyrighted material of Insurance
FA 240 05 16                       Services Office, Inc., with its permission.                   Page 4 of 4


                                                                                                   CIC0135
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 137 of 327 PageID #:182


                THE CINCINNATI                        INSURANCE COMPANY
                                                 CINCINNATI, OHIO
                       BUSINESS AUTO COVERAGE PART DECLARATIONS
 ITEM ONE
 Attached to and forming part of POLICY NUMBER: ETA 051 52 30
 Named Insured is the same as it appears in the Common Policy Declarations.
 ITEM TWO                      SCHEDULE OF COVERAGES AND COVERED AUTOS
 This coverage part provides only those coverages where a premium or "incl" is shown in the premium column below.
 The limit of Insurance for each coverage listed is subject to all applicable policy provisions. Each of these coverages
 will apply only to those "autos" shown as covered "autos". "Autos" are shown as covered "autos" for a particular
 coverage by the entry of one or more of the symbols from the COVERED AUTO Section of the Business Auto
 Coverage Form next to the name of the coverage.
                                       COVERED AUTOS                                    LIMIT
                                      (Entry of one or more
          COVERAGES                  of the symbols from the        THE MOST WE WILL PAY FOR ANY ONE               PREMIUM
                                       COVERED AUTOS                           ACCIDENT OR LOSS
                                     Section of the Business
                                      Auto Coverage Form
                                     shows which autos are
                                          covered autos)

LIABILITY                           1                      $   1,000,000                                         INCL
PERSONAL INJURY PROTECTION                                 Separately stated in each P.I.P.
(or equivalent No-fault coverage)                          endorsement minus $                   Ded.

ADDED PERSONAL INJURY                                      Separately stated in each added P.I.P.
PROTECTION (or equivalent                                  endorsement
added No-fault coverage)
PROPERTY PROTECTION                                        Separately stated in each P. P.I.
INSURANCE (Michigan only)                                  endorsement minus $                   Ded
                                                           for each accident
AUTO. MEDICAL PAYMENTS              2
                                                           $   5,000                                             INCL
UNINSURED MOTORISTS                 2, 8, 9
                                                           $   1,000,000                                         INCL
UNDERINSURED MOTORISTS
(When not included in                                      $   SEE AA4183                                        INCL
Uninsured Motorists Coverage)       2, 8, 9
                                                           Actual cash value or cost of repair,
PHYSICAL DAMAGE                                            Whichever is less minus $ SEE AA4183
COMPREHENSIVE COVERAGE              7, 8                   Ded. For each covered auto. But no
                                                           Deductible applies to loss caused by                  INCL
                                                           Fire or lightning. See Item Three for hired or
                                                           borrowed "autos"
                                                           Actual cash value or cost of repair,
PHYSICAL DAMAGE SPECIFIED                                  Whichever is less minus $                  Ded. For
CAUSES OF LOSS COVERAGE                                    Each covered auto. For loss caused by mischief
                                                           or vandalism. See Item Three for hired or
                                                           borrowed "autos"
PHYSICAL DAMAGE                                            Actual cash value or cost of repair,
COLLISION COVERAGE                  7, 8                   Whichever is less minus $ SEE AA4183                  INCL
                                                           Ded for each covered auto. See Item
                                                           Three for hired or borrowed "autos".

PHYSICAL DAMAGE INSURANCE
TOWING AND LABOR                                           $                 for each disablement of a
                                                           private passenger auto

PREMIUM FOR ENDORSEMENTS
                                                                *ESTIMATED TOTAL PREMIUM
                                                                                                                 INCL

FORMS AND ENDORSEMENTS CONTAINED IN THIS COVERAGE PART AT ITS INCEPTION:
AA4183         02/06    AUTOMOBILE SCHEDULE
AA101          03/06    BUSINESS AUTO COVERAGE FORM
AA2009         01/17    CHANGES - TOWING AND LABOR
AA296          07/12    CHANGES - AUDIO, VISUAL AND DATA ELECTRONIC EQUIPMENT COVERAGE
                          Inc ludes copyrighted material of Insurance
AA 505 03 06                Services Office, Inc., with its permission. ETA 051 52 30                      Page 1 of 3

                                                                                                     CIC0136
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 138 of 327 PageID #:183

FORMS AND ENDORSEMENTS CONTAINED IN THIS COVERAGE PART AT ITS INCEPTION:
AA4044IL       01/15 ILLINOIS UNINSURED MOTORISTS COVERAGE
AA4045IL       11/08 ILLINOIS UNDERINSURED MOTORISTS COVERAGE
AA4047IL       03/98 IMPORTANT NOTICE TO ILLINOIS INSUREDS DEFENSIVE DRIVING COURSE
                     DISCOUNT FOR SENIOR CITIZENS
AA4136IL       01/15 ILLINOIS CHANGES
AA4168IL       01/15 UNINSURED/UNDERINSURED MOTORISTS PROTECTION OPTION SELECTION FORM
                     - ILLINOIS
AA4263IL       04/10 OFFICE OF FOREIGN ASSETS CONTROL (OFAC) COMPLIANCE ENDORSEMENT
CA0270         08/94 ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL
CA2402         12/93 PUBLIC TRANSPORTATION AUTOS
AA261          07/14 AUTO MEDICAL PAYMENTS COVERAGE
AA265          01/16 CINCIPLUS® BUSINESS AUTO XC® (EXPANDED COVERAGE) ENDORSEMENT

* This policy may be subject to final audit




                         Inc ludes copyrighted material of Insurance
AA 505 03 06               Services Office, Inc., with its permission. ETA 051 52 30      Page 2 of 3

                                                                                       CIC0137
           Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 139 of 327 PageID #:184




                                      QUICK REFERENCE
                               COMMERCIAL AUTO COVERAGE PART
                                BUSINESS AUTO COVERAGE FORM
                                                 READ YOUR POLICY CAREFULLY

DECLARATIONS PAGES
      Named Insured and Mailing Address
      Policy Period
      Description of Business
      Coverages and Limits of Insurance
SECTION I - COVERED AUTOS                                                                                                              Beginning on Page
      Description of Covered Auto Designation Symbols.............................................................................1
      Owned Autos You Acquire After the Policy Begins .............................................................................1
      Certain Trailers, Mobile Equipment and
      Temporary Substitute Autos............................................................................................................... 2
SECTION II - LIABILITY COVERAGE
      Coverage............................................................................................................................................ 2
      Who is an Insured .............................................................................................................................. 2
      Coverage Extensions
           Supplementary Payments........................................................................................................... 2
           Out of State................................................................................................................................. 3
      Exclusions .......................................................................................................................................... 3
      Limit of Insurance............................................................................................................................... 5
SECTION III - PHYSICAL DAMAGE COVERAGE
      Coverage............................................................................................................................................ 7
      Exclusions .......................................................................................................................................... 7
      Limit of Insurance............................................................................................................................... 8
      Deductible............................................................................................................................................8
SECTION IV - BUSINESS AUTO CONDITIONS
      Loss Conditions
          Appraisal for Physical Damage Loss .......................................................................................... 9
          Duties in the Event of Accident, Claim, Suit or Loss................................................................... 9
          Legal Action Against Us.............................................................................................................. 9
          Loss Payment - Physical Damage Coverages............................................................................ 9
          Transfer of Rights of Recovery Against Others to Us............................................................... 10
      General Conditions
          Bankruptcy................................................................................................................................ 10
          Concealment, Misrepresentation or Fraud................................................................................ 10
          Liberalization ............................................................................................................................. 10
          No Benefit to Bailee - Physical Damage Coverages................................................................. 10
          Other Insurance ........................................................................................................................ 10
          Premium Audit........................................................................................................................... 10
          Policy Period, Coverage Territory ............................................................................................. 10
          Two or More Coverage Forms or Policies Issued by Us........................................................... 11
SECTION V - DEFINITIONS ................................................................................................................... 11
COMMON POLICY CONDITIONS
      Cancellation
      Changes
      Examination of Your Books and Records
      Inspections and Surveys
      Premiums
      Transfer of Your Rights and Duties under this Policy
ENDORSEMENTS (If Any)



                                                Inc ludes copyrighted material of Insurance
          AA 505 03 06                            Services Office, Inc., with its permission. ETA 051 52 30                                                     Page 3 of 3

                                                                                                                                                      CIC0138
            Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 140 of 327 PageID #:185

                                       AUTOMOBILE SCHEDULE
                                                   ITEM      THREE

Attached to and forming a part of Policy Number   ETA 051 52 30              , effective 12-12-2018
The insurance afforded for any automobile is only with respects to such and so many of the coverages as are
indicated by specific premium charge or charges indicated.


                                                     POLICY LIMITS
                                                      State: IL
Bodily Injury:      1,000,000 CSL                         Property Damage:        INCLUDED
UM/UIM:             1,000,000
Med Pay             5,000

Veh.
No. Vehicle Information
1      2018 FORD TRANSIT S/N 1FBZX2CM0JKB22543                                              Class: 5852       Territory 119
       OTC-COMP DED: 1,000                                                Coll Ded: 1,000
                                                                          COST NEW: 41,550           ZIP CODE: 61244

       BI               PD           MP             OTC             COLL            UM                        TOTAL
      1,283             INCL         46             126             379             63                    1,897
       BUSINESS AUTO EXPANDED ENDORSEMENT                                                   Class:            Territory
       OTC-COMP DED: N/A                                                  Coll Ded: N/A



       BI               PD           MP             OTC             COLL            UM                            TOTAL
                                                    100                                                   100
       HIRED AND NON-OWNED                                                                  Class:            Territory
       OTC-COMP DED: N/A                                                  Coll Ded: N/A



       BI               PD           MP             OTC             COLL            UM                            TOTAL
      541               INCL         N/A                                            256                   797

      SYMBOLS:
      BI   -- Bodily Injury                                  SPEC    -- Specified Perils
      PD   -- Property Damage                                COLL    -- Collision
      MP   -- Medical Payments                               UM      -- Uninsured Motorists
      OTC -- Other Than Collision (ACV Coverage applies      UIM     -- Underinsured Motorists
              unless Stated Amount Value is indicated)       PIP     -- Personal Injury Protection
      CAC -- Combined Additional Coverage                    T&L     -- Towing and Labor Costs
      FT&S -- Fire, Theft, and Supplemental                  RR      -- Rental Reimbursement




    AA 4183 02 06                                                                                         Page 1 of 1

                                                                                                      CIC0139
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 141 of 327 PageID #:186
                        BUSINESS AUTO COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties
and what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION V -
DEFINITIONS.
                                    SECTION I - COVERED AUTOS
ITEM TWO of the Declarations shows the "autos"                        they are licensed or principally garaged
that are covered "autos" for each of your cover-                      are required to have and cannot reject
ages. The following numerical symbols describe                        Uninsured Motorists Coverage. This in-
the "autos" that may be covered "autos". The                          cludes those "autos" you acquire owner-
symbols entered next to a coverage on the Decla-                      ship of after the policy begins provided
rations designate the only "autos" that are covered                   they are subject to the same state unin-
"autos".                                                              sured motorists requirement.
A.   Description of Covered Auto Designation                     7 = SPECIFICALLY DESCRIBED "AUTOS".
     Symbols                                                         Only those "autos" described in ITEM
                                                                     THREE of the Declarations for which a
     SYMBOL            DESCRIPTION                                   premium charge is shown (and for Liabil-
     1 = ANY "AUTO".                                                 ity Coverage any "trailers" you don't own
                                                                     while attached to a power unit described
     2 = OWNED "AUTOS" ONLY. Only those                              in ITEM THREE).
         "autos" you own (and for Liability Cover-
         age any "trailers" you don't own while at-              8 = HIRED "AUTOS" ONLY. Only those
         tached to power units you own). This in-                    "autos" you lease, hire, rent or borrow.
         cludes those "autos" you acquire owner-                     This does not include any "auto" you
         ship of after the policy begins.                            lease, hire, rent, or borrow from any of
                                                                     your "employees" or partners (if you are a
     3 = OWNED        PRIVATE         PASSENGER                      partnership), members (if you are a lim-
         "AUTOS" ONLY. Only the private pas-                         ited liability company) or members of their
         senger "autos" you own. This includes                       households.
         those private passenger "autos" you ac-
         quire ownership of after the policy begins.             9 = NONOWNED "AUTOS" ONLY. Only
                                                                     those "autos" you do not own, lease, hire,
     4 = OWNED "AUTOS" OTHER THAN PRI-                               rent or borrow that are used in connec-
         VATE PASSENGER "AUTOS" ONLY.                                tion with your business. This includes
         Only those "autos" you own that are not                     "autos" owned by your "employees",
         of the private passenger type (and for Li-                  partners (if you are a partnership), mem-
         ability Coverage any "trailers" you don't                   bers (if you are a limited liability com-
         own while attached to power units you                       pany), or members of their households
         own). This includes those "autos" not of                    but only while used in your business or
         the private passenger type you acquire                      your personal affairs.
         ownership of after the policy begins.
                                                            B.   Owned Autos You Acquire After the Policy
     5 = OWNED "AUTOS" SUBJECT TO NO-                            Begins
         FAULT. Only those "autos" you own that
         are required to have No-Fault benefits in               1.   If Symbols 1, 2, 3, 4, 5, or 6 are entered
         the state where they are licensed or prin-                   next to a coverage in ITEM TWO of the
         cipally garaged. This includes those                         Declarations, then you have coverage for
         "autos" you acquire ownership of after                       "autos" that you acquire of the type de-
         the policy begins provided they are re-                      scribed for the remainder of the policy pe-
         quired to have No-Fault benefits in the                      riod.
         state where they are licensed or princi-                2.   But, if Symbol 7 is entered next to a cov-
         pally garaged.                                               erage in ITEM TWO of the Declarations,
     6 = OWNED "AUTOS" SUBJECT TO A                                   an "auto" you acquire will be a covered
         COMPULSORY UNINSURED MOTOR-                                  "auto" for that coverage only if:
         ISTS LAW. Only those "autos" you own                         a.   We already cover all "autos" that you
         that because of the law in the state where                        own for that coverage or it replaces

                                    Includes copyrighted material of Insurance
AA 101 03 06                         Services Office, Inc., with its permission.                  Page 1 of 14


                                                                                             CIC0140
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 142 of 327 PageID #:187
               an "auto" you previously owned that                2.   "Mobile equipment" while being carried or
               had that coverage; and                                  towed by a covered "auto".
          b.   You tell us within 30 days after you               3.   Any "auto" you do not own while used
               acquire it that you want us to cover it                 with the permission of its owner as a
               for that coverage.                                      temporary substitute for a covered "auto"
                                                                       you own that is out of service because of
C.   Certain Trailers, Mobile Equipment and                            its:
     Temporary Substitute Autos
                                                                       a.   Breakdown;
     If Liability Coverage is provided by this Cov-
     erage Form, the following types of vehicles                       b.   Repair;
     are also covered "autos" for Liability Cover-
     age:                                                              c.   Servicing;

     1.   "Trailers" with a load capacity of 2,000                     d.   "Loss"; or
          pounds or less designed primarily for                        e.   Destruction.
          travel on public roads.
                                  SECTION II - LIABILITY COVERAGE
                                                                                ered "auto". This exception does
A.   Coverage                                                                   not apply if the covered "auto" is
     We will pay all sums an "insured" legally must                             a "trailer" connected to a cov-
     pay as damages because of "bodily injury" or                               ered "auto" you own.
     "property damage" to which this insurance                              (2) Your "employee" if the covered
     applies, caused by an "accident" and resulting                             "auto" is owned by that "em-
     from the ownership, maintenance or use of a                                ployee" or a member of his or
     covered "auto".                                                            her household.
     We will also pay all sums an "insured" legally                         (3) Someone using a covered
     must pay as a "covered pollution cost or ex-                               "auto" while he or she is working
     pense" to which this insurance applies,                                    in a business of selling, servic-
     caused by an "accident" and resulting from                                 ing, repairing, parking or storing
     the ownership, maintenance or use of cov-                                  "autos" unless that business is
     ered "autos". However, we will only pay for the                            yours.
     "covered pollution cost or expense" if there is
     either "bodily injury" or "property damage" to                         (4) Anyone other than your "em-
     which this insurance applies that is caused by                             ployees", partners (if you are a
     the same "accident".                                                       partnership), members (if you
                                                                                are a limited liability company),
     We have the right and duty to defend any "in-                              or a lessee or borrower or any of
     sured" against a "suit" asking for such dam-                               their "employees", while moving
     ages or a "covered pollution cost or expense".                             property to or from a covered
     However, we have no duty to defend any "in-                                "auto".
     sured" against a "suit" seeking damages for
     "bodily injury" or "property damage" or a "cov-                        (5) A partner (if you are a partner-
     ered pollution cost or expense" to which this                              ship), or a member (if you are a
     insurance does not apply. We may investigate                               limited liability company), for a
     and settle any claim or "suit" as we consider                              covered "auto" owned by him or
     appropriate. Our duty to defend or settle ends                             her or a member of his or her
     when the Liability Coverage Limit of Insurance                             household.
     has been exhausted by payment of judg-
     ments or settlements.                                             c.   Anyone liable for the conduct of an
                                                                            "insured" described above but only
     1.   Who is an Insured                                                 to the extent of that liability.
          The following are "insureds":                           2.   Coverage Extensions
          a.   You for any covered "auto".                             a.   Supplementary Payments
          b.   Anyone else while using with your                            We will pay for the "insured":
               permission a covered "auto" you
               own, hire or borrow except:                                  (1) All expenses we incur.

               (1) The owner or anyone else from                            (2) Up to $2,000 for the cost of bail
                   whom you hire or borrow a cov-                               bonds (including bonds for re-
                                                                                lated traffic law violations) re-

                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                   Page 2 of 14


                                                                                                       CIC0141
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 143 of 327 PageID #:188
                  quired because of an "accident"                1.   Expected or Intended Injury
                  we cover. We do not have to
                  furnish these bonds.                                "Bodily injury" or "property damage"
                                                                      which may reasonably be expected to re-
              (3) The cost of bonds to release                        sult from the intentional or criminal acts of
                  attachments in any "suit" against                   the "insured" or which is in fact expected
                  the "insured" we defend, but                        or intended by the "insured", even if the
                  only for bond amounts within our                    injury or damage is of a different degree
                  Limit of Insurance.                                 or type than actually expected or in-
                                                                      tended. This exclusion does not apply to
              (4) All reasonable expenses in-                         "bodily injury" resulting from the use of
                  curred by the "insured" at our                      reasonable force to protect persons or
                  request, including actual loss of                   property.
                  earnings up to $250 a day be-
                  cause of time off from work.                   2.   Contractual
              (5) All costs taxed against the "in-                    Liability assumed under any contract or
                  sured" in any "suit" against the                    agreement.
                  "insured" we defend.
                                                                      But this exclusion does not apply to liabil-
              (6) All interest on the full amount of                  ity for damages:
                  any judgment that accrues after
                  entry of the judgment in any                        a.   Assumed in a contract or agreement
                  "suit" against the "insured" we                          that is an "insured contract" provided
                  defend, but our duty to pay in-                          the "bodily injury" or "property dam-
                  terest ends when we have paid,                           age" occurs subsequent to the exe-
                  offered to pay or deposited in                           cution of the contract or agreement;
                  court the part of the judgment                           or
                  that is within our Limit of Insur-                  b.   That the "insured" would have in the
                  ance.                                                    absence of the contract or agree-
              These payments will not reduce the                           ment.
              Limit of Insurance.                                3.   Workers' Compensation
         b.   Out-of-State Coverage Extensions                        Any obligation for which the "insured" or
              While a covered "auto" is away from                     the "insured's" insurer may be held liable
              the state where it is licensed we will:                 under any workers' compensation, dis-
                                                                      ability benefits or unemployment com-
              (1) Increase the Limit of Insurance                     pensation law or any similar law.
                  for Liability Coverage to meet
                  the limits specified by a compul-              4.   Employee Indemnification and Em-
                  sory or financial responsibility                    ployer's Liability
                  law of the jurisdiction where the                   "Bodily injury" to:
                  covered "auto" is being used.
                  This extension does not apply to                    a.   An "employee" of the "insured" sus-
                  the limit or limits specified by                         tained in the "workplace";
                  any law governing motor carri-
                  ers of passengers or property.                      b.   An "employee" of the "insured" aris-
                                                                           ing out of the performance of duties
              (2) Provide the minimum amounts                              related to the conduct of the "in-
                  and types of other coverages,                            sured's" business; or
                  such as no-fault, required of out-
                  of-state vehicles by the jurisdic-                  c.   The spouse, child, parent, brother or
                  tion where the covered "auto" is                         sister of that "employee" as a conse-
                  being used.                                              quence of Paragraph a. or b. above.

              We will not pay anyone more than                        This Exclusion applies:
              once for the same elements of loss                           (1) Whether the "insured" may be
              because of these extensions.                                     liable as an employer or in any
B.   Exclusions                                                                other capacity; and

     This insurance does not apply to any of the                           (2) To any obligation to share dam-
     following:                                                                ages with or repay someone
                                                                               else who must pay damages
                                                                               because of the injury.


                                    Includes copyrighted material of Insurance
AA 101 03 06                         Services Office, Inc., with its permission.                   Page 3 of 14


                                                                                                CIC0142
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 144 of 327 PageID #:189
        But this exclusion does not apply to "bod-                        hicle insurance law where it is li-
        ily injury" to domestic "employees" not                           censed or principally garaged.
        entitled to workers' compensation bene-
        fits or to liability assumed by the "insured"            10. Completed Operations
        under an "insured contract" other than a                     "Bodily injury" or "property damage" aris-
        contract or agreement with a labor leas-                     ing out of your work after that work has
        ing firm. For the purposes of the Cover-                     been completed or abandoned.
        age Form, a domestic "employee" is a
        person engaged in household or domes-                        In this exclusion, your work means:
        tic work performed principally in connec-
        tion with a residence premises.                              a.   Work or operations performed by
                                                                          you or on your behalf; and
   5.   Fellow Employee
                                                                     b.   Materials, parts or equipment fur-
        "Bodily injury" to any fellow "employee" of                       nished in connection with such work
        the "insured" arising out of and in the                           or operations.
        course of the fellow "employee's" em-
        ployment or while performing duties re-                      Your work includes warranties or repre-
        lated to the conduct of your business.                       sentations made at any time with respect
                                                                     to the fitness, quality, durability or per-
   6.   Care, Custody or Control                                     formance of any of the items included in
                                                                     Paragraphs a. or b. above.
        "Property damage" to or "covered pollu-
        tion cost or expense" involving property                     Your work will be deemed completed at
        owned or transported by the "insured" or                     the earliest of the following times:
        in the "insured's" care, custody or control.
        But this exclusion does not apply to liabil-                      (1) When all of the work called for in
        ity assumed under a sidetrack agree-                                  your contract has been com-
        ment.                                                                 pleted.

   7.   Handling of Property                                              (2) When all of the work to be done
                                                                              at the site has been completed if
        "Bodily injury" or "property damage" re-                              your contract calls for work at
        sulting from the handling of property:                                more than one site.
        a.   Before it is moved from the place                            (3) When that part of the work done
             where it is accepted by the "insured"                            at a job site has been put to its
             for movement into or onto the cov-                               intended use by any person or
             ered "auto"; or                                                  organization other than another
                                                                              contractor    or   subcontractor
        b.   After it is moved from the covered                               working on the same project.
             "auto" to the place where it is finally
             delivered by the "insured".                             Work that may need service, mainte-
                                                                     nance, correction, repair or replacement,
   8.   Movement of Property by Mechanical                           but which is otherwise complete, will be
        Device                                                       treated as completed.
        "Bodily injury" or "property damage" re-                 11. Pollutant
        sulting from the movement of property by
        a mechanical device (other than a hand                       "Bodily injury" or "property damage" aris-
        truck) unless the device is attached to the                  ing out of the actual, alleged or threat-
        covered "auto".                                              ened discharge, dispersal, seepage, mi-
                                                                     gration, release, escape or emission of
   9.   Operations                                                   "pollutants":
        "Bodily injury" or "property damage" aris-                   a.   That are, or that are contained in any
        ing out of the operation of:                                      property that is:
        a.   Any equipment listed in Paragraphs                           (1) Being transported or towed by,
             6.b. and 6.c. of the definition of "mo-                          handled, or handled for move-
             bile equipment"; or                                              ment into, onto or from, the cov-
        b.   Machinery or equipment that is on,                               ered "auto";
             attached to, or part of, a land vehicle                      (2) Otherwise in the course of tran-
             that would qualify under the definition                          sit by or on behalf of the "in-
             of "mobile equipment" if it were not                             sured"; or
             subject to a compulsory or financial
             responsibility law or other motor ve-

                                    Includes copyrighted material of Insurance
AA 101 03 06                         Services Office, Inc., with its permission.                 Page 4 of 14


                                                                                                     CIC0143
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 145 of 327 PageID #:190
            (3) Being stored, disposed of,                          d.    At or from any premises, site or loca-
                treated or processed in or upon                           tion on which any insured or any
                the covered "auto";                                       contractors or subcontractors work-
                                                                          ing directly or indirectly on any in-
       b.   Before the "pollutants" or any prop-                          sured's behalf are performing opera-
            erty in which the "pollutants" are                            tions:
            contained are moved from the place
            where they are accepted by the "in-                           (1) If the "pollutants" are brought on
            sured" for movement into or onto the                              or to the premises, site or loca-
            covered "auto"; or                                                tion in connection with such op-
                                                                              erations by such "insured", con-
       c.   After the "pollutants" or any property                            tractor or subcontractor; or
            in which the "pollutants" are con-
            tained are moved from the covered                             (2) If the operations are to test for,
            "auto" to the place where they are fi-                            monitor, clean up, remove,
            nally delivered, disposed of or aban-                             contain, treat, detoxify or neu-
            doned by the "insured".                                           tralize, or in any way respond to,
                                                                              or assess the effects of "pollut-
       Paragraph a. of this exclusion does not                                ants".
       apply to fuels, lubricants, fluids, exhaust
       gases or other similar "pollutants" that are                 Subparagraph d.(1) does not apply to
       needed for or result from the normal                         "bodily injury" or "property damage" aris-
       electrical, hydraulic or mechanical func-                    ing out of the escape of fuels, lubricants
       tioning of the covered "auto" or its parts,                  or other operating fluids which are
       if:                                                          needed to perform the normal electrical,
                                                                    hydraulic or mechanical functions neces-
            (1) The "pollutants" escape, seep,                      sary for the operation of "mobile equip-
                migrate, or are discharged, dis-                    ment" or its parts, if such fuels, lubricants
                persed or released directly from                    or other operating fluids escape from a
                an "auto" part designed by its                      vehicle part designed to hold, store or re-
                manufacturer to hold, store, re-                    ceive them. This exception does not ap-
                ceive or dispose of such "pollut-                   ply if the fuels, lubricants or other operat-
                ants"; and                                          ing fluids are intentionally discharged,
            (2) The "bodily injury", "property                      dispersed or released, or if such fuels, lu-
                damage" or "covered pollution                       bricants or other operating fluids are
                cost or expense" does not arise                     brought on or to the premises, site or lo-
                out of the operation of any                         cation with the intent to be discharged,
                equipment listed in Paragraphs                      dispersed or released as part of the op-
                6.b. and 6.c. of the definition of                  erations being performed by such "in-
                "mobile equipment".                                 sured", contractor or subcontractor.

       However, this exception to Paragraph a.                  12. War
       does not apply if the fuels, lubricants, flu-                "Bodily injury" or "property damage" aris-
       ids, exhaust gases or other similar "pol-                    ing directly or indirectly out of:
       lutants" are intentionally discharged, dis-
       persed or released.                                          a.    War, including undeclared or civil
                                                                          war;
       Paragraphs b. and c. of this exclusion do
       not apply to "accidents" that occur away                     b.    Warlike action by a military force, in-
       from premises owned by or rented to an                             cluding action in hindering or de-
       "insured" with respect to "pollutants" not                         fending against an actual or ex-
       in or upon a covered "auto" if:                                    pected attack, by any government,
                                                                          sovereign or other authority using
            (1) The "pollutants" or any property                          military personnel or other agents; or
                in which the "pollutants" are
                contained are upset, overturned                     c.    Insurrection, rebellion, revolution,
                or damaged as a result of the                             usurped power, or action taken by
                maintenance or use of a cov-                              governmental authority in hindering
                ered "auto"; and                                          or defending against any of these.
            (2) The discharge, dispersal, seep-                 13. Racing
                age, migration, release, emis-
                sion or escape of the "pollut-                      Covered "autos" while used in any pro-
                ants" is caused directly by such                    fessional or organized racing or demoli-
                upset, overturn or damage.                          tion contest or stunting activity, or while
                                                                    practicing for such contest or activity. This

                                   Includes copyrighted material of Insurance
AA 101 03 06                        Services Office, Inc., with its permission.                   Page 5 of 14


                                                                                             CIC0144
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 146 of 327 PageID #:191
          insurance also does not apply while that                No one will be entitled to receive duplicate
          covered "auto" is being prepared for such               payments for the same elements of "loss" un-
          a contest or activity.                                  der this Coverage Form and any Medical
                                                                  Payments Coverage endorsement, Uninsured
C.   Limit of Insurance                                           Motorists Coverage endorsement or Underin-
     Regardless of the number of covered "autos",                 sured Motorists Coverage endorsement at-
     "insureds", premiums paid, claims made or                    tached to this Coverage Part.
     vehicles involved in the "accident", the most           D.   Mobile Equipment Subject to Motor Vehicle
     we will pay for the total of all damages and                 Insurance Laws
     "covered pollution cost or expense" com-
     bined, resulting from any one "accident" is the              As respects SECTION II - LIABILITY COV-
     Limit of Insurance for Liability Coverage                    ERAGE any land vehicle, which would qualify
     shown in the Declarations.                                   as "mobile equipment", except that it is sub-
                                                                  ject to a compulsory or financial responsibility
     All "bodily injury", "property damage" and                   law or other motor vehicle insurance law
     "covered pollution cost or expense" resulting                where it is licensed or principally garaged, is
     from continuous or repeated exposure to sub-                 considered a covered "auto" under SECTION
     stantially the same conditions will be consid-               II - LIABILITY COVERAGE, irrespective of the
     ered as resulting from one "accident".                       Auto Designation Symbols shown for SEC-
                                                                  TION II - LIABILITY COVERAGE in the Decla-
                                                                  rations.
                            SECTION III - PHYSICAL DAMAGE COVERAGE
                                                                       incurred each time a covered "auto" of
A.   Coverage                                                          the private passenger type is disabled.
     1.   We will pay for "loss" to a covered "auto"                   However, the labor must be performed at
          or its equipment under:                                      the place of disablement.

          a.   Comprehensive Coverage                             3.   Glass Breakage - Hitting a Bird or
                                                                       Animal - Falling Objects or Missiles
               From any cause except:
                                                                       If you carry Comprehensive Coverage for
               (1) The covered "auto's" collision                      the damaged covered "auto", we will pay
                   with another object; or                             for the following under Comprehensive
                                                                       Coverage:
               (2) The covered "auto's" overturn.
                                                                       a.   Glass breakage;
          b.   Specified Causes of Loss Cover-
               age                                                     b.   "Loss" caused by hitting a bird or
                                                                            animal; and
               Caused by:
                                                                       c.   "Loss" caused by falling objects or
               (1) Fire, lightning or explosion;                            missiles.
               (2) Theft;                                              However, you have the option of having
               (3) Windstorm, hail or earthquake;                      glass breakage caused by a covered
                                                                       "auto's" collision or overturn considered a
               (4) Flood;                                              "loss" under Collision Coverage.
               (5) Mischief or vandalism; or                      4.   Coverage Extensions
               (6) The sinking, burning, collision or                  a.   Transportation Expenses
                   derailment of any conveyance
                   transporting the covered "auto".                         We will also pay up to $20 per day to
                                                                            a maximum of $600 for temporary
          c.   Collision Coverage                                           transportation expense incurred by
                                                                            you because of the total theft of a
               Caused by:                                                   covered "auto" of the private pas-
               (1) The covered "auto's" collision                           senger type. We will pay only for
                   with another object; or                                  those covered "autos" for which you
                                                                            carry either Comprehensive or
               (2) The covered "auto's" overturn.                           Specified Causes of Loss Coverage.
                                                                            We will pay for temporary transporta-
     2.   Towing                                                            tion expenses incurred during the
          We will pay up to the limit shown in the                          period beginning 48 hours after the
          Declarations for towing and labor costs                           theft and ending, regardless of the
                                                                            policy's expiration, when the covered

                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                  Page 6 of 14


                                                                                                      CIC0145
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 147 of 327 PageID #:192
               "auto" is returned to use or we pay                              in hindering or defending
               for its "loss".                                                  against any of these.
          b.   Loss of Use Expenses                               2.   We will not pay for "loss" to any covered
                                                                       "auto" while used in any professional or
               For Hired Auto Physical Damage, we                      organized racing or demolition contest or
               will pay expenses for which an "in-                     stunting activity, or while practicing for
               sured" becomes legally responsible                      such contest or activity. We will also not
               to pay for loss of use of a vehicle                     pay for "loss" to any covered "auto" while
               rented or hired without a driver, un-                   that covered "auto" is being prepared for
               der a written rental contract or                        such a contest or activity.
               agreement. We will pay for loss of
               use expenses if caused by:                         3.   We will not pay for "loss" caused by or
                                                                       resulting from any of the following unless
               (1) Other than collision only if the                    caused by other "loss" that is covered by
                   Declarations indicate that Com-                     this insurance:
                   prehensive Coverage is pro-
                   vided for any covered "auto";                       a.   Wear and tear, freezing, mechanical
                                                                            or electrical breakdown; or
               (2) Specified Causes of Loss only if
                   the Declarations indicate that                      b.   Blowouts, punctures or other road
                   Specified Causes of Loss Cov-                            damage to tires.
                   erage is provided for any cov-
                   ered "auto"; or                                4.   We will not pay for "loss" to any of the
                                                                       following:
               (3) Collision only if the Declarations
                   indicate that Collision Coverage                    a.   Tapes, records, discs or other similar
                   is provided for any covered                              audio, visual or data electronic de-
                   "auto".                                                  vices designed for use with audio,
                                                                            visual or data electronic equipment.
               However, the most we will pay for
               any expenses for loss of use is $20                     b.   Any device designed or used to de-
               per day, to a maximum of $600.                               tect speed measuring equipment
                                                                            such as radar or laser detectors and
B.   Exclusions                                                             any jamming apparatus intended to
                                                                            elude or disrupt speed measurement
     1.   We will not pay for "loss" caused by or                           equipment.
          resulting from any of the following. Such
          "loss" is excluded regardless of any other                   c.   Any electronic equipment, without
          cause or event that contributes concur-                           regard to whether this equipment is
          rently or in any sequence to the "loss".                          permanently installed, that receives
                                                                            or transmits audio, visual or data
          a.   Nuclear Hazard                                               signals and that is not designed
               (1) The explosion of any weapon                              solely for the reproduction of sound.
                   employing atomic fission or fu-                     d.   Any accessories used with the elec-
                   sion; or                                                 tronic equipment described in Para-
               (2) Nuclear reaction or radiation, or                        graph c. above.
                   radioactive contamination, how-                     Exclusions 4.c. and 4.d. do not apply to:
                   ever caused.
                                                                       a.   Equipment designed solely for the
          b.   War or Military Action                                       reproduction of sound and accesso-
               (1) War, including undeclared or                             ries used with such equipment, pro-
                   civil war;                                               vided such equipment is perma-
                                                                            nently installed in the covered "auto"
               (2) Warlike action by a military                             at the time of the "loss" or such
                   force, including action in hin-                          equipment is removable from a
                   dering or defending against an                           housing unit which is permanently
                   actual or expected attack, by                            installed in the covered "auto" at the
                   any government, sovereign or                             time of the "loss", and such equip-
                   other authority using military                           ment is designed to be solely oper-
                   personnel or other agents; or                            ated by use of the power from the
                                                                            "auto's" electrical system, in or upon
               (3) Insurrection, rebellion, revolu-                         the covered "auto"; or
                   tion, usurped power or action
                   taken by governmental authority                     b.   Any other electronic equipment that
                                                                            is:

                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                  Page 7 of 14


                                                                                              CIC0146
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 148 of 327 PageID #:193
               (1) Necessary for the normal op-                         b.   The cost of repairing or replacing the
                   eration of the covered "auto" or                          damaged or stolen property with
                   the monitoring of the covered                             other property of like kind and qual-
                   "auto's" operating system; or                             ity.
               (2) An integral part of the same unit               2.   An adjustment for depreciation and
                   housing any sound reproducing                        physical condition will be made in deter-
                   equipment described in Para-                         mining actual cash value in the event of a
                   graph a. above and permanently                       total "loss".
                   installed in the opening of the
                   dash or console of the covered                  3.   If a repair or replacement results in better
                   "auto" normally used by the                          than like kind or quality, we will not pay
                   manufacturer for installation of a                   for the amount of the betterment.
                   radio.                                     D.   Deductible
     5.   We will not pay for "loss" to a covered                  For each covered "auto", our obligation to pay
          "auto" due to "diminution in value".                     for, repair, return or replace damaged or sto-
C.   Limit of Insurance                                            len property will be reduced by the applicable
                                                                   deductible shown in the Declarations. Any
     1.   The most we will pay for "loss" in any one               Comprehensive Coverage deductible shown
          "accident" is the lesser of:                             in the Declarations does not apply to "loss"
                                                                   caused by fire or lightning.
          a.   The actual cash value of the dam-
               aged or stolen property as of the
               time of the "loss"; or
                            SECTION IV - BUSINESS AUTO CONDITIONS

The following conditions apply in addition to the                            (1) How, when and where the "ac-
Common Policy Conditions:                                                        cident" or "loss" occurred;
A.   Loss Conditions                                                         (2) The "insured's" name and ad-
                                                                                 dress; and
     1.   Appraisal for Physical Damage Loss
                                                                             (3) To the extent possible, the
          If you and we disagree on the amount of                                names and addresses of any
          "loss", either may demand an appraisal of                              injured persons and witnesses.
          the "loss". In this event, each party will
          select a competent appraiser. The two                         b.   Additionally, you and any other in-
          appraisers will select a competent and                             volved "insured" must:
          impartial umpire. The appraisers will state
          separately the actual cash value and                               (1) Assume no obligation, make no
          amount of "loss". If they fail to agree, they                          payment or incur no expense
          will submit their differences to the umpire.                           without our consent, except at
          A decision agreed to by any two will be                                the "insured's" own cost.
          binding. Each party will:                                          (2) Immediately send us copies of
          a.   Pay its chosen appraiser; and                                     any request, demand, order, no-
                                                                                 tice, summons or legal paper
          b.   Bear the other expenses of the ap-                                received concerning the claim or
               praisal and umpire equally.                                       "suit".
          If we submit to an appraisal, we will still                        (3) Cooperate with us in the investi-
          retain our right to deny the claim.                                    gation or settlement of the claim
                                                                                 or defense against the "suit".
     2.   Duties in the Event of Accident, Claim,
          Suit or Loss                                                       (4) Authorize us to obtain medical
                                                                                 records or other pertinent infor-
          We have no duty to provide coverage                                    mation.
          under this policy unless there has been
          full compliance with the following duties:                         (5) Submit to examination, at our
                                                                                 expense, by physicians of our
          a.   In the event of "accident", claim,                                choice, as often as we reasona-
               "suit" or "loss", you must give us or                             bly require.
               our authorized representative prompt
               notice of the "accident" or "loss". In-
               clude:

                                      Includes copyrighted material of Insurance
AA 101 03 06                           Services Office, Inc., with its permission.                   Page 8 of 14


                                                                                                        CIC0147
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 149 of 327 PageID #:194
        c.   If there is "loss" to a covered "auto"                  erage Form has rights to recover dam-
             or its equipment you must also do                       ages from another, those rights are
             the following:                                          transferred to us. That person or organi-
                                                                     zation must do everything necessary to
             (1) Promptly notify the police if the                   secure our rights and must do nothing
                 covered "auto" or any of its                        after "accident" or "loss" to impair them.
                 equipment is stolen.
                                                           B.   General Conditions
             (2) Take all reasonable steps to
                 protect the covered "auto" from                1.   Bankruptcy
                 further damage. Also keep a re-
                 cord of your expenses for con-                      Bankruptcy or insolvency of the "insured"
                 sideration in the settlement of                     or the "insured's" estate will not relieve us
                 the claim.                                          of any obligations under this Coverage
                                                                     Form.
             (3) Permit us to inspect the covered
                 "auto" and records proving the                 2.   Concealment,      Misrepresentation       or
                 "loss" before its repair or dispo-                  Fraud
                 sition.                                             This Coverage Form is void in any case
             (4) Agree to examinations under                         of fraud by you at any time as it relates to
                 oath at our request and give us                     this Coverage Form. It is also void if you
                 a signed statement of your an-                      or any other "insured", at any time, inten-
                 swers.                                              tionally conceal or misrepresent a mate-
                                                                     rial fact concerning:
   3.   Legal Action Against Us
                                                                     a.   This Coverage Form;
        No one may bring a legal action against
        us under this Coverage Form until:                           b.   The covered "auto";

        a.   There has been full compliance with                     c.   Your interest in the covered "auto";
             all the terms of this Coverage Form;                         or
             and                                                     d.   A claim under this Coverage Form.
        b.   Under Liability Coverage, we agree                 3.   Liberalization
             in writing that the "insured" has an
             obligation to pay or until the amount                   If within 60 days prior to the beginning of
             of that obligation has finally been                     this Coverage Part or during the policy
             determined by judgment after trial.                     period, we make any changes to any
             No one has the right under this pol-                    forms or endorsements of this Coverage
             icy to bring us into an action to de-                   Part for which there is currently no sepa-
             termine the "insured's" liability.                      rate premium charge, and that change
                                                                     provides more coverage than this Cover-
   4.   Loss Payment - Physical Damage                               age Part, the change will automatically
        Coverages                                                    apply to this Coverage Part as of the lat-
        At our option we may:                                        ter of:

        a.   Pay for, repair or replace damaged                      a.   The date we implemented             the
             or stolen property;                                          change in your state; or

        b.   Return the stolen property, at our                      b.   The date this Coverage Part became
             expense. We will pay for any dam-                            effective; and
             age that results to the "auto" from the                 will be considered as included until the
             theft; or                                               end of the current policy period. We will
        c.   Take all or any part of the damaged                     make no additional premium charge for
             or stolen property at an agreed or                      this additional coverage during the in-
             appraised value.                                        terim.

        If we pay for the "loss", our payment will              4.   No Benefit to Bailee - Physical Damage
        include the applicable sales tax for the                     Coverages
        damaged or stolen property.                                  We will not recognize any assignment or
   5.   Transfer of Rights of Recovery Against                       grant any coverage for the benefit of any
        Others to Us                                                 person or organization holding, storing or
                                                                     transporting property for a fee regardless
        If any person or organization to or for                      of any other provision of this Coverage
        whom we make payment under this Cov-                         Form.

                                   Includes copyrighted material of Insurance
AA 101 03 06                        Services Office, Inc., with its permission.                    Page 9 of 14


                                                                                             CIC0148
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 150 of 327 PageID #:195
   5.   Other Insurance                                             b.   If this policy is issued for more than
                                                                         one year, the premium for this Cov-
        a.   For any covered "auto" you own, this                        erage Form will be computed annu-
             Coverage Form provides primary in-                          ally based on our rates or premiums
             surance. For any covered "auto" you                         in effect at the beginning of each
             don't own, the insurance provided by                        year of the policy.
             this Coverage Form is excess over
             any other collectible insurance.                  7.   Policy Period, Coverage Territory
             However, while a covered "auto"
             which is a "trailer" is connected to                   Under this Coverage Form, we cover
             another vehicle, the Liability Cover-                  "accidents" and "losses" occurring:
             age this Coverage Form provides for                    a.   During the Policy Period shown in
             the "trailer" is:                                           the Declarations; and
             (1) Excess while it is connected to a                  b.   Within the coverage territory.
                 motor vehicle you do not own.
                                                                    The coverage territory is:
             (2) Primary while it is connected to
                 a covered "auto" you own.                          a.   The United States of America;
        b.   For Hired Auto Physical Damage                         b.   The territories and possessions of
             Coverage, any covered "auto" you                            the United States of America;
             lease, hire, rent or borrow is deemed
             to be a covered "auto" you own.                        c.   Puerto Rico;
             However, any "auto" that is leased,                    d.   Canada; and
             hired, rented or borrowed with a
             driver is not a covered "auto".                        e.   Anywhere in the world if:
        c.   Regardless of the provisions of                             (1) A covered "auto" of the private
             Paragraph a. above, this Coverage                               passenger type is leased, hired,
             Form's Liability Coverage is primary                            rented or borrowed without a
             for any liability assumed under an                              driver for a period of 30 days or
             "insured contract".                                             less; and
        d.   When this Coverage Form and any                             (2) The "insured's" responsibility to
             other Coverage Form or policy cov-                              pay damages is determined in a
             ers on the same basis, either excess                            "suit" on the merits, in the United
             or primary, we will pay only our                                States of America, the territories
             share. Our share is the proportion                              and possessions of the United
             that the Limit of Insurance of our                              States of America, Puerto Rico,
             Coverage Form bears to the total of                             or Canada or in a settlement we
             the limits of all the Coverage Forms                            agree to.
             and policies covering on the same
             basis.                                                 We also cover "loss" to, or "accidents" in-
                                                                    volving, a covered "auto" while being
   6.   Premium Audit                                               transported between any of these places.
        a.   The estimated premium for this Cov-               8.   Two or More Coverage Forms or Poli-
             erage Form is based on the expo-                       cies Issued by Us
             sures you told us you would have
             when this policy began. We will                        If this Coverage Form and any other
             compute the final premium due when                     Coverage Form or policy issued to you by
             we determine your actual exposures.                    us or any company affiliated with us apply
             The estimated total premium will be                    to the same "accident", the aggregate
             credited against the final premium                     maximum Limit of Insurance under all the
             due and the first Named Insured will                   Coverage Forms or policies shall not ex-
             be billed for the balance, if any. The                 ceed the highest applicable Limit of In-
             due date for the final premium or ret-                 surance under any one Coverage Form
             rospective premium is the date                         or policy. This condition does not apply to
             shown as the due date on the bill. If                  any Coverage Form or policy issued by
             the estimated total premium exceeds                    us or an affiliated company specifically to
             the final premium due, the first                       apply as excess insurance over this Cov-
             Named Insured will get a refund.                       erage Form.




                                  Includes copyrighted material of Insurance
AA 101 03 06                       Services Office, Inc., with its permission.                   Page 10 of 14


                                                                                                     CIC0149
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 151 of 327 PageID #:196
                                        SECTION V - DEFINITIONS
A.   "Accident" includes continuous or repeated                            where they are accepted by the "in-
     exposure to the same conditions resulting in                          sured" for movement into or onto the
     "bodily injury" or "property damage".                                 covered "auto"; or
B.   "Auto" means:                                                    c.   After the "pollutants" or any property
                                                                           in which the "pollutants" are con-
     1.   A land motor vehicle, "trailer" or semi-                         tained are moved from the covered
          trailer designed for travel on public roads;                     "auto" to the place where they are fi-
          or                                                               nally delivered, disposed of or aban-
     2.   Any other land vehicle that is subject to a                      doned by the "insured".
          compulsory or financial responsibility law                  Paragraph a. above does not apply to fu-
          or other motor vehicle insurance law                        els, lubricants, fluids, exhaust gases or
          where it is licensed or principally ga-                     other similar "pollutants" that are needed
          raged.                                                      for or result from the normal electrical,
     However, "auto" does not include "mobile                         hydraulic or mechanical functioning of the
     equipment".                                                      covered "auto" or its parts, if:

C.   "Bodily injury" means bodily injury, sickness or                      (1) The "pollutants" escape, seep,
     disease sustained by a person including                                   migrate, or are discharged, dis-
     death resulting from any of these.                                        persed or released directly from
                                                                               an "auto" part designed by its
D.   "Covered pollution cost or expense" means                                 manufacturer to hold, store, re-
     any cost or expense arising out of:                                       ceive or dispose of such "pollut-
                                                                               ants"; and
     1.   Any request, demand, order or statutory
          or regulatory requirement that the "in-                          (2) The "bodily injury", "property
          sured" or others test for, monitor, clean                            damage" or "covered pollution
          up, remove, contain, treat, detoxify or                              cost or expense" does not arise
          neutralize, or in any way respond to, or                             out of the operation of any
          assess the effects of "pollutants"; or                               equipment listed in Paragraphs
                                                                               6.b. or 6.c. of the definition of
     2.   Any claim or "suit" by or on behalf of a                             "mobile equipment".
          governmental authority for damages be-
          cause of testing for, monitoring, cleaning                  Paragraphs b. and c. above do not apply
          up, removing, containing, treating, de-                     to "accidents" that occur away from
          toxifying or neutralizing, or in any way re-                premises owned by or rented to an "in-
          sponding to, or assessing the effects of                    sured" with respect to "pollutants" not in
          "pollutants".                                               or upon a covered "auto" if:
     "Covered pollution cost or expense" does not                          (1) The "pollutants" or any property
     include any cost or expense arising out of the                            in which the "pollutants" are
     actual, alleged or threatened discharge, dis-                             contained are upset, overturned
     persal, seepage, migration, release, escape                               or damaged as a result of the
     or emission of "pollutants":                                              maintenance or use of a cov-
                                                                               ered "auto"; and
          a.   That are, or that are contained in any
               property that is:                                           (2) The discharge, dispersal, seep-
                                                                               age, migration, release, escape
               (1) Being transported or towed by,                              or emission of the "pollutants" is
                   handled, or handled for move-                               caused directly by such upset,
                   ment into, onto or from the cov-                            overturn or damage.
                   ered "auto";
                                                             E.   "Diminution in value" means the actual or per-
               (2) Otherwise in the course of tran-               ceived loss in market value or resale value
                   sit by or on behalf of the "in-                which results from a direct and accidental
                   sured";                                        "loss".
               (3) Being stored, disposed of,                F.   "Employee" includes a "leased worker". "Em-
                   treated or processed in or upon                ployee" does not include a "temporary
                   the covered "auto"; or                         worker".
          b.   Before the "pollutants" or any prop-          G. "Insured" means any person or organization
               erty in which the "pollutants" are               qualifying as an insured in the Who is an In-
               contained are moved from the place               sured provision of the applicable coverage.

                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                Page 11 of 14


                                                                                             CIC0150
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 152 of 327 PageID #:197
     Except with respect to the Limit of Insurance,                     c.   That holds a person or organization
     the coverage afforded applies separately to                             engaged in the business of trans-
     each insured who is seeking coverage or                                 porting property by "auto" for hire
     against whom a claim or "suit" is brought.                              harmless for your use of a covered
                                                                             "auto" over a route or territory that
H.   "Insured contract":                                                     person or organization is authorized
     1.   Means:                                                             to serve by public authority.

          a.   A lease of premises;                           I.   "Leased worker" means a person leased to
                                                                   you by a labor leasing firm under an agree-
          b.   A sidetrack agreement;                              ment between you and the labor leasing firm,
                                                                   to perform duties related to the conduct of
          c.   An easement or license agreement,                   your business. "Leased worker" includes su-
               except in connection with construc-                 pervisors furnished to you by the labor leasing
               tion or demolition operations on or                 firm. "Leased worker" does not include a
               within 50 feet of a railroad;                       "temporary worker".
          d.   An obligation, as required by ordi-            J.   "Loss" means direct and accidental loss or
               nance, to indemnify a municipality,                 damage.
               except in connection with work for a
               municipality;                                  K.   "Mobile equipment" means any of the follow-
                                                                   ing types of land vehicles, including any at-
          e.   That part of any other contract or                  tached machinery or equipment:
               agreement pertaining to your busi-
               ness (including an indemnification of               1.   Bulldozers, farm machinery, forklifts and
               a municipality in connection with                        other vehicles designed for use princi-
               work performed for a municipality)                       pally off public roads;
               under which you assume the tort li-
               ability of another to pay for "bodily               2.   Vehicles maintained for use solely on or
               injury" or "property damage" to a                        next to premises you own or rent;
               third party or organization. Tort liabil-           3.   Vehicles that travel on crawler treads;
               ity means a liability that would be im-
               posed by law in the absence of any                  4.   Vehicles, whether self-propelled or not,
               contract or agreement;                                   maintained primarily to provide mobility to
                                                                        permanently mounted:
          f.   That part of any other contract or
               agreement entered into, as part of                       a.   Power cranes, shovels, loaders, dig-
               your business, pertaining to the                              gers or drills; or
               rental or lease, by you or any of your
               "employees", of any "auto". How-                         b.   Road construction or resurfacing
               ever, such contract or agreement                              equipment such as graders, scrap-
               shall not be considered an "insured                           ers or rollers.
               contract" to the extent that it obli-               5.   Vehicles not described in Paragraphs 1.,
               gates you or any of your "employ-                        2., 3., or 4. above that are not self-
               ees" to pay for "property damage" to                     propelled and are maintained primarily to
               any "auto" rented or leased by you                       provide mobility to permanently attached
               or any of your "employees".                              equipment of the following types:
     2.   Does not include that part of any contract                    a.   Air compressors, pumps and gen-
          or agreement:                                                      erators, including spraying, welding,
          a.   That indemnifies a railroad for "bodily                       building cleaning, geophysical explo-
               injury" or "property damage" arising                          ration, lighting and well servicing
               out of construction or demolition op-                         equipment; or
               erations, within 50 feet of any rail-                    b.   Cherry pickers and similar devices
               road property and affecting any rail-                         used to raise or lower workers.
               road bridge or trestle, tracks, road
               beds, tunnel, underpass or crossing;                6.   Vehicles not described in Paragraphs 1.,
               or                                                       2., 3., or 4. above maintained primarily for
                                                                        purposes other than the transportation of
          b.   That pertains to the loan, lease      or                 persons or cargo. However, self-
               rental of an "auto" to you or any     of                 propelled vehicles with the following
               your "employees", if the "auto"       is                 types of permanently attached equipment
               loaned, leased or rented with          a                 are not "mobile equipment" but will be
               driver; or                                               considered "autos":
                                                                        a.   Equipment designed primarily for:
                                      Includes copyrighted material of Insurance
AA 101 03 06                           Services Office, Inc., with its permission.                  Page 12 of 14


                                                                                                        CIC0151
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 153 of 327 PageID #:198
               (1) Snow removal;                                   2.   The "insured" uses, generates or pro-
                                                                        duces the "pollutant".
               (2) Road maintenance, but not con-
                   struction or resurfacing; or               M. "Property damage" means damage to or loss
                                                                 of use of tangible property.
               (3) Street cleaning;
                                                              N.   "Suit" means a civil proceeding in which:
          b.   Cherry pickers and similar devices
               mounted on automobile or truck                      1.   Damages because of "bodily injury" or
               chassis and used to raise or lower                       "property damage"; or
               workers; and
                                                                   2.   A "covered pollution cost or expense",
          c.   Air compressors, pumps and gen-
               erators, including spraying, welding,               to which this insurance applies, are alleged.
               building cleaning, geophysical explo-                    "Suit" includes:
               ration, lighting or well servicing
               equipment.                                               a.   An arbitration proceeding in which
                                                                             such damages or "covered pollution
     However, "mobile equipment" does not in-                                costs or expenses" are claimed and
     clude land vehicles that are subject to a com-                          to which the "insured" must submit or
     pulsory or financial responsibility law or other                        does submit with our consent; or
     motor vehicle insurance law where it is li-
     censed or principally garaged. Land vehicles                       b.   Any other alternative dispute resolu-
     subject to a compulsory or financial responsi-                          tion proceeding in which such dam-
     bility law or other motor vehicle insurance law                         ages or "covered pollution costs or
     are considered "autos".                                                 expenses" are claimed and to which
                                                                             the insured submits with our con-
L.   "Pollutants" means any solid, liquid, gaseous                           sent.
     or thermal irritant or contaminant, including
     smoke, vapor, soot, fumes, acids, alkalis,               O. "Temporary worker" means a person who is
     chemicals, petroleum, petroleum products                    furnished to you to substitute for a permanent
     and their by-products, and waste. Waste in-                 "employee" on leave or to meet seasonal or
     cludes materials to be recycled, reconditioned              short-term workload conditions.
     or reclaimed. "Pollutants" include but are not
     limited to substances which are generally rec-           P.   "Trailer" includes semitrailer.
     ognized in industry or government to be                  Q. "Workplace" means that place and during
     harmful or toxic to persons, property or the                such hours to which the "employee" sustain-
     environment regardless of whether injury or                 ing "bodily injury" was assigned by you, or
     damage is caused directly or indirectly by the              any other person or entity acting on your be-
     "pollutants" and whether:                                   half, to work on the date of the "accident".
     1.   The "insured" is regularly or otherwise
          engaged in activities which taint or de-
          grade the environment; or
                 NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
                                                 (Broad Form)
1.   The insurance does not apply:                                           respect to which (a) any person or
                                                                             organization is required to maintain
     A.   Under any Liability Coverage, to "bodily                           financial protection pursuant to the
          injury" or "property damage":                                      Atomic Energy Act of 1954, or any
          (1) With respect to which an "insured"                             law amendatory thereof, or (b) the
              under the policy is also an "insured"                          "insured" is, or had this policy not
              under a nuclear energy liability policy                        been issued would be, entitled to in-
              issued by Nuclear Energy Liability                             demnity from the United States of
              Insurance        Association,   Mutual                         America, or any agency thereof, un-
              Atomic Energy Liability Underwriters                           der any agreement entered into by
              or Nuclear Insurance Association of                            the United States of America, or any
              Canada, or would be an "insured"                               agency thereof, with any person or
              under any such policy but for its ter-                         organization.
              mination upon exhaustion of its limit                B.   Under any Medical Payments coverage,
              of liability; or                                          to expenses incurred with respect to
          (2) Resulting from the "hazardous prop-                       "bodily injury" resulting from the "hazard-
              erties" of "nuclear material" and with
                                      Includes copyrighted material of Insurance
AA 101 03 06                           Services Office, Inc., with its permission.                   Page 13 of 14


                                                                                                 CIC0152
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 154 of 327 PageID #:199
          ous properties" of "nuclear facility" by any            used or exposed to radiation in a "nuclear re-
          person or organization.                                 actor";
     C.   Under any Liability Coverage, to "bodily                "Waste" means any waste material (a) con-
          injury" or "property damage" resulting                  taining "byproduct material" other than the
          from the "hazardous properties" of "nu-                 tailings or wastes produced by the extraction
          clear material", if:                                    or concentration of uranium or thorium from
                                                                  any ore processed primarily for its "source
          (1) The "nuclear material" (a) is at any                material" content, and (b) resulting from the
              "nuclear facility" owned by, or oper-               operation by any person or organization of
              ated by or on behalf of, an "insured"               any "nuclear facility" included under the first
              or (b) has been discharged or dis-                  two paragraphs of the definition of "nuclear
              persed therefrom;                                   facility".
          (2) The "nuclear material" is contained in              "Nuclear facility" means:
              "spent fuel" or "waste" at any time
              possessed, handled, used, proc-                     (a) Any "nuclear reactor";
              essed, stored, transported or dis-
              posed of by or on behalf of an "in-                 (b) Any equipment or device designed or
              sured"; or                                              used for (1) separating the isotopes of
                                                                      uranium or plutonium, (2) processing or
          (3) The "bodily injury" or "property dam-                   utilizing "spent fuel", or (3) handling,
              age" arises out of the furnishing by                    processing or packaging "waste";
              an "insured" of services, materials,
              parts or equipment in connection                    (c) Any equipment or device used for the
              with the planning, construction,                        processing, fabricating or alloying of
              maintenance, operation or use of                        "special nuclear material" if at any time
              any "nuclear facility", but if such fa-                 the total amount of such material in the
              cility is located within the United                     custody of the "insured" at the premises
              States of America, its territories or                   where such equipment or device is lo-
              possessions or Canada, this Exclu-                      cated consists of or contains more than
              sion (3) applies only to "property                      25 grams of plutonium or uranium 233 or
              damage" to such "nuclear facility"                      any combination thereof, or more than
              and any property thereat.                               250 grams of uranium 235;

2.   As used in this endorsement:                                 (d) Any structure, basin, excavation, prem-
                                                                      ises or place prepared or used for the
     "Hazardous properties" include radioactive,                      storage or disposal of "waste";
     toxic or explosive properties;
                                                             and includes the site on which any of the foregoing
     "Nuclear material" means "source material",             is located, all operations conducted on such site
     "special nuclear material" or "byproduct mate-          and all premises used for such operations:
     rial";
                                                             "Nuclear reactor" means any apparatus designed
     "Source material", "special nuclear material",          or used to sustain nuclear fission in a self-
     and "byproduct material" have the meanings              supporting chain reaction or to contain a critical
     given them in the Atomic Energy Act of 1954             mass of fissionable material;
     or in any law amendatory thereof;
                                                             "Property damage" includes all forms of radioac-
     "Spent fuel" means any fuel element or fuel             tive contamination of property.
     component, solid or liquid, which has been




                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                Page 14 of 14


                                                                                                      CIC0153
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 155 of 327 PageID #:200
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           CHANGES - TOWING AND LABOR
This endorsement modifies insurance provided by the following:


     BUSINESS AUTO COVERAGE FORM

With respect to the coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.


1.   SECTION III - PHYSICAL DAMAGE COV-
     ERAGE, A. Coverage, 2. Towing is deleted
     in its entirety and replaced with:
     2.   Towing
          We will pay up to the limit shown in the
          Declarations for towing and labor costs
          incurred each time a covered "auto" is
          disabled. However, the labor must be per-
          formed at the place of disablement.




AA 2009 01 17


                                                                                        CIC0154
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 156 of 327 PageID #:201
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          CHANGES - AUDIO, VISUAL AND DATA ELECTRONIC
                     EQUIPMENT COVERAGE
This endorsement modifies insurance provided by the following:


     BUSINESS AUTO COVERAGE FORM

With respect to the coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.


1.   SECTION III - PHYSICAL DAMAGE COVER-                  2.    SECTION III - PHYSICAL DAMAGE COVER-
     AGE, B. Exclusions, 4. is deleted in its en-                AGE, C. Limits of Insurance, 1. is deleted in
     tirety and replaced with:                                   its entirety and replaced with:
     4.   We will not pay for "loss" to any of the fol-          1.   The most we will pay for:
          lowing:
                                                                      a.   "Loss" to any covered "auto" is the
          a.   Tapes, records, discs or similar au-                        lesser of;
               dio, visual or data electronic devices
               designed for use with audio, visual or                      (1) The actual cash value of the
               data electronic equipment.                                      damaged or stolen property as of
                                                                               the time of the "loss"; or
          b.   Any device designed or used to de-
               tect speed-measuring equipment,                             (2) The cost of repairing or replacing
               such as radar or laser detectors, and                           the damaged or stolen property
               any jamming apparatus intended to                               with other property of like kind or
               elude or disrupt speed-measuring                                quality.
               equipment.                                             b.   All electronic equipment that repro-
          c.   Any electronic equipment, without re-                       duces, receives or transmits audio,
               gard to whether this equipment is                           visual or data signals in any one
               permanently installed, that repro-                          "loss", is up to $1,000, if, at the time
               duces, receives or transmits audio,                         of "loss", such electronic equipment
               visual or data signals.                                     is:

          d.   Any accessories used with the elec-                         (1) Permanently installed in or upon
               tronic equipment described in Para-                             the covered "auto" in a housing,
               graph c. above.                                                 opening or other location that is
                                                                               not normally used by the "auto"
          Exclusions 4.c. and 4.d. do not apply to                             manufacturer for the installation
          equipment designed to be operated solely                             of such equipment;
          by use of the power from the "auto's" elec-
          trical system that, at the time of "loss", is:                   (2) Removable from a permanently
                                                                               installed housing unit as de-
          a.   Permanently installed in or upon the                            scribed in Paragraph b.1. above;
               covered "auto";                                                 or
          b.   Removable from a housing unit which                         (3) An integral part of such equip-
               is permanently installed in or upon                             ment as described in Para-
               the covered "auto";                                             graphs b.(1) and b.(2) above.
          c.   An integral part of the same unit           3.    AUDIO, VISUAL AND DATA ELECTRONIC
               housing any electronic equipment                  EQUIPMENT COVERAGE ADDED LIMITS
               described in Paragraphs a. and b.
               above; or                                         The sub-limit in Paragraph 1.b. above is in ad-
                                                                 dition to the Limit of Insurance shown in the
          d. Necessary for the normal operation                  Schedule of the Audio, Visual and Data
               of the covered "auto" or the monitor-             Equipment Coverage endorsement, if pur-
               ing of the covered "auto's" operating             chased.
               system.


AA 296 07 12


                                                                                              CIC0155
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 157 of 327 PageID #:202
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              ILLINOIS UNINSURED MOTORISTS COVERAGE
Throughout this endorsement "you" and "your" refer to the organization(s) and a natural person(s) shown as a
Named Insured on this endorsement. "You" and "your" do not refer to any other person(s) or organization(s),
including but not limited to agents, employees, servants, members, shareholders or independent contractors of
any person or organization shown as a Named Insured on this endorsement.
For a covered "auto" licensed or principally garaged in, or "garage operations" conducted in Illinois, this en-
dorsement modifies insurance provided under the following:


    BUSINESS AUTO COVERAGE FORM
    GARAGE COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM
    TRUCKERS COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.
This endorsement changes the Coverage Form effective on the effective date of the Coverage Form unless
another date is indicated below.

Endorsement Effective:                                     Policy Number:
  12-12-2018                                               ETA 051 52 30
Named Insured:

THE BEND HOTEL DEVELOPMENT COMPANY LLC
                                                  SCHEDULE
  Limit of Insurance
  $ REFER TO AA4183                            Each "Accident"

(If no entry appears above, information required to complete this endorsement will be shown in the Declara-
tions as applicable to this endorsement).


A. Coverage                                                         that are necessary to recover from the own-
                                                                    er or operator of the "uninsured motor vehi-
    1.   We will pay all sums the "insured" is legally              cle".
         entitled to recover as compensatory dam-
         ages from the owner or operator of:                   2.   We will pay under this endorsement only if
                                                                    the limits of insurance under all applicable
         a.   An "uninsured motor vehicle" as de-                   liability bonds or policies have been partially
              fined in Paragraph F.4.a. and b. be-                  or fully exhausted by payment of judgments
              cause of "bodily injury":                             or settlements.
              (1) Sustained by the "insured"; and              3.   Any judgment for damages arising out of a
              (2) Cause by an "accident".                           "suit" brought without our written consent to
                                                                    both the "suit" and the judgment is not bind-
         b.   An "uninsured motor vehicle" as de-                   ing on us.
              fined in Paragraph F.4.c. because of
              "bodily injury" sustained by the "in-       B. Who is an Insured
              sured".                                          The following are "insureds":
         The owner's or operator's liability for these         1. If any natural persons are specifically listed
         damages must result from the ownership,                    as a Named Insured on this endorsement,
         maintenance or use of the "uninsured motor                 the following persons are "insureds":
         vehicle". The "insured" shall be required to
         prove all elements of the "insured's" claim

                                       Includes copyrighted material of ISO
AA 4044 IL 01 15                        Properties, Inc., with its permission.                       Page 1 of 4


                                                                                               CIC0156
         Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 158 of 327 PageID #:203
         a.   Natural persons specifically listed as a              tor vehicle" is not specifically identified in the
              Named Insured on this endorsement;                    Coverage Form or is not a newly acquired
                                                                    or replacement "motor vehicle" covered un-
         b.   "Family members" of natural persons                   der the terms of the Coverage Form.
              specifically listed as a Named Insured
              on this endorsement;                             4.   "Bodily injury" suffered by any person while
                                                                    operating or "occupying" a "motor vehicle"
         c.   Any natural person, but only for injuries             without reasonable belief that he or she is
              that occur while "occupying" an "auto"                entitled to do so.
              for which coverage is provided in the
              Coverage Form or a temporary substi-             5.   Punitive or exemplary damages.
              tute for such covered "auto". In such
              case, the covered "auto" must be out of     D. Limit of Insurance
              service because of its break down, re-           1.   Regardless of the number of policies, cov-
              pair, servicing, "loss" or destruction;               ered "autos", "insureds", premiums paid,
              and                                                   claims-made or vehicles involved in the "ac-
         d.   Any natural person, but only for dam-                 cident", the most we will pay for all damag-
              ages he or she is entitled to recover                 es, including, but not as a separate claim,
              because of "bodily injury" sustained by               damages claimed by any person or organi-
              an "insured" described in Paragraphs                  zation for care, loss of services, or death
              B.1.a., b. or c.                                      due to and arising out of any one "accident"
                                                                    is the limit of Uninsured Motorists Cover-
    2.   If an entity other than a natural person is                age shown in the Schedule or the Declara-
         listed as a Named Insured on this endorse-                 tions.
         ment, and no natural persons are listed as a
         Named Insured in the endorsement, the fol-                 We will apply the limit shown in the sched-
         lowing persons are "insureds":                             ule or the Declarations to first provide the
                                                                    separate limits required by the Illinois Safety
         a.   Any natural person, but only for injuries             Responsibility Law as follows:
              that occur while "occupying" an "auto"
              for which coverage is provided in the                 a.   $25,000 for "bodily injury" to any one
              Coverage Form or a temporary substi-                       person due to and arising out of any
              tute for such covered "auto". In such                      one "accident", and
              case, the covered "auto" must be out of               b.   $50,000 for "bodily injury" to two or
              service because of its break down, re-                     more persons due to and arising out of
              pair, servicing, "loss" or destruction.                    any one "accident".
         b.   Any natural person is an "insured", but               This provision will not change our total limit
              only for damages he or she is entitled                of insurance.
              to recover because of "bodily injury"
              sustained by an "insured" described in           2.   No one will be entitled to receive duplicate
              Paragraph B.2.a.                                      payments for the same elements of "loss"
                                                                    under this endorsement and any Liability
C. Exclusions                                                       Coverage Form.
    This insurance does not apply to any of the fol-                We will not make a duplicate payment under
    lowing:                                                         this endorsement for any element of "loss"
    1.   Any claim settled with the person(s) or or-                for which payment has been made by or for
         ganization(s) legally responsible for the "ac-             anyone who is legally liable.
         cident" or the insurer or legal representative             We will not pay for any element of "loss" if a
         of such person(s) or organization(s) without               person is entitled to receive payment for the
         our consent.                                               same element of "loss" under any personal
    2.   The direct or indirect benefit of any insurer              injury protection benefits, workers' compen-
         or self-insurer under any personal injury pro-             sation, disability benefits, pension statutes
         tection benefits, workers' compensation,                   or similar laws, including medical payments
         disability benefits, pension statutes or simi-             made under any statute.
         lar laws.                                             3.   The limit of insurance provided in this en-
    3.   "Bodily injury" sustained by an "insured"                  dorsement shall be reduced by all sums
         while the "insured" is operating, or "occupy-              available for payment to the "insured" for
         ing" a "motor vehicle" owned by, furnished                 "bodily injury" under all liability bonds or pol-
         to, or available for the regular use of a                  icies covering persons or organizations le-
         Named Insured or, if the Named Insured is                  gally liable for the "accident".
         a natural person, a spouse, or a resident
         relative of such Named Insured, if the "mo-
                                       Includes copyrighted material of ISO
AA 4044 IL 01 15                        Properties, Inc., with its permission.                         Page 2 of 4


                                                                                                         CIC0157
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 159 of 327 PageID #:204
E. Changes in Conditions                                              c.   You and any other involved "insured"
                                                                           must cooperate with us in the investiga-
    The Conditions for Illinois Uninsured Motor-                           tion, settlement or defense of the claim
    ists Coverage are changed as follows:                                  or "suit". Cooperation includes, but is
    1.   With respect to an "uninsured motor vehi-                         not limited to, identifying all parties who
         cle", the Other Insurance Condition in the                        may be responsible for the "accident"
         Business Auto and Garage Coverage                                 and all insurers who may be obligated
         Forms and Other Insurance Primary and                             to provide coverage.
         Excess Insurance Provisions in the Truck-               3.   Transfer of Rights of Recovery Against
         ers and Motor Carrier Coverage Forms are                     Others to Us does not apply.
         replaced by the following:
                                                                 4.   The following Condition is added:
         If there is other applicable insurance availa-
         ble under one or more policies or provisions                 Reimbursement And Trust
         of coverage:
                                                                      If we make any payment and the "insured"
         a.   The maximum recovery under all cov-                     recovers from another party, the "insured"
              erage forms or policies combined may                    shall hold the proceeds in trust for us and
              equal but not exceed the highest appli-                 pay us back the amount we have paid.
              cable limit for any one vehicle under
              any coverage form or policy providing              5.   Legal Action Against Us is replaced by the
              coverage on either a primary or excess                  following:
              basis.                                                  No lawsuit or action whatsoever or any pro-
         b.   Any insurance we provide with respect                   ceeding in arbitration shall be brought
              to a vehicle you do not own shall be ex-                against us for the recovery of any claim un-
              cess over any other collectible unin-                   der the provisions of the Uninsured Motor-
              sured motorists insurance. We will pay                  ists Coverage of this Coverage Form unless
              only the amount by which the limit of in-               the "insured" has satisfied all of the things
              surance for this coverage exceeds the                   that "insured" is required to do under the
              limits of such other insurance.                         terms and conditions of this endorsement.
                                                                      Any claim or "suit" for Uninsured Motorists
         c.   If the coverage under this endorsement                  Coverage must be brought within two (2)
              is provided:                                            years of the date of the "accident" causing
                                                                      the "bodily injury" or one (1) year after the
              (1) On a primary basis, we will pay on-                 date the liability insurer of the "uninsured
                   ly our share of the "loss" that must               motor vehicle" becomes insolvent, whichev-
                   be paid under insurance providing                  er is later. Our subrogation rights also must
                   coverage on a primary basis. Our                   not be prejudiced.
                   share is the proportion that our lim-
                   it of insurance bears to the total of         6.   The following Condition is added:
                   all applicable limits of insurance for
                   coverage on a primary basis.                       Arbitration

              (2) On an excess basis, we will pay                     a.   If we and an "insured" do not agree:
                   only our share of the "loss" that                       (1) Whether that person is legally enti-
                   must be paid under insurance                                    tled to recover damages from a
                   providing coverage on an excess                                 party responsible for the "acci-
                   basis. Our share is the proportion                              dent"; or
                   that our limit of insurance bears to
                   the total of all applicable limits of                   (2) As to the amount of damages that
                   insurance for coverage on an ex-                                may be recovered;
                   cess basis.
                                                                           the matter may be settled by arbitration.
    2.   Duties in the Event of Accident, Claim,                           However, disputes concerning cover-
         Suit or Loss is changed by adding the fol-                        age under this endorsement may not
         lowing:                                                           be arbitrated.
         a.   You or any other involved "insured"                          The "insured" and we must mutually
              must promptly notify the police if a hit-                    agree to arbitrate the disagreements. If
              and-run driver is involved;                                  the "insured" and we do not agree to
                                                                           arbitrate, then the disagreement will be
         b.   You or any other involved "insured"                          resolved in a court having competent
              must promptly send us copies of the le-                      jurisdiction.
              gal papers if a "suit" is brought; and
                                                                           If arbitration is used, each party will se-
                                                                           lect an arbitrator. The two arbitrators
                                         Includes copyrighted material of ISO
AA 4044 IL 01 15                          Properties, Inc., with its permission.                        Page 3 of 4


                                                                                                 CIC0158
         Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 160 of 327 PageID #:205
              will select a third. If they cannot agree               vehicle" also includes a motor home, pro-
              within 45 days as to the third arbitrator,              vided the motor home is not stationary and
              either may request that selection be                    is not being used as a temporary or perma-
              made by a judge of a court having ju-                   nent residence or office. "Motor vehicle"
              risdiction. Each party will:                            does not include a trolley, streetcar, "trailer",
                                                                      railroad engine, railroad car, motorized bicy-
              (1) Pay the expenses it incurs; and                     cle, golf cart, off-road recreational vehicle,
              (2) Bear the expenses of the third arbi-                snowmobile, fork lift, aircraft, watercraft,
                   trator equally.                                    construction equipment, farm tractor or oth-
                                                                      er vehicle designed and principally used for
         b.   Unless both parties agree otherwise,                    agricultural purposes, mobile home, vehicle
              arbitration will take place in the county               traveling on treads or rails or any similar ve-
              in which the "insured" lives. If arbitration            hicle.
              is submitted to the American Arbitration
              Association, then the American Arbitra-            3.   "Occupying" means in, upon, getting in, on,
              tion Association rules shall apply to all               out or off.
              matters except medical opinions. As to             4.   "Uninsured motor vehicle" means a land
              medical opinions, if the amount of                      "motor vehicle" or "trailer":
              damages being sought:
                                                                      a.   For which no liability bond or policy ap-
              (1) Is equal to or less than the mini-                       plies at the time of an "accident".
                   mum limit for "bodily injury" liability
                   specified by the Illinois Safety Re-               b.   For which an insuring or bonding com-
                   sponsibility Law, then the American                     pany denies coverage or is or becomes
                   Arbitration Association rules shall                     insolvent.
                   apply.
                                                                      c.   That is a hit-and-run vehicle and neither
              (2) Exceeds the minimum limit for                            the operator nor owner can be identi-
                   "bodily injury" liability specified by                  fied. The vehicle must either:
                   the Illinois Safety Responsibility
                   Law, then the rules of evidence                         (1) Hit an "insured", a covered "auto"
                   that apply in the circuit court for                             or a vehicle an "insured" is "occu-
                   placing medical opinions into evi-                              pying"; or
                   dence shall apply.                                      (2) Cause "bodily injury" to an "in-
              In all other arbitration proceedings, lo-                            sured" without hitting an "insured",
              cal rules of law as to arbitration proce-                            a covered "auto" or a vehicle an
              dure and evidence will apply. A decision                             "insured" is "occupying".
              agreed to by two of the arbitrators will                     We will only accept competent evi-
              be binding as to the amount of damag-                        dence which may include the testimony,
              es not exceeding the lesser of either:                       under oath, of a person making claim
              (1) $75,000 for "bodily injury" to any                       under this or similar coverage.
                   one person/$150,000 for "bodily in-                However, "uninsured motor vehicle" does
                   jury" to two or more persons                       not include any "motor vehicle":
                   caused by any one "accident"; or
                                                                      a.   Owned or operated by a self-insurer
              (2) The Limit of Uninsured Motorists                         under any applicable motor vehicle law,
                   Insurance shown in the Schedule                         except a self-insurer who is or be-
                   or Declarations.                                        comes insolvent and cannot provide the
F. Additional Definitions                                                  amounts required by that motor vehicle
                                                                           law.
    As used in this endorsement:
                                                                      b.   Owned by any governmental unit or
    1.   "Family member" means a natural person                            agency.
         who is related to and is a resident of the
         same household as a natural person shown                     c.   Designed for use mainly off public
         as a Named Insured on this endorsement.                           roads while not on public roads.
         Such relation may be by blood, marriage or                   d.   Owned by or furnished or available for
         adoption and may include a ward or foster                         your regular use or that of any "family
         child.                                                            member" or any other "insured".
    2.   "Motor vehicle" means a self-propelled vehi-                 e.   For which liability coverage is afforded
         cle designed for use and principally used on                      under this Coverage Form.
         public roads, including an automobile, truck,
         semi-tractor, motorcycle and bus. "Motor

                                         Includes copyrighted material of ISO
AA 4044 IL 01 15                          Properties, Inc., with its permission.                         Page 4 of 4


                                                                                                           CIC0159
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 161 of 327 PageID #:206
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          ILLINOIS UNDERINSURED MOTORISTS COVERAGE
Throughout this endorsement "you" and "your" refer to the organization(s) and a natural person(s) shown as a
Named Insured on this endorsement. "You" and "your" do not refer to any other person(s) or organization(s),
including but not limited to agents, employees, servants, members, shareholders or independent contractors of
any person or organization shown as a Named insured on this endorsement.
For a covered "auto" licensed or principally garaged in, or "garage operations" conducted in Illinois, this en-
dorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
    GARAGE COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM
    TRUCKERS COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.
This endorsement changes the Coverage Form effective on the effective date of the Coverage Form unless
another date is indicated below.

Endorsement Effective:                                     Policy Number:
  12-12-2018                                               ETA 051 52 30
Named Insured:

THE BEND HOTEL DEVELOPMENT COMPANY LLC
                                                  SCHEDULE
  Limit of Liability

  $ REFER TO AA4183                                        Each Accident


(If no entry appears above, information required to complete this endorsement will be shown in the Declara-
tions as applicable to this endorsement.)

With respect to coverage provided by this endorse-                       been partially or fully exhausted by
ment, the provisions of the Coverage Form apply                          payment of judgments or settlements;
unless modified by the endorsement.                                      or
A. Coverage                                                         b.   A "tentative settlement" has been made
                                                                         between an "insured" and a person(s)
    1.   We will pay all sums the "insured" is legally                   or organization(s) who may be legally
         entitled to recover as compensatory dam-                        responsible for the "accident", or the in-
         ages from the owner or operator of an "un-                      surer and legal representative of such
         derinsured motor vehicle". The damages                          person(s) or organization(s) and we:
         must result from "bodily injury" sustained by
         the "insured" caused by an "accident". The                      (1) Have been given a prompt written
         owner's or operator's liability for these dam-                          notice of such settlement and ad-
         ages must result from the ownership, main-                              vance payment to the "insured"
         tenance or use of the "underinsured motor                               equal to the "tentative settlement"
         vehicle". The "insured" shall be required to                            within 30 days after receipt of noti-
         prove all elements of the "insured's" claim                             fication; or
         that are necessary to recover from the
         owner or operator of the "underinsured" mo-                     (2) We and an "insured" have reached
         tor vehicle".                                                           a "settlement agreement".

    2.   We will pay under this endorsement only if            3.   Any judgment for damages arising out of a
         a. or b. below applies:                                    "suit" brought without our written consent to
                                                                    both the "suit" and the judgment is not bind-
         a.   The limits of insurance under all appli-              ing on us.
              cable liability bonds or policies have

                                       Includes copyrighted material of ISO
AA 4045 IL 11 08                        Properties, Inc., with its permission.                          Page 1 of 5


                                                                                                  CIC0160
         Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 162 of 327 PageID #:207
B. Who is an Insured                                           3.   "Bodily injury" sustained by an "insured"
                                                                    while the "insured" is operating or "occupy-
    The following are "insureds":                                   ing" a "motor vehicle" owned by, furnished
    1.   If any natural persons are specifically listed             to, or available for the regular use of a
         as a Named Insured on this endorsement,                    Named Insured or, if the Named Insured is
         the following persons are "insureds":                      a natural person, a spouse or a resident
                                                                    relative of such Named Insured, if the "mo-
         a.   Natural persons specifically listed as a              tor vehicle" is not specifically identified in the
              Named Insured on this endorsement;                    Coverage Form or is not a newly acquired
                                                                    or replacement "motor vehicle" covered un-
         b.   "Family members" of natural persons                   der the terms of the Coverage Form.
              specifically listed as a Named Insured
              on this endorsement;                             4.   "Bodily injury" suffered by any person while
                                                                    operating or "occupying" a "motor vehicle"
         c.   Any natural person, but only for injuries             without reasonable belief that he or she is
              that occur while "occupying" an "auto"                entitled to do so.
              for which coverage is provided in the
              Coverage Form or a temporary substi-             5.   Punitive or exemplary damages.
              tute for such covered "auto". In such
              case, the covered "auto" must be out of     D. Limit of Insurance
              service because of its break down, re-           1.   Regardless of the number of policies, cov-
              pair, servicing, "loss" or destruction;               ered "autos", "insureds", premiums paid,
              and                                                   claims-made or vehicles involved in the "ac-
         d.   Any natural person, but only for dam-                 cident", the most we will pay for all dam-
              ages he or she is entitled to recover                 ages, including, but not as a separate claim,
              because of "bodily injury" sustained by               damages claimed by any person or organi-
              an "insured" described in Paragraphs                  zation for care, loss of services, or death
              B.1.a., b. or c.                                      due to and arising out of any one "accident"
                                                                    is the limit of Underinsured Motorists
    2.   If an entity other than a natural person is                Coverage shown in the Schedule or the
         listed as the Named Insured on this en-                    Declarations.
         dorsement, and no natural persons are
         listed as Named Insureds in the Declara-              2.   Except in the event of a "settlement agree-
         tions, the following persons are "insureds":               ment", the limit of insurance provided in this
                                                                    endorsement shall be reduced by all sums
         a.   Any natural person, but only for injuries             available for payment:
              that occur while "occupying" an "auto"
              for which coverage is provided in the                 a.   To the "insured" for "bodily injury" under
              Coverage Form or a temporary substi-                       all liability bonds or policies covering
              tute for such covered "auto". In such                      persons or organizations legally liable
              case, the covered "auto" must be out of                    for the "accident".
              service because of its break down, re-                b.   Under any automobile medical pay-
              pair, servicing, "loss" or destruction.                    ments coverage. However, the limit of
         b.   Any natural person is an "insured", but                    insurance provided in this endorsement
              only for damages he or she is entitled                     shall not be reduced by any sums paid
              to recover because of "bodily injury"                      or payable under Social Security dis-
              sustained by an "insured" described in                     ability benefits.
              Paragraph B.2.a.                                      No one will be entitled to receive duplicate
C. Exclusions                                                       payments for the same elements of "loss"
                                                                    under this endorsement and any Liability
    This insurance does not apply to any of the fol-                Coverage Form.
    lowing:
                                                                    We will not make duplicate payment under
    1.   Any claim settled with the person(s) or or-                this endorsement for element of "loss" for
         ganization(s) legally responsible for the "ac-             which payment has been made by or for
         cident" or the insurer or legal representative             anyone who is legally liable.
         of such person(s) or organization(s) without
         our consent.                                               We will not pay for any element of "loss" if a
                                                                    person is entitled to receive payment for the
    2.   The direct or indirect benefit of any insurer              same element of "loss" under any personal
         under any personal injury protection, work-                injury protection, workers' compensation,
         ers' compensation, disability benefits, pen-               disability benefits, pension statutes or simi-
         sion statutes or similar law.                              lar law, including medical payments made
                                                                    under any statute

                                       Includes copyrighted material of ISO
AA 4045 IL 11 08                        Properties, Inc., with its permission.                         Page 2 of 5


                                                                                                         CIC0161
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 163 of 327 PageID #:208
    3.   In the event of a "settlement agreement",              2.   Duties in the Event of Accident, Claim,
         the maximum limit of insurance provided in                  Suit or Loss is changed by adding the fol-
         this endorsement shall be the amount by                     lowing:
         which the limit of insurance provided in this
         endorsement exceeds the limits of bodily in-                a.   A person seeking Underinsured Motor-
         jury liability bonds or policies applicable to                   ists Coverage must promptly notify us
         the owner or operator of the "underinsured                       in writing of a "tentative settlement" be-
         motor vehicle".                                                  tween the "insured" and a person(s) or
                                                                          organization(s) who may be legally re-
E. Changes in Conditions                                                  sponsible for the "accident", or the in-
                                                                          surer or legal representative of such
    The Conditions for Illinois Underinsured Mo-                          person(s) or organization(s) and allow
    torists Coverage are changed as follows:                              us 30 days to advance payment to that
    1.   With respect to an "underinsured motor ve-                       "insured" in an amount equal to the
         hicle", the Other Insurance Condition in                         "tentative settlement" to preserve our
         the Business Auto and Garage Coverage                            rights against the person(s) or organi-
         Forms and Other Insurance Primary and                            zation(s) who may be legally responsi-
         Excess Insurance Provisions in the Truck-                        ble for the "accident", or the insurer or
         ers and Motor Carrier Coverage Forms are                         legal representative of such person(s)
         replaced by the following:                                       or organization(s).

         If there is other applicable insurance avail-               b.   File "suit" against the person(s) or or-
         able under one or more policies or provi-                        ganization(s) who may be legally re-
         sions of coverage:                                               sponsible for the "accident" or the in-
                                                                          surer or legal representative of such
         a.   The maximum recovery under all cov-                         person(s) or organization(s), prior to the
              erage forms or policies combined may                        conclusion of a "settlement agreement".
              equal but not exceed the highest appli-                     Such "suit" cannot be abandoned or
              cable limit for any one vehicle under                       settled without giving us notice in writ-
              any coverage form or policy providing                       ing of a "tentative settlement" between
              coverage on either a primary or excess                      the "insured" and a person(s) or organi-
              basis.                                                      zation(s) who may be legally responsi-
                                                                          ble for the "accident", or the insurer or
         b.   Any insurance we provide with respect                       legal representative of such person(s)
              to a vehicle you do not own shall be ex-                    or organization(s) and allowing us 30
              cess over any other collectible underin-                    days to advance payment to that "in-
              sured motorists insurance. We will pay                      sured" in an amount equal to that set-
              only the amount by which the limit of in-                   tlement to preserve our rights against
              surance for this coverage exceeds the                       the person(s) or organization(s) who
              limits of such other insurance.                             may be legally responsible for the "ac-
         c.   If the coverage under this endorsement                      cident", or the insurer or legal represen-
              is provided:                                                tative of such person(s) or organiza-
                                                                          tion(s);
              (1) On a primary basis, we will pay
                   only our share of the "loss" that                 c.   You or any other involved "insured"
                   must be paid under insurance pro-                      must promptly send us copies of the le-
                   viding coverage on a primary ba-                       gal papers if a "suit" is brought; and
                   sis. Our share is the proportion that             d.   You and any other involved "insured"
                   our limit of insurance bears to the                    must cooperate with us in the investiga-
                   total of all applicable limits of in-                  tion, settlement or defense of the claim
                   surance for coverage on a primary                      or "suit". Cooperation includes, but is
                   basis.                                                 not limited to, identifying all parties who
              (2) On an excess basis, we will pay                         may be responsible for the "accident"
                   only our share of the "loss" that                      and all insurers who may be obligated
                   must be paid under insurance pro-                      to provide coverage.
                   viding coverage on an excess ba-             3.   The following is added to Transfer of
                   sis. Our share is the proportion that             Rights of Recovery Against Others to Us:
                   our limit of insurance bears to the
                   total of all applicable limits of in-             Transfer of Rights of Recovery Against
                   surance for coverage on an excess                 Others to Us does not apply to damages
                   basis.                                            caused by an "accident" with an "underin-
                                                                     sured motor vehicle" if we:



                                        Includes copyrighted material of ISO
AA 4045 IL 11 08                         Properties, Inc., with its permission.                        Page 3 of 5


                                                                                                CIC0162
         Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 164 of 327 PageID #:209
         a.   Have been given prompt written notice              6.   The following Condition is added:
              of a "tentative settlement" between an
              "insured" and a person(s) or organiza-                  Arbitration
              tion(s) who may be legally responsible                  a.   If we and an "insured" do not agree:
              for the "accident", or the insurer or legal
              representative of such person(s) or or-                      (1) Whether that person is legally enti-
              ganization(s); and                                                   tled to recover damages from a
                                                                                   party responsible for the "acci-
         b.   Fail to advance payment to the "in-                                  dent"; or
              sured" in an amount equal to the "tenta-
              tive settlement" within 30 days after re-                    (2) As to the amount of damages that
              ceipt of notification.                                               may be recovered;
         If we advance payment to the "insured" in                         the matter may be settled by arbitration.
         an amount equal to the "tentative settle-                         However, disputes concerning cover-
         ment" within 30 days after receipt of notifica-                   age under this endorsement may not
         tion:                                                             be arbitrated.
         a.   That payment will be separate from any                       The "insured" and we must mutually
              amount the "insured" is entitled to re-                      agree to arbitrate the disagreements. If
              cover under the provisions of Underin-                       the "insured" and we do not agree to
              sured Motorists Coverage; and                                arbitrate, then the disagreement will be
                                                                           resolved in a court having competent
         b.   We also have a right to recover the ad-                      jurisdiction.
              vanced payment.
                                                                           If arbitration is used, each party will se-
         However, in the event of a "settlement                            lect an arbitrator. The two arbitrators
         agreement", we shall be entitled to recover                       will select a third. If they cannot ag-
         only for amounts which exceed the limit of                        gress within 45 days as to the third arbi-
         bodily injury liability bonds or policies appli-                  trator, either may request that selection
         cable to the owner or operator of the "under-                     be made by a judge of a court having
         insured motor vehicle".                                           jurisdiction. Each party will:
    4.   The following Condition is added:                                 (1) Pay the expenses it incurs; and
         Reimbursement And Trust                                           (2) Bear the expenses of the third arbi-
         If we make any payment and the "insured"                                  trator equally.
         recovers from another party, the "insured"                   b.   Unless both parties agree otherwise,
         shall hold the proceeds in trust for us and                       arbitration will take place in the county
         pay us back the amount we have paid.                              in which the "insured" lives. Local rules
         However, in the event of a "settlement                            of law as to arbitration procedures and
         agreement", we shall be entitled to recover                       evidence will apply. A decision agreed
         only for amounts which exceed the limit of                        to by two of the arbitrators will be bind-
         bodily injury liability bonds or policies appli-                  ing as to:
         cable to the owner or operator of the "under-                     (1) Whether the "insured" is legally en-
         insured motor vehicle".                                                   titled to recover damages from a
    5.   Legal Action Against Us is replaced by the                                party responsible for the "acci-
         following:                                                                dent"; and

         No lawsuit or action whatsoever or any pro-                       (2) The amount of damages.
         ceeding in arbitration shall be brought            F.   Additional Definitions
         against us for the recovery of any claim un-
         der the provisions of the Underinsured Mo-              As used in this endorsement:
         torists Coverage of this Coverage Form
         unless the "insured" has satisfied all of the           1.   "Family member" means a natural person
         things that "insured" is required to do under                who is related to and is a resident of the
         the terms and conditions of this endorse-                    same household as a natural person shown
         ment. Any claim or "suit" for Underinsured                   as a Named Insured on this endorsement.
         Motorists Coverage must be brought within                    Such relation may be by blood, marriage or
         two (2) years of the date of the "accident"                  adoption, and may include a ward or foster
         causing the "bodily injury" or one (1) year af-              child.
         ter the date the liability insurer of the "unin-        2.   "Motor vehicle" means a self-propelled vehi-
         sured motor vehicle" becomes insolvent,                      cle designed for use and principally used on
         whichever is later. Our subrogation rights                   public roads, including an automobile, truck,
         also must not be prejudiced.
                                         Includes copyrighted material of ISO
AA 4045 IL 11 08                          Properties, Inc., with its permission.                        Page 4 of 5


                                                                                                          CIC0163
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 165 of 327 PageID #:210
         semi-tractor, motorcycle and bus. "Motor                     for damages incurred because of "bodily in-
         vehicle" also includes a motor home, pro-                    jury" sustained in an "accident" involving an
         vided the motor home is not stationary and                   "underinsured motor vehicle".
         is not being used as a temporary or perma-
         nent residence or office. "Motor vehicle"               6.   "Underinsured motor vehicle" means a land
         does not include a trolley, streetcar, "trailer",            "motor vehicle" or "trailer" of any type for
         railroad engine, railroad car, motorized bicy-               which the sum of the limits of coverage
         cle, golf cart, off-road recreational vehicle,               available for payment to the "insured" under
         snowmobile, fork lift, aircraft, watercraft,                 all liability bonds or policies covering per-
         construction equipment, farm tractor or                      son(s) or organization(s) liable to the "in-
         other vehicle designed and principally used                  sured" at the time of an "accident" are less
         for agricultural purposes, mobile home, ve-                  than the Limit of Insurance for this coverage
         hicle traveling on treads or rails or any simi-              or reduced by payments to others injured in
         lar vehicle.                                                 the accident to an amount which is less than
                                                                      the Limit of Insurance for this coverage.
    3.   "Occupying" means in, upon, getting in, on,                  However, "underinsured motor vehicle"
         out or off.                                                  does not include any "motor vehicle":
    4.   "Settlement agreement" means we and an                       a.   Owned or operated by any self-insurer
         "insured" agree that the "insured" is legally                     under any applicable motor vehicle law,
         entitled to recover, from the person(s) or or-                    except a self-insurer who is or be-
         ganization(s) who may be legally responsi-                        comes insolvent and cannot provide the
         ble for the "accident", or the legal represen-                    amount required by that motor vehicle
         tative of such person(s) or organization(s),                      law.
         damages for "bodily injury" and, without ar-
         bitration, agree also as to the amount of                    b.   Owned by any governmental unit or
         damages. Such agreement is final and bind-                        agency.
         ing regardless of any subsequent judgment                    c.   Designed for use mainly off public
         or settlement reached by the "insured" with                       roads while not on public roads.
         the person(s) or organization(s) who may be
         legally responsible for the "accident", or the               d.   Which is an "uninsured motor vehicle".
         legal representative of such person(s) or or-
         ganization(s),.                                              e.   Owned by, furnished or available for the
                                                                           regular use of any "insured", other than
    5.   "Tentative settlement" means an offer from                        the named insured, or a "family mem-
         the person(s) or organization(s) who may be                       ber" of a named insured.
         legally responsible for the "accident", or the
         legal representative of such person(s) or or-                f.   For which liability coverage is afforded
         ganization(s), to compensate an "insured"                         under this Coverage Form.




                                         Includes copyrighted material of ISO
AA 4045 IL 11 08                          Properties, Inc., with its permission.                      Page 5 of 5


                                                                                               CIC0164
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 166 of 327 PageID #:211

               IMPORTANT NOTICE TO ILLINOIS INSUREDS
                   DEFENSIVE DRIVING COURSE DISCOUNT
                          FOR SENIOR CITIZENS
In accordance with Illinois law, the Secretary of State will provide documentation to those people over age 55
who have successfully completed a defensive driving course. A discount of 5% will apply to the premiums for
Bodily Injury Liability, Property Damage Liability, Medical Payments, and Collision coverages of the vehicle
principally operated by any senior citizen who presents such documentation.




AA 4047 IL 03 98


                                                                                            CIC0165
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 167 of 327 PageID #:212
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      ILLINOIS CHANGES
For a covered "auto" licensed or principally garaged in Illinois, this endorsement modifies insurance provided
under the following:
    BUSINESS AUTO COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.


A. Changes in Liability Coverage                                       b.   The deductions are for prior wear and
                                                                            tear, missing parts and rust damages
    1.   Paragraph A.1.b.(3) of the Who is an In-                           that is reflective of the general overall
         sured provision does not apply.                                    condition of the vehicle considering
    2.   Our Limit of Insurance applies except                              its age. In this event, deductions may
         that we will apply the limit shown in the                          not exceed $500.
         Declarations to first provide the separate          C. Changes in Conditions
         limits required by the Illinois Safety Re-
         sponsibility Law as follows:                             The Other Insurance condition is changed by
                                                                  the addition of the following:
         a.   $25,000 for "bodily injury" to any one
              person caused by any one "accident",                Liability Coverage provided by this Coverage
                                                                  Form for any "auto" you do not own is primary
         b.   $50,000 for "bodily injury" to two or               if:
              more persons caused by any one
              "accident", and                                     1.   The "auto" is owned or held for sale or
                                                                       lease by a new or used vehicle dealer-
         c.   $20,000 for "property damage"                            ship;
              caused by any one "accident".
                                                                  2.   The "auto" is operated by an "insured"
    This provision will not change our total Limit                     with the permission of the dealership de-
    of Insurance.                                                      scribed in Paragraph 1. while your "auto"
B. Changes in Physical Damage Coverage                                 is being repaired or evaluated; and

    The following is added to the Limit of Insur-                 3.   The Limit of Insurance for Liability Cover-
    ance provision with respect to repair or re-                       age under this policy is at least:
    placement resulting in better than like kind or                    a.   $100,000 for "bodily injury" to any one
    quality and supercedes any provision to the                             person caused by any one "accident",
    contrary:
                                                                       b.   $300,000 for "bodily injury" to two or
    3.   We may deduct for betterment if:                                   more persons caused by any one
         a.   The deductions reflect a measurable                           "accident", and
              decrease in market value attributable                    c.   $50,000 for "property damage"
              to the poorer condition of, or prior                          caused by any one "accident".
              damage to, the vehicle.




                                       Includes copyrighted material of ISO
AA 4136 IL 01 15                        Properties, Inc., with its permission.


                                                                                                CIC0166
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 168 of 327 PageID #:213

             UNINSURED/UNDERINSURED MOTORISTS
          PROTECTION OPTION SELECTION FORM - ILLINOIS
The laws of Illinois require that automobile liability insurance policies offer Uninsured/Underinsured Motorists
Coverage limits equal to the Bodily Injury Limits of the policy to which the coverage attaches. You may,
however, select coverage at a lower limit.
YOU ARE ELECTING TO PURCHASE UNINSURED MOTORISTS LIMITS LESS THAN YOUR BODILY
INJURY LIABILITY LIMITS WHEN YOU SIGN THIS FORM.
Uninsured Motorists Coverage provides for payment of certain benefits for damages caused by owners or
operators of uninsured motor vehicles because of bodily injury or death resulting therefrom.
Underinsured Motorists Coverage provides for payment of certain benefits for damages caused by owners or
operators of underinsured motor vehicles because of bodily injury or death resulting therefrom.
An Underinsured motor vehicle is a vehicle to which a bodily injury policy or bond applies at the time of the
accident but its limit for bodily injury liability is less than the limit of liability for this coverage.
Such benefits may include payments for certain medical expenses, lost wages and pain and suffering, subject
to limitations and conditions in the policy.
Uninsured/Underinsured Motorist options are available for a modest premium: PLEASE CONTACT YOUR
AGENT for the exact cost.
                                PLEASE SELECT ONE OF THE FOLLOWING:
        I select Uninsured/Underinsured Motorists Coverage at the following limits which are lower than the
        Bodily Injury Liability Limits of my policy.
                                                                  Thousand Dollars
                                                    Split Limit                      Single Limit
                       LIMITS OF LIABILITY          ¨    *25/50                  ¨       50*
                                                    ¨    50/100                  ¨       100
                                                    ¨    100/300                 ¨       300
                                                    ¨    Other                   ¨       Other


Attached to and forming a part of Policy Number ETA 051 52 30      and any subsequent renewals,
reinstatements, reissuance, replacements, substitutions or amendments of my policy unless I request
otherwise in writing
I intend that my selection will apply to me and all other persons or organizations that may be eligible for
coverage under this policy.


                        DATE


              INSURED'S SIGNATURE


NOTE:    A. *Underinsured Motorist Coverage does not apply unless Uninsured Motorist Coverage limits
              exceed the minimum Financial Responsibility Limits of $25,000 each person/$50,000 each
              occurrence or $50,000 Single Limit Liability.
         B. Please refer to form AA 4046 IL for information regarding "Uninsured Motorist Property Damage".




AA 4168 IL 01 15


                                                                                                 CIC0167
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 169 of 327 PageID #:214
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            OFFICE OF FOREIGN ASSETS CONTROL (OFAC)
                    COMPLIANCE ENDORSEMENT
This endorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
    GARAGE COVERAGE FORM
SECTION IV - BUSINESS AUTO CONDITIONS, B. General Conditions of the BUSINESS AUTO
COVERAGE FORM and SECTION V - GARAGE CONDITIONS, B. General Conditions of the GARAGE
COVERAGE FORM are amended to include the following:
Office of Foreign Assets Control (OFAC) Compliance
Whenever insurance coverage provided by this policy would be in violation of any United States economic or
trade sanctions, such insurance coverage will not be provided under this policy.




AA 4263 IL 04 10


                                                                                       CIC0168
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 170 of 327 PageID #:215

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:
     BUSINESS AUTO COVERAGE FORM
     BUSINESS AUTO PHYSICAL DAMAGE COVERAGE FORM
     GARAGE COVERAGE FORM
     MOTOR CARRIER COVERAGE FORM
     TRUCKERS COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.
A.   The Cancellation Common Policy Condition is
     replaced by the following:                                       (2) 61 days or more, we will mail you at
                                                                          least 60 days written notice.
     CANCELLATION
                                                                 e.   If this policy in cancelled, we will send you
     a.   The first Named Insured shown in the Dec-                   any premium refund due. If we cancel, the
          larations may cancel this policy by mailing                 refund will be pro rata. If you cancel, the re-
          us advance written notice of cancellation.                  fund may be less than pro rata. The can-
                                                                      cellation will be effective even if we have not
     b.   When this policy is in effect 61 days or more               made or offered a refund.
          or is a renewal or continuation policy, we
          may cancel only for one or more of the fol-            f.   The effective date of cancellation stated in
          lowing reasons by mailing you written notice                the notice shall become the end of the pol-
          of cancellation stating the reasons for can-                icy period.
          cellation.
                                                                 g.   Our notice of cancellation will state the rea-
          (1) Nonpayment of premium.                                  son for cancellation.
          (2) The policy was obtained through a ma-              h.   A copy of the notice will also be sent to your
              terial misrepresentation.                               agent or broker and the loss payee.
          (3) Any "insured" has violated any of the         B.   The following is added and supersedes any pro-
              terms and conditions of the policy.                vision to the contrary:
          (4) The risk originally accepted           has         NONRENEWAL
              measurably increased.
                                                                 If we decide not to renew or continue this policy,
          (5) Certification to the Director of Insur-            we will mail you, your agent or broker and the
              ance of the loss of reinsurance by the             loss payee written notice, stating the reason for
              insurer which provided coverage to us              nonrenewal, at least 60 days before the end of
              for all or a substantial part of the               the policy period. If we offer to renew or con-
              underlying risk insured.                           tinue and you do not accept, this policy will ter-
          (6) A determination by the Director of In-             minate at the end of the current policy period.
              surance that the continuation of the               Failure to pay the required renewal or continua-
              policy could place us in violation of the          tion premium when due shall mean that you
              Illinois insurance laws.                           have not accepted our offer.

     c.   If we cancel for nonpayment of premium,                If we fail to mail proper written notice of non-
          we will mail you at least 10 days written no-          renewal and you obtain other insurance, this
          tice.                                                  policy will end on the effective date of that insur-
                                                                 ance.
     d.   If this policy is cancelled for other than non-
          payment of premium and the policy is in ef-       C.   Mailing of Notices
          fect:
                                                                 We will mail cancellation and nonrenewal no-
          (1) 60 days or less, we will mail you at               tices to the last addresses known to us. Proof
              least 30 days written notice.                      of mailing will be sufficient proof of notice.




CA 02 70 08 94                  Copyright, Insurance Services Office, Inc., 1994


                                                                                                  CIC0169
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 171 of 327 PageID #:216
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       PUBLIC TRANSPORTATION AUTOS
This endorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.
LIABILITY COVERAGE for a covered "auto" licensed or used to transport the public is changed as follows:
    The CARE CUSTODY OR CONTROL exclusion does not apply to "property damage" to or "covered pol-
    lution cost or expense" involving property of the "insured's" passengers while such property is carried by
    the covered "auto."




CA 24 02 12 93                Copyright, Insurance Services Office, Inc., 1993


                                                                                           CIC0170
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 172 of 327 PageID #:217
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    AUTO MEDICAL PAYMENTS COVERAGE
Throughout this Coverage Form "you" and "your" refer to the organization and any specifically named natural
persons shown as the Named Insured in the Business Auto or Garage Coverage Part Declarations. "You" and
"Your" do not refer to any other persons or organizations, including but not limited to agents, employees, ser-
vants, members, shareholders or independent contractors of any person or organization shown as the Named
Insured in the Business Auto or Garage Coverage Part Declarations.
This endorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
    GARAGE COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.

A. Coverage                                                         by or furnished or available for the regular
                                                                    use of any "family member".
    We will pay reasonable expenses incurred for
    necessary medical and funeral services to or for           4.   "Bodily injury" to your "employee" arising out
    an "insured" who sustains "bodily injury" caused                of and in the course of employment by you.
    by "accident". We will pay only those expenses                  However, we will cover "bodily injury" to your
    incurred and reported to us, for services ren-                  domestic "employees" if not entitled to
    dered within three years from the date of the                   workers' compensation benefits. For the
    "accident".                                                     purposes of this endorsement, a domestic
                                                                    "employee" is a person engaged in house-
B. Who is an Insured                                                hold or domestic work performed principally
    1.   You while "occupying" or, while a pedes-                   in connection with a residence premises.
         trian, when struck by any "auto".                     5.   "Bodily injury" to an "insured" while working
    2.   "Family members" of natural persons shown                  in a business of selling, servicing, repairing
         as Named Insureds in the Business Auto or                  or parking "autos" unless that business is
         Garage Coverage Part Declarations while                    yours.
         "occupying" or, while a pedestrian, when              6.   "Bodily injury" arising directly or indirectly out
         struck by any "auto".                                      of:
    3.   Anyone for injuries while "occupying" a cov-               a.   War, including undeclared or civil war;
         ered "auto".
                                                                    b.   Warlike action by a military force, in-
    4.   Anyone for injuries while "occupying" a tem-                    cluding action in hindering or defending
         porary substitute for a covered "auto". The                     against an actual or expected attack, by
         covered "auto" must be out of service be-                       any government, sovereign or other au-
         cause of its breakdown, repair, servicing,                      thority using military personnel or other
         loss or destruction.                                            agents; or
C. Exclusions                                                       c.   Insurrection,   rebellion,    revolution,
    This insurance does not apply to any of the fol-                     usurped power, or action taken by gov-
    lowing:                                                              ernmental authority in hindering or de-
                                                                         fending against any of these.
    1.   "Bodily injury" sustained by an "insured"
         while "occupying" a vehicle located for use           7.   "Bodily injury" to anyone using a vehicle
         as a premises.                                             without a reasonable belief that the person
                                                                    is entitled to do so.
    2.   "Bodily injury" sustained by you or any "fam-
         ily member" while "occupying" or struck by            8.   "Bodily injury" sustained by an "insured"
         any vehicle (other than a covered "auto")                  while "occupying" any covered "auto" while
         owned by or furnished or available for your                used in any professional racing or demoli-
         regular use.                                               tion contest or stunting activity, or while
                                                                    practicing for such contest or activity. This
    3.   "Bodily injury" sustained by any "family                   insurance also does not apply to any "bodily
         member" while "occupying" or struck by any                 injury" sustained by an "insured" while the
         vehicle (other than a covered "auto") owned                "auto" is being prepared for such a contest
                                                                    or activity.

                                    Includes copyrighted material of Insurance
AA 261 07 14                         Services Office, Inc., with its permission.                       Page 1 of 2


                                                                                                CIC0171
       Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 173 of 327 PageID #:218
D. Limit of Insurance      SEE AA4183                         1.   The Transfer of Rights of Recovery
                                                                   Against Others to Us Condition does not
   Regardless of the number of covered "autos",                    apply.
   "insureds", premiums paid, claims made or vehi-
   cles involved in the "accident", the most we will          2.   The reference in Other Insurance in the
   pay for "bodily injury" for each "insured" injured              Business Auto and Garage Coverage
   in any one "accident" is the Limit of Insurance for             Forms to "other collectible insurance" ap-
   Auto Medical Payments Coverage shown in the                     plies only to other collectible auto medical
   Declarations.                                                   payments insurance.
   No one will be entitled to receive duplicate pay-     F.   Additional Definitions
   ments for the same elements of "loss" under this
   coverage and any Liability Coverage Form, Un-              As used in this endorsement:
   insured Motorists Coverage endorsement or Un-              1.   "Family member" means a person related to
   derinsured Motorists Coverage Endorsement at-                   you by blood, marriage or adoption who is a
   tached to this Coverage Part.                                   resident of your household, including a ward
E. Changes in Conditions                                           or foster child.

   The Conditions are changed for Auto Medical                2.   "Occupying" means in, upon, getting in, on,
   Payments Coverage as follows:                                   out or off.




                                   Includes copyrighted material of Insurance
AA 261 07 14                        Services Office, Inc., with its permission.                   Page 2 of 2


                                                                                                    CIC0172
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 174 of 327 PageID #:219
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                          CinciPlus®
                                      BUSINESS AUTO XC®
                                    (EXPANDED COVERAGE)
                                        ENDORSEMENT
This endorsement modifies insurance provided by the following:


    BUSINESS AUTO COVERAGE FORM

With respect to the coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.


A. Who is an Insured - Amended                                               policy or the exhaustion of such poli-
                                                                             cy's limits of insurance.
    SECTION II - LIABILITY COVERAGE, A.
    Coverage, 1. Who is an Insured is amended                     3.   Any of your "employees" while using a
    by adding the following:                                           covered "auto" in your business or your
                                                                       personal affairs, provided you do not own,
    The following are "insureds":                                      hire or borrow that "auto".
    1.   Any subsidiary which is a legally incorpo-          B. Liability Coverage Extensions - Supple-
         rated entity of which you own a financial              mentary Payments - Higher Limits
         interest of more than 50% of the voting
         stock on the effective date of this cover-               SECTION II - LIABILITY COVERAGE, A.
         age form.                                                Coverage, 2. Coverage Extensions, a. Sup-
                                                                  plementary Payments is amended by:
         However, the insurance afforded by this
         provision does not apply to any subsidiary               1.   Replacing the $2,000 Limit of Insurance
         that is an "insured" under any other au-                      for bail bonds with $4,000 in (2); and
         tomobile liability policy, or would be an
         "insured" under such policy but for termi-               2.   Replacing the $250 Limit of Insurance for
         nation of such policy or the exhaustion of                    reasonable expenses with $500 in (4).
         such policy's limits of insurance.                  C. Amended Fellow Employee Exclusion
    2.   Any organization that is newly acquired or               SECTION II - LIABILITY COVERAGE, B. Ex-
         formed by you and over which you main-                   clusions, 5. Fellow Employee is modified as
         tain majority ownership.                                 follows:
         The insurance provided by this provision:                Exclusion 5. Fellow Employee is deleted.
         a.   Is effective on the date of acquisition        D. Hired Auto - Physical Damage
              or formation, and is afforded for 180
              days after such date;                               If hired "autos" are covered "autos" for Liability
                                                                  Coverage, then Comprehensive and Collision
         b.   Does not apply to "bodily injury" or                Physical Damage Coverages as provided un-
              "property damage" resulting from an                 der SECTION III - PHYSICAL DAMAGE
              "accident" that occurred before you                 COVERAGE of this Coverage Part are ex-
              acquired or formed the organization;                tended to "autos" you hire, subject to the fol-
         c.   Does not apply to any newly acquired                lowing:
              or formed organization that is a joint              1.   The most we will pay for "loss" to any
              venture or partnership; and                              hired "auto" is $35,000 or the actual cash
         d.   Does not apply to an insured under                       value or cost to repair or replace, which-
              any other automobile liability policy,                   ever is the least, minus a deductible.
              or would be an insured under such a                 2.   The deductible will be equal to the largest
              policy but for the termination of such                   deductible applicable to any owned "auto"


                                       Includes copyrighted material of ISO
AA 265 01 16                            Properties, Inc., with its permission.                        Page 1 of 3


                                                                                               CIC0173
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 175 of 327 PageID #:220
        for that coverage, or $1,000, whichever is                    under SECTION III - PHYSICAL DAM-
        less.                                                         AGE COVERAGE, A. Coverage, 4.
                                                                      Coverage Extensions.
   3.   Hired Auto - Physical Damage coverage
        is excess over any other collectible insur-         F.   Transportation Expense - Higher Limits
        ance.
                                                                 SECTION III - PHYSICAL DAMAGE COV-
   4.   Subject to the above limit, deductible, and              ERAGE, A. Coverage, 4. Coverage Exten-
        excess provisions we will provide cover-                 sions is amended by replacing $20 per day
        age equal to the broadest coverage appli-                with $50 per day, and $600 maximum with
        cable to any covered "auto" you insured                  $1,500 maximum in Extension a. Transporta-
        under this policy.                                       tion Expenses.
   Coverage includes loss of use of that hired au-          G. Airbag Coverage
   to, provided it results from an "accident" for
   which you are legally liable and as a result of               SECTION III - PHYSICAL DAMAGE COV-
   which a monetary loss is sustained by the                     ERAGE, B. Exclusions, 3.a. is amended by
   leasing or rental concern. The most we will                   adding the following:
   pay for any one "accident" is $1,000.                         However, the mechanical and electrical
   If a limit for Hired Auto - Physical Damage is                breakdown portion of this exclusion does not
   shown in the Schedule, then that limit replac-                apply to the accidental discharge of an airbag.
   es, and is not added to, the $35,000 limit indi-              This coverage for airbags is excess over any
   cated above.                                                  other collectible insurance or warranty.

E. Rental Reimbursement                                     H. Loan or Lease Gap Coverage

   SECTION III - PHYSICAL DAMAGE is                              1.   SECTION III - PHYSICAL DAMAGE
   amended by adding the following:                                   COVERAGE, C. Limit of Insurance is
                                                                      deleted in its entirety and replaced by the
   1.   We will pay for rental reimbursement ex-                      following, but only for private passenger
        penses incurred by you for the rental of                      type "autos" with an original loan or lease,
        an "auto" because of a "loss" to a covered                    and only in the event of a "total loss" to
        "auto". Payment applies in addition to the                    such a private passenger type "auto":
        otherwise applicable amount of each cov-
        erage you have on a covered "auto". No                        a.   The most we will pay for "loss" in any
        deductible applies to this coverage.                               one "accident" is the greater of:

   2.   We will pay only for those expenses in-                            (1) The amount due under the terms
        curred during the policy period beginning                               of the lease or loan to which
        24 hours after the "loss" and ending, re-                               your covered private passenger
        gardless of the policy's expiration, with                               type "auto" is subject, but will not
        the lesser of the following number of                                   include:
        days:                                                                   (a) Overdue lease or loan pay-
        a.   The number of days reasonably re-                                       ments;
             quired to repair the covered "auto". If                            (b) Financial penalties imposed
             "loss" is caused by theft, this number                                  under the lease due to high
             of days is added to the number of                                       mileage, excessive use or
             days it takes to locate the covered                                     abnormal wear and tear;
             "auto" and return it to you; or
                                                                                (c) Security deposits not re-
        b.   30 days.                                                                funded by the lessor;
   3.   Our payment is limited to the lesser of the                             (d) Costs for extended warran-
        following amounts:                                                           ties, Credit Life Insurance,
        a.   Necessary and actual expenses in-                                       Health, Accident or Disabil-
             curred; or                                                              ity Insurance purchased
                                                                                     with the loan or lease; and
        b.   $40 per day.
                                                                                (e) Carry-over balances from
   4.   This coverage does not apply while there                                     previous loans or leases, or
        are spare or reserve "autos" available to
        you for your operations.                                           (2) Actual cash value of the stolen
                                                                                or damaged property.
   5.   We will pay under this coverage only that
        amount of your rental reimbursement ex-                       b.   An adjustment for depreciation and
        penses which is not already provided for                           physical condition will be made in de-

                                      Includes copyrighted material of ISO
AA 265 01 16                           Properties, Inc., with its permission.                         Page 2 of 3


                                                                                                        CIC0174
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 176 of 327 PageID #:221
              termining actual cash value at the                      2.   A partner, if you are a partnership;
              time of "loss".
                                                                      3.   An executive officer or insurance manag-
     2.   SECTION V - DEFINITIONS is amended                               er, if you are a corporation; or
          by adding the following, but only for the
          purposes of this Loan or Lease Gap                          4.   A member or manager, if you are a lim-
          Coverage:                                                        ited liability company.

          "Total loss" means a "loss" in which the               K. Unintentional Failure to Disclose Hazards
          cost of repairs plus the salvage value ex-                  SECTION IV - BUSINESS AUTO CONDI-
          ceeds the actual cash value.                                TIONS, B. General Conditions is amended
I.   Glass Repair - Waiver of Deductible                              by adding the following:

     SECTION III - PHYSICAL DAMAGE COV-                               If you unintentionally fail to disclose any haz-
     ERAGE, D. Deductible is amended by adding                        ards existing on the effective date of this Cov-
     the following:                                                   erage Form, we will not deny coverage under
                                                                      this Coverage Form because of such failure.
     No deductible applies to glass damage if the
     glass is repaired in a manner acceptable to us              L.   Mental Anguish Resulting from Bodily Inju-
     rather than replaced.                                            ry

J.   Duties in the Event of an Accident, Claim,                       SECTION V - DEFINITIONS, C. "Bodily inju-
     Suit or Loss - Amended                                           ry" is deleted in its entirety and replaced by
                                                                      the following:
     SECTION IV - BUSINESS AUTO CONDI-
     TIONS, A. Loss Conditions, 2. Duties in the                      "Bodily injury" means bodily injury, sickness or
     Event of Accident, Claim, Suit or Loss, a. is                    disease sustained by a person, including men-
     amended by adding the following:                                 tal anguish and death sustained by the same
                                                                      person that results from such bodily injury,
     This condition applies only when the "acci-                      sickness or disease. "Bodily injury" does not
     dent" or "loss" is known to:                                     include mental anguish or death that does not
                                                                      result from bodily injury, sickness or disease.
     1.   You, if you are an individual;




                                           Includes copyrighted material of ISO
AA 265 01 16                                Properties, Inc., with its permission.                       Page 3 of 3


                                                                                                   CIC0175
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 177 of 327 PageID #:222

                        THE CINCINNATI                           INSURANCE COMPANY
                EXCESS LIABILITY COVERAGE PART DECLARATIONS
                                                                           Previous Policy Number

   Attached to and forming part of POLICY NUMBER: ETD 051 52 30                              Effective Date: 12-12-2018
   NAMED INSURED is the same as it appears in the Common Policy Declarations unless another entry is made here.




   LIMITS OF INSURANCE
   Each Occurrence Limit                                    $ 5,000,000
   Aggregate Limit                                          $ 5,000,000
   ADVANCE PREMIUM $ 2,500
   Applicable to Premium, if box is checked:
   ¨
   X     Subject to Annual Adjustment
   ¨     Subject to Audit as follows:

              Premium Basis                    Estimated Exposure              Each Unit of Exposure           Minimum Premium
                                                                                 Rate Per:


   SCHEDULE OF UNDERLYING INSURANCE
   Underlying Insurance, Carrier, Policy Number & Term:                                              Underlying Limits:

  a) Underlying Insurance:                                                              Each Occurrence    $
       Carrier:                                                                         General Aggregate $
       Policy Number:                                                                   Products Aggregate $
       Policy Term:                                                    (other)                             $
                                                                                        EXCESS of:         $

  b)                                           Employer's Liability                 Bodily Injury by Accident:
                                                                                    $                      Each Accident
                                                                                    Bodily Injury by Disease:
                                                                                    $                      Each Employee
                                                                                    Bodily Injury by Disease:
                                                                                    $                      Policy Limit

  c)                                           ¨   Commercial General Liability     Bodily Injury and Propert y Damage Liability:
                                                   Including:                       $                      Each Occurrence Limit
                                               ¨   Products-Completed               $                      General Aggregate Limit
                                                   Operations Coverage              $                      Products-Completed
                                               ¨   Cemetery Professional                                   Operations Aggregate Limit
                                               ¨   Druggist Professional
                                               ¨   Funeral Service Provider
                                               ¨   Pedort hists Professional

                                                                or                                             Personal and Advertising
                                               ¨   Business Liability Including:                               Injury Limit
                                               ¨   Funeral Service Provider             $                      Any One Person or
                                               ¨   Druggist Professional                                       Organization




XSC504 05 10                                                         ETD 051 52 30                                     Page 1 of     2

                                                                                                                 CIC0176
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 178 of 327 PageID #:223
   d) CINCINNATI INS. CO.      Automobile Liability               Bodily Injury Liability Limit:
      ETA 051 52 30            Including:                         $                          Each Person
      12-12-2018 TO 12-12-2021 ¨ Owned Autos                      $                          Each Accident
                                     ¨   Non-Owned Autos          Property Damage Liability Limit:
                                     ¨   Hired Autos              $                          Each Accident
                                     ¨
                                     X   Any Auto                                                     or
                                                                  Bodily Injury Liability and / or Property Damage
                                                                  Liability or Both Combined Limit:
                                                                  $    1,000,000           Each Accident

   e)                              Professional Liability         $
                                                                  $                         Aggregate




   f)                              Employee Benefit Liability    $                          Each Employee Limit
                                                                 $                          Aggregate Limit


   g)                               Liquor Liability              $                          Each Common Cause Limit
                                                                  $                          Aggregate Limit


  Other
   h)




   FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
    XS101UM      12/04 EXCESS LIABILITY - TABLE OF CONTENTS
    XS306        09/02 EMPLOYMENT - RELATED PRACTICES EXCLUSION
    XS345        05/14 EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL
                       INFORMATION
    XS431IL      09/02 ILLINOIS CHANGES - KNOWN INJURY OR DAMAGE




XSC504 05 10                                           ETD 051 52 30                                 Page 2 of       2

                                                                                                   CIC0177
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 179 of 327 PageID #:224

                          EXCESS LIABILITY - TABLE OF CONTENTS
Coverage Part Provision:                                                                                                                    Begins on Page:
Preamble ........................................................................................................................................................... 2
SECTION I - COVERAGE.................................................................................................................................. 2
      A. Insuring Agreement ............................................................................................................................ 2
      B. Exclusions: .......................................................................................................................................... 2
            1.    Asbestos......................................................................................................................................... 2
            2.    Distribution of Material in Violation of Statutes ............................................................................. 3
            3.    Electronic Data ............................................................................................................................... 3
            4.    Pollutant - Auto............................................................................................................................... 3
            5.    Pollutant - Other Than Auto ........................................................................................................... 4
            6.    Underlying Insurance..................................................................................................................... 5
            7.    Uninsured or Underinsured Motorists ........................................................................................... 5
            8.    War ................................................................................................................................................. 5
      C. Defense and Supplementary Payments .......................................................................................... 5
SECTION II - LIMITS OF INSURANCE............................................................................................................. 6
SECTION III - CONDITIONS: ............................................................................................................................ 7
            1.    Appeals........................................................................................................................................... 7
            2.    Audit................................................................................................................................................ 7
            3.    Bankruptcy ..................................................................................................................................... 7
            4.    Duties in the Event of Occurrence, Claim or Suit ......................................................................... 7
            5.    First Named Insured ...................................................................................................................... 7
            6.    Liberalization .................................................................................................................................. 7
            7.    Loss Payments............................................................................................................................... 8
            8.    Maintenance of Underlying Insurance .......................................................................................... 8
            9.    Other Insurance ............................................................................................................................. 8
            10.   Premium ......................................................................................................................................... 8
            11.   Representations............................................................................................................................. 8
            12.   Transfer of Rights of Recovery Against Others to Us .................................................................. 8
            13.   When We Do Not Renew............................................................................................................... 9
SECTION IV - DEFINITIONS:............................................................................................................................ 9
            1.    "Authorized representative"........................................................................................................... 9
            2.    "Coverage term"............................................................................................................................. 9
            3.    "Electronic data"............................................................................................................................. 9
            4.    "Hostile fire" .................................................................................................................................... 9
            5.    "Insured" ......................................................................................................................................... 9
            6.    "Loss".............................................................................................................................................. 10
            7.    "Pollutants" ..................................................................................................................................... 10
            8.    "Underlying insurance" .................................................................................................................. 10
NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT ................................................................... 11




                                                      Includes copyrighted material of Insurance
XS 101 UM 12 04                                         Services Office, Inc. with its permission.                                                      Page 1 of 12


                                                                                                                                                CIC0178
      Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 180 of 327 PageID #:225


                             EXCESS LIABILITY COVERAGE FORM
      Various provisions in this Coverage Part restrict                      c.   First observes, or reasonably should
      this insurance. Read the entire Coverage Part                               have first observed, the injury or of-
      carefully to determine rights, duties, and what is                          fense;
      and is not covered.
                                                                             d.   Becomes aware, or reasonably
      Throughout this Coverage Part the words "you"                               should have become aware, by any
      and "your" refer to the Named Insured shown in                              means, other than as described in c.
      the Declarations. The words "we", "us" and "our"                            above, that injury or offense has
      refer to the Company providing this insurance.                              taken place or begun to take place;
                                                                                  or
      Other words and phrases that appear in quotation
      marks have special meaning. Refer to SECTION                           e.   Becomes aware, or reasonably
      IV - DEFINITIONS.                                                           should have become aware, of a
                                                                                  condition from which injury or offense
      SECTION I - COVERAGE                                                        is substantially certain to take place.
      A.   Insuring Agreement                                           5.   The terms, definitions, conditions, limita-
           1.   We will pay those sums the "insured" is                      tions and exclusions of the "underlying
                legally obligated to pay as damages for                      insurance" are made a part of this Cover-
                that part of "loss" to which this insurance                  age Part, except for:
                applies in excess of "underlying insur-                      a.   Any term or condition relating to:
                ance".
                                                                                  (1) Any duty to investigate or de-
           2.   This insurance applies to injury or offense                           fend;
                only if:
                                                                                  (2) The limits of insurance;
                a.   The injury or offense takes place
                     during the policy period shown in the                        (3) The payment of expenses;
                     Declarations; and
                                                                                  (4) The premium;
                b.   Prior to the "coverage term" in which
                     the injury or offense takes place, you                       (5) Cancellation or non-renewal;
                     did not know, per Paragraph 4. be-                           (6) Any renewal agreement;
                     low, that the injury or offense had
                     taken place or begun to take place,                          (7) The policy period; or
                     in whole or in part.
                                                                             b.   Any other provision that is not con-
           3.   Injury or offense which:                                          sistent with this Coverage Part;
                a.   Takes place during the "coverage                        in which case the terms, definitions, con-
                     term"; and                                              ditions, limitations and exclusions of this
                                                                             Coverage Part will apply.
                b.   Was not, prior to the "coverage
                     term", known by you, per Paragraph                 6.   The amount we will pay is limited as de-
                     4. below, to have taken place;                          scribed in SECTION II - LIMITS OF IN-
                                                                             SURANCE.
                includes any continuation, change or re-
                sumption of that injury or offense after the            No other obligation or liability to pay sums or
                end of the "coverage term" in which it first            perform acts or services is covered unless
                became known by you.                                    expressly provided for under SECTION I -
                                                                        COVERAGE, C. Defense and Supplemen-
           4.   You will be deemed to know that injury or               tary Payments.
                offense has taken place at the earliest
                time when any "authorized representa-              B.   Exclusions
                tive":
                                                                        This insurance does not apply to:
                a.   Reports all, or any part of the injury
                     or offense to us or any other insurer;             1.   Asbestos

                b.   Receives a written or verbal demand                     Any liability arising out of, attributable to
                     or claim for damages because of the                     or any way related to asbestos in any
                     injury or offense;                                      form or transmitted in any manner.



                                   Includes copyrighted material of Insurance
XS 101 UM 12 04                      Services Office, Inc. with its permission.                   Page 2 of 12


                                                                                                     CIC0179
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 181 of 327 PageID #:226

   2.   Distribution of Material in Violation of                     c.   After the "pollutants" or any property
        Statutes                                                          in which the "pollutants" are con-
                                                                          tained are moved from an auto that
        Any liability arising directly or indirectly                      an "insured" owns, hires, borrows,
        out of any action or omission that violates                       rents, leases, or that is operated on
        or is alleged to violate:                                         their behalf in any other fashion to
        a.   The Telephone Consumer Protection                            the place where they are finally de-
             Act (TCPA), including any amend-                             livered, disposed of or abandoned by
             ment of or addition to such law;                             the "insured".

        b.   The CAN-SPAM Act of 2003, includ-                            Paragraph a. above does not apply
             ing any amendment of or addition to                          to bodily injury or property damage
             such law; or                                                 arising from fuels, lubricants, or other
                                                                          operating fluids, exhaust gases or
        c.   Any statute, ordinance or regulation,                        other similar "pollutants" that are
             other than the TCPA or CAN-SPAM                              needed for or result from the normal
             Act of 2003, that prohibits or limits                        electrical, hydraulic or mechanical
             the sending, transmitting, communi-                          functioning of an auto that an "in-
             cating or distribution of material or                        sured" owns, hires, borrows, rents,
             information.                                                 leases, or that is operated on their
                                                                          behalf in any other fashion or its
   3.   Electronic Data                                                   parts, if:
        Damages arising out of the loss of, loss                          (1) The "pollutants" escape, seep,
        of use of, damage to, corruption of, in-                              migrate, or are discharged, dis-
        ability to access, or inability to manipulate                         persed or released directly from
        "electronic data".                                                    an auto part designed by its
   4.   Pollutant - Auto                                                      manufacturer to hold, store, re-
                                                                              ceive or dispose of such "pollut-
        Any liability arising out of the actual, al-                          ants"; and
        leged or threatened discharge, dispersal,
        seepage, migration, release, emission or                          (2) The bodily injury or property
        escape of "pollutants":                                               damage does not arise out of
                                                                              the operation of:
        a.   That are, or that are contained in any
             property that is:                                                 (a) Cherry pickers and similar
                                                                                   devices mounted on auto-
             (1) Being transported or towed by,                                    mobile or truck chassis and
                 handled, or handled for move-                                     used to raise or lower work-
                 ment into, onto or from, an auto                                  ers; or
                 that an "insured" owns, hires,
                 borrows, rents, leases, or that is                            (b) Air compressors, pumps
                 operated on their behalf in any                                   and generators, including
                 other fashion;                                                    spraying, welding, building
                                                                                   cleaning, geophysical ex-
             (2) Otherwise in the course of tran-                                  ploration, lighting and well-
                 sit by or on behalf of the "in-                                   servicing equipment.
                 sured"; or
                                                                          However, this exception to Para-
             (3) Being stored, disposed of,                               graph (a) does not apply if the fuels,
                 treated or processed in or upon                          lubricants, or other operating fluids,
                 an auto that an "insured" owns,                          exhaust gases or other similar "pol-
                 hires, borrows, rents, leases, or                        lutants" are intentionally discharged,
                 that is operated on their behalf                         dispersed, emitted or released.
                 in any other fashion;
                                                                          Paragraphs b. and c. above do not
        b.   Before the "pollutants" or any prop-                         apply to an occurrence that occurs
             erty in which the "pollutants" are                           away from premises owned by or
             contained are moved from the place                           rented to an "insured" with respect to
             where they are accepted by the "in-                          "pollutants" not in or upon an auto
             sured" for movement into or onto an                          that an "insured" owns, hires, bor-
             auto that an "insured" owns, hires,                          rows, rents, leases, or that is oper-
             borrows, rents, leases, or that is op-                       ated on their behalf in any other
             erated on their behalf in any other                          fashion if:
             fashion; or

                                    Includes copyrighted material of Insurance
XS 101 UM 12 04                       Services Office, Inc. with its permission.                   Page 3 of 12


                                                                                             CIC0180
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 182 of 327 PageID #:227

             (1) The "pollutants" or any property                                  premises, site or location is
                 in which the "pollutants" are                                     not and never was owned
                 contained are upset, overturned                                   or occupied by, or rented or
                 or damaged as a result of the                                     loaned to, any "insured",
                 maintenance or use of an auto                                     other than that additional
                 that an "insured" owns, hires,                                    "insured"; or
                 borrows, rents, leases, or that is
                 operated on their behalf in any                               (c) Bodily injury or property
                 other fashion; and                                                damage arising out of heat,
                                                                                   smoke or fumes from a
             (2) The discharge, dispersal, seep-                                   "hostile fire";
                 age, migration, release, emis-
                 sion or escape of the "pollut-                           (2) At or from any premises, site or
                 ants" is caused directly by such                             location which is or was at any
                 upset, overturn or damage.                                   time used by or for any "insured"
                                                                              or others for the handling, stor-
   5.   Pollutant - Other Than Auto                                           age, disposal, processing or
                                                                              treatment of waste;
        a.   Any liability arising out of the actual,
             alleged or threatened discharge,                             (3) Which are or were at any time
             dispersal, seepage, migration, re-                               transported, handled, stored,
             lease, emission or escape of "pollut-                            treated, disposed of, or proc-
             ants":                                                           essed as waste by or for any
                                                                              "insured" or any person or or-
             (1) At or from any premises, site or                             ganization for whom you may be
                 location which is or was at any                              legally responsible;
                 time owned or occupied by, or
                 rented or loaned to, any "in-                            (4) At or from any premises, site or
                 sured".                                                      location on which any "insured"
                                                                              or any contractors or subcon-
                  However, Paragraph a.(1) of this                            tractors working directly or indi-
                  exclusion does not apply to the                             rectly on any "insured's" behalf
                  following if such liability is cov-                         are performing operations, if the
                  ered by "underlying insurance"                              "pollutants" are brought on or to
                  listed in the Schedule of Under-                            the premises, site or location in
                  lying Insurance, and subject to                             connection with such operations
                  all its terms, limitations and con-                         by such "insured", contractor or
                  ditions:                                                    subcontractor.
                  (a) Bodily injury, if sustained                              However, Paragraph a.(4) of this
                      within a building and                                    exclusion does not apply to the
                      caused by smoke, fumes,                                  following if such liability is cov-
                      vapor or soot produced by                                ered by "underlying insurance"
                      or originating from equip-                               listed in the Schedule of Under-
                      ment that is used to heat,                               lying Insurance, and subject to
                      cool or dehumidify the                                   all its terms, limitations and con-
                      building, or equipment that                              ditions:
                      is used to heat water for
                      personal use by the build-                               (a) Bodily injury or property
                      ing's occupants or their                                     damage arising out of the
                      guests;                                                      escape of fuels, lubricants
                                                                                   or other operating fluids
                  (b) Bodily injury or property                                    which are needed to per-
                      damage for which you may                                     form the normal electrical,
                      be held liable, if you are a                                 hydraulic or mechanical
                      contractor, and the owner                                    functions necessary for the
                      or lessee of such premises,                                  operation of mobile equip-
                      site or location has been                                    ment or its parts, if such fu-
                      added to your "underlying                                    els, lubricants or other op-
                      insurance" as an additional                                  erating fluids escape from a
                      "insured" with respect to                                    vehicle part designed to
                      your ongoing operations                                      hold, store or receive them.
                      performed for that additional                                This exception does not
                      "insured" at that premises,                                  apply if the bodily injury or
                      site or location and such                                    property damage arises out

                                    Includes copyrighted material of Insurance
XS 101 UM 12 04                       Services Office, Inc. with its permission.                   Page 4 of 12


                                                                                                      CIC0181
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 183 of 327 PageID #:228

                      of the intentional discharge,                        However, this Paragraph b. does not
                      dispersal or release of the                          apply to liability for damages be-
                      fuels, lubricants or other                           cause of property damage that the
                      operating fluids, or if such                         "insured" would have in the absence
                      fuels, lubricants or other                           of such request, demand, order or
                      operating fluids are brought                         statutory or regulatory requirement,
                      on or to the premises, site                          or such claim or suit by or on behalf
                      or location with the intent                          of a governmental authority.
                      that they be discharged,
                      dispersed or released as                  6.   Underlying Insurance
                      part of the operations being                   Any liability not covered by "underlying
                      performed by such "in-                         insurance" for any reason other than the
                      sured", contractor or sub-                     exhaustion of an aggregate limit of insur-
                      contractor;                                    ance by payment of claims.
                  (b) Bodily injury or property                 7.   Uninsured or Underinsured Motorists
                      damage sustained within a
                      building and caused by the                     Any liability or obligation to any "insured"
                      release of gases, fumes or                     or anyone else under any uninsured
                      vapors      from    materials                  motorist, underinsured motorist, automo-
                      brought into that building in                  bile no-fault or first party personal injury
                      connection with operations                     law.
                      being performed by you or
                      on your behalf by a con-                  8.   War
                      tractor or subcontractor; or                   Any liability, however caused, arising di-
                  (c) Bodily injury or property                      rectly or indirectly, out of:
                      damage arising out of heat,                    a.    War, including undeclared or civil
                      smoke or fumes from a                                war;
                      "hostile fire"; or
                                                                     b.    Warlike action by a military force, in-
            (5) At or from any premises, site or                           cluding action in hindering or de-
                location on which any "insured"                            fending against an actual or ex-
                or any contractors or subcon-                              pected attack by any government,
                tractors working directly or indi-                         sovereign or authority using military
                rectly on any "insured's" behalf                           personnel or other agents; or
                are performing operations, if the
                operations are to test for, moni-                    c.    Insurrection, rebellion, revolution,
                tor, clean up, remove, contain,                            usurped power or action taken by
                treat, detoxify or neutralize, or in                       governmental authority in hindering
                any way respond to or assess                               or defending against any of these.
                the effects of, "pollutants".
                                                           C.   Defense and Supplementary Payments
       b.   Any loss, cost or expense arising out
            of any:                                             1.   We will have the right and duty to defend
                                                                     the "insured" against any suit seeking
            (1) Request, demand, order or                            damages because of injury or damage to
                statutory or regulatory require-                     which this insurance applies when the
                ment that any "insured" or oth-                      applicable limits of "underlying insurance"
                ers test for, monitor, clean up,                     and any other insurance have been ex-
                remove, contain, treat, detoxify                     hausted by payment of claims. We will
                or neutralize, or in any way re-                     have no duty to defend the "insured"
                spond to, or assess the effects                      against any suit seeking damages for in-
                of, "pollutants"; or                                 jury or damage to which this insurance
                                                                     does not apply. We may, at our discre-
            (2) Claim or suit by or on behalf of a                   tion, investigate any occurrence and set-
                governmental authority for dam-                      tle any claim or suit that may result.
                ages because of testing for,
                monitoring, cleaning up, remov-                      Our right and duty to defend ends when
                ing, containing, treating, detoxi-                   the applicable Limits of Insurance, as
                fying or neutralizing, or in any                     stated in the Declarations, has been ex-
                way responding to, or assessing                      hausted by payment of claims.
                the effects of, "pollutants".
                                                                2.   We have no duty to investigate, settle or
                                                                     defend any claim or suit other than those

                                   Includes copyrighted material of Insurance
XS 101 UM 12 04                      Services Office, Inc. with its permission.                    Page 5 of 12


                                                                                              CIC0182
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 184 of 327 PageID #:229

        circumstances described in Paragraph                    These payments will not reduce the Limits of
        C.1. However, we do have the right to                   Insurance provided by this Coverage Part
        participate in the investigation, settlement            when defense or supplementary payments
        or defense of any claim or suit to which                provided by the "underlying insurance" do not
        this insurance applies. If we exercise this             reduce their Limits of Insurance. However,
        right, we will do so at our expense.                    when defense or supplementary payments
                                                                provided by the "underlying insurance" reduce
   3.   If there is no underlying insurer or other              their Limits of Insurance then such expense
        insurance obligated to do so, we will pay               payments paid by us will reduce the Limits of
        the following when we provide a defense:                Insurance provided by this Coverage Part.
        a.   All expenses we incur.                        SECTION II - LIMITS OF INSURANCE
        b.   The cost of bail bonds up to $3,000.          1.   The Limits of Insurance shown in the Declara-
             We do not have to furnish these                    tions and the rules below fix the most we will
             bonds.                                             pay regardless of the number of:
        c.   The cost of bonds to appeal a judg-                a.   "Insureds";
             ment or award in any claim or suit we
             defend and the cost of bonds to re-                b.   Claims made or suits brought;
             lease attachments, but only for bond
             amounts within the applicable Limits               c.   Persons or organizations making claims
             of Insurance. We do not have to fur-                    or bringing suits; or
             nish these bonds.                                  d.   Coverages provided under this Coverage
        d.   Reasonable expenses incurred by                         Part.
             the "insured" at our request to assist        2.   The Limits of Insurance of this Coverage Part
             us in the investigation or defense of              apply in excess of the "underlying insurance"
             the claim or suit, including the actual            limits specified in the Schedule of Underlying
             loss of earnings.                                  Insurance.
        e.   All costs taxed against the "insured"         3.   The Aggregate Limit specified in the Declara-
             in the suit.                                       tions is the most we will pay for "loss" to which
   4.   If there is no underlying insurer obligated             this insurance applies. The Aggregate Limit
        to do so, we will pay the following ex-                 of this Coverage Part applies to "loss" in the
        penses for a "loss" to which this insur-                same manner as the aggregate limit in the
        ance applies:                                           "underlying insurance" applies to "loss".
                                                                When the "underlying insurance" does not
        a.   Prejudgment       interest     awarded             apply an aggregate limit of "loss", the Aggre-
             against the "insured" on that part of              gate Limit of this Coverage Part will not apply
             the judgment we become obligated                   to "loss". When the "underlying insurance"
             to pay and which falls within the ap-              does apply an aggregate limit to "loss", the
             plicable Limit of Insurance. If we                 Aggregate Limit of this Coverage Part will ap-
             make an offer to pay the applicable                ply to "loss".
             Limits of Insurance, we will not pay
             any prejudgment interest based on             4.   Subject to 3. above, the Each Occurrence
             that period of time after the offer.               Limit specified in the Declarations is the most
                                                                we will pay for "loss" arising out of any one
        b.   All interest awarded against the "in-              occurrence.
             sured" on the full amount of any
             judgment that accrues:                             We will not pay more than the Limit of Insur-
                                                                ance shown in this Coverage Part's Declara-
             (1) After entry of the judgment; and               tions for Each Occurrence because any Per-
                                                                sonal Umbrella Liability Policy(ies) is / are at-
             (2) Before we have paid, offered to                tached to this policy.
                 pay or deposited in court the
                 part of the judgment that is              5.   The following provision applies only if this
                 within the applicable Limit of In-             Coverage Part contains an Aggregate Limit of
                 surance.                                       Insurance which applies to the "loss".
   5.   If we are prevented by law or otherwise                 If the Each Occurrence Limit of Insurance of
        from carrying out any of the provisions of              the "underlying insurance" is less than as
        SECTION I - COVERAGE, C. Defense                        stated in the Schedule of Underlying Insur-
        and Supplementary Payments, we will                     ance because the aggregate limits of the "un-
        pay any expense incurred with our written               derlying insurance" have been reduced, this
        consent.                                                Coverage Part becomes excess of such re-

                                   Includes copyrighted material of Insurance
XS 101 UM 12 04                      Services Office, Inc. with its permission.                   Page 6 of 12


                                                                                                     CIC0183
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 185 of 327 PageID #:230

     duced limit of insurance if such reduction is           3.   Bankruptcy
     solely the result of injury or damage occurring
     after the inception date of this Coverage Part               Bankruptcy or insolvency of the "insured" or
     and not before. This provision does not in-                  the "insured's" estate shall not relieve us of
     crease the Limits of Insurance of this Cover-                any obligations under this Coverage Part.
     age Part.                                               4.   Duties in the Event of Occurrence, Claim or
The Limits of Insurance of this Coverage Part ap-                 Suit
ply separately to each "coverage term".                           a.   You must see to it that we and your un-
SECTION III - CONDITIONS                                               derlying insurers are notified as soon as
                                                                       practicable of any occurrence which may
1.   Appeals                                                           result in a claim if the claim may involve
                                                                       this Coverage Part or any "underlying in-
     We may elect to appeal a judgment against                         surance". Notice should include:
     any "insured" if the judgment exceeds the un-
     derlying limits of insurance. If we appeal, we                    (1) How, when and where the occur-
     will do so at our own expense, but in no event                        rence took place;
     shall this provision increase our liability be-
     yond:                                                             (2) The names and addresses of injured
                                                                           persons and witnesses; and
     a.   Our applicable Limits of Insurance as
          shown in the Declarations;                                   (3) The nature and location of any injury
                                                                           or damage arising out of the occur-
     b.   Our applicable Defense and Supple-                               rence.
          mentary Payments as described in SEC-
          TION I - COVERAGE, C. Defense and                       b.   If a claim is made or suit is brought
          Supplementary Payments; and                                  against any "insured" that is likely to in-
                                                                       volve this Coverage Part or any "under-
     c.   The expense of such appeal.                                  lying insurance", you must notify us and
                                                                       your underlying insurers as soon as
2.   Audit                                                             practicable.
     If this Coverage Part is subject to Audit, as in-            c.   You must see to it that we and your un-
     dicated in the Declarations, then the following                   derlying insurers:
     Condition applies:
                                                                       (1) Are assisted, upon our request, in
     a.   The premium shown in the      Declarations                       the enforcement of any right against
          as Advance Premium is a       deposit pre-                       any person or organization which
          mium. At the close of each    audit period,                      may be liable to any "insured" be-
          we will compute the earned    premium for                        cause of injury or damage to which
          that period. If:                                                 this insurance may apply; and
          (1) The earned premium is less than the                      (2) Receive the "insured's" cooperation
              deposit premium, we will return the                          in the investigation, settlement or
              excess to the first Named Insured; or                        defense of the claim or suit.
          (2) The earned premium is greater than                  d.   No "insured", except at their own ex-
              the deposit premium, the difference                      pense, will voluntarily make a payment,
              will be due and payable to us by the                     assume any obligation, or incur any ex-
              first Named Insured upon notice from                     pense, other than first aid, without our
              us. The due date for audit and retro-                    consent.
              spective premiums is the date shown
              as the due date on the bill.                   5.   First Named Insured
          However, in no event will the earned                    The person or organization first named in the
          premium be less than the Minimum Pre-                   Declarations will act on behalf of all other "in-
          mium stated in the Declarations.                        sureds" where indicated in this Coverage
                                                                  Part.
     b.   The first Named Insured must keep rec-
          ords of the information we need for pre-           6.   Liberalization
          mium computation, and send us copies at
          such times as we may request.                           If, within 60 days prior to the beginning of this
                                                                  Coverage Part or during the policy period, we
                                                                  make any changes to any forms or endorse-
                                                                  ments of this Coverage Part for which there is
                                                                  currently no separate premium charge, and
                                                                  that change provides more coverage than this

                                     Includes copyrighted material of Insurance
XS 101 UM 12 04                        Services Office, Inc. with its permission.                   Page 7 of 12


                                                                                               CIC0184
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 186 of 327 PageID #:231

     Coverage Part, the change will automatically                   You must see to it that we are notified
     apply to this Coverage Part at the latter of:                  promptly if any "underlying insurance" is can-
                                                                    celed or not renewed.
     a.   The date we implemented the change in
          your state; or                                       9.   Other Insurance
     b.   The date this Coverage Part became ef-                    This insurance is excess over, and shall not
          fective; and                                              contribute with any other insurance, whether
                                                                    primary, excess, contingent or on any other
     Will be considered as included until the end of                basis. This condition will not apply to insur-
     the current policy period. We will make no                     ance specifically written as excess over this
     additional premium charge for this additional                  Coverage Part.
     coverage during the interim.
                                                               10. Premium
7.   Loss Payments
                                                                    The premium for this Coverage Part shall be
     Coverage under this Coverage Part will only                    as stated in the Declarations. The advance
     apply after you and your underlying insurers                   and anniversary premiums are not subject to
     are obligated to pay the full amount of the                    adjustment, except as stated in the Declara-
     "underlying insurance" limits of insurance.                    tions, or as stated in an endorsement issued
     When the amount of the "loss" has finally                      by us to form a part of this Coverage Part.
     been determined, we will promptly pay on
     your behalf the amount of "loss" covered un-                   You shall maintain records of such information
     der the terms and conditions of this Coverage                  as is necessary for premium computation, and
     Part after the full amount of "underlying insur-               shall, if requested by us, send copies of such
     ance" has been paid.                                           records to us at the end of the "coverage
                                                                    term" and at such times during the policy pe-
8.   Maintenance of Underlying Insurance                            riod as we may direct.
     While this Coverage Part is in effect, you shall               Any change in the premium for "underlying in-
     maintain in full force "underlying insurance".                 surance" shall be promptly reported to us.
     This means:                                                    We may adjust the premium in accordance
     a.   The terms, conditions and endorsements                    with our rules and rates.
          of "underlying insurance" will not materi-           11. Representations
          ally change;
                                                                    a.   By acceptance of this Coverage Part, you
     b.   Renewals or replacements of "underlying                        agree that the statements in the Declara-
          insurance" will not be more restrictive in                     tions are your agreements and repre-
          coverage;                                                      sentations, that this Coverage Part is is-
     c.   "Underlying insurance" may not be can-                         sued in reliance upon the truth of such
          celed or nonrenewed without notifying us;                      representations and that this Coverage
          and                                                            Part embodies all agreements existing
                                                                         between you and us or any of our agents
     d.   Limits of "underlying insurance" will not                      relating to this insurance.
          be reduced, except for any reduction or
          exhaustion in the aggregate limits due to                 b.   However, to the extent that the following
          payment of "loss" for injury or offense that                   applies in the "underlying insurance", it
          takes place during the corresponding                           will also apply to this Coverage Part:
          "coverage term" of this Coverage Part.                         Based on our dependence upon your
     The limits of "underlying insurance" shall be                       representations as to existing hazards, if
     deemed applicable, regardless of any de-                            unintentionally you should fail to disclose
     fense which the insurer who provides the "un-                       all such hazards at the inception date of
     derlying insurance" may assert because of                           this Coverage Part, we will not reject cov-
     the "insured's" failure to comply with any Con-                     erage under this Coverage Part based
     dition of the policy or the inability of the insurer                solely on such failure.
     to pay by reason of bankruptcy or insolvency.             12. Transfer of Rights of Recovery Against
     Failure to comply with this condition will not                Others to Us
     invalidate this Coverage Part, but in the event                a.   If the "insured" has rights to recover all or
     of such failure, we will only be liable to the                      part of any payment we have made un-
     same extent as if there had been compliance                         der this Coverage Part, those rights are
     with this condition.                                                transferred to us. The "insured" must do
                                                                         nothing after loss to impair them. At our
                                                                         request, the "insured" will bring suit or

                                       Includes copyrighted material of Insurance
XS 101 UM 12 04                          Services Office, Inc. with its permission.                    Page 8 of 12


                                                                                                          CIC0185
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 187 of 327 PageID #:232

          transfer those rights to us and help us                           ity company, your executive officers
          enforce them.                                                     and directors are "authorized repre-
                                                                            sentatives". Provided you are not a
     b.   Any recoveries shall be applied as fol-                           publicly traded organization, your
          lows:                                                             stockholders are also "authorized
          (1) First, we will reimburse anyone, in-                          representatives".
              cluding the "insured", the amounts                        (5) A trust, your trustees are "authorized
              actually paid by them that were in                            representatives".
              excess of our payments;
                                                                   b.   Your employees assigned to manage
          (2) Next, we will be reimbursed to the                        your insurance program, or assigned to
              extent of our actual payment; and                         give or receive notice of an occurrence,
          (3) Lastly, any amounts left after meet-                      offense, claim or suit are also "authorized
              ing the obligations outlined in (1) and                   representatives".
              (2) above will be distributed to any-           2.   "Coverage term" means the following individ-
              one else known to us at the time a                   ual increment, or if a multi-year policy period,
              recovery is made and who is legally                  increments, of time, which comprise the policy
              entitled to such recovery.                           period of this Coverage Part:
          Expenses incurred in the recovery shall                  a.   The year commencing on the Effective
          be apportioned among all interests in the                     Date of this Coverage Part at 12:01 AM
          ratio of their respective recoveries as fi-                   standard time at your mailing address
          nally settled. If there is no recovery as a                   shown in the Declarations, and if a multi-
          result of our attempts, we shall bear all of                  year policy period, each consecutive an-
          the recovery expenses.                                        nual period thereafter, or portion thereof if
     c.   If prior to injury or damage taking place to                  any period is for a period of less than 12
          which this Coverage Part would apply,                         months, constitute individual "coverage
          you and the issuer of your applicable                         terms". The last "coverage term" ends at
          "underlying insurance" waive any right of                     12:00 AM standard time at your mailing
          recovery against a person or organization                     address shown in the Declarations on the
          for injury or damage, we will also waive                      earlier of:
          any rights we may have against such                           (1) The day the policy period shown in
          person or organization.                                           the Declarations ends; or
13. When We Do Not Renew                                                (2) The day the policy to which this Cov-
     If we decide not to renew this Coverage Part,                          erage Part is attached is terminated
     we will mail or deliver to the first Named In-                         or cancelled.
     sured shown in the Declarations written notice                b.   However, if after the issuance of this
     of the nonrenewal not less than 30 days be-                        Coverage Part, any "coverage term" is
     fore the expiration date.                                          extended for an additional period of less
     If notice is mailed, proof of mailing will be suf-                 than 12 months, that additional period of
     ficient proof of notice.                                           time will be deemed to be part of the last
                                                                        preceding "coverage term".
SECTION IV - DEFINITIONS
                                                              3.   "Electronic data" means information, facts or
1.   "Authorized representative" means:                            programs stored as or on, created or used on,
                                                                   or transmitted to or from computer software,
     a.   If you are:                                              including systems and applications software,
          (1) An individual, you and your spouse                   hard or floppy disks, CD-ROMS, tapes, drives,
              are "authorized representatives".                    cells, data processing devices or any other
                                                                   media which are used with electronically con-
          (2) A partnership or joint venture, your                 trolled equipment.
              members, your partners, and their
              spouses are "authorized representa-             4.   "Hostile fire" means one that becomes un-
              tives".                                              controllable or breaks out from where it was
                                                                   intended to be.
          (3) A limited liability company, your
              members and your managers are                   5.   "Insured" means the Named Insured shown in
              "authorized representatives".                        the Declarations and any person or organiza-
                                                                   tion qualifying as such in the "underlying in-
          (4) An organization other than a part-                   surance".
              nership, joint venture or limited liabil-

                                      Includes copyrighted material of Insurance
XS 101 UM 12 04                         Services Office, Inc. with its permission.                   Page 9 of 12


                                                                                                CIC0186
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 188 of 327 PageID #:233

6.   "Loss" means those sums paid as damages                     generally recognized in industry or govern-
     in the settlement or satisfaction of a claim to             ment to be harmful or toxic to persons, prop-
     which this insurance applies for which the "in-             erty or the environment regardless of whether
     sured" is legally liable, after making deduc-               the injury or damage is caused directly or indi-
     tions for all recoveries, salvages and other in-            rectly by the "pollutants" and whether:
     surance, whether collectible or not, other than
     the "underlying insurance" and excess insur-                a.   The insured is regularly or otherwise en-
     ance written specifically to be excess over this                 gaged in activities which taint or degrade
     insurance. "Loss" does not include investiga-                    the environment; or
     tion, adjustment, defense or appeal costs and               b.   The insured uses, generates or produces
     expenses, even though "underlying insur-                         the "pollutant".
     ance" may provide insurance for such costs
     and expenses.                                          8.   "Underlying insurance" means the policy(ies)
                                                                 and limits of insurance shown in the Schedule
7.   "Pollutants" mean any solid, liquid, gaseous,               of Underlying Insurance, including any re-
     or thermal irritant or contaminant, including               newal or replacement of such policy(ies),
     smoke, vapor, soot, fumes, acids, alkalis,                  which provide the layer of coverage, whether
     chemicals, petroleum, petroleum products                    primary or excess, immediately preceding the
     and petroleum by-products, and waste.                       layer of coverage provided by this Coverage
     Waste includes materials to be recycled, re-                Part.
     conditioned or reclaimed. Pollutants include,
     but are not limited to, substances which are




                                    Includes copyrighted material of Insurance
XS 101 UM 12 04                       Services Office, Inc. with its permission.                 Page 10 of 12


                                                                                                     CIC0187
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 189 of 327 PageID #:234


     NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
This endorsement modifies insurance provided under the following:
     EXCESS LIABILITY COVERAGE PART

A.   SECTION I - COVERAGE, B. Exclusions is                                  United States of America, its territo-
     modified to add the following:                                          ries or possessions or Canada, this
                                                                             Exclusion c. applies only to property
     This insurance does not apply to:                                       damage to such "nuclear facility" and
     1.   Any liability:                                                     any property thereat.

          a.   With respect to which an "insured"             B.   SECTION IV - DEFINITIONS is hereby modi-
               under the Coverage Part is also an                  fied to add the following definitions:
               insured under a nuclear energy li-                  1.   "Hazardous properties" include radioac-
               ability policy issued by Nuclear En-                     tive, toxic or explosive properties;
               ergy Liability Insurance Association,
               Mutual Atomic Energy Liability Un-                  2.   "Nuclear material" means "source mate-
               derwriters or Nuclear Insurance As-                      rial", "special nuclear material" or "by-
               sociation of Canada, or any of their                     product material";
               successors, or would be an insured
               under any such policy but for its ter-              3.   "Source material", "special nuclear mate-
               mination upon exhaustion of its limit                    rial" and "by-product material" have the
               of liability; or                                         meanings given them in the Atomic En-
                                                                        ergy Act of 1954 or in any law amenda-
          b.   Resulting from the "hazardous prop-                      tory thereof;
               erties" of "nuclear material" and with
               respect to which (1) any person or                  4.   "Spent fuel" means any fuel element or
               organization is required to maintain                     fuel component, solid or liquid, which has
               financial protection pursuant to the                     been used or exposed to radiation in a
               Atomic Energy Act of 1954, or any                        "nuclear reactor";
               law amendatory thereof, or (2) the                  5.   "Waste" means any waste material (a)
               "insured" is, or had this Coverage                       containing "by-product material" other
               Part not been issued would be, enti-                     than the tailings or wastes produced by
               tled to indemnity from the United                        the extraction or concentration of uranium
               States of America, or any agency                         or thorium from any ore processed pri-
               thereof, under any agreement en-                         marily for its "source material" content,
               tered into by the United States of                       and (b) resulting from the operation by
               America, or any agency thereof, with                     any person or organization of any "nu-
               any person or organization.                              clear facility" included under the first two
     2.   Any liability resulting from the "hazardous                   paragraphs of the definition of "nuclear
          properties" of "nuclear material", if                         facility".

          a.   The "nuclear material" (1) is at any                6.   "Nuclear facility" means:
               "nuclear facility" owned by, or oper-                    a.   Any "nuclear reactor";
               ated by or on behalf of, an "insured"
               or (2) has been discharged or dis-                       b.   Any equipment or device designed
               persed therefrom,                                             or used for (1) separating the iso-
                                                                             topes of uranium or plutonium, (2)
          b.   The "nuclear material" is contained in                        processing or utilizing "spent fuel",
               "spent fuel" or "waste" at any time                           (3) or handling, processing or pack-
               possessed, handled, used, proc-                               aging "waste";
               essed, stored, transported or dis-
               posed of by or on behalf of an "in-                      c.   Any equipment or device used for
               sured"; or                                                    the processing, fabricating or alloy-
                                                                             ing of "special nuclear materials", if
          c.   The injury or damage arises out of                            at any time the total amount of such
               the furnishing by an "insured" of                             material in the custody of the "in-
               services, materials, parts or equip-                          sured" at the premises where such
               ment in connection with the planning,                         equipment or device is located con-
               construction, maintenance, operation                          sists of or contains more than 25
               or use of any "nuclear facility", but if                      grams of plutonium or uranium 233
               such facility is located within the
                                      Includes copyrighted material of Insurance
XS 101 UM 12 04                         Services Office, Inc. with its permission.                    Page 11 of 12


                                                                                                CIC0188
      Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 190 of 327 PageID #:235

            or any combination thereof, or more                   ducted on such site and all premises
            than 250 grams of uranium 235;                        used for such operations;
       d.   Any structure, basin, excavation,                7.   "Nuclear reactor" means any apparatus
            premises or place prepared or used                    designed or used to sustain nuclear fis-
            for the storage or disposal of                        sion in a self-supporting chain reaction or
            "waste";                                              to contain a critical mass of fissionable
                                                                  material;
       and includes the site on which any of the
       foregoing is located, all operations con-             8.   "Property damage" includes all forms of
                                                                  radioactive contamination of property.




                                Includes copyrighted material of Insurance
XS 101 UM 12 04                   Services Office, Inc. with its permission.                 Page 12 of 12


                                                                                                 CIC0189
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 191 of 327 PageID #:236
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          EMPLOYMENT - RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following
     EXCESS LIABILITY COVERAGE PART
     CLAIMS-MADE EXCESS LIABILITY COVERAGE PART
SECTION I - COVERAGE, B. Exclusions is modified to add the following:
This insurance does not apply to any liability to:
a.   A person arising out of any:
     (1) Refusal to employ that person;
     (2) Termination of that person's employment; or
     (3) Other employment-related practices, policies, acts or omissions including but not limited to coercion,
         criticism, demotion, evaluation, failure to promote, reassignment, discipline, defamation, harassment,
         humiliation or discrimination directed at that person; or
b.   The spouse, child, parent, brother or sister of that person as a consequence of any of the employment-
     related practices described in Paragraphs (1), (2), or (3) above directed at that person.
This exclusion applies:
a.   Whether the insured may be liable as an employer or in any other capacity; and
b.   To any obligation to share damages with or repay someone else who must pay damages because of the
     injury.




XS 306 09 02


                                                                                            CIC0190
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 192 of 327 PageID #:237
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

   EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL
                OR PERSONAL INFORMATION
This endorsement modifies insurance provided under the following:


    CLAIMS-MADE EXCESS LIABILITY COVERAGE PART
    EXCESS LIABILITY COVERAGE PART

SECTION I - COVERAGE, B. Exclusions is modified to add the following:
This insurance does not apply to:
Access or Disclosure of Confidential or Personal Information
Any liability arising out of any access to or disclosure of any person's or organization's confidential or personal
information, including patents, trade secrets, processing methods, customer lists, financial information, credit
card information, health information or any other type of nonpublic information.
This exclusion applies even if damages are claimed for notification costs, credit monitoring expenses, forensic
expenses, public relations expenses or any other loss, cost or expense incurred by you or others arising out of
any access to or disclosure of any person's or organization's confidential or personal information.




                                     Includes copyrighted material of Insurance
XS 345 05 14                          Services Office, Inc., with its permission.


                                                                                               CIC0191
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 193 of 327 PageID #:238
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           ILLINOIS CHANGES - KNOWN INJURY OR DAMAGE
This endorsement modifies insurance provided under the following:
     EXCESS LIABILITY COVERAGE FORM

Paragraph 4. of SECTION I - COVERAGE, A. In-                    c.   First observes the injury or offense;
suring Agreement is deleted in its entirety and
replaced by the following:                                      d.   Becomes aware by any means, other
                                                                     than as described in c. above, that injury
4.   You will be deemed to know that injury or of-                   or offense has taken place or begun to
     fense has taken place at the earliest time                      take place; or
     when any "authorized representative":
                                                                e.   Becomes aware of a condition from which
     a.   Reports all, or any part of the injury or                  injury or offense is substantially certain to
          offense to us or any other insurer;                        take place.
     b.   Receives a written or verbal demand or
          claim for damages because of the injury
          or offense;




                                   Includes copyrighted material of Insurance
XS 431 IL 09 02                     Services Office, Inc., with its permission.


                                                                                             CIC0192
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 194 of 327 PageID #:239

                  THE CINCINNATI INSURANCE COMPANY
                                         A Stock Insurance Company


           CINCINNATI DATA DEFENDER™ COVERAGE PART
                         DECLARATIONS
THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE, WHICH APPLIES
ONLY TO "CLAIMS" FIRST MADE DURING THE "POLICY PERIOD" OR ANY
APPLICABLE EXTENDED REPORTING PERIOD. THE LIMIT OF INSURANCE TO PAY
DAMAGES OR SETTLEMENTS WILL BE REDUCED AND MAY BE EXHAUSTED BY
"DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE
DEDUCTIBLE. IN NO EVENT WILL WE BE LIABLE FOR "DEFENSE COSTS" OR THE
AMOUNT OF ANY JUDGMENT OR SETTLEMENT IN EXCESS OF THE LIMIT OF
INSURANCE. READ THE ENTIRE POLICY CAREFULLY.
Attached to and forming part of POLICY NUMBER: ETD 051 52 30               Effective Date 12-12-2018
Named Insured is the same as it appears in the Common Policy Declarations unless another entry is made
here.

Retroactive Date:     12-12-2018
                                    Limits of Insurance and Deductible
                                   Annual
     Insuring Agreement           Aggregate                     Sublimit                    Deductible
 A     Response Expenses       $50,000                                                    $1,000
                                                 Forensic IT Review        $25,000
                                                 Legal Review              $25,000
                                                 PR Services               $25,000
 B     Defense and Liability   $50,000                                                    $1,000
                                                 Regulatory Fines and      $25,000
                                                 Penalties
                                                 PCI Fines and             $25,000
                                                 Penalties
 C     Identity Recovery       $25,000                                                    $250
                                                 Lost Wages and            $5,000
                                                 Child and Elder Care
                                                 Mental Health             $1,000
                                                 Counseling
                                                 Miscellaneous             $1,000
                                                 Unnamed Costs

                       TOTAL ANNUAL PREMIUM                                $143
     Optional Supplemental Extended Reporting             Optional Supplemental Extended Reporting
                  Period - Term:                                      Period - Premium:
           1   YEAR                                                        28
           2   YEAR                                                        56
           3   YEAR                                                        74
           4   YEAR                                                        93
           5   YEAR                                                        102
           6   YEAR                                                        111
FORMS AND/OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
HC102          01/18 CINCINNATI DATA DEFENDER™ COVERAGE FORM
HC460IL        01/18 ILLINOIS CHANGES - CINCINNATI DATA DEFENDER™ COVERAGE PART


HC 502 01 18                                                                                     Page 1 of 2
                                                                                       ETD 051 52 30



                                                                                       CIC0193
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 195 of 327 PageID #:240




HC 502 01 18                                                                   Page 2 of 2
                                                                       ETD 051 52 30



                                                                       CIC0194
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 196 of 327 PageID #:241

                CINCINNATI DATA DEFENDER™ COVERAGE FORM
                                                                 TABLE OF CONTENTS

Coverage Part Provision:                                                                                                                       Begins on Page:
Preamble.......................................................................................................................................................3
SECTION I - COVERAGES...........................................................................................................................3
A. Insuring Agreements............................................................................................................................3
      1.     Insuring Agreement A - Response Expenses ............................................................................3
      2.     Insuring Agreement B - Defense and Liability ...........................................................................5
      3.     Insuring Agreement C - Identity Recovery .................................................................................5
B. Exclusions ............................................................................................................................................5
      1.     Applicable to Insuring Agreements A and B ...................................................................................5
             a.     Contractual Liability ..............................................................................................................5
             b.     Criminal Investigations or Proceedings ..............................................................................5
             c.     Deficiency Correction............................................................................................................5
             d.     Extortion .................................................................................................................................6
             e.     Fraudulent, Dishonest or Criminal Acts ..............................................................................6
             f.     Non-monetary Relief..............................................................................................................6
             g.     Previously Reported Data Compromises ............................................................................6
             h.     Prior Data Compromises.......................................................................................................6
             i.     Prior or Pending Litigation ...................................................................................................6
             j.     Reckless Disregard ...............................................................................................................6
             k.     Uninsurable ............................................................................................................................6
             l.     Willful Complicity...................................................................................................................6
      2.     Applicable to Insuring Agreement C................................................................................................6
             a.     Fraudulent, Dishonest or Criminal Acts ..............................................................................6
             b.     Professional or Business Identity........................................................................................6
             c.     Unreported Identity Theft......................................................................................................6
      3.     Applicable to Insuring Agreements A, B and C...............................................................................6
             a.     Nuclear....................................................................................................................................6
             b.     War ..........................................................................................................................................6
SECTION II - LIMITS OF INSURANCE AND DEDUCTIBLE .......................................................................7
SECTION III - DEFENSE AND SETTLEMENT.............................................................................................8
SECTION IV - CONDITIONS ........................................................................................................................8
      1.     Bankruptcy ....................................................................................................................................8
      2.     Due Diligence ................................................................................................................................8
      3.     Duties in the Event of a Claim, Regulatory Proceeding or Loss ..............................................9
      4.     Help Line ...................................................................................................................................... 10
      5.     Legal Action Against Us .............................................................................................................10
      6.     Legal Advice ................................................................................................................................10
      7.     Liberalization ............................................................................................................................... 10
      8.     Office of Foreign Assets Control (OFAC) Compliance............................................................11
      9.     Other Insurance...........................................................................................................................11
      10.    Pre-Notification Consultation ....................................................................................................11
      11.    Representations .......................................................................................................................... 11
      12.    Separation of Insureds ...............................................................................................................11
      13.    Service Providers........................................................................................................................11
      14.    Services .......................................................................................................................................11
      15.    Subrogation ................................................................................................................................. 12
      16.    Valuation - Settlement ................................................................................................................ 12
      17.    When We Do Not Renew ............................................................................................................12


                                                      Includes copyrighted material of Insurance
HC 102 01 18                                           Services Office, Inc. with its permission.                                                   Page 1 of 17


                                                                                                                                             CIC0195
            Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 197 of 327 PageID #:242


                                                       TABLE OF CONTENTS (CONT'D)

Coverage Part Provision:                                                                                                                    Begins on Page:
SECTION V - EXTENDED REPORTING PERIODS...................................................................................12
SECTION VI - DEFINITIONS ......................................................................................................................13
      1.    "Affected individual".......................................................................................................................13
      2.    "Authorized representative"...........................................................................................................13
      3.    "Claim" ..........................................................................................................................................13
      4.    "Coverage term"............................................................................................................................13
      5.    "Coverage territory".......................................................................................................................14
      6.    "Data compromise liability"............................................................................................................14
      7.    "Defense costs".............................................................................................................................14
      8.    "Employee"....................................................................................................................................14
      9.    "Executive" ....................................................................................................................................15
      10.   "Identity recovery case manager"..................................................................................................15
      11.   "Identity recovery expenses".........................................................................................................15
      12.   "Identity recovery insured".............................................................................................................16
      13.   "Identity theft" ................................................................................................................................16
      14.   "Insured"........................................................................................................................................16
      15.   "Loss"............................................................................................................................................16
      16.   "Named insured" ...........................................................................................................................16
      17.   "Personal data compromise".........................................................................................................16
      18.   "Personally identifying information"...............................................................................................17
      19.   "Personally sensitive information" .................................................................................................17
      20.   "Policy period" ...............................................................................................................................17
      21.   "Regulatory proceeding"................................................................................................................17




                                                    Includes copyrighted material of Insurance
HC 102 01 18                                         Services Office, Inc. with its permission.                                                   Page 2 of 17


                                                                                                                                                      CIC0196
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 198 of 327 PageID #:243

          CINCINNATI DATA DEFENDER™ COVERAGE FORM
THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE, WHICH APPLIES ONLY TO "CLAIMS"
FIRST MADE DURING THE "POLICY PERIOD" OR ANY APPLICABLE EXTENDED REPORTING PERIOD.
THE LIMIT OF INSURANCE TO PAY DAMAGES OR SETTLEMENTS WILL BE REDUCED AND MAY BE
EXHAUSTED BY "DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE DE-
DUCTIBLE. IN NO EVENT WILL WE BE LIABLE FOR "DEFENSE COSTS" OR THE AMOUNT OF ANY
JUDGMENT OR SETTLEMENT IN EXCESS OF THE LIMIT OF INSURANCE. READ THE ENTIRE POLICY
CAREFULLY.

Various provisions in this Coverage Part restrict                         compromise" to "affected individuals"
coverage. Read the entire Coverage Part carefully                         as covered under coverage (3).
to determine rights, duties and what is and is not
covered.                                                                  (1) Forensic IT Review
Throughout this Coverage Part the words "you" and                              Professional information tech-
"your" refer to the "named insured" shown in the                               nologies review if needed to de-
Declarations. The words "we", "us" and "our" refer                             termine, within the constraints of
to the company providing this insurance.                                       what is possible and reasonable,
                                                                               the nature and extent of the
Other words and phrases that appear in quotation                               "personal data compromise" and
marks have special meaning. Refer to Section VI -                              the number and identities of the
Definitions.                                                                   "affected individuals".
SECTION I - COVERAGES                                                          This does not include costs to
                                                                               analyze, research or determine
A. Insuring Agreements                                                         any of the following:
    Coverage is provided under the following In-                               (a) Vulnerabilities in systems,
    suring Agreements for which an Aggregate                                        procedures or physical se-
    Limit of Insurance is shown in the Declara-                                     curity;
    tions:
                                                                               (b) Compliance with PCI or oth-
    1.   Insuring Agreement A - Response Ex-                                        er industry security stand-
         penses                                                                     ards; or
         a.   Coverage under Insuring Agreement                                (c) The nature or extent of loss
              A - Response Expenses applies only                                    or damage to data that is
              if all of the following conditions are                                not "personally identifying in-
              met:                                                                  formation" or "personally
              (1) There has been a "personal data                                   sensitive information".
                  compromise"; and                                             If there is reasonable cause to
              (2) Such "personal data compro-                                  suspect that a covered "personal
                  mise" is first discovered by you                             data compromise" may have oc-
                  during the "coverage term"; and                              curred, we will pay for costs cov-
                                                                               ered under Forensic IT Review,
              (3) Such "personal data compro-                                  even if it is eventually deter-
                  mise" took place in the "cover-                              mined that there was no covered
                  age territory"; and                                          "personal data compromise".
                                                                               However, once it is determined
              (4) Such "personal data compro-                                  that there was no covered "per-
                  mise" is reported to us within 60                            sonal data compromise", we will
                  days after the date it is first dis-                         not pay for any further costs.
                  covered by you.
                                                                          (2) Legal Review
         b.   If the conditions listed in a. above
              have been met, then we will provide                              Professional legal counsel re-
              coverage for the following expenses                              view of the "personal data com-
              when they arise directly from the                                promise" and how you should
              "personal data compromise" de-                                   best respond to it. If there is rea-
              scribed in a. above and are neces-                               sonable cause to suspect that a
              sary and reasonable. Coverages (4)                               covered "personal data com-
              and (5) apply only if there has been a                           promise" may have occurred, we
              notification of the "personal data                               will pay for costs covered under

                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                   Page 3 of 17


                                                                                              CIC0197
       Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 199 of 327 PageID #:244
               Legal Review, even if it is even-                                    A credit report and an
               tually determined that there was                                     electronic service au-
               no covered "personal data com-                                       tomatically monitoring
               promise". However, once it is de-                                    for activities affecting
               termined that there was no cov-                                      an individual's credit
               ered "personal data compro-                                          records. This service is
               mise", we will not pay for any fur-                                  subject to the "affected
               ther costs.                                                          individual" enrolling for
                                                                                    this service with the
           (3) Notification to Affected Indi-                                       designated service pro-
               viduals                                                              vider.
               We will pay your necessary and                                  2)   Identity  Restoration
               reasonable costs to provide noti-                                    Case Management
               fication of the "personal data
               compromise" to "affected indi-                                       As respects any "af-
               viduals".                                                            fected individual" who is
                                                                                    or appears to be a vic-
           (4) Services to Affected Individu-                                       tim of "identity theft"
               als                                                                  that may reasonably
               We will pay your necessary and                                       have arisen from the
               reasonable costs to provide the                                      "personal data com-
               following services to "affected                                      promise", the services
               individuals":                                                        of an identity restoration
                                                                                    professional who will
               (a) The following services apply                                     assist that "affected in-
                   to any "personal data com-                                       dividual" through the
                   promise".                                                        process of correcting
                                                                                    credit and other records
                   1)   Informational Materials                                     and, within the con-
                        A packet of loss pre-                                       straints of what is pos-
                        vention and customer                                        sible and reasonable,
                        support information.                                        restoring control over
                                                                                    his or her personal
                   2)   Help Line                                                   identity.
                        A toll-free telephone                         (5) PR Services
                        line for "affected indi-
                        viduals" with questions                            We will pay the necessary and
                        about the "personal da-                            reasonable fees and expenses
                        ta compromise". Where                              you incur, with our prior written
                        applicable, the line can                           consent, for a professional public
                        also be used to request                            relations firm review of and re-
                        additional services as                             sponse to the potential impact of
                        listed in (b)1) and 2)                             the "personal data compromise"
                        below.                                             on your business relationships.
                                                                           We will only pay for such fees
                        Note, calls by "affected                           and expenses when such a pub-
                        individuals" or their rep-                         lic relations firm review and re-
                        resentatives to the Help                           sponse is reasonably necessary
                        Line do not constitute                             to avert or mitigate material
                        the making of a "claim"                            damage to your business rela-
                        under Insuring Agree-                              tionships from the "personal data
                        ment B - Defense and                               compromise".
                        Liability.
                                                                           Such fees and expenses include
               (b) The following additional ser-                           costs to implement public rela-
                   vices apply to "personal da-                            tions recommendations of such
                   ta compromise" events in-                               public relations firm. However,
                   volving "personally identify-                           when such recommendations in-
                   ing information".                                       clude advertising and special
                                                                           promotions designed to retain
                   1)   Credit   Report      and                           your relationship with "affected
                        Monitoring                                         individuals", we will not pay for
                                                                           promotions:


                                 Includes copyrighted material of Insurance
HC 102 01 18                      Services Office, Inc. with its permission.                  Page 4 of 17


                                                                                                  CIC0198
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 200 of 327 PageID #:245
                  (a) Provided to any of your "ex-                         (1) There has been an "identity
                       ecutives" or "employees"; or                            theft" involving the personal
                                                                               identity of an "identity recovery
                  (b) Costing more than $25 per                                insured" under this Coverage
                       "affected individual".                                  Part; and
   2.   Insuring Agreement B - Defense and                                 (2) Such "identity theft" is first dis-
        Liability                                                              covered by the "identity recovery
        a.   Coverage under Insuring Agreement                                 insured" during the "coverage
             B - Defense and Liability applies only                            term"; and
             if all of the following conditions are                        (3) Such "identity theft" took place in
             met:                                                              the "coverage territory"; and
             (1) During the "coverage term" or                             (4) Such "identity theft" is reported
                  any applicable Extended Report-                              to us within 60 days after it is
                  ing Period, you first receive no-                            first discovered by the "identity
                  tice of a "claim" or "regulatory                             recovery insured".
                  proceeding" which arises from a
                  "personal data compromise"                          b.   If the conditions listed in a. above
                  that:                                                    have been met, then we will provide
                                                                           the following to the "identity recovery
                                                                           insured":
                  (a) Took place on or after the                           (1) Services of an "identity recovery
                       Retroactive Date shown in                               case manager" as needed to re-
                       the Declarations and before                             spond to the "identity theft"; and
                       the end of the "policy peri-
                       od";                                                (2) Reimbursement of necessary
                                                                               and reasonable "identity recov-
                  (b) Took place in the "coverage                              ery expenses" incurred as a di-
                       territory"; and                                         rect result of the "identity theft".
                  (c) Was submitted to us and               B. Exclusions
                       covered   under Insuring
                       Agreement A - Response                    1.   Applicable to Insuring Agreements A and
                       Expenses; and                                  B only:
               (2) Such "claim" or "regulatory pro-                   This insurance does not apply to "loss" or
                  ceeding" is reported to us as                       "claims" based upon, attributable to or
                  soon as practicable, but in no                      arising out of:
                  event more than 60 days after
                  the date it is first received by                    a.   Contractual Liability
                  you.                                                     An "insured's" assumption of liability
             b.   If the conditions listed in a.                           by contract or agreement, whether
                  above have been met, then we                             oral or written. However, this exclu-
                  will pay on behalf of the "insured"                      sion shall not apply to:
                  "defense costs" and "data com-                           (1) Any liability that an "insured"
                  promise liability" directly arising                          would have incurred in the ab-
                  from the "claim" or "regulatory                              sence of such contract or
                  proceeding".                                                 agreement; or
        c.   All "claims" or "regulatory proceed-                          (2) Any PCI fines or penalties explic-
             ings" caused by a single "personal                                itly covered under Insuring
             data compromise" will be deemed to                                Agreement B – Defense and Li-
             have been made at the time that no-                               ability.
             tice of the first of those "claims" or
             "regulatory proceedings" is received                     b. Criminal Investigations or Pro-
             by you.                                                     ceedings
   3.   Insuring Agreement C - Identity Recov-                             Any criminal investigations or pro-
        ery                                                                ceedings.
        a.   Coverage under Insuring Agreement                        c.   Deficiency Correction
             C - Identity Recovery applies only if
             all of the following conditions are met:                      Costs to research or correct any defi-
                                                                           ciency. This includes, but is not lim-
                                                                           ited to, any deficiency in your sys-
                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                   Page 5 of 17


                                                                                              CIC0199
       Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 201 of 327 PageID #:246
            tems, procedures or physical security                  l.   Willful Complicity
            that may have contributed to a "per-
            sonal data compromise".                                     The "insured's" intentional or willful
                                                                        complicity in a "personal data com-
       d. Extortion                                                     promise".
            Any extortion or blackmail. This in-              2.   Applicable to Insuring Agreement C only:
            cludes, but is not limited to, ransom
            payments and private security assis-                   This insurance does not apply to:
            tance.                                                 a.   Fraudulent, Dishonest or Criminal
       e.   Fraudulent, Dishonest or Criminal                           Acts
            Acts                                                        Any fraudulent, dishonest or criminal
            Any criminal, fraudulent or dishonest                       act by an "identity recovery insured"
            act, error or omission, or any inten-                       or any person aiding or abetting an
            tional or knowing violation of the law                      "identity recovery insured", or by any
            by the "insured".                                           "authorized representative" of an
                                                                        "identity recovery insured", whether
       f.   Non-monetary Relief                                         acting alone or in collusion with oth-
                                                                        ers. However, this exclusion shall not
            That part of any "claim" seeking any                        apply to the interests of an "identity
            non-monetary relief.                                        recovery insured" who has no
       g. Previously Reported Data Com-                                 knowledge of or involvement in such
          promises                                                      fraud, dishonesty or criminal act.

            The same facts alleged or contained                    b.   Professional or Business Identity
            in any "claim" which has been report-                       The theft of a professional or busi-
            ed, or in any circumstances of which                        ness identity.
            notice has been given, under any in-
            surance policy of which this Cover-                    c.   Unreported Identity Theft
            age Part is a renewal or replacement.
                                                                        An "identity theft" that is not reported
       h. Prior Data Compromises                                        in writing to the police.
            Any "personal data compromise" first              3.   Applicable to Insuring Agreements A, B
            occurring before the Retroactive Date                  and C:
            shown in the Declarations, or any
            "claim" arising from a "personal data                  This insurance does not apply to "loss" or
            compromise" that first occurred prior                  "claims" based upon, attributable to or
            to the Retroactive Date shown in the                   arising out of:
            Declarations.                                          a.   Nuclear
       i.   Prior or Pending Litigation                                 Nuclear reaction or radiation or radi-
            Any "claim" or other proceeding                             oactive   contamination,     however
            against an "insured" which was pend-                        caused.
            ing or existed prior to the "coverage                  b.   War
            term", or arising out of the same or
            substantially the same facts, circum-                       (1) War, including undeclared or civ-
            stances or allegations which are the                              il war or civil unrest;
            subject of, or the basis for, such
            "claim" or other proceeding.                                (2) Warlike action by military force,
                                                                              including action hindering or de-
       j.   Reckless Disregard                                                fending against an actual or ex-
                                                                              pected attack, by any govern-
            Your reckless disregard for the secu-                             ment, sovereign or other authori-
            rity of "personally identifying infor-                            ty using military personnel or
            mation" or "personally sensitive in-                              other agents; or
            formation" in your care, custody or
            control.                                                    (3) Insurrection, rebellion, revolu-
                                                                              tion, usurped power, or action
       k.   Uninsurable                                                       taken by government authority in
            Any amount not insurable under ap-                                hindering or defending against
            plicable law.                                                     any of these.




                                  Includes copyrighted material of Insurance
HC 102 01 18                       Services Office, Inc. with its permission.                       Page 6 of 17


                                                                                                        CIC0200
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 202 of 327 PageID #:247
SECTION II - LIMITS OF INSURANCE AND DE-                             Part. We may, at our option, pay any part
DUCTIBLE                                                             or all of the deductible amount in order to
                                                                     respond effectively to a "personal data
A. Insuring Agreement A - Response Expenses:                         compromise" and, upon notification of the
   1.   The most we will pay under Insuring                          action taken, you shall promptly reimburse
        Agreement A - Response Expenses is the                       us for such part of the deductible amount
        Response Expenses Limit of Insurance                         as has been paid by us.
        stated in the Declarations.                        B. Insuring Agreement B - Defense and Liability:
   2.   The Response Expenses Limit of Insur-                   1.   The most we will pay under Insuring
        ance is an annual aggregate limit. This                      Agreement B - Defense and Liability (oth-
        amount is the most we will pay for the to-                   er than post-judgment interest) is the Limit
        tal of all "loss" covered under Insuring                     of Insurance stated in the Declarations.
        Agreement A - Response Expenses aris-
        ing out of all "personal data compromise"               2.   The Insuring Agreement B - Defense and
        events which are first discovered by you                     Liability Limit of Insurance is an annual
        during the "coverage term". This limit ap-                   aggregate limit. This amount is the most
        plies regardless of the number of "per-                      we will pay for all "loss" covered under In-
        sonal data compromise" events discov-                        suring Agreement B - Defense and Liabil-
        ered by you during that period.                              ity (other than post-judgment interest)
                                                                     arising out of all "claims".
   3.   A "personal data compromise" may be
        first discovered by you in one "coverage                3.   The most we will pay under Insuring
        term" but cause covered "loss" in one or                     Agreement B – Defense and Liability for
        more subsequent "coverage terms". If so,                     "data compromise liability" and "defense
        all covered "loss" arising from such "per-                   costs" related to Regulatory Fines and
        sonal data compromise" will be subject to                    Penalties and PCI Fines and Penalties
        the Response Expenses Limit of Insur-                        coverages arising from any one "claim"
        ance applicable to the "coverage term"                       or "regulatory proceeding" is the applicable
        when the "personal data compromise"                          sublimit for each of those coverages stat-
        was first discovered by you.                                 ed in the Declarations. These sublimits
                                                                     are part of, and not in addition to, the
   4.   The most we will pay under Insuring                          Aggregate Limit of Insurance referenced
        Agreement A - Response Expenses for                          in Paragraph 2.
        Forensic IT Review, Legal Review and PR
        Services coverages for "loss" arising from              4.   The Defense and Liability Limit of Insur-
        any one "personal data compromise" is                        ance for the Extended Reporting Periods
        the applicable sublimit for each of those                    (if applicable) shall be part of, and not in
        coverages stated in the Declarations.                        addition to, the Defense and Liability Limit
        These sublimits are part of, and not in ad-                  for the immediately preceding "coverage
        dition to, the Aggregate Limit of Insurance                  term".
        referenced in Paragraph 2. PR Services
        coverage is also subject to a limit per "af-            5.   The Insuring Agreement B - Defense and
        fected individual" as described in Section                   Liability coverage is subject to the Deduct-
        I., A.1.b.(5) PR Services.                                   ible stated in the Declarations. You shall
                                                                     be responsible for such deductible
   5.   Coverage for Services to "affected indi-                     amount as respects each "claim" or "regu-
        viduals" is limited to costs to provide such                 latory proceeding" covered under this
        services for a period of up to one year                      Coverage Part. We may, at our option,
        from the date of the notification to the "af-                pay any part or all of the deductible
        fected individuals" or the period required                   amount to defend or effect settlement of
        by law, whichever is longer. Notwithstand-                   any "claim", "loss" or "regulatory proceed-
        ing the foregoing, coverage for Identity                     ing" and, upon notification of the action
        Restoration Case Management services                         taken, you shall promptly reimburse us for
        initiated within such period may continue                    such part of the deductible amount as has
        for a period of up to one year from the                      been paid by us.
        date such Identity Restoration Case Man-
        agement services are initiated.                    C. Insuring Agreement C - Identity Recovery:

   6.   Response Expenses coverage is subject                   1.   Case Management Service is available as
        to the Response Expenses Deductible                          needed for any one "identity theft" for up
        stated in the Declarations. You shall be                     to 12 consecutive months from the incep-
        responsible for such deductible amount                       tion of the service. Expenses we incur to
        as respects each "personal data com-                         provide Case Management Service do not
        promise" covered under this Coverage                         reduce the Limit of Insurance available for
                                                                     "identity recovery expenses".
                                    Includes copyrighted material of Insurance
HC 102 01 18                         Services Office, Inc. with its permission.                   Page 7 of 17


                                                                                             CIC0201
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 203 of 327 PageID #:248
   2.   Coverage under Insuring Agreement C -               The Limits of Insurance apply separately to each
        Identity Recovery is subject to the Annual          "coverage term".
        Aggregate Limit of Insurance stated in the
        Declarations per "identity recovery in-             SECTION III - DEFENSE AND SETTLEMENT
        sured". Regardless of the number of                 The provisions contained within this Section apply
        "identity theft" incidents, this limit is the       only to Insuring Agreement B - Defense and Liabil-
        most we will pay for the total of all "loss"        ity.
        arising out of all "identity thefts" suffered
        by one "identity recovery insured" which            1.   We will have the right and duty to select coun-
        are first discovered by the "identity recov-             sel and defend the "insured" against any
        ery insured" during the "coverage term". If              "claim" or "regulatory proceeding" covered by
        an "identity theft" is first discovered in one           Insuring Agreement B - Defense and Liability,
        "coverage term" and continues into other                 regardless of whether the allegations of such
        "coverage terms", all "loss" arising from                "claim" or "regulatory proceeding" are ground-
        such "identity theft" will be subject to the             less, false or fraudulent. However, we shall
        aggregate Limit of Insurance applicable to               have no duty to defend the "insured" against
        the "coverage term" when the "identity                   any "claim" or "regulatory proceeding" seeking
        theft" was first discovered.                             damages or other relief not insured by Insuring
                                                                 Agreement B - Defense and Liability.
   3.   Legal costs as provided under Item d. of
        the definition of "identity recovery expens-        2.   We may, with your written consent, make any
        es" are part of, and not in addition to, the             settlement of a "claim" or "regulatory proceed-
        aggregate limit described in Paragraph 2.                ing" which we deem reasonable. If you with-
                                                                 hold consent to such settlement, our liability for
   4.   Item e. (Lost Wages) and Item f. (Child                  all "loss" resulting from such "claim" will not
        and Elder Care Expenses) of the defini-                  exceed the amount for which we could have
        tion of "identity recovery expenses" are                 settled such "claim" or "regulatory proceeding"
        jointly subject to the sublimit stated in the            plus "defense costs" incurred as of the date
        Declarations. This sublimit is part of, and              we proposed such settlement in writing to you.
        not in addition to, the aggregate Limit of
        Insurance described in Paragraph 2. Cov-            3.   We shall not be obligated to pay any "loss", or
        erage is limited to wages lost and ex-                   to defend or continue to defend any "claim" or
        penses incurred within 12 months after                   "regulatory proceeding", after the Insuring
        the first discovery of the "identity theft" by           Agreement B - Defense and Liability Limit of
        the "identity recovery insured".                         Insurance has been exhausted.
   5.   Item g. (Mental Health Counseling) of the           4.   We shall pay all interest on that amount of any
        definition of "identity recovery expenses"               judgment within the Insuring Agreement B -
        is subject to the sublimit stated in the                 Defense and Liability Limit of Insurance which
        Declarations. This sublimit is part of, and              accrues:
        not in addition to, the aggregate limit de-
        scribed in Paragraph 2. Coverage is lim-                 a.   After entry of judgment; and
        ited to counseling that takes place within               b.   Before we pay, offer to pay or deposit in
        12 months after the first discovery of the                    court that part of the judgment within the
        "identity theft" by the "identity recovery in-                Insuring Agreement B - Defense and Lia-
        sured".                                                       bility Limit of Insurance or, in any case,
   6.   Item h. (Miscellaneous Unnamed Costs)                         before we pay or offer to pay the entire In-
        of the definition of "identity recovery ex-                   suring Agreement B - Defense and Liabil-
        penses" is subject to the sublimit stated in                  ity Limit of Insurance.
        the Declarations. This sublimit is part of,              These interest payments shall be in addition to
        and not in addition to, the aggregate Limit              and not part of the Defense and Liability Limit.
        of Insurance described in Paragraph 2.
        Coverage is limited to costs incurred with-         SECTION IV – CONDITIONS
        in 12 months after the first discovery of
        the "identity theft" by the "identity recovery      1.   Bankruptcy
        insured".                                                Your bankruptcy, or the bankruptcy of your es-
   7.   Coverage under Insuring Agreement C -                    tate if you are a sole proprietor, will not relieve
        Identity Recovery is subject to the Identity             us of our obligations under this Coverage Part.
        Recovery Deductible stated in the Decla-            2.   Due Diligence
        rations. Each "identity recovery insured"
        shall be responsible for such deductible                 You agree to use due diligence to prevent and
        amount only once during each "coverage                   mitigate "loss" covered under this Coverage
        term". This deductible applies only to                   Part. This includes, but is not limited to, com-
        "identity recovery expenses".                            plying with, and requiring your vendors to
                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                     Page 8 of 17


                                                                                                        CIC0202
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 204 of 327 PageID #:249
     comply with, reasonable         and    industry-                     more than 60 days after the date the
     accepted protocols for:                                              "claim" or "regulatory proceeding" is
                                                                          first received by you.
     a.   Providing and maintaining appropriate
          physical security for your premises, com-                   (3) Immediately send us copies of any
          puter systems and hard copy files;                              demands, notices, summonses or le-
                                                                          gal papers received in connection
     b.   Providing and maintaining appropriate                           with the "claim" or "regulatory pro-
          computer and Internet security;                                 ceeding";
     c.   Maintaining and updating at appropriate                     (4) Authorize us to obtain records and
          intervals backups of computer data;                             other information;
     d.   Protecting transactions, such as pro-                       (5) Cooperate with us in the investiga-
          cessing credit card, debit card and check                       tion, settlement or defense of the
          payments; and                                                   "claim" or "regulatory proceeding";
     e.   Appropriate disposal of files containing                    (6) Assist us, upon our request, in the
          "personally identifying information" or                         enforcement of any right against any
          "personally sensitive information", includ-                     person or organization which may be
          ing shredding hard copy files and destroy-                      liable to you because of "loss" or "de-
          ing physical media used to store electron-                      fense costs" to which this insurance
          ic data.                                                        may also apply; and
3.   Duties in the Event of a Claim, Regulatory                       (7) Not take any action, or fail to take any
     Proceeding or Loss                                                   required action, that prejudices your
     a.   If, during the "coverage term", the "in-                        rights or our rights with respect to
          sured" first becomes aware of any cir-                          such "claim" or "regulatory proceed-
          cumstance that could reasonably be ex-                          ing".
          pected to give rise to a "claim" or "regula-           c.   In the event of a "personal data compro-
          tory proceeding", the "insured" may give                    mise" covered under Insuring Agreement
          written notice to us. The notice must be                    A - Response Expenses, you must see
          made as soon as practicable, but in no                      that the following are done:
          event more than 60 days after the date
          the circumstance is first discovered by the                 (1) Notify the police if a law may have
          "insured", must be made during the "cov-                        been broken.
          erage term" and must include:
                                                                      (2) Notify us as soon as practicable, but
          (1) The specific details, including the                         in no event more than 60 days after
              date, of the circumstance;                                  the "personal data compromise". In-
                                                                          clude a description of any property
          (2) The alleged injuries or damage sus-                         involved.
              tained or which may be sustained;
                                                                      (3) As soon as possible, give us a de-
          (3) The names of potential claimants;                           scription of how, when and where the
              and                                                         "personal data compromise" oc-
          (4) The manner in which the "insured"                           curred.
              first became aware of the circum-                       (4) As often as may be reasonably re-
              stance.                                                     quired, permit us to:
          Any subsequent "claim" or "regulatory                           (a) Inspect the property proving the
          proceeding" arising out of any circum-                               "personal data compromise";
          stance which is the subject of such a writ-
          ten notice will be deemed to have been                          (b) Examine your books, records,
          made at the time written notice in compli-                           electronic media and records
          ance with these requirements was first re-                           and hardware;
          ceived by us.
                                                                          (c) Take samples of damaged and
     b.   If a "claim" or "regulatory proceeding" is                           undamaged property for inspec-
          brought against any "insured", you must:                             tion, testing and analysis; and
          (1) Immediately record the specifics of                         (d) Make copies from your books,
              the "claim" or "regulatory proceeding"                           records, electronic media and
              and the date received; and                                       records and hardware.
          (2) Provide us with written notice, as                      (5) Send us signed, sworn proof of loss
              soon as practicable, but in no event                        containing the information we request

                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                   Page 9 of 17


                                                                                               CIC0203
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 205 of 327 PageID #:250
              to investigate the "personal data                       that support his or her claim for "identity
              compromise". You must do this within                    recovery expenses".
              60 days after our request. We will
              supply you with the necessary forms.          5.   Legal Action Against Us

          (6) Cooperate with us in the investigation             a.   No person or organization has a right:
              of the "personal data compromise" or                    (1) To join us as a party or otherwise
              settlement of the "loss".                                    bring us into a suit asking for damag-
          (7) If you intend to continue your busi-                         es from an "insured"; or
              ness, you must resume all or part of                    (2) To sue us under this Coverage Part
              your operations as quickly as possi-                         unless all of its terms have been fully
              ble.                                                         complied with.
          (8) Make no statement that will assume                      A person or organization may sue us to
              any obligation or admit any liability,                  recover on an agreed settlement or on a
              for any loss for which we may be lia-                   final judgment against an "insured"; but
              ble, without our prior written consent.                 we will not be liable for damages that are
          (9) Promptly send us any legal papers or                    not payable under this Coverage Part, or
              notices received concerning the "per-                   that are in excess of the applicable Ag-
              sonal data compromise" or "loss".                       gregate Limit of Insurance. An agreed set-
                                                                      tlement means a settlement and release
     d.   We may examine any "insured" under                          of liability signed by us, the first "named
          oath, while not in the presence of any oth-                 insured" and the claimant or the claim-
          er "insured" and at such times as may be                    ant's legal representative.
          reasonably required, about any matter re-
          lating to this insurance or the "claim" or             b.   You may not bring any legal action
          "loss", including an "insured's" books and                  against us involving "loss":
          records. In the event of an examination,                    (1) Unless you have complied with all the
          an "insured's" answers must be signed.                           terms of this insurance;
     e.   No "insured" may, except at their own                       (2) Until 90 days after you have filed
          cost, voluntarily make a payment, assume                         proof of "loss" with us; and
          any obligation, or incur any expense with-
          out our prior written consent.                              (3) Unless brought within 2 years from
                                                                           the date you reported the "claim" or
4.   Help Line                                                             "loss" to us.
     For assistance, the "identity recovery insured"             If any limitation in this condition is prohibited by
     should call the Identity Recovery Help Line                 law, such limitation is amended so as to equal
     at 1-866-219-9831. The Identity Recovery                    the minimum period of limitation provided by
     Help Line can provide the "identity recovery                such law.
     insured" with:
                                                            6.   Legal Advice
     a.   Information and advice for how to respond
          to a possible "identity theft"; and                    We are not your legal advisor. Our determina-
                                                                 tion of what is or is not covered under this
     b.   Instructions for how to submit a service               Coverage Part does not represent advice or
          request for Case Management Service                    counsel from us about what you should or
          and/or a claim form for Expense Reim-                  should not do.
          bursement Coverage.
                                                            7.   Liberalization
          In some cases, we may provide Case
          Management services at our expense to                  If, within 60 days prior to the beginning of this
          an "identity recovery insured" prior to a              Coverage Part or during the "policy period", we
          determination that a covered "identity                 make any changes to any forms or endorse-
          theft" has occurred. Our provision of such             ments of this Coverage Part for which there is
          services is not an admission of liability              currently no separate premium charge, and
          under the policy. We reserve the right to              that change provides more coverage than this
          deny further coverage or service if, after             Coverage Part, the change will automatically
          investigation, we determine that a covered             apply to this Coverage Part at the latter of:
          "identity theft" has not occurred.
                                                                 a.   The date we implemented the change in
          As respects Expense Reimbursement                           your state; or
          Coverage, the "identity recovery insured"
          must send to us, within 60 days after our              b.   The date this Coverage Part became ef-
          request, receipts, bills or other records                   fective; and

                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                   Page 10 of 17


                                                                                                          CIC0204
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 206 of 327 PageID #:251
     will be considered as included until the end of                   viduals" without exceeding the available
     the current "policy period". We will make no                      Response Expenses Limit.
     additional premium charge for this additional
     coverage during the interim.                            11. Representations

8.   Office of Foreign Assets Control (OFAC)                      You represent that all information and state-
     Compliance                                                   ments contained in any application or ques-
                                                                  tionnaire submitted in connection with this
     Whenever insurance coverage provided by                      Coverage Part are true, accurate and com-
     this policy would be in violation of any United              plete. All such information and statements are
     States economic or trade sanctions, such in-                 the basis for our issuing this Coverage Part
     surance coverage shall be null and void.                     and shall be considered as incorporated into
                                                                  and shall constitute a part of this Coverage
9.   Other Insurance                                              Part. Misrepresentation or omission of any ma-
     a.   If any covered "loss" is covered by any                 terial fact may be grounds for the rescission of
          other valid policy, then this Coverage Part             this Coverage Part.
          shall apply only in excess of the amount           12. Separation of Insureds
          of any deductible, retention and limit of in-
          surance under such other policy whether                 Except with respect to the applicable Limit of
          such other policy is stated to be primary,              Insurance, and any rights or duties specifically
          contributory, excess, contingent or other-              assigned in this Coverage Part or the policy to
          wise, unless such other policy is written               which it is attached, to the first "named in-
          specifically excess of this Coverage Part               sured", this insurance applies separately to
          by reference in such other policy to this               each "insured" against whom a "claim" is
          policy's policy number.                                 made.
     b.   When this insurance is excess, we will             13. Service Providers
          have no duty to defend the "insured"
          against any "claim" if any other insurer                a.   We will only pay under this Coverage Part
          has a duty to defend the "insured" against                   for services that are provided by service
          that "claim". But we will have the right to                  providers approved by us. You must ob-
          associate in the defense and control of                      tain our prior approval for any service pro-
          any "claim" that we reasonably believe is                    vider whose expenses you want covered
          likely to involve the insurance provided                     under this Coverage Part. We will not un-
          under this Coverage Part. If no other in-                    reasonably withhold such approval.
          surer defends, we will undertake to do so,              b.   Prior to the Pre-Notification Consultation
          but we will be entitled to the "insured's"                   described in the Pre-Notification Consulta-
          rights against all those other insurers.                     tion Condition above, you must come to
10. Pre-Notification Consultation                                      agreement with us regarding the service
                                                                       provider(s) to be used for the Notification
     You agree to consult with us prior to the issu-                   to Affected Individuals and Services to Af-
     ance of notification to "affected individuals".                   fected Individuals. We will suggest a ser-
     We assume no responsibility under this Cov-                       vice provider. If you prefer to use an alter-
     erage Part for any services promised to "af-                      nate service provider, our coverage is
     fected individuals" without our prior agree-                      subject to the following limitations:
     ment. If possible, this pre-notification consulta-
     tion will also include the designated service                     (1) Such alternate service provider must
     provider(s) as agreed to under Condition 12.                          be approved by us;
     Service Providers. You must provide the fol-                      (2) Such alternate service provider must
     lowing at our pre-notification consultation with                      provide services that are reasonably
     you:                                                                  equivalent or superior in both kind
     a.   The exact list of "affected individuals" to                      and quality to the services that would
          be notified, including contact information.                      have been provided by the service
                                                                           provider we had suggested; and
     b.   Information about the "personal data
          compromise" that may appropriately be                        (3) Our payment for services provided by
          communicated with "affected individuals".                        any alternate service provider will not
                                                                           exceed the amount that we would
     c.   The scope of services that you desire for                        have paid using the service provider
          the "affected individuals". For example,                         we had suggested.
          coverage may be structured to provide
          fewer services in order to make those              14. Services
          services available to more "affected indi-              The following conditions apply as respects any
                                                                  services provided to you or any "affected indi-

                                      Includes copyrighted material of Insurance
HC 102 01 18                           Services Office, Inc. with its permission.                  Page 11 of 17


                                                                                               CIC0205
         Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 207 of 327 PageID #:252
    vidual" or "identity recovery insured" by us, our            States of America dollars, payment under this
    designees or any service firm paid for in whole              Coverage Part shall be made in United States
    or in part under this Coverage Part:                         dollars at the rate of exchange published in
                                                                 The Wall Street Journal on the date the final
    a.   The effectiveness of such services de-                  judgment is entered, settlement amount is
         pends on the cooperation and assistance                 agreed upon, or the other component of "loss"
         of you, "affected individuals" and "identity            is due, respectively.
         recovery insureds".
                                                            17. When We Do Not Renew
    b.   All services may not be available or appli-
         cable to all individuals. For example, "af-             If we decide not to renew this Coverage Part,
         fected individuals" and "identity recovery              we will mail or deliver to the first "named in-
         insureds" who are minors or foreign na-                 sured" shown in the Declarations written notice
         tionals may not have credit records that                of the nonrenewal not less than 30 days before
         can be provided or monitored. Service in                the expiration date.
         Canada will be different from service in
         the United States and Puerto Rico in ac-                If notice is mailed, proof of mailing will be suf-
         cordance with local conditions.                         ficient proof of notice.

    c.   We do not warrant or guarantee that the            SECTION V - EXTENDED REPORTING PERIODS
         services will end or eliminate all problems        The provisions contained within this Section apply
         associated with the covered events.                only to Insuring Agreement B - Defense and Liabil-
    d.   Except for the services of an "identity re-        ity.
         covery case manager" under Insuring                1.   You shall have the right to the Extended Re-
         Agreement C - Identity Recovery, which                  porting Periods described in this section, in the
         we will provide directly, you will have a di-           event that:
         rect relationship with the professional ser-
         vice firms paid for in whole or in part un-             a.   You or we cancel this Coverage Part;
         der this Coverage Part. Those firms work
         for you.                                                b.   You or we refuse to renew this Coverage
                                                                      Part; or
15. Subrogation
                                                                 c.   We renew this Coverage Part on other
    With respect to any payment under this Cov-                       than a claims-made basis or with a retro-
    erage Part on behalf of any "insured", we shall                   active date later than the Retroactive Date
    be subrogated to the "insured's" rights of re-                    shown in the Declarations.
    covery to the extent of such payment. The "in-
    sured" shall execute all papers required and            2.   If an event as specified in Paragraph 1. has
    shall do everything necessary to secure and                  occurred, you shall have the right to the follow-
    preserve such rights, including the execution                ing:
    of such documents necessary to enable us to                  a.   An Automatic Extended Reporting Period
    bring suit in the "insured's" name. Any recover-                  of 90 days after the effective date of can-
    ies, less the cost of obtaining them, will be dis-                cellation or nonrenewal at no additional
    tributed as follows:                                              premium in which to give to us written no-
    a.   To you, until you are reimbursed for any                     tice of a "claim" or "regulatory proceeding"
         "loss" you sustain that exceeds the sum of                   of which you first receive notice during
         the applicable Aggregate Limit of Insur-                     said Automatic Extended Reporting Peri-
         ance and the Deductible Amount, if any;                      od for any "personal data compromise"
                                                                      occurring on or after the Retroactive Date
    b.   Then to us, until we are reimbursed for                      shown on the Declarations and before the
         the payment under this Coverage Part;                        end of the "policy period" and which is
                                                                      otherwise covered by this Coverage Part;
    c.   Then to you, until you are reimbursed for                    and
         that part of the payment equal to the De-
         ductible Amount, if any.                                b.   Upon payment of the additional premium
                                                                      stated in the Declarations, a Supple-
16. Valuation - Settlement                                            mental Extended Reporting Period for the
    All premiums, Limits of Insurance, Deductible                     term stated in the Supplemental Extended
    Amounts, "loss" and any other monetary                            Reporting Period Endorsement will be
    amounts under this Coverage Part are ex-                          provided immediately following the effec-
    pressed and payable in the currency of the                        tive date of cancellation or nonrenewal in
    United States of America. If judgment is ren-                     which to give to us written notice of a
    dered, settlement is agreed to or another                         "claim" or "regulatory proceeding" of
    component of "loss" under this Coverage Part                      which you first receive notice during said
    is expressed in any currency other than United                    Supplemental Extended Reporting Period

                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                  Page 12 of 17


                                                                                                       CIC0206
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 208 of 327 PageID #:253
          for any "personal data compromise" oc-                           (b) The violation of a governmental
          curring on or after the Retroactive Date                              statute or regulation arising from
          shown in the Declarations and before the                              a "personal data compromise"
          end of the "policy period" and which is                               that was covered under Insuring
          otherwise covered by this Coverage Part.                              Agreement A - Response Ex-
                                                                                penses and in connection with
          To obtain the Supplemental Extended                                   which you submitted a claim to
          Reporting Period, you must request it in                              us and provided notifications and
          writing and pay the additional premium                                services to "affected individuals"
          due, within 60 days of the effective date of                          in consultation with us pursuant
          cancellation or nonrenewal. The additional                            to Insuring Agreement A - Re-
          premium for the Supplemental Extended                                 sponse Expenses.
          Reporting Period shall be fully earned at
          the inception of the Supplemental Ex-                        (2) "Claim" includes:
          tended Reporting Period. If we do not re-
          ceive the written request as required, you                       (a) An    arbitration proceeding in
          may not exercise this right at a later date.                          which such damages are
                                                                                claimed and to which the "in-
     c.   The Defense and Liability Limit of Insur-                             sured" must submit or does
          ance for the Extended Reporting Periods                               submit with our consent;
          shall be part of, and not in addition to, the
          Defense and Liability Limit of Insurance                         (b) Any other alternative dispute
          for the immediately preceding "coverage                               resolution proceeding in which
          term".                                                                such damages are claimed and
                                                                                to which the "insured" must
SECTION VI - DEFINITIONS                                                        submit or does submit with our
                                                                                consent; or
1.   "Affected individual" means any person whose
     "personally identifying information" or "person-                      (c) A written demand for money,
     ally sensitive information" is lost, stolen, acci-                         when such demand could rea-
     dentally released or accidentally published by                             sonably result in a civil proceed-
     a "personal data compromise" covered under                                 ing as described in this defini-
     this Coverage Part. This definition is subject to                          tion.
     the following provisions:
                                                                  b.   Does not include any demand or action
     a.   "Affected individual" does not include any                   brought by or on behalf of someone who
          business or organization. Only an individ-                   is:
          ual person may be an "affected individu-
          al".                                                         (1) Your "executive";

     b.   An "affected individual" may reside any-                     (2) Your owner or part-owner; or
          where in the world.                                          (3) A holder of your securities;
2.   "Authorized representative" means a person or                     in their capacity as such, whether directly,
     entity authorized by law or contract to act on                    derivatively, or by class action. "Claim" will
     behalf of an "identity recovery insured".                         include proceedings brought by such indi-
3.   "Claim":                                                          viduals in their capacity as "affected indi-
                                                                       viduals", but only to the extent that the
     a.   Means:                                                       damages claimed are the same as would
                                                                       apply to any other "affected individual".
          (1) A civil proceeding in which it is al-
                leged that the claimant suffered             4.   "Coverage term" means the following individu-
                damages arising from:                             al increment, or if a multi-year "policy period",
                                                                  increments, of time, which comprise the "poli-
                (a) A "personal data compromise"                  cy period" of this Coverage Part:
                   that was covered under Insuring
                   Agreement A - Response Ex-                     a.   The year commencing on the Effective
                   penses section of this Coverage                     Date of this Coverage Part at 12:01 AM
                   Part and in connection with                         standard time at your mailing address
                   which you submitted a claim to                      shown in the Declarations, and if a multi-
                   us and provided notifications and                   year "policy period", each consecutive an-
                   services to "affected individuals"                  nual period thereafter, or portion thereof if
                   in consultation with us pursuant                    any period is for a period of less than 12
                   to Insuring Agreement A - Re-                       months, constitute individual "coverage
                   sponse Expenses; or                                 terms". The last "coverage term" ends at
                                                                       12:00 AM standard time at your mailing


                                      Includes copyrighted material of Insurance
HC 102 01 18                           Services Office, Inc. with its permission.                   Page 13 of 17


                                                                                                CIC0207
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 209 of 327 PageID #:254
          address shown in the Declarations on the                    (1) Civil or criminal fines or penalties im-
          earlier of:                                                     posed by law, except for civil fines
                                                                          and penalties expressly covered un-
          (1) The day the "policy period" shown in                        der paragraphs b. and c. above;
              the Declarations ends; or
                                                                      (2) Taxes; or
          (2) The day the policy to which this Cov-
              erage Part is attached is terminated                    (3) Matters which may be deemed unin-
              or cancelled.                                               surable under the applicable law.
     b.   However, if after the issuance of this Cov-            e.   With respect to fines and penalties and
          erage Part, any "coverage term" is ex-                      punitive, exemplary and multiplied dam-
          tended for an additional period of less                     ages, the law of the jurisdiction most fa-
          than 12 months, that additional period of                   vorable to the insurability of those fines,
          time will be deemed to be part of the last                  penalties or damages shall control for the
          preceding "coverage term".                                  purpose of resolving any dispute between
                                                                      us and any "insured" regarding whether
5.   "Coverage territory" means:                                      the fines, penalties or damages specified
     a.   With respect to Insuring Agreement A -                      in this definition above are insurable un-
          Response Expenses, anywhere in the                          der this Coverage Part, provided that such
          world.                                                      jurisdiction:

     b.   With respect to Insuring Agreement B -                      (1) Is where those fines, penalties or
          Defense and Liability, anywhere in the                          damages were awarded or imposed;
          world, however, "claims" must be brought                    (2) Is where any "personal data compro-
          in the United States (including its territo-                    mise" took place for which such fines,
          ries and possessions), Puerto Rico or                           penalties or damages were awarded
          Canada.                                                         or imposed;
     c.   With respect to Insuring Agreement C -                      (3) Is where you are incorporated or you
          Identity Recovery, anywhere in the world                        have your principal place of business;
6.   "Data compromise liability":                                         or

     a.   Means the following, when they arise from                   (4) Is where we are incorporated or have
          a "claim" or "regulatory proceeding":                           our principal place of business.

          (1) Damages (including punitive and ex-           7.   "Defense costs":
              emplary damages and the multiple                   a.   Means reasonable and necessary ex-
              portion of any multiplied damage                        penses resulting solely from the investiga-
              award), judgments or settlements;                       tion, defense and appeal of any "claim" or
          (2) Attorney's fees and other litigation                    "regulatory proceeding" against an "in-
              costs added to that part of any judg-                   sured". Such expenses may be incurred
              ment paid by us, when such fees and                     by us. Such expenses may include premi-
              costs are awarded by law or court or-                   ums for any appeal bond, attachment
              der; and                                                bond or similar bond. However, we have
                                                                      no obligation to apply for or furnish such
          (3) Pre-judgment interest on that part of                   bond.
              any judgment paid by us.
                                                                 b.   Does not include the salaries or wages of
     b.   Also includes any Payment Card Industry                     your "employees" or "executives", or your
          (PCI) fine or penalty imposed under a                       loss of earnings.
          contract to which you are a party when
          such fine or penalty arises from a "claim".       8.   "Employee" means any natural person, other
          PCI Fines and Penalties do not include                 than an "executive", who was, now is or will
          any increased transaction costs.                       be:

     c.   Also includes any fine or penalty imposed              a.   Employed on a full- or part-time basis by
          by law, to the extent such fine or penalty                  you;
          is legally insurable under the law of the              b.   Furnished temporarily to you to substitute
          applicable jurisdiction when such fine or                   for a permanent "employee" on leave or to
          penalty arises from a "regulatory proceed-                  meet seasonal or short-term workload
          ing".                                                       conditions;
     d.   Does not include:                                      c.   Leased to you by a labor leasing firm un-
                                                                      der an agreement between you and the
                                                                      labor leasing firm to perform duties relat-
                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                  Page 14 of 17


                                                                                                      CIC0208
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 210 of 327 PageID #:255
          ed to the conduct of your business, but                      (1) The defense of any civil suit brought
          does not mean a temporary employee as                            against an "identity recovery insured".
          defined in Paragraph 8.b.; or
                                                                       (2) The removal of any civil judgment
     d.   Your volunteer worker, which includes                            wrongfully entered against an "identi-
          unpaid interns.                                                  ty recovery insured".
9.   "Executive" means any natural person who                          (3) Legal assistance for an "identity re-
     was, now is or will be:                                               covery insured" at an audit or hearing
                                                                           by a governmental agency.
     a.   The owner of a sole proprietorship that is
          a "named insured"; or                                        (4) Legal assistance in challenging the
                                                                           accuracy of the "identity recovery in-
     b.   A duly elected or appointed:                                     sured's" consumer credit report.
          (1) Director;                                                (5) The defense of any criminal charges
          (2) Officer;                                                     brought against an "identity recovery
                                                                           insured" arising from the actions of a
          (3) Managing Partner;                                            third party using the personal identity
                                                                           of the "identity recovery insured".
          (4) General Partner;
                                                                  e.   Actual lost wages of the "identity recovery
          (5) Member (if a limited liability compa-                    insured" for time reasonably and neces-
              ny);                                                     sarily taken away from work and away
          (6) Manager (if a limited liability compa-                   from the work premises. Time away from
              ny); or                                                  work includes partial or whole work days.
                                                                       Actual lost wages may include payment
          (7) Trustee,                                                 for vacation days, discretionary days,
                                                                       floating holidays and paid personal days.
          of a "named insured".                                        Actual lost wages does not include sick
10. "Identity recovery case manager" means one                         days or any loss arising from time taken
     or more individuals assigned by us to assist an                   away from self-employment. Necessary
     "identity recovery insured" with communica-                       time off does not include time off to do
     tions we deem necessary for re-establishing                       tasks that could reasonably have been
     the integrity of the personal identity of the                     done during non-working hours.
     "identity recovery insured". This includes, with             f.   Actual costs for supervision of children or
     the permission and cooperation of the "identity                   elderly or infirm relatives or dependents of
     recovery insured", written and telephone                          the "identity recovery insured" during time
     communications with law enforcement authori-                      reasonably and necessarily taken away
     ties, governmental agencies, credit agencies                      from such supervision. Such care must be
     and individual creditors and businesses.                          provided by a professional care provider
11. "Identity recovery expenses" means the follow-                     who is not a relative of the "identity recov-
     ing when they are reasonable and necessary                        ery insured".
     expenses that are incurred as a direct result of             g.   Actual costs for counseling from a li-
     an "identity theft" suffered by an "identity re-                  censed mental health professional. Such
     covery insured":                                                  care must be provided by a professional
     a.   Costs for re-filing applications for loans,                  care provider who is not a relative of the
          grants or other credit instruments that are                  "identity recovery insured".
          rejected solely as a result of an "identity             h.   Any other reasonable costs necessarily
          theft".                                                      incurred by an "identity recovery insured"
     b.   Costs for notarizing affidavits or other                     as a direct result of the "identity theft".
          similar documents, long distance tele-                       (1) Such costs include:
          phone calls and postage solely as a result
          of your efforts to report an "identity theft"                    (a) Costs by the "identity recovery
          or amend or rectify records as to your true                           insured" to recover control over
          name or identity as a result of an "identity                          his or her personal identity.
          theft".
                                                                           (b) Deductibles or service fees from
     c.   Costs for credit reports from established                             financial institutions.
          credit bureaus.
                                                                       (2) Such costs do not include:
     d.   Fees and expenses for an attorney ap-
          proved by us for the following:                                  (a) Costs to avoid, prevent or detect
                                                                                "identity theft" or other loss.

                                      Includes copyrighted material of Insurance
HC 102 01 18                           Services Office, Inc. with its permission.                   Page 15 of 17


                                                                                                CIC0209
         Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 211 of 327 PageID #:256
               (b) Money lost or stolen.                                    (a) Only for the conduct of the
                                                                                 "named insured's" business with-
               (c) Costs that are restricted or ex-                              in the scope of his or her em-
                    cluded elsewhere in this Cover-                              ployment or duties as an "execu-
                    age Part or policy.                                          tive"; and
12. "Identity recovery insured" means the follow-                           (b) Such "employee" or "executive"
    ing:                                                                         shall not be an "insured" to the
    a.     When the entity insured under this Cover-                             extent his or her actions or
           age Part is a sole proprietorship, the                                omissions are criminal, fraudu-
           "identity recovery insured" is the individual                         lent, dishonest or constitute an
           person who is the sole proprietor of the                              intentional or knowing violation of
           "named insured".                                                      the law.

    b.     When the "named insured" under this                     c.   With respect to Insuring Agreement C -
           Coverage Part is a partnership, the "iden-                   Identity Recovery any "named insured".
           tity recovery insureds" are the current            15. "Loss" means:
           partners.
                                                                   a.   With respect to Insuring Agreement A -
    c.     When the "named insured" under this                          Response Expenses:
           Coverage Part is a corporation or other
           form of organization, other than those de-                   Those expenses enumerated in Section I,
           scribed in a. or b. above, the "identity re-                 A., Paragraph 1.b.
           covery insureds" are all individuals having
           an ownership position of 20% or more of                 b.   With respect to Insuring Agreement B -
           the insured entity. However, if and only if                  Defense and Liability:
           there is no one who has such an owner-                       (1) "Defense costs"; and
           ship position, then the "identity recovery
           insured" shall be:                                           (2) "Data compromise liability".
           (1) The chief executive of the insured en-              c.   With respect to Insuring Agreement C -
               tity; or                                                 Identity Recovery, "identity recovery ex-
                                                                        penses".
           (2) As respects a religious institution, the
               senior ministerial employee.                   16. "Named insured" means the entity or entities
                                                                   shown in the Declarations as a Named In-
    d.     The legally recognized spouse of any in-                sured.
           dividual described in a., b. or c. above.
                                                              17. "Personal data compromise" means the loss,
    An "identity recovery insured" must always be                  theft, accidental release or accidental publica-
    an individual person. The "named insured" un-                  tion of "personally identifying information" or
    der this Coverage Part is not an "identity re-                 "personally sensitive information" as respects
    covery insured".                                               one or more "affected individuals". If the loss,
13. "Identity theft" means the fraudulent use of                   theft, accidental release or accidental publica-
    "personally identifying information". This in-                 tion involves "personally identifying infor-
    cludes fraudulently using such information to                  mation", such loss, theft, accidental release or
    establish credit accounts, secure loans, enter                 accidental publication must result in or have
    into contracts or commit crimes.                               the reasonable possibility of resulting in the
                                                                   fraudulent use of such information. This defini-
    "Identity theft" does not include the fraudulent               tion is subject to the following provisions:
    use of a business name, d/b/a or any other
    method of identifying a business activity.                     a.   At the time of the loss, theft, accidental re-
                                                                        lease or accidental publication, the "per-
14. "Insured" means:                                                    sonally identifying information" or "per-
                                                                        sonally sensitive information" need not be
    a.     With respect to Insuring Agreement A -                       at the insured premises but must be in the
           Response Expenses any "named in-                             direct care, custody or control of:
           sured".
                                                                        (1) You; or
    b.     With respect to Insuring Agreement B -
           Defense and Liability:                                       (2) A professional entity with which you
                                                                            have a direct relationship and to
           (1) Any "named insured"; and                                     which you (or an "affected individual"
           (2) Any "employee" or "executive" of a                           at your direction) have turned over
               "named insured", but:                                        (directly or via a professional trans-
                                                                            mission or transportation provider)
                                                                            such information for storage, pro-
                                       Includes copyrighted material of Insurance
HC 102 01 18                            Services Office, Inc. with its permission.                   Page 16 of 17


                                                                                                          CIC0210
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 212 of 327 PageID #:257
             cessing, transmission or transporta-                care or identity of an "affected individual" or
             tion of such information.                           "identity recovery insured". This includes, but
                                                                 is not limited to, Social Security numbers or
    b.   "Personal data compromise" includes dis-                account numbers.
         posal or abandonment of "personally iden-
         tifying information" or "personally sensitive           "Personally identifying information" does not
         information" without appropriate safe-                  mean or include information that is otherwise
         guards such as shredding or destruction,                available to the public, such as names and
         subject to the following provisions:                    addresses.
         (1) The failure to use appropriate safe-           19. "Personally sensitive information" means pri-
             guards must be accidental and not                   vate information specific to an individual the
             reckless or deliberate; and                         release of which requires notification of "af-
                                                                 fected individuals" under any applicable law.
         (2) Such disposal or abandonment must
             take place during the time period for               "Personally sensitive information" does not
             which this Coverage Part is effective.              mean or include "personally identifying
                                                                 information".
    c.   "Personal data compromise" includes sit-
         uations where there is a reasonable                20. "Policy period" means the cumulative total of
         cause to suspect that such "personally                  each individual "coverage term" comprising
         identifying information" or "personally                 the period of time from the inception date of
         sensitive information" has been lost, sto-              this Coverage Part shown in the Declarations
         len, accidentally released or accidentally              to the expiration date shown in the Declara-
         published, even if there is no firm proof.              tions, or its earlier cancellation or termination
                                                                 date.
    d.   All incidents of "personal data compro-
         mise" that are discovered at the same              21. "Regulatory proceeding" means an investiga-
         time or arise from the same cause will be               tion, demand or proceeding alleging a violation
         considered one "personal data compro-                   of law or regulation brought by, or on behalf of,
         mise".                                                  the Federal Trade Commission, Federal
                                                                 Communications Commission or other admin-
18. "Personally identifying information" means in-               istrative or regulatory agency, or any federal,
    formation, including health information, that                state, local or foreign governmental entity in
    could be used to commit fraud or other illegal               such entity's regulatory or official capacity.
    activity involving the credit, access to health




                                     Includes copyrighted material of Insurance
HC 102 01 18                          Services Office, Inc. with its permission.                  Page 17 of 17


                                                                                              CIC0211
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 213 of 327 PageID #:258
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     ILLINOIS CHANGES - CINCINNATI DATA
                         DEFENDERTM COVERAGE PART
This endorsement modifies insurance provided under the following:

                                      TM
    CINCINNATI DATA DEFENDER               COVERAGE PART

A. SECTION II - LIMITS OF INSURANCE AND                     D. SECTION IV - CONDITIONS is amended to
   DEDUCTIBLE is amended to delete in their                    delete in its entirety Condition 8. and replace it
   entirety subparagraphs 1. and 2. of Paragraph                 with the following:
   B. and replace them with the following:
                                                                 8.   Office of Foreign Assets Control
    1.   The most we will pay under Insuring                          (OFAC) Compliance
         Agreement B - Defense and Liability (oth-
         er than pre and post-judgment interest) is                   Whenever insurance coverage provided
         the Limit of Insurance stated in the Decla-                  by this policy would be in violation of any
         rations.                                                     United States economic or trade sanc-
                                                                      tions, such insurance coverage will not be
    2.   The Insuring Agreement B - Defense and                       provided.
         Liability Limit of Insurance is an annual
         aggregate limit. This amount is the most           E. SECTION IV - CONDITIONS is amended to
         we will pay for all "loss" covered under In-          delete in its entirety Condition 9. and replace it
         suring Agreement B - Defense and Liabil-                with the following:
         ity (other than pre and post-judgment in-               9.   Other Insurance
         terest) arising out of all "claims".
                                                                      If any "loss" resulting from any "claim" is
B. SECTION III - DEFENSE AND SETTLEMENT                               insured by any other valid policy, we shall
    is amended to delete in its entirety Paragraph                    not be liable under this policy for a greater
    4. and replace it with the following:                             proportion of such "loss" than the applica-
    4.   We shall pay all interest on that amount of                  ble Limit of Insurance stated in the Decla-
         any judgment within the Insuring Agree-                      rations bears to the total applicable limit of
         ment B - Defense and Liability Limit of In-                  liability of all valid and collectible insur-
         surance which accrues:                                       ance against such "loss", unless such
                                                                      other insurance is purchased specifically
         a.   Before entry of judgment; or                            to apply in excess of the Limit of Liability
                                                                      stated in the Declarations of this policy.
         b.   After entry of judgment, but before
              we pay, offer to pay or deposit in            F.   SECTION IV - CONDITIONS is amended to
              court that part of the judgment within             delete in its entirety Condition 11. and replace
              the Insuring Agreement B - Defense                 it with the following:
              and Liability Limit of Insurance or, in
              any case, before we pay or offer to                11. Representations
              pay the entire Insuring Agreement B -                   You represent that all information and
              Defense and Liability Limit of Insur-                   statements contained in any application or
              ance.                                                   questionnaire submitted in connection
         These interest payments shall be in addi-                    with this Coverage Part are true, accurate
         tion to and not part of the Defense and Li-                  and complete. All such information       and
         ability Limit.                                               statements are the basis for our issuing
                                                                      this Coverage Part and shall be consid-
C. The following is added to SECTION IV -                             ered as incorporated into and shall consti-
   CONDITIONS, 5. Legal Action Against Us:                            tute a part of this Coverage Part. Misrep-
                                                                      resentation or omission of any material
    The 2 year period for legal action against us is                  fact may be grounds for the rescission of
    extended by the number of days between the                        the policy if such misrepresentation is
    date the proof of "loss" is filed with us and the                 made with actual intent to deceive or ma-
    date we deny the "claim" in whole or in part.                     terially affects either the acceptance of the
                                                                      risk or the hazard assumed by the com-
                                                                      pany.

                                    Includes copyrighted material of Insurance
HC 460 IL 01 18                      Services Office, Inc., with its permission.                     Page 1 of 2


                                                                                               CIC0212
         Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 214 of 327 PageID #:259
G. The following is added to SECTION V - EX-                            e.   With respect to fines and penalties
   TENDED REPORTING PERIODS 2.b.:                                            and punitive, exemplary and multi-
                                                                             plied damages, the law of the juris-
    You shall have the option to purchase a 12                               diction most favorable to the insura-
    month Extended Reporting Period to replace                               bility of those fines, penalties or dam-
    the 90 day Automatic Extended Reporting Pe-                              ages shall control for the purpose of
    riod for an additional premium equal to 75% of                           resolving any dispute between us and
    the expiring annual premium for the applicable                           any "insured" regarding whether the
    Coverage Part.                                                           fines, penalties or damages specified
H. SECTION VI - DEFINITIONS is amended to                                    in this definition above are insurable
   delete definition 6. "Data compromise liability"                          under this Coverage Part, provided
    in its entirety and replace it with the following:                       that such jurisdiction:

    6.   "Data compromise liability":                                        (1) Is where those fines, penalties or
                                                                                 damages were awarded or im-
         a.   Means the following, when they arise                               posed;
              from a "claim" or "regulatory proceed-
              ing":                                                          (2) Is where any "personal data
                                                                                 compromise" took place for
              (1) Damages (including punitive and                                which such fines, penalties or
                   exemplary damages and the                                     damages were awarded or im-
                   multiple portion of any multiplied                            posed;
                   damage award), judgments or
                   settlements; and                                          (3) Is where you are incorporated or
                                                                                 you have your principal place of
              (2) Attorney's fees and other litiga-                              business; or
                   tion costs added to that part of
                   any judgment paid by us, when                             (4) Is where we are incorporated or
                   such fees and costs are award-                                have our principal place of busi-
                   ed by law or court order.                                     ness.

         b.   Also includes any Payment Card In-                             However, in no event will the punitive,
              dustry (PCI) fine or penalty imposed                           exemplary damages or the multiplied
              under a contract to which you are a                            portion of any multiplied damages be
              party when such fine or penalty aris-                          insurable under this contract of insur-
              es from a "claim". PCI Fines and                               ance with respect to a "claim" brought
              Penalties do not include any in-                               against an Illinois domiciled insured
              creased transaction costs.                                     in an Illinois state court, except to the
                                                                             extent such damages are insurable
         c.   Also includes any fine or penalty im-                          under Illinois law. Illinois law dictates
              posed by law, to the extent such fine                          that an insurer may not reimburse an
              or penalty is legally insurable under                          insured for punitive damages as-
              the law of the applicable jurisdiction                         sessed as a result of the insured's
              when such fine or penalty arises from                          own misconduct.
              a "regulatory proceeding".
                                                              I.   The following is added to definition 7. "De-
         d.   Does not include:                                    fense costs" in SECTION VI - DEFINITIONS:
              (1) Civil or criminal fines or penalties             "Defense costs":
                   imposed by law, except for civil
                   fines and penalties expressly                   c.   Does not include the salaries of our em-
                   covered under paragraphs b.                          ployees or the salaries of your staff attor-
                   and c. above;                                        neys.

              (2) Taxes; or                                   J.   The term spouse is replaced by the following:

              (3) Matters which may be deemed                      Spouse or party to a civil union recognized un-
                   uninsurable under the applicable                der Illinois law.
                   law.




                                      Includes copyrighted material of Insurance
HC 460 IL 01 18                        Services Office, Inc., with its permission.                      Page 2 of 2


                                                                                                          CIC0213
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 215 of 327 PageID #:260

                THE CINCINNATI INSURANCE COMPANY
                                           A Stock Insurance Company


          CINCINNATI NETWORK DEFENDER™ COVERAGE PART
                          DECLARATIONS
THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE, WHICH APPLIES
ONLY TO "CLAIMS" FIRST MADE DURING THE "POLICY PERIOD" OR ANY
APPLICABLE EXTENDED REPORTING PERIOD. THE LIMIT OF INSURANCE TO PAY
DAMAGES OR SETTLEMENTS WILL BE REDUCED AND MAY BE EXHAUSTED BY
"DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE
DEDUCTIBLE. IN NO EVENT WILL WE BE LIABLE FOR "DEFENSE COSTS" OR THE
AMOUNT OF ANY JUDGMENT OR SETTLEMENT IN EXCESS OF THE LIMIT OF
INSURANCE. READ THE ENTIRE POLICY CAREFULLY.
Attached to and forming part of POLICY NUMBER: ETD 051 52 30                   Effective Date 12-12-2018
Named Insured is the same as it appears in the Common Policy Declarations unless another entry is made
here.

Retroactive Date:       12-12-2018
                                        Limits of Insurance and Deductible
                                          Annual
         Insuring Agreement              Aggregate                   Sublimit                   Deductible
                                                                                                           1
    A     Computer Attack              $50,000                                                $1,000
                                                                                                           2
                                                       Cyber Extortion       $10,000          $1,000
                                                       Loss of Business      $25,000
                                                       Public Relations      $25,000
    B     Network Security and         $50,000                                                $1,000
          Electronic Media Liability

                          TOTAL ANNUAL PREMIUM                                  $187

        Optional Supplemental Extended Reporting             Optional Supplemental Extended Reporting
                     Period - Term:                                      Period - Premium:
             1 YEAR                                                        60
             2 YEAR                                                        120
             3 YEAR                                                        160
             4 YEAR                                                        200
             5 YEAR                                                        220
             6 YEAR                                                        240
FORMS AND/OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
HC103           01/18        CINCINNATI NETWORK DEFENDER™ COVERAGE FORM
HC461IL         01/18        ILLINOIS CHANGES - CINCINNATI NETWORK DEFENDER™ COVERAGE PART




1
    Computer Attack Deductible other than Cyber Extortion
2
    Cyber Extortion Deductible

                                                                                                   Page 1 of 1
         HC 503 01 18                                                                      ETD 051 52 30


                                                                                           CIC0214
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 216 of 327 PageID #:261

         CINCINNATI NETWORK DEFENDER™ COVERAGE FORM
                                                                 TABLE OF CONTENTS
Coverage Part Provision:                                                                                                                       Begins on Page:
Preamble.......................................................................................................................................................3
SECTION I - COVERAGES...........................................................................................................................3
A. Insuring Agreements............................................................................................................................3
      1.     Insuring Agreement A - Computer Attack...................................................................................3
      2.     Insuring Agreement B - Network Security and Electronic Media Liability ..............................3
B. Exclusions ............................................................................................................................................4
      1.     Contractual Liability......................................................................................................................4
      2.     Criminal Investigations or Proceedings .....................................................................................4
      3.     Deficiency Correction ...................................................................................................................4
      4.     Extortion ........................................................................................................................................4
      5.     Fines or Penalties .........................................................................................................................4
      6.     Fraudulent, Dishonest or Criminal Acts .....................................................................................4
      7.     Information Technology Products ..............................................................................................4
      8.     Infrastructure Failure ....................................................................................................................4
      9.     Knowledge of Falsity ....................................................................................................................4
      10.    Non-monetary Relief .....................................................................................................................4
      11.    Nuclear ...........................................................................................................................................4
      12.    Patent or Trade Secret Infringement...........................................................................................4
      13.    Previously Reported Claims ........................................................................................................4
      14.    Prior Wrongful Acts ......................................................................................................................5
      15.    Prior or Pending Litigation...........................................................................................................5
      16.    Property Damage or Bodily Injury ...............................................................................................5
      17.    War .................................................................................................................................................5
      18.    Willful Complicity ..........................................................................................................................5
SECTION II - LIMITS OF INSURANCE AND DEDUCTIBLE .......................................................................5
SECTION III - DEFENSE AND SETTLEMENT.............................................................................................6
SECTION IV - CONDITIONS ........................................................................................................................6
      1.     Bankruptcy ....................................................................................................................................6
      2.     Due Diligence ................................................................................................................................6
      3.     Duties in the Event of a Claim or Loss .......................................................................................6
      4.     Legal Action Against Us ...............................................................................................................7
      5.     Liberalization .................................................................................................................................8
      6.     Office of Foreign Assets Control (OFAC) Compliance..............................................................8
      7.     Other Insurance.............................................................................................................................8
      8.     Representations ............................................................................................................................8
      9.     Separation of Insureds .................................................................................................................8
      10.    Services .........................................................................................................................................8
      11.    Subrogation ...................................................................................................................................8
      12.    Valuation - Settlement ..................................................................................................................9
      13.    When We Do Not Renew ..............................................................................................................9
SECTION V - EXTENDED REPORTING PERIODS.....................................................................................9
SECTION VI - DEFINITIONS ........................................................................................................................9
      1.     "Actual cash value" .........................................................................................................................9
      2.     "Bodily injury"...................................................................................................................................9
      3.     "Business income loss"...................................................................................................................9
      4.     "Claim" ..........................................................................................................................................10
      5.     "Computer attack".........................................................................................................................10
      6.     "Computer system" .......................................................................................................................10
      7.     "Coverage term"............................................................................................................................10



                                                      Includes copyrighted material of Insurance
HC 103 01 18                                           Services Office, Inc., with its permission.                                                  Page 1 of 14


                                                                                                                                             CIC0215
           Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 217 of 327 PageID #:262

                                                      TABLE OF CONTENTS (CONT'D)
Coverage Part Provision:                                                                                                                   Begins on Page:
SECTION VI – DEFINITIONS (Cont'd).......................................................................................................10

     8.    "Coverage territory".......................................................................................................................10
     9.    "Cyber extortion expenses"...........................................................................................................10
     10.   "Cyber extortion threat".................................................................................................................11
     11.   "Data re-creation costs" ................................................................................................................11
     12.   "Data restoration costs".................................................................................................................11
     13.   "Defense costs".............................................................................................................................11
     14.   "Denial of service attack" ..............................................................................................................11
     15.   "Electronic media incident"............................................................................................................11
     16.   "Employee"....................................................................................................................................12
     17.   "Executive" ....................................................................................................................................12
     18.   "Extra expense".............................................................................................................................12
     19.   "Insured"........................................................................................................................................12
     20.   "Interrelated"..................................................................................................................................12
     21.   "Loss"............................................................................................................................................12
     22.   "Malware attack" ...........................................................................................................................12
     23.   "Named insured" ...........................................................................................................................12
     24.   "Network security incident"............................................................................................................12
     25.   "Period of restoration" ...................................................................................................................13
     26.   "Personally identifying information"...............................................................................................13
     27.   "Personally sensitive information" .................................................................................................13
     28.   "Policy period" ...............................................................................................................................13
     29.   "Property damage"........................................................................................................................13
     30.   "Ransomware" ..............................................................................................................................13
     31.   "Settlement costs".........................................................................................................................13
     32.   "System restoration costs" ............................................................................................................13
     33.   "Third party corporate data" ..........................................................................................................14
     34.   "Unauthorized access incident".....................................................................................................14
     35.   "Wrongful act" ...............................................................................................................................14




                                                   Includes copyrighted material of Insurance
HC 103 01 18                                        Services Office, Inc., with its permission.                                                  Page 2 of 14


                                                                                                                                                     CIC0216
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 218 of 327 PageID #:263

      CINCINNATI NETWORK DEFENDER™ COVERAGE FORM
THIS COVERAGE PART PROVIDES CLAIMS-MADE COVERAGE, WHICH APPLIES ONLY TO "CLAIMS"
FIRST MADE DURING THE "POLICY PERIOD" OR ANY APPLICABLE EXTENDED REPORTING PERIOD.
THE LIMIT OF INSURANCE TO PAY DAMAGES OR SETTLEMENTS WILL BE REDUCED AND MAY BE
EXHAUSTED BY "DEFENSE COSTS", AND "DEFENSE COSTS" WILL BE APPLIED AGAINST THE DE-
DUCTIBLE. IN NO EVENT WILL WE BE LIABLE FOR "DEFENSE COSTS" OR THE AMOUNT OF ANY
JUDGMENT OR SETTLEMENT IN EXCESS OF THE LIMIT OF INSURANCE. READ THE ENTIRE POLICY
CAREFULLY.

Various provisions in this Coverage Part restrict                          (2) Data Restoration
coverage. Read the entire Coverage Part carefully
to determine rights, duties and what is and is not                              We will pay your necessary and
covered.                                                                        reasonable "data restoration
                                                                                costs".
Throughout this Coverage Part the words "you" and
"your" refer to the "named insured" shown in the                           (3) Data Re-creation
Declarations. The words "we", "us" and "our" refer                              We will pay your necessary and
to the company providing this insurance.                                        reasonable "data re-creation
Other words and phrases that appear in quotation                                costs".
marks have special meaning. Refer to Section VI -                          (4) System Restoration
Definitions.
                                                                                We will pay your necessary and
SECTION I - COVERAGES                                                           reasonable "system restoration
A. Insuring Agreements                                                          costs".

    Coverage is provided under the following In-                           (5) Loss of Business
    suring Agreements for which an Aggregate                                    We will pay your actual "busi-
    Limit of Insurance is shown in the Declara-                                 ness income loss" and your nec-
    tions:                                                                      essary and reasonable "extra
    1.   Insuring Agreement A - Computer At-                                    expenses".
         tack                                                              (6) Public Relations
         a.   Coverage under Insuring Agreement                                 If you suffer covered "business
              A - Computer Attack applies only if all                           income loss", we will pay the
              of the following conditions are met:                              necessary and reasonable fees
              (1) There has been a "computer at-                                and expenses you incur, with our
                  tack"; and                                                    prior written consent, for a pro-
                                                                                fessional public relations firm re-
              (2) Such "computer attack" is first                               view of and response to the po-
                  discovered by you during the                                  tential impact of the "computer
                  "policy period"; and                                          attack" on your business rela-
                                                                                tionships. We will only pay for
              (3) Such "computer attack" occurred                               such fees and expenses when
                  in the "coverage territory"; and                              such a public relations firm re-
              (4) Such "computer attack" is re-                                 view and response is reasonably
                  ported to us as soon as practi-                               necessary to avert or mitigate
                  cable, but in no event more than                              material damage to your busi-
                  60 days after the date it is first                            ness relationships from the
                  discovered by you.                                            "computer attack".

         b.   If all of the conditions in a. above               2.   Insuring Agreement B - Network Secu-
              have been met, then we will provide                     rity and Electronic Media Liability
              you the following coverages for "loss"                  a.   Coverage under Insuring Agreement
              directly arising from such "computer                         B - Network Security and Electronic
              attack".                                                     Media Liability applies only if all of the
              (1) Cyber Extortion                                          following conditions are met:

                  We will pay your necessary and                           (1) During the "coverage term" or
                  reasonable "cyber extortion ex-                               any applicable Extended Report-
                  penses".                                                      ing Period, you first receive no-

                                    Includes copyrighted material of Insurance
HC 103 01 18                         Services Office, Inc., with its permission.                     Page 3 of 14


                                                                                               CIC0217
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 219 of 327 PageID #:264
                  tice of a "claim" which arises                  5.   Fines or Penalties
                  from a "wrongful act" that:
                                                                       Any fines or penalties.
                  (a) Took place on or after the
                       Retroactive Date shown in                  6.   Fraudulent, Dishonest or Criminal Acts
                       the Declarations and before                     Any criminal, fraudulent or dishonest act,
                       the end of the "policy peri-                    error or omission, or any intentional or
                       od"; and                                        knowing violation of the law by the "in-
                  (b) Took place in the "coverage                      sured".
                       territory"; and                            7.   Information Technology Products
             (2) Such "claim" is reported to us as                     The propagation or forwarding of mal-
                  soon as practicable, but in no                       ware, including viruses, worms, Trojans,
                  event more than 60 days after                        spyware and keyloggers in connection
                  the date it is first received by                     with hardware or software created, pro-
                  you.                                                 duced or modified by you for sale, lease
        b.   If the conditions listed in a. above                      or license to third parties.
             have been met, then we will pay on                   8.   Infrastructure Failure
             behalf of the "insured" the "insured's"
             necessary and reasonable "defense                         Failure or interruption of or damage to any
             costs" and "settlement costs" directly                    electrical power supply network or tele-
             arising from the "claim".                                 communication network not owned and
                                                                       operated by the "insured" including, but
        c.   All "claims" caused by a single                           not limited to, the internet, internet service
             "wrongful act" or series of "interrelat-                  providers, DNS service providers, cable
             ed" "wrongful acts" will be deemed to                     and wireless providers, internet exchange
             have been made at the time that no-                       providers, search engine providers, tier 1
             tice of the first of those "claims" is re-                internet protocol networks and other pro-
             ceived by you.                                            viders of telecommunications or internet
B. Exclusions                                                          infrastructure.

   This insurance does not apply to "loss" or                     9.   Knowledge of Falsity
   "claims" based upon, attributable to or arising                     Any oral or written publication of material,
   out of:                                                             if done by the "insured" or at the "in-
   1.   Contractual Liability                                          sured's" direction with knowledge of its
                                                                       falsity.
        An "insured's" assumption of liability by
        contract or agreement, whether oral or                    10. Non-monetary Relief
        written. However, this exclusion shall not                     That part of any "claim" seeking any non-
        apply to any liability that an "insured"                       monetary relief.
        would have incurred in the absence of
        such contract or agreement.                               11. Nuclear
   2.   Criminal Investigations or Proceedings                         Nuclear reaction or radiation or radioac-
                                                                       tive contamination, however caused.
        Any criminal investigations or proceed-
        ings.                                                     12. Patent or Trade Secret Infringement
   3.   Deficiency Correction                                          Any actual or alleged patent or trade se-
                                                                       cret violation including any actual or al-
        Costs to research or correct any deficien-                     leged violation of the Patent Act, the Eco-
        cy.                                                            nomic Espionage Act of 1996, or the Uni-
   4.   Extortion                                                      form Trade Secrets Act and their amend-
                                                                       ments.
        Any threat, extortion or blackmail. This in-
        cludes, but is not limited to, ransom pay-                13. Previously Reported Claims
        ments and private security assistance.                         The same facts alleged or contained in
        This exclusion does not apply to the ex-                       any "claim" which has been reported, or in
        tent that insurance coverage is provided                       any circumstances of which notice has
        under SECTION I - COVERAGES, Para-                             been given, under any insurance policy of
        graph A.1.b.(1) Cyber Extortion.                               which this Coverage Part is a renewal or
                                                                       replacement.



                                     Includes copyrighted material of Insurance
HC 103 01 18                          Services Office, Inc., with its permission.                    Page 4 of 14


                                                                                                         CIC0218
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 220 of 327 PageID #:265
   14. Prior Wrongful Acts                                           Declarations. This sublimit is part of, and
                                                                     not in addition to, the Computer Attack
        Any "wrongful act" first occurring before                    Aggregate Limit of Insurance stated in
        the Retroactive Date shown in the Decla-                     Paragraph 4. below.
        rations or any "claim" arising from a
        "wrongful act" that first occurred prior to             3.   The most we will pay under Insuring
        the Retroactive Date shown in the Decla-                     Agreement A - Computer Attack for Public
        rations.                                                     Relations coverage for "loss" arising from
                                                                     any one "computer attack" is the Public
   15. Prior or Pending Litigation                                   Relations Sublimit stated in the Declara-
        Any "claim" or other proceeding against                      tions. This sublimit is part of, and not in
        an "insured" which was pending or existed                    addition to, the Computer Attack Aggre-
        prior to the "coverage term", or arising out                 gate Limit of Insurance stated in Para-
        of the same or substantially the same                        graph 4. below.
        facts, circumstances or allegations which               4.   The Computer Attack Aggregate Limit of
        are the subject of, or the basis for, such                   Insurance is an annual aggregate limit.
        "claim" or other proceeding.                                 This amount is the most we will pay for
   16. Property Damage or Bodily Injury                              the total of all "loss" covered under Insur-
                                                                     ing Agreement A - Computer Attack aris-
        "Property damage" or "bodily injury" other                   ing out of all "computer attack" events
        than "bodily injury" arising from an "elec-                  which are first discovered by you during
        tronic media incident".                                      the "coverage term". This limit applies re-
                                                                     gardless of the number of "computer at-
   17. War                                                           tack" events first discovered during the
        a.   War, including undeclared or civil war                  "coverage term".
             or civil unrest;                                   5.   A "computer attack" may be first discov-
        b.   Warlike action by military force, in-                   ered by you in one "coverage term" but it
             cluding action hindering or defending                   may cause covered "loss" in one or more
             against an actual or expected attack,                   subsequent "coverage terms". If so, all
             by any government, sovereign or                         covered "loss" arising from such "comput-
             other authority using military person-                  er attack" will be subject to the Computer
             nel or other agents; or                                 Attack Aggregate Limit of Insurance ap-
                                                                     plicable to the "coverage term" when the
        c.   Insurrection, rebellion, revolution,                    "computer attack" was first discovered by
             usurped power, or action taken by                       you.
             government authority in hindering or
             defending against any of these.                    6.   The Computer Attack coverage is subject
                                                                     to the:
   18. Willful Complicity
                                                                     a.   Computer Attack other than Cyber
        The "insured's" intentional or willful com-                       Extortion; and
        plicity in a covered "loss" event or your
        reckless disregard for the security of your                  b.   Cyber Extortion;
        "computer system" or data.                                   deductibles stated in the Declarations. In
SECTION II - LIMITS OF INSURANCE AND DE-                             the event that elements of "loss" from the
DUCTIBLE                                                             same "computer attack" include "cyber
                                                                     extortion expenses" as well as other in-
A. Insuring Agreement A - Computer Attack                            sured expenses or costs, then only the
                                                                     single highest deductible will apply. You
   1.   The most we will pay under Insuring                          shall be responsible for the applicable de-
        Agreement A - Computer Attack for Cyber                      ductible amount as respects "loss" arising
        Extortion coverage for "loss" arising from                   from each "computer attack" covered un-
        any one "computer attack" is the Cyber                       der this Coverage Part.
        Extortion Sublimit stated in the Declara-
        tions. This Limit of Insurance is part of,         B. Insuring Agreement B - Network Security
        and not in addition to, the Computer At-              and Electronic Media Liability
        tack Aggregate Limit of Insurance stated
        in Paragraph 4. below.                                  1.   Except for post-judgment interest, the
                                                                     most we will pay under Insuring Agree-
   2.   The most we will pay under Insuring                          ment B - Network Security and Electronic
        Agreement A - Computer Attack for Loss                       Media Liability is the Network Security and
        of Business coverage for "loss" arising                      Electronic Media Liability Aggregate Limit
        from any one "computer attack" is the                        of Insurance stated in the Declarations.
        Loss of Business Sublimit stated in the

                                   Includes copyrighted material of Insurance
HC 103 01 18                        Services Office, Inc., with its permission.                   Page 5 of 14


                                                                                             CIC0219
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 221 of 327 PageID #:266
     2.   The Network Security and Electronic Me-                   rity and Electronic Media Liability Limit of In-
          dia Liability Aggregate Limit of Insurance                surance has been exhausted.
          is an annual aggregate limit. This amount
          is the most we will pay for the total of all         4.   We shall pay all interest on that amount of any
          "loss" covered under Insuring Agreement                   judgment within the Insuring Agreement B -
          B - Network Security and Electronic Me-                   Network Security and Electronic Media Liability
          dia Liability (other than post-judgment in-               Limit of Insurance which accrues:
          terest) arising out of all "claims".                      a.   After entry of judgment; and
     3.   The Network Security and Electronic Me-                   b.   Before we pay, offer to pay or deposit in
          dia Liability Aggregate Limit of Insurance                     court that part of the judgment within the
          for the Extended Reporting Periods (if ap-                     Insuring Agreement B - Network Security
          plicable) shall be part of, and not in addi-                   and Electronic Media Liability Limit of In-
          tion to, the Network Security and Electron-                    surance or, in any case, before we pay or
          ic Media Liability Aggregate Limit of Insur-                   offer to pay the entire Insuring Agreement
          ance for the immediately preceding "cov-                       B - Network Security and Electronic Me-
          erage term".                                                   dia Liability Limit of Insurance.
     4.   The Insuring Agreement B - Network Se-                    These interest payments shall be in addition to
          curity and Electronic Media Liability cov-                and not part of the Network Security and Elec-
          erage is subject to the Network Security                  tronic Media Liability Limit of Insurance.
          and Electronic Media Liability Deductible
          stated in the Declarations. You shall be             SECTION IV - CONDITIONS
          responsible for the applicable deductible
          amount as respects "loss" arising from               1.   Bankruptcy
          each "claim" covered under this Coverage                  Your bankruptcy, or the bankruptcy of your es-
          Part. We may, at our option, pay any part                 tate if you are a sole proprietor, will not relieve
          or all of the deductible amount to defend                 us of our obligations under this Coverage Part.
          or effect settlement of any "claim" or
          "loss" and, upon notification of the action          2.   Due Diligence
          taken, you shall promptly reimburse us for
          such part of the deductible amount as has                 You agree to use due diligence to prevent and
          been paid by us.                                          mitigate "loss" covered under this Coverage
                                                                    Part. This includes, but is not limited to, com-
The Limits of Insurance apply separately to each                    plying with, and requiring your vendors to
"coverage term".                                                    comply with, reasonable and industry-
                                                                    accepted protocols for:
SECTION III - DEFENSE AND SETTLEMENT
                                                                    a.   Providing and maintaining appropriate
The provisions contained within this Section apply                       physical security for your premises, "com-
only to Insuring Agreement B - Network Security                          puter systems" and hard copy files;
and Electronic Media Liability.
                                                                    b.   Providing and maintaining appropriate
1.   We will have the right and duty to select coun-                     computer and Internet security; and
     sel and defend the "insured" against any
     "claim" covered by Insuring Agreement B -                      c.   Maintaining and updating at appropriate
     Network Security and Electronic Media Liabil-                       intervals backups of computer data.
     ity, regardless of whether the allegations of
     such "claim" are groundless, false or fraudu-             3.   Duties in the Event of a Claim or Loss
     lent. However, we shall have no duty to defend                 a.   If, during the "coverage term", the "in-
     the "insured" against any "claim" seeking                           sured" first becomes aware of any cir-
     damages or other relief not insured by Insuring                     cumstance that could reasonably be ex-
     Agreement B - Network Security and Electron-                        pected to give rise to a "claim", the "in-
     ic Media Liability.                                                 sured" may give written notice to us. The
2.   We may, with your written consent, make any                         notice must be made as soon as practi-
     settlement of a "claim" which we deem rea-                          cable, but in no event more than 60 days
     sonable. If you withhold consent to such set-                       after the date the circumstance is first dis-
     tlement, our liability for all "loss" resulting from                covered by the "insured", must be made
     such "claim" will not exceed the amount for                         during the "coverage term" and must in-
     which we could have settled such "claim" plus                       clude:
     "defense costs" incurred as of the date we                          (1) The specific details, including the
     proposed such settlement in writing to you.                             date, of the circumstance;
3.   We shall not be obligated to pay any "loss", or                     (2) The alleged injuries or damage sus-
     to defend or continue to defend any "claim", af-                        tained or which may be sustained;
     ter the Insuring Agreement B - Network Secu-
                                       Includes copyrighted material of Insurance
HC 103 01 18                            Services Office, Inc., with its permission.                     Page 6 of 14


                                                                                                           CIC0220
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 222 of 327 PageID #:267
        (3) The names of potential claimants;                             (a) Inspect the property proving the
            and                                                                "computer attack";
        (4) The manner in which the "insured"                             (b) Examine your books, records,
            first became aware of the circum-                                  electronic media and records
            stance.                                                            and hardware;
        Any subsequent "claim" arising out of any                         (c) Take samples of damaged and
        circumstance which is the subject of such                              undamaged property for inspec-
        a written notice will be deemed to have                                tion, testing and analysis; and
        been made at the time written notice in
        compliance with these requirements was                            (d) Make copies from your books,
        first received by us.                                                  records, electronic media and
                                                                               records and hardware.
   b.   If a "claim" is brought against any "in-
        sured", you must:                                             (5) Send us signed, sworn proof of loss
                                                                          containing the information we request
        (1) Immediately record the specifics of                           to investigate the "computer attack".
            the "claim" and the date received;                            You must do this within 60 days after
            and                                                           our request. We will supply you with
                                                                          the necessary forms.
        (2) Provide us with written notice, as
            soon as practicable, but in no event                      (6) Cooperate with us in the investigation
            more than 60 days after the date the                          or settlement of the "computer at-
            "claim" is first received by you.                             tack".
        (3) Immediately send us copies of any                         (7) If you intend to continue your busi-
            demands, notices, summonses or le-                            ness, you must resume all or part of
            gal papers received in connection                             your operations as quickly as possi-
            with the "claim";                                             ble.
        (4) Authorize us to obtain records and                        (8) Make no statement that will assume
            other information;                                            any obligation or admit any liability,
                                                                          for any "loss" for which we may be li-
        (5) Cooperate with us in the investiga-                           able, without our prior written con-
            tion, settlement or defense of the                            sent.
            "claim";
                                                                      (9) Promptly send us any legal papers or
        (6) Assist us, upon our request, in the                           notices received concerning          the
            enforcement of any right against any                          "computer attack" or "loss".
            person or organization which may be
            liable to you because of "loss" to                   d.   We may examine any "insured" under
            which this insurance may also apply;                      oath, while not in the presence of any oth-
            and                                                       er "insured" and at such times as may be
                                                                      reasonably required, about any matter re-
        (7) Not take any action, or fail to take any                  lating to this insurance or the "claim" or
            required action, that prejudices your                     "loss", including an "insured's" books and
            rights or our rights with respect to                      records. In the event of an examination,
            such "claim".                                             an "insured's" answers must be signed.
   c.   In the event of a "computer attack" cov-                 e.   No "insured" may, except at their own
        ered under Insuring Agreement A - Com-                        cost, voluntarily make a payment, assume
        puter Attack, you must see that the follow-                   any obligation, or incur any expense with-
        ing are done:                                                 out our prior written consent.
        (1) Notify the police if a law may have             4.   Legal Action Against Us
            been broken.
                                                                 a.   No person or organization has a right:
        (2) Notify us as soon as practicable, but
            in no event more than 60 days after                       (1) To join us as a party or otherwise
            the "computer attack". Include a de-                          bring us into a suit asking for damag-
            scription of any property involved.                           es from an "insured"; or
        (3) As soon as possible, give us a de-                        (2) To sue us under this Coverage Part
            scription of how, when and where the                          unless all of its terms have been fully
            "computer attack" occurred.                                   complied with.
        (4) As often as may be reasonably re-                         A person or organization may sue us to
            quired, permit us to:                                     recover on an agreed settlement or on a

                                    Includes copyrighted material of Insurance
HC 103 01 18                         Services Office, Inc., with its permission.                    Page 7 of 14


                                                                                             CIC0221
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 223 of 327 PageID #:268
          final judgment against an "insured"; but                       by reference in such other policy to this
          we will not be liable for damages that are                     policy's policy number.
          not payable under this Coverage Part, or
          that are in excess of the applicable Ag-                  b.   When this insurance is excess, we will
          gregate Limit of Insurance. An agreed set-                     have no duty to defend the "insured"
          tlement means a settlement and release                         against any "claim" if any other insurer
          of liability signed by us, the first "named                    has a duty to defend the "insured" against
          insured" and the claimant or the claim-                        that "claim". But we will have the right to
          ant's legal representative.                                    associate in the defense and control of
                                                                         any "claim" that we reasonably believe is
     b.   You may not bring any legal action                             likely to involve the insurance provided
          against us involving "loss":                                   under this Coverage Part. If no other in-
                                                                         surer defends, we will undertake to do so,
          (1) Unless you have complied with all the                      but we will be entitled to the "insured's"
               terms of this insurance;                                  rights against all those other insurers.
          (2) Until 90 days after you have filed               8.   Representations
               proof of "loss" with us; and
                                                                    You represent that all information and state-
          (3) Unless brought within 2 years from                    ments contained in any application or ques-
               the date you reported the "claim" or                 tionnaire submitted in connection with this
               "loss" to us.                                        Coverage Part are true, accurate and com-
     If any limitation in this condition is prohibited by           plete. All such information and statements are
     law, such limitation is amended so as to equal                 the basis for our issuing this Coverage Part
     the minimum period of limitation provided by                   and shall be considered as incorporated into
     such law.                                                      and shall constitute a part of this Coverage
                                                                    Part. Misrepresentation or omission of any ma-
5.   Liberalization                                                 terial fact may be grounds for the rescission of
                                                                    this Coverage Part.
     If, within 60 days prior to the beginning of this
     Coverage Part or during the "policy period", we           9.   Separation of Insureds
     make any changes to any forms or endorse-
     ments of this Coverage Part for which there is                 Except with respect to the applicable Limit of
     currently no separate premium charge, and                      Insurance, and any rights or duties specifically
     that change provides more coverage than this                   assigned in this Coverage Part or the policy to
     Coverage Part, the change will automatically                   which it is attached, to the first "named in-
     apply to this Coverage Part at the latter of:                  sured", this insurance applies separately to
                                                                    each "insured" against whom "claim" is made.
     a.   The date we implemented the change in
          your state; or                                       10. Services

     b.   The date this Coverage Part became ef-                    The following conditions apply as respects any
          fective; and                                              services provided to you by any service firm
                                                                    provided or paid for in whole or in part under
     will be considered as included until the end of                this Coverage Part:
     the current "policy period". We will make no
     additional premium charge for this additional                  a.   The effectiveness of such services de-
     coverage during the interim.                                        pends on your cooperation and assis-
                                                                         tance.
6.   Office of Foreign Assets Control (OFAC)
     Compliance                                                     b.   We do not warrant or guarantee that the
                                                                         services will end or eliminate all problems
     Whenever insurance coverage provided by                             associated with the covered events.
     this policy would be in violation of any United
     States economic or trade sanctions, such in-              11. Subrogation
     surance coverage shall be null and void.                       With respect to any payment under this Cov-
7.   Other Insurance                                                erage Part on behalf of any "insured", we shall
                                                                    be subrogated to the "insured's" rights of re-
     a.   If any covered "loss" is covered by any                   covery to the extent of such payment. The "in-
          other valid policy, then this Coverage Part               sured" shall execute all papers required and
          shall apply only in excess of the amount                  shall do everything necessary to secure and
          of any deductible, retention and limit of in-             preserve such rights, including the execution
          surance under such other policy whether                   of such documents necessary to enable us to
          such other policy is stated to be primary,                bring suit in the "insured's" name. Any recover-
          contributory, excess, contingent or other-                ies, less the cost of obtaining them, will be dis-
          wise, unless such other policy is written                 tributed as follows:
          specifically excess of this Coverage Part
                                       Includes copyrighted material of Insurance
HC 103 01 18                            Services Office, Inc., with its permission.                   Page 8 of 14


                                                                                                          CIC0222
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 224 of 327 PageID #:269
     a.   To you, until you are reimbursed for any                      tice of a "claim" of which you first receive
          "loss" you sustain that exceeds the sum of                    notice during said Automatic Extended
          the applicable Aggregate Limit of Insur-                      Reporting Period for any "wrongful act"
          ance and the Deductible Amount, if any;                       occurring on or after the Retroactive Date
                                                                        shown in the Declarations and before the
     b.   Then to us, until we are reimbursed for                       end of the "policy period" and which is
          the payment under this Coverage Part;                         otherwise covered by this Coverage Part;
     c.   Then to you, until you are reimbursed for                     and
          that part of the payment equal to the De-                b.   Upon payment of the additional premium
          ductible Amount, if any.                                      stated in the Declarations, a Supple-
12. Valuation - Settlement                                              mental Extended Reporting Period for the
                                                                        term stated in the Supplemental Extended
     All premiums, Limits of Insurance, Deductible                      Reporting Period Endorsement will be
     Amounts, "loss" and any other monetary                             provided immediately following the effec-
     amounts under this Coverage Part are ex-                           tive date of cancellation or nonrenewal in
     pressed and payable in the currency of the                         which to give to us written notice of a
     United States of America. If judgment is ren-                      "claim" of which you first receive notice
     dered, settlement is agreed to or another                          during said Supplemental Extended Re-
     component of "loss" under this Coverage Part                       porting Period for any "wrongful act" oc-
     is expressed in any currency other than United                     curring on or after the Retroactive Date
     States of America dollars, payment under this                      shown in the Declarations and before the
     Coverage Part shall be made in United States                       end of the "policy period" and which is
     dollars at the rate of exchange published in                       otherwise covered by this Coverage Part.
     The Wall Street Journal on the date the final
     judgment is entered, settlement amount is                          To obtain the Supplemental Extended
     agreed upon, or the other component of "loss"                      Reporting Period, you must request it in
     is due, respectively.                                              writing and pay the additional premium
                                                                        due, within 60 days of the effective date of
13. When We Do Not Renew                                                cancellation or nonrenewal. The additional
                                                                        premium for the Supplemental Extended
     If we decide not to renew this Coverage Part,                      Reporting Period shall be fully earned at
     we will mail or deliver to the first "named in-                    the inception of the Supplemental Ex-
     sured" shown in the Declarations written notice                    tended Reporting Period. If we do not re-
     of the nonrenewal not less than 30 days before                     ceive the written request as required, you
     the expiration date.                                               may not exercise this right at a later date.
     If notice is mailed, proof of mailing will be suf-            c.   The Network Security and Electronic Me-
     ficient proof of notice.                                           dia Liability Limit for the Extended Report-
SECTION V - EXTENDED REPORTING PERIODS                                  ing Periods shall be part of, and not in ad-
                                                                        dition to, the Network Security and Elec-
The provisions contained within this Section apply                      tronic Media Liability Limit for the immedi-
only to Insuring Agreement B - Network Security                         ately preceding "coverage term".
and Electronic Media Liability.
                                                              SECTION VI - DEFINITIONS
1.   You shall have the right to the Extended Re-
     porting Periods described in this section, in the        1.   "Actual cash value" means replacement cost
     event that:                                                   less a deduction that reflects depreciation,
                                                                   age, condition and obsolescence.
     a.   You or we cancel this Coverage Part;
                                                              2.   "Bodily injury" means bodily harm or injury,
     b.   You or we refuse to renew this Coverage                  sickness, disease, disability, humiliation,
          Part; or                                                 shock, fright, mental anguish or mental injury,
                                                                   including care, loss of services or death result-
     c.   We renew this Coverage Part on other                     ing from any of these at any time.
          than a claims-made basis or with a retro-
          active date later than the Retroactive Date         3.   "Business income loss" means the sum of the:
          shown in the Declarations.
                                                                   a.   Net income (net profit or loss before in-
2.   If an event as specified in Paragraph 1. has                       come taxes) that would have been earned
     occurred, you shall have the right to the follow-                  or incurred; and
     ing:
                                                                   b.   Continuing normal and necessary operat-
     a.   An Automatic Extended Reporting Period                        ing expenses incurred, including "employ-
          of 90 days after the effective date of can-                   ee" and "executive" payroll,
          cellation or nonrenewal at no additional
          premium in which to give to us written no-

                                      Includes copyrighted material of Insurance
HC 103 01 18                           Services Office, Inc., with its permission.                   Page 9 of 14


                                                                                                CIC0223
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 225 of 327 PageID #:270
     actually lost by you during the "period of resto-               increments, of time, which comprise the "poli-
     ration".                                                        cy period" of this Coverage Part:
4.   "Claim":                                                        a.   The year commencing on the Effective
                                                                          Date of this Coverage Part at 12:01 AM
     a.   Means a civil proceeding against an "in-                        standard time at your mailing address
          sured" in which damages are alleged aris-                       shown in the Declarations, and if a multi-
          ing from a "wrongful act" or a series of "in-                   year "policy period", each consecutive an-
          terrelated" "wrongful acts" allegedly com-                      nual period thereafter, or portion thereof if
          mitted by an "insured", including any ap-                       any period is for a period of less than 12
          peal therefrom.                                                 months, constitute individual "coverage
     b.   "Claim" includes:                                               terms". The last "coverage term" ends at
                                                                          12:00 AM standard time at your mailing
          (1) An arbitration or alternative dispute                       address shown in the Declarations on the
                resolution proceeding that the "in-                       earlier of:
                sured" is required to submit to or
                does submit to with our consent; or                       (1) The day the "policy period" shown in
                                                                              the Declarations ends; or
          (2) A written demand for money, when
                such demand could reasonably result                       (2) The day the policy to which this Cov-
                in a civil proceeding as described in                         erage Part is attached is terminated
                this definition.                                              or cancelled.

     c.   Does not include any demand or action                      b.   However, if after the issuance of this Cov-
          brought by or on behalf of someone who                          erage Part, any "coverage term" is ex-
          is:                                                             tended for an additional period of less
                                                                          than 12 months, that additional period of
          (1) Your "executive";                                           time will be deemed to be part of the last
                                                                          preceding "coverage term".
          (2) Your owner or part-owner; or
                                                                8.   "Coverage territory" means:
          (3) A holder of your securities;
                                                                     a.   With respect to Insuring Agreement A -
          in their capacity as such, whether directly,                    Computer Attack:
          derivatively, or by class action.
                                                                          Anywhere in the world, but "loss" must in-
5.   "Computer attack" means one of the following                         volve a "computer system" within the
     involving the "computer system":                                     United States (including its territories and
     a.   An "unauthorized access incident";                              possessions), Puerto Rico or Canada.

     b.   A "malware attack";                                        b.   With respect to Insuring Agreement B -
                                                                          Network Security and Electronic Media Li-
     c.   A "denial of service attack" against a                          ability:
          "computer system"; or
                                                                          Anywhere in the world, however, "claims"
     d.   A "cyber extortion threat".                                     must be brought in the United States (in-
                                                                          cluding its territories and possessions),
6.   "Computer system" means a computer or oth-                           Puerto Rico or Canada.
     er electronic hardware that:
                                                                9.   "Cyber extortion expenses" means:
     a.   Is owned or leased by you and operated
          under your control; or                                     a.   The cost of a negotiator or investigator re-
                                                                          tained by you in connection with a "cyber
     b.   Is operated by a third party service pro-                       extortion threat"; and
          vider and used for the purpose of provid-
          ing hosted computer application services                   b.   Any amount paid by you in response to a
          to you or for processing, maintaining,                          "cyber extortion threat" to the party that
          hosting or storing your electronic data,                        made the "cyber extortion threat" for the
          pursuant to a written contract with you for                     purposes of eliminating the "cyber extor-
          such services, but such computer or other                       tion threat";
          electronic hardware operated by such
          third party shall only be considered to be a               when such expenses are necessary and rea-
          "computer system" with respect to the                      sonable and arise directly from a "cyber extor-
          specific services provided by such third                   tion threat". The payment of "cyber extortion
          party to you under such contract.                          expenses" must be approved in advance by
                                                                     us. We will not pay for "cyber extortion ex-
7.   "Coverage term" means the following individu-                   penses" that have not been approved in ad-
     al increment, or if a multi-year "policy period",

                                        Includes copyrighted material of Insurance
HC 103 01 18                             Services Office, Inc., with its permission.                  Page 10 of 14


                                                                                                           CIC0224
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 226 of 327 PageID #:271
    vance by us. We will not unreasonably with-              12. "Data restoration costs":
    hold our approval.
                                                                  a.   Means the costs of an outside profes-
10. "Cyber extortion threat" means a demand for                        sional firm hired by you to replace elec-
    money from you based on a credible threat, or                      tronic data that has been lost or corrupt-
    series of related credible threats, to:                            ed. In order to be considered "data resto-
                                                                       ration costs", such replacement must be
    a.   Launch a "denial of service attack"                           from one or more electronic sources with
         against the "computer system";                                the same or similar functionality to the da-
    b.   Gain access to a "computer system" and                        ta that has been lost or corrupted.
         use that access to steal, release or pub-                b.   Does not include costs to research, re-
         lish "personally identifying information",                    store or replace:
         "personally sensitive information" or "third
         party corporate data";                                        (1) Software programs or operating sys-
                                                                           tems that are not commercially avail-
    c.   Alter, damage or destroy electronic data                          able; or
         or software while such electronic data or
         software is stored within a "computer sys-                    (2) Data that is obsolete, unnecessary or
         tem";                                                             useless to you.
    d.   Launch a "computer attack" against a                13. "Defense costs":
         "computer system" in order to alter, dam-
         age or destroy electronic data or software               a.   Means reasonable and necessary ex-
         while such electronic data or software is                     penses resulting solely from the investiga-
         stored within a "computer system";                            tion, defense and appeal of any "claim"
                                                                       against an "insured". Such expenses may
    e.   Cause the "insured" to transfer, pay or de-                   be incurred by us. Such expenses may
         liver any funds or property using a "com-                     include premiums for any appeal bond, at-
         puter system" without your authorization;                     tachment bond or similar bond. However,
         or                                                            we have no obligation to apply for or fur-
                                                                       nish such bond.
    f.   Inflict "ransomware" on a "computer sys-
         tem".                                                    b.   Does not include the salaries or wages of
                                                                       your "employees" or "executives", or your
    "Cyber extortion threat" does not include any                      loss of earnings.
    threat made in connection with a legitimate
    commercial dispute.                                      14. "Denial of service attack" means an intentional
                                                                  attack against a target computer or network of
11. "Data re-creation costs":                                     computers designed to overwhelm the capaci-
    a.   "Data re-creation costs" means the costs                 ty of the target computer or network in order to
         of an outside professional firm hired by                 deny or impede authorized users from gaining
         you to research, re-create and replace da-               access to the target computer or network
         ta that has been lost or corrupted and for               through the internet.
         which there is no electronic source avail-          15. "Electronic media incident" means the display
         able or where the electronic source does                 of information in electronic form by you on a
         not have the same or similar functionality               website or in an "insured's" email that resulted
         to the data that has been lost or corrupt-               in an allegation of:
         ed.
                                                                  a.   Infringement of another's copyright, title,
    b.   "Data re-creation costs" also means your                      slogan, trademark, trade name, trade
         actual "business income loss" and your                        dress, service mark or service name;
         necessary and reasonable "extra expens-
         es" arising from the lack of the lost or cor-            b.   Defamation against a person or organiza-
         rupted data during the time required to re-                   tion that is unintended;
         search, re-create and replace such data.
                                                                  c.   A violation of a person's right of privacy,
    c.   "Data re-creation costs" does not mean                        including false light and public disclosure
         costs to research, re-create or replace:                      of private facts; or
         (1) Software programs or operating sys-                  d.   Interference with a person's right of pub-
             tems that are not commercially avail-                     licity.
             able; or
         (2) Data that is obsolete, unnecessary or
             useless to you.



                                     Includes copyrighted material of Insurance
HC 103 01 18                          Services Office, Inc., with its permission.                  Page 11 of 14


                                                                                               CIC0225
         Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 227 of 327 PageID #:272
16. "Employee" means any natural person, other                                  in the scope of his or her em-
    than an "executive", who was, now is or will                                ployment or duties as an "execu-
    be:                                                                         tive"; and
    a.   Employed on a full- or part-time basis by                         (b) Such "employee" or "executive"
         you;                                                                   shall not be an "insured" to the
                                                                                extent his or her actions or
    b.   Furnished temporarily to you to substitute                             omissions are criminal, fraudu-
         for a permanent "employee" on leave or to                              lent, dishonest or constitute an
         meet seasonal or short-term workload                                   intentional or knowing violation of
         conditions;                                                            the law.
    c.   Leased to you by a labor leasing firm un-           20. "Interrelated" means all events or incidents
         der an agreement between you and the                     that have as a common nexus any:
         labor leasing firm to perform duties relat-
         ed to the conduct of your business, but                  a.   Fact, circumstance,       situation,   event,
         does not mean a temporary employee as                         transaction, cause; or
         defined in Paragraph b.; or
                                                                  b.   Series of causally connected facts, cir-
    d.   Your volunteer worker, which includes                         cumstances, situations, events, transac-
         unpaid interns.                                               tions or causes.
17. "Executive" means any natural person who                 21. "Loss" means:
    was, now is or will be:
                                                                  a.   With respect to Insuring Agreement A -
    a.   The owner of a sole proprietorship that is                    Computer Attack:
         a "named insured"; or
                                                                       Those expenses enumerated in Section I,
    b.   A duly elected or appointed:                                  A., Paragraph 1.b.
         (1) Director;                                            b.   With respect to Insuring Agreement B -
                                                                       Network Security and Electronic Media Li-
         (2) Officer;                                                  ability:
         (3) Managing Partner;                                         (1) "Defense costs"; and
         (4) General Partner;                                          (2) "Settlement costs".
         (5) Member (if a limited liability compa-           22. "Malware attack" means an attack that dam-
             ny);                                                 ages a "computer system" or data contained
         (6) Manager (if a limited liability compa-               therein arising from malicious code, including
             ny); or                                              viruses, worms, Trojans, spyware and keylog-
                                                                  gers. This does not mean damage from short-
         (7) Trustee,                                             comings or mistakes in legitimate electronic
                                                                  code or damage from code installed on your
         of a "named insured".                                    "computer system" during the manufacturing
18. "Extra expense" means the additional cost you                 process or normal maintenance.
    incur to operate your business during the "pe-           23. "Named insured" means the entity or entities
    riod of restoration" over and above the cost                  shown in the Declarations as a Named In-
    that you normally would have incurred to oper-                sured.
    ate your business during the same period had
    no "computer attack" occurred.                           24. "Network security incident" means a negligent
                                                                  security failure or weakness with respect to a
19. "Insured" means:                                              "computer system" which allowed one or more
    a.   With respect to Insuring Agreement A -                   of the following to happen:
         Computer Attack any "named insured".                     a.   The unintended propagation or forwarding
    b.   With respect to Insuring Agreement B -                        of malware, including viruses, worms,
         Network Security and Electronic Media Li-                     Trojans, spyware and keyloggers. Mal-
         ability:                                                      ware does not include shortcomings or
                                                                       mistakes in legitimate electronic code.
         (1) Any "named insured"; and
                                                                  b.   The unintended abetting of a "denial of
         (2) Any "employee" or "executive" of a                        service attack" against one or more other
             "named insured", but:                                     systems.
             (a) Only for the conduct of the                      c.   The unintended loss, release or disclo-
                    "named insured's" business with-                   sure of "third party corporate data".

                                     Includes copyrighted material of Insurance
HC 103 01 18                          Services Office, Inc., with its permission.                  Page 12 of 14


                                                                                                        CIC0226
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 228 of 327 PageID #:273
25. "Period of restoration" means the period of                        (1) Damages (including punitive and ex-
    time that begins at the time that the "computer                        emplary damages and the multiple
    attack" is discovered by you and continues un-                         portion of any multiplied damage
    til the earlier of:                                                    award), judgments or settlements;
    a.   The date that all data restoration, data re-                  (2) Attorney's fees and other litigation
         creation and system restoration directly                          costs added to that part of any judg-
         related to the "computer attack" has been                         ment paid by us, when such fees and
         completed; or                                                     costs are awarded by law or court or-
                                                                           der; and
    b.   The date on which such data restoration,
         data re-creation and system restoration                       (3) Pre-judgment interest on that part of
         could have been completed with the exer-                          any judgment paid by us.
         cise of due diligence and dispatch.
                                                                  b.   Does not include:
26. "Personally identifying information" means in-
    formation, including health information, that                      (1) Civil or criminal fines or penalties im-
    could be used to commit fraud or other illegal                         posed by law;
    activity involving the credit, access to health                    (2) Taxes; or
    care or identity of an individual. This includes,
    but is not limited to, Social Security numbers                     (3) Matters which may be deemed unin-
    or account numbers.                                                    surable under the applicable law.
    "Personally identifying information" does not                c.    With respect to punitive, exemplary and
    mean or include information that is otherwise                      multiplied damages, the law of the juris-
    available to the public, such as names and                         diction most favorable to the insurability of
    addresses.                                                         those fines, penalties or damages shall
                                                                       control for the purpose of resolving any
27. "Personally sensitive information" means pri-                      dispute between us and any "insured" re-
    vate information specific to an individual the                     garding whether the fines, penalties or
    release of which requires notification of affect-                  damages specified in this definition above
    ed individuals under any applicable law.                           are insurable under this Coverage Part,
    "Personally sensitive information" does not                        provided that such jurisdiction:
    mean or include "personally identifying infor-                     (1) Is where those fines, penalties or
    mation".                                                               damages were awarded or imposed;
28. "Policy period" means the cumulative total of                      (2) Is where any "personal data compro-
    each individual "coverage term" comprising                             mise" took place for which such fines,
    the period of time from the inception date of                          penalties or damages were awarded
    this Coverage Part shown in the Declarations                           or imposed;
    to the expiration date shown in the Declara-
    tions, or its earlier cancellation or termination                  (3) Is where you are incorporated or you
    date.                                                                  have your principal place of business;
                                                                           or
29. "Property damage" means:
                                                                       (4) Is where we are incorporated or have
    a.   Physical injury to or destruction of tangible                     our principal place of business.
         property including all resulting loss of use;
         or                                                  32. "System restoration costs":
    b.   Loss of use of tangible property that is not             a.   Means the costs of an outside profes-
         physically injured.                                           sional firm hired by you to do any of the
                                                                       following in order to restore your "comput-
30. "Ransomware" means any software that is                            er system" to its pre- "computer attack"
    used to demand a ransom payment by:                                level of functionality:
    a.   Restricting access to a "computer sys-                        (1) Replace or reinstall computer soft-
         tem"; or                                                          ware programs;
    b.   Encrypting data held within a "computer                       (2) Remove any malicious code; and
         system".
                                                                       (3) Configure or correct the configuration
31. "Settlement costs":                                                    of your "computer system".
    a.   Means the following, when they arise from                b.   Does not include:
         a "claim":
                                                                       (1) Costs to increase the speed, capacity
                                                                           or utility of your "computer system";

                                     Includes copyrighted material of Insurance
HC 103 01 18                          Services Office, Inc., with its permission.                  Page 13 of 14


                                                                                               CIC0227
       Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 229 of 327 PageID #:274
        (2) Labor of your "employees" or "execu-                 ity agreement or which the "named insured" is
             tives";                                             legally required to maintain in confidence;
                                                                 however, "third party corporate data" shall not
        (3) Any costs in excess of the "actual                   include "personally identifiable information" or
             cash value" of your "computer sys-                  "personally sensitive information".
             tem"; or
                                                            34. "Unauthorized access incident" means the
        (4) Costs to repair or replace hardware.                 gaining of access to a "computer system" by:
33. "Third party corporate data" means any trade                 a.   An unauthorized person or persons; or
    secret, data, design, interpretation, forecast,
    formula, method, practice, credit or debit card              b.   An authorized person or persons for un-
    magnetic strip information, process, record,                      authorized purposes.
    report or other item of information of a third
    party not an "insured" under this Coverage              35. "Wrongful act" means:
    Part which is not available to the general pub-              a.   An "electronic media incident"; or
    lic and is provided to the "named insured" sub-
    ject to a mutually executed written confidential-            b.   A "network security incident".




                                    Includes copyrighted material of Insurance
HC 103 01 18                         Services Office, Inc., with its permission.                 Page 14 of 14


                                                                                                       CIC0228
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 230 of 327 PageID #:275
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                ILLINOIS CHANGES - CINCINNATI NETWORK
                      DEFENDERTM COVERAGE PART
This endorsement modifies insurance provided under the following:

                                            TM
    CINCINNATI NETWORK DEFENDER                  COVERAGE PART

A. SECTION II - LIMITS OF INSURANCE AND                                    of the deductible amount as has been
   DEDUCTIBLE is amended to delete in its en-                              paid by us.
   tirety Paragraph B. and replace it with the fol-
    lowing:                                                 B. SECTION III - DEFENSE AND SETTLEMENT
                                                               is amended by deleting Paragraph 4. in its en-
    B. Insuring Agreement B - Network Secu-                      tirety and replacing it with the following:
       rity and Electronic Media Liability
                                                                 4.   We shall pay all interest on that amount of
         1.   Except for pre and post-judgment in-                    any judgment within the Insuring Agree-
              terest, the most we will pay under In-                  ment B - Network Security and Electronic
              suring Agreement B - Network Secu-                      Media Liability Limit of Insurance which
              rity and Electronic Media Liability is                  accrues:
              the Network Security and Electronic
              Media Liability Aggregate Limit of In-                  a.   Before entry of judgment; or
              surance stated in the Declarations.                     b.   After entry of judgment but before we
         2.   The Network Security and Electronic                          pay, offer to pay or deposit in court
              Media Liability Aggregate Limit of In-                       that part of the judgment within the
              surance is an annual aggregate limit.                        Insuring Agreement B - Network Se-
              This amount is the most we will pay                          curity and Electronic Media Liability
              for the total of all "loss" covered un-                      Limit of Insurance or, in any case, be-
              der Insuring Agreement B - Network                           fore we pay or offer to pay the entire
              Security and Electronic Media Liabil-                        Insuring Agreement B - Network Se-
              ity (other than pre and post-judgment                        curity and Electronic Media Liability
              interest) arising out of all "claims".                       Limit of Insurance.

         3.   The Network Security and Electronic                     These interest payments shall be in addi-
              Media Liability Aggregate Limit of In-                  tion to and not part of the Network Securi-
              surance for the Extended Reporting                      ty and Electronic Media Liability Limit of
              Periods (if applicable) shall be part                   Insurance.
              of, and not in addition to, the Network       C. The following is added to SECTION IV -
              Security and Electronic Media Liabil-            CONDITIONS, 4. Legal Action Against Us:
              ity Aggregate Limit of Insurance for
              the immediately preceding "coverage                The 2 year period for legal action against us is
              term".                                             extended by the number of days between the
                                                                 date the proof of "loss" is filed with us and the
         4.   The Insuring Agreement B - Network                 date we deny the "claim" in whole or in part.
              Security and Electronic Media Liabil-
              ity coverage is subject to the Network        D. SECTION IV - CONDITIONS is amended to
              Security and Electronic Media Liabil-            delete in its entirety Condition 6. and replace it
              ity Deductible stated in the Declara-              with the following:
              tions. You shall be responsible for the
              applicable deductible amount as re-                6.   Office of Foreign Assets Control
              spects "loss" arising from each                         (OFAC) Compliance
              "claim" covered under this Coverage                     Whenever insurance coverage provided
              Part. We may, at our option, pay any                    by this policy would be in violation of any
              part or all of the deductible amount to                 United States economic or trade sanc-
              defend or effect settlement of any                      tions, such insurance coverage will not be
              "claim" or "loss" and, upon notifica-                   provided.
              tion of the action taken, you shall
              promptly reimburse us for such part


                                    Includes copyrighted material of Insurance
HC 461 IL 01 18                      Services Office, Inc., with its permission.                      Page 1 of 2


                                                                                               CIC0229
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 231 of 327 PageID #:276
E. SECTION IV - CONDITIONS is amended to                                    (1) Damages (including punitive and
   delete in its entirety Paragraph 7. and replace                               exemplary damages and the
     it with the following:                                                      multiple portion of any multiplied
                                                                                 damage award), judgments or
     7.   Other Insurance                                                        settlements; and
          If any "loss" resulting from any "claim" is                       (2) Attorney's fees and other litiga-
          insured by any other valid policy, we shall                            tion costs added to that part of
          not be liable under this policy for a greater                          any judgment paid by us, when
          proportion of such "loss" than the applica-                            such defense fees and costs are
          ble Limit of Insurance stated in the Decla-                            awarded by law or court order.
          rations bears to the total applicable limit of
          liability of all valid and collectible insur-                b.   Do not include:
          ance against such "loss", unless such
          other insurance is purchased specifically                         (1) Civil or criminal fines or penalties
          to apply in excess of the Limit of Liability                           imposed by law;
          stated in the Declarations of this policy.                        (2) Taxes; or
F.   SECTION IV - CONDITIONS is amended to                                  (3) Matters which may be deemed
     delete in its entirety Condition 8. and replace it                          uninsurable under the applicable
     with the following:                                                         law.
     8.   Representations                                              c.   With respect to punitive, exemplary
          You represent that all information and                            and multiplied damages, the law of
          statements contained in any application or                        the juris- diction most favorable to the
          questionnaire submitted in connection                             insurability of those fines, penalties or
          with this Coverage Part are true, accurate                        damages shall control for the pur-
          and complete. All such information and                            pose of resolving any dispute be-
          statements are the basis for our issuing                          tween us and any "insured" regarding
          this Coverage Part and shall be consid-                           whether the fines, penalties or dam-
          ered as incorporated into and shall consti-                       ages specified in this definition above
          tute a part of this Coverage Part. Misrep-                        are insurable under this Coverage
          resentation or omission of any material                           Part, provided that such jurisdiction:
          fact may be grounds for the rescission of
                                                                            (1) Is where those fines, penalties or
          the policy if such misrepresentation is                                damages were awarded or im-
          made with actual intent to deceive or ma-                              posed;
          terially affects either the acceptance of the
          risk or the hazard assumed by the com-                            (2) Is where any "personal data
          pany.                                                                  compromise" took place for
                                                                                 which such fines, penalties or
G. The following is added to SECTION V - EX-                                     damages were awarded or im-
   TENDED REPORTING PERIODS 2.b.:                                                posed;
     You shall have the option to purchase a 12
                                                                            (3) Is where you are incorporated or
     month Extended Reporting Period to replace
                                                                                 you have your principal place of
     the 90 day Automatic Extended Reporting Pe-
                                                                                 business; or
     riod for an additional premium equal to 75% of
     the expiring annual premium for the applicable                         (4) Is where we are incorporated or
     Coverage Part.                                                              have our principal place of busi-
                                                                                 ness.
H. The following is added to definition 10. "De-
   fense costs" in SECTION VI - DEFINITIONS:                                However, in no event will the punitive,
                                                                            exemplary damages or the multiplied
     "Defense costs":
                                                                            portion of any multiplied damages be
     c.   Do not include the salaries of our employ-                        insurable under this contract of insur-
          ees or the salaries of your staff attorneys.                      ance with respect to a "claim" brought
                                                                            against an Illinois domiciled insured
I.   SECTION VI - DEFINITIONS is amended by                                 in an Illinois state court, except to the
     deleting definition 31. "Settlement costs" in its                      extent such damages are insurable
     entirety and replacing it with the following:                          under Illinois law. Illinois law dictates
                                                                            that an insurer may not reimburse an
     31. "Settlement costs":                                                insured for punitive damages as-
          a.   Means the following, when they arise                         sessed as a result of the insured's
               from a "claim":                                              own misconduct.



                                      Includes copyrighted material of Insurance
HC 461 IL 01 18                        Services Office, Inc., with its permission.                     Page 2 of 2


                                                                                                         CIC0230
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 232 of 327 PageID #:277
     X   THE CINCINNATI INSURANCE COMPANY 0244-10677
                                                                                         KEEP THIS CARD
         THE CINCINNATI CASUALTY COMPANY 0244-28665
                                                                                     IN YOUR MOTOR VEHICLE
         THE CINCINNATI INDEMNITY COMPANY 0244-23280
                                                                                       WHILE IN OPERATION
              AUTOMOBILE LIABILITY I.D. CARD
State                   Date Processed                               We can serve you better if you...
IL                            01-02-2019                             1. Report all claims immediately to the police and to your
Policy No.              Effective Date          Expiration Date         agent.
ETA 051 52 30            12-12-2018               12-12-2019
                                                                     2. Get the names, addresses, and telephone numbers of
Insured: THE BEND HOTEL DEVELOPMENT COMPANY LLC                         all drivers, owners, and occupants of the other cars in-
                                                                        volved.
111 BEND BLVD                                                        3. Get the names, addresses, and telephone numbers of
EAST MOLINE, IL 61244-5501                                              any witnesses.

                                                                     4. Do not accept responsibility or discuss the accident with
                                                                        anyone except a police officer or a representative of this
                                                                        Company.
                 MOTOR VEHICLE INSURED
Year      Make
                                                                                  SUPPLEMENTARY PAYMENTS
2018      FORD TRANSIT
Vehicle Identification No.                                           This Company agrees, through its Representative or oth-
1FBZX2CM0JKB22543                                                    erwise, to pay premiums or costs on bonds to release at-
Signature                                                            tachments, also, the premium on or cost of bail bonds not
                                                                     to exceed the limit per bail bond listed in "supplementary
                                                                     payments" in the policy. The Company has no obligation
             IN CASE YOU HAVE AN ACCIDENT. . .                       to apply for or furnish any such bonds.
                   CALL YOUR AGENT. . .                              CONSULT YOUR POLICY FOR ACTUAL COVERAGE IN
ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES,                        FORCE ON SPECIFIC VEHICLES. EXAMINE POLICY
                                                                     EXCLUSIONS CAREFULLY. THIS FORM DOES NOT
220 EMERSON PL STE 200
                                                                     CONSTITUTE ANY PART OF YOUR INSURANCE POL-
DAVENPORT, IA 52801-1699
                                                                     ICY.
                                                                                         EXCLUDED DRIVERS:

563-322-3521


The Cincinnati Insurance Company
The Cincinnati Casualty Company
The Cincinnati Indemnity Company



P.O. Box 145496, Cincinnati, OH, 45250-5496
(513) 870-2000                                AA 4122 IL (10/06)             SERVICE TO YOU IS OUR MAIN CONCERN
                                                          (cut along line)




                                                                                                          CIC0231
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 233 of 327 PageID #:278



                                                       The Cincinnati Insurance Company
                                                       The Cincinnati Casualty Company
                                                       The Cincinnati Indemnity Company




Policy Number: ETD 051 52 30

Effective Date: 12-12-2018

Named Insured: THE BEND HOTEL DEVELOPMENT COMPANY LLC
For professional advice and policy questions or changes, please contact your local independent agency:


ARTHUR J. GALLAGHER RISK MANAGEMENT
SERVICES, INC.
220 EMERSON PL STE 200
DAVENPORT, IA 52801-1699

563-322-3521

Dear Policyholder:
Thank you
Thank you for trusting The Cincinnati Insurance Companies with your commercial insurance coverage. We
recognize that locally based independent agents have the working knowledge to help you choose the right
insurance company for your needs. Together with your local independent insurance agency, we are committed
to providing you with the highest level of service.
Please review your enclosed policy information to verify your coverage details, as well as deductibles and
coverage amounts. Should your needs change, your agent is available to review and update your policy.
Please promptly report claims
If you experience a policy-related loss, you may report it by contacting your local professional independent
agency representing The Cincinnati Insurance Companies or by directly calling us toll-free at 877-242-2544
and providing your policy number and claim-related information.


Sincerely,




Sean M. Givler
Senior Vice President - Commercial Lines




IA 4443 04 14


                                                                                         CIC0232
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 234 of 327 PageID #:279




                                                     The Cincinnati Insurance Company n The Cincinnati Indemnity Company
                                                                                         The Cincinnati Casualty Company




                                                Today's Date:    01-02-2019

To:   THE BEND HOTEL DEVELOPMENT COMPANY LLC

Policy Number:       ETD 051 52 30
Expiration Date:     12-12-2021
Agency:              ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC. 14-001

      Data breach and identity recovery support and resources included with your insurance policy

Dear Policyholder:

Your policy includes Cincinnati Data Defender™ coverage for an additional premium, helping to safeguard
your business against the rising costs of a data breach and offering services to assist you in the event of
identity theft. Please save this information so you can access all the tools and resources that come with your
cyber protection coverage. Refer to Cincinnati Data Defender Coverage Form, HC102, for a complete
statement of coverages, exclusions and limits of insurance.

Policyholder tools and resources
Data breach portal - You gain access to www.eriskhub.com/cic, a website that provides you with the
comprehensive, on-demand resources you need to:
•   Prepare in advance:
    -   Access online resources when you need them
    -   Create your breach response plan from the template
    -   Learn about breach laws that apply to your business
•   Review risk management resources:
    -   Use the compliance reference guide and notification letter examples
    -   Locate credit bureau and government agency notification information
    -   Learn how to contact data risk management experts for more help
•   Manage your breach response:
    -   Call the help line for breach information and assistance
    -   Arrange assistance with notification letters
    -   Access public relations resources to help you respond to the media

The first time you visit this website, please complete new user registration using this information:

                                           Access code = 12116-868

Identity theft services – You also receive case management services and reimbursement for covered
expenses if you, as a business owner, become the victim of identity theft or account takeover. If you suspect
that you may be an identity theft victim or you have questions, please call our Identity Recovery Help Line,
866-219-9831.




IA4463 (01/16)




                                                                                                  CIC0233
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 235 of 327 PageID #:280
Page 2 of 2

Claims services
If you suspect or know that a data breach may have exposed or compromised your organization's private,
customer or personal data, a swift response is critical for your protection. Please note that the Web portal and
help line provide advice and information, and using them does not satisfy any notice of claim requirement. The
only way to report a claim is to contact your independent agent or call us directly, 877-242-2544. Your agent
and Cincinnati Insurance will work with you to preserve your company's goodwill, prevent regulatory sanctions
or fines, avoid civil litigation and safeguard your business reputation.

Please contact your agent representing Cincinnati with questions about this valuable coverage.

Thank you for trusting your agent and Cincinnati to protect your business.

                                              Sincerely,




                                              COMMERCIAL LINES DEPARTMENT
                                              Commercial Lines




IA4463 (01/16)




                                                                                                     CIC0234
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 236 of 327 PageID #:281

                    ¨
                    X        The Cincinnati Insurance Company
                    ¨        The Cincinnati Casualty Company
                    ¨        The Cincinnati Indemnity Company
       COMMERCIAL LINES DEPARTMENT SPECIAL REQUEST
Date: 01-02-2019

Insured:     THE BEND HOTEL DEVELOPMENT COMPANY LLC
Policy Number:       ETD 051 52 30 / ETA 051 52 30
To Agent:            ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC. 14-001
¨ 1.       Coverage has been issued subject to satisfactory driver information. Please complete the enclosed
           form(s) and return promptly.
¨
X 2.       Please   return      one      signed    copy        of   the   enclosed       endorsement.    IP425
           CP1515
¨ 3.       Please countersign the enclosed policy and return to the producer of record in the enclosed envelope.
¨ 4.       The MVR(s) for                                                has been returned from the state
           showing the license number is incorrect. Please forward the correct driver's license number(s) or
           Social Security number (GA, IN, IA, KY, OH, VA).
¨ 5.       The state requires us to report the complete VIN. Please supply us with the entire VIN for every
           vehicle.
¨ 6.       Please forward a signed Statement of Values. This is required whenever Blanket Insurance or
           Agreed Valued coverage is written.
¨ 7.       A completed                                         application is required. Please submit as soon as possible.
¨ 8.       We suggest that you send a letter to the insured making them aware of the endorsement and the
           consequences of its application.
¨ 9.       This policy / endorsement has been issued subject to rate. We have ordered the loss costs, and we
           will endorse the policy when we receive them.
¨ 10.      Please complete and forward the FA-492, Actual Loss Sustained Business Income Worksheet.
           These are required annually.
¨ 11.      Please forward a photograph of the building located at                                                         .
¨ 12.      The property (Loc. Number          Item Number                           ) doesn't appear to be insured to value.
           Please advise how you determined the current limits.
¨ 13.      Please let us know when the following were updated for each building over 25 years old:
        Bldg.                Yr. built            Electrical              Heating             Plumbing         Roof
        Bldg.                Yr. built            Electrical              Heating             Plumbing         Roof

¨ 14.      Please find enclosed an Excess UM/UIM Selection Form(s) to be completed and signed by the
           insured.
           Forms attached for Commercial Umbrella and any related Personal Umbrella(s):


Thank you.
Cordially,


COMMERCIAL LINES DEPARTMENT




MI1302 06 11


                                                                                                          CIC0235
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 237 of 327 PageID #:282


                    BUSINESS INCOME REPORT/WORK SHEET
                                                                               Date    01-02-2019

 Your Name        THE BEND HOTEL DEVELOPMENT COMPANY LLC

 Location



 This work sheet must be completed on an accrual basis.

 The beginning and ending inventories in all calculations should be based on the same valuation method.



 APPLICABLE WHEN THE AGREED VALUE COVERAGE OPTION APPLIES:

 I certify that this is a true and correct report of values as required under this policy for the periods indicated
 and that the Agreed Value for the period of coverage is $                       ,based on a Co-insurance
 percentage of                     %

 Signature

 Official Title



 APPLICABLE WHEN THE PREMIUM ADJUSTMENT FORM APPLIES:

I certify that this is a true and correct report of values as required under this policy for the 12 months ended


 Signature

 Official Title

 Agent or Broker

 Mailing Address




 CP 15 15 06 95 Copyright, Insurance Services Office, Inc., 1994                                          Page 1 of 5


                                                                                                  CIC0236
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 238 of 327 PageID #:283
                                  BUSINESS INCOME REPORT/WORK SHEET
                                          FINANCIAL ANALYSIS

                                               12 Month Period       Estimated for 12 Month Period
                                               Ending                Beginning

                                                         Non-                              Non-
      Income and Expenses          Manufacturing     Manufacturing   Manufacturing      Manufacturing

A.   Gross Sales                   $                 $               $                  $

B.   DEDUCT:
     Finished Stock Inventory (at
     sales value) at Beginning    -                      XXXXXX      -                        XXXXXX

                                                         XXXXXX                               XXXXXX

C. ADD:
   Finished Stock Inventory (at
   sales value) at End             +                     XXXXXX      +                        XXXXXX

D. Gross Sales Value of
   Production                      $                     XXXXXX      $                        XXXXXX

E. DEDUCT:
   Prepaid Freight - Outgoing      -                 -               -                  -

     Returns & Allowances          -                 -               -                  -

     Discounts                     -                 -               -                  -

     Bad Debts                     -                 -               -                  -

     Collection Expenses           -                 -               -                  -

F. Net Sales                                         $                                  $

   Net Sales Value of Production       $                             $
G. ADD: Other Earnings from
   your business operations (not
   investment income or rents
   from other properties):
      Commissions or Rents             +             +               +                  +

      Cash Discounts
      Received                         +             +               +                  +

      Other                            +             +               +                 +

H.    Total Revenues                   $             $               $                  $




 CP 15 15 06 95 Copyright, Insurance Services Office, Inc., 1994                            Page 2 of 5


                                                                                             CIC0237
      Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 239 of 327 PageID #:284


                                                     12 Month Period          Estimated for 12 Month Period
                                                     Ending                   Beginning

                                                              Non-                                    Non-
         Income and Expenses           Manufacturing      Manufacturing       Manufacturing        Manufacturing

       Total Revenues (Line H.
        from previous page             $                   $                  $                    $



 I.    DEDUCT:
       Cost of goods sold (see next
       page for instructions)           -                  -                  -                    -

       Cost of services purchased
       from outsiders (not your
       employees) to resell, that do
       not continue under contract      -                  -                  -                    -

       Power, heat and refrigera-
       tion expenses that do not
       continue under contract (if
       CP 15 11 is attached)            -                  -   XXXXXX         -                    -     XXXXXX

       All ordinary payroll expenses
       or the amount of payroll
       expense excluded (if
       CP 15 10 is attached)            -                  -   XXXXXX         -                    -     XXXXXX

       Special deductions for
       mining properties (see next
       page for instructions)           -                  -                  -                    -


J.1. Business Income exposure
     for 12 months                     $

J.2. Combined (firms engaged in
     manufacturing & non-
     manufacturing operations)                   $                                   $
     The figures in J.1. or J.2
     represent 100% of your actual
     and estimated Business
     Income exposure for 12 months

 K. Additional Expenses:

       1. Extra Expenses - form
       CP 00 30 only (expenses
       incurred to avoid or minimize
       suspension of business & to
       continue operations)                                               $                    $




               2. Extended Business Income

      CP 15 15 06 95 Copyright, Insurance Services Office, Inc., 1994                                  Page 3 of 5


                                                                                              CIC0238
         Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 240 of 327 PageID #:285
              and Extended Period of
              Indemnity - form CP 00 30 or
              CP 00 32 (loss of Business
              Income following resumption
              of operations, up to 30 days
              or the no. of days selected
              under Extended Period of
              Indemnity option)                                        +                   +
            3. Combined (all amounts in K.1.
               and K.2.)                                                     $
                                                                                       "Estimated" column
       L.    Total of J. and K.                                                             $

 The figure in L. represents 100% of your estimated Business Income exposure for 12 months, and additional
 expenses. Using this figure as information, determine the approximate amount of insurance needed based
 on your evaluation of the number of months needed (may exceed 12 months) to replace your property, re-
 sume operations and restore the business to the condition that would have existed if no property damage had
 occurred.
 Refer to the agent or Company for information on available Coinsurance levels and indemnity options. The
 Limit of Insurance you select will be shown in the Declarations of the policy.
                                            Supplementary Information
                                                 12 Month Period              Estimated for 12 Month Period
                                                    Ending                          Beginning
                                                               Non-                                    Non-
                                    Manufacturing         Manufacturing         Manufacturing      Manufacturing

  CALCULATION OF COST OF
  GOODS SOLD
Inventory at beginning of year
(Including raw material and stock
in process, but not finished
stock, for manufacturing risks)      $                 $                    $                   $

Add: The following purchase
costs: Cost of raw stock
(including transportation charges)   +                      XXXXXX          +                        XXXXXX

Cost of factory supplies
consumed                             +                      XXXXXX          +                        XXXXXX

Cost of merchandise sold
including transportation charges
(for manufacturing risks, means
cost of merchandise sold but
not manufactured by you)             +                  +                   +                    +

Cost of other supplies consumed
(including transportation charges)   +                  +                   +                    +

Cost of goods available for sale     $                  $                   $                    $

Deduct: Inventory at end of year
(Including raw material and stock
in process, but not finished
stock, for manufacturing risks)      -                  -                   -                    -

Costs of Goods Sold (Enter this
figure in Item I. on previous page   $                  $                   $                    $




 CP 15 15 06 95 Copyright, Insurance Services Office, Inc., 1994                                Page 4 of 5


                                                                                                 CIC0239
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 241 of 327 PageID #:286

CALCULATION OF SPECIAL
DEDUCTIONS - MINING PROPERTIES
Royalties, unless specifically
included in coverage                     $                        $

Actual depletion, commonly known
as unit or cost depletion (not
percentage depletion)                   +                         +

Welfare and retirement fund
charges based on tonnage                +                         +

Hired trucks                            +                         +

Enter this figure in Item I. on
previous page                           $                         $




CP 15 15 06 95 Copyright, Insurance Services Office, Inc., 1994             Page 5 of 5


                                                                       CIC0240
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 242 of 327 PageID #:287

                       NOTICE TO POLICYHOLDERS
                DIRECT BILL ACCOUNT CREDIT PROCEDURE
This is a notice of how an account credit will be applied to your policy or to all of the policies being billed as
single account.
Account Credits
A. If your account is comprised of a single policy and an endorsement or premium audit results in a credit
    (return premium), the credit is applied to that policy. If your account does not have a future installment due
    at the time the endorsement or audit is processed, the credit is refunded to the payor listed for your
    account. If you do not wish for credits to be automatically applied to future unpaid installments, please
    contact us to request a refund. Please note that the amount of the refund may vary based upon the date
    you contact us and your billing schedule.
B. If your account is comprised of more than one policy and an endorsement or premium audit results in a
    credit (return premium), the credit is applied in the following manner:
    •    Payments previously applied to your account are deferred.
    •    The credit that results from the endorsement or audit is applied to the policy generating the credit.
    •    The payments that were deferred are then reapplied to the account in order to satisfy the amount
         due.
    •    Any excess payment that results from the credit is applied proportionately to your policies with a
         future payment or installment due.
    •    If you do not wish for credits to be automatically applied to future unpaid installments, please contact
         us to request a refund. Please note that the amount of the refund may vary based upon the date you
         contact us and your billing schedule.
    •    If your account does not have a future installment or payment due at the time the endorsement or
         audit is processed, the credit is refunded to the payor listed for your account.
(Does not apply to audit return premium for payors located in New York; Does not apply to premiums due
more than 30 days from the date of processing for payors located in New Hampshire. These credits are
automatically refunded to the payor)
To request a refund, contact us at:
Mailing Address                          Toll free phone number               Electronic mail
The Cincinnati Insurance Company               877-942-2455                   CinciBill@cinfin.com
PO Box 14529
Cincinnati, OH 45250-0529




IA 4407 03 13


                                                                                                CIC0241
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 243 of 327 PageID #:288

          DISCLOSURE OF DIRECT BILL FEES AND CHARGES
NO COVERAGE IS PROVIDED BY THIS DISCLOSURE, nor can it be construed to replace any provision of
your policy. YOU SHOULD READ YOUR POLICY AND REVIEW YOUR DECLARATIONS PAGE CAREFULLY
for complete information on the coverages provided.
Your insurance premium is being paid directly to us rather than to your insurance agency. We appreciate your
prompt payment of the premium. Please note that these fees apply only in the event your payment is late, is
returned to us for insufficient funds, or if your policy was previously canceled for nonpayment of premium and
has been reinstated at either your or your agents request. We are not required to reinstate a policy once
cancellation for nonpayment of premium has become effective. The decision to reinstate coverage is solely at
the discretion of the company.
Not all fees are applicable in all states. The types of fees are listed below. Following the description of each
fee, we list the states where the fee applies and the amount of the fee. Fees are not levied in KY, MD, MT and
NC.
Non-Sufficient Funds (NSF) Charge: The first time a premium payment is returned due to Non-Sufficient
Funds (NSF), the premium due is the installment amount. For each succeeding return of payment while
continuously insured with The Cincinnati Insurance Companies, a charge is added to your next account
statement. The amount of the charge is determined by the fees filed with and approved by the state where the
payor of your account is located.
$10 AK, FL, NJ, RI, and SC;
$15 MA;
$20 NY; and
$25 AL, AZ, AR, CA, CO, CT, DE, DC, GA, HI, ID, IL, IN, IA, KS, LA, ME, MI, MN, MS, MO, NE, NV, NH, NM,
ND, OH, OK, OR, PA, SD, TN, TX, UT, VT, VA, WA, WI, WV and WY.
Reinstatement Charge: The first time your account is reinstated for nonpayment of premium, the premium
due is the installment amount. For each succeeding reinstatement due to nonpayment of premium while
continuously insured with The Cincinnati Insurance Companies, a charge is added to your next account
statement. The amount of the charge is determined by the fees filed with and approved by the state where the
payor of your account is located.
$10 AK, RI, and SC;
$15 MA;
$20 NY; and
$25 AL, AZ, AR, CA, CO, CT, DE, DC, GA, HI, ID, IL, IN, IA, KS, LA, ME, MI, MN, MS, MO, NE, NV, NH, NM,
ND, OH, OK, OR, PA, SD, TN, TX, UT, VT, VA, WA and WY.
Late Charge: A charge is added to your next account statement each time your payment is received and
processed after the due date as shown on the account statement. This fee will not apply to Electronic Funds
Transfer (EFT). The amount of the charge is determined by the fees filed with and approved by the state where
the payor of your account is located.
$10 AK, FL, RI, and SC;
$15 MA; and
$25 AL, AZ, AR, CA, CO, CT, DE, DC, GA, HI, ID, IL, IN, IA, KS, LA, ME, MI, MN, MS, MO, NE, NV, NH, NM,
ND, OH, OK, OR, PA, SD, TN, TX, UT, VT, VA, WA, WI and WY.




IA 4421 03 13


                                                                                            CIC0242
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 244 of 327 PageID #:289

                THE CINCINNATI              INSURANCE COMPANIES
TO            ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC. 14-001
             DAVENPORT, IA

INSURED THE BEND HOTEL DEVELOPMENT COMPANY LLC
AGENCY CODE: 14-001 POLICY NO. ETD 051 52 30 / ETA 051 52 30                (MOD)    DATE: 05-04-2020

TRANSACTION # 9                                                                     Company Use Only
                                                                                    IR  IN UN
                                                                                    NP OT
                                      CANCELLATION CREDIT MEMO
                                                                                ¨      CORRECTED

  ¨       FLAT                                                    EFFECTIVE DATE
  ¨
  X       PRO RATA                                                OF CANCELLATION 05-01-2020
                                          RETURN PREMIUMS:
     CAP                                                 BOILER
     CPP                                                 UMBRELLA
     AUTO                                                OTHER
     AUDIT-AP/RP                                         DIRECT BILL POLICY - REFER TO CINCIBILL
     (circle one)
                             TOTAL RETURN / ADDITIONAL PREMIUM DUE NOW $

                              (SUBSEQUENT INSTALLMENTS, IF ANY, ARE VOID)
CANCELLATION CALCULATION:


 ¨        REPORTER AUDITABLE FIGURES ARE SUBTRACTED FROM THE CAP / CPP LINE.

 ¨        GENERAL LIABILITY AUDIT HAS BEEN WAIVED.

 ¨        GL AUDITABLE FIGURES ARE SUBTRACTED FROM THE CAP / CPP LINE.

 ¨        PREMIUMS AS STATED ABOVE ARE IN AGREEMENT WITH YOUR CALCULATIONS.

 ¨        AS YOU HAVE NOT CALCULATED A RETURN PREMIUM, OUR FIGURES WILL APPEAR IN OUR ACCOUNT
          CURRENT.
 ¨        WE NOTE THAT OUR FIGURES DO NOT AGREE WITH YOURS. PLEASE CHECK OUR CALCULATIONS
          AGAINST YOURS AND ADVISE IF YOU STILL DO NOT AGREE.

                                                             COMMERCIAL LINES DEPARTMENT


05-04-2020 13:50




          MI-1356DB (6/09)


                                                                                     CIC0243
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 245 of 327 PageID #:290
     X   THE CINCINNATI INSURANCE COMPANY 0244-10677
                                                                                         KEEP THIS CARD
         THE CINCINNATI CASUALTY COMPANY 0244-28665
                                                                                     IN YOUR MOTOR VEHICLE
         THE CINCINNATI INDEMNITY COMPANY 0244-23280
                                                                                       WHILE IN OPERATION
              AUTOMOBILE LIABILITY I.D. CARD
State                   Date Processed                               We can serve you better if you...
IL                            09-17-2019                             1. Report all claims immediately to the police and to your
Policy No.              Effective Date          Expiration Date         agent.
ETA 051 52 30            12-12-2019               12-12-2020
                                                                     2. Get the names, addresses, and telephone numbers of
Insured: THE BEND HOTEL DEVELOPMENT COMPANY LLC                         all drivers, owners, and occupants of the other cars in-
                                                                        volved.
111 BEND BLVD                                                        3. Get the names, addresses, and telephone numbers of
EAST MOLINE, IL 61244-5501                                              any witnesses.

                                                                     4. Do not accept responsibility or discuss the accident with
                                                                        anyone except a police officer or a representative of this
                                                                        Company.
                 MOTOR VEHICLE INSURED
Year      Make
                                                                                  SUPPLEMENTARY PAYMENTS
2018      FORD TRANSIT
Vehicle Identification No.                                           This Company agrees, through its Representative or oth-
1FBZX2CM0JKB22543                                                    erwise, to pay premiums or costs on bonds to release at-
Signature                                                            tachments, also, the premium on or cost of bail bonds not
                                                                     to exceed the limit per bail bond listed in "supplementary
                                                                     payments" in the policy. The Company has no obligation
             IN CASE YOU HAVE AN ACCIDENT. . .                       to apply for or furnish any such bonds.
                   CALL YOUR AGENT. . .                              CONSULT YOUR POLICY FOR ACTUAL COVERAGE IN
ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES,                        FORCE ON SPECIFIC VEHICLES. EXAMINE POLICY
                                                                     EXCLUSIONS CAREFULLY. THIS FORM DOES NOT
220 EMERSON PL STE 200
                                                                     CONSTITUTE ANY PART OF YOUR INSURANCE POL-
DAVENPORT, IA 52801-1625
                                                                     ICY.
                                                                                         EXCLUDED DRIVERS:

563-322-3521


The Cincinnati Insurance Company
The Cincinnati Casualty Company
The Cincinnati Indemnity Company



P.O. Box 145496, Cincinnati, OH, 45250-5496
(513) 870-2000                                AA 4122 IL (10/06)             SERVICE TO YOU IS OUR MAIN CONCERN
                                                          (cut along line)




                                                                                                          CIC0244
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 246 of 327 PageID #:291
                                                     THE
             CINCINNATI INSURANCE COMPANIES
                 X THE CINCINNATI INSURANCE COMPANY     THE CINCINNATI INDEMNITY COMPANY
                                       THE CINCINNATI CASUALTY COMPANY



 Named Insured:      THE BEND HOTEL DEVELOPMENT COMPANY LLC


 Policy Number:      ETD 051 52 30 / ETA 051 52 30


 Policy Period:      12-12-2018 to 12-12-2021


 Effective Date of Change:       12-12-2019


 Endorsement Number:         8


 Agency Name:       ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC. 14-001
                    DAVENPORT, IA


                                              Explanation of Billing

 A change was recently made to your policy with The Cincinnati Insurance Companies.          Attached to this
 summary is the endorsement that amends your policy.


 The additional premium for this endorsement is $         296
This premium is for the time period of 12-12-2019        to 12-12-2020 . You will receive a statement based on
the payment option you have selected.
Please contact your agency if you have any questions concerning your policy or statement:
 ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC.
 220 EMERSON PL STE 200
 DAVENPORT, IA 52801-1625

 563-322-3521


                           This is not a bill. No payment is necessary at this time.




 IA 4319 08 07

                                                                                            CIC0245
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 247 of 327 PageID #:292

              THE CINCINNATI                       INSURANCE COMPANY
                              P.O. BOX 145496, CINCINNATI, OHIO 45250-5496
                                               513-870-2000
                                           A STOCK INSURANCE COMPANY



                                   AUTOMOBILE / GARAGE
                                   RENEWAL CERTIFICATE
                               ATTACH THIS CERTIFICATE TO YOUR POLICY
         POLICY NUMBER                           RENEWAL DATE                          EXPIRATION DATE
      ETA 051 52 30                                12-12-2019                             12-12-2020
  NAMED INSURED
  THE BEND HOTEL DEVELOPMENT COMPANY LLC
  ATTN: RAY STODDARD
  111 BEND BLVD
  EAST MOLINE, IL 61244-5501



  AGENCY
  ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC. 14-001
  DAVENPORT, IA
  IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY UNLESS OTHERWISE SPECIFIED,
  THE ABOVE NUMBERED POLICY IS RENEWED FOR THE TERM SHOWN ABOVE.
                                             COVERAGE PROVIDED
                                                                    PREMIUM
  AUTOMOBILE - SEE SCHEDULE
                                                                    $   REFER TO IA102A
  FORMS APPLICABLE AT RENEWAL
IA528         12/11 HOSPITALITY PROGRAM COMMON POLICY DECLARATIONS
IA102A        09/08 SUMMARY OF PREMIUMS CHARGED
AA505         03/06 BUSINESS AUTO COVERAGE PART DECLARATIONS


09-17-2019 10:37
 Countersigned                                             By
                                (Date)                                      (Authorized Representative)




                                   Automobile Liability




                                     Includes copyrighted material of Insurance
AA 602 05 09                          Services Office, Inc., with its permission. ETA 051 52 30         Page 1 of 2

                                                                                                 CIC0246
         Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 248 of 327 PageID #:293

                            COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject               a.   Make inspections and surveys at any
to the following conditions.                                              time;
A. CANCELLATION                                                      b.   Give you reports on the conditions we
                                                                          find; and
    1.   The first Named Insured shown in the Dec-
         larations may cancel this policy by mailing or              c.   Recommend changes.
         delivering to us advance written notice of
         cancellation.                                          2.   We are not obligated to make any inspec-
                                                                     tions, surveys, reports or recommendations
    2.   We may cancel this policy by mailing or de-                 and any such actions we do undertake re-
         livering to the first Named Insured written                 late only to insurability and the premiums to
         notice of cancellation at least:                            be charged. We do not make safety inspec-
                                                                     tions. We do not undertake to perform the
         a.   10 days before the effective date of                   duty of any person or organization to pro-
              cancellation if we cancel for nonpay-                  vide for the health or safety of workers or
              ment of premium; or                                    the public. And we do not warrant that con-
         b.   30 days before the effective date of                   ditions:
              cancellation if we cancel for any other                a.   Are safe or healthful; or
              reason.
                                                                     b.   Comply with laws, regulations, codes or
    3.   We will mail or deliver our notice to the first                  standards.
         Named Insured's last mailing address
         known to us.                                           3.   Paragraphs 1. and 2. of this condition apply
                                                                     not only to us, but also to any rating, advi-
    4.   Notice of cancellation will state the effective             sory, rate service or similar organization
         date of cancellation. The policy period will                which makes insurance inspections, sur-
         end on that date.                                           veys, reports or recommendations.
    5.   If this policy is cancelled, we will send the          4.   Paragraph 2. of this condition does not ap-
         first Named Insured any premium refund                      ply to any inspections, surveys, reports or
         due. The refund will be pro rata. The cancel-               recommendations we may make relative to
         lation will be effective even if we have not                certification, under state or municipal stat-
         made or offered a refund.                                   utes, ordinances or regulations, of boilers,
    6.   If notice is mailed, proof of mailing will be               pressure vessels or elevators.
         sufficient proof of notice.                       E. PREMIUMS
B. CHANGES                                                      The first Named Insured shown in the Declara-
    This policy contains all the agreements between             tions:
    you and us concerning the insurance afforded.               1.   Is responsible for the payment of all premi-
    The first Named Insured shown in the Declara-                    ums; and
    tions is authorized to make changes in the terms
    of this policy with our consent. This policy's              2.   Will be the payee for any return premiums
    terms can be amended or waived only by en-                       we pay.
    dorsement issued by us and made a part of this
    policy.                                                F.   TRANSFER OF YOUR RIGHTS AND DUTIES
                                                                UNDER THIS POLICY
C. EXAMINATION OF YOUR BOOKS AND RE-
   CORDS                                                        Your rights and duties under this policy may not
                                                                be transferred without our written consent except
    We may examine and audit your books and re-                 in the case of death of an individual named in-
    cords as they relate to this policy at any time dur-        sured.
    ing the policy period and up to three years after-
    ward.                                                       If you die, your rights and duties will be trans-
                                                                ferred to your legal representative but only while
D. INSPECTIONS AND SURVEYS                                      acting within the scope of duties as your legal
                                                                representative. Until your legal representative is
    1.   We have the right to:                                  appointed, anyone having proper temporary cus-
                                                                tody of your property will have your rights and
                                                                duties but only with respect to that property.



                                     Includes copyrighted material of Insurance
AA 602 05 09                          Services Office, Inc., with its permission. ETA 051 52 30             Page 2 of 2



                                                                                                      CIC0247
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 249 of 327 PageID #:294
                       SUMMARY OF PREMIUMS CHARGED
Attached to and forming part of
POLICY NUMBER: ETD 051 52 30 / ETA 051 52 30                           Effective Date: 12-12-2019

Named Insured:   THE BEND HOTEL DEVELOPMENT COMPANY LLC
                       THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE
                        PARTS FOR WHICH A PREMIUM CHARGE IS INDICATED

Commercial Property Coverage Part      W/EBC                                $          23,326
Commercial General Liability Coverage Part                                  $
Commercial Auto Coverage Part                                               $           3,140
Commercial Umbrella / Excess Liability Coverage Part                        $           2,500
DATA DEFENDER COVERAGE PART                                                 $              143
NETWORK DEFENDER COVERAGE PART                                              $              187
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
Terrorism Coverage                                                          $              196
Installment Charge                                                          $
    ANNUAL TOTAL                                                            $          29,492
PAYMENTS


                                                        First                    Remaining
                                                    Installment                 Installment(s)
              MONTHLY                           *                               *
                                             *SEE BILLING STATEMENT MAILED SEPARATELY
Automobile Coverages, Employers Liability, Employment Practices Liability Coverage, Professional Liability
Coverage, Terrorism Coverage and / or Wrongful Acts Coverage, if included in the policy, are subject to Annual
Adjustment of rates and premium on each anniversary of the policy.
Commercial Umbrella and Excess Liability, if included in the policy, may be subject to Annual Adjustment of
premium on each anniversary. Refer to the Commercial Umbrella or Excess Liability Coverage Part
Declarations form to see if this is applicable.
                        ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED
IA 102 A 09 08


                                                                                            CIC0248
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 250 of 327 PageID #:295


                THE CINCINNATI                        INSURANCE COMPANY
                                                 CINCINNATI, OHIO
                       BUSINESS AUTO COVERAGE PART DECLARATIONS
 ITEM ONE
 Attached to and forming part of POLICY NUMBER: ETA 051 52 30
 Named Insured is the same as it appears in the Common Policy Declarations.
 ITEM TWO                      SCHEDULE OF COVERAGES AND COVERED AUTOS
 This coverage part provides only those coverages where a premium or "incl" is shown in the premium column below.
 The limit of Insurance for each coverage listed is subject to all applicable policy provisions. Each of these coverages
 will apply only to those "autos" shown as covered "autos". "Autos" are shown as covered "autos" for a particular
 coverage by the entry of one or more of the symbols from the COVERED AUTO Section of the Business Auto
 Coverage Form next to the name of the coverage.
                                       COVERED AUTOS                                    LIMIT
                                      (Entry of one or more
          COVERAGES                  of the symbols from the        THE MOST WE WILL PAY FOR ANY ONE               PREMIUM
                                       COVERED AUTOS                           ACCIDENT OR LOSS
                                     Section of the Business
                                      Auto Coverage Form
                                     shows which autos are
                                          covered autos)

LIABILITY                           1                      $   1,000,000                                         INCL
PERSONAL INJURY PROTECTION                                 Separately stated in each P.I.P.
(or equivalent No-fault coverage)                          endorsement minus $                   Ded.

ADDED PERSONAL INJURY                                      Separately stated in each added P.I.P.
PROTECTION (or equivalent                                  endorsement
added No-fault coverage)
PROPERTY PROTECTION                                        Separately stated in each P. P.I.
INSURANCE (Michigan only)                                  endorsement minus $                   Ded
                                                           for each accident
AUTO. MEDICAL PAYMENTS              2
                                                           $   5,000                                             INCL
UNINSURED MOTORISTS                 2, 8, 9
                                                           $   1,000,000                                         INCL
UNDERINSURED MOTORISTS
(When not included in                                      $   SEE AA4183                                        INCL
Uninsured Motorists Coverage)       2, 8, 9
                                                           Actual cash value or cost of repair,
PHYSICAL DAMAGE                                            Whichever is less minus $ SEE AA4183
COMPREHENSIVE COVERAGE              7                      Ded. For each covered auto. But no
                                                           Deductible applies to loss caused by                  INCL
                                                           Fire or lightning. See Item Three for hired or
                                                           borrowed "autos"
                                                           Actual cash value or cost of repair,
PHYSICAL DAMAGE SPECIFIED                                  Whichever is less minus $                  Ded. For
CAUSES OF LOSS COVERAGE                                    Each covered auto. For loss caused by mischief
                                                           or vandalism. See Item Three for hired or
                                                           borrowed "autos"
PHYSICAL DAMAGE                                            Actual cash value or cost of repair,
COLLISION COVERAGE                  7                      Whichever is less minus $ SEE AA4183                  INCL
                                                           Ded for each covered auto. See Item
                                                           Three for hired or borrowed "autos".

PHYSICAL DAMAGE INSURANCE
TOWING AND LABOR                                           $                 for each disablement of a
                                                           private passenger auto

PREMIUM FOR ENDORSEMENTS
                                                                *ESTIMATED TOTAL PREMIUM
                                                                                                                 INCL

FORMS AND ENDORSEMENTS CONTAINED IN THIS COVERAGE PART AT ITS INCEPTION:
AA4183         02/06    AUTOMOBILE SCHEDULE
AA101          03/06    BUSINESS AUTO COVERAGE FORM
AA2009         01/17    CHANGES - TOWING AND LABOR
AA296          07/12    CHANGES - AUDIO, VISUAL AND DATA ELECTRONIC EQUIPMENT COVERAGE
                          Inc ludes copyrighted material of Insurance
AA 505 03 06                Services Office, Inc., with its permission. ETA 051 52 30                      Page 1 of 3

                                                                                                     CIC0249
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 251 of 327 PageID #:296

FORMS AND ENDORSEMENTS CONTAINED IN THIS COVERAGE PART AT ITS INCEPTION:
AA4004         03/06   ADDITIONAL INSURED - DESIGNATED PERSON OR ORGANIZATION
AA4044IL       01/15   ILLINOIS UNINSURED MOTORISTS COVERAGE
AA4045IL       11/08   ILLINOIS UNDERINSURED MOTORISTS COVERAGE
AA4047IL       03/98   IMPORTANT NOTICE TO ILLINOIS INSUREDS DEFENSIVE DRIVING COURSE
                       DISCOUNT FOR SENIOR CITIZENS
AA4136IL       01/15   ILLINOIS CHANGES
AA4168IL       01/15   UNINSURED/UNDERINSURED MOTORISTS PROTECTION OPTION SELECTION FORM
                       - ILLINOIS
AA4263IL       04/10   OFFICE OF FOREIGN ASSETS CONTROL (OFAC) COMPLIANCE ENDORSEMENT
CA0270         08/94   ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL
CA2402         12/93   PUBLIC TRANSPORTATION AUTOS
AA261          07/14   AUTO MEDICAL PAYMENTS COVERAGE
AA265          01/16   CINCIPLUS® BUSINESS AUTO XC® (EXPANDED COVERAGE) ENDORSEMENT

* This policy may be subject to final audit




                         Inc ludes copyrighted material of Insurance
AA 505 03 06               Services Office, Inc., with its permission. ETA 051 52 30      Page 2 of 3

                                                                                       CIC0250
           Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 252 of 327 PageID #:297




                                      QUICK REFERENCE
                               COMMERCIAL AUTO COVERAGE PART
                                BUSINESS AUTO COVERAGE FORM
                                                 READ YOUR POLICY CAREFULLY

DECLARATIONS PAGES
      Named Insured and Mailing Address
      Policy Period
      Description of Business
      Coverages and Limits of Insurance
SECTION I - COVERED AUTOS                                                                                                              Beginning on Page
      Description of Covered Auto Designation Symbols.............................................................................1
      Owned Autos You Acquire After the Policy Begins .............................................................................1
      Certain Trailers, Mobile Equipment and
      Temporary Substitute Autos............................................................................................................... 2
SECTION II - LIABILITY COVERAGE
      Coverage............................................................................................................................................ 2
      Who is an Insured .............................................................................................................................. 2
      Coverage Extensions
           Supplementary Payments........................................................................................................... 2
           Out of State................................................................................................................................. 3
      Exclusions .......................................................................................................................................... 3
      Limit of Insurance............................................................................................................................... 5
SECTION III - PHYSICAL DAMAGE COVERAGE
      Coverage............................................................................................................................................ 7
      Exclusions .......................................................................................................................................... 7
      Limit of Insurance............................................................................................................................... 8
      Deductible............................................................................................................................................8
SECTION IV - BUSINESS AUTO CONDITIONS
      Loss Conditions
          Appraisal for Physical Damage Loss .......................................................................................... 9
          Duties in the Event of Accident, Claim, Suit or Loss................................................................... 9
          Legal Action Against Us.............................................................................................................. 9
          Loss Payment - Physical Damage Coverages............................................................................ 9
          Transfer of Rights of Recovery Against Others to Us............................................................... 10
      General Conditions
          Bankruptcy................................................................................................................................ 10
          Concealment, Misrepresentation or Fraud................................................................................ 10
          Liberalization ............................................................................................................................. 10
          No Benefit to Bailee - Physical Damage Coverages................................................................. 10
          Other Insurance ........................................................................................................................ 10
          Premium Audit........................................................................................................................... 10
          Policy Period, Coverage Territory ............................................................................................. 10
          Two or More Coverage Forms or Policies Issued by Us........................................................... 11
SECTION V - DEFINITIONS ................................................................................................................... 11
COMMON POLICY CONDITIONS
      Cancellation
      Changes
      Examination of Your Books and Records
      Inspections and Surveys
      Premiums
      Transfer of Your Rights and Duties under this Policy
ENDORSEMENTS (If Any)



                                                Inc ludes copyrighted material of Insurance
          AA 505 03 06                            Services Office, Inc., with its permission. ETA 051 52 30                                                     Page 3 of 3

                                                                                                                                                      CIC0251
            Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 253 of 327 PageID #:298

                                       AUTOMOBILE SCHEDULE
                                                   ITEM      THREE

Attached to and forming a part of Policy Number   ETA 051 52 30              , effective 12-12-2019
The insurance afforded for any automobile is only with respects to such and so many of the coverages as are
indicated by specific premium charge or charges indicated.


                                                     POLICY LIMITS
                                                      State: IL
Bodily Injury:      1,000,000 CSL                         Property Damage:        INCLUDED
UM/UIM:             1,000,000
Med Pay             5,000

Veh.
No. Vehicle Information
1      2018 FORD TRANSIT S/N 1FBZX2CM0JKB22543                                              Class: 5852       Territory 119
       OTC-COMP DED: 1,000                                                Coll Ded: 1,000
                                                                          COST NEW: 41,550           ZIP CODE: 61244

       BI               PD           MP             OTC             COLL            UM                        TOTAL
      1,496             INCL         53             145             436             63                    2,193
       ADDITIONAL INTEREST - DESIGNATED PERSON OR ORGANIZATION                              Class:            Territory
       OTC-COMP DED: N/A                                 Coll Ded: N/A



       BI               PD           MP             OTC             COLL            UM                            TOTAL
      50                INCL                                                                              50
       BUSINESS AUTO EXPANDED ENDORSEMENT                                                   Class:            Territory
       OTC-COMP DED: N/A                                                  Coll Ded: N/A



       BI               PD           MP             OTC             COLL            UM                            TOTAL
                                                    100                                                   100
       HIRED AND NON-OWNED                                                                  Class:            Territory
       OTC-COMP DED: N/A                                                  Coll Ded: N/A



       BI               PD           MP             OTC             COLL            UM                            TOTAL
      541               INCL         N/A                                            256                   797

      SYMBOLS:
      BI   -- Bodily Injury                                  SPEC    -- Specified Perils
      PD   -- Property Damage                                COLL    -- Collision
      MP   -- Medical Payments                               UM      -- Uninsured Motorists
      OTC -- Other Than Collision (ACV Coverage applies      UIM     -- Underinsured Motorists
              unless Stated Amount Value is indicated)       PIP     -- Personal Injury Protection
      CAC -- Combined Additional Coverage                    T&L     -- Towing and Labor Costs
      FT&S -- Fire, Theft, and Supplemental                  RR      -- Rental Reimbursement




    AA 4183 02 06                                                                                         Page 1 of 1

                                                                                                      CIC0252
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 254 of 327 PageID #:299
                        BUSINESS AUTO COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties
and what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to SECTION V -
DEFINITIONS.
                                    SECTION I - COVERED AUTOS
ITEM TWO of the Declarations shows the "autos"                        they are licensed or principally garaged
that are covered "autos" for each of your cover-                      are required to have and cannot reject
ages. The following numerical symbols describe                        Uninsured Motorists Coverage. This in-
the "autos" that may be covered "autos". The                          cludes those "autos" you acquire owner-
symbols entered next to a coverage on the Decla-                      ship of after the policy begins provided
rations designate the only "autos" that are covered                   they are subject to the same state unin-
"autos".                                                              sured motorists requirement.
A.   Description of Covered Auto Designation                     7 = SPECIFICALLY DESCRIBED "AUTOS".
     Symbols                                                         Only those "autos" described in ITEM
                                                                     THREE of the Declarations for which a
     SYMBOL            DESCRIPTION                                   premium charge is shown (and for Liabil-
     1 = ANY "AUTO".                                                 ity Coverage any "trailers" you don't own
                                                                     while attached to a power unit described
     2 = OWNED "AUTOS" ONLY. Only those                              in ITEM THREE).
         "autos" you own (and for Liability Cover-
         age any "trailers" you don't own while at-              8 = HIRED "AUTOS" ONLY. Only those
         tached to power units you own). This in-                    "autos" you lease, hire, rent or borrow.
         cludes those "autos" you acquire owner-                     This does not include any "auto" you
         ship of after the policy begins.                            lease, hire, rent, or borrow from any of
                                                                     your "employees" or partners (if you are a
     3 = OWNED        PRIVATE         PASSENGER                      partnership), members (if you are a lim-
         "AUTOS" ONLY. Only the private pas-                         ited liability company) or members of their
         senger "autos" you own. This includes                       households.
         those private passenger "autos" you ac-
         quire ownership of after the policy begins.             9 = NONOWNED "AUTOS" ONLY. Only
                                                                     those "autos" you do not own, lease, hire,
     4 = OWNED "AUTOS" OTHER THAN PRI-                               rent or borrow that are used in connec-
         VATE PASSENGER "AUTOS" ONLY.                                tion with your business. This includes
         Only those "autos" you own that are not                     "autos" owned by your "employees",
         of the private passenger type (and for Li-                  partners (if you are a partnership), mem-
         ability Coverage any "trailers" you don't                   bers (if you are a limited liability com-
         own while attached to power units you                       pany), or members of their households
         own). This includes those "autos" not of                    but only while used in your business or
         the private passenger type you acquire                      your personal affairs.
         ownership of after the policy begins.
                                                            B.   Owned Autos You Acquire After the Policy
     5 = OWNED "AUTOS" SUBJECT TO NO-                            Begins
         FAULT. Only those "autos" you own that
         are required to have No-Fault benefits in               1.   If Symbols 1, 2, 3, 4, 5, or 6 are entered
         the state where they are licensed or prin-                   next to a coverage in ITEM TWO of the
         cipally garaged. This includes those                         Declarations, then you have coverage for
         "autos" you acquire ownership of after                       "autos" that you acquire of the type de-
         the policy begins provided they are re-                      scribed for the remainder of the policy pe-
         quired to have No-Fault benefits in the                      riod.
         state where they are licensed or princi-                2.   But, if Symbol 7 is entered next to a cov-
         pally garaged.                                               erage in ITEM TWO of the Declarations,
     6 = OWNED "AUTOS" SUBJECT TO A                                   an "auto" you acquire will be a covered
         COMPULSORY UNINSURED MOTOR-                                  "auto" for that coverage only if:
         ISTS LAW. Only those "autos" you own                         a.   We already cover all "autos" that you
         that because of the law in the state where                        own for that coverage or it replaces

                                    Includes copyrighted material of Insurance
AA 101 03 06                         Services Office, Inc., with its permission.                  Page 1 of 14


                                                                                             CIC0253
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 255 of 327 PageID #:300
               an "auto" you previously owned that                2.   "Mobile equipment" while being carried or
               had that coverage; and                                  towed by a covered "auto".
          b.   You tell us within 30 days after you               3.   Any "auto" you do not own while used
               acquire it that you want us to cover it                 with the permission of its owner as a
               for that coverage.                                      temporary substitute for a covered "auto"
                                                                       you own that is out of service because of
C.   Certain Trailers, Mobile Equipment and                            its:
     Temporary Substitute Autos
                                                                       a.   Breakdown;
     If Liability Coverage is provided by this Cov-
     erage Form, the following types of vehicles                       b.   Repair;
     are also covered "autos" for Liability Cover-
     age:                                                              c.   Servicing;

     1.   "Trailers" with a load capacity of 2,000                     d.   "Loss"; or
          pounds or less designed primarily for                        e.   Destruction.
          travel on public roads.
                                  SECTION II - LIABILITY COVERAGE
                                                                                ered "auto". This exception does
A.   Coverage                                                                   not apply if the covered "auto" is
     We will pay all sums an "insured" legally must                             a "trailer" connected to a cov-
     pay as damages because of "bodily injury" or                               ered "auto" you own.
     "property damage" to which this insurance                              (2) Your "employee" if the covered
     applies, caused by an "accident" and resulting                             "auto" is owned by that "em-
     from the ownership, maintenance or use of a                                ployee" or a member of his or
     covered "auto".                                                            her household.
     We will also pay all sums an "insured" legally                         (3) Someone using a covered
     must pay as a "covered pollution cost or ex-                               "auto" while he or she is working
     pense" to which this insurance applies,                                    in a business of selling, servic-
     caused by an "accident" and resulting from                                 ing, repairing, parking or storing
     the ownership, maintenance or use of cov-                                  "autos" unless that business is
     ered "autos". However, we will only pay for the                            yours.
     "covered pollution cost or expense" if there is
     either "bodily injury" or "property damage" to                         (4) Anyone other than your "em-
     which this insurance applies that is caused by                             ployees", partners (if you are a
     the same "accident".                                                       partnership), members (if you
                                                                                are a limited liability company),
     We have the right and duty to defend any "in-                              or a lessee or borrower or any of
     sured" against a "suit" asking for such dam-                               their "employees", while moving
     ages or a "covered pollution cost or expense".                             property to or from a covered
     However, we have no duty to defend any "in-                                "auto".
     sured" against a "suit" seeking damages for
     "bodily injury" or "property damage" or a "cov-                        (5) A partner (if you are a partner-
     ered pollution cost or expense" to which this                              ship), or a member (if you are a
     insurance does not apply. We may investigate                               limited liability company), for a
     and settle any claim or "suit" as we consider                              covered "auto" owned by him or
     appropriate. Our duty to defend or settle ends                             her or a member of his or her
     when the Liability Coverage Limit of Insurance                             household.
     has been exhausted by payment of judg-
     ments or settlements.                                             c.   Anyone liable for the conduct of an
                                                                            "insured" described above but only
     1.   Who is an Insured                                                 to the extent of that liability.
          The following are "insureds":                           2.   Coverage Extensions
          a.   You for any covered "auto".                             a.   Supplementary Payments
          b.   Anyone else while using with your                            We will pay for the "insured":
               permission a covered "auto" you
               own, hire or borrow except:                                  (1) All expenses we incur.

               (1) The owner or anyone else from                            (2) Up to $2,000 for the cost of bail
                   whom you hire or borrow a cov-                               bonds (including bonds for re-
                                                                                lated traffic law violations) re-

                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                   Page 2 of 14


                                                                                                       CIC0254
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 256 of 327 PageID #:301
                  quired because of an "accident"                1.   Expected or Intended Injury
                  we cover. We do not have to
                  furnish these bonds.                                "Bodily injury" or "property damage"
                                                                      which may reasonably be expected to re-
              (3) The cost of bonds to release                        sult from the intentional or criminal acts of
                  attachments in any "suit" against                   the "insured" or which is in fact expected
                  the "insured" we defend, but                        or intended by the "insured", even if the
                  only for bond amounts within our                    injury or damage is of a different degree
                  Limit of Insurance.                                 or type than actually expected or in-
                                                                      tended. This exclusion does not apply to
              (4) All reasonable expenses in-                         "bodily injury" resulting from the use of
                  curred by the "insured" at our                      reasonable force to protect persons or
                  request, including actual loss of                   property.
                  earnings up to $250 a day be-
                  cause of time off from work.                   2.   Contractual
              (5) All costs taxed against the "in-                    Liability assumed under any contract or
                  sured" in any "suit" against the                    agreement.
                  "insured" we defend.
                                                                      But this exclusion does not apply to liabil-
              (6) All interest on the full amount of                  ity for damages:
                  any judgment that accrues after
                  entry of the judgment in any                        a.   Assumed in a contract or agreement
                  "suit" against the "insured" we                          that is an "insured contract" provided
                  defend, but our duty to pay in-                          the "bodily injury" or "property dam-
                  terest ends when we have paid,                           age" occurs subsequent to the exe-
                  offered to pay or deposited in                           cution of the contract or agreement;
                  court the part of the judgment                           or
                  that is within our Limit of Insur-                  b.   That the "insured" would have in the
                  ance.                                                    absence of the contract or agree-
              These payments will not reduce the                           ment.
              Limit of Insurance.                                3.   Workers' Compensation
         b.   Out-of-State Coverage Extensions                        Any obligation for which the "insured" or
              While a covered "auto" is away from                     the "insured's" insurer may be held liable
              the state where it is licensed we will:                 under any workers' compensation, dis-
                                                                      ability benefits or unemployment com-
              (1) Increase the Limit of Insurance                     pensation law or any similar law.
                  for Liability Coverage to meet
                  the limits specified by a compul-              4.   Employee Indemnification and Em-
                  sory or financial responsibility                    ployer's Liability
                  law of the jurisdiction where the                   "Bodily injury" to:
                  covered "auto" is being used.
                  This extension does not apply to                    a.   An "employee" of the "insured" sus-
                  the limit or limits specified by                         tained in the "workplace";
                  any law governing motor carri-
                  ers of passengers or property.                      b.   An "employee" of the "insured" aris-
                                                                           ing out of the performance of duties
              (2) Provide the minimum amounts                              related to the conduct of the "in-
                  and types of other coverages,                            sured's" business; or
                  such as no-fault, required of out-
                  of-state vehicles by the jurisdic-                  c.   The spouse, child, parent, brother or
                  tion where the covered "auto" is                         sister of that "employee" as a conse-
                  being used.                                              quence of Paragraph a. or b. above.

              We will not pay anyone more than                        This Exclusion applies:
              once for the same elements of loss                           (1) Whether the "insured" may be
              because of these extensions.                                     liable as an employer or in any
B.   Exclusions                                                                other capacity; and

     This insurance does not apply to any of the                           (2) To any obligation to share dam-
     following:                                                                ages with or repay someone
                                                                               else who must pay damages
                                                                               because of the injury.


                                    Includes copyrighted material of Insurance
AA 101 03 06                         Services Office, Inc., with its permission.                   Page 3 of 14


                                                                                                CIC0255
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 257 of 327 PageID #:302
        But this exclusion does not apply to "bod-                        hicle insurance law where it is li-
        ily injury" to domestic "employees" not                           censed or principally garaged.
        entitled to workers' compensation bene-
        fits or to liability assumed by the "insured"            10. Completed Operations
        under an "insured contract" other than a                     "Bodily injury" or "property damage" aris-
        contract or agreement with a labor leas-                     ing out of your work after that work has
        ing firm. For the purposes of the Cover-                     been completed or abandoned.
        age Form, a domestic "employee" is a
        person engaged in household or domes-                        In this exclusion, your work means:
        tic work performed principally in connec-
        tion with a residence premises.                              a.   Work or operations performed by
                                                                          you or on your behalf; and
   5.   Fellow Employee
                                                                     b.   Materials, parts or equipment fur-
        "Bodily injury" to any fellow "employee" of                       nished in connection with such work
        the "insured" arising out of and in the                           or operations.
        course of the fellow "employee's" em-
        ployment or while performing duties re-                      Your work includes warranties or repre-
        lated to the conduct of your business.                       sentations made at any time with respect
                                                                     to the fitness, quality, durability or per-
   6.   Care, Custody or Control                                     formance of any of the items included in
                                                                     Paragraphs a. or b. above.
        "Property damage" to or "covered pollu-
        tion cost or expense" involving property                     Your work will be deemed completed at
        owned or transported by the "insured" or                     the earliest of the following times:
        in the "insured's" care, custody or control.
        But this exclusion does not apply to liabil-                      (1) When all of the work called for in
        ity assumed under a sidetrack agree-                                  your contract has been com-
        ment.                                                                 pleted.

   7.   Handling of Property                                              (2) When all of the work to be done
                                                                              at the site has been completed if
        "Bodily injury" or "property damage" re-                              your contract calls for work at
        sulting from the handling of property:                                more than one site.
        a.   Before it is moved from the place                            (3) When that part of the work done
             where it is accepted by the "insured"                            at a job site has been put to its
             for movement into or onto the cov-                               intended use by any person or
             ered "auto"; or                                                  organization other than another
                                                                              contractor    or   subcontractor
        b.   After it is moved from the covered                               working on the same project.
             "auto" to the place where it is finally
             delivered by the "insured".                             Work that may need service, mainte-
                                                                     nance, correction, repair or replacement,
   8.   Movement of Property by Mechanical                           but which is otherwise complete, will be
        Device                                                       treated as completed.
        "Bodily injury" or "property damage" re-                 11. Pollutant
        sulting from the movement of property by
        a mechanical device (other than a hand                       "Bodily injury" or "property damage" aris-
        truck) unless the device is attached to the                  ing out of the actual, alleged or threat-
        covered "auto".                                              ened discharge, dispersal, seepage, mi-
                                                                     gration, release, escape or emission of
   9.   Operations                                                   "pollutants":
        "Bodily injury" or "property damage" aris-                   a.   That are, or that are contained in any
        ing out of the operation of:                                      property that is:
        a.   Any equipment listed in Paragraphs                           (1) Being transported or towed by,
             6.b. and 6.c. of the definition of "mo-                          handled, or handled for move-
             bile equipment"; or                                              ment into, onto or from, the cov-
        b.   Machinery or equipment that is on,                               ered "auto";
             attached to, or part of, a land vehicle                      (2) Otherwise in the course of tran-
             that would qualify under the definition                          sit by or on behalf of the "in-
             of "mobile equipment" if it were not                             sured"; or
             subject to a compulsory or financial
             responsibility law or other motor ve-

                                    Includes copyrighted material of Insurance
AA 101 03 06                         Services Office, Inc., with its permission.                 Page 4 of 14


                                                                                                     CIC0256
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 258 of 327 PageID #:303
            (3) Being stored, disposed of,                          d.    At or from any premises, site or loca-
                treated or processed in or upon                           tion on which any insured or any
                the covered "auto";                                       contractors or subcontractors work-
                                                                          ing directly or indirectly on any in-
       b.   Before the "pollutants" or any prop-                          sured's behalf are performing opera-
            erty in which the "pollutants" are                            tions:
            contained are moved from the place
            where they are accepted by the "in-                           (1) If the "pollutants" are brought on
            sured" for movement into or onto the                              or to the premises, site or loca-
            covered "auto"; or                                                tion in connection with such op-
                                                                              erations by such "insured", con-
       c.   After the "pollutants" or any property                            tractor or subcontractor; or
            in which the "pollutants" are con-
            tained are moved from the covered                             (2) If the operations are to test for,
            "auto" to the place where they are fi-                            monitor, clean up, remove,
            nally delivered, disposed of or aban-                             contain, treat, detoxify or neu-
            doned by the "insured".                                           tralize, or in any way respond to,
                                                                              or assess the effects of "pollut-
       Paragraph a. of this exclusion does not                                ants".
       apply to fuels, lubricants, fluids, exhaust
       gases or other similar "pollutants" that are                 Subparagraph d.(1) does not apply to
       needed for or result from the normal                         "bodily injury" or "property damage" aris-
       electrical, hydraulic or mechanical func-                    ing out of the escape of fuels, lubricants
       tioning of the covered "auto" or its parts,                  or other operating fluids which are
       if:                                                          needed to perform the normal electrical,
                                                                    hydraulic or mechanical functions neces-
            (1) The "pollutants" escape, seep,                      sary for the operation of "mobile equip-
                migrate, or are discharged, dis-                    ment" or its parts, if such fuels, lubricants
                persed or released directly from                    or other operating fluids escape from a
                an "auto" part designed by its                      vehicle part designed to hold, store or re-
                manufacturer to hold, store, re-                    ceive them. This exception does not ap-
                ceive or dispose of such "pollut-                   ply if the fuels, lubricants or other operat-
                ants"; and                                          ing fluids are intentionally discharged,
            (2) The "bodily injury", "property                      dispersed or released, or if such fuels, lu-
                damage" or "covered pollution                       bricants or other operating fluids are
                cost or expense" does not arise                     brought on or to the premises, site or lo-
                out of the operation of any                         cation with the intent to be discharged,
                equipment listed in Paragraphs                      dispersed or released as part of the op-
                6.b. and 6.c. of the definition of                  erations being performed by such "in-
                "mobile equipment".                                 sured", contractor or subcontractor.

       However, this exception to Paragraph a.                  12. War
       does not apply if the fuels, lubricants, flu-                "Bodily injury" or "property damage" aris-
       ids, exhaust gases or other similar "pol-                    ing directly or indirectly out of:
       lutants" are intentionally discharged, dis-
       persed or released.                                          a.    War, including undeclared or civil
                                                                          war;
       Paragraphs b. and c. of this exclusion do
       not apply to "accidents" that occur away                     b.    Warlike action by a military force, in-
       from premises owned by or rented to an                             cluding action in hindering or de-
       "insured" with respect to "pollutants" not                         fending against an actual or ex-
       in or upon a covered "auto" if:                                    pected attack, by any government,
                                                                          sovereign or other authority using
            (1) The "pollutants" or any property                          military personnel or other agents; or
                in which the "pollutants" are
                contained are upset, overturned                     c.    Insurrection, rebellion, revolution,
                or damaged as a result of the                             usurped power, or action taken by
                maintenance or use of a cov-                              governmental authority in hindering
                ered "auto"; and                                          or defending against any of these.
            (2) The discharge, dispersal, seep-                 13. Racing
                age, migration, release, emis-
                sion or escape of the "pollut-                      Covered "autos" while used in any pro-
                ants" is caused directly by such                    fessional or organized racing or demoli-
                upset, overturn or damage.                          tion contest or stunting activity, or while
                                                                    practicing for such contest or activity. This

                                   Includes copyrighted material of Insurance
AA 101 03 06                        Services Office, Inc., with its permission.                   Page 5 of 14


                                                                                             CIC0257
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 259 of 327 PageID #:304
          insurance also does not apply while that                No one will be entitled to receive duplicate
          covered "auto" is being prepared for such               payments for the same elements of "loss" un-
          a contest or activity.                                  der this Coverage Form and any Medical
                                                                  Payments Coverage endorsement, Uninsured
C.   Limit of Insurance                                           Motorists Coverage endorsement or Underin-
     Regardless of the number of covered "autos",                 sured Motorists Coverage endorsement at-
     "insureds", premiums paid, claims made or                    tached to this Coverage Part.
     vehicles involved in the "accident", the most           D.   Mobile Equipment Subject to Motor Vehicle
     we will pay for the total of all damages and                 Insurance Laws
     "covered pollution cost or expense" com-
     bined, resulting from any one "accident" is the              As respects SECTION II - LIABILITY COV-
     Limit of Insurance for Liability Coverage                    ERAGE any land vehicle, which would qualify
     shown in the Declarations.                                   as "mobile equipment", except that it is sub-
                                                                  ject to a compulsory or financial responsibility
     All "bodily injury", "property damage" and                   law or other motor vehicle insurance law
     "covered pollution cost or expense" resulting                where it is licensed or principally garaged, is
     from continuous or repeated exposure to sub-                 considered a covered "auto" under SECTION
     stantially the same conditions will be consid-               II - LIABILITY COVERAGE, irrespective of the
     ered as resulting from one "accident".                       Auto Designation Symbols shown for SEC-
                                                                  TION II - LIABILITY COVERAGE in the Decla-
                                                                  rations.
                            SECTION III - PHYSICAL DAMAGE COVERAGE
                                                                       incurred each time a covered "auto" of
A.   Coverage                                                          the private passenger type is disabled.
     1.   We will pay for "loss" to a covered "auto"                   However, the labor must be performed at
          or its equipment under:                                      the place of disablement.

          a.   Comprehensive Coverage                             3.   Glass Breakage - Hitting a Bird or
                                                                       Animal - Falling Objects or Missiles
               From any cause except:
                                                                       If you carry Comprehensive Coverage for
               (1) The covered "auto's" collision                      the damaged covered "auto", we will pay
                   with another object; or                             for the following under Comprehensive
                                                                       Coverage:
               (2) The covered "auto's" overturn.
                                                                       a.   Glass breakage;
          b.   Specified Causes of Loss Cover-
               age                                                     b.   "Loss" caused by hitting a bird or
                                                                            animal; and
               Caused by:
                                                                       c.   "Loss" caused by falling objects or
               (1) Fire, lightning or explosion;                            missiles.
               (2) Theft;                                              However, you have the option of having
               (3) Windstorm, hail or earthquake;                      glass breakage caused by a covered
                                                                       "auto's" collision or overturn considered a
               (4) Flood;                                              "loss" under Collision Coverage.
               (5) Mischief or vandalism; or                      4.   Coverage Extensions
               (6) The sinking, burning, collision or                  a.   Transportation Expenses
                   derailment of any conveyance
                   transporting the covered "auto".                         We will also pay up to $20 per day to
                                                                            a maximum of $600 for temporary
          c.   Collision Coverage                                           transportation expense incurred by
                                                                            you because of the total theft of a
               Caused by:                                                   covered "auto" of the private pas-
               (1) The covered "auto's" collision                           senger type. We will pay only for
                   with another object; or                                  those covered "autos" for which you
                                                                            carry either Comprehensive or
               (2) The covered "auto's" overturn.                           Specified Causes of Loss Coverage.
                                                                            We will pay for temporary transporta-
     2.   Towing                                                            tion expenses incurred during the
          We will pay up to the limit shown in the                          period beginning 48 hours after the
          Declarations for towing and labor costs                           theft and ending, regardless of the
                                                                            policy's expiration, when the covered

                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                  Page 6 of 14


                                                                                                      CIC0258
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 260 of 327 PageID #:305
               "auto" is returned to use or we pay                              in hindering or defending
               for its "loss".                                                  against any of these.
          b.   Loss of Use Expenses                               2.   We will not pay for "loss" to any covered
                                                                       "auto" while used in any professional or
               For Hired Auto Physical Damage, we                      organized racing or demolition contest or
               will pay expenses for which an "in-                     stunting activity, or while practicing for
               sured" becomes legally responsible                      such contest or activity. We will also not
               to pay for loss of use of a vehicle                     pay for "loss" to any covered "auto" while
               rented or hired without a driver, un-                   that covered "auto" is being prepared for
               der a written rental contract or                        such a contest or activity.
               agreement. We will pay for loss of
               use expenses if caused by:                         3.   We will not pay for "loss" caused by or
                                                                       resulting from any of the following unless
               (1) Other than collision only if the                    caused by other "loss" that is covered by
                   Declarations indicate that Com-                     this insurance:
                   prehensive Coverage is pro-
                   vided for any covered "auto";                       a.   Wear and tear, freezing, mechanical
                                                                            or electrical breakdown; or
               (2) Specified Causes of Loss only if
                   the Declarations indicate that                      b.   Blowouts, punctures or other road
                   Specified Causes of Loss Cov-                            damage to tires.
                   erage is provided for any cov-
                   ered "auto"; or                                4.   We will not pay for "loss" to any of the
                                                                       following:
               (3) Collision only if the Declarations
                   indicate that Collision Coverage                    a.   Tapes, records, discs or other similar
                   is provided for any covered                              audio, visual or data electronic de-
                   "auto".                                                  vices designed for use with audio,
                                                                            visual or data electronic equipment.
               However, the most we will pay for
               any expenses for loss of use is $20                     b.   Any device designed or used to de-
               per day, to a maximum of $600.                               tect speed measuring equipment
                                                                            such as radar or laser detectors and
B.   Exclusions                                                             any jamming apparatus intended to
                                                                            elude or disrupt speed measurement
     1.   We will not pay for "loss" caused by or                           equipment.
          resulting from any of the following. Such
          "loss" is excluded regardless of any other                   c.   Any electronic equipment, without
          cause or event that contributes concur-                           regard to whether this equipment is
          rently or in any sequence to the "loss".                          permanently installed, that receives
                                                                            or transmits audio, visual or data
          a.   Nuclear Hazard                                               signals and that is not designed
               (1) The explosion of any weapon                              solely for the reproduction of sound.
                   employing atomic fission or fu-                     d.   Any accessories used with the elec-
                   sion; or                                                 tronic equipment described in Para-
               (2) Nuclear reaction or radiation, or                        graph c. above.
                   radioactive contamination, how-                     Exclusions 4.c. and 4.d. do not apply to:
                   ever caused.
                                                                       a.   Equipment designed solely for the
          b.   War or Military Action                                       reproduction of sound and accesso-
               (1) War, including undeclared or                             ries used with such equipment, pro-
                   civil war;                                               vided such equipment is perma-
                                                                            nently installed in the covered "auto"
               (2) Warlike action by a military                             at the time of the "loss" or such
                   force, including action in hin-                          equipment is removable from a
                   dering or defending against an                           housing unit which is permanently
                   actual or expected attack, by                            installed in the covered "auto" at the
                   any government, sovereign or                             time of the "loss", and such equip-
                   other authority using military                           ment is designed to be solely oper-
                   personnel or other agents; or                            ated by use of the power from the
                                                                            "auto's" electrical system, in or upon
               (3) Insurrection, rebellion, revolu-                         the covered "auto"; or
                   tion, usurped power or action
                   taken by governmental authority                     b.   Any other electronic equipment that
                                                                            is:

                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                  Page 7 of 14


                                                                                              CIC0259
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 261 of 327 PageID #:306
               (1) Necessary for the normal op-                         b.   The cost of repairing or replacing the
                   eration of the covered "auto" or                          damaged or stolen property with
                   the monitoring of the covered                             other property of like kind and qual-
                   "auto's" operating system; or                             ity.
               (2) An integral part of the same unit               2.   An adjustment for depreciation and
                   housing any sound reproducing                        physical condition will be made in deter-
                   equipment described in Para-                         mining actual cash value in the event of a
                   graph a. above and permanently                       total "loss".
                   installed in the opening of the
                   dash or console of the covered                  3.   If a repair or replacement results in better
                   "auto" normally used by the                          than like kind or quality, we will not pay
                   manufacturer for installation of a                   for the amount of the betterment.
                   radio.                                     D.   Deductible
     5.   We will not pay for "loss" to a covered                  For each covered "auto", our obligation to pay
          "auto" due to "diminution in value".                     for, repair, return or replace damaged or sto-
C.   Limit of Insurance                                            len property will be reduced by the applicable
                                                                   deductible shown in the Declarations. Any
     1.   The most we will pay for "loss" in any one               Comprehensive Coverage deductible shown
          "accident" is the lesser of:                             in the Declarations does not apply to "loss"
                                                                   caused by fire or lightning.
          a.   The actual cash value of the dam-
               aged or stolen property as of the
               time of the "loss"; or
                            SECTION IV - BUSINESS AUTO CONDITIONS

The following conditions apply in addition to the                            (1) How, when and where the "ac-
Common Policy Conditions:                                                        cident" or "loss" occurred;
A.   Loss Conditions                                                         (2) The "insured's" name and ad-
                                                                                 dress; and
     1.   Appraisal for Physical Damage Loss
                                                                             (3) To the extent possible, the
          If you and we disagree on the amount of                                names and addresses of any
          "loss", either may demand an appraisal of                              injured persons and witnesses.
          the "loss". In this event, each party will
          select a competent appraiser. The two                         b.   Additionally, you and any other in-
          appraisers will select a competent and                             volved "insured" must:
          impartial umpire. The appraisers will state
          separately the actual cash value and                               (1) Assume no obligation, make no
          amount of "loss". If they fail to agree, they                          payment or incur no expense
          will submit their differences to the umpire.                           without our consent, except at
          A decision agreed to by any two will be                                the "insured's" own cost.
          binding. Each party will:                                          (2) Immediately send us copies of
          a.   Pay its chosen appraiser; and                                     any request, demand, order, no-
                                                                                 tice, summons or legal paper
          b.   Bear the other expenses of the ap-                                received concerning the claim or
               praisal and umpire equally.                                       "suit".
          If we submit to an appraisal, we will still                        (3) Cooperate with us in the investi-
          retain our right to deny the claim.                                    gation or settlement of the claim
                                                                                 or defense against the "suit".
     2.   Duties in the Event of Accident, Claim,
          Suit or Loss                                                       (4) Authorize us to obtain medical
                                                                                 records or other pertinent infor-
          We have no duty to provide coverage                                    mation.
          under this policy unless there has been
          full compliance with the following duties:                         (5) Submit to examination, at our
                                                                                 expense, by physicians of our
          a.   In the event of "accident", claim,                                choice, as often as we reasona-
               "suit" or "loss", you must give us or                             bly require.
               our authorized representative prompt
               notice of the "accident" or "loss". In-
               clude:

                                      Includes copyrighted material of Insurance
AA 101 03 06                           Services Office, Inc., with its permission.                   Page 8 of 14


                                                                                                        CIC0260
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 262 of 327 PageID #:307
        c.   If there is "loss" to a covered "auto"                  erage Form has rights to recover dam-
             or its equipment you must also do                       ages from another, those rights are
             the following:                                          transferred to us. That person or organi-
                                                                     zation must do everything necessary to
             (1) Promptly notify the police if the                   secure our rights and must do nothing
                 covered "auto" or any of its                        after "accident" or "loss" to impair them.
                 equipment is stolen.
                                                           B.   General Conditions
             (2) Take all reasonable steps to
                 protect the covered "auto" from                1.   Bankruptcy
                 further damage. Also keep a re-
                 cord of your expenses for con-                      Bankruptcy or insolvency of the "insured"
                 sideration in the settlement of                     or the "insured's" estate will not relieve us
                 the claim.                                          of any obligations under this Coverage
                                                                     Form.
             (3) Permit us to inspect the covered
                 "auto" and records proving the                 2.   Concealment,      Misrepresentation       or
                 "loss" before its repair or dispo-                  Fraud
                 sition.                                             This Coverage Form is void in any case
             (4) Agree to examinations under                         of fraud by you at any time as it relates to
                 oath at our request and give us                     this Coverage Form. It is also void if you
                 a signed statement of your an-                      or any other "insured", at any time, inten-
                 swers.                                              tionally conceal or misrepresent a mate-
                                                                     rial fact concerning:
   3.   Legal Action Against Us
                                                                     a.   This Coverage Form;
        No one may bring a legal action against
        us under this Coverage Form until:                           b.   The covered "auto";

        a.   There has been full compliance with                     c.   Your interest in the covered "auto";
             all the terms of this Coverage Form;                         or
             and                                                     d.   A claim under this Coverage Form.
        b.   Under Liability Coverage, we agree                 3.   Liberalization
             in writing that the "insured" has an
             obligation to pay or until the amount                   If within 60 days prior to the beginning of
             of that obligation has finally been                     this Coverage Part or during the policy
             determined by judgment after trial.                     period, we make any changes to any
             No one has the right under this pol-                    forms or endorsements of this Coverage
             icy to bring us into an action to de-                   Part for which there is currently no sepa-
             termine the "insured's" liability.                      rate premium charge, and that change
                                                                     provides more coverage than this Cover-
   4.   Loss Payment - Physical Damage                               age Part, the change will automatically
        Coverages                                                    apply to this Coverage Part as of the lat-
        At our option we may:                                        ter of:

        a.   Pay for, repair or replace damaged                      a.   The date we implemented             the
             or stolen property;                                          change in your state; or

        b.   Return the stolen property, at our                      b.   The date this Coverage Part became
             expense. We will pay for any dam-                            effective; and
             age that results to the "auto" from the                 will be considered as included until the
             theft; or                                               end of the current policy period. We will
        c.   Take all or any part of the damaged                     make no additional premium charge for
             or stolen property at an agreed or                      this additional coverage during the in-
             appraised value.                                        terim.

        If we pay for the "loss", our payment will              4.   No Benefit to Bailee - Physical Damage
        include the applicable sales tax for the                     Coverages
        damaged or stolen property.                                  We will not recognize any assignment or
   5.   Transfer of Rights of Recovery Against                       grant any coverage for the benefit of any
        Others to Us                                                 person or organization holding, storing or
                                                                     transporting property for a fee regardless
        If any person or organization to or for                      of any other provision of this Coverage
        whom we make payment under this Cov-                         Form.

                                   Includes copyrighted material of Insurance
AA 101 03 06                        Services Office, Inc., with its permission.                    Page 9 of 14


                                                                                             CIC0261
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 263 of 327 PageID #:308
   5.   Other Insurance                                             b.   If this policy is issued for more than
                                                                         one year, the premium for this Cov-
        a.   For any covered "auto" you own, this                        erage Form will be computed annu-
             Coverage Form provides primary in-                          ally based on our rates or premiums
             surance. For any covered "auto" you                         in effect at the beginning of each
             don't own, the insurance provided by                        year of the policy.
             this Coverage Form is excess over
             any other collectible insurance.                  7.   Policy Period, Coverage Territory
             However, while a covered "auto"
             which is a "trailer" is connected to                   Under this Coverage Form, we cover
             another vehicle, the Liability Cover-                  "accidents" and "losses" occurring:
             age this Coverage Form provides for                    a.   During the Policy Period shown in
             the "trailer" is:                                           the Declarations; and
             (1) Excess while it is connected to a                  b.   Within the coverage territory.
                 motor vehicle you do not own.
                                                                    The coverage territory is:
             (2) Primary while it is connected to
                 a covered "auto" you own.                          a.   The United States of America;
        b.   For Hired Auto Physical Damage                         b.   The territories and possessions of
             Coverage, any covered "auto" you                            the United States of America;
             lease, hire, rent or borrow is deemed
             to be a covered "auto" you own.                        c.   Puerto Rico;
             However, any "auto" that is leased,                    d.   Canada; and
             hired, rented or borrowed with a
             driver is not a covered "auto".                        e.   Anywhere in the world if:
        c.   Regardless of the provisions of                             (1) A covered "auto" of the private
             Paragraph a. above, this Coverage                               passenger type is leased, hired,
             Form's Liability Coverage is primary                            rented or borrowed without a
             for any liability assumed under an                              driver for a period of 30 days or
             "insured contract".                                             less; and
        d.   When this Coverage Form and any                             (2) The "insured's" responsibility to
             other Coverage Form or policy cov-                              pay damages is determined in a
             ers on the same basis, either excess                            "suit" on the merits, in the United
             or primary, we will pay only our                                States of America, the territories
             share. Our share is the proportion                              and possessions of the United
             that the Limit of Insurance of our                              States of America, Puerto Rico,
             Coverage Form bears to the total of                             or Canada or in a settlement we
             the limits of all the Coverage Forms                            agree to.
             and policies covering on the same
             basis.                                                 We also cover "loss" to, or "accidents" in-
                                                                    volving, a covered "auto" while being
   6.   Premium Audit                                               transported between any of these places.
        a.   The estimated premium for this Cov-               8.   Two or More Coverage Forms or Poli-
             erage Form is based on the expo-                       cies Issued by Us
             sures you told us you would have
             when this policy began. We will                        If this Coverage Form and any other
             compute the final premium due when                     Coverage Form or policy issued to you by
             we determine your actual exposures.                    us or any company affiliated with us apply
             The estimated total premium will be                    to the same "accident", the aggregate
             credited against the final premium                     maximum Limit of Insurance under all the
             due and the first Named Insured will                   Coverage Forms or policies shall not ex-
             be billed for the balance, if any. The                 ceed the highest applicable Limit of In-
             due date for the final premium or ret-                 surance under any one Coverage Form
             rospective premium is the date                         or policy. This condition does not apply to
             shown as the due date on the bill. If                  any Coverage Form or policy issued by
             the estimated total premium exceeds                    us or an affiliated company specifically to
             the final premium due, the first                       apply as excess insurance over this Cov-
             Named Insured will get a refund.                       erage Form.




                                  Includes copyrighted material of Insurance
AA 101 03 06                       Services Office, Inc., with its permission.                   Page 10 of 14


                                                                                                     CIC0262
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 264 of 327 PageID #:309
                                        SECTION V - DEFINITIONS
A.   "Accident" includes continuous or repeated                            where they are accepted by the "in-
     exposure to the same conditions resulting in                          sured" for movement into or onto the
     "bodily injury" or "property damage".                                 covered "auto"; or
B.   "Auto" means:                                                    c.   After the "pollutants" or any property
                                                                           in which the "pollutants" are con-
     1.   A land motor vehicle, "trailer" or semi-                         tained are moved from the covered
          trailer designed for travel on public roads;                     "auto" to the place where they are fi-
          or                                                               nally delivered, disposed of or aban-
     2.   Any other land vehicle that is subject to a                      doned by the "insured".
          compulsory or financial responsibility law                  Paragraph a. above does not apply to fu-
          or other motor vehicle insurance law                        els, lubricants, fluids, exhaust gases or
          where it is licensed or principally ga-                     other similar "pollutants" that are needed
          raged.                                                      for or result from the normal electrical,
     However, "auto" does not include "mobile                         hydraulic or mechanical functioning of the
     equipment".                                                      covered "auto" or its parts, if:

C.   "Bodily injury" means bodily injury, sickness or                      (1) The "pollutants" escape, seep,
     disease sustained by a person including                                   migrate, or are discharged, dis-
     death resulting from any of these.                                        persed or released directly from
                                                                               an "auto" part designed by its
D.   "Covered pollution cost or expense" means                                 manufacturer to hold, store, re-
     any cost or expense arising out of:                                       ceive or dispose of such "pollut-
                                                                               ants"; and
     1.   Any request, demand, order or statutory
          or regulatory requirement that the "in-                          (2) The "bodily injury", "property
          sured" or others test for, monitor, clean                            damage" or "covered pollution
          up, remove, contain, treat, detoxify or                              cost or expense" does not arise
          neutralize, or in any way respond to, or                             out of the operation of any
          assess the effects of "pollutants"; or                               equipment listed in Paragraphs
                                                                               6.b. or 6.c. of the definition of
     2.   Any claim or "suit" by or on behalf of a                             "mobile equipment".
          governmental authority for damages be-
          cause of testing for, monitoring, cleaning                  Paragraphs b. and c. above do not apply
          up, removing, containing, treating, de-                     to "accidents" that occur away from
          toxifying or neutralizing, or in any way re-                premises owned by or rented to an "in-
          sponding to, or assessing the effects of                    sured" with respect to "pollutants" not in
          "pollutants".                                               or upon a covered "auto" if:
     "Covered pollution cost or expense" does not                          (1) The "pollutants" or any property
     include any cost or expense arising out of the                            in which the "pollutants" are
     actual, alleged or threatened discharge, dis-                             contained are upset, overturned
     persal, seepage, migration, release, escape                               or damaged as a result of the
     or emission of "pollutants":                                              maintenance or use of a cov-
                                                                               ered "auto"; and
          a.   That are, or that are contained in any
               property that is:                                           (2) The discharge, dispersal, seep-
                                                                               age, migration, release, escape
               (1) Being transported or towed by,                              or emission of the "pollutants" is
                   handled, or handled for move-                               caused directly by such upset,
                   ment into, onto or from the cov-                            overturn or damage.
                   ered "auto";
                                                             E.   "Diminution in value" means the actual or per-
               (2) Otherwise in the course of tran-               ceived loss in market value or resale value
                   sit by or on behalf of the "in-                which results from a direct and accidental
                   sured";                                        "loss".
               (3) Being stored, disposed of,                F.   "Employee" includes a "leased worker". "Em-
                   treated or processed in or upon                ployee" does not include a "temporary
                   the covered "auto"; or                         worker".
          b.   Before the "pollutants" or any prop-          G. "Insured" means any person or organization
               erty in which the "pollutants" are               qualifying as an insured in the Who is an In-
               contained are moved from the place               sured provision of the applicable coverage.

                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                Page 11 of 14


                                                                                             CIC0263
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 265 of 327 PageID #:310
     Except with respect to the Limit of Insurance,                     c.   That holds a person or organization
     the coverage afforded applies separately to                             engaged in the business of trans-
     each insured who is seeking coverage or                                 porting property by "auto" for hire
     against whom a claim or "suit" is brought.                              harmless for your use of a covered
                                                                             "auto" over a route or territory that
H.   "Insured contract":                                                     person or organization is authorized
     1.   Means:                                                             to serve by public authority.

          a.   A lease of premises;                           I.   "Leased worker" means a person leased to
                                                                   you by a labor leasing firm under an agree-
          b.   A sidetrack agreement;                              ment between you and the labor leasing firm,
                                                                   to perform duties related to the conduct of
          c.   An easement or license agreement,                   your business. "Leased worker" includes su-
               except in connection with construc-                 pervisors furnished to you by the labor leasing
               tion or demolition operations on or                 firm. "Leased worker" does not include a
               within 50 feet of a railroad;                       "temporary worker".
          d.   An obligation, as required by ordi-            J.   "Loss" means direct and accidental loss or
               nance, to indemnify a municipality,                 damage.
               except in connection with work for a
               municipality;                                  K.   "Mobile equipment" means any of the follow-
                                                                   ing types of land vehicles, including any at-
          e.   That part of any other contract or                  tached machinery or equipment:
               agreement pertaining to your busi-
               ness (including an indemnification of               1.   Bulldozers, farm machinery, forklifts and
               a municipality in connection with                        other vehicles designed for use princi-
               work performed for a municipality)                       pally off public roads;
               under which you assume the tort li-
               ability of another to pay for "bodily               2.   Vehicles maintained for use solely on or
               injury" or "property damage" to a                        next to premises you own or rent;
               third party or organization. Tort liabil-           3.   Vehicles that travel on crawler treads;
               ity means a liability that would be im-
               posed by law in the absence of any                  4.   Vehicles, whether self-propelled or not,
               contract or agreement;                                   maintained primarily to provide mobility to
                                                                        permanently mounted:
          f.   That part of any other contract or
               agreement entered into, as part of                       a.   Power cranes, shovels, loaders, dig-
               your business, pertaining to the                              gers or drills; or
               rental or lease, by you or any of your
               "employees", of any "auto". How-                         b.   Road construction or resurfacing
               ever, such contract or agreement                              equipment such as graders, scrap-
               shall not be considered an "insured                           ers or rollers.
               contract" to the extent that it obli-               5.   Vehicles not described in Paragraphs 1.,
               gates you or any of your "employ-                        2., 3., or 4. above that are not self-
               ees" to pay for "property damage" to                     propelled and are maintained primarily to
               any "auto" rented or leased by you                       provide mobility to permanently attached
               or any of your "employees".                              equipment of the following types:
     2.   Does not include that part of any contract                    a.   Air compressors, pumps and gen-
          or agreement:                                                      erators, including spraying, welding,
          a.   That indemnifies a railroad for "bodily                       building cleaning, geophysical explo-
               injury" or "property damage" arising                          ration, lighting and well servicing
               out of construction or demolition op-                         equipment; or
               erations, within 50 feet of any rail-                    b.   Cherry pickers and similar devices
               road property and affecting any rail-                         used to raise or lower workers.
               road bridge or trestle, tracks, road
               beds, tunnel, underpass or crossing;                6.   Vehicles not described in Paragraphs 1.,
               or                                                       2., 3., or 4. above maintained primarily for
                                                                        purposes other than the transportation of
          b.   That pertains to the loan, lease      or                 persons or cargo. However, self-
               rental of an "auto" to you or any     of                 propelled vehicles with the following
               your "employees", if the "auto"       is                 types of permanently attached equipment
               loaned, leased or rented with          a                 are not "mobile equipment" but will be
               driver; or                                               considered "autos":
                                                                        a.   Equipment designed primarily for:
                                      Includes copyrighted material of Insurance
AA 101 03 06                           Services Office, Inc., with its permission.                  Page 12 of 14


                                                                                                        CIC0264
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 266 of 327 PageID #:311
               (1) Snow removal;                                   2.   The "insured" uses, generates or pro-
                                                                        duces the "pollutant".
               (2) Road maintenance, but not con-
                   struction or resurfacing; or               M. "Property damage" means damage to or loss
                                                                 of use of tangible property.
               (3) Street cleaning;
                                                              N.   "Suit" means a civil proceeding in which:
          b.   Cherry pickers and similar devices
               mounted on automobile or truck                      1.   Damages because of "bodily injury" or
               chassis and used to raise or lower                       "property damage"; or
               workers; and
                                                                   2.   A "covered pollution cost or expense",
          c.   Air compressors, pumps and gen-
               erators, including spraying, welding,               to which this insurance applies, are alleged.
               building cleaning, geophysical explo-                    "Suit" includes:
               ration, lighting or well servicing
               equipment.                                               a.   An arbitration proceeding in which
                                                                             such damages or "covered pollution
     However, "mobile equipment" does not in-                                costs or expenses" are claimed and
     clude land vehicles that are subject to a com-                          to which the "insured" must submit or
     pulsory or financial responsibility law or other                        does submit with our consent; or
     motor vehicle insurance law where it is li-
     censed or principally garaged. Land vehicles                       b.   Any other alternative dispute resolu-
     subject to a compulsory or financial responsi-                          tion proceeding in which such dam-
     bility law or other motor vehicle insurance law                         ages or "covered pollution costs or
     are considered "autos".                                                 expenses" are claimed and to which
                                                                             the insured submits with our con-
L.   "Pollutants" means any solid, liquid, gaseous                           sent.
     or thermal irritant or contaminant, including
     smoke, vapor, soot, fumes, acids, alkalis,               O. "Temporary worker" means a person who is
     chemicals, petroleum, petroleum products                    furnished to you to substitute for a permanent
     and their by-products, and waste. Waste in-                 "employee" on leave or to meet seasonal or
     cludes materials to be recycled, reconditioned              short-term workload conditions.
     or reclaimed. "Pollutants" include but are not
     limited to substances which are generally rec-           P.   "Trailer" includes semitrailer.
     ognized in industry or government to be                  Q. "Workplace" means that place and during
     harmful or toxic to persons, property or the                such hours to which the "employee" sustain-
     environment regardless of whether injury or                 ing "bodily injury" was assigned by you, or
     damage is caused directly or indirectly by the              any other person or entity acting on your be-
     "pollutants" and whether:                                   half, to work on the date of the "accident".
     1.   The "insured" is regularly or otherwise
          engaged in activities which taint or de-
          grade the environment; or
                 NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT
                                                 (Broad Form)
1.   The insurance does not apply:                                           respect to which (a) any person or
                                                                             organization is required to maintain
     A.   Under any Liability Coverage, to "bodily                           financial protection pursuant to the
          injury" or "property damage":                                      Atomic Energy Act of 1954, or any
          (1) With respect to which an "insured"                             law amendatory thereof, or (b) the
              under the policy is also an "insured"                          "insured" is, or had this policy not
              under a nuclear energy liability policy                        been issued would be, entitled to in-
              issued by Nuclear Energy Liability                             demnity from the United States of
              Insurance        Association,   Mutual                         America, or any agency thereof, un-
              Atomic Energy Liability Underwriters                           der any agreement entered into by
              or Nuclear Insurance Association of                            the United States of America, or any
              Canada, or would be an "insured"                               agency thereof, with any person or
              under any such policy but for its ter-                         organization.
              mination upon exhaustion of its limit                B.   Under any Medical Payments coverage,
              of liability; or                                          to expenses incurred with respect to
          (2) Resulting from the "hazardous prop-                       "bodily injury" resulting from the "hazard-
              erties" of "nuclear material" and with
                                      Includes copyrighted material of Insurance
AA 101 03 06                           Services Office, Inc., with its permission.                   Page 13 of 14


                                                                                                 CIC0265
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 267 of 327 PageID #:312
          ous properties" of "nuclear facility" by any            used or exposed to radiation in a "nuclear re-
          person or organization.                                 actor";
     C.   Under any Liability Coverage, to "bodily                "Waste" means any waste material (a) con-
          injury" or "property damage" resulting                  taining "byproduct material" other than the
          from the "hazardous properties" of "nu-                 tailings or wastes produced by the extraction
          clear material", if:                                    or concentration of uranium or thorium from
                                                                  any ore processed primarily for its "source
          (1) The "nuclear material" (a) is at any                material" content, and (b) resulting from the
              "nuclear facility" owned by, or oper-               operation by any person or organization of
              ated by or on behalf of, an "insured"               any "nuclear facility" included under the first
              or (b) has been discharged or dis-                  two paragraphs of the definition of "nuclear
              persed therefrom;                                   facility".
          (2) The "nuclear material" is contained in              "Nuclear facility" means:
              "spent fuel" or "waste" at any time
              possessed, handled, used, proc-                     (a) Any "nuclear reactor";
              essed, stored, transported or dis-
              posed of by or on behalf of an "in-                 (b) Any equipment or device designed or
              sured"; or                                              used for (1) separating the isotopes of
                                                                      uranium or plutonium, (2) processing or
          (3) The "bodily injury" or "property dam-                   utilizing "spent fuel", or (3) handling,
              age" arises out of the furnishing by                    processing or packaging "waste";
              an "insured" of services, materials,
              parts or equipment in connection                    (c) Any equipment or device used for the
              with the planning, construction,                        processing, fabricating or alloying of
              maintenance, operation or use of                        "special nuclear material" if at any time
              any "nuclear facility", but if such fa-                 the total amount of such material in the
              cility is located within the United                     custody of the "insured" at the premises
              States of America, its territories or                   where such equipment or device is lo-
              possessions or Canada, this Exclu-                      cated consists of or contains more than
              sion (3) applies only to "property                      25 grams of plutonium or uranium 233 or
              damage" to such "nuclear facility"                      any combination thereof, or more than
              and any property thereat.                               250 grams of uranium 235;

2.   As used in this endorsement:                                 (d) Any structure, basin, excavation, prem-
                                                                      ises or place prepared or used for the
     "Hazardous properties" include radioactive,                      storage or disposal of "waste";
     toxic or explosive properties;
                                                             and includes the site on which any of the foregoing
     "Nuclear material" means "source material",             is located, all operations conducted on such site
     "special nuclear material" or "byproduct mate-          and all premises used for such operations:
     rial";
                                                             "Nuclear reactor" means any apparatus designed
     "Source material", "special nuclear material",          or used to sustain nuclear fission in a self-
     and "byproduct material" have the meanings              supporting chain reaction or to contain a critical
     given them in the Atomic Energy Act of 1954             mass of fissionable material;
     or in any law amendatory thereof;
                                                             "Property damage" includes all forms of radioac-
     "Spent fuel" means any fuel element or fuel             tive contamination of property.
     component, solid or liquid, which has been




                                     Includes copyrighted material of Insurance
AA 101 03 06                          Services Office, Inc., with its permission.                Page 14 of 14


                                                                                                      CIC0266
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 268 of 327 PageID #:313
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           CHANGES - TOWING AND LABOR
This endorsement modifies insurance provided by the following:


     BUSINESS AUTO COVERAGE FORM

With respect to the coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.


1.   SECTION III - PHYSICAL DAMAGE COV-
     ERAGE, A. Coverage, 2. Towing is deleted
     in its entirety and replaced with:
     2.   Towing
          We will pay up to the limit shown in the
          Declarations for towing and labor costs
          incurred each time a covered "auto" is
          disabled. However, the labor must be per-
          formed at the place of disablement.




AA 2009 01 17


                                                                                        CIC0267
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 269 of 327 PageID #:314
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          CHANGES - AUDIO, VISUAL AND DATA ELECTRONIC
                     EQUIPMENT COVERAGE
This endorsement modifies insurance provided by the following:


     BUSINESS AUTO COVERAGE FORM

With respect to the coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.


1.   SECTION III - PHYSICAL DAMAGE COVER-                  2.    SECTION III - PHYSICAL DAMAGE COVER-
     AGE, B. Exclusions, 4. is deleted in its en-                AGE, C. Limits of Insurance, 1. is deleted in
     tirety and replaced with:                                   its entirety and replaced with:
     4.   We will not pay for "loss" to any of the fol-          1.   The most we will pay for:
          lowing:
                                                                      a.   "Loss" to any covered "auto" is the
          a.   Tapes, records, discs or similar au-                        lesser of;
               dio, visual or data electronic devices
               designed for use with audio, visual or                      (1) The actual cash value of the
               data electronic equipment.                                      damaged or stolen property as of
                                                                               the time of the "loss"; or
          b.   Any device designed or used to de-
               tect speed-measuring equipment,                             (2) The cost of repairing or replacing
               such as radar or laser detectors, and                           the damaged or stolen property
               any jamming apparatus intended to                               with other property of like kind or
               elude or disrupt speed-measuring                                quality.
               equipment.                                             b.   All electronic equipment that repro-
          c.   Any electronic equipment, without re-                       duces, receives or transmits audio,
               gard to whether this equipment is                           visual or data signals in any one
               permanently installed, that repro-                          "loss", is up to $1,000, if, at the time
               duces, receives or transmits audio,                         of "loss", such electronic equipment
               visual or data signals.                                     is:

          d.   Any accessories used with the elec-                         (1) Permanently installed in or upon
               tronic equipment described in Para-                             the covered "auto" in a housing,
               graph c. above.                                                 opening or other location that is
                                                                               not normally used by the "auto"
          Exclusions 4.c. and 4.d. do not apply to                             manufacturer for the installation
          equipment designed to be operated solely                             of such equipment;
          by use of the power from the "auto's" elec-
          trical system that, at the time of "loss", is:                   (2) Removable from a permanently
                                                                               installed housing unit as de-
          a.   Permanently installed in or upon the                            scribed in Paragraph b.1. above;
               covered "auto";                                                 or
          b.   Removable from a housing unit which                         (3) An integral part of such equip-
               is permanently installed in or upon                             ment as described in Para-
               the covered "auto";                                             graphs b.(1) and b.(2) above.
          c.   An integral part of the same unit           3.    AUDIO, VISUAL AND DATA ELECTRONIC
               housing any electronic equipment                  EQUIPMENT COVERAGE ADDED LIMITS
               described in Paragraphs a. and b.
               above; or                                         The sub-limit in Paragraph 1.b. above is in ad-
                                                                 dition to the Limit of Insurance shown in the
          d. Necessary for the normal operation                  Schedule of the Audio, Visual and Data
               of the covered "auto" or the monitor-             Equipment Coverage endorsement, if pur-
               ing of the covered "auto's" operating             chased.
               system.


AA 296 07 12


                                                                                              CIC0268
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 270 of 327 PageID #:315
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       ADDITIONAL INSURED - DESIGNATED
                          PERSON OR ORGANIZATION
This endorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
This endorsement changes the policy effective on the inception date of the policy unless another date is
indicated below.

Endorsement Effective:                                     Policy Number:
  12-12-2019                                               ETA 051 52 30
Named Insured:

THE BEND HOTEL DEVELOPMENT COMPANY LLC
Countersigned by:

(Authorized Representative)
The person or organization named in the following schedule is an "insured" to the extent of their liability for the
conduct of another "insured" as provided in SECTION II - LIABILITY COVERAGE, A. Coverage, 1. Who is an
Insured, Paragraph c.

                                                    Schedule

Additional Insured
THE OLYMPIA COMPANIES INC




Address:


PO BOX 508
PORTLAND, ME 04112-0508




AA 4004 03 06


                                                                                               CIC0269
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 271 of 327 PageID #:316
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       ADDITIONAL INSURED - DESIGNATED
                          PERSON OR ORGANIZATION
This endorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
This endorsement changes the policy effective on the inception date of the policy unless another date is
indicated below.

Endorsement Effective:                                     Policy Number:
  12-12-2019                                               ETA 051 52 30
Named Insured:

THE BEND HOTEL DEVELOPMENT COMPANY LLC
Countersigned by:

(Authorized Representative)
The person or organization named in the following schedule is an "insured" to the extent of their liability for the
conduct of another "insured" as provided in SECTION II - LIABILITY COVERAGE, A. Coverage, 1. Who is an
Insured, Paragraph c.

                                                    Schedule

Additional Insured
METROPOLITAN AIRPORT AUTHORITY OF ROCK ISLAND COUNTY IL DBA QUAD CITY
INTERNATIONAL AIRPORT




Address:


2200 69TH AVE
MOLINE, IL 61265-8315




AA 4004 03 06


                                                                                               CIC0270
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 272 of 327 PageID #:317
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              ILLINOIS UNINSURED MOTORISTS COVERAGE
Throughout this endorsement "you" and "your" refer to the organization(s) and a natural person(s) shown as a
Named Insured on this endorsement. "You" and "your" do not refer to any other person(s) or organization(s),
including but not limited to agents, employees, servants, members, shareholders or independent contractors of
any person or organization shown as a Named Insured on this endorsement.
For a covered "auto" licensed or principally garaged in, or "garage operations" conducted in Illinois, this en-
dorsement modifies insurance provided under the following:


    BUSINESS AUTO COVERAGE FORM
    GARAGE COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM
    TRUCKERS COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.
This endorsement changes the Coverage Form effective on the effective date of the Coverage Form unless
another date is indicated below.

Endorsement Effective:                                     Policy Number:
  12-12-2019                                               ETA 051 52 30
Named Insured:

THE BEND HOTEL DEVELOPMENT COMPANY LLC
                                                  SCHEDULE
  Limit of Insurance
  $ REFER TO AA4183                            Each "Accident"

(If no entry appears above, information required to complete this endorsement will be shown in the Declara-
tions as applicable to this endorsement).


A. Coverage                                                         that are necessary to recover from the own-
                                                                    er or operator of the "uninsured motor vehi-
    1.   We will pay all sums the "insured" is legally              cle".
         entitled to recover as compensatory dam-
         ages from the owner or operator of:                   2.   We will pay under this endorsement only if
                                                                    the limits of insurance under all applicable
         a.   An "uninsured motor vehicle" as de-                   liability bonds or policies have been partially
              fined in Paragraph F.4.a. and b. be-                  or fully exhausted by payment of judgments
              cause of "bodily injury":                             or settlements.
              (1) Sustained by the "insured"; and              3.   Any judgment for damages arising out of a
              (2) Cause by an "accident".                           "suit" brought without our written consent to
                                                                    both the "suit" and the judgment is not bind-
         b.   An "uninsured motor vehicle" as de-                   ing on us.
              fined in Paragraph F.4.c. because of
              "bodily injury" sustained by the "in-       B. Who is an Insured
              sured".                                          The following are "insureds":
         The owner's or operator's liability for these         1. If any natural persons are specifically listed
         damages must result from the ownership,                    as a Named Insured on this endorsement,
         maintenance or use of the "uninsured motor                 the following persons are "insureds":
         vehicle". The "insured" shall be required to
         prove all elements of the "insured's" claim

                                       Includes copyrighted material of ISO
AA 4044 IL 01 15                        Properties, Inc., with its permission.                       Page 1 of 4


                                                                                               CIC0271
         Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 273 of 327 PageID #:318
         a.   Natural persons specifically listed as a              tor vehicle" is not specifically identified in the
              Named Insured on this endorsement;                    Coverage Form or is not a newly acquired
                                                                    or replacement "motor vehicle" covered un-
         b.   "Family members" of natural persons                   der the terms of the Coverage Form.
              specifically listed as a Named Insured
              on this endorsement;                             4.   "Bodily injury" suffered by any person while
                                                                    operating or "occupying" a "motor vehicle"
         c.   Any natural person, but only for injuries             without reasonable belief that he or she is
              that occur while "occupying" an "auto"                entitled to do so.
              for which coverage is provided in the
              Coverage Form or a temporary substi-             5.   Punitive or exemplary damages.
              tute for such covered "auto". In such
              case, the covered "auto" must be out of     D. Limit of Insurance
              service because of its break down, re-           1.   Regardless of the number of policies, cov-
              pair, servicing, "loss" or destruction;               ered "autos", "insureds", premiums paid,
              and                                                   claims-made or vehicles involved in the "ac-
         d.   Any natural person, but only for dam-                 cident", the most we will pay for all damag-
              ages he or she is entitled to recover                 es, including, but not as a separate claim,
              because of "bodily injury" sustained by               damages claimed by any person or organi-
              an "insured" described in Paragraphs                  zation for care, loss of services, or death
              B.1.a., b. or c.                                      due to and arising out of any one "accident"
                                                                    is the limit of Uninsured Motorists Cover-
    2.   If an entity other than a natural person is                age shown in the Schedule or the Declara-
         listed as a Named Insured on this endorse-                 tions.
         ment, and no natural persons are listed as a
         Named Insured in the endorsement, the fol-                 We will apply the limit shown in the sched-
         lowing persons are "insureds":                             ule or the Declarations to first provide the
                                                                    separate limits required by the Illinois Safety
         a.   Any natural person, but only for injuries             Responsibility Law as follows:
              that occur while "occupying" an "auto"
              for which coverage is provided in the                 a.   $25,000 for "bodily injury" to any one
              Coverage Form or a temporary substi-                       person due to and arising out of any
              tute for such covered "auto". In such                      one "accident", and
              case, the covered "auto" must be out of               b.   $50,000 for "bodily injury" to two or
              service because of its break down, re-                     more persons due to and arising out of
              pair, servicing, "loss" or destruction.                    any one "accident".
         b.   Any natural person is an "insured", but               This provision will not change our total limit
              only for damages he or she is entitled                of insurance.
              to recover because of "bodily injury"
              sustained by an "insured" described in           2.   No one will be entitled to receive duplicate
              Paragraph B.2.a.                                      payments for the same elements of "loss"
                                                                    under this endorsement and any Liability
C. Exclusions                                                       Coverage Form.
    This insurance does not apply to any of the fol-                We will not make a duplicate payment under
    lowing:                                                         this endorsement for any element of "loss"
    1.   Any claim settled with the person(s) or or-                for which payment has been made by or for
         ganization(s) legally responsible for the "ac-             anyone who is legally liable.
         cident" or the insurer or legal representative             We will not pay for any element of "loss" if a
         of such person(s) or organization(s) without               person is entitled to receive payment for the
         our consent.                                               same element of "loss" under any personal
    2.   The direct or indirect benefit of any insurer              injury protection benefits, workers' compen-
         or self-insurer under any personal injury pro-             sation, disability benefits, pension statutes
         tection benefits, workers' compensation,                   or similar laws, including medical payments
         disability benefits, pension statutes or simi-             made under any statute.
         lar laws.                                             3.   The limit of insurance provided in this en-
    3.   "Bodily injury" sustained by an "insured"                  dorsement shall be reduced by all sums
         while the "insured" is operating, or "occupy-              available for payment to the "insured" for
         ing" a "motor vehicle" owned by, furnished                 "bodily injury" under all liability bonds or pol-
         to, or available for the regular use of a                  icies covering persons or organizations le-
         Named Insured or, if the Named Insured is                  gally liable for the "accident".
         a natural person, a spouse, or a resident
         relative of such Named Insured, if the "mo-
                                       Includes copyrighted material of ISO
AA 4044 IL 01 15                        Properties, Inc., with its permission.                         Page 2 of 4


                                                                                                         CIC0272
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 274 of 327 PageID #:319
E. Changes in Conditions                                              c.   You and any other involved "insured"
                                                                           must cooperate with us in the investiga-
    The Conditions for Illinois Uninsured Motor-                           tion, settlement or defense of the claim
    ists Coverage are changed as follows:                                  or "suit". Cooperation includes, but is
    1.   With respect to an "uninsured motor vehi-                         not limited to, identifying all parties who
         cle", the Other Insurance Condition in the                        may be responsible for the "accident"
         Business Auto and Garage Coverage                                 and all insurers who may be obligated
         Forms and Other Insurance Primary and                             to provide coverage.
         Excess Insurance Provisions in the Truck-               3.   Transfer of Rights of Recovery Against
         ers and Motor Carrier Coverage Forms are                     Others to Us does not apply.
         replaced by the following:
                                                                 4.   The following Condition is added:
         If there is other applicable insurance availa-
         ble under one or more policies or provisions                 Reimbursement And Trust
         of coverage:
                                                                      If we make any payment and the "insured"
         a.   The maximum recovery under all cov-                     recovers from another party, the "insured"
              erage forms or policies combined may                    shall hold the proceeds in trust for us and
              equal but not exceed the highest appli-                 pay us back the amount we have paid.
              cable limit for any one vehicle under
              any coverage form or policy providing              5.   Legal Action Against Us is replaced by the
              coverage on either a primary or excess                  following:
              basis.                                                  No lawsuit or action whatsoever or any pro-
         b.   Any insurance we provide with respect                   ceeding in arbitration shall be brought
              to a vehicle you do not own shall be ex-                against us for the recovery of any claim un-
              cess over any other collectible unin-                   der the provisions of the Uninsured Motor-
              sured motorists insurance. We will pay                  ists Coverage of this Coverage Form unless
              only the amount by which the limit of in-               the "insured" has satisfied all of the things
              surance for this coverage exceeds the                   that "insured" is required to do under the
              limits of such other insurance.                         terms and conditions of this endorsement.
                                                                      Any claim or "suit" for Uninsured Motorists
         c.   If the coverage under this endorsement                  Coverage must be brought within two (2)
              is provided:                                            years of the date of the "accident" causing
                                                                      the "bodily injury" or one (1) year after the
              (1) On a primary basis, we will pay on-                 date the liability insurer of the "uninsured
                   ly our share of the "loss" that must               motor vehicle" becomes insolvent, whichev-
                   be paid under insurance providing                  er is later. Our subrogation rights also must
                   coverage on a primary basis. Our                   not be prejudiced.
                   share is the proportion that our lim-
                   it of insurance bears to the total of         6.   The following Condition is added:
                   all applicable limits of insurance for
                   coverage on a primary basis.                       Arbitration

              (2) On an excess basis, we will pay                     a.   If we and an "insured" do not agree:
                   only our share of the "loss" that                       (1) Whether that person is legally enti-
                   must be paid under insurance                                    tled to recover damages from a
                   providing coverage on an excess                                 party responsible for the "acci-
                   basis. Our share is the proportion                              dent"; or
                   that our limit of insurance bears to
                   the total of all applicable limits of                   (2) As to the amount of damages that
                   insurance for coverage on an ex-                                may be recovered;
                   cess basis.
                                                                           the matter may be settled by arbitration.
    2.   Duties in the Event of Accident, Claim,                           However, disputes concerning cover-
         Suit or Loss is changed by adding the fol-                        age under this endorsement may not
         lowing:                                                           be arbitrated.
         a.   You or any other involved "insured"                          The "insured" and we must mutually
              must promptly notify the police if a hit-                    agree to arbitrate the disagreements. If
              and-run driver is involved;                                  the "insured" and we do not agree to
                                                                           arbitrate, then the disagreement will be
         b.   You or any other involved "insured"                          resolved in a court having competent
              must promptly send us copies of the le-                      jurisdiction.
              gal papers if a "suit" is brought; and
                                                                           If arbitration is used, each party will se-
                                                                           lect an arbitrator. The two arbitrators
                                         Includes copyrighted material of ISO
AA 4044 IL 01 15                          Properties, Inc., with its permission.                        Page 3 of 4


                                                                                                 CIC0273
         Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 275 of 327 PageID #:320
              will select a third. If they cannot agree               vehicle" also includes a motor home, pro-
              within 45 days as to the third arbitrator,              vided the motor home is not stationary and
              either may request that selection be                    is not being used as a temporary or perma-
              made by a judge of a court having ju-                   nent residence or office. "Motor vehicle"
              risdiction. Each party will:                            does not include a trolley, streetcar, "trailer",
                                                                      railroad engine, railroad car, motorized bicy-
              (1) Pay the expenses it incurs; and                     cle, golf cart, off-road recreational vehicle,
              (2) Bear the expenses of the third arbi-                snowmobile, fork lift, aircraft, watercraft,
                   trator equally.                                    construction equipment, farm tractor or oth-
                                                                      er vehicle designed and principally used for
         b.   Unless both parties agree otherwise,                    agricultural purposes, mobile home, vehicle
              arbitration will take place in the county               traveling on treads or rails or any similar ve-
              in which the "insured" lives. If arbitration            hicle.
              is submitted to the American Arbitration
              Association, then the American Arbitra-            3.   "Occupying" means in, upon, getting in, on,
              tion Association rules shall apply to all               out or off.
              matters except medical opinions. As to             4.   "Uninsured motor vehicle" means a land
              medical opinions, if the amount of                      "motor vehicle" or "trailer":
              damages being sought:
                                                                      a.   For which no liability bond or policy ap-
              (1) Is equal to or less than the mini-                       plies at the time of an "accident".
                   mum limit for "bodily injury" liability
                   specified by the Illinois Safety Re-               b.   For which an insuring or bonding com-
                   sponsibility Law, then the American                     pany denies coverage or is or becomes
                   Arbitration Association rules shall                     insolvent.
                   apply.
                                                                      c.   That is a hit-and-run vehicle and neither
              (2) Exceeds the minimum limit for                            the operator nor owner can be identi-
                   "bodily injury" liability specified by                  fied. The vehicle must either:
                   the Illinois Safety Responsibility
                   Law, then the rules of evidence                         (1) Hit an "insured", a covered "auto"
                   that apply in the circuit court for                             or a vehicle an "insured" is "occu-
                   placing medical opinions into evi-                              pying"; or
                   dence shall apply.                                      (2) Cause "bodily injury" to an "in-
              In all other arbitration proceedings, lo-                            sured" without hitting an "insured",
              cal rules of law as to arbitration proce-                            a covered "auto" or a vehicle an
              dure and evidence will apply. A decision                             "insured" is "occupying".
              agreed to by two of the arbitrators will                     We will only accept competent evi-
              be binding as to the amount of damag-                        dence which may include the testimony,
              es not exceeding the lesser of either:                       under oath, of a person making claim
              (1) $75,000 for "bodily injury" to any                       under this or similar coverage.
                   one person/$150,000 for "bodily in-                However, "uninsured motor vehicle" does
                   jury" to two or more persons                       not include any "motor vehicle":
                   caused by any one "accident"; or
                                                                      a.   Owned or operated by a self-insurer
              (2) The Limit of Uninsured Motorists                         under any applicable motor vehicle law,
                   Insurance shown in the Schedule                         except a self-insurer who is or be-
                   or Declarations.                                        comes insolvent and cannot provide the
F. Additional Definitions                                                  amounts required by that motor vehicle
                                                                           law.
    As used in this endorsement:
                                                                      b.   Owned by any governmental unit or
    1.   "Family member" means a natural person                            agency.
         who is related to and is a resident of the
         same household as a natural person shown                     c.   Designed for use mainly off public
         as a Named Insured on this endorsement.                           roads while not on public roads.
         Such relation may be by blood, marriage or                   d.   Owned by or furnished or available for
         adoption and may include a ward or foster                         your regular use or that of any "family
         child.                                                            member" or any other "insured".
    2.   "Motor vehicle" means a self-propelled vehi-                 e.   For which liability coverage is afforded
         cle designed for use and principally used on                      under this Coverage Form.
         public roads, including an automobile, truck,
         semi-tractor, motorcycle and bus. "Motor

                                         Includes copyrighted material of ISO
AA 4044 IL 01 15                          Properties, Inc., with its permission.                         Page 4 of 4


                                                                                                           CIC0274
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 276 of 327 PageID #:321
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          ILLINOIS UNDERINSURED MOTORISTS COVERAGE
Throughout this endorsement "you" and "your" refer to the organization(s) and a natural person(s) shown as a
Named Insured on this endorsement. "You" and "your" do not refer to any other person(s) or organization(s),
including but not limited to agents, employees, servants, members, shareholders or independent contractors of
any person or organization shown as a Named insured on this endorsement.
For a covered "auto" licensed or principally garaged in, or "garage operations" conducted in Illinois, this en-
dorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
    GARAGE COVERAGE FORM
    MOTOR CARRIER COVERAGE FORM
    TRUCKERS COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.
This endorsement changes the Coverage Form effective on the effective date of the Coverage Form unless
another date is indicated below.

Endorsement Effective:                                     Policy Number:
  12-12-2019                                               ETA 051 52 30
Named Insured:

THE BEND HOTEL DEVELOPMENT COMPANY LLC
                                                  SCHEDULE
  Limit of Liability

  $ REFER TO AA4183                                        Each Accident


(If no entry appears above, information required to complete this endorsement will be shown in the Declara-
tions as applicable to this endorsement.)

With respect to coverage provided by this endorse-                       been partially or fully exhausted by
ment, the provisions of the Coverage Form apply                          payment of judgments or settlements;
unless modified by the endorsement.                                      or
A. Coverage                                                         b.   A "tentative settlement" has been made
                                                                         between an "insured" and a person(s)
    1.   We will pay all sums the "insured" is legally                   or organization(s) who may be legally
         entitled to recover as compensatory dam-                        responsible for the "accident", or the in-
         ages from the owner or operator of an "un-                      surer and legal representative of such
         derinsured motor vehicle". The damages                          person(s) or organization(s) and we:
         must result from "bodily injury" sustained by
         the "insured" caused by an "accident". The                      (1) Have been given a prompt written
         owner's or operator's liability for these dam-                          notice of such settlement and ad-
         ages must result from the ownership, main-                              vance payment to the "insured"
         tenance or use of the "underinsured motor                               equal to the "tentative settlement"
         vehicle". The "insured" shall be required to                            within 30 days after receipt of noti-
         prove all elements of the "insured's" claim                             fication; or
         that are necessary to recover from the
         owner or operator of the "underinsured" mo-                     (2) We and an "insured" have reached
         tor vehicle".                                                           a "settlement agreement".

    2.   We will pay under this endorsement only if            3.   Any judgment for damages arising out of a
         a. or b. below applies:                                    "suit" brought without our written consent to
                                                                    both the "suit" and the judgment is not bind-
         a.   The limits of insurance under all appli-              ing on us.
              cable liability bonds or policies have

                                       Includes copyrighted material of ISO
AA 4045 IL 11 08                        Properties, Inc., with its permission.                          Page 1 of 5


                                                                                                  CIC0275
         Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 277 of 327 PageID #:322
B. Who is an Insured                                           3.   "Bodily injury" sustained by an "insured"
                                                                    while the "insured" is operating or "occupy-
    The following are "insureds":                                   ing" a "motor vehicle" owned by, furnished
    1.   If any natural persons are specifically listed             to, or available for the regular use of a
         as a Named Insured on this endorsement,                    Named Insured or, if the Named Insured is
         the following persons are "insureds":                      a natural person, a spouse or a resident
                                                                    relative of such Named Insured, if the "mo-
         a.   Natural persons specifically listed as a              tor vehicle" is not specifically identified in the
              Named Insured on this endorsement;                    Coverage Form or is not a newly acquired
                                                                    or replacement "motor vehicle" covered un-
         b.   "Family members" of natural persons                   der the terms of the Coverage Form.
              specifically listed as a Named Insured
              on this endorsement;                             4.   "Bodily injury" suffered by any person while
                                                                    operating or "occupying" a "motor vehicle"
         c.   Any natural person, but only for injuries             without reasonable belief that he or she is
              that occur while "occupying" an "auto"                entitled to do so.
              for which coverage is provided in the
              Coverage Form or a temporary substi-             5.   Punitive or exemplary damages.
              tute for such covered "auto". In such
              case, the covered "auto" must be out of     D. Limit of Insurance
              service because of its break down, re-           1.   Regardless of the number of policies, cov-
              pair, servicing, "loss" or destruction;               ered "autos", "insureds", premiums paid,
              and                                                   claims-made or vehicles involved in the "ac-
         d.   Any natural person, but only for dam-                 cident", the most we will pay for all dam-
              ages he or she is entitled to recover                 ages, including, but not as a separate claim,
              because of "bodily injury" sustained by               damages claimed by any person or organi-
              an "insured" described in Paragraphs                  zation for care, loss of services, or death
              B.1.a., b. or c.                                      due to and arising out of any one "accident"
                                                                    is the limit of Underinsured Motorists
    2.   If an entity other than a natural person is                Coverage shown in the Schedule or the
         listed as the Named Insured on this en-                    Declarations.
         dorsement, and no natural persons are
         listed as Named Insureds in the Declara-              2.   Except in the event of a "settlement agree-
         tions, the following persons are "insureds":               ment", the limit of insurance provided in this
                                                                    endorsement shall be reduced by all sums
         a.   Any natural person, but only for injuries             available for payment:
              that occur while "occupying" an "auto"
              for which coverage is provided in the                 a.   To the "insured" for "bodily injury" under
              Coverage Form or a temporary substi-                       all liability bonds or policies covering
              tute for such covered "auto". In such                      persons or organizations legally liable
              case, the covered "auto" must be out of                    for the "accident".
              service because of its break down, re-                b.   Under any automobile medical pay-
              pair, servicing, "loss" or destruction.                    ments coverage. However, the limit of
         b.   Any natural person is an "insured", but                    insurance provided in this endorsement
              only for damages he or she is entitled                     shall not be reduced by any sums paid
              to recover because of "bodily injury"                      or payable under Social Security dis-
              sustained by an "insured" described in                     ability benefits.
              Paragraph B.2.a.                                      No one will be entitled to receive duplicate
C. Exclusions                                                       payments for the same elements of "loss"
                                                                    under this endorsement and any Liability
    This insurance does not apply to any of the fol-                Coverage Form.
    lowing:
                                                                    We will not make duplicate payment under
    1.   Any claim settled with the person(s) or or-                this endorsement for element of "loss" for
         ganization(s) legally responsible for the "ac-             which payment has been made by or for
         cident" or the insurer or legal representative             anyone who is legally liable.
         of such person(s) or organization(s) without
         our consent.                                               We will not pay for any element of "loss" if a
                                                                    person is entitled to receive payment for the
    2.   The direct or indirect benefit of any insurer              same element of "loss" under any personal
         under any personal injury protection, work-                injury protection, workers' compensation,
         ers' compensation, disability benefits, pen-               disability benefits, pension statutes or simi-
         sion statutes or similar law.                              lar law, including medical payments made
                                                                    under any statute

                                       Includes copyrighted material of ISO
AA 4045 IL 11 08                        Properties, Inc., with its permission.                         Page 2 of 5


                                                                                                         CIC0276
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 278 of 327 PageID #:323
    3.   In the event of a "settlement agreement",              2.   Duties in the Event of Accident, Claim,
         the maximum limit of insurance provided in                  Suit or Loss is changed by adding the fol-
         this endorsement shall be the amount by                     lowing:
         which the limit of insurance provided in this
         endorsement exceeds the limits of bodily in-                a.   A person seeking Underinsured Motor-
         jury liability bonds or policies applicable to                   ists Coverage must promptly notify us
         the owner or operator of the "underinsured                       in writing of a "tentative settlement" be-
         motor vehicle".                                                  tween the "insured" and a person(s) or
                                                                          organization(s) who may be legally re-
E. Changes in Conditions                                                  sponsible for the "accident", or the in-
                                                                          surer or legal representative of such
    The Conditions for Illinois Underinsured Mo-                          person(s) or organization(s) and allow
    torists Coverage are changed as follows:                              us 30 days to advance payment to that
    1.   With respect to an "underinsured motor ve-                       "insured" in an amount equal to the
         hicle", the Other Insurance Condition in                         "tentative settlement" to preserve our
         the Business Auto and Garage Coverage                            rights against the person(s) or organi-
         Forms and Other Insurance Primary and                            zation(s) who may be legally responsi-
         Excess Insurance Provisions in the Truck-                        ble for the "accident", or the insurer or
         ers and Motor Carrier Coverage Forms are                         legal representative of such person(s)
         replaced by the following:                                       or organization(s).

         If there is other applicable insurance avail-               b.   File "suit" against the person(s) or or-
         able under one or more policies or provi-                        ganization(s) who may be legally re-
         sions of coverage:                                               sponsible for the "accident" or the in-
                                                                          surer or legal representative of such
         a.   The maximum recovery under all cov-                         person(s) or organization(s), prior to the
              erage forms or policies combined may                        conclusion of a "settlement agreement".
              equal but not exceed the highest appli-                     Such "suit" cannot be abandoned or
              cable limit for any one vehicle under                       settled without giving us notice in writ-
              any coverage form or policy providing                       ing of a "tentative settlement" between
              coverage on either a primary or excess                      the "insured" and a person(s) or organi-
              basis.                                                      zation(s) who may be legally responsi-
                                                                          ble for the "accident", or the insurer or
         b.   Any insurance we provide with respect                       legal representative of such person(s)
              to a vehicle you do not own shall be ex-                    or organization(s) and allowing us 30
              cess over any other collectible underin-                    days to advance payment to that "in-
              sured motorists insurance. We will pay                      sured" in an amount equal to that set-
              only the amount by which the limit of in-                   tlement to preserve our rights against
              surance for this coverage exceeds the                       the person(s) or organization(s) who
              limits of such other insurance.                             may be legally responsible for the "ac-
         c.   If the coverage under this endorsement                      cident", or the insurer or legal represen-
              is provided:                                                tative of such person(s) or organiza-
                                                                          tion(s);
              (1) On a primary basis, we will pay
                   only our share of the "loss" that                 c.   You or any other involved "insured"
                   must be paid under insurance pro-                      must promptly send us copies of the le-
                   viding coverage on a primary ba-                       gal papers if a "suit" is brought; and
                   sis. Our share is the proportion that             d.   You and any other involved "insured"
                   our limit of insurance bears to the                    must cooperate with us in the investiga-
                   total of all applicable limits of in-                  tion, settlement or defense of the claim
                   surance for coverage on a primary                      or "suit". Cooperation includes, but is
                   basis.                                                 not limited to, identifying all parties who
              (2) On an excess basis, we will pay                         may be responsible for the "accident"
                   only our share of the "loss" that                      and all insurers who may be obligated
                   must be paid under insurance pro-                      to provide coverage.
                   viding coverage on an excess ba-             3.   The following is added to Transfer of
                   sis. Our share is the proportion that             Rights of Recovery Against Others to Us:
                   our limit of insurance bears to the
                   total of all applicable limits of in-             Transfer of Rights of Recovery Against
                   surance for coverage on an excess                 Others to Us does not apply to damages
                   basis.                                            caused by an "accident" with an "underin-
                                                                     sured motor vehicle" if we:



                                        Includes copyrighted material of ISO
AA 4045 IL 11 08                         Properties, Inc., with its permission.                        Page 3 of 5


                                                                                                CIC0277
         Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 279 of 327 PageID #:324
         a.   Have been given prompt written notice              6.   The following Condition is added:
              of a "tentative settlement" between an
              "insured" and a person(s) or organiza-                  Arbitration
              tion(s) who may be legally responsible                  a.   If we and an "insured" do not agree:
              for the "accident", or the insurer or legal
              representative of such person(s) or or-                      (1) Whether that person is legally enti-
              ganization(s); and                                                   tled to recover damages from a
                                                                                   party responsible for the "acci-
         b.   Fail to advance payment to the "in-                                  dent"; or
              sured" in an amount equal to the "tenta-
              tive settlement" within 30 days after re-                    (2) As to the amount of damages that
              ceipt of notification.                                               may be recovered;
         If we advance payment to the "insured" in                         the matter may be settled by arbitration.
         an amount equal to the "tentative settle-                         However, disputes concerning cover-
         ment" within 30 days after receipt of notifica-                   age under this endorsement may not
         tion:                                                             be arbitrated.
         a.   That payment will be separate from any                       The "insured" and we must mutually
              amount the "insured" is entitled to re-                      agree to arbitrate the disagreements. If
              cover under the provisions of Underin-                       the "insured" and we do not agree to
              sured Motorists Coverage; and                                arbitrate, then the disagreement will be
                                                                           resolved in a court having competent
         b.   We also have a right to recover the ad-                      jurisdiction.
              vanced payment.
                                                                           If arbitration is used, each party will se-
         However, in the event of a "settlement                            lect an arbitrator. The two arbitrators
         agreement", we shall be entitled to recover                       will select a third. If they cannot ag-
         only for amounts which exceed the limit of                        gress within 45 days as to the third arbi-
         bodily injury liability bonds or policies appli-                  trator, either may request that selection
         cable to the owner or operator of the "under-                     be made by a judge of a court having
         insured motor vehicle".                                           jurisdiction. Each party will:
    4.   The following Condition is added:                                 (1) Pay the expenses it incurs; and
         Reimbursement And Trust                                           (2) Bear the expenses of the third arbi-
         If we make any payment and the "insured"                                  trator equally.
         recovers from another party, the "insured"                   b.   Unless both parties agree otherwise,
         shall hold the proceeds in trust for us and                       arbitration will take place in the county
         pay us back the amount we have paid.                              in which the "insured" lives. Local rules
         However, in the event of a "settlement                            of law as to arbitration procedures and
         agreement", we shall be entitled to recover                       evidence will apply. A decision agreed
         only for amounts which exceed the limit of                        to by two of the arbitrators will be bind-
         bodily injury liability bonds or policies appli-                  ing as to:
         cable to the owner or operator of the "under-                     (1) Whether the "insured" is legally en-
         insured motor vehicle".                                                   titled to recover damages from a
    5.   Legal Action Against Us is replaced by the                                party responsible for the "acci-
         following:                                                                dent"; and

         No lawsuit or action whatsoever or any pro-                       (2) The amount of damages.
         ceeding in arbitration shall be brought            F.   Additional Definitions
         against us for the recovery of any claim un-
         der the provisions of the Underinsured Mo-              As used in this endorsement:
         torists Coverage of this Coverage Form
         unless the "insured" has satisfied all of the           1.   "Family member" means a natural person
         things that "insured" is required to do under                who is related to and is a resident of the
         the terms and conditions of this endorse-                    same household as a natural person shown
         ment. Any claim or "suit" for Underinsured                   as a Named Insured on this endorsement.
         Motorists Coverage must be brought within                    Such relation may be by blood, marriage or
         two (2) years of the date of the "accident"                  adoption, and may include a ward or foster
         causing the "bodily injury" or one (1) year af-              child.
         ter the date the liability insurer of the "unin-        2.   "Motor vehicle" means a self-propelled vehi-
         sured motor vehicle" becomes insolvent,                      cle designed for use and principally used on
         whichever is later. Our subrogation rights                   public roads, including an automobile, truck,
         also must not be prejudiced.
                                         Includes copyrighted material of ISO
AA 4045 IL 11 08                          Properties, Inc., with its permission.                        Page 4 of 5


                                                                                                          CIC0278
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 280 of 327 PageID #:325
         semi-tractor, motorcycle and bus. "Motor                     for damages incurred because of "bodily in-
         vehicle" also includes a motor home, pro-                    jury" sustained in an "accident" involving an
         vided the motor home is not stationary and                   "underinsured motor vehicle".
         is not being used as a temporary or perma-
         nent residence or office. "Motor vehicle"               6.   "Underinsured motor vehicle" means a land
         does not include a trolley, streetcar, "trailer",            "motor vehicle" or "trailer" of any type for
         railroad engine, railroad car, motorized bicy-               which the sum of the limits of coverage
         cle, golf cart, off-road recreational vehicle,               available for payment to the "insured" under
         snowmobile, fork lift, aircraft, watercraft,                 all liability bonds or policies covering per-
         construction equipment, farm tractor or                      son(s) or organization(s) liable to the "in-
         other vehicle designed and principally used                  sured" at the time of an "accident" are less
         for agricultural purposes, mobile home, ve-                  than the Limit of Insurance for this coverage
         hicle traveling on treads or rails or any simi-              or reduced by payments to others injured in
         lar vehicle.                                                 the accident to an amount which is less than
                                                                      the Limit of Insurance for this coverage.
    3.   "Occupying" means in, upon, getting in, on,                  However, "underinsured motor vehicle"
         out or off.                                                  does not include any "motor vehicle":
    4.   "Settlement agreement" means we and an                       a.   Owned or operated by any self-insurer
         "insured" agree that the "insured" is legally                     under any applicable motor vehicle law,
         entitled to recover, from the person(s) or or-                    except a self-insurer who is or be-
         ganization(s) who may be legally responsi-                        comes insolvent and cannot provide the
         ble for the "accident", or the legal represen-                    amount required by that motor vehicle
         tative of such person(s) or organization(s),                      law.
         damages for "bodily injury" and, without ar-
         bitration, agree also as to the amount of                    b.   Owned by any governmental unit or
         damages. Such agreement is final and bind-                        agency.
         ing regardless of any subsequent judgment                    c.   Designed for use mainly off public
         or settlement reached by the "insured" with                       roads while not on public roads.
         the person(s) or organization(s) who may be
         legally responsible for the "accident", or the               d.   Which is an "uninsured motor vehicle".
         legal representative of such person(s) or or-
         ganization(s),.                                              e.   Owned by, furnished or available for the
                                                                           regular use of any "insured", other than
    5.   "Tentative settlement" means an offer from                        the named insured, or a "family mem-
         the person(s) or organization(s) who may be                       ber" of a named insured.
         legally responsible for the "accident", or the
         legal representative of such person(s) or or-                f.   For which liability coverage is afforded
         ganization(s), to compensate an "insured"                         under this Coverage Form.




                                         Includes copyrighted material of ISO
AA 4045 IL 11 08                          Properties, Inc., with its permission.                      Page 5 of 5


                                                                                               CIC0279
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 281 of 327 PageID #:326

               IMPORTANT NOTICE TO ILLINOIS INSUREDS
                   DEFENSIVE DRIVING COURSE DISCOUNT
                          FOR SENIOR CITIZENS
In accordance with Illinois law, the Secretary of State will provide documentation to those people over age 55
who have successfully completed a defensive driving course. A discount of 5% will apply to the premiums for
Bodily Injury Liability, Property Damage Liability, Medical Payments, and Collision coverages of the vehicle
principally operated by any senior citizen who presents such documentation.




AA 4047 IL 03 98


                                                                                            CIC0280
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 282 of 327 PageID #:327
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      ILLINOIS CHANGES
For a covered "auto" licensed or principally garaged in Illinois, this endorsement modifies insurance provided
under the following:
    BUSINESS AUTO COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.


A. Changes in Liability Coverage                                       b.   The deductions are for prior wear and
                                                                            tear, missing parts and rust damages
    1.   Paragraph A.1.b.(3) of the Who is an In-                           that is reflective of the general overall
         sured provision does not apply.                                    condition of the vehicle considering
    2.   Our Limit of Insurance applies except                              its age. In this event, deductions may
         that we will apply the limit shown in the                          not exceed $500.
         Declarations to first provide the separate          C. Changes in Conditions
         limits required by the Illinois Safety Re-
         sponsibility Law as follows:                             The Other Insurance condition is changed by
                                                                  the addition of the following:
         a.   $25,000 for "bodily injury" to any one
              person caused by any one "accident",                Liability Coverage provided by this Coverage
                                                                  Form for any "auto" you do not own is primary
         b.   $50,000 for "bodily injury" to two or               if:
              more persons caused by any one
              "accident", and                                     1.   The "auto" is owned or held for sale or
                                                                       lease by a new or used vehicle dealer-
         c.   $20,000 for "property damage"                            ship;
              caused by any one "accident".
                                                                  2.   The "auto" is operated by an "insured"
    This provision will not change our total Limit                     with the permission of the dealership de-
    of Insurance.                                                      scribed in Paragraph 1. while your "auto"
B. Changes in Physical Damage Coverage                                 is being repaired or evaluated; and

    The following is added to the Limit of Insur-                 3.   The Limit of Insurance for Liability Cover-
    ance provision with respect to repair or re-                       age under this policy is at least:
    placement resulting in better than like kind or                    a.   $100,000 for "bodily injury" to any one
    quality and supercedes any provision to the                             person caused by any one "accident",
    contrary:
                                                                       b.   $300,000 for "bodily injury" to two or
    3.   We may deduct for betterment if:                                   more persons caused by any one
         a.   The deductions reflect a measurable                           "accident", and
              decrease in market value attributable                    c.   $50,000 for "property damage"
              to the poorer condition of, or prior                          caused by any one "accident".
              damage to, the vehicle.




                                       Includes copyrighted material of ISO
AA 4136 IL 01 15                        Properties, Inc., with its permission.


                                                                                                CIC0281
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 283 of 327 PageID #:328

             UNINSURED/UNDERINSURED MOTORISTS
          PROTECTION OPTION SELECTION FORM - ILLINOIS
The laws of Illinois require that automobile liability insurance policies offer Uninsured/Underinsured Motorists
Coverage limits equal to the Bodily Injury Limits of the policy to which the coverage attaches. You may,
however, select coverage at a lower limit.
YOU ARE ELECTING TO PURCHASE UNINSURED MOTORISTS LIMITS LESS THAN YOUR BODILY
INJURY LIABILITY LIMITS WHEN YOU SIGN THIS FORM.
Uninsured Motorists Coverage provides for payment of certain benefits for damages caused by owners or
operators of uninsured motor vehicles because of bodily injury or death resulting therefrom.
Underinsured Motorists Coverage provides for payment of certain benefits for damages caused by owners or
operators of underinsured motor vehicles because of bodily injury or death resulting therefrom.
An Underinsured motor vehicle is a vehicle to which a bodily injury policy or bond applies at the time of the
accident but its limit for bodily injury liability is less than the limit of liability for this coverage.
Such benefits may include payments for certain medical expenses, lost wages and pain and suffering, subject
to limitations and conditions in the policy.
Uninsured/Underinsured Motorist options are available for a modest premium: PLEASE CONTACT YOUR
AGENT for the exact cost.
                                PLEASE SELECT ONE OF THE FOLLOWING:
        I select Uninsured/Underinsured Motorists Coverage at the following limits which are lower than the
        Bodily Injury Liability Limits of my policy.
                                                                  Thousand Dollars
                                                    Split Limit                      Single Limit
                       LIMITS OF LIABILITY          ¨    *25/50                  ¨       50*
                                                    ¨    50/100                  ¨       100
                                                    ¨    100/300                 ¨       300
                                                    ¨    Other                   ¨       Other


Attached to and forming a part of Policy Number ETA 051 52 30      and any subsequent renewals,
reinstatements, reissuance, replacements, substitutions or amendments of my policy unless I request
otherwise in writing
I intend that my selection will apply to me and all other persons or organizations that may be eligible for
coverage under this policy.


                        DATE


              INSURED'S SIGNATURE


NOTE:    A. *Underinsured Motorist Coverage does not apply unless Uninsured Motorist Coverage limits
              exceed the minimum Financial Responsibility Limits of $25,000 each person/$50,000 each
              occurrence or $50,000 Single Limit Liability.
         B. Please refer to form AA 4046 IL for information regarding "Uninsured Motorist Property Damage".




AA 4168 IL 01 15


                                                                                                 CIC0282
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 284 of 327 PageID #:329
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            OFFICE OF FOREIGN ASSETS CONTROL (OFAC)
                    COMPLIANCE ENDORSEMENT
This endorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
    GARAGE COVERAGE FORM
SECTION IV - BUSINESS AUTO CONDITIONS, B. General Conditions of the BUSINESS AUTO
COVERAGE FORM and SECTION V - GARAGE CONDITIONS, B. General Conditions of the GARAGE
COVERAGE FORM are amended to include the following:
Office of Foreign Assets Control (OFAC) Compliance
Whenever insurance coverage provided by this policy would be in violation of any United States economic or
trade sanctions, such insurance coverage will not be provided under this policy.




AA 4263 IL 04 10


                                                                                       CIC0283
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 285 of 327 PageID #:330

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:
     BUSINESS AUTO COVERAGE FORM
     BUSINESS AUTO PHYSICAL DAMAGE COVERAGE FORM
     GARAGE COVERAGE FORM
     MOTOR CARRIER COVERAGE FORM
     TRUCKERS COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.
A.   The Cancellation Common Policy Condition is
     replaced by the following:                                       (2) 61 days or more, we will mail you at
                                                                          least 60 days written notice.
     CANCELLATION
                                                                 e.   If this policy in cancelled, we will send you
     a.   The first Named Insured shown in the Dec-                   any premium refund due. If we cancel, the
          larations may cancel this policy by mailing                 refund will be pro rata. If you cancel, the re-
          us advance written notice of cancellation.                  fund may be less than pro rata. The can-
                                                                      cellation will be effective even if we have not
     b.   When this policy is in effect 61 days or more               made or offered a refund.
          or is a renewal or continuation policy, we
          may cancel only for one or more of the fol-            f.   The effective date of cancellation stated in
          lowing reasons by mailing you written notice                the notice shall become the end of the pol-
          of cancellation stating the reasons for can-                icy period.
          cellation.
                                                                 g.   Our notice of cancellation will state the rea-
          (1) Nonpayment of premium.                                  son for cancellation.
          (2) The policy was obtained through a ma-              h.   A copy of the notice will also be sent to your
              terial misrepresentation.                               agent or broker and the loss payee.
          (3) Any "insured" has violated any of the         B.   The following is added and supersedes any pro-
              terms and conditions of the policy.                vision to the contrary:
          (4) The risk originally accepted           has         NONRENEWAL
              measurably increased.
                                                                 If we decide not to renew or continue this policy,
          (5) Certification to the Director of Insur-            we will mail you, your agent or broker and the
              ance of the loss of reinsurance by the             loss payee written notice, stating the reason for
              insurer which provided coverage to us              nonrenewal, at least 60 days before the end of
              for all or a substantial part of the               the policy period. If we offer to renew or con-
              underlying risk insured.                           tinue and you do not accept, this policy will ter-
          (6) A determination by the Director of In-             minate at the end of the current policy period.
              surance that the continuation of the               Failure to pay the required renewal or continua-
              policy could place us in violation of the          tion premium when due shall mean that you
              Illinois insurance laws.                           have not accepted our offer.

     c.   If we cancel for nonpayment of premium,                If we fail to mail proper written notice of non-
          we will mail you at least 10 days written no-          renewal and you obtain other insurance, this
          tice.                                                  policy will end on the effective date of that insur-
                                                                 ance.
     d.   If this policy is cancelled for other than non-
          payment of premium and the policy is in ef-       C.   Mailing of Notices
          fect:
                                                                 We will mail cancellation and nonrenewal no-
          (1) 60 days or less, we will mail you at               tices to the last addresses known to us. Proof
              least 30 days written notice.                      of mailing will be sufficient proof of notice.




CA 02 70 08 94                  Copyright, Insurance Services Office, Inc., 1994


                                                                                                  CIC0284
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 286 of 327 PageID #:331
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       PUBLIC TRANSPORTATION AUTOS
This endorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.
LIABILITY COVERAGE for a covered "auto" licensed or used to transport the public is changed as follows:
    The CARE CUSTODY OR CONTROL exclusion does not apply to "property damage" to or "covered pol-
    lution cost or expense" involving property of the "insured's" passengers while such property is carried by
    the covered "auto."




CA 24 02 12 93                Copyright, Insurance Services Office, Inc., 1993


                                                                                           CIC0285
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 287 of 327 PageID #:332
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    AUTO MEDICAL PAYMENTS COVERAGE
Throughout this Coverage Form "you" and "your" refer to the organization and any specifically named natural
persons shown as the Named Insured in the Business Auto or Garage Coverage Part Declarations. "You" and
"Your" do not refer to any other persons or organizations, including but not limited to agents, employees, ser-
vants, members, shareholders or independent contractors of any person or organization shown as the Named
Insured in the Business Auto or Garage Coverage Part Declarations.
This endorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
    GARAGE COVERAGE FORM
With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.

A. Coverage                                                         by or furnished or available for the regular
                                                                    use of any "family member".
    We will pay reasonable expenses incurred for
    necessary medical and funeral services to or for           4.   "Bodily injury" to your "employee" arising out
    an "insured" who sustains "bodily injury" caused                of and in the course of employment by you.
    by "accident". We will pay only those expenses                  However, we will cover "bodily injury" to your
    incurred and reported to us, for services ren-                  domestic "employees" if not entitled to
    dered within three years from the date of the                   workers' compensation benefits. For the
    "accident".                                                     purposes of this endorsement, a domestic
                                                                    "employee" is a person engaged in house-
B. Who is an Insured                                                hold or domestic work performed principally
    1.   You while "occupying" or, while a pedes-                   in connection with a residence premises.
         trian, when struck by any "auto".                     5.   "Bodily injury" to an "insured" while working
    2.   "Family members" of natural persons shown                  in a business of selling, servicing, repairing
         as Named Insureds in the Business Auto or                  or parking "autos" unless that business is
         Garage Coverage Part Declarations while                    yours.
         "occupying" or, while a pedestrian, when              6.   "Bodily injury" arising directly or indirectly out
         struck by any "auto".                                      of:
    3.   Anyone for injuries while "occupying" a cov-               a.   War, including undeclared or civil war;
         ered "auto".
                                                                    b.   Warlike action by a military force, in-
    4.   Anyone for injuries while "occupying" a tem-                    cluding action in hindering or defending
         porary substitute for a covered "auto". The                     against an actual or expected attack, by
         covered "auto" must be out of service be-                       any government, sovereign or other au-
         cause of its breakdown, repair, servicing,                      thority using military personnel or other
         loss or destruction.                                            agents; or
C. Exclusions                                                       c.   Insurrection,   rebellion,    revolution,
    This insurance does not apply to any of the fol-                     usurped power, or action taken by gov-
    lowing:                                                              ernmental authority in hindering or de-
                                                                         fending against any of these.
    1.   "Bodily injury" sustained by an "insured"
         while "occupying" a vehicle located for use           7.   "Bodily injury" to anyone using a vehicle
         as a premises.                                             without a reasonable belief that the person
                                                                    is entitled to do so.
    2.   "Bodily injury" sustained by you or any "fam-
         ily member" while "occupying" or struck by            8.   "Bodily injury" sustained by an "insured"
         any vehicle (other than a covered "auto")                  while "occupying" any covered "auto" while
         owned by or furnished or available for your                used in any professional racing or demoli-
         regular use.                                               tion contest or stunting activity, or while
                                                                    practicing for such contest or activity. This
    3.   "Bodily injury" sustained by any "family                   insurance also does not apply to any "bodily
         member" while "occupying" or struck by any                 injury" sustained by an "insured" while the
         vehicle (other than a covered "auto") owned                "auto" is being prepared for such a contest
                                                                    or activity.

                                    Includes copyrighted material of Insurance
AA 261 07 14                         Services Office, Inc., with its permission.                       Page 1 of 2


                                                                                                CIC0286
       Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 288 of 327 PageID #:333
D. Limit of Insurance      SEE AA4183                         1.   The Transfer of Rights of Recovery
                                                                   Against Others to Us Condition does not
   Regardless of the number of covered "autos",                    apply.
   "insureds", premiums paid, claims made or vehi-
   cles involved in the "accident", the most we will          2.   The reference in Other Insurance in the
   pay for "bodily injury" for each "insured" injured              Business Auto and Garage Coverage
   in any one "accident" is the Limit of Insurance for             Forms to "other collectible insurance" ap-
   Auto Medical Payments Coverage shown in the                     plies only to other collectible auto medical
   Declarations.                                                   payments insurance.
   No one will be entitled to receive duplicate pay-     F.   Additional Definitions
   ments for the same elements of "loss" under this
   coverage and any Liability Coverage Form, Un-              As used in this endorsement:
   insured Motorists Coverage endorsement or Un-              1.   "Family member" means a person related to
   derinsured Motorists Coverage Endorsement at-                   you by blood, marriage or adoption who is a
   tached to this Coverage Part.                                   resident of your household, including a ward
E. Changes in Conditions                                           or foster child.

   The Conditions are changed for Auto Medical                2.   "Occupying" means in, upon, getting in, on,
   Payments Coverage as follows:                                   out or off.




                                   Includes copyrighted material of Insurance
AA 261 07 14                        Services Office, Inc., with its permission.                   Page 2 of 2


                                                                                                    CIC0287
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 289 of 327 PageID #:334
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                          CinciPlus®
                                      BUSINESS AUTO XC®
                                    (EXPANDED COVERAGE)
                                        ENDORSEMENT
This endorsement modifies insurance provided by the following:


    BUSINESS AUTO COVERAGE FORM

With respect to the coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by this endorsement.


A. Who is an Insured - Amended                                               policy or the exhaustion of such poli-
                                                                             cy's limits of insurance.
    SECTION II - LIABILITY COVERAGE, A.
    Coverage, 1. Who is an Insured is amended                     3.   Any of your "employees" while using a
    by adding the following:                                           covered "auto" in your business or your
                                                                       personal affairs, provided you do not own,
    The following are "insureds":                                      hire or borrow that "auto".
    1.   Any subsidiary which is a legally incorpo-          B. Liability Coverage Extensions - Supple-
         rated entity of which you own a financial              mentary Payments - Higher Limits
         interest of more than 50% of the voting
         stock on the effective date of this cover-               SECTION II - LIABILITY COVERAGE, A.
         age form.                                                Coverage, 2. Coverage Extensions, a. Sup-
                                                                  plementary Payments is amended by:
         However, the insurance afforded by this
         provision does not apply to any subsidiary               1.   Replacing the $2,000 Limit of Insurance
         that is an "insured" under any other au-                      for bail bonds with $4,000 in (2); and
         tomobile liability policy, or would be an
         "insured" under such policy but for termi-               2.   Replacing the $250 Limit of Insurance for
         nation of such policy or the exhaustion of                    reasonable expenses with $500 in (4).
         such policy's limits of insurance.                  C. Amended Fellow Employee Exclusion
    2.   Any organization that is newly acquired or               SECTION II - LIABILITY COVERAGE, B. Ex-
         formed by you and over which you main-                   clusions, 5. Fellow Employee is modified as
         tain majority ownership.                                 follows:
         The insurance provided by this provision:                Exclusion 5. Fellow Employee is deleted.
         a.   Is effective on the date of acquisition        D. Hired Auto - Physical Damage
              or formation, and is afforded for 180
              days after such date;                               If hired "autos" are covered "autos" for Liability
                                                                  Coverage, then Comprehensive and Collision
         b.   Does not apply to "bodily injury" or                Physical Damage Coverages as provided un-
              "property damage" resulting from an                 der SECTION III - PHYSICAL DAMAGE
              "accident" that occurred before you                 COVERAGE of this Coverage Part are ex-
              acquired or formed the organization;                tended to "autos" you hire, subject to the fol-
         c.   Does not apply to any newly acquired                lowing:
              or formed organization that is a joint              1.   The most we will pay for "loss" to any
              venture or partnership; and                              hired "auto" is $35,000 or the actual cash
         d.   Does not apply to an insured under                       value or cost to repair or replace, which-
              any other automobile liability policy,                   ever is the least, minus a deductible.
              or would be an insured under such a                 2.   The deductible will be equal to the largest
              policy but for the termination of such                   deductible applicable to any owned "auto"


                                       Includes copyrighted material of ISO
AA 265 01 16                            Properties, Inc., with its permission.                        Page 1 of 3


                                                                                               CIC0288
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 290 of 327 PageID #:335
        for that coverage, or $1,000, whichever is                    under SECTION III - PHYSICAL DAM-
        less.                                                         AGE COVERAGE, A. Coverage, 4.
                                                                      Coverage Extensions.
   3.   Hired Auto - Physical Damage coverage
        is excess over any other collectible insur-         F.   Transportation Expense - Higher Limits
        ance.
                                                                 SECTION III - PHYSICAL DAMAGE COV-
   4.   Subject to the above limit, deductible, and              ERAGE, A. Coverage, 4. Coverage Exten-
        excess provisions we will provide cover-                 sions is amended by replacing $20 per day
        age equal to the broadest coverage appli-                with $50 per day, and $600 maximum with
        cable to any covered "auto" you insured                  $1,500 maximum in Extension a. Transporta-
        under this policy.                                       tion Expenses.
   Coverage includes loss of use of that hired au-          G. Airbag Coverage
   to, provided it results from an "accident" for
   which you are legally liable and as a result of               SECTION III - PHYSICAL DAMAGE COV-
   which a monetary loss is sustained by the                     ERAGE, B. Exclusions, 3.a. is amended by
   leasing or rental concern. The most we will                   adding the following:
   pay for any one "accident" is $1,000.                         However, the mechanical and electrical
   If a limit for Hired Auto - Physical Damage is                breakdown portion of this exclusion does not
   shown in the Schedule, then that limit replac-                apply to the accidental discharge of an airbag.
   es, and is not added to, the $35,000 limit indi-              This coverage for airbags is excess over any
   cated above.                                                  other collectible insurance or warranty.

E. Rental Reimbursement                                     H. Loan or Lease Gap Coverage

   SECTION III - PHYSICAL DAMAGE is                              1.   SECTION III - PHYSICAL DAMAGE
   amended by adding the following:                                   COVERAGE, C. Limit of Insurance is
                                                                      deleted in its entirety and replaced by the
   1.   We will pay for rental reimbursement ex-                      following, but only for private passenger
        penses incurred by you for the rental of                      type "autos" with an original loan or lease,
        an "auto" because of a "loss" to a covered                    and only in the event of a "total loss" to
        "auto". Payment applies in addition to the                    such a private passenger type "auto":
        otherwise applicable amount of each cov-
        erage you have on a covered "auto". No                        a.   The most we will pay for "loss" in any
        deductible applies to this coverage.                               one "accident" is the greater of:

   2.   We will pay only for those expenses in-                            (1) The amount due under the terms
        curred during the policy period beginning                               of the lease or loan to which
        24 hours after the "loss" and ending, re-                               your covered private passenger
        gardless of the policy's expiration, with                               type "auto" is subject, but will not
        the lesser of the following number of                                   include:
        days:                                                                   (a) Overdue lease or loan pay-
        a.   The number of days reasonably re-                                       ments;
             quired to repair the covered "auto". If                            (b) Financial penalties imposed
             "loss" is caused by theft, this number                                  under the lease due to high
             of days is added to the number of                                       mileage, excessive use or
             days it takes to locate the covered                                     abnormal wear and tear;
             "auto" and return it to you; or
                                                                                (c) Security deposits not re-
        b.   30 days.                                                                funded by the lessor;
   3.   Our payment is limited to the lesser of the                             (d) Costs for extended warran-
        following amounts:                                                           ties, Credit Life Insurance,
        a.   Necessary and actual expenses in-                                       Health, Accident or Disabil-
             curred; or                                                              ity Insurance purchased
                                                                                     with the loan or lease; and
        b.   $40 per day.
                                                                                (e) Carry-over balances from
   4.   This coverage does not apply while there                                     previous loans or leases, or
        are spare or reserve "autos" available to
        you for your operations.                                           (2) Actual cash value of the stolen
                                                                                or damaged property.
   5.   We will pay under this coverage only that
        amount of your rental reimbursement ex-                       b.   An adjustment for depreciation and
        penses which is not already provided for                           physical condition will be made in de-

                                      Includes copyrighted material of ISO
AA 265 01 16                           Properties, Inc., with its permission.                         Page 2 of 3


                                                                                                        CIC0289
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 291 of 327 PageID #:336
              termining actual cash value at the                      2.   A partner, if you are a partnership;
              time of "loss".
                                                                      3.   An executive officer or insurance manag-
     2.   SECTION V - DEFINITIONS is amended                               er, if you are a corporation; or
          by adding the following, but only for the
          purposes of this Loan or Lease Gap                          4.   A member or manager, if you are a lim-
          Coverage:                                                        ited liability company.

          "Total loss" means a "loss" in which the               K. Unintentional Failure to Disclose Hazards
          cost of repairs plus the salvage value ex-                  SECTION IV - BUSINESS AUTO CONDI-
          ceeds the actual cash value.                                TIONS, B. General Conditions is amended
I.   Glass Repair - Waiver of Deductible                              by adding the following:

     SECTION III - PHYSICAL DAMAGE COV-                               If you unintentionally fail to disclose any haz-
     ERAGE, D. Deductible is amended by adding                        ards existing on the effective date of this Cov-
     the following:                                                   erage Form, we will not deny coverage under
                                                                      this Coverage Form because of such failure.
     No deductible applies to glass damage if the
     glass is repaired in a manner acceptable to us              L.   Mental Anguish Resulting from Bodily Inju-
     rather than replaced.                                            ry

J.   Duties in the Event of an Accident, Claim,                       SECTION V - DEFINITIONS, C. "Bodily inju-
     Suit or Loss - Amended                                           ry" is deleted in its entirety and replaced by
                                                                      the following:
     SECTION IV - BUSINESS AUTO CONDI-
     TIONS, A. Loss Conditions, 2. Duties in the                      "Bodily injury" means bodily injury, sickness or
     Event of Accident, Claim, Suit or Loss, a. is                    disease sustained by a person, including men-
     amended by adding the following:                                 tal anguish and death sustained by the same
                                                                      person that results from such bodily injury,
     This condition applies only when the "acci-                      sickness or disease. "Bodily injury" does not
     dent" or "loss" is known to:                                     include mental anguish or death that does not
                                                                      result from bodily injury, sickness or disease.
     1.   You, if you are an individual;




                                           Includes copyrighted material of ISO
AA 265 01 16                                Properties, Inc., with its permission.                       Page 3 of 3


                                                                                                   CIC0290
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 292 of 327 PageID #:337
                                                     THE
             CINCINNATI INSURANCE COMPANIES
                 X THE CINCINNATI INSURANCE COMPANY     THE CINCINNATI INDEMNITY COMPANY
                                       THE CINCINNATI CASUALTY COMPANY



 Named Insured:      THE BEND HOTEL DEVELOPMENT COMPANY LLC


 Policy Number:      ETD 051 52 30 / ETA 051 52 30


 Policy Period:      12-12-2018 to 12-12-2021


 Effective Date of Change:       03-21-2019


 Endorsement Number:         7        (Replaces # 5)


 Agency Name:       ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC. 14-001
                    DAVENPORT, IA


                                              Explanation of Billing

 A change was recently made to your policy with The Cincinnati Insurance Companies.          Attached to this
 summary is the endorsement that amends your policy.


 The additional premium for this endorsement is $         25
This premium is for the time period of 03-21-2019        to 12-12-2019 . You will receive a statement based on
the payment option you have selected.
Please contact your agency if you have any questions concerning your policy or statement:
 ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC.
 220 EMERSON PL STE 200
 DAVENPORT, IA 52801-1625

 563-322-3521


                           This is not a bill. No payment is necessary at this time.




 IA 4319 08 07

                                                                                            CIC0291
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 293 of 327 PageID #:338
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       GENERAL CHANGE ENDORSEMENT
Attached to and forming part of:
Auto / Garage                         All Other                      Effective Date
Policy Number ETA 051 52 30           Policy Number ETD 051 52 30    of Endorsement   03-21-2019

Issued to THE BEND HOTEL DEVELOPMENT COMPANY LLC
Agent ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC. 14-001
      DAVENPORT, IA                                                      Endorsement # 7
                                                                         REPLACES # 5
PREMIUM INFORMATION
 Additional Premium Due at Endorsement Effective Date REFER TO IA4319
  Subsequent Monthly Installments Increased by                   $
  Revised Monthly Installment Payment(s)                         $
It is agreed that the policy is amended as indicated by   ẍ
  ¨ Policy Installment Premium Amended to:
    ¨ Annual             ¨ Semi-Annual           ¨   Quarterly
 ¨ Named Insured



 ¨ Mailing Address




  ¨ Form(s) Added

  ¨ Form(s) Deleted

All Other Reason for Change

Auto / Garage Reason for Change
AMENDING AA4004 TO INCLUDE:
METROPOLITAN AIRPORT AUTHORITY OF ROCK ISLAND COUNTY IL DBA QUAD CITY
INTERNATIONAL AIRPORT
2200 69TH AVE
MOLINE IL 61265

AMENDING PER REVISED AA4183 ATTACHED




08-19-2019 10:18

 IA 4329 12 09                                                                   Page 1 of   1

                                                                              CIC0292
            Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 294 of 327 PageID #:339

                                       AUTOMOBILE SCHEDULE
                                                   ITEM      THREE

Attached to and forming a part of Policy Number   ETA 051 52 30              , effective 03-21-2019
The insurance afforded for any automobile is only with respects to such and so many of the coverages as are
indicated by specific premium charge or charges indicated.


                                                     POLICY LIMITS
                                                      State: IL
Bodily Injury:      1,000,000 CSL                         Property Damage:        INCLUDED
UM/UIM:             1,000,000
Med Pay             5,000

Veh.
No. Vehicle Information
1      2018 FORD TRANSIT S/N 1FBZX2CM0JKB22543                                              Class: 5852       Territory 119
       OTC-COMP DED: 1,000                                                Coll Ded: 1,000
                                                                          COST NEW: 41,550           ZIP CODE: 61244

       BI               PD           MP             OTC             COLL            UM                        TOTAL
      1,283             INCL         46             126             379             63                    1,897
       ADDITIONAL INTEREST - DESIGNATED PERSON OR ORGANIZATION                              Class:            Territory
       OTC-COMP DED: N/A                                 Coll Ded: N/A



       BI               PD           MP             OTC             COLL            UM                            TOTAL
      50                INCL                                                                              50
       BUSINESS AUTO EXPANDED ENDORSEMENT                                                   Class:            Territory
       OTC-COMP DED: N/A                                                  Coll Ded: N/A



       BI               PD           MP             OTC             COLL            UM                            TOTAL
                                                    100                                                   100
       HIRED AND NON-OWNED                                                                  Class:            Territory
       OTC-COMP DED: N/A                                                  Coll Ded: N/A



       BI               PD           MP             OTC             COLL            UM                            TOTAL
      541               INCL         N/A                                            256                   797

      SYMBOLS:
      BI   -- Bodily Injury                                  SPEC    -- Specified Perils
      PD   -- Property Damage                                COLL    -- Collision
      MP   -- Medical Payments                               UM      -- Uninsured Motorists
      OTC -- Other Than Collision (ACV Coverage applies      UIM     -- Underinsured Motorists
              unless Stated Amount Value is indicated)       PIP     -- Personal Injury Protection
      CAC -- Combined Additional Coverage                    T&L     -- Towing and Labor Costs
      FT&S -- Fire, Theft, and Supplemental                  RR      -- Rental Reimbursement




    AA 4183 02 06                                                                                         Page 1 of 1

                                                                                                      CIC0293
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 295 of 327 PageID #:340
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       ADDITIONAL INSURED - DESIGNATED
                          PERSON OR ORGANIZATION
This endorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
This endorsement changes the policy effective on the inception date of the policy unless another date is
indicated below.

Endorsement Effective:                                     Policy Number:
  03-21-2019                                               ETA 051 52 30
Named Insured:

THE BEND HOTEL DEVELOPMENT COMPANY LLC
Countersigned by:

(Authorized Representative)
The person or organization named in the following schedule is an "insured" to the extent of their liability for the
conduct of another "insured" as provided in SECTION II - LIABILITY COVERAGE, A. Coverage, 1. Who is an
Insured, Paragraph c.

                                                    Schedule

Additional Insured
METROPOLITAN AIRPORT AUTHORITY OF ROCK ISLAND COUNTY IL DBA QUAD CITY
INTERNATIONAL AIRPORT




Address:


2200 69TH AVE
MOLINE, IL 61265-8315




AA 4004 03 06


                                                                                               CIC0294
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 296 of 327 PageID #:341
                                                     THE
             CINCINNATI INSURANCE COMPANIES
                 X THE CINCINNATI INSURANCE COMPANY     THE CINCINNATI INDEMNITY COMPANY
                                       THE CINCINNATI CASUALTY COMPANY



 Named Insured:      THE BEND HOTEL DEVELOPMENT COMPANY LLC


 Policy Number:      ETD 051 52 30 / ETA 051 52 30


 Policy Period:      12-12-2018 to 12-12-2021


 Effective Date of Change:       03-21-2019


 Endorsement Number:         5


 Agency Name:       ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC. 14-001
                    DAVENPORT, IA


                                              Explanation of Billing

 A change was recently made to your policy with The Cincinnati Insurance Companies.          Attached to this
 summary is the endorsement that amends your policy.


 The additional premium for this endorsement is $         25
This premium is for the time period of 03-21-2019        to 12-12-2019 . You will receive a statement based on
the payment option you have selected.
Please contact your agency if you have any questions concerning your policy or statement:
 ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC.
 220 EMERSON PL STE 200
 DAVENPORT, IA 52801-1699

 563-322-3521


                           This is not a bill. No payment is necessary at this time.




 IA 4319 08 07

                                                                                            CIC0295
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 297 of 327 PageID #:342
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       GENERAL CHANGE ENDORSEMENT
Attached to and forming part of:
Auto / Garage                         All Other                      Effective Date
Policy Number ETA 051 52 30           Policy Number ETD 051 52 30    of Endorsement   03-21-2019

Issued to THE BEND HOTEL DEVELOPMENT COMPANY LLC
Agent ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC. 14-001
      DAVENPORT, IA                                                      Endorsement # 5

PREMIUM INFORMATION
 Additional Premium Due at Endorsement Effective Date REFER TO IA4319
  Subsequent Monthly Installments Increased by                   $
  Revised Monthly Installment Payment(s)                         $
It is agreed that the policy is amended as indicated by   ẍ
  ¨ Policy Installment Premium Amended to:
    ¨ Annual             ¨ Semi-Annual           ¨   Quarterly
 ¨ Named Insured



 ¨ Mailing Address




  ¨ Form(s) Added

  ¨ Form(s) Deleted

All Other Reason for Change

Auto / Garage Reason for Change
AMENDING AA4004 TO INCLUDE:
METROPOLITAN AIRPORT AUTHORITY OF ROCK ISLAND COUNTY IL DBA QUAD CITY
INTERNATIONAL AIRPORT
2200 69TH AVE
MOLINE IL 61265

AMENDING PER REVISED AA4183 ATTACHED




03-22-2019 14:41

 IA 4329 12 09                                                                   Page 1 of   1

                                                                              CIC0296
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 298 of 327 PageID #:343
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       ADDITIONAL INSURED - DESIGNATED
                          PERSON OR ORGANIZATION
This endorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
This endorsement changes the policy effective on the inception date of the policy unless another date is
indicated below.

Endorsement Effective:                                     Policy Number:
  03-21-2019                                               ETA 051 52 30
Named Insured:

THE BEND HOTEL DEVELOPMENT COMPANY LLC
Countersigned by:

(Authorized Representative)
The person or organization named in the following schedule is an "insured" to the extent of their liability for the
conduct of another "insured" as provided in SECTION II - LIABILITY COVERAGE, A. Coverage, 1. Who is an
Insured, Paragraph c.

                                                    Schedule

Additional Insured
METROPOLITAN AIRPORT AUTHORITY OF ROCK ISLAND COUNTY IL DBA QUAD CITY
INTERNATIONAL AIRPORT




Address:


2200 69TH AVE
MOLINE, IL 61265-8315




AA 4004 03 06


                                                                                               CIC0297
            Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 299 of 327 PageID #:344

                                       AUTOMOBILE SCHEDULE
                                                   ITEM      THREE

Attached to and forming a part of Policy Number   ETA 051 52 30              , effective 03-21-2019
The insurance afforded for any automobile is only with respects to such and so many of the coverages as are
indicated by specific premium charge or charges indicated.


                                                     POLICY LIMITS
                                                      State: IL
Bodily Injury:      1,000,000 CSL                         Property Damage:        INCLUDED
UM/UIM:             1,000,000
Med Pay             5,000

Veh.
No. Vehicle Information
1      2018 FORD TRANSIT S/N 1FBZX2CM0JKB22543                                              Class: 5852       Territory 119
       OTC-COMP DED: 1,000                                                Coll Ded: 1,000
                                                                          COST NEW: 41,550           ZIP CODE: 61244

       BI               PD           MP             OTC             COLL            UM                        TOTAL
      1,283             INCL         46             126             379             63                    1,897
       ADDITIONAL INTEREST - DESIGNATED PERSON OR ORGANIZATION                              Class:            Territory
       OTC-COMP DED: N/A                                 Coll Ded: N/A



       BI               PD           MP             OTC             COLL            UM                            TOTAL
      50                INCL                                                                              50
       BUSINESS AUTO EXPANDED ENDORSEMENT                                                   Class:            Territory
       OTC-COMP DED: N/A                                                  Coll Ded: N/A



       BI               PD           MP             OTC             COLL            UM                            TOTAL
                                                    100                                                   100
       HIRED AND NON-OWNED                                                                  Class:            Territory
       OTC-COMP DED: N/A                                                  Coll Ded: N/A



       BI               PD           MP             OTC             COLL            UM                            TOTAL
      541               INCL         N/A                                            256                   797

      SYMBOLS:
      BI   -- Bodily Injury                                  SPEC    -- Specified Perils
      PD   -- Property Damage                                COLL    -- Collision
      MP   -- Medical Payments                               UM      -- Uninsured Motorists
      OTC -- Other Than Collision (ACV Coverage applies      UIM     -- Underinsured Motorists
              unless Stated Amount Value is indicated)       PIP     -- Personal Injury Protection
      CAC -- Combined Additional Coverage                    T&L     -- Towing and Labor Costs
      FT&S -- Fire, Theft, and Supplemental                  RR      -- Rental Reimbursement




    AA 4183 02 06                                                                                         Page 1 of 1

                                                                                                      CIC0298
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 300 of 327 PageID #:345
                                                     THE
             CINCINNATI INSURANCE COMPANIES
                 X THE CINCINNATI INSURANCE COMPANY     THE CINCINNATI INDEMNITY COMPANY
                                       THE CINCINNATI CASUALTY COMPANY



 Named Insured:      THE BEND HOTEL DEVELOPMENT COMPANY LLC


 Policy Number:      ETD 051 52 30 / ETA 051 52 30


 Policy Period:      12-12-2018 to 12-12-2021


 Effective Date of Change:       02-26-2019


 Endorsement Number:         4


 Agency Name:       ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC. 14-001
                    DAVENPORT, IA


                                              Explanation of Billing

 A change was recently made to your policy with The Cincinnati Insurance Companies.          Attached to this
 summary is the endorsement that amends your policy.


 The additional premium for this endorsement is $         NONE
This premium is for the time period of 02-26-2019        to 12-12-2019 . You will receive a statement based on
the payment option you have selected.
Please contact your agency if you have any questions concerning your policy or statement:
 ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC.
 220 EMERSON PL STE 200
 DAVENPORT, IA 52801-1699

 563-322-3521


                           This is not a bill. No payment is necessary at this time.




 IA 4319 08 07

                                                                                            CIC0299
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 301 of 327 PageID #:346
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        GENERAL CHANGE ENDORSEMENT
Attached to and forming part of:
Auto / Garage                         All Other                           Effective Date
Policy Number ETA 051 52 30           Policy Number ETD 051 52 30         of Endorsement   02-26-2019

Issued to THE BEND HOTEL DEVELOPMENT COMPANY LLC
Agent ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC. 14-001
      DAVENPORT, IA                                                            Endorsement # 4

PREMIUM INFORMATION
                 Premium Due at Endorsement Effective Date REFER TO IA4319
  Subsequent Monthly Installments Increased by                     $
  Revised Monthly Installment Payment(s)                           $
It is agreed that the policy is amended as indicated by   ẍ
  ¨X Policy Installment Premium Amended to:
    ¨ Annual               ¨ Semi-Annual         ¨   Quarterly   (X) MONTHLY
 ¨ Named Insured



 ¨ Mailing Address




  ¨ Form(s) Added

  ¨ Form(s) Deleted

All Other Reason for Change

Auto / Garage Reason for Change




02-26-2019 13:52

 IA 4329 12 09                                                                        Page 1 of   1

                                                                                   CIC0300
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 302 of 327 PageID #:347
                       SUMMARY OF PREMIUMS CHARGED
Attached to and forming part of
POLICY NUMBER: ETD 051 52 30 / ETA 051 52 30                           Effective Date: 02-26-2019

Named Insured:   THE BEND HOTEL DEVELOPMENT COMPANY LLC
                       THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE
                        PARTS FOR WHICH A PREMIUM CHARGE IS INDICATED

Commercial Property Coverage Part      W/EBC                                $          23,326
Commercial General Liability Coverage Part                                  $
Commercial Auto Coverage Part                                               $           2,819
Commercial Umbrella / Excess Liability Coverage Part                        $           2,500
DATA DEFENDER COVERAGE PART                                                 $              143
NETWORK DEFENDER COVERAGE PART                                              $              187
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
                                                                            $
Terrorism Coverage                                                          $              196
Installment Charge                                                          $
    ANNUAL TOTAL                                                            $          29,171
PAYMENTS


                                                        First                    Remaining
                                                    Installment                 Installment(s)
              MONTHLY                           *                               *
                                             *SEE BILLING STATEMENT MAILED SEPARATELY
Automobile Coverages, Employers Liability, Employment Practices Liability Coverage, Professional Liability
Coverage, Terrorism Coverage and / or Wrongful Acts Coverage, if included in the policy, are subject to Annual
Adjustment of rates and premium on each anniversary of the policy.
Commercial Umbrella and Excess Liability, if included in the policy, may be subject to Annual Adjustment of
premium on each anniversary. Refer to the Commercial Umbrella or Excess Liability Coverage Part
Declarations form to see if this is applicable.
                        ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED
IA 102 A 09 08


                                                                                            CIC0301
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 303 of 327 PageID #:348


                 NOTICE TO POLICY HOLDERS
     ILLINOIS RELIGIOUS FREEDOM PROTECTION AND CIVIL
                         UNION ACT
    This is a notice of a change in your policy. NO COVERAGE IS PROVIDED BY THIS NOTICE nor can it be
    construed to replace any provisions of your policy. YOU SHOULD READ YOUR POLICY AND REVIEW
    YOUR DECLARATIONS PAGE for complete information on the coverage you are provided. If there is any
    conflict between the policy and this notice, THE PROVISIONS OF THE POLICY SHALL PREVAIL.
    As of June 1, 2011, the Illinois Religious Freedom Protection and Civil Union Act (Civil Union Act) allows
    opposite- and same-sex couples to enter into a civil union.
    The Civil Union Act defines a "civil union" as a legal relationship between two persons, either of the same or
    opposite sex. Further, a "party to a civil union" means and shall be included in any definition or use of the
    terms spouse, family, immediate family, dependent, next of kin, and other terms that denote the spousal
    relationship.
    Under the Civil Union Act, a person in a civil union is entitled to the same legal obligations, responsibilities,
    protections and benefits as are afforded or recognized by Illinois law to spouses whether they derive from
    statute, administrative rule, policy, common law or any other source of civil law.
    For purposes of insurance laws, policies, eligibility and benefits governed by Illinois law, all spouses are
    treated identically.




IA 4399 IL 07 11


                                                                                                CIC0302
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 304 of 327 PageID #:349
                                                     THE
             CINCINNATI INSURANCE COMPANIES
                 X THE CINCINNATI INSURANCE COMPANY     THE CINCINNATI INDEMNITY COMPANY
                                       THE CINCINNATI CASUALTY COMPANY



 Named Insured:      THE BEND HOTEL DEVELOPMENT COMPANY LLC


 Policy Number:      ETD 051 52 30 / ETA 051 52 30


 Policy Period:      12-12-2018 to 12-12-2021


 Effective Date of Change:       12-12-2018


 Endorsement Number:         6


 Agency Name:       ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC. 14-001
                    DAVENPORT, IA


                                              Explanation of Billing

 A change was recently made to your policy with The Cincinnati Insurance Companies.          Attached to this
 summary is the endorsement that amends your policy.


 The additional premium for this endorsement is $         NONE
This premium is for the time period of 12-12-2018        to 12-12-2019 . You will receive a statement based on
the payment option you have selected.
Please contact your agency if you have any questions concerning your policy or statement:
 ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC.
 220 EMERSON PL STE 200
 DAVENPORT, IA 52801-1625

 563-322-3521


                           This is not a bill. No payment is necessary at this time.




 IA 4319 08 07

                                                                                            CIC0303
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 305 of 327 PageID #:350
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        GENERAL CHANGE ENDORSEMENT
Attached to and forming part of:
Auto / Garage                         All Other                          Effective Date
Policy Number ETA 051 52 30           Policy Number ETD 051 52 30        of Endorsement   12-12-2018

Issued to THE BEND HOTEL DEVELOPMENT COMPANY LLC
Agent ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC. 14-001
      DAVENPORT, IA                                                          Endorsement # 6

PREMIUM INFORMATION
                 Premium Due at Endorsement Effective Date REFER TO IA4319
  Subsequent Monthly Installments Increased by                   $
  Revised Monthly Installment Payment(s)                         $
It is agreed that the policy is amended as indicated by   ẍ
  ¨ Policy Installment Premium Amended to:
    ¨ Annual               ¨ Semi-Annual         ¨   Quarterly
 ¨ Named Insured



 ¨ Mailing Address




  ¨ Form(s) Added

  ¨ Form(s) Deleted

All Other Reason for Change
AMENDING FA104S FLOOD BLANKET SUBLIMIT TO 5,000,000

Auto / Garage Reason for Change




08-19-2019 10:17

 IA 4329 12 09                                                                       Page 1 of   1

                                                                                  CIC0304
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 306 of 327 PageID #:351




                        THE   CINCINNATI INSURANCE COMPANY
                                             A Stock Insurance Company
         COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
Attached to and forming part of POLICY NUMBER:         ETD 051 52 30
Named Insured is the same as it appears on the Common Policy Declarations unless otherwise stated here.


Loc.     (address)
         PER STATEMENT OF VALUES ON FILE
         REFER TO IA904

                                                                                   OPTIONAL COVERAGES
                     COVERAGE PROVIDED                                       Applicable only when an entry is made
                                                        Coin-  Covered                                                 Business
                                                       surance Cause Of                                                  Income
  Item             Coverage                Limits                Loss                                                  Indemnity
                                                                                             Replace-
                                                                          Inflation Replace- ment Cost Agreed Monthly      Maximum Extended
                                                                           Guard ment Cost Incl. Stock Value     Limit      Period  Period
                                                                             (%)      (x)       (x)     (x)   (fraction)     (X)    (Days)
1-1       BUILDING                      28,000,000      80%    SPECIAL                X                  X
                                                               EQ
                                          SEE FA104            FLOOD

1-1       BUSINESS PERSONAL               5,300,000     80%    SPECIAL                X                  X
          PROPERTY                                             EQ
                                          SEE FA104            FLOOD

1-1       BUSINESS INCOME                 4,000,000     80%    SPECIAL                                   X                          180
          W/EXTRA EXPENSE (b)                                  EQ
                                          SEE FA104            FLOOD

DEDUCTIBLE: $500.00 unless otherwise stated $       25,000
EARTHQUAKE DEDUCTIBLE: 5%
FLOOD DEDUCTIBLE: 25,000
MORTGAGE HOLDER
Item         Name and Address
1-1               HALL QUAD CITIES LLC / HSF HOLDINGS II LLC
                  2323 ROSS AVE
                  STE 200
                  DALLAS, TX 75201-2720
FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
CP1515       06/95 BUSINESS INCOME REPORT/WORK SHEET
FM101        05/16 BUILDING AND PERSONAL PROPERTY COVERAGE FORM (INCLUDING SPECIAL CAUSES
                   OF LOSS)
FA104S       05/15 FLOOD COVERAGE SUPPLEMENTAL SCHEDULE
FA104        05/16 FLOOD COVERAGE ENDORSEMENT
FA268        05/16 HOTEL COMMERCIAL PROPERTY ENDORSEMENT
FA283IL      05/16 CRISIS EVENT EXPENSE COVERAGE ENDORSEMENT - ILLINOIS
FA286        05/16 THE BRIDGE ENDORSEMENT
FA4028IL     07/17 ILLINOIS CHANGES
FA450        05/16 COMMERCIAL PROPERTY CONDITIONS
FA458        04/04 BUSINESS INCOME CHANGES - WAITING PERIOD
FA480        02/16 LOSS PAYABLE PROVISIONS
IP425        08/04 ILLINOIS MINE SUBSIDENCE WAIVER FORM WAIVER OF INSURANCE
FA223        05/16 WATER BACKUP DISCHARGED FROM SEWERS, DRAINS, SEPTIC OR SUMP PUMP
                   SYSTEMS ENDORSEMENT
FA244        05/11 EQUIPMENT BREAKDOWN COVERAGE (EXCLUDING PRODUCTION MACHINERY)

FM 502 07 08                                   ETD 051 52 30                                                   Page 1 of 2



                                                                                                        CIC0305
     Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 307 of 327 PageID #:352

FORMS AND / OR ENDORSEMENTS APPLICABLE TO THIS COVERAGE PART:
FA213IL    05/16 BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM - ILLINOIS
FA240      05/16 EARTHQUAKE AND VOLCANIC ERUPTION ENDORSEMENT




FM 502 07 08                          ETD 051 52 30                            Page 2 of 2



                                                                            CIC0306
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 308 of 327 PageID #:353
                                                     THE
             CINCINNATI INSURANCE COMPANIES
                 X THE CINCINNATI INSURANCE COMPANY     THE CINCINNATI INDEMNITY COMPANY
                                       THE CINCINNATI CASUALTY COMPANY



 Named Insured:      THE BEND HOTEL DEVELOPMENT COMPANY LLC


 Policy Number:      ETD 051 52 30 / ETA 051 52 30


 Policy Period:      12-12-2018 to 12-12-2021


 Effective Date of Change:       12-12-2018


 Endorsement Number:         3


 Agency Name:       ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC. 14-001
                    DAVENPORT, IA


                                              Explanation of Billing

 A change was recently made to your policy with The Cincinnati Insurance Companies.          Attached to this
 summary is the endorsement that amends your policy.


 The additional premium for this endorsement is $         25
This premium is for the time period of 12-12-2018        to 12-12-2019 . You will receive a statement based on
the payment option you have selected.
Please contact your agency if you have any questions concerning your policy or statement:
 ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC.
 220 EMERSON PL STE 200
 DAVENPORT, IA 52801-1699

 563-322-3521


                           This is not a bill. No payment is necessary at this time.




 IA 4319 08 07

                                                                                            CIC0307
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 309 of 327 PageID #:354
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       GENERAL CHANGE ENDORSEMENT
Attached to and forming part of:
Auto / Garage                         All Other                      Effective Date
Policy Number ETA 051 52 30           Policy Number ETD 051 52 30    of Endorsement   12-12-2018

Issued to THE BEND HOTEL DEVELOPMENT COMPANY LLC
Agent ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC. 14-001
      DAVENPORT, IA                                                      Endorsement # 3

PREMIUM INFORMATION
 Additional Premium Due at Endorsement Effective Date REFER TO IA4319
  Subsequent Annual Installments Increased by                    $
  Revised Annual Installment Payment(s)                          $
It is agreed that the policy is amended as indicated by   ẍ
  ¨ Policy Installment Premium Amended to:
    ¨ Annual             ¨ Semi-Annual           ¨   Quarterly
 ¨ Named Insured



 ¨ Mailing Address




  ¨
  X Form(s) Added
     AA4004 03/06          ADDITIONAL INSURED - DESIGNATED PERSON OR
                           ORGANIZATION
  ¨ Form(s) Deleted

All Other Reason for Change

Auto / Garage Reason for Change
ADDING ADDITIONAL INSURED

AMENDING PER REVISED AA4183 ATTACHED




01-21-2019 19:04

 IA 4329 12 09                                                                   Page 1 of   1

                                                                              CIC0308
            Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 310 of 327 PageID #:355

                                       AUTOMOBILE SCHEDULE
                                                   ITEM      THREE

Attached to and forming a part of Policy Number   ETA 051 52 30              , effective 12-12-2018
The insurance afforded for any automobile is only with respects to such and so many of the coverages as are
indicated by specific premium charge or charges indicated.


                                                     POLICY LIMITS
                                                      State: IL
Bodily Injury:      1,000,000 CSL                         Property Damage:        INCLUDED
UM/UIM:             1,000,000
Med Pay             5,000

Veh.
No. Vehicle Information
1      2018 FORD TRANSIT S/N 1FBZX2CM0JKB22543                                              Class: 5852       Territory 119
       OTC-COMP DED: 1,000                                                Coll Ded: 1,000
                                                                          COST NEW: 41,550           ZIP CODE: 61244

       BI               PD           MP             OTC             COLL            UM                        TOTAL
      1,283             INCL         46             126             379             63                    1,897
       ADDITIONAL INTEREST - DESIGNATED PERSON OR ORGANIZATION                              Class:            Territory
       OTC-COMP DED: N/A                                 Coll Ded: N/A



       BI               PD           MP             OTC             COLL            UM                            TOTAL
      25                INCL                                                                              25
       BUSINESS AUTO EXPANDED ENDORSEMENT                                                   Class:            Territory
       OTC-COMP DED: N/A                                                  Coll Ded: N/A



       BI               PD           MP             OTC             COLL            UM                            TOTAL
                                                    100                                                   100
       HIRED AND NON-OWNED                                                                  Class:            Territory
       OTC-COMP DED: N/A                                                  Coll Ded: N/A



       BI               PD           MP             OTC             COLL            UM                            TOTAL
      541               INCL         N/A                                            256                   797

      SYMBOLS:
      BI   -- Bodily Injury                                  SPEC    -- Specified Perils
      PD   -- Property Damage                                COLL    -- Collision
      MP   -- Medical Payments                               UM      -- Uninsured Motorists
      OTC -- Other Than Collision (ACV Coverage applies      UIM     -- Underinsured Motorists
              unless Stated Amount Value is indicated)       PIP     -- Personal Injury Protection
      CAC -- Combined Additional Coverage                    T&L     -- Towing and Labor Costs
      FT&S -- Fire, Theft, and Supplemental                  RR      -- Rental Reimbursement




    AA 4183 02 06                                                                                         Page 1 of 1

                                                                                                      CIC0309
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 311 of 327 PageID #:356
    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       ADDITIONAL INSURED - DESIGNATED
                          PERSON OR ORGANIZATION
This endorsement modifies insurance provided under the following:
    BUSINESS AUTO COVERAGE FORM
This endorsement changes the policy effective on the inception date of the policy unless another date is
indicated below.

Endorsement Effective:                                     Policy Number:
  12-12-2018                                               ETA 051 52 30
Named Insured:

THE BEND HOTEL DEVELOPMENT COMPANY LLC
Countersigned by:

(Authorized Representative)
The person or organization named in the following schedule is an "insured" to the extent of their liability for the
conduct of another "insured" as provided in SECTION II - LIABILITY COVERAGE, A. Coverage, 1. Who is an
Insured, Paragraph c.

                                                    Schedule

Additional Insured
THE OLYMPIA COMPANIES INC




Address:


PO BOX 508
PORTLAND, ME 04112-0508




AA 4004 03 06


                                                                                               CIC0310
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 312 of 327 PageID #:357
                                                     THE
             CINCINNATI INSURANCE COMPANIES
                 X THE CINCINNATI INSURANCE COMPANY     THE CINCINNATI INDEMNITY COMPANY
                                       THE CINCINNATI CASUALTY COMPANY



 Named Insured:      THE BEND HOTEL DEVELOPMENT COMPANY LLC


 Policy Number:      ETD 051 52 30 / ETA 051 52 30


 Policy Period:      12-12-2018 to 12-12-2021


 Effective Date of Change:       12-12-2018


 Endorsement Number:         2


 Agency Name:       ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC. 14-001
                    DAVENPORT, IA


                                              Explanation of Billing

 A change was recently made to your policy with The Cincinnati Insurance Companies.          Attached to this
 summary is the endorsement that amends your policy.


 The additional premium for this endorsement is $         NONE
This premium is for the time period of 12-12-2018        to 12-12-2019 . You will receive a statement based on
the payment option you have selected.
Please contact your agency if you have any questions concerning your policy or statement:
 ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC.
 220 EMERSON PL STE 200
 DAVENPORT, IA 52801-1699

 563-322-3521


                           This is not a bill. No payment is necessary at this time.




 IA 4319 08 07

                                                                                            CIC0311
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 313 of 327 PageID #:358
     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        GENERAL CHANGE ENDORSEMENT
Attached to and forming part of:
Auto / Garage                         All Other                          Effective Date
Policy Number ETA 051 52 30           Policy Number ETD 051 52 30        of Endorsement   12-12-2018

Issued to THE BEND HOTEL DEVELOPMENT COMPANY LLC
Agent ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC. 14-001
      DAVENPORT, IA                                                          Endorsement # 2

PREMIUM INFORMATION
                 Premium Due at Endorsement Effective Date REFER TO IA4319
  Subsequent Annual Installments Increased by                    $
  Revised Annual Installment Payment(s)                          $
It is agreed that the policy is amended as indicated by   ẍ
  ¨ Policy Installment Premium Amended to:
    ¨ Annual               ¨ Semi-Annual         ¨   Quarterly
 ¨ Named Insured



 ¨ Mailing Address




  ¨
  X Form(s) Added
     FA480 02/16             LOSS PAYABLE PROVISIONS
  ¨ Form(s) Deleted

All Other Reason for Change
AMENDING FM502 MORTGAGE HOLDER TO INCLUDE 1-1:
HALL QUAD CITIES LLC / HSF HOLDINGS II LLC
2323 ROSS AVE
STE 200
DALLAS TX 75201

ADDING LOSS PAYABLE

Auto / Garage Reason for Change




01-08-2019 19:54

 IA 4329 12 09                                                                       Page 1 of   1

                                                                                  CIC0312
      Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 314 of 327 PageID #:359
           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                    LOSS PAYABLE PROVISIONS

This endorsement modifies insurance provided under the following:


      COMMERCIAL PROPERTY COVERAGE PART

                                                        SCHEDULE
                                                                                 Applicable Clause
Loc                Bldg            Loss Payee Name and Address:                  (Enter B, C, D or E):
1                  1                                                                       B

HALL QUAD CITIES LLC / HSF HOLDINGS II LLC
2323 ROSS AVE
STE 200
DALLAS, TX 75201-2720




A. Nothing in this endorsement increases the appli-                         c.    Bills of lading;
      cable Limit of Insurance. We will not pay any
      Loss Payee more than their financial interest in                      d.    Financing statements; or
      the Covered Property, and we will not pay more                        e.    Mortgages, deeds of trust, or security
      than the applicable Limit of Insurance on the                               agreements.
      Covered Property.
                                                                       2.   For Covered Property in which both you and
      For the purposes of this endorsement only, the                        a Loss Payee have an insurable interest:
      following are added to BUILDING AND PER-
      SONAL PROPERTY COVERAGE FORM, SEC-                                    a.    We will pay for covered "loss" to each
      TION D. LOSS CONDITIONS, 4. Loss Pay-                                       Loss Payee in their order of prece-
      ment, as indicated in the Schedule of this en-                              dence, as interests may appear.
      dorsement.
                                                                            b.    The Loss Payee has the right to receive
B. Loss Payable                                                                   loss payment even if the Loss Payee
                                                                                  has started foreclosure or similar action
      For Covered Property in which both you and a                                on the Covered Property.
      Loss Payee shown in the Schedule of this en-
      dorsement have an insurable interest, we will:                        c.    If we deny your claim because of your
                                                                                  acts or because you have failed to
      1.    Adjust losses with you; and                                           comply with the terms of the Coverage
      2.    Pay any claim for "loss" jointly to you and the                       Part, the Loss Payee will still have the
            Loss Payee, as interests may appear.                                  right to receive loss payment if the Loss
                                                                                  Payee:
C. Lender's Loss Payable
                                                                                  (1) Pays any premium due under this
      1.    The Loss Payee shown in the Schedule of                                    Coverage Part at our request if you
            this endorsement is a creditor, including a                                have failed to do so;
            mortgageholder or trustee, whose interest in
            Covered Property is established by such                               (2) Submits a signed, sworn proof of
            written instruments as:                                                    loss within 60 days after receiving
                                                                                       notice from us of your failure to do
            a.   Warehouse receipts;                                                   so; and
            b.   A contract for deed;

                                        Includes copyrighted material of Insurance
FA 480 02 16                             Services Office, Inc., with its permission.                     Page 1 of 2


                                                                                                         CIC0313
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 315 of 327 PageID #:360
               (3) Has notified us of any change in                 4.   If we elect not to renew this policy, we will
                   ownership, occupancy or substan-                      give written notice to the Loss Payee at least
                   tial change in risk known to the                      10 days before the expiration date of this
                   Loss Payee.                                           policy.
               All of the terms of this Coverage Part          D. Contract of Sale
               will then apply directly to the Loss Pay-
               ee.                                                  1.   The Loss Payee shown in the Schedule of
                                                                         this endorsement is a person or organization
        d.   If we pay the Loss Payee for any "loss"                     you have entered a contract with for the sale
             and deny payment to you because of                          of Covered Property.
             your acts or because you have failed to
             comply with the terms of this Coverage                 2.   For Covered Property in which both you and
             Part:                                                       the Loss Payee have an insurable interest
                                                                         we will:
               (1) The Loss Payee's rights will be
                   transferred to us to the extent of                    a.   Adjust losses with you; and
                   the amount we pay; and                                b.   Pay any claim for "loss" jointly to you
               (2) The Loss Payee's rights to recover                         and the Loss Payee, as interests may
                   the full amount of the Loss Payee's                        appear.
                   claim will not be impaired.                      3.   For Covered Property that is the subject of a
             At our option, we may pay to the Loss                       contract of sale, the word "you" includes the
             Payee the whole principal on the debt                       Loss Payee.
             plus any accrued interest. In this event,         E. Building Owner Loss Payable Clause
             you will pay your remaining debt to us.
                                                                    1.   The Loss Payee shown in the Schedule of
   3.   If we cancel this policy, we will give written                   this endorsement is the owner of the build-
        notice to the Loss Payee at least:                               ing in which you are a tenant.
        a.     10 days before the effective date of                 2.   We will adjust losses to the building with the
               cancellation if we cancel for your non-                   Loss Payee. Any loss payment made to the
               payment of premium; or                                    Loss Payee will satisfy your claims against
        b.     30 days before the effective date of                      us for the owner's property.
               cancellation if we cancel for any other              3.   We will adjust losses to tenants' improve-
               reason.                                                   ments and betterments with you, unless the
                                                                         lease provides otherwise.




                                     Includes copyrighted material of Insurance
FA 480 02 16                          Services Office, Inc., with its permission.                   Page 2 of 2


                                                                                                      CIC0314
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 316 of 327 PageID #:361
     X   THE CINCINNATI INSURANCE COMPANY 0244-10677
                                                                                         KEEP THIS CARD
         THE CINCINNATI CASUALTY COMPANY 0244-28665
                                                                                     IN YOUR MOTOR VEHICLE
         THE CINCINNATI INDEMNITY COMPANY 0244-23280
                                                                                       WHILE IN OPERATION
              AUTOMOBILE LIABILITY I.D. CARD
State                   Date Processed                               We can serve you better if you...
IL                            01-03-2019                             1. Report all claims immediately to the police and to your
Policy No.              Effective Date          Expiration Date         agent.
ETA 051 52 30            12-12-2018               12-12-2019
                                                                     2. Get the names, addresses, and telephone numbers of
Insured: THE BEND HOTEL DEVELOPMENT COMPANY LLC                         all drivers, owners, and occupants of the other cars in-
                                                                        volved.
111 BEND BLVD                                                        3. Get the names, addresses, and telephone numbers of
EAST MOLINE, IL 61244-5501                                              any witnesses.

                                                                     4. Do not accept responsibility or discuss the accident with
                                                                        anyone except a police officer or a representative of this
                                                                        Company.
                 MOTOR VEHICLE INSURED
Year      Make
                                                                                  SUPPLEMENTARY PAYMENTS
2018      FORD TRANSIT
Vehicle Identification No.                                           This Company agrees, through its Representative or oth-
1FBZX2CM0JKB22543                                                    erwise, to pay premiums or costs on bonds to release at-
Signature                                                            tachments, also, the premium on or cost of bail bonds not
                                                                     to exceed the limit per bail bond listed in "supplementary
                                                                     payments" in the policy. The Company has no obligation
             IN CASE YOU HAVE AN ACCIDENT. . .                       to apply for or furnish any such bonds.
                   CALL YOUR AGENT. . .                              CONSULT YOUR POLICY FOR ACTUAL COVERAGE IN
ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES,                        FORCE ON SPECIFIC VEHICLES. EXAMINE POLICY
                                                                     EXCLUSIONS CAREFULLY. THIS FORM DOES NOT
220 EMERSON PL STE 200
                                                                     CONSTITUTE ANY PART OF YOUR INSURANCE POL-
DAVENPORT, IA 52801-1699
                                                                     ICY.
                                                                                         EXCLUDED DRIVERS:

563-322-3521


The Cincinnati Insurance Company
The Cincinnati Casualty Company
The Cincinnati Indemnity Company



P.O. Box 145496, Cincinnati, OH, 45250-5496
(513) 870-2000                                AA 4122 IL (10/06)             SERVICE TO YOU IS OUR MAIN CONCERN
                                                          (cut along line)




                                                                                                          CIC0315
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 317 of 327 PageID #:362



                                                       The Cincinnati Insurance Company
                                                       The Cincinnati Casualty Company
                                                       The Cincinnati Indemnity Company




Policy Number: ETD 051 52 30

Effective Date: 12-12-2018

Named Insured: THE BEND HOTEL DEVELOPMENT COMPANY LLC
For professional advice and policy questions or changes, please contact your local independent agency:


ARTHUR J. GALLAGHER RISK MANAGEMENT
SERVICES, INC.
220 EMERSON PL STE 200
DAVENPORT, IA 52801-1699

563-322-3521

Dear Policyholder:
Thank you
Thank you for trusting The Cincinnati Insurance Companies with your commercial insurance coverage. We
recognize that locally based independent agents have the working knowledge to help you choose the right
insurance company for your needs. Together with your local independent insurance agency, we are committed
to providing you with the highest level of service.
Please review your enclosed policy information to verify your coverage details, as well as deductibles and
coverage amounts. Should your needs change, your agent is available to review and update your policy.
Please promptly report claims
If you experience a policy-related loss, you may report it by contacting your local professional independent
agency representing The Cincinnati Insurance Companies or by directly calling us toll-free at 877-242-2544
and providing your policy number and claim-related information.


Sincerely,




Sean M. Givler
Senior Vice President - Commercial Lines




IA 4443 04 14


                                                                                         CIC0316
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 318 of 327 PageID #:363




                                                     The Cincinnati Insurance Company n The Cincinnati Indemnity Company
                                                                                         The Cincinnati Casualty Company




                                                Today's Date:    01-03-2019

To:   THE BEND HOTEL DEVELOPMENT COMPANY LLC

Policy Number:       ETD 051 52 30
Expiration Date:     12-12-2021
Agency:              ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC. 14-001

      Data breach and identity recovery support and resources included with your insurance policy

Dear Policyholder:

Your policy includes Cincinnati Data Defender™ coverage for an additional premium, helping to safeguard
your business against the rising costs of a data breach and offering services to assist you in the event of
identity theft. Please save this information so you can access all the tools and resources that come with your
cyber protection coverage. Refer to Cincinnati Data Defender Coverage Form, HC102, for a complete
statement of coverages, exclusions and limits of insurance.

Policyholder tools and resources
Data breach portal - You gain access to www.eriskhub.com/cic, a website that provides you with the
comprehensive, on-demand resources you need to:
•   Prepare in advance:
    -   Access online resources when you need them
    -   Create your breach response plan from the template
    -   Learn about breach laws that apply to your business
•   Review risk management resources:
    -   Use the compliance reference guide and notification letter examples
    -   Locate credit bureau and government agency notification information
    -   Learn how to contact data risk management experts for more help
•   Manage your breach response:
    -   Call the help line for breach information and assistance
    -   Arrange assistance with notification letters
    -   Access public relations resources to help you respond to the media

The first time you visit this website, please complete new user registration using this information:

                                           Access code = 12116-868

Identity theft services – You also receive case management services and reimbursement for covered
expenses if you, as a business owner, become the victim of identity theft or account takeover. If you suspect
that you may be an identity theft victim or you have questions, please call our Identity Recovery Help Line,
866-219-9831.




IA4463 (01/16)




                                                                                                  CIC0317
        Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 319 of 327 PageID #:364
Page 2 of 2

Claims services
If you suspect or know that a data breach may have exposed or compromised your organization's private,
customer or personal data, a swift response is critical for your protection. Please note that the Web portal and
help line provide advice and information, and using them does not satisfy any notice of claim requirement. The
only way to report a claim is to contact your independent agent or call us directly, 877-242-2544. Your agent
and Cincinnati Insurance will work with you to preserve your company's goodwill, prevent regulatory sanctions
or fines, avoid civil litigation and safeguard your business reputation.

Please contact your agent representing Cincinnati with questions about this valuable coverage.

Thank you for trusting your agent and Cincinnati to protect your business.

                                              Sincerely,




                                              COMMERCIAL LINES DEPARTMENT
                                              Commercial Lines




IA4463 (01/16)




                                                                                                     CIC0318
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 320 of 327 PageID #:365

                    ¨
                    X        The Cincinnati Insurance Company
                    ¨        The Cincinnati Casualty Company
                    ¨        The Cincinnati Indemnity Company
       COMMERCIAL LINES DEPARTMENT SPECIAL REQUEST
Date: 01-03-2019

Insured:     THE BEND HOTEL DEVELOPMENT COMPANY LLC
Policy Number:       ETD 051 52 30 / ETA 051 52 30
To Agent:            ARTHUR J. GALLAGHER RISK MANAGEMENT SERVICES, INC. 14-001
¨ 1.       Coverage has been issued subject to satisfactory driver information. Please complete the enclosed
           form(s) and return promptly.
¨
X 2.       Please   return      one      signed    copy        of   the   enclosed       endorsement.    IP425
           CP1515
¨ 3.       Please countersign the enclosed policy and return to the producer of record in the enclosed envelope.
¨ 4.       The MVR(s) for                                                has been returned from the state
           showing the license number is incorrect. Please forward the correct driver's license number(s) or
           Social Security number (GA, IN, IA, KY, OH, VA).
¨ 5.       The state requires us to report the complete VIN. Please supply us with the entire VIN for every
           vehicle.
¨ 6.       Please forward a signed Statement of Values. This is required whenever Blanket Insurance or
           Agreed Valued coverage is written.
¨ 7.       A completed                                         application is required. Please submit as soon as possible.
¨ 8.       We suggest that you send a letter to the insured making them aware of the endorsement and the
           consequences of its application.
¨ 9.       This policy / endorsement has been issued subject to rate. We have ordered the loss costs, and we
           will endorse the policy when we receive them.
¨ 10.      Please complete and forward the FA-492, Actual Loss Sustained Business Income Worksheet.
           These are required annually.
¨ 11.      Please forward a photograph of the building located at                                                         .
¨ 12.      The property (Loc. Number          Item Number                           ) doesn't appear to be insured to value.
           Please advise how you determined the current limits.
¨ 13.      Please let us know when the following were updated for each building over 25 years old:
        Bldg.                Yr. built            Electrical              Heating             Plumbing         Roof
        Bldg.                Yr. built            Electrical              Heating             Plumbing         Roof

¨ 14.      Please find enclosed an Excess UM/UIM Selection Form(s) to be completed and signed by the
           insured.
           Forms attached for Commercial Umbrella and any related Personal Umbrella(s):


Thank you.
Cordially,


COMMERCIAL LINES DEPARTMENT




MI1302 06 11


                                                                                                          CIC0319
 Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 321 of 327 PageID #:366


                    BUSINESS INCOME REPORT/WORK SHEET
                                                                               Date    01-03-2019

 Your Name        THE BEND HOTEL DEVELOPMENT COMPANY LLC

 Location



 This work sheet must be completed on an accrual basis.

 The beginning and ending inventories in all calculations should be based on the same valuation method.



 APPLICABLE WHEN THE AGREED VALUE COVERAGE OPTION APPLIES:

 I certify that this is a true and correct report of values as required under this policy for the periods indicated
 and that the Agreed Value for the period of coverage is $                       ,based on a Co-insurance
 percentage of                     %

 Signature

 Official Title



 APPLICABLE WHEN THE PREMIUM ADJUSTMENT FORM APPLIES:

I certify that this is a true and correct report of values as required under this policy for the 12 months ended


 Signature

 Official Title

 Agent or Broker

 Mailing Address




 CP 15 15 06 95 Copyright, Insurance Services Office, Inc., 1994                                          Page 1 of 5


                                                                                                  CIC0320
          Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 322 of 327 PageID #:367
                                  BUSINESS INCOME REPORT/WORK SHEET
                                          FINANCIAL ANALYSIS

                                               12 Month Period       Estimated for 12 Month Period
                                               Ending                Beginning

                                                         Non-                              Non-
      Income and Expenses          Manufacturing     Manufacturing   Manufacturing      Manufacturing

A.   Gross Sales                   $                 $               $                  $

B.   DEDUCT:
     Finished Stock Inventory (at
     sales value) at Beginning    -                      XXXXXX      -                        XXXXXX

                                                         XXXXXX                               XXXXXX

C. ADD:
   Finished Stock Inventory (at
   sales value) at End             +                     XXXXXX      +                        XXXXXX

D. Gross Sales Value of
   Production                      $                     XXXXXX      $                        XXXXXX

E. DEDUCT:
   Prepaid Freight - Outgoing      -                 -               -                  -

     Returns & Allowances          -                 -               -                  -

     Discounts                     -                 -               -                  -

     Bad Debts                     -                 -               -                  -

     Collection Expenses           -                 -               -                  -

F. Net Sales                                         $                                  $

   Net Sales Value of Production       $                             $
G. ADD: Other Earnings from
   your business operations (not
   investment income or rents
   from other properties):
      Commissions or Rents             +             +               +                  +

      Cash Discounts
      Received                         +             +               +                  +

      Other                            +             +               +                 +

H.    Total Revenues                   $             $               $                  $




 CP 15 15 06 95 Copyright, Insurance Services Office, Inc., 1994                            Page 2 of 5


                                                                                             CIC0321
      Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 323 of 327 PageID #:368


                                                     12 Month Period          Estimated for 12 Month Period
                                                     Ending                   Beginning

                                                              Non-                                    Non-
         Income and Expenses           Manufacturing      Manufacturing       Manufacturing        Manufacturing

       Total Revenues (Line H.
        from previous page             $                   $                  $                    $



 I.    DEDUCT:
       Cost of goods sold (see next
       page for instructions)           -                  -                  -                    -

       Cost of services purchased
       from outsiders (not your
       employees) to resell, that do
       not continue under contract      -                  -                  -                    -

       Power, heat and refrigera-
       tion expenses that do not
       continue under contract (if
       CP 15 11 is attached)            -                  -   XXXXXX         -                    -     XXXXXX

       All ordinary payroll expenses
       or the amount of payroll
       expense excluded (if
       CP 15 10 is attached)            -                  -   XXXXXX         -                    -     XXXXXX

       Special deductions for
       mining properties (see next
       page for instructions)           -                  -                  -                    -


J.1. Business Income exposure
     for 12 months                     $

J.2. Combined (firms engaged in
     manufacturing & non-
     manufacturing operations)                   $                                   $
     The figures in J.1. or J.2
     represent 100% of your actual
     and estimated Business
     Income exposure for 12 months

 K. Additional Expenses:

       1. Extra Expenses - form
       CP 00 30 only (expenses
       incurred to avoid or minimize
       suspension of business & to
       continue operations)                                               $                    $




               2. Extended Business Income

      CP 15 15 06 95 Copyright, Insurance Services Office, Inc., 1994                                  Page 3 of 5


                                                                                              CIC0322
         Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 324 of 327 PageID #:369
              and Extended Period of
              Indemnity - form CP 00 30 or
              CP 00 32 (loss of Business
              Income following resumption
              of operations, up to 30 days
              or the no. of days selected
              under Extended Period of
              Indemnity option)                                        +                   +
            3. Combined (all amounts in K.1.
               and K.2.)                                                     $
                                                                                       "Estimated" column
       L.    Total of J. and K.                                                             $

 The figure in L. represents 100% of your estimated Business Income exposure for 12 months, and additional
 expenses. Using this figure as information, determine the approximate amount of insurance needed based
 on your evaluation of the number of months needed (may exceed 12 months) to replace your property, re-
 sume operations and restore the business to the condition that would have existed if no property damage had
 occurred.
 Refer to the agent or Company for information on available Coinsurance levels and indemnity options. The
 Limit of Insurance you select will be shown in the Declarations of the policy.
                                            Supplementary Information
                                                 12 Month Period              Estimated for 12 Month Period
                                                    Ending                          Beginning
                                                               Non-                                    Non-
                                    Manufacturing         Manufacturing         Manufacturing      Manufacturing

  CALCULATION OF COST OF
  GOODS SOLD
Inventory at beginning of year
(Including raw material and stock
in process, but not finished
stock, for manufacturing risks)      $                 $                    $                   $

Add: The following purchase
costs: Cost of raw stock
(including transportation charges)   +                      XXXXXX          +                        XXXXXX

Cost of factory supplies
consumed                             +                      XXXXXX          +                        XXXXXX

Cost of merchandise sold
including transportation charges
(for manufacturing risks, means
cost of merchandise sold but
not manufactured by you)             +                  +                   +                    +

Cost of other supplies consumed
(including transportation charges)   +                  +                   +                    +

Cost of goods available for sale     $                  $                   $                    $

Deduct: Inventory at end of year
(Including raw material and stock
in process, but not finished
stock, for manufacturing risks)      -                  -                   -                    -

Costs of Goods Sold (Enter this
figure in Item I. on previous page   $                  $                   $                    $




 CP 15 15 06 95 Copyright, Insurance Services Office, Inc., 1994                                Page 4 of 5


                                                                                                 CIC0323
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 325 of 327 PageID #:370

CALCULATION OF SPECIAL
DEDUCTIONS - MINING PROPERTIES
Royalties, unless specifically
included in coverage                     $                        $

Actual depletion, commonly known
as unit or cost depletion (not
percentage depletion)                   +                         +

Welfare and retirement fund
charges based on tonnage                +                         +

Hired trucks                            +                         +

Enter this figure in Item I. on
previous page                           $                         $




CP 15 15 06 95 Copyright, Insurance Services Office, Inc., 1994             Page 5 of 5


                                                                       CIC0324
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 326 of 327 PageID #:371

                       NOTICE TO POLICYHOLDERS
                DIRECT BILL ACCOUNT CREDIT PROCEDURE
This is a notice of how an account credit will be applied to your policy or to all of the policies being billed as
single account.
Account Credits
A. If your account is comprised of a single policy and an endorsement or premium audit results in a credit
    (return premium), the credit is applied to that policy. If your account does not have a future installment due
    at the time the endorsement or audit is processed, the credit is refunded to the payor listed for your
    account. If you do not wish for credits to be automatically applied to future unpaid installments, please
    contact us to request a refund. Please note that the amount of the refund may vary based upon the date
    you contact us and your billing schedule.
B. If your account is comprised of more than one policy and an endorsement or premium audit results in a
    credit (return premium), the credit is applied in the following manner:
    •    Payments previously applied to your account are deferred.
    •    The credit that results from the endorsement or audit is applied to the policy generating the credit.
    •    The payments that were deferred are then reapplied to the account in order to satisfy the amount
         due.
    •    Any excess payment that results from the credit is applied proportionately to your policies with a
         future payment or installment due.
    •    If you do not wish for credits to be automatically applied to future unpaid installments, please contact
         us to request a refund. Please note that the amount of the refund may vary based upon the date you
         contact us and your billing schedule.
    •    If your account does not have a future installment or payment due at the time the endorsement or
         audit is processed, the credit is refunded to the payor listed for your account.
(Does not apply to audit return premium for payors located in New York; Does not apply to premiums due
more than 30 days from the date of processing for payors located in New Hampshire. These credits are
automatically refunded to the payor)
To request a refund, contact us at:
Mailing Address                          Toll free phone number               Electronic mail
The Cincinnati Insurance Company               877-942-2455                   CinciBill@cinfin.com
PO Box 14529
Cincinnati, OH 45250-0529




IA 4407 03 13


                                                                                                CIC0325
Case: 1:20-cv-04636 Document #: 9-1 Filed: 10/09/20 Page 327 of 327 PageID #:372

          DISCLOSURE OF DIRECT BILL FEES AND CHARGES
NO COVERAGE IS PROVIDED BY THIS DISCLOSURE, nor can it be construed to replace any provision of
your policy. YOU SHOULD READ YOUR POLICY AND REVIEW YOUR DECLARATIONS PAGE CAREFULLY
for complete information on the coverages provided.
Your insurance premium is being paid directly to us rather than to your insurance agency. We appreciate your
prompt payment of the premium. Please note that these fees apply only in the event your payment is late, is
returned to us for insufficient funds, or if your policy was previously canceled for nonpayment of premium and
has been reinstated at either your or your agents request. We are not required to reinstate a policy once
cancellation for nonpayment of premium has become effective. The decision to reinstate coverage is solely at
the discretion of the company.
Not all fees are applicable in all states. The types of fees are listed below. Following the description of each
fee, we list the states where the fee applies and the amount of the fee. Fees are not levied in KY, MD, MT and
NC.
Non-Sufficient Funds (NSF) Charge: The first time a premium payment is returned due to Non-Sufficient
Funds (NSF), the premium due is the installment amount. For each succeeding return of payment while
continuously insured with The Cincinnati Insurance Companies, a charge is added to your next account
statement. The amount of the charge is determined by the fees filed with and approved by the state where the
payor of your account is located.
$10 AK, FL, NJ, RI, and SC;
$15 MA;
$20 NY; and
$25 AL, AZ, AR, CA, CO, CT, DE, DC, GA, HI, ID, IL, IN, IA, KS, LA, ME, MI, MN, MS, MO, NE, NV, NH, NM,
ND, OH, OK, OR, PA, SD, TN, TX, UT, VT, VA, WA, WI, WV and WY.
Reinstatement Charge: The first time your account is reinstated for nonpayment of premium, the premium
due is the installment amount. For each succeeding reinstatement due to nonpayment of premium while
continuously insured with The Cincinnati Insurance Companies, a charge is added to your next account
statement. The amount of the charge is determined by the fees filed with and approved by the state where the
payor of your account is located.
$10 AK, RI, and SC;
$15 MA;
$20 NY; and
$25 AL, AZ, AR, CA, CO, CT, DE, DC, GA, HI, ID, IL, IN, IA, KS, LA, ME, MI, MN, MS, MO, NE, NV, NH, NM,
ND, OH, OK, OR, PA, SD, TN, TX, UT, VT, VA, WA and WY.
Late Charge: A charge is added to your next account statement each time your payment is received and
processed after the due date as shown on the account statement. This fee will not apply to Electronic Funds
Transfer (EFT). The amount of the charge is determined by the fees filed with and approved by the state where
the payor of your account is located.
$10 AK, FL, RI, and SC;
$15 MA; and
$25 AL, AZ, AR, CA, CO, CT, DE, DC, GA, HI, ID, IL, IN, IA, KS, LA, ME, MI, MN, MS, MO, NE, NV, NH, NM,
ND, OH, OK, OR, PA, SD, TN, TX, UT, VT, VA, WA, WI and WY.




IA 4421 03 13


                                                                                            CIC0326
